
                              RESIDENTIAL ACCREDIT LOANS, INC.,

                                           Company,

                               RESIDENTIAL FUNDING CORPORATION,

                                       Master Servicer,

                                             and

                            DEUTSCHE BANK TRUST COMPANY AMERICAS,

                                           Trustee

                                      SERIES SUPPLEMENT,

                                 DATED AS OF JANUARY 1, 2006,

                                              TO

                                      STANDARD TERMS OF
                               POOLING AND SERVICING AGREEMENT
                                 dated as of January 1, 2006

                       Mortgage Asset-Backed Pass-Through Certificates

                                       Series 2006-QA1






--------------------------------------------------------------------------------




                                       TABLE OF CONTENTS

                                                                                         PAGE

ARTICLE I DEFINITIONS.......................................................................4

        Section 1.01 Definitions............................................................4

        Section 1.02 Use of Words and Phrases..............................................30

ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES.................31

        Section 2.01 Conveyance of Mortgage Loans (See Section 2.01 of the Standard
                          Terms)...........................................................31

        Section 2.02 Acceptance by Trustee.  (See Section 2.02 of the Standard Terms)......32

        Section 2.03 Representations, Warranties and Covenants of the Master Servicer
                          and the Company..................................................32

        Section 2.04 Representations and Warranties of Sellers. (See Section 2.04 of
                          the Standard Terms)..............................................36

        Section 2.05 Execution and Authentication of Certificates/Issuance of
                          Certificates Evidencing Interests in REMIC I Certificates........36

        Section 2.06 Conveyance of Uncertificated REMIC I Regular Interests;
                          Acceptance by the Trustee........................................36

        Section 2.07 Issuance of Certificates Evidencing Interest in REMIC II..............36

        Section 2.08 Purposes and Powers of the Trust. (See Section 2.08 of the
                          Standard Terms)..................................................36

ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS.................................37

ARTICLE IV PAYMENTS TO CERTIFICATEHOLDERS..................................................38

        Section 4.01 Certificate Account.  (See Section 4.01 of the Standard Terms)........38

        Section 4.02 Distributions.........................................................38

        Section 4.03 Statements to Certificateholders; Statements to the Rating
                          Agencies; Exchange Act Reporting. (See Section 4.03 of the
                          Standard Terms)..................................................46

        Section 4.04 Distribution of Reports to the Trustee and the Company; Advances
                          by the Master Servicer. (See Section 4.04 of the Standard
                          Terms)...........................................................46

        Section 4.05 Allocation of Realized Losses.........................................46

        Section 4.06 Reports of Foreclosures and Abandonment of Mortgaged Property.
                          (See Section 4.06 of the Standard Terms).........................47

        Section 4.07 Optional Purchase of Defaulted Mortgage Loans.  (See Section 4.07
                          of the Standard Terms)...........................................47

        Section 4.08 Surety Bond. (See Section 4.08 of the Standard Terms).................47



ARTICLE V THE CERTIFICATES.................................................................48

ARTICLE VI THE COMPANY AND THE MASTER SERVICER.............................................50

ARTICLE VII DEFAULT 51

ARTICLE VIII CONCERNING THE TRUSTEE........................................................53

ARTICLE IX TERMINATION.....................................................................54

ARTICLE X REMIC PROVISIONS.................................................................54

        Section 10.01 REMIC Administration.  (See Section 10.01 of the Standard Terms).....54

        Section 10.02 Master Servicer; REMIC Administrator and Trustee
                          Indemnification.  (See Section 10.02 of the Standard Terms)......54

        Section 10.03 Designation of REMICs................................................54

        Section 10.04 Distributions on the Uncertificated REMIC I Regular Interests........54

        Section 10.05 Compliance with Withholding Requirements.............................54

ARTICLE XI MISCELLANEOUS PROVISIONS........................................................55

        Section 11.01 Amendment.  (See Section 11.01 of the Standard Terms)................55

        Section 11.02 Recordation of Agreement;  Counterparts.  (See Section 11.02 of
                          the Standard Terms)..............................................55

        Section 11.03 Limitation on Rights of Certificateholders.  (See Section 11.03
                          of the Standard Terms)...........................................55

        Section 11.04 Governing Law.  (See Section 11.04 of the Standard Terms)............55

        Section 11.05 Notices..............................................................55

        Section 11.06 Required Notices to Rating Agency and Subservicer.  (See Section
                          11.06 of the Standard Terms).....................................56

        Section 11.07 Severability of Provisions. (See Section 11.07 of the Standard
                          Terms)...........................................................56

        Section 11.08 Supplemental Provisions for Resecuritization.  (See Section
                          11.08 of the Standard Terms).....................................56

        Section 11.09 Allocation of Voting Rights..........................................56

        Section 11.10 No Petition..........................................................56






--------------------------------------------------------------------------------





                                           EXHIBITS

Exhibit One:...Mortgage Loan Schedule

Exhibit Two:...Information to be Included in
        .......Monthly Distribution Date Statement

Exhibit Three:.Standard Terms of Pooling and
        .......Servicing Agreement dated as of January 1, 2006

                                           APPENDIX

Appendix I.....- CALCULATION OF REMIC I Y PRINCIPAL REDUCTION AMOUNTS






--------------------------------------------------------------------------------




        This is a Series  Supplement,  dated as of January 1, 2006 (the "Series  Supplement"),
to the  Standard  Terms of Pooling and  Servicing  Agreement,  dated as of January 1, 2006 and
attached  as Exhibit  Three  hereto  (the  "Standard  Terms"  and,  together  with this Series
Supplement,  the  "Pooling  and  Servicing  Agreement"  or  "Agreement"),   among  RESIDENTIAL
ACCREDIT  LOANS,  INC., as the company  (together  with its permitted  successors and assigns,
the  "Company"),  RESIDENTIAL  FUNDING  CORPORATION,  as master  servicer  (together  with its
permitted  successors  and assigns,  the "Master  Servicer"),  and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Trustee (together with its permitted successors and assigns, the "Trustee").

                                    PRELIMINARY STATEMENT:

        The  Company  intends  to  sell  mortgage   asset-backed   pass-through   certificates
(collectively,  the "Certificates"),  to be issued hereunder in multiple classes, which in the
aggregate will evidence the entire beneficial ownership interest in the Trust Fund.

        The terms and  provisions of the Standard Terms are hereby  incorporated  by reference
herein as though set forth in full  herein.  If any term or provision  contained  herein shall
conflict with or be  inconsistent  with any  provision  contained in the Standard  Terms,  the
terms and  provisions  of this Series  Supplement  shall  govern.  All  capitalized  terms not
otherwise  defined  herein  shall  have the  meanings  set forth in the  Standard  Terms.  The
Pooling and Servicing Agreement shall be dated as of the date of this Series Supplement.

                                           REMIC I

        As provided herein, the REMIC  Administrator will make an election to treat the entire
segregated  pool  of  assets  described  in the  definition  of  REMIC I (as  defined  herein)
(including the Mortgage  Loans but excluding the Initial  Monthly  Payment Fund),  and subject
to this  Agreement,  as a real estate  mortgage  investment  conduit (a  "REMIC")  for federal
income tax purposes and such  segregated  pool of assets will be  designated as "REMIC I." The
Uncertificated  REMIC I  Regular  Interests  will be  "regular  interests"  in REMIC I and the
Class R  Certificates  will represent  ownership of the sole class of "residual  interests" in
REMIC I for purposes of the REMIC Provisions (as defined herein).

        The following table irrevocably sets forth the designation,  the Uncertificated  REMIC
I Pass-Through Rate, the initial  Uncertificated  Principal  Balance,  and solely for purposes
of satisfying Treasury regulation Section  1.860G-1(a)(4)(iii),  the "latest possible maturity
date," for each of the Uncertificated  REMIC I Regular  Interests.  None of the Uncertificated
REMIC I Regular Interests will be certificated.






--------------------------------------------------------------------------------





----------------------------- ----------------- ---------------------- ------------------------
        Designation            Uncertificated          Initial                 Latest
                                  REMIC I          Uncertificated      Possible Maturity((1))
                                Pass-Through      Principal Balance
                                    Rate

----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
REMIC I Regular Interest Y-I  Variable((2) )               $56,959.45     January 25, 2036
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)               $190,002.67     January 25, 2036
            Y-II
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)                $55,005.18     January 25, 2036
           Y-III
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
REMIC I Regular Interest Z-I    Variable(2)           $113,861,936.28     January 25, 2036
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)           $379,815,335.43     January 25, 2036
            Z-II
----------------------------- ----------------- ---------------------- ------------------------
----------------------------- ----------------- ---------------------- ------------------------
  REMIC I Regular Interest      Variable(2)           $109,946,011.99     January 25, 2036
           Z-III
----------------------------- ----------------- ---------------------- ------------------------



((1)) Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
     regulations, the Distribution Date immediately following the maturity date
     for the Mortgage Loan with the latest maturity date has been designated as
     the "latest possible maturity date" for each Uncertificated REMIC I Regular
     Interest.

((2)) Calculated in accordance with the definition of "Uncertificated REMIC I
     Pass-Through Rate" herein.





--------------------------------------------------------------------------------




                                           REMIC II

        A  segregated  pool  of  assets  consisting  of the  Uncertificated  REMIC  I  Regular
Interests  will be designated as "REMIC II" and the REMIC  Administrator  will make a separate
REMIC election with respect thereto.  The Class A-I-1 Certificates,  Class A-I-2 Certificates,
Class A-II-1  Certificates,  Class A-II-2  Certificates,  Class  A-III-1  Certificates,  Class
A-III-2   Certificates,   Class  M-1  Certificates,   Class   M-2   Certificates,   Class  M-3
Certificates,  Class B-1  Certificates,  Class B-2  Certificates  and Class B-3  Certificates,
will  be  "regular  interests"  in  REMIC  II and  the  Class R  Certificates  will  represent
ownership  of the sole class of  "residual  interests"  in REMIC II for  purposes of the REMIC
Provisions.

        The following table sets forth the designation,  type,  Pass-Through  Rate,  aggregate
Initial  Certificate  Principal  Balance,  Maturity Date, initial ratings and certain features
for each Class of Certificates comprising the interests in the Trust Fund created hereunder.

 DESIGNATION    PASS-THROUGHAGGREGATE     FEATURES(1)       MATURITY        S&P/       MINIMUM
                             INITIAL
                           CERTIFICATE
                            PRINCIPAL                                     --------
                 RATE        BALANCE                     DATE(2)          MOODY'S   DENOMINATIONS(3)

Class A-I-1     Variable $ 95,605,900.00  Senior/Super     January 25,    AAA/Aaa    $100,000.00
--------------  Rate(4)                   Senior/Variable     2036
                                              Rate
Class A-I-2     Variable $ 10,623,000.00  Senior/Senior    January 25,    AAA/Aaa    $100,000.00
                Rate(4)                   Support/Variable    2036
                                              Rate
Class A-II-1    Variable        $         Senior/Super     January 25,    AAA/Aaa    $100,000.00
                Rate(4)  318,919,000.00   Senior/Variable     2036
                                              Rate
Class A-II-2    Variable $ 35,435,000.00  Senior/Senior    January 25,    AAA/Aaa    $100,000.00
                Rate(4)                   Support/Variable    2036
                                              Rate
Class A-III-1   Variable $ 92,318,000.00  Senior/Super     January 25,    AAA/Aaa    $100,000.00
                Rate(4)                   Senior/Variable     2036
                                              Rate
Class A-III-2   Variable $ 10,257,000.00  Senior/Senior    January 25,    AAA/Aaa    $100,000.00
                 Rate                     Support/Variable    2036
                                              Rate
Class R         Variable     $100.00      Senior/Residual/ January 25,    AAA/Aaa   (5)
                Rate(4)                   Variable Rate       2036
Class M-1       Variable $ 15,402,000.00   Mezzanine/      January 25,     AA/Aa2    $100,000.00
                Rate(6)                   Variable Rate       2036
Class M-2       Variable $ 9,360,000.00    Mezzanine/      January 25,      A/A2     $250,000.00
                Rate(6)                   Variable Rate       2036
Class M-3       Variable $ 5,435,000.00    Mezzanine/      January 25,    BBB/Baa2   $250,000.00
                Rate(6)                   Variable Rate       2036
Class B-1       Variable  $4,529,000.00   Subordinate/     January 25,     BB/NA     $250,000.00
                Rate(6)                   Variable Rate       2036
Class B-2       Variable  $3,623,000.00   Subordinate/     January 25,      B/NA     $250,000.00
                Rate(6)                   Variable Rate       2036
Class B-3       Variable  $2,418,251.01   Subordinate/     January 25,     NA/NA     $250,000.00
                Rate(6)                   Variable Rate       2036



(1)  The Certificates, other than the Class B Certificates and Class R
     Certificates shall be Book-Entry Certificates. The Class B Certificates and
     Class R Certificates shall be delivered to the holders thereof in physical
     form.

(2)  Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
     regulations, the Distribution Date immediately following the maturity date
     for the Mortgage Loan with the latest maturity date has been designated as
     the "latest possible maturity date" for each REMIC II Regular Interest.

(3)  The Certificates, other than the Class R Certificates, shall be issuable in
     minimum dollar denominations as indicated above (by Certificate Principal
     Balance) and integral multiples of $1 (or $1,000 in the case of the Class
     B-3 Certificates) in excess thereof, except that one Certificate of the
     Class B-3 Certificates that contains an uneven multiple of $1,000 shall be
     issued in a denomination equal to the sum of the related minimum
     denomination set forth above and such uneven multiple for such Class or the
     sum of such denomination and an integral multiple of $1,000.

(4)  The Pass-Through Rate on the Class A-I-1, Class A-I-2, Class A-II-1, Class
     A-II-2, Class A-III-1, Class A-III-2 and Class R Certificates will be equal
     to the Net WAC Rates on the Mortgage Loans in the related Loan Group. The
     initial Pass-Through Rate for the Class A-I-1, Class A-I-2, Class A-II-1,
     Class A-II-2, Class A-III-1, Class A-III-2 and Class R Certificates will be
     equal to approximately 5.9430%, 5.9430%, 6.0168%, 6.0168%, 6.3046%, 6.3046%
     and 5.9430% per annum, respectively.

(5)  The Class R Certificates shall be issuable in minimum denominations of not
     less than a 20% Percentage Interest; provided, however, that one Class R
     Certificate will be issuable to Residential Funding as "tax matters person"
     pursuant to Section 10.01(c) and (e) in a minimum denomination representing
     a Percentage Interest of not less than 0.01%.

(6)  The Pass-Through Rate on the Class M-1, Class M-2, Class M-3, Class B-1,
     Class B-2 and Class B-3 Certificates will be equal to the weighted average
     of the Net WAC Rates on the Group I, Group II and Group III Loans, weighted
     in proportion to the related Subordinate Amount. The initial Pass-Through
     Rate on the Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class
     B-3 Certificates will be equal to approximately 6.0553%.


        The  Mortgage  Loans have an  aggregate  principal  balance as of the Cut-off  Date of
$603,925,251.01.

        In consideration of the mutual agreements herein  contained,  the Company,  the Master
Servicer and the Trustee agree as follows:

ARTICLE I......

                                         DEFINITIONS

Section 1.01...Definitions.

        Whenever used in this Agreement,  the following words and phrases,  unless the context
otherwise requires, shall have the meanings specified in this Article.

        Adjustment  Date:  As to each  Mortgage  Loan,  each  date set  forth  in the  related
Mortgage  Note on which an  adjustment  to the  interest  rate on such  Mortgage  Loan becomes
effective.

        Available  Distribution  Amount:  With  respect to each Loan Group,  the excess of (i)
the sum of (a) the amount  described in the  definition  of Available  Distribution  Amount in
the Standard  Terms and (b) the amount  allocated  to the  Available  Distribution  Amount for
such Loan Group  pursuant to Section  4.02(h) over (ii) any amount  allocated to the Available
Distribution Amount of any other Loan Group pursuant to Section 4.02(h).

        Bankruptcy  Amount: As of any date of determination  prior to the first anniversary of
the  Cut-off  Date,  an amount  equal to the  excess,  if any,  of (A)  $248,627  over (B) the
aggregate  amount of Bankruptcy  Losses  allocated  solely to one or more specific  Classes of
Certificates  in  accordance  with Section 4.05 of this Series  Supplement.  As of any date of
determination  on or after the first  anniversary  of the Cut-off Date, an amount equal to the
excess, if any, of

(1)     the lesser of (a) the Bankruptcy  Amount calculated as of the close of business on the
                      Business Day  immediately  preceding the most recent  anniversary of the
                      Cut-off Date  coinciding  with or preceding  such date of  determination
                      (or,  if such date of  determination  is an  anniversary  of the Cut-off
                      Date,   the   Business   Day   immediately   preceding   such   date  of
                      determination)   (for  purposes  of  this   definition,   the  "Relevant
                      Anniversary") and (b) the greater of

(A)     (i) if the aggregate  principal  balance of the Non-Primary  Residence Loans as of the
               Relevant  Anniversary is less than 10% of the Stated  Principal  Balance of the
               Mortgage Loans as of the Relevant Anniversary,  $0.00, or (ii) if the aggregate
               principal  balance  of the  Non-Primary  Residence  Loans  as of  the  Relevant
               Anniversary is equal to or greater than 10% of the Stated Principal  Balance of
               the  Mortgage  Loans  as of the  Relevant  Anniversary,  the  sum  of  (I)  the
               aggregate  principal  balance  of  the  Non-Primary   Residence  Loans  with  a
               Loan-to-Value  Ratio of  greater  than  80.00% but less than or equal to 90.00%
               (other than  Additional  Collateral  Loans),  times 0.25%,  (II) the  aggregate
               principal  balance of the  Non-Primary  Residence  Loans  with a  Loan-to-Value
               Ratio of  greater  than  90.00%  but less than or equal to 95.00%  (other  than
               Additional  Collateral Loans),  times 0.50%, and (III) the aggregate  principal
               balance  of the  Non-Primary  Residence  Loans  with a  Loan-to-Value  Ratio of
               greater than 95.00% (other than  Additional  Collateral  Loans) times 0.75%, in
               each case as of the Relevant Anniversary; and

(B)     the greater of (i) 0.0006 times the  aggregate  principal  balance of all the Mortgage
               Loans  in  the  Mortgage  Pool  as  of  the  Relevant   Anniversary   having  a
               Loan-to-Value  Ratio (other than  Additional  Collateral  Loans) at origination
               which exceeds 75% and (ii) $100,000,

               over (2) the aggregate  amount of Bankruptcy  Losses allocated solely to one or
        more  specific  Classes of  Certificates  in  accordance  with  Section 4.05 since the
        Relevant Anniversary.

        The  Bankruptcy  Amount may be  further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Certificate:  Any Class A, Class M, Class B or Class R Certificate.

        Certificate   Account:  The  separate  account  or  accounts  created  and  maintained
pursuant to Section 4.01 of the Standard Terms,  which shall be entitled  "Deutsche Bank Trust
Company  Americas,  as trustee,  in trust for the registered  holders of Residential  Accredit
Loans,  Inc.,  Mortgage  Asset-Backed  Pass-Through  Certificates,  Series 2006-QA1" and which
must be an Eligible Account.

        Certificate  Group:  With  respect to (i) Loan Group I, the Class  A-I-1,  Class A-I-2
and Class R Certificates,  (ii) Loan Group II, the Class A-II-1  Certificates and Class A-II-2
Certificates  and (iii) Loan Group  III,  the Class  A-III-1  Certificates  and Class  A-III-2
Certificates.

        Certificate Policy:  None.

        Class A  Certificate:  Any one of the Class A-I-1,  Class A-I-2,  Class A-II-1,  Class
A-II-2,   Class  A-III-1  or  Class  A-III-2   Certificates,   executed  by  the  Trustee  and
authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard
Terms as Exhibit A.

        Class R Certificate:  Any one of the Class R Certificates  executed by the Trustee and
authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard
Terms as Exhibit D and  evidencing  (i) an interest  designated  as a "residual  interest"  in
REMIC I for purposes of the REMIC  Provisions  (component  1) and (ii) an interest  designated
as a "residual interest" in REMIC II for purposes of the REMIC Provisions (component 2).

        Closing Date:  January 30, 2006.

        Corporate  Trust  Office:  The  principal  office  of  the  Trustee  at  which  at any
particular  time  its  corporate  trust  business  with  respect  to this  Agreement  shall be
administered,  which  office at the date of the  execution  of this  instrument  is located at
1761 East St. Andrew Place, Santa Ana, California 92705-4934,  Attention:  Residential Funding
Corporation Series 2006-QA1.

        Cut-off Date:  January 1, 2006.

        Determination  Date:  With respect to any  Distribution  Date, the second Business Day
prior to such Distribution Date.

        Due Period:  With respect to each Distribution  Date, the calendar month in which such
Distribution Date occurs.

        Fraud Loss Amount:  As of any date of determination  after the Cut-off Date, an amount
equal to: (X) prior to the first  anniversary  of the Cut-off Date an amount equal to 3.00% of
the aggregate  outstanding  principal  balance of all of the Mortgage  Loans as of the Cut-off
Date minus the  aggregate  amount of Fraud  Losses  allocated  solely to one or more  specific
Classes of Certificates in accordance  with Section 4.05 of this Series  Supplement  since the
Cut-off Date up to such date of determination,  (Y) from the first to, but not including,  the
second  anniversary  of the Cut-off  Date,  an amount equal to (1) the lesser of (a) the Fraud
Loss  Amount  as of the most  recent  anniversary  of the  Cut-off  Date and (b)  2.00% of the
aggregate  outstanding  principal  balance of all of the Mortgage  Loans as of the most recent
anniversary  of the Cut-off  Date minus (2) the  aggregate  amount of Fraud  Losses  allocated
solely to one or more specific  Classes of  Certificates in accordance with Section 4.05 since
the most recent  anniversary  of the Cut-off  Date up to such date of  determination,  and (Z)
from the second to, but not  including,  the fifth  anniversary of the Cut-off Date, an amount
equal to (1) the  lesser of (a) the Fraud Loss  Amount as of the most  recent  anniversary  of
the Cut-off Date and (b) 1.00% of the aggregate  outstanding  principal  balance of all of the
Mortgage  Loans as of the most recent  anniversary of the Cut-off Date minus (2) the aggregate
amount of Fraud Losses  allocated  solely to one or more specific  Classes of  Certificates in
accordance  with  Section  4.05 since the most recent  anniversary  of the Cut-off  Date up to
such date of  determination.  On and after the fifth  anniversary  of the  Cut-off  Date,  the
Fraud Loss Amount shall be zero.

        The Fraud  Loss  Amount  may be further  reduced  by the  Master  Servicer  (including
accelerating  the manner in which such  coverage is reduced)  provided  that prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Fraud  Losses:  Realized  Losses on Mortgage  Loans as to which there was fraud in the
origination of such Mortgage Loan.

        Group I  Certificates:  The Class A-I-1, Class A-I-2 and Class R Certificates executed
by the  Trustee and  authenticated  by the  Certificate  Registrar  substantially  in the form
annexed  to the  Standard  Terms  as  Exhibit  A and  Exhibit  D,  as  applicable,  each  such
Certificate  (other than the Class R  Certificates)  evidencing  an interest  designated  as a
"regular  interest"  in REMIC II for  purposes of the REMIC  Provisions  and  representing  an
undivided interest in Loan Group I.

        Group I Loans:  The Mortgage Loans designated as Group I Loans in Exhibit One.

        Group I  Senior  Percentage:  As of each  Distribution  Date, the lesser of 100% and a
fraction,  expressed as a  percentage,  the  numerator of which is the  aggregate  Certificate
Principal  Balance of the Group I Certificates  immediately  prior to such  Distribution  Date
and  the  denominator  of  which  is the  aggregate  Stated  Principal  Balance  of all of the
Mortgage  Loans  (or  related  REO  Properties)  in Loan  Group I  immediately  prior  to such
Distribution Date.

        Group I Senior Principal  Distribution Amount: As to any Distribution Date, the lesser
of (a) the  balance of the  Available  Distribution  Amount  related to Loan Group I remaining
after  the  distribution  therefrom  of  all  amounts  required  to be  distributed  therefrom
pursuant to Section  4.02(a)(i)(U) of this Series  Supplement,  and (b) the sum of the amounts
required to be distributed  therefrom to the Group I  Certificateholders  on such Distribution
Date pursuant to Section 4.02(a)(ii) and Section 4.02(a)(xvi).

        Group  I  Subordinate  Amount:  On  any  date  of  determination,  the  excess  of the
aggregate  Stated  Principal  Balance of the Group I Loans as of such date over the  aggregate
Certificate Principal Balance of the Group I Certificates then outstanding.

        Group II  Certificates:  The Class A-II-1  Certificates and Class A-II-2  Certificates
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form  annexed  to the  Standard  Terms as  Exhibit  A, each  such  Certificate  evidencing  an
interest  designated as a "regular  interest" in REMIC II for purposes of the REMIC Provisions
and representing an undivided interest in Loan Group II.

        Group II Loans:  The Mortgage Loans designated as Group II Loans in Exhibit One.

        Group II Senior  Percentage:  As of each  Distribution  Date, the lesser of 100% and a
fraction,  expressed as a  percentage,  the  numerator of which is the  aggregate  Certificate
Principal  Balance of the Group II Certificates  immediately  prior to such  Distribution Date
and  the  denominator  of  which  is the  aggregate  Stated  Principal  Balance  of all of the
Mortgage  Loans  (or  related  REO  Properties)  in Loan  Group II  immediately  prior to such
Distribution Date.

        Group II  Senior  Principal  Distribution  Amount:  As to any  Distribution  Date, the
lesser of (a) the  balance  of the  Available  Distribution  Amount  related  to Loan Group II
remaining  after  the  distribution  therefrom  of  all  amounts  required  to be  distributed
therefrom  pursuant to Section  4.02(a)(i)(V)  of this Series  Supplement,  and (b) the sum of
the amounts required to be distributed  therefrom to the Group II  Certificateholders  on such
Distribution Date pursuant to Section 4.02(a)(ii) and Section 4.02(a)(xvi).

        Group  II  Subordinate  Amount:  On any  date  of  determination,  the  excess  of the
aggregate  Stated  Principal  Balance of the Group II Loans as of such date over the aggregate
Certificate Principal Balance of the Group II Certificates then outstanding.

        Group III Certificates:  The Class A-III-1 Certificates and Class A-III-2 Certificates
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form  annexed  to the  Standard  Terms as  Exhibit  A, each  such  Certificate  evidencing  an
interest  designated as a "regular  interest" in REMIC II for purposes of the REMIC Provisions
and representing an undivided interest in Loan Group III.

        Group III Loans:  The Mortgage Loans designated as Group III Loans in Exhibit One.

        Group III Senior  Percentage:  As of each Distribution  Date, the lesser of 100% and a
fraction,  expressed as a  percentage,  the  numerator of which is the  aggregate  Certificate
Principal  Balance of the Group III Certificates  immediately  prior to such Distribution Date
and  the  denominator  of  which  is the  aggregate  Stated  Principal  Balance  of all of the
Mortgage  Loans (or  related  REO  Properties)  in Loan  Group III  immediately  prior to such
Distribution Date.

        Group III  Senior Principal  Distribution  Amount:  As to any  Distribution  Date, the
lesser of (a) the  balance  of the  Available  Distribution  Amount  related to Loan Group III
remaining  after  the  distribution  therefrom  of  all  amounts  required  to be  distributed
therefrom  pursuant to Section  4.02(a)(i)(W)  of this Series  Supplement,  and (b) the sum of
the amounts required to be distributed  therefrom to the Group III  Certificateholders on such
Distribution Date pursuant to Section 4.02(a)(ii) and Section 4.02(a)(xvi).

        Group  III  Subordinate  Amount:  On any  date of  determination,  the  excess  of the
aggregate Stated  Principal  Balance of the Group III Loans as of such date over the aggregate
Certificate Principal Balance of the Group III Certificates then outstanding.

        Initial Monthly Payment Fund: $[0] representing  scheduled principal  amortization and
interest at the Net Mortgage  Rate  payable  during the  February  2006 Due Period,  for those
Mortgage Loans for which the Trustee will not be entitled to receive such payment.

        Initial  Subordinate  Class  Percentage:  With  respect to each  Class of  Subordinate
Certificates,  an  amount  which is  equal  to the  initial  aggregate  Certificate  Principal
Balance of such Class of Subordinate  Certificates  divided by the aggregate  Stated Principal
Balance of all the Mortgage Loans as of the Cut-off Date as follows:

      Class M-1:  2.55%             Class B-1:  0.75%
      Class M-2:  1.55%             Class B-2:  0.60%
      Class M-3:  0.90%             Class B-3:  0.40%
        Interest  Accrual  Period:   With  respect  to  any  Class  of  Certificates  and  any
Distribution  Date, the calendar  month  preceding the month in which such  Distribution  Date
occurs.

        Loan Group:  Loan Group I, Loan Group II or Loan Group III.

        Loan Group I:  The group of Mortgage Loans comprised of the Group I Loans.

        Loan Group II:  The group of Mortgage Loans comprised of the Group II Loans.

        Loan Group III:  The group of Mortgage Loans comprised of the Group III Loans.

        Maturity  Date:  January 25, 2036, the  Distribution  Date  immediately  following the
latest scheduled maturity date of any Mortgage Loan.

        Maximum  Mortgage  Rate: As to any Mortgage  Loan,  the rate  indicated in Exhibit One
hereto as the "NOTE CEILING,"  which rate is the maximum  interest rate that may be applicable
to such Mortgage Loan at any time during the life of such Mortgage Loan.

        Maximum Net Mortgage Rate: As to any Mortgage Loan and any date of determination,  the
Maximum  Mortgage  Rate for such Mortgage Loan minus the per annum rate at which the Servicing
Fee is calculated.

        Minimum  Mortgage  Rate: As to any Mortgage  Loan,  the greater of (i) the Note Margin
for such Mortgage  Loan and (ii) the rate  indicated in Exhibit One hereto as the "NOTE FLOOR"
for such  Mortgage  Loan,  which  rate may be  applicable  to such  Mortgage  Loan at any time
during the life of such Mortgage Loan.

        Mortgage Loan Schedule:  The list or lists of the Mortgage  Loans  attached  hereto as
Exhibit One (as  amended  from time to time to reflect the  addition of  Qualified  Substitute
Mortgage  Loans),  which list or lists shall set forth the  following  information  as to each
Mortgage Loan in the related Loan Group:

(a)     the Mortgage Loan identifying number ("RFC LOAN #");

(b)     the maturity of the Mortgage Note ("MATURITY DATE");

(c)     the Mortgage Rate ("ORIG RATE");

(d)     the Subservicer pass-through rate ("CURR NET");

(e)     the Net Mortgage Rate ("NET MTG RT");

(f)     [RESERVED];

(g)     the initial  scheduled monthly payment of principal,  if any, and interest  ("ORIGINAL
P & I");

(h)     the Cut-off Date Principal Balance ("PRINCIPAL BAL");

(i)     the Loan-to-Value Ratio at origination ("LTV");

(j)     the rate at which  the  Subservicing  Fee  accrues  ("SUBSERV  FEE")  and at which the
Servicing Fee accrues ("MSTR SERV FEE");

(k)     a code "T," "BT" or "CT" under the column "LN FEATURE,"  indicating  that the Mortgage
Loan is secured by a second or vacation residence;

(l)     a code "N" under the column "OCCP CODE,"  indicating that the Mortgage Loan is secured
by a non-owner occupied residence;

(m)     whether such  Mortgage  Loan  constitutes  a Group I Loan,  Group II Loan or Group III
Loan;

(n)     the Maximum Mortgage Rate ("NOTE CEILING");

(o)     the maximum Adjusted Mortgage Rate ("NET CEILING");

(p)     the Note Margin for the ("NOTE MARGIN");

(q)     the first Adjustment Date after the Cut-off Date ("NXT INT CHG DT"); and

(r)     the Periodic Cap ("PERIODIC DECR" or "PERIODIC INCR").

Such schedule may consist of multiple reports that collectively set forth all of the
information required.

        Mortgage  Rate:  As to any  Mortgage  Loan,  the  interest  rate borne by the  related
Mortgage Note, or any modification thereto other than a Servicing  Modification.  The Mortgage
Rate on the Mortgage  Loans will adjust on each  Adjustment  Date to equal the sum (rounded to
the nearest  multiple of  one-eighth of one percent  (0.125%) or up to the nearest  one-eighth
of one  percent,  which are  indicated  by a "U" on Exhibit One hereto,  except in the case of
the  Mortgage  Loans  indicated  by an "X" on  Exhibit  One  hereto  under the  heading  "NOTE
METHOD"),  of the related Index plus the Note Margin,  in each case subject to the  applicable
Initial Rate Cap, Periodic Cap, Maximum Mortgage Rate and Minimum Mortgage Rate.

        Net Mortgage  Rate:  As to each Mortgage  Loan, a per annum rate of interest  equal to
the Adjusted  Mortgage Rate less the per annum rate at which the Servicing Fee is  calculated;
provided that, (i) the Net Mortgage Rate becoming  effective on any Adjustment  Date shall not
be greater or less than the Net Mortgage Rate  immediately  prior to such Adjustment Date plus
or minus the Initial Rate Cap or Periodic Cap  applicable  to such  Mortgage Loan and (ii) the
Net  Mortgage  Rate for any  Mortgage  Loan shall not exceed a rate equal to the  Maximum  Net
Mortgage Rate for such Mortgage Loan.

        Net WAC Rate: With respect to any  Distribution  Date and each Loan Group, a per annum
rate equal to the weighted  average of the Net Mortgage  Rates of the related  Mortgage  Loans
weighted on the basis of the respective  Stated  Principal  Balance of each such Mortgage Loan
as of the  beginning  of the related Due Period,  using the Net  Mortgage  Rates in effect for
the scheduled payments due on those Mortgage Loans during such Due Period.

        Note Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related
Mortgage Note and indicated in Exhibit One hereto as the "NOTE  MARGIN,"  which  percentage is
added to the  related  Index on each  Adjustment  Date to  determine  (subject  to rounding in
accordance  with the related  Mortgage  Note,  the Initial  Rate Cap,  the  Periodic  Cap, the
Maximum  Mortgage  Rate and the Minimum  Mortgage  Rate) the interest rate to be borne by such
Mortgage Loan until the next Adjustment Date.

        Pass-Through  Rate:  With  respect  to the  Class  A-I-1,  Class  A-I-2  and  Class  R
Certificates,  the Net WAC  Rate of the  Group I  Loans.  With  respect  to the  Class  A-II-1
Certificates  and Class  A-II-2  Certificates,  the Net WAC Rate of the  Group II Loans.  With
respect to the Class A-III-1  Certificates  and Class A-III-2  Certificates,  the Net WAC Rate
of the Group III Loans.  With respect to the Class M  Certificates  and Class B  Certificates,
the  weighted  average  of the Net WAC Rates for the  Group I,  Group II and Group III  Loans,
weighted on the basis of the related  Subordinate  Amount.  This determination will be made as
of  the  related  Distribution  Date  prior  to  giving  effect  to any  distributions  on the
Certificates  on that date.  The  Pass-Through  Rate on the Class M  Certificates  and Class B
Certificates   with  respect  to  the  first  Interest   Accrual  period  is  expected  to  be
approximately  6.0553% per annum.  For federal  income tax purposes,  the  foregoing  rate for
the Class M  Certificates  and Class B  Certificates  is expressed as the weighted  average of
the rates on the REMIC I Regular Interests Y-I, Y-II and Y-III.

        Periodic Cap: With respect to each  Mortgage  Loan,  the periodic rate cap that limits
the increase or the decrease of the related  Mortgage Rate on any Adjustment  Date (other than
the initial Adjustment Date) pursuant to the terms of the related Mortgage Note.

        Prepayment Assumption:  With respect to the Mortgage Loans, a prepayment assumption of
25% CPR, used for  determining  the accrual of original issue discount and market discount and
premium on the Certificates for federal income tax purposes.

        Prepayment  Distribution  Percentage:  With respect to any Distribution  Date and each
Class of Subordinate  Certificates  for each Loan Group,  under the  applicable  circumstances
set forth below, the respective percentages set forth below:

(i)     For any Distribution  Date prior to the Distribution Date in February 2013 (unless the
        Certificate  Principal  Balances of the related Senior  Certificates have been reduced
        to zero or the  circumstances  set forth in the third  paragraph of the  definition of
        Senior Accelerated Distribution Percentage exist), 0%.

(ii)    For any Distribution  Date for which clause (i) above does not apply, and on which any
        Class of Subordinate Certificates is outstanding:

(a)     in the  case of the  Class  of  Subordinate  Certificates  then  outstanding  with the
               Highest  Priority and each other Class of  Subordinate  Certificates  for which
               the related  Prepayment  Distribution  Trigger has been satisfied,  a fraction,
               expressed as a percentage,  the numerator of which is the Certificate Principal
               Balance of such Class  immediately  prior to such date and the  denominator  of
               which is the sum of the Certificate  Principal  Balances  immediately  prior to
               such date of (1) the Class of Subordinate  Certificates  then  outstanding with
               the Highest Priority and (2) all other Classes of Subordinate  Certificates for
               which the respective Prepayment Distribution Triggers have been satisfied; and

(b)     in the case of each other Class of Subordinate  Certificates  for which the Prepayment
               Distribution Triggers have not been satisfied, 0%; and

(iii)   Notwithstanding the foregoing,  if the application of the foregoing percentages on any
        Distribution  Date as provided in Section 4.02 of this Series  Supplement  (determined
        without   regard  to  the  proviso  to  the  definition  of   "Subordinate   Principal
        Distribution  Amount") would result in a  distribution  in respect of principal of any
        Class or Classes of Subordinate  Certificates  in an amount greater than the remaining
        Certificate Principal Balance thereof (any such class, a "Maturing Class"),  then: (a)
        the  Prepayment  Distribution  Percentage of each Maturing Class shall be reduced to a
        level that,  when applied as described  above,  would exactly  reduce the  Certificate
        Principal  Balance of such Class to zero; (b) the Prepayment  Distribution  Percentage
        of each other  Class of  Subordinate  Certificates  (any such Class,  a  "Non-Maturing
        Class") shall be  recalculated  in accordance  with the  provisions in paragraph  (ii)
        above,  as if the  Certificate  Principal  Balance  of each  Maturing  Class  had been
        reduced to zero (such percentage as recalculated,  the "Recalculated Percentage"); (c)
        the total amount of the reductions in the Prepayment  Distribution  Percentages of the
        Maturing  Class or Classes  pursuant to clause (a) of this  sentence,  expressed as an
        aggregate percentage,  shall be allocated among the Non-Maturing Classes in proportion
        to their respective Recalculated  Percentages (the portion of such aggregate reduction
        so allocated to any  Non-Maturing  Class,  the "Adjustment  Percentage");  and (d) for
        purposes of such  Distribution  Date, the Prepayment  Distribution  Percentage of each
        Non-Maturing  Class  shall  be  equal  to the sum of (1) the  Prepayment  Distribution
        Percentage  thereof,  calculated in accordance  with the  provisions in paragraph (ii)
        above as if the  Certificate  Principal  Balance of each  Maturing  Class had not been
        reduced to zero, plus (2) the related Adjustment Percentage.

        Record Date: With respect to each  Distribution  Date and each Class of  Certificates,
the close of business on the last  Business Day of the month  preceding the month in which the
related Distribution Date occurs.

        REMIC I: The  segregated  pool of assets  related to this  Series  (except as provided
below),  with  respect to which a REMIC  election is to be made  pursuant  to this  Agreement,
consisting of:

(iv)    the  Mortgage  Loans and the  related  Mortgage  Files and  collateral  securing  such
        Mortgage Loans,

(v)     all  payments  on and  collections  in  respect  of the  Mortgage  Loans due after the
        Cut-off  Date (other than Monthly  Payments  due in the month of the Cut-off  Date) as
        shall be on  deposit  in the  Custodial  Account  or in the  Certificate  Account  and
        identified  as belonging to the Trust Fund,  but not  including  amounts on deposit in
        the Initial Monthly Payment Fund,

(vi)    property  that secured a Mortgage  Loan and that has been  acquired for the benefit of
        the Certificateholders by foreclosure or deed in lieu of foreclosure,

(vii)   the hazard insurance policies and Primary Insurance Policies, if any, and

(viii)  all proceeds of clauses (i) through (iv) above.

        Notwithstanding   the   foregoing,   the  REMIC  election  with  respect  to  REMIC  I
specifically excludes the Initial Monthly Payment Fund.

        REMIC I Certificates:  The Class R Certificates  (component 1 of which  represents the
sole class of residual interests in REMIC I).

        REMIC I Distribution  Amount:  For any Distribution  Date, the Available  Distribution
Amount shall be distributed to the  Uncertificated  REMIC I Regular  Interests and the Class R
Certificates in the following amounts and priority:

        (a)    To the extent of the Available Distribution Amount for Loan Group I:

               (i)    first,  to REMIC I Regular  Interests Y-I and REMIC I Regular  Interests
        Z-I and the Class R  Certificates  (in respect of component 1 thereof),  concurrently,
        the  Uncertificated  Accrued  Interest  for such  Regular  Interests  and the  accrued
        interest for such Certificates  remaining unpaid from previous Distribution Dates, pro
        rata according to their respective shares of such unpaid amounts;

               (ii)   second,  to the  REMIC  I  Regular  Interests  Y-I and  REMIC I  Regular
        Interests  Z-I and the Class R  Certificates  (in  respect of  component  1  thereof),
        concurrently,  the Uncertificated Accrued Interest or accrued interest, as applicable,
        for such  Classes for the  current  Distribution  Date,  pro rata  according  to their
        respective Uncertificated Accrued Interest; and

               (iii)  third, to the REMIC I Regular  Interests Y-I, REMIC I Regular  Interests
        Z-I and the Class R Certificates (in respect of component 1 thereof),  the REMIC I Y-I
        Principal  Distribution Amount, the REMIC I Z-I Principal  Distribution Amount and the
        Class R Certificate principal distribution amount, respectively.

        (b)    To the extent of the Available Distribution Amount for Loan Group II:

               (i)    first,  to the  REMIC I  Regular  Interests  Y-II  and  REMIC I  Regular
        Interests Z-II,  concurrently,  the  Uncertificated  Accrued Interest for such Classes
        remaining  unpaid  from  previous  Distribution  Dates,  pro rata  according  to their
        respective shares of such unpaid amounts;

               (ii)   second,  to the  REMIC I  Regular  Interests  Y-II and  REMIC I  Regular
        Interests Z-II,  concurrently,  the  Uncertificated  Accrued Interest for such Classes
        for  the  current   Distribution   Date,  pro  rata  according  to  their   respective
        Uncertificated Accrued Interest; and

               (iii)  third,  to the  REMIC I  Regular  Interests  Y-II  and  REMIC I  Regular
        Interests  Z-II, the REMIC I Y-II Principal  Distribution  Amount and the REMIC I Z-II
        Principal Distribution Amount, respectively.

        (c)    To the extent of the Available Distribution Amount for Loan Group III:

               (i)    first, to REMIC I Regular  Interests Y-III and REMIC I Regular Interests
        Z-III,  concurrently,  the Uncertificated  Accrued Interest for such Regular Interests
        remaining  unpaid  from  previous  Distribution  Dates,  pro rata  according  to their
        respective shares of such unpaid amounts;

               (ii)   second,  to the  REMIC I  Regular  Interests  Y-III  and REMIC I Regular
        Interests Z-III,  concurrently,  the Uncertificated  Accrued Interest for such Classes
        for  the  current   Distribution   Date,  pro  rata  according  to  their   respective
        Uncertificated Accrued Interest; and

               (iii)  third,  to the  REMIC I  Regular  Interests  Y-III  and  REMIC I Regular
        Interests  Z-III,  the REMIC I Y-III  Principal  Distribution  Amount  and the REMIC I
        Z-III Principal Distribution Amount, respectively.

         (d)   To the  extent of the  Available  Distribution  Amounts  for Loan Group I, Loan
Group  II and Loan  Group  III for such  Distribution  Date  remaining  after  payment  of the
amounts  pursuant to paragraphs  (a) through (c) of this  definition of "REMIC I  Distribution
Amount":

               (i)    first, to each Class of REMIC I Y and REMIC I Z Regular  Interests,  pro
        rata according to the amount of unreimbursed  Realized  Losses  allocable to principal
        previously  allocated  to each such  Regular  Interest,  the  aggregate  amount of any
        distributions  to the  Certificates as  reimbursement  of such Realized Losses on such
        Distribution  Date pursuant to Section 4.02(e);  provided,  however,  that any amounts
        distributed  pursuant  to  this  paragraph  (e)(i)  of this  definition  of  "REMIC  I
        Distribution  Amount"  shall not cause a  reduction  in the  Uncertificated  Principal
        Balances of any of the REMIC I Y and REMIC I Z Regular Interests; and

               (ii)   second, to the Class R Certificates, any remaining amount.

        REMIC I Realized  Losses:  Realized  Losses on each Loan Group shall be  allocated  to
the  Uncertificated  REMIC I  Regular  Interests  as  follows:  (1) the  interest  portion  of
Realized  Losses  on Group I Loans,  if any,  shall be  allocated  among  the  REMIC I Regular
Interests Y-I and REMIC I Regular  Interests Z-I pro rata  according to the amount of interest
accrued  but unpaid  thereon,  in  reduction  thereof;  (2) the  interest  portion of Realized
Losses on Group II  Loans,  if any,  shall be  allocated  among the REMIC I Regular  Interests
Y-II and  REMIC I  Regular  Interests  Z-II pro  rata  according  to the  amount  of  interest
accrued but unpaid thereon,  in reduction  thereof;  and (3) the interest  portion of Realized
Losses on Group III Loans,  if any,  shall be  allocated  among the REMIC I Regular  Interests
Y-III  and REMIC I  Regular  Interests  Z-III pro rata  according  to the  amount of  interest
accrued but unpaid  thereon,  in  reduction  thereof.  Any interest  portion of such  Realized
Losses in excess of the amount allocated  pursuant to the preceding  sentence shall be treated
as a principal  portion of Realized Losses not  attributable to any specific  Mortgage Loan in
such Loan Group and allocated pursuant to the succeeding  sentences.  The principal portion of
Realized  Losses with  respect to each Loan Group  shall be  allocated  to the  Uncertificated
REMIC I Regular  Interests as follows:  (1) the principal  portion of Realized Losses on Group
I Loans shall be allocated,  first, to the REMIC I Regular  Interests Y-I to the extent of the
REMIC I Y-I Principal  Reduction Amount in reduction of the  Uncertificated  Principal Balance
of such Uncertificated  REMIC I Regular Interests and, second, the remainder,  if any, of such
principal  portion  of such  Realized  Losses  shall  be  allocated  to the  REMIC  I  Regular
Interests  Z-I  in  reduction  of  the  Uncertificated  Principal  Balance  thereof;  (2)  the
principal  portion of Realized  Losses on Group II Loans  shall be  allocated,  first,  to the
REMIC I Regular  Interests Y-II to the extent of the REMIC I Y-II Principal  Reduction  Amount
in reduction of the Uncertificated  Principal Balance of such  Uncertificated  REMIC I Regular
Interests  and,  second,  the remainder,  if any, of such  principal  portion of such Realized
Losses  shall  be  allocated  to the  REMIC  I  Regular  Interests  Z-II in  reduction  of the
Uncertificated  Principal  Balance  thereof;  (3) the principal  portion of Realized Losses on
Group III Loans  shall be  allocated,  first,  to the REMIC I Regular  Interests  Y-III to the
extent of the REMIC I Y-III  Principal  Reduction  Amount in reduction  of the  Uncertificated
Principal  Balance  of  such  Uncertificated  REMIC  I  Regular  Interests  and,  second,  the
remainder,  if any, of such  principal  portion of such Realized  Losses shall be allocated to
the REMIC I Regular  Interests  Z-III in reduction  of the  Uncertificated  Principal  Balance
thereof.

        REMIC I Regular  Interest Y-I: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest Y-II: A regular interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I  Regular  Interest  Y-III:  A regular  interest  in REMIC I that is held as an
asset of REMIC II, that has an initial principal  balance equal to the related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest Z-I: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest Z-II: A regular interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I  Regular  Interest  Z-III:  A regular  interest  in REMIC I that is held as an
asset of REMIC II, that has an initial principal  balance equal to the related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Y Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by
which  the  Uncertificated  Principal  Balances  of the REMIC I Y  Regular  Interests  will be
reduced on such  Distribution  Date by the allocation of Realized Losses and the  distribution
of principal, determined as described in Appendix I.

        REMIC I Y-I Principal  Distribution  Amount: For any Distribution Date, the excess, if
any,  of the  REMIC I Y-I  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to the REMIC I Regular  Interests Y-I on such  Distribution  Date in
reduction of the principal balance thereof.

        REMIC I Y-I Principal  Reduction Amount: The REMIC I Y Principal  Reduction Amount for
the REMIC I Regular Interests Y-I as determined pursuant to the provisions of Appendix I.

        REMIC I Y-II Principal  Distribution  Amount:  For any Distribution  Date, the excess,
if any, of the REMIC I Y-II Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to the REMIC I Regular  Interests Y-II on such  Distribution Date in
reduction of the principal balance thereof.

        REMIC I Y-II Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount
for the REMIC I Regular  Interests  Y-II as determined  pursuant to the provisions of Appendix
I.

        REMIC I Y-III Principal  Distribution  Amount:  For any Distribution Date, the excess,
if any, of the REMIC I Y-III Principal  Reduction Amount for such  Distribution  Date over the
Realized Losses  allocated to the REMIC I Regular  Interests Y-III on such  Distribution  Date
in reduction of the principal balance thereof.

        REMIC I Y-III Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction Amount
for the REMIC I Regular  Interests Y-III as determined  pursuant to the provisions of Appendix
I.

        REMIC I Y Regular Interests: The REMIC I Regular Interests Y-I, Y-II and Y-III.

        REMIC I Z Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by
which  the  Uncertificated  Principal  Balances  of the REMIC I Z  Regular  Interests  will be
reduced on such  Distribution  Date by the allocation of Realized Losses and the  distribution
of  principal,  which shall be in each case the excess of (A) the sum of (x) the excess of the
Available  Distribution  Amount for the related Loan Group (i.e.  the "related Loan Group" for
the REMIC I Regular  Interests  Z-I is the Group I Loans,  the  "related  Loan  Group" for the
REMIC I Regular  Interests Z-II is the Group II Loans,  the "related Loan Group" for the REMIC
I Regular  Interests  Z-III  Regular  Interest  is the Group  III  Loans)  over the sum of the
amounts thereof  distributable  (i) in respect of interest on such REMIC I Z Regular  Interest
and the related REMIC I Y Regular  Interest,  (ii) to such REMIC I Z Regular  Interest and the
related REMIC I Y Regular  Interest  pursuant to clause  (e)(ii) of the definition of "REMIC I
Distribution  Amount" and (iii) in the case of the Group I Loans,  to the Class R Certificates
and (y) the amount of Realized  Losses  allocable to principal for the related Loan Group over
(B) the REMIC I Y Principal Reduction Amount for the related Loan Group.

        REMIC I Z-I Principal  Distribution  Amount: For any Distribution Date, the excess, if
any,  of the  REMIC I Z-I  Principal  Reduction  Amount  for such  Distribution  Date over the
Realized Losses allocated to the REMIC I Regular  Interests Z-I on such  Distribution  Date in
reduction of the principal balance thereof.

        REMIC I Z-I Principal  Reduction Amount: The REMIC I Z Principal  Reduction Amount for
the REMIC I Regular Interests Z-I as determined pursuant to the provisions of Appendix I.

        REMIC I Z-II Principal  Distribution  Amount:  For any Distribution  Date, the excess,
if any, of the REMIC I Z-II Principal  Reduction  Amount for such  Distribution  Date over the
Realized Losses allocated to the REMIC I Regular  Interests Z-II on such  Distribution Date in
reduction of the principal balance thereof.

        REMIC I Z-II Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount
for the REMIC I Regular  Interests  Z-II as determined  pursuant to the provisions of Appendix
I.

        REMIC I Z-III Principal  Distribution  Amount:  For any Distribution Date, the excess,
if any, of the REMIC I Z-III Principal  Reduction Amount for such  Distribution  Date over the
Realized Losses  allocated to the REMIC I Regular  Interests Z-III on such  Distribution  Date
in reduction of the principal balance thereof.

        REMIC I Z-III Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction Amount
for the REMIC I Regular  Interests Z-III as determined  pursuant to the provisions of Appendix
I.

        REMIC I Z Regular Interests: The REMIC I Regular Interests Z-I, Z-II and Z-III.

        REMIC II: The  segregated  pool of assets  consisting  of the  Uncertificated  REMIC I
Regular  Interests  conveyed in trust to the Trustee  pursuant to Section 2.06 for the benefit
of the holders of the Class A-I-1,  Class A-I-2,  Class A-II-1,  Class A-II-2,  Class A-III-1,
Class  A-III-2,  Class M-1,  Class M-2, Class M-3, Class B-1, Class B-2, Class B-3 and Class R
Certificates,  with  respect  to which a  separate  REMIC  election  is to be made.  The REMIC
election with respect to REMIC II specifically excludes the Initial Monthly Payment Fund.

        REMIC II  Certificates:  Any of the Class A-I-1,  Class  A-I-2,  Class  A-II-1,  Class
A-II-2, Class A-III-1,  Class A-III-2,  Class M-1, Class M-2, Class M-3, Class B-1, Class B-2,
Class  B-3 and  Class R  Certificates  (component  2 of which  represents  the  sole  class of
residual interests in REMIC II).

        REMIC II Regular Interests:  The Class A-I-1, Class A-I-2, Class A-II-1, Class A-II-2,
Class  A-III-1,  Class  A-III-2,  Class M-1,  Class M-2,  Class M-3,  Class B-1, Class B-2 and
Class B-3 Certificates.

        Senior  Accelerated  Distribution  Percentage:  With respect to any Distribution  Date
occurring  on or prior to the 84th  Distribution  Date and,  with  respect to any Loan  Group,
100%.  With respect to any Distribution Date thereafter and any such Loan Group, as follows:

               (i)    for any  Distribution  Date after the 84th  Distribution  Date but on or
        prior  to  the  96th  Distribution  Date,  the  related  Senior  Percentage  for  such
        Distribution   Date  plus  70%  of  the  related   Subordinate   Percentage  for  such
        Distribution Date;

               (ii)   for any  Distribution  Date after the 96th  Distribution  Date but on or
        prior  to the  108th  Distribution  Date,  the  related  Senior  Percentage  for  such
        Distribution   Date  plus  60%  of  the  related   Subordinate   Percentage  for  such
        Distribution Date;

               (iii)  for any Distribution  Date after the 108th  Distribution  Date but on or
        prior  to the  120th  Distribution  Date,  the  related  Senior  Percentage  for  such
        Distribution   Date  plus  40%  of  the  related   Subordinate   Percentage  for  such
        Distribution Date;

               (iv)   for any Distribution  Date after the 120th  Distribution  Date but on or
        prior  to the  132nd  Distribution  Date,  the  related  Senior  Percentage  for  such
        Distribution   Date  plus  20%  of  the  related   Subordinate   Percentage  for  such
        Distribution Date; and

               (v)    for any Distribution Date thereafter,  the related Senior Percentage for
        such Distribution Date.

        Any scheduled reduction,  as described in the preceding  paragraph,  shall not be made
as of any Distribution Date unless:

(a)     the  outstanding  principal  balance of the  Mortgage  Loans in all three Loan  Groups
               delinquent 60 days or more (including  Mortgage Loans which are in foreclosure,
               have been  foreclosed  or  otherwise  liquidated,  or with respect to which the
               Mortgagor is in  bankruptcy  and any REO  Property)  averaged over the last six
               months,  as a percentage of the  aggregate  outstanding  Certificate  Principal
               Balance of the Subordinate Certificates, is less than 50% and

(b)     Realized  Losses  on the  Mortgage  Loans in all  three  Loan  Groups to date for such
               Distribution Date, if occurring during the eighth,  ninth,  tenth,  eleventh or
               twelfth year,  or any year  thereafter,  after the Closing Date,  are less than
               30%, 35%, 40%, 45% or 50%, respectively,  of the sum of the Initial Certificate
               Principal Balances of the Subordinate Certificates.

        Notwithstanding  the  foregoing,  if (a)  the  weighted  average  of  the  Subordinate
Percentages  for all three Loan Groups is equal to or in excess of twice the initial  weighted
average  of the  Subordinate  Percentages  for all  three  Loan  Groups,  (b) the  outstanding
principal  balance of the Mortgage  Loans in all three Loan Groups  delinquent 60 days or more
(including  Mortgage  Loans  which are in  foreclosure,  have  been  foreclosed  or  otherwise
liquidated,  or with respect to which the  Mortgagor is in  bankruptcy  and any REO  Property)
averaged over the last six months,  as a percentage of the aggregate  outstanding  Certificate
Principal  Balance of the  Subordinate  Certificates,  does not exceed 50% and (c)(i) prior to
the Distribution  Date in February 2009,  cumulative  Realized Losses on the Mortgage Loans in
all three  Loan  Groups do not  exceed  20% of the sum of the  initial  Certificate  Principal
Balances of the Subordinate Certificates,  and (ii) thereafter,  cumulative Realized Losses on
the  Mortgage  Loans in all three  Loan  Groups do not  exceed  30% of the sum of the  initial
Certificate Principal Balances of the Subordinate  Certificates,  then (A) on any Distribution
Date prior to the  Distribution  Date in February 2009, each Senior  Accelerated  Distribution
Percentage  for such  Distribution  Date will equal the  related  Senior  Percentage  for that
Distribution Date plus 50% of the related  Subordinate  Percentage for such Distribution Date,
and (B) on any  Distribution  Date on or after the  Distribution  Date in February 2009,  each
Senior Accelerated  Distribution  Percentage for that Distribution Date will equal the related
Senior Percentage for that Distribution Date.

        Notwithstanding the foregoing,  on any Distribution Date on which the weighted average
of the Group I Senior  Percentage,  Group II Senior Percentage and Group III Senior Percentage
weighted on the basis of the Stated  Principal  Balances of the Mortgage  Loans in the related
Loan Group,  exceeds the weighted average of the initial Group I Senior  Percentage,  Group II
Senior  Percentage and Group III Senior  Percentage  (calculated  on such basis),  each of the
Senior Accelerated Distribution Percentages for such Distribution Date will equal 100%.

        Notwithstanding  the foregoing,  upon reduction of the Certificate  Principal Balances
of the related  Senior  Certificates  to zero,  the related  Senior  Accelerated  Distribution
Percentage will equal 0%.



        Senior  Certificate:  Any one of the  Class A  Certificates  or Class R  Certificates,
executed by the Trustee and  authenticated by the Certificate  Registrar  substantially in the
form annexed to the Standard Terms as Exhibit A and Exhibit D.

        Senior  Percentage:  The Group I Senior  Percentage  with respect to Loan Group I, the
Group II Senior  Percentage  with respect to Loan Group II or the Group III Senior  Percentage
with respect to Loan Group III.

        Senior  Principal  Distribution  Amount:  The  Group I Senior  Principal  Distribution
Amount  with  respect to Loan  Group I, Group II Senior  Principal  Distribution  Amount  with
respect to Loan Group II or Group III Senior  Principal  Distribution  Amount with  respect to
Loan Group III.

        Senior  Support  Certificates:  Any of the Class A-I-2,  Class A-II-2 or Class A-III-2
Certificates.

        Special  Hazard  Amount:  As of any  Distribution  Date, an amount equal to $6,039,253
minus the sum of (i) the aggregate  amount of Special  Hazard Losses  allocated  solely to one
or more  specific  Classes of  Certificates  in  accordance  with  Section 4.05 of this Series
Supplement  and (ii) the  Adjustment  Amount (as defined  below) as most recently  calculated.
For  each  anniversary  of the  Cut-off  Date,  the  Adjustment  Amount  shall be equal to the
amount,  if any, by which the amount  calculated  in accordance  with the  preceding  sentence
(without  giving  effect to the  deduction  of the  Adjustment  Amount  for such  anniversary)
exceeds the greater of (A) the  greater of (i) the  product of the Special  Hazard  Percentage
for such  anniversary  multiplied  by the  outstanding  principal  balance of all the Mortgage
Loans on the  Distribution  Date  immediately  preceding such  anniversary  and (ii) twice the
outstanding  principal  balance of the Mortgage  Loan with the largest  outstanding  principal
balance  as of the  Distribution  Date  immediately  preceding  such  anniversary  and (B) the
greatest of (i) twice the  outstanding  principal  balance of the  Mortgage  Loan in the Trust
Fund  which  has  the  largest   outstanding   principal  balance  on  the  Distribution  Date
immediately  preceding  such  anniversary,  (ii)  the  product  of  1.00%  multiplied  by  the
outstanding  principal  balance of all Mortgage  Loans on the  Distribution  Date  immediately
preceding such anniversary and (iii) the aggregate  outstanding  principal  balance (as of the
immediately  preceding  Distribution  Date) of the  Mortgage  Loans in any  single  five-digit
California  zip code area with the largest  amount of Mortgage  Loans by  aggregate  principal
balance as of such anniversary.

        The Special  Hazard Amount may be further  reduced by the Master  Servicer  (including
accelerating  the  manner  in which  coverage  is  reduced)  provided  that  prior to any such
reduction,  the Master Servicer shall (i) obtain written  confirmation from each Rating Agency
that such  reduction  shall not reduce the rating  assigned  to any Class of  Certificates  by
such Rating Agency below the lower of the  then-current  rating or the rating assigned to such
Certificates  as of the  Closing  Date by such Rating  Agency and (ii)  provide a copy of such
written confirmation to the Trustee.

        Special  Hazard  Percentage:  As of each  anniversary of the Cut-off Date, the greater
of (i) 1.0% and (ii) the largest  percentage  obtained by dividing the  aggregate  outstanding
principal  balance (as of  immediately  preceding  Distribution  Date) of the  Mortgage  Loans
secured by Mortgaged  Properties  located in a single,  five-digit  zip code area in the State
of  California  by the  outstanding  principal  balance  of all the  Mortgage  Loans as of the
immediately preceding Distribution Date.

        Subordinate  Amount:  With  respect  to (i)  Loan  Group I,  the  Group I  Subordinate
Amount,  (ii) Loan Group II,  the Group II  Subordinate  Amount and (iii) Loan Group III,  the
Group III Subordinate Amount.

        Subordinate  Principal  Distribution Amount: With respect to any Distribution Date and
Loan Group and each Class of Subordinate  Certificates,  (a) the sum of (i) the product of (x)
the Class's  pro rata share,  based on the  Certificate  Principal  Balance of each such Class
then outstanding,  and (y) the aggregate of the amounts  calculated for such Distribution Date
under clauses (1), (2) and (3) of Section  4.02(a)(ii)(A) of this Series  Supplement  (without
giving  effect to the  related  Senior  Percentage)  to the extent not  payable to the related
Senior  Certificates;  (ii) such Class's pro rata share,  based on the  Certificate  Principal
Balance  of  each  Class  of  Subordinate  Certificates  then  outstanding,  of the  principal
collections  described in Section  4.02(a)(ii)(B)(b) of this Series Supplement (without giving
effect  to  the  related  Senior  Accelerated  Distribution  Percentage)  to the  extent  such
collections  are not  otherwise  distributed  to the related  Senior  Certificates;  (iii) the
product of (x) the related  Prepayment  Distribution  Percentage  and (y) the aggregate of all
Principal  Prepayments  in Full  received in the related  Prepayment  Period and  Curtailments
received  in  the  preceding   calendar  month  to  the  extent  not  payable  to  the  Senior
Certificates;  and (iv) any amounts  described  in clauses (i),  (ii) and (iii) as  determined
for any  previous  Distribution  Date,  that  remain  undistributed  to the  extent  that such
amounts  are not  attributable  to Realized  Losses  which have been  allocated  to a Class of
Subordinate Certificates;  minus (b) the related Capitalization  Reimbursement Amount for such
Distribution  Date,  multiplied  by a  fraction,  the  numerator  of which is the  Subordinate
Principal  Distribution  Amount for such Class of  Subordinate  Certificates,  without  giving
effect  to this  clause  (b)(ii),  and the  denominator  of which is the sum of the  principal
distribution  amounts  for all  related  Classes of  Certificates,  in each case to the extent
derived  from  the  related  Available  Distribution  Amount  without  giving  effect  to  any
reductions for the Capitalization Reimbursement Amount.

        Super  Senior  Certificates:  Any of the Class A-I-1,  Class  A-II-1 or Class  A-III-1
Certificates.

        Super Senior Optimal  Percentage:  As of any Distribution  Date on or after the Credit
Support Depletion Date and any Class of Super Senior  Certificates,  a fraction,  expressed as
a percentage,  the numerator of which is the  Certificate  Principal  Balance of such Class of
Super Senior  Certificates  immediately prior to such Distribution Date and the denominator of
which  is the  aggregate  Certificate  Principal  Balance  of the  related  Certificate  Group
immediately prior to such Distribution Date.

        Super Senior Optimal  Principal  Distribution  Amount:  As of any Distribution Date on
or after the Credit  Support  Depletion Date and any Class of Super Senior  Certificates,  the
product of (a) the  then-applicable  Super Senior  Optimal  Percentage for such Class of Super
Senior  Certificates  and (b) the amounts  described in clause (b) of the definition of Senior
Principal Distribution Amount with respect to the related Loan Group.

        Trust Fund: REMIC I, REMIC II and the Initial Monthly Payment Fund.

        Uncertificated  Accrued Interest:  With respect to each Uncertificated REMIC I Regular
Interest on each  Distribution  Date,  an amount equal to one month's  interest at the related
Uncertificated  REMIC I  Pass-Through  Rate on the  Uncertificated  Principal  Balance of such
Uncertificated   REMIC  I  Regular   Interest.   Uncertificated   Accrued   Interest   on  the
Uncertificated  REMIC  I  Regular  Interests  will  be  reduced  by  any  Prepayment  Interest
Shortfalls and Relief Act Interest  Shortfalls,  allocated among such  Uncertificated  REMIC I
Regular Interests pro rata.

        Uncertificated  Principal Balance:  The principal amount of any Uncertificated REMIC I
Regular Interest  outstanding as of any date of determination.  The  Uncertificated  Principal
Balance  of  each   Uncertificated   REMIC  I  Regular   Interest  shall  be  reduced  by  all
distributions   of  principal   made  on,  and   allocation   of  Realized   Losses  to,  such
Uncertificated  REMIC  I  Regular  Interest  on such  Distribution  Date.  The  Uncertificated
Principal  Balance of each  Uncertificated  REMIC I Regular  Interest shall never be less than
zero.

        Uncertificated  REMIC  I  Regular  Interests:  The  uncertificated  partial  undivided
beneficial  ownership  interests  in REMIC I,  designated  as REMIC I Regular  Interests  Y-I,
Y-II,  and Y-III,  Z-I, Z-II and Z-III,  each having an  Uncertificated  Principal  Balance as
specified  herein and bearing interest at a rate equal to the related  Uncertificated  REMIC I
Pass-Through Rate.

        Uncertificated  REMIC I Pass-Through  Rate: With respect to REMIC I Regular  Interests
Y-I  and  Z-I,  the Net WAC  Rate of the  Group I  Loans.  With  respect  to  REMIC I  Regular
Interests  Y-II and  Z-II,  the Net WAC Rate of the Group II Loans.  With  respect  to REMIC I
Regular Interests Y-III and Z-III, the Net WAC Rate of the Group III Loans.

        Undercollateralized  Amount:  With  respect  any  Certificate  Group and  Distribution
Date,  the excess of (i) the  aggregate  Certificate  Principal  Balance  of such  Certificate
Group over (ii) the aggregate  Stated  Principal  Balance of the Mortgage Loans in the related
Loan  Group,  in each  case  calculated  on such  Distribution  Date  after  giving  effect to
distributions  to be made thereon  (other than amounts to be  distributed  pursuant to Section
4.02(i) on such Distribution Date).

        Undercollateralized   Certificate   Group:  With  respect  any  Distribution  Date,  a
Certificate Group for which the related Undercollateralized Amount exceeds zero.

        Underwriter:  Merrill Lynch, Pierce, Fenner & Smith Incorporated.

Section 1.02   Use of Words and Phrases.

        "Herein," "hereby,"  "hereunder,"  "hereof,"  "hereinbefore,"  "hereinafter" and other
equivalent  words refer to the Pooling and  Servicing  Agreement  as a whole.  All  references
herein to Articles,  Sections or Subsections shall mean the corresponding  Articles,  Sections
and  Subsections  in the Pooling and Servicing  Agreement.  The  definitions  set forth herein
include both the singular and the plural.






--------------------------------------------------------------------------------





ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;
                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01   Conveyance of Mortgage Loans. (See Section 2.01 of the Standard Terms)

Section 2.02   Acceptance by Trustee.  (See Section 2.02 of the Standard Terms)

Section 2.03   Representations,  Warranties  and  Covenants  of the Master  Servicer  and the
                      Company.

(a)     For  representations,  warranties  and covenants of the Master  Servicer,  see Section
2.03(a) of the Standard Terms.

(b)     The  Company  hereby  represents  and  warrants  to the  Trustee  for the  benefit  of
Certificateholders  that as of the Closing Date (or, if otherwise  specified  below, as of the
date so specified):

               (i)    No Mortgage  Loan is 30 or more days  Delinquent in payment of principal
        and interest as of the Cut-off Date and no Mortgage Loan has been so  Delinquent  more
        than once in the 12-month period prior to the Cut-off Date;

               (ii)   The  information  set forth in Exhibit One hereto  with  respect to each
        Mortgage  Loan or the Mortgage  Loans,  as the case may be, is true and correct in all
        material respects at the date or dates respecting which such information is furnished;

               (iii)  The  Mortgage  Loans are  fully-amortizing  (subject  to  interest  only
        periods, if applicable),  hybrid adjustable-rate  mortgage loans with Monthly Payments
        due, with respect to a majority of the Mortgage  Loans, on the first day of each month
        and terms to maturity at origination or modification of not more than 30 years;

               (iv)   To  the  best  of  the  Company's  knowledge,  except  in  the  case  of
        approximately  0.3% of the aggregate  principal  balance of the Mortgage  Loans,  if a
        Mortgage  Loan is  secured  by a  Mortgaged  Property  with a  Loan-to-Value  Ratio at
        origination  in  excess  of 80%,  such  Mortgage  Loan  is the  subject  of a  Primary
        Insurance Policy that insures (a) at least 35% of the Stated Principal  Balance of the
        Mortgage  Loan at  origination  if the  Loan-to-Value  Ratio is  between  100.00%  and
        95.01%,  (b) at least 30% of the  Stated  Principal  Balance of the  Mortgage  Loan at
        origination if the Loan-to-Value  Ratio is between 95.00% and 90.01%, (c) at least 25%
        of such  balance if the  Loan-to-Value  Ratio is between  90.00% and 85.01% and (d) at
        least 12% of such  balance if the  Loan-to-Value  Ratio is between  85.00% and 80.01%.
        To the best of the Company's knowledge,  each such Primary Insurance Policy is in full
        force and effect and the Trustee is entitled to the benefits thereunder;

               (v)    The issuers of the Primary  Insurance  Policies are insurance  companies
        whose claims-paying abilities are currently acceptable to each Rating Agency;

               (vi)   No more  than 1.3% of the Group I Loans by  aggregate  Stated  Principal
        Balance as of the Cut-off Date are secured by Mortgaged  Properties located in any one
        zip code area in  California,  no more  than  1.0% of the Group II Loans by  aggregate
        Stated  Principal  Balance as of the Cut-off Date are secured by Mortgaged  Properties
        located in any one zip code area in  District  of  Columbia,  no more than 1.9% of the
        Group III Loans by  aggregate  Stated  Principal  Balance as of the  Cut-off  Date are
        secured by Mortgaged  Properties located in any one zip code area in Virginia,  and no
        more than 1.0% of the Group I Loans are  secured by  Mortgaged  Properties  located in
        any one zip code area outside California,  no more than 0.8% of the Group II Loans are
        secured by Mortgaged  Properties  located in any one zip code area outside District of
        Columbia,  and no more than 1.5% of the Group  III  Loans  are  secured  by  Mortgaged
        Properties located in any one zip code area outside Virginia;

               (vii)  The improvements upon the Mortgaged  Properties are insured against loss
        by fire and other hazards as required by the Program Guide,  including flood insurance
        if required under the National Flood  Insurance Act of 1968, as amended.  The Mortgage
        requires  the  Mortgagor  to  maintain  such  casualty  insurance  at the  Mortgagor's
        expense,  and on the  Mortgagor's  failure  to do so,  authorizes  the  holder  of the
        Mortgage to obtain and maintain such insurance at the Mortgagor's  expense and to seek
        reimbursement therefor from the Mortgagor;

               (viii) Immediately  prior  to the  assignment  of  the  Mortgage  Loans  to the
        Trustee,  the Company had good title to, and was the sole owner of, each Mortgage Loan
        free and clear of any  pledge,  lien,  encumbrance  or security  interest  (other than
        rights to servicing and related  compensation)  and such assignment  validly transfers
        ownership  of the Mortgage  Loans to the Trustee  free and clear of any pledge,  lien,
        encumbrance or security interest;

               (ix)   Approximately  49.86% of the Group I Loans by aggregate Stated Principal
        Balance as of the Cut-off Date were  underwritten  under a reduced loan  documentation
        program,  approximately  11.43% of the  Group I Loans by  aggregate  Stated  Principal
        Balance as of the Cut-off Date were  underwritten  under a no-stated  income  program,
        and approximately  7.32% of the Group I Loans by aggregate Stated Principal Balance as
        of  the  Cut-off  Date  were   underwritten   under  a  no  income/no  asset  program;
        approximately  59.41% of the Group II Loans by aggregate Stated  Principal  Balance as
        of the Cut-off  Date were  underwritten  under a reduced loan  documentation  program,
        approximately  11.05% of the Group II Loans by aggregate Stated  Principal  Balance as
        of  the  Cut-off  Date  were  underwritten  under  a  no-stated  income  program,  and
        approximately  7.54% of the Group II Loans by aggregate Stated Principal Balance as of
        the Cut-off Date were underwritten  under a no income/no asset program;  approximately
        51.12% of the Group III Loans by aggregate Stated Principal  Balance as of the Cut-off
        Date were  underwritten  under a reduced  loan  documentation  program,  approximately
        15.60% of the Group III Loans by aggregate Stated Principal  Balance as of the Cut-off
        Date were underwritten  under a no-stated income program,  and approximately  6.39% of
        the Group III Loans by aggregate Stated Principal  Balance as of the Cut-off Date were
        underwritten under a no income/no asset program;

               (x)    Except with respect to  approximately  14.83% of the  Mortgage  Loans by
        aggregate Stated Principal  Balance as of the Cut-off Date, the Mortgagor  represented
        in its loan  application  with respect to the related Mortgage Loan that the Mortgaged
        Property would be owner-occupied;

               (xi)   None of the Mortgage Loans is a Buy-Down Mortgage Loan;

               (xii)  Each  Mortgage  Loan  constitutes  a qualified  mortgage  under  Section
        860G(a)(3)(A) of the Code and Treasury  Regulation Section  1.860G-2(a)(1),  (2), (4),
        (5) and (6),  without  reliance  on the  provisions  of  Treasury  Regulation  Section
        1.860G-2(a)(3) or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision
        that  would  allow  a  Mortgage   Loan  to  be  treated  as  a  "qualified   mortgage"
        notwithstanding  its failure to meet the requirements of Section  860G(a)(3)(A) of the
        Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5) and (6);

               (xiii) A policy of title  insurance  was  effective  as of the  closing of each
        Mortgage  Loan and is valid and binding  and remains in full force and effect,  unless
        the  Mortgaged  Properties  are  located  in the  State  of  Iowa  and  an  attorney's
        certificate has been provided as described in the Program Guide;

               (xiv)  None of the Mortgage Loans is a Cooperative Loan;

               (xv)   With respect to each  Mortgage  Loan  originated  under a  "streamlined"
        Mortgage  Loan  program  (through  which no new or  updated  appraisals  of  Mortgaged
        Properties  are obtained in  connection  with the  refinancing  thereof),  the related
        Seller has represented that either (a) the value of the related Mortgaged  Property as
        of the date the Mortgage Loan was originated was not less than the appraised  value of
        such property at the time of origination  of the  refinanced  Mortgage Loan or (b) the
        Loan-to-Value  Ratio  of the  Mortgage  Loan  as of the  date  of  origination  of the
        Mortgage Loan generally meets the Company's underwriting guidelines;

               (xvi)  Interest on each  Mortgage  Loan is calculated on the basis of a 360-day
        year consisting of twelve 30-day months;

               (xvii) None of the  Mortgage  Loans  contain  in the  related  Mortgage  File a
        Destroyed Mortgage Note;

               (xviii)Approximately   0.1%  of  the   Mortgage   Loans   have   been  made  to
        International Borrowers;

               (xix)  No Mortgage  Loan provides for payments that are subject to reduction by
        withholding taxes levied by any foreign (non-United States) sovereign government; and

               (xx)   None of the Mortgage Loans are Additional  Collateral  Loans and none of
        the Mortgage Loans are Pledged Asset Loans.

It is  understood  and  agreed  that the  representations  and  warranties  set  forth in this
Section  2.03(b) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.

        Upon  discovery  by any of the  Company,  the  Master  Servicer,  the  Trustee  or any
Custodian of a breach of any of the  representations  and warranties set forth in this Section
2.03(b) that materially and adversely affects the interests of the  Certificateholders  in any
Mortgage  Loan,  the party  discovering  such breach shall give prompt  written  notice to the
other  parties (any  Custodian  being so  obligated  under a Custodial  Agreement);  provided,
however,  that in the  event of a breach  of the  representation  and  warranty  set  forth in
Section  2.03(b)(xii),  the party  discovering  such breach shall give such notice within five
days of  discovery.  Within 90 days of its  discovery or its receipt of notice of breach,  the
Company  shall  either (i) cure such breach in all  material  respects or (ii)  purchase  such
Mortgage  Loan from the  Trust  Fund at the  Purchase  Price  and in the  manner  set forth in
Section  2.02;  provided  that the  Company  shall have the option to  substitute  a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided  that if the omission or defect would cause
the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code,  any such cure or repurchase  must occur within 90 days from the date such breach
was discovered.  Any such  substitution  shall be effected by the Company under the same terms
and conditions as provided in Section 2.04 for  substitutions  by Residential  Funding.  It is
understood  and  agreed  that the  obligation  of the  Company  to cure  such  breach or to so
purchase or  substitute  for any  Mortgage  Loan as to which such a breach has occurred and is
continuing  shall  constitute  the  sole  remedy  respecting  such  breach  available  to  the
Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.04   Representations  and  Warranties of Sellers.  (See Section 2.04 of the Standard
                      Terms)

Section 2.05   Execution  and  Authentication  of   Certificates/Issuance   of  Certificates
                      Evidencing Interests in REMIC I Certificates.

        The Trustee  acknowledges  the assignment to it of the Mortgage Loans and the delivery
of the  Mortgage  Files to it, or any  Custodian  on its  behalf,  subject  to any  exceptions
noted,  together  with the  assignment  to it of all other  assets  included in the Trust Fund
and/or the  applicable  REMIC,  receipt  of which is hereby  acknowledged.  Concurrently  with
such delivery and in exchange  therefor,  the Trustee,  pursuant to the written request of the
Company  executed by an officer of the Company,  has  executed and caused to be  authenticated
and  delivered  to or upon the order of the Company  the Class R  Certificates  in  authorized
denominations which together with the Uncertificated  REMIC I Regular Interests,  evidence the
beneficial interest in REMIC I.

Section 2.06   Conveyance  of  Uncertificated  REMIC I Regular  Interests;  Acceptance by the
                      Trustee.

        The Company,  as of the Closing Date, and concurrently with the execution and delivery
hereof,  does hereby assign without recourse all the right,  title and interest of the Company
in and to the  Uncertificated  REMIC I Regular Interests to the Trustee for the benefit of the
Holders of each Class of  Certificates  (other  than the Class R  Certificates).  The  Trustee
acknowledges  receipt of the  Uncertificated  REMIC I Regular  Interests  and declares that it
holds and will hold the same in trust for the  exclusive  use and  benefit of all  present and
future  Holders of each  Class of  Certificates  (other  than the Class R  Certificates).  The
rights of the Holders of each Class of Certificates  (other than the Class R Certificates)  to
receive  distributions  from the  proceeds  of REMIC II in  respect of such  Classes,  and all
ownership  interests  of the Holders of such  Classes in such  distributions,  shall be as set
forth in this Agreement.

Section 2.07   Issuance of Certificates Evidencing Interest in REMIC II.
        The Trustee  acknowledges the assignment to it of the  Uncertificated  REMIC I Regular
Interests  and,  concurrently  therewith  and in  exchange  therefor,  pursuant to the written
request of the Company  executed by an officer of the  Company,  the Trustee has  executed and
caused to be authenticated  and delivered to or upon the order of the Company,  all Classes of
Certificates  (other  than  the  Class R  Certificates)  in  authorized  denominations,  which
evidence the beneficial interest in the entire REMIC II.

Section 2.08   Purposes and Powers of the Trust. (See Section 2.08 of the Standard Terms).






--------------------------------------------------------------------------------





ARTICLE III

                                 ADMINISTRATION AND SERVICING
                                      OF MORTGAGE LOANS

                           (SEE ARTICLE III OF THE STANDARD TERMS)







--------------------------------------------------------------------------------




ARTICLE IV

                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01   Certificate Account.  (See Section 4.01 of the Standard Terms)

Section 4.02   Distributions.

(a)     On each  Distribution Date (x) the Master Servicer on behalf of the Trustee or (y) the
Paying Agent appointed by the Trustee,  shall distribute,  to the Master Servicer, in the case
of a distribution  pursuant to Section  4.02(a)(iii) below, and to each  Certificateholder  of
record on the next  preceding  Record Date (other than as provided in Section 9.01  respecting
the final  distribution),  either (1) in  immediately  available  funds (by wire  transfer  or
otherwise)  to the  account  of  such  Certificateholder  at a bank  or  other  entity  having
appropriate  facilities  therefor,  if  such  Certificateholder  has so  notified  the  Master
Servicer or the Paying  Agent,  as the case may be, or (2) if such  Certificateholder  has not
so notified the Master  Servicer or the Paying  Agent by the Record  Date,  by check mailed to
such  Certificateholder  at the address of such Holder appearing in the Certificate  Register,
such  Certificateholder's  share  (which  share  shall  be  based  on  the  aggregate  of  the
Percentage  Interests  represented  by  Certificates  of the  applicable  Class  held  by such
Holder)  of the  following  amounts,  in the  following  order  of  priority  (subject  to the
provisions  of Sections  4.02(b),  4.02(c) and 4.02(i)  below),  in each case to the extent of
the related Available Distribution Amount:

        (i)    (U)    from the Available  Distribution Amount related to the Group I Loans, to
the Group I  Certificates,  on a pro rata  basis  based on the  Accrued  Certificate  Interest
payable on such  Classes of  Certificates  with  respect to such  Distribution  Date,  Accrued
Certificate  Interest on such Classes of  Certificates  for such  Distribution  Date, plus any
Accrued  Certificate  Interest thereon  remaining unpaid from any previous  Distribution  Date
except  as  provided  in the  last  paragraph  of this  Section 4.02(a)  (the  "Group I Senior
Interest  Distribution  Amount");  provided  however  that on and  after  the  Credit  Support
Depletion Date, the aggregate amount of the Accrued  Certificate  Interest for the Class A-I-1
Certificates  and  Class  A-I-2   Certificates   shall  be  distributed  to  the  Class  A-I-1
Certificates and the Class A-I-2 Certificates in accordance with Section 4.02(c);

                      (V)    from the Available Distribution Amount related to the Group II
               Loans, to the Group II Certificates, on a pro rata basis based on Accrued
               Certificate Interest payable on such Certificates with respect to such
               Distribution Date, Accrued Certificate Interest on such Classes of
               Certificates for such Distribution Date, plus any Accrued Certificate Interest
               thereon remaining unpaid from any previous Distribution Date except as
               provided in the last paragraph of this Section 4.02(a) (the "Group II Senior
               Interest Distribution Amount"); provided however that after the Credit Support
               Depletion Date, the aggregate amount of the Accrued Certificate Interest for
               the Class A-II-1 Certificates and Class A-II-2 Certificates shall be
               distributed to the Class A-II-1 Certificates and the Class A-II-2 Certificates
               in accordance with Section 4.02(c); and

                      (W)    from the Available Distribution Amount related to the Group III
               Loans, to the Group III Certificates, on a pro rata basis based on Accrued
               Certificate Interest payable on such Certificates with respect to such
               Distribution Date, Accrued Certificate Interest on such classes of
               Certificates for such Distribution Date plus any Accrued Certificate Interest
               thereon remaining unpaid from any previous Distribution Date except as
               provided in the last paragraph of this Section 4.02(a) (the "Group III Senior
               Interest Distribution Amount"); provided however that on and after the Credit
               Support Depletion Date, the aggregate amount of Accrued Certificate Interest
               for the Class A-III-1 Certificates and Class A-III-2 Certificates shall be
               distributed to the Class A-III-1 Certificates and the Class A-III-2
               Certificates in accordance with Section 4.02(c);

         (ii)  to the related Senior Certificates,  in the priorities and amounts set forth in
Section  4.02(b)  and  (c),  the sum of the  following  (applied  to  reduce  the  Certificate
Principal Balances of such Senior Certificates, as applicable):

(C)     the  related  Senior  Percentage  for  such  Distribution  Date  times  the sum of the
               following:

                             (1)    the principal portion of each Monthly Payment due during
               the related Due Period on each Outstanding Mortgage Loan in the related
               Loan Group, whether or not received on or prior to the related   Determination
               Date, minus the principal portion of any related Debt    Service      Reduction
               which together with other Bankruptcy Losses exceeds      the         Bankruptcy
               Amount;

(2)     the  Stated  Principal  Balance  of any  Mortgage  Loan  in  the  related  Loan  Group
                      repurchased  during the preceding calendar month (or deemed to have been
                      so repurchased in accordance with Section  3.07(b))  pursuant to Section
                      2.02,  2.03,  2.04 or 4.07 and the amount of any shortfall  deposited in
                      the Custodial  Account in connection with the  substitution of a Deleted
                      Mortgage  Loan from the related  Loan Group  pursuant to Section 2.03 or
                      2.04 during the preceding calendar month; and

(3)     the  principal  portion  of all other  unscheduled  collections  with  respect  to the
                      related  Loan  Group  (other  than  Principal  Prepayments  in Full  and
                      Curtailments  and amounts received in connection with a Cash Liquidation
                      or REO  Disposition  of a  Mortgage  Loan  in  the  related  Loan  Group
                      described  in  Section   4.02(a)(ii)(B)   of  this  Series   Supplement,
                      including   without   limitation   any   related   Insurance   Proceeds,
                      Liquidation   Proceeds   and   REO   Proceeds),   including   Subsequent
                      Recoveries,  received during the preceding  calendar month (or deemed to
                      have been so received in accordance with Section  3.07(b)) to the extent
                      applied  by the  Master  Servicer  as  recoveries  of  principal  of the
                      related Mortgage Loan pursuant to Section 3.14 of the Standard Terms;

(D)     with  respect  to each  Mortgage  Loan in the  related  Loan  Group  for  which a Cash
               Liquidation or a REO Disposition  occurred during the preceding  calendar month
               (or was deemed to have occurred  during such period in accordance  with Section
               3.07(b)) and did not result in any Excess Special  Hazard Losses,  Excess Fraud
               Losses,  Excess Bankruptcy  Losses or Extraordinary  Losses, an amount equal to
               the lesser of (a) the related  Senior  Percentage  for such  Distribution  Date
               times the Stated  Principal  Balance of such  Mortgage Loan and (b) the related
               Senior  Accelerated  Distribution  Percentage for such  Distribution Date times
               the related  unscheduled  collections  (including without limitation  Insurance
               Proceeds,  Liquidation  Proceeds and REO Proceeds) to the extent applied by the
               Master  Servicer  as  recoveries  of  principal  of the related  Mortgage  Loan
               pursuant to Section 3.14 of the Standard Terms;

(E)     the related Senior  Accelerated  Distribution  Percentage for such  Distribution  Date
               times the  aggregate  of all  Principal  Prepayments  in Full  received  in the
               related  Prepayment  Period and  Curtailments  with respect to the related Loan
               Group received in the preceding calendar month;

(F)     any amounts  described in  subsection  (ii),  clauses (A), (B) and (C) of this Section
               4.02(a), as determined for any previous  Distribution Date, which remain unpaid
               after  application of amounts  previously  distributed  pursuant to this clause
               (D) to the extent that such  amounts are not  attributable  to Realized  Losses
               which have been allocated to the Subordinate Certificates;

(G)     amounts required to be distributed to the Holders of Class A-I-1,  Class A-I-2,  Class
               A-II-1,  Class  A-II-2,  Class  A-III-1  and  Class  A-III-2  Certificates,  as
               applicable, pursuant to Section 4.02(h); minus

(H)     the related Capitalization  Reimbursement Amount for such Distribution Date multiplied
               by a  fraction,  the  numerator  of  which  is  the  related  Senior  Principal
               Distribution  Amount,  without  giving  effect  to  this  clause  (F),  and the
               denominator of which is the sum of the principal  distribution  amounts for all
               Classes of Certificates derived from the related Available  Distribution Amount
               without giving effect to any reductions  for the  Capitalization  Reimbursement
               Amount;

               (iii)  if the Certificate  Principal  Balances of the Subordinate  Certificates
        have not been reduced to zero, to the Master Servicer or a Sub-Servicer,  by remitting
        for deposit to the Custodial  Account,  to the extent of and in reimbursement  for any
        Advances or  Sub-Servicer  Advances  previously made with respect to any Mortgage Loan
        or REO  Property  which remain  unreimbursed  in whole or in part  following  the Cash
        Liquidation or REO  Disposition of such Mortgage Loan or REO Property,  minus any such
        Advances  that were made with respect to  delinquencies  that  ultimately  constituted
        Excess  Special  Hazard  Losses,  Excess Fraud  Losses,  Excess  Bankruptcy  Losses or
        Extraordinary Losses;

               (iv)   to the Holders of the Class M-1  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (v)    to the  Holders of the Class M-1  Certificates,  an amount  equal to the
        Subordinate Principal  Distribution Amount derived from each Loan Group for such Class
        of Certificates for such  Distribution  Date,  applied in reduction of the Certificate
        Principal Balance of the Class M-1 Certificates;

               (vi)   to the Holders of the Class M-2  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (vii)  to the  Holders of the Class M-2  Certificates,  an amount  equal to the
        Subordinate Principal  Distribution Amount derived from each Loan Group for such Class
        of Certificates for such  Distribution  Date,  applied in reduction of the Certificate
        Principal Balance of the Class M-2 Certificates;

               (viii) to the Holders of the Class M-3  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (ix)   to the  Holders of the Class M-3  Certificates,  an amount  equal to the
        Subordinate Principal  Distribution Amount derived from each Loan Group for such Class
        of Certificates for such  Distribution  Date,  applied in reduction of the Certificate
        Principal Balance of the Class M-3 Certificates;

               (x)    to the Holders of the Class B-1  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (xi)   to the  Holders of the Class B-1  Certificates,  an amount  equal to the
        Subordinate Principal  Distribution Amount derived from each Loan Group for such Class
        of Certificates for such  Distribution  Date,  applied in reduction of the Certificate
        Principal Balance of the Class B-1 Certificates;

               (xii)  to the Holders of the Class B-2  Certificates,  the Accrued  Certificate
        Interest thereon for such  Distribution  Date, plus any Accrued  Certificate  Interest
        thereon  remaining  unpaid from any  previous  Distribution  Date,  except as provided
        below;

               (xiii) to the  Holders of the Class B-2  Certificates,  an amount  equal to the
        Subordinate Principal  Distribution Amount derived from each Loan Group for such Class
        of Certificates for such  Distribution  Date,  applied in reduction of the Certificate
        Principal Balance of the Class B-2 Certificates;

               (xiv)  to the  Holders of the Class B-3  Certificates,  an amount  equal to the
        Accrued  Certificate  Interest  thereon for such  Distribution  Date, plus any Accrued
        Certificate  Interest thereon  remaining unpaid from any previous  Distribution  Date,
        except as provided below;

               (xv)   to the  Holders of the Class B-3  Certificates,  an amount  equal to the
        Subordinate Principal  Distribution Amount derived from each Loan Group for such Class
        of Certificates for such  Distribution  Date,  applied in reduction of the Certificate
        Principal Balance of the Class B-3 Certificates;
               (xvi)  to the  Senior  Certificates,  in the  priority  set  forth  in  Section
        4.02(b) of this Series Supplement,  the portion, if any, of the Available Distribution
        Amount  for the  related  Loan  Group  remaining  after the  foregoing  distributions,
        applied to reduce the Certificate Principal Balances of such Senior Certificates,  but
        in no event more than the aggregate of the outstanding  Certificate Principal Balances
        of  each  such  Class  of  Senior  Certificates,  and  thereafter,  to each  Class  of
        Subordinate  Certificates then outstanding  beginning with such Class with the Highest
        Priority,  any  portion  of the  Available  Distribution  Amount  for each Loan  Group
        remaining  after the  Senior  Certificates  have been  retired,  applied to reduce the
        Certificate Principal Balance of each such Class of Subordinate  Certificates,  but in
        no event more than the outstanding  Certificate  Principal  Balance of each such Class
        of Subordinate Certificates; and

               (xvii) to the Class R  Certificates,  the  balance,  if any,  of the  Available
        Distribution Amount for each Loan Group.

        Notwithstanding the foregoing,  on any Distribution Date, with respect to the Class of
Subordinate  Certificates  outstanding on such Distribution Date with the Lowest Priority,  or
in  the  event  the  Subordinate   Certificates   are  no  longer   outstanding,   the  Senior
Certificates,  Accrued  Certificate  Interest  thereon  remaining  unpaid  from  any  previous
Distribution  Date  will be  distributable  only to the  extent  that (1) a  shortfall  in the
amounts  available to pay Accrued  Certificate  Interest on any Class of Certificates  results
from an interest  rate  reduction in  connection  with a Servicing  Modification,  or (2) such
unpaid Accrued  Certificate  Interest was attributable to interest  shortfalls relating to the
failure of the Master  Servicer to make any  required  Advance,  or the  determination  by the
Master Servicer that any proposed  Advance would be a  Nonrecoverable  Advance with respect to
the  related  Mortgage  Loan where such  Mortgage  Loan has not yet been the subject of a Cash
Liquidation or REO Disposition or the related  Liquidation  Proceeds,  Insurance  Proceeds and
REO Proceeds have not yet been distributed to the Certificateholders.

        (b)    Distributions  of principal  on the Senior  Certificates  on each  Distribution
Date will be made as follows:

               (i)    the Group I Senior  Principal  Distribution  Amount shall be distributed
        as follows:  (A) first, to the Class R Certificates,  until the Certificate  Principal
        Balance thereof has been reduced to zero and (B) second,  any remaining  amount to the
        Class A-I-1  Certificates  and Class A-I-2  Certificates,  concurrently  on a pro rata
        basis in accordance with their respective  Certificate  Principal Balances,  until the
        Certificate Principal Balances thereof have been reduced to zero;

               (ii)   the Group II Senior Principal  Distribution  Amount shall be distributed
        concurrently  on a pro rata  basis in  accordance  with their  respective  Certificate
        Principal  Balances to the Class A-II-1  Certificates  and Class A-II-2  Certificates,
        until the Certificate Principal Balances thereof have been reduced to zero; and

               (iii)  the Group III Senior Principal  Distribution Amount shall be distributed
        concurrently  on a pro rata  basis in  accordance  with their  respective  Certificate
        Principal Balances to the Class A-III-1  Certificates and Class A-III-2  Certificates,
        until the Certificate Principal Balances thereof have been reduced to zero.

         (c)   On  or  after  the  occurrence  of  the  Credit  Support  Depletion  Date,  all
priorities   relating  to  distributions  in  Sections   4.02(a)(i)(U),   4.02(a)(i)(V),   and
4.02(a)(i)(W),  4.02(b)(i),  4.02(b)(ii) and  4.02(b)(iii)  relating to principal and interest
between the Group I Certificates,  the Group II  Certificates  or the Group III  Certificates,
as applicable,  will be disregarded.  Instead,  until  reduction of the Certificate  Principal
Balance of the Class A-I-2  Certificates to zero, the aggregate  amount  distributable  to the
Class A-I-1  Certificates  and Class A-I-2  Certificates  in respect of the aggregate  Accrued
Certificate  Interest  thereon and in respect of their aggregate pro rata portion of the Group
I Senior Principal  Distribution  Amount will be distributed among such Senior Certificates in
the following priority:  first, to the Class A-I-1 Certificates,  up to an amount equal to the
Accrued  Certificate  Interest on the Class  A-I-1  Certificates;  second,  to the Class A-I-1
Certificates,  up to an  amount  equal to the  Super  Senior  Optimal  Principal  Distribution
Amount for the Class A-I-1  Certificates,  in reduction of the Certificate  Principal  Balance
thereof,  until the Certificate  Principal Balance thereof has been reduced to zero; third, to
the Class  A-I-2  Certificates,  up to an amount  equal to the  Accrued  Certificate  Interest
thereon;  and fourth, to the Class A-I-2  Certificates,  the remainder,  until the Certificate
Principal  Balance  thereof has been  reduced to zero.  In  addition,  until  reduction of the
Certificate  Principal Balance of the Class A-II-2  Certificates to zero, the aggregate amount
distributable  to the Class A-II-1  Certificates  and Class A-II-2  Certificates in respect of
the  aggregate  Accrued  Certificate  Interest  thereon and in respect of their  aggregate pro
rata portion of the Group II Senior Principal  Distribution  Amount will be distributed  among
such Senior Certificates in the following priority:  first, to the Class A-II-1  Certificates,
up to an amount equal to the Accrued  Certificate  Interest on the Class A-II-1  Certificates;
second,  to the Class A-II-1  Certificates,  up to an amount equal to the Super Senior Optimal
Principal  Distribution  Amount  for  the  Class  A-II-1  Certificates,  in  reduction  of the
Certificate  Principal  Balance thereof,  until the Certificate  Principal Balance thereof has
been reduced to zero;  third, to the Class A-II-2  Certificates,  up to an amount equal to the
Accrued  Certificate  Interest  thereon;  and fourth,  to the Class A-II-2  Certificates,  the
remainder,  until the  Certificate  Principal  Balance  thereof has been  reduced to zero.  In
addition,  until  reduction  of  the  Certificate  Principal  Balance  of  the  Class  A-III-2
Certificates to zero, the aggregate  amount  distributable  to the Class A-III-1  Certificates
and Class  A-III-2  Certificates  in respect of the  aggregate  Accrued  Certificate  Interest
thereon and in respect of their  aggregate pro rata portion of the Group III Senior  Principal
Distribution  Amount will be  distributed  among such  Senior  Certificates  in the  following
priority:  first,  to the Class  A-III-1  Certificates,  up to an amount  equal to the Accrued
Certificate  Interest  on  the  Class  A-III-1  Certificates;  second,  to the  Class  A-III-1
Certificates,  up to an  amount  equal to the  Super  Senior  Optimal  Principal  Distribution
Amount for the Class A-III-1  Certificates,  in reduction of the Certificate Principal Balance
thereof,  until the Certificate  Principal Balance thereof has been reduced to zero; third, to
the Class  A-III-2  Certificates,  up to an amount equal to the Accrued  Certificate  Interest
thereon; and fourth, to the Class A-III-2 Certificates,  the remainder,  until the Certificate
Principal Balance thereof has been reduced to zero.

        (d)    After  the  reduction  of the  Certificate  Principal  Balances  of the  Senior
Certificates  in a Certificate  Group to zero but prior to the Credit Support  Depletion Date,
the related  Senior  Certificates  will be entitled to no further  distributions  of principal
thereon and, subject to Section 4.02(h),  the related  Available  Distribution  Amount will be
distributed solely to the holders of the Subordinate  Certificates,  in each case as described
herein.

        (e)    In addition to the  foregoing  distributions,  with  respect to any  Subsequent
Recoveries,  the Master Servicer shall deposit such funds into the Custodial  Account pursuant
to Section  3.07(b)(iii).  If,  after  taking into account  such  Subsequent  Recoveries,  the
amount of a  Realized  Loss is  reduced,  the  amount of such  Subsequent  Recoveries  will be
applied  to  increase  the  Certificate   Principal   Balance  of  the  Class  of  Subordinate
Certificates  with  the  Highest  Priority  to  which  Realized  Losses,   other  than  Excess
Bankruptcy  Losses,  Excess Fraud  Losses,  Excess  Special  Hazard  Losses and  Extraordinary
Losses,  have been allocated,  but not by more than the amount of Realized  Losses  previously
allocated  to that  Class  of  Certificates  pursuant  to  Section  4.05.  The  amount  of any
remaining  Subsequent  Recoveries  will be  applied  to  increase  the  Certificate  Principal
Balance of the Class of Certificates  with the next Lower  Priority,  up to the amount of such
Realized Losses previously  allocated to that Class of Certificates  pursuant to Section 4.05.
Any  remaining  Subsequent  Recoveries  will in turn be applied to  increase  the  Certificate
Principal  Balance of the Class of Certificates  with the next Lower Priority up to the amount
of such  Realized  Losses  previously  allocated  to that Class of  Certificates  pursuant  to
Section 4.05, and so on. Holders of such  Certificates  will not be entitled to any payment in
respect of Accrued  Certificate  Interest  on the amount of such  increases  for any  Interest
Accrual  Period  preceding  the  Distribution  Date on which such  increase  occurs.  Any such
increases shall be applied to the Certificate  Principal  Balance of each  Certificate of such
Class in accordance with its respective Percentage Interest.

        (f)    Each  distribution  with respect to a Book-Entry  Certificate  shall be paid to
the  Depository,  as  Holder  thereof,  and the  Depository  shall be solely  responsible  for
crediting the amount of such  distribution  to the accounts of its Depository  Participants in
accordance with its normal  procedures.  Each Depository  Participant shall be responsible for
disbursing  such  distribution  to the  Certificate  Owners  that  it  represents  and to each
indirect  participating  brokerage firm (a "brokerage  firm") for which it acts as agent. Each
brokerage firm shall be responsible  for disbursing  funds to the  Certificate  Owners that it
represents.  None of the  Trustee,  the  Certificate  Registrar,  the  Company  or the  Master
Servicer shall have any responsibility therefor.

        (g)    Except as  otherwise  provided in Section 9.01 of the  Standard  Terms,  if the
Master  Servicer  anticipates  that  a  final  distribution  with  respect  to  any  Class  of
Certificates will be made on the next  Distribution  Date, the Master Servicer shall, no later
than the Determination  Date in the month of such final  distribution,  notify the Trustee and
the Trustee shall,  no later than two (2) Business Days after such  Determination  Date,  mail
on such date to each Holder of such Class of  Certificates  a notice to the effect  that:  (i)
the  Trustee   anticipates  that  the  final  distribution  with  respect  to  such  Class  of
Certificates  will be made on such  Distribution Date but only upon presentation and surrender
of such  Certificates  at the office of the Trustee or as  otherwise  specified  therein,  and
(ii) no  interest  shall  accrue on such  Certificates  from and after the end of the  related
Interest  Accrual  Period.  In the event that  Certificateholders  required to surrender their
Certificates  pursuant  to  Section  9.01(c)  of the  Standard  Terms do not  surrender  their
Certificates  for final  cancellation,  the  Trustee  shall  cause  funds  distributable  with
respect to such  Certificates to be withdrawn from the  Certificate  Account and credited to a
separate  escrow  account  for the benefit of such  Certificateholders  as provided in Section
9.01(d) of the Standard Terms.

        (h)    On any  Distribution  Date  prior  to the  occurrence  of  the  Credit  Support
Depletion  Date that  occurs  after  the  reduction  of the  aggregate  Certificate  Principal
Balance  of  a  Certificate  Group  to  zero,  the  Certificates  relating  to  the  remaining
Certificate  Groups will be entitled to receive 100% of the  prepayments on the Mortgage Loans
in the Loan Group  related to the  Certificate  Group that has been fully paid,  which  amount
shall be  allocated,  pro  rata,  between  those  Certificate  Groups  based on the  aggregate
Certificate  Principal  Balance of the  related  Certificates.  Such  amounts  allocated  to a
Certificate  Group shall be treated as part of the related Available  Distribution  Amount and
distributed as part of the related Senior  Principal  Distribution  Amount in accordance  with
the  priorities  set forth in  4.02(b)  above,  in  reduction  of such  Certificate  Principal
Balances.  Notwithstanding  the foregoing,  remaining  Certificate Groups will not be entitled
to receive  prepayments on the Mortgage  Loans in a Loan Group related to a Certificate  Group
that has been fully paid if the  following  two  conditions  are  satisfied:  (1) the weighted
average  of the  Subordinate  Percentages  for all Loan  Groups  for such  Distribution  Date,
weighted on the basis of the Stated  Principal  Balances of the Mortgage  Loans in the related
Loan  Group,  is  at  least  two  times  the  weighted  average  of  the  initial  Subordinate
Percentages for all Loan Groups,  calculated on that basis and (2) the  outstanding  principal
balance of the Mortgage  Loans in all Loan Groups  delinquent  60 days or more  averaged  over
the last six months,  as a  percentage  of the  aggregate  outstanding  Certificate  Principal
Balance of the Class M Certificates and Class B Certificates, is less than 50%.

        (i)    For any  Undercollateralized  Certificate  Group on any Distribution Date prior
to the Credit Support  Depletion Date (i) 100% of the mortgagor  prepayments  allocable to the
Class M  Certificates  and Class B  Certificates  on the Mortgage  Loans in  non-related  Loan
Groups will be distributed to such  Undercollateralized  Certificate  Group in accordance with
the priorities  set forth in Section  4.02(b) for the related  Senior  Principal  Distribution
Amount,  in  reduction  of the  Certificate  Principal  Balance  of  such  Undercollateralized
Certificate  Group,  until such  Certificate  Principal  Balance  equals the aggregate  Stated
Principal  Balance of the  Mortgage  Loans in the related  Loan Group and (ii) an amount equal
to  one  month's  interest  at  the  Pass-Through   Rate  for  the  related  Class  of  Senior
Certificates on the related  Undercollateralized  Amount will be distributed from that portion
of the Available  Distribution  Amount for any non-related Loan Groups that would be otherwise
allocable to the Class M Certificates  and Class B  Certificates,  in the following  priority:
first to pay any unpaid  interest on such  Undercollateralized  Certificate  Group and then to
pay principal  thereon in the  priorities set forth in Section  4.02(b).  If there exists more
than one  Undercollateralized  Certificate Group on a Distribution Date, amounts distributable
to such  Undercollateralized  Certificate  Groups  pursuant to the preceding  sentence will be
allocated  between such  Undercollateralized  Certificate  Groups,  pro rata, based upon their
respective Undercollateralized Amounts.

Section 4.03   Statements to Certificateholders;  Statements to the Rating Agencies; Exchange
                      Act Reporting. (See Section 4.03 of the Standard Terms)

Section 4.04   Distribution of Reports to the Trustee and the Company; Advances by the Master
                      Servicer. (See Section 4.04 of the Standard Terms)

Section 4.05   Allocation of Realized Losses.

        Prior to each Distribution  Date, the Master Servicer shall determine the total amount
of Realized Losses, if any, that resulted from any Cash Liquidation,  Servicing  Modification,
Debt Service  Reduction,  Deficient  Valuation or REO  Disposition  that  occurred  during the
related  Prepayment  Period or, in the case of a Servicing  Modification  that  constitutes  a
reduction  of the  interest  rate on a  Mortgage  Loan,  the  amount of the  reduction  in the
interest  portion of the Monthly  Payment  due during the  related  Due Period.  The amount of
each  Realized  Loss shall be  evidenced  by an Officers'  Certificate.  All Realized  Losses,
other than Excess Special Hazard Losses,  Extraordinary  Losses,  Excess  Bankruptcy Losses or
Excess  Fraud  Losses,  shall be allocated as follows:  first,  to the Class B-3  Certificates
until the  Certificate  Principal  Balance  thereof has been reduced to zero;  second,  to the
Class B-2  Certificates  until the Certificate  Principal  Balance thereof has been reduced to
zero;  third, to the Class B-1 Certificates  until the Certificate  Principal  Balance thereof
has been  reduced  to zero;  fourth,  to the Class  M-3  Certificates  until  the  Certificate
Principal  Balance  thereof has been  reduced to zero;  fifth,  to the Class M-2  Certificates
until the  Certificate  Principal  Balance  thereof has been  reduced to zero;  sixth,  to the
Class M-1  Certificates  until the Certificate  Principal  Balance thereof has been reduced to
zero;  and,  thereafter,  such Realized Losses shall be allocated (A) in the case of a Group I
Loan, to the Group I  Certificates,  on a pro rata basis,  (B) in the case of a Group II Loan,
to the  Group II  Certificates,  on a pro rata  basis and (C) in the case of a Group III Loan,
to the Group III Certificates,  on a pro rata basis; provided,  however, that after the Credit
Support  Depletion  Date,  such  Realized  Losses  otherwise  allocable  to  the  Class  A-I-1
Certificates  will  be  allocated  to the  Class  A-I-2  Certificates  until  the  Certificate
Principal  Balance of the Class A-I-2  Certificates  has been reduced to zero,  such  Realized
Losses  otherwise  allocable to the Class A-II-1  Certificates  will be allocated to the Class
A-II-2  Certificates until the Certificate  Principal Balance of the Class A-II-2 Certificates
has been reduced to zero, and such Realized  Losses  otherwise  allocable to the Class A-III-1
Certificates  will be  allocated  to the Class  A-III-2  Certificates  until  the  Certificate
Principal  Balance of the Class  A-III-2  Certificates  has been reduced to zero.  The Group I
Senior  Percentage,  Group II Senior Percentage or Group III Senior Percentage (as applicable)
of any Excess  Special  Hazard  Losses,  Excess  Bankruptcy  Losses,  Excess  Fraud  Losses or
Extraordinary  Losses on the Mortgage  Loans shall be  allocated  (A) in the case of a Group I
Loan, to the Group I  Certificates,  on a pro rata basis,  (B) in the case of a Group II Loan,
to the  Group II  Certificates,  on a pro rata  basis and (C) in the case of a Group III Loan,
to the Group III  Certificates,  on a pro rata basis.  The remainder of such  Realized  Losses
will be  allocated  among the Class M  Certificates  and  Class B  Certificates  on a pro rata
basis.  The portion  allocated to the Class M Certificates  and Class B  Certificates  will be
based on each Certificates' interest in the related Loan Group.

        On any  Distribution  Date,  Realized  Losses will be  allocated  as set forth  herein
before distributions of principal on the Certificates as set forth herein.

        As used herein,  an  allocation  of a Realized Loss on a "pro rata basis" among two or
more  specified  Classes of  Certificates  means an allocation on a pro rata basis,  among the
various  Classes so specified,  to each such Class of  Certificates on the basis of their then
outstanding  Certificate  Principal  Balances  prior to giving effect to  distributions  to be
made on such  Distribution  Date in the case of the  principal  portion of a Realized  Loss or
based on the Accrued  Certificate  Interest thereon payable on such Distribution Date (without
regard to any  Compensating  Interest for such  Distribution  Date) in the case of an interest
portion of a Realized Loss.  Except as provided in the following  sentence,  any allocation of
the principal  portion of Realized  Losses (other than Debt Service  Reductions) to a Class of
Certificates  shall be made by  reducing  the  Certificate  Principal  Balance  thereof by the
amount so allocated,  which allocation  shall be deemed to have occurred on such  Distribution
Date;  provided  that no such  reduction  shall  reduce the  aggregate  Certificate  Principal
Balance of the  Certificates  below the  aggregate  Stated  Principal  Balance of the Mortgage
Loans.  Any  allocation of the principal  portion of Realized  Losses (other than Debt Service
Reductions) to the Subordinate  Certificates  then  outstanding with the Lowest Priority shall
be made by operation of the  definition of  "Certificate  Principal  Balance" and by operation
of the  provisions  of Section  4.02(a).  Allocations  of the  interest  portions  of Realized
Losses  (other than any  interest  rate  reduction  resulting  from a Servicing  Modification)
shall be made in  proportion  to the amount of Accrued  Certificate  Interest and by operation
of the  definition of "Accrued  Certificate  Interest"  and by operation of the  provisions of
Section  4.02(a).  Allocations  of the interest  portion of a Realized Loss  resulting from an
interest  rate  reduction  in  connection  with a  Servicing  Modification  shall  be  made by
operation of the  provisions  of Section  4.02(a).  Allocations  of the  principal  portion of
Debt  Service  Reductions  shall be made by operation of the  provisions  of Section  4.02(a).
All Realized Losses and all other losses  allocated to a Class of Certificates  hereunder will
be allocated among the  Certificates  of such Class in proportion to the Percentage  Interests
evidenced thereby.

        Realized Losses shall be allocated among the Uncertificated  REMIC I Regular Interests
as specified in the definition of REMIC I Realized Losses.

Section 4.06   Reports of  Foreclosures  and Abandonment of Mortgaged  Property.  (See Section
                      4.06 of the Standard Terms)

Section 4.07   Optional  Purchase  of  Defaulted  Mortgage  Loans.  (See  Section  4.07 of the
                      Standard Terms)

Section 4.08   Surety Bond. (See Section 4.08 of the Standard Terms)






--------------------------------------------------------------------------------





ARTICLE V

                                       THE CERTIFICATES

                            (SEE ARTICLE V OF THE STANDARD TERMS)






--------------------------------------------------------------------------------





ARTICLE VI

                             THE COMPANY AND THE MASTER SERVICER

                            (SEE ARTICLE VI OF THE STANDARD TERMS)






--------------------------------------------------------------------------------





ARTICLE VII

                                           DEFAULT

                           (SEE ARTICLE VII OF THE STANDARD TERMS)






--------------------------------------------------------------------------------





ARTICLE VIII

                                    CONCERNING THE TRUSTEE

                           (SEE ARTICLE VIII OF THE STANDARD TERMS)












--------------------------------------------------------------------------------





ARTICLE IX

                                         TERMINATION

                            (SEE ARTICLE IX OF THE STANDARD TERMS)






--------------------------------------------------------------------------------





ARTICLE X

                                       REMIC PROVISIONS

Section 10.01  REMIC Administration.  (See Section 10.01 of the Standard Terms)

Section 10.02  Master  Servicer;  REMIC  Administrator  and  Trustee   Indemnification.   (See
                      Section 10.02 of the Standard Terms)

Section 10.03  Designation of REMICs.

        The REMIC  Administrator  will make an election to treat the segregated pool of assets
described in the definition of REMIC I (as defined  herein)  (including the Mortgage Loans but
excluding the Initial  Monthly Payment Fund),  and subject to this  Agreement,  as a REMIC for
federal  income tax  purposes.  The REMIC  Administrator  will make an  election  to treat the
segregated  pool of assets  consisting of the  Uncertificated  REMIC I Regular  Interests (and
excluding the Initial  Monthly  Payment  Fund),  as a REMIC (REMIC II) for federal  income tax
purposes.

        The  Uncertificated  REMIC I Regular Interests will be "regular  interests" in REMIC I
and the Class R Certificates  will be the sole "residual  interest" in REMIC I for purposes of
the REMIC Provisions (as defined in the Standard Terms) under federal income tax law.

        The Class A-I-1,  Class A-I-2,  Class  A-II-1,  Class  A-II-2,  Class  A-III-1,  Class
A-III-2,  Class M-1, Class M-2,  Class M-3,  Class B-1,  Class B-2 and Class B-3  Certificates
will be  "regular  interests"  in  REMIC  II,  and the  Class R  Certificates  will  represent
ownership of  the "residual interest" therein for purposes of the REMIC Provisions.

Section 10.04  Distributions on the Uncertificated REMIC I Regular Interests.

(a)     On each  Distribution Date the Trustee shall be deemed to distribute to itself, as the
holder of the  Uncertificated  REMIC I Regular Interests,  the REMIC I Distribution  Amount in
the amounts and with the priorities set forth in the definition thereof.

(b)     Notwithstanding  the  deemed  distributions  on the  Uncertificated  REMIC  I  Regular
Interests  described  in this  Section  10.04,  distributions  of funds  from the  Certificate
Account shall be made only in accordance with Section 4.02.

Section 10.05  Compliance with Withholding Requirements.

        Notwithstanding  any other  provision  of this  Agreement,  the  Trustee or any Paying
Agent,  as  applicable,  shall  comply with all federal  withholding  requirements  respecting
payments to  Certificateholders,  including  interest or original issue  discount  payments or
advances  thereof that the Trustee or any Paying Agent,  as  applicable,  reasonably  believes
are  applicable  under the Code. The consent of  Certificateholders  shall not be required for
such  withholding.  In the  event  the  Trustee  or any  Paying  Agent,  as  applicable,  does
withhold any amount from interest or original issue discount  payments or advances  thereof to
any  Certificateholder  pursuant  to  federal  withholding  requirements,  the  Trustee or any
Paying Agent,  as  applicable,  shall indicate the amount  withheld to such  Certificateholder
pursuant to the terms of such requirements.

ARTICLE XI

                                   MISCELLANEOUS PROVISIONS

Section 11.01  Amendment.  (See Section 11.01 of the Standard Terms)

Section 11.02  Recordation  of  Agreement;  Counterparts.  (See Section  11.02 of the Standard
                      Terms)

Section 11.03  Limitation  on  Rights  of  Certificateholders.   (See  Section  11.03  of  the
                      Standard Terms)

Section 11.04  Governing Law.  (See Section 11.04 of the Standard Terms)

Section 11.05  Notices.  All demands and  notices  hereunder  shall be in writing and shall be
                      deemed to have been duly given if  personally  delivered at or mailed by
                      registered  mail,  postage  prepaid  (except  for notices to the Trustee
                      which  shall be deemed to have been duly given only when  received),  to
                      the  appropriate  address for each  recipient  listed in the table below
                      or, in each case,  such other  address as may  hereafter be furnished in
                      writing  to the  Master  Servicer,  the  Trustee  and  the  Company,  as
                      applicable:

---------------------------------- --------------------------------------------------------------
            RECIPIENT                                         ADDRESS
---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Company                            8400 Normandale Lake Boulevard
                                   Suite 250, Minneapolis, Minnesota  55437,
                                   Attention:  President

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Master Servicer                    2255 N. Ontario Street, Suite 400
                                   Burbank, California 91504-2130,
                                   Attention:  Managing Director/Master Servicing

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Trustee                            Corporate Trust Office
                                   1761 East St. Andrew Place
                                   Santa Ana, California 92705-4934,
                                   Attention:  Residential Accredit Loans, Inc. Series 2006-QA1

                                   The Trustee designates its offices located at DB Services
                                   Tennessee, 648 Grassmere Park Road, Nashville, TN
                                   37211-3658, Attn: Transfer Unit, for the purposes of Section
                                   8.12 of the Standard Terms

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Moody's Investors Service, Inc.    99 Church Street, 4th Floor
                                   New York, New York 10004

---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------
Standard & Poor's Ratings          55 Water Street
Services, a division of The        New York, New York 10041
McGraw-Hill Companies, Inc.
---------------------------------- --------------------------------------------------------------
---------------------------------- --------------------------------------------------------------

Any notice required or permitted to be mailed to a  Certificateholder  shall be given by first
class  mail,  postage  prepaid,  at the  address  of such  holder as shown in the  Certificate
Register.  Any  notice  so  mailed  within  the time  prescribed  in this  Agreement  shall be
conclusively presumed to have been duly given, whether or not the  Certificateholder  receives
such notice.

Section 11.06  Required  Notices to Rating Agency and  Subservicer.  (See Section 11.06 of the
                      Standard Terms)

Section 11.07  Severability of Provisions. (See Section 11.07 of the Standard Terms)

Section 11.08  Supplemental  Provisions  for  Resecuritization.  (See  Section  11.08  of  the
                      Standard Terms)

Section 11.09  Allocation of Voting Rights.

        99% of all of the Voting  Rights shall be  allocated  among  Holders of  Certificates,
other than the Class R Certificates,  in proportion to the outstanding  Certificate  Principal
Balances of their  respective  Certificates,  and 1.0% of all Voting Rights shall be allocated
among  the  Holders  of  the  Class  R  Certificates,  in  accordance  with  their  respective
Percentage Interests.

Section 11.10  No Petition.

        The Depositor,  Master Servicer and the Trustee, by entering into this Agreement,  and
each Certificateholder,  by accepting a Certificate,  hereby covenant and agree that they will
not at any time  institute  against the Trust  Fund,  or join in any  institution  against the
Trust  Fund  of,  any  bankruptcy  proceedings  under  any  United  States  federal  or  state
bankruptcy or similar law in connection with any obligation  with respect to the  Certificates
or this Agreement.






--------------------------------------------------------------------------------




        IN WITNESS  WHEREOF,  the  Company,  the Master  Servicer  and the Trustee have caused
their names to be signed hereto by their  respective  officers  thereunto duly  authorized and
their respective  seals,  duly attested,  to be hereunto  affixed,  all as of the day and year
first above written.

                                               RESIDENTIAL ACCREDIT LOANS, INC.
[Seal]
                                               By:__/s/Heather Anderson__
                                                       Name:  Heather Anderson
                                                       Title:   Vice President
Attest: ___/s/Pieter VanZyl_____
        Name: Pieter VanZyl
        Title:  Vice President
                                               RESIDENTIAL FUNDING CORPORATION
[Seal]
                                               By:__/s/Pieter VanZyl____________
                                                       Name: Pieter VanZyl
                                                       Title:  Associate
Attest: __/s/Heather Anderson_________
        Name: Heather Anderson
        Title: Associate
                                               DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee
[Seal]
                                               By:_____/s/Brent Hoyler__________________
                                                       Name: Brent Hoyler
                                                       Title:  Associate

                                               By:___/s/ Barbara Campbell________________
                                                       Name: Barbara Campbell
                                                       Title:  Vice President
Attest: __/s/Eiko Akiyama____________
        Name: Eiko Akiyama
        Title: Associate





--------------------------------------------------------------------------------



STATE OF MINNESOTA
                                  )
                                  ) ss.:
COUNTY OF HENNEPIN                )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared  _Heather  Anderson_,  known to me to be a(n) __Vice President of
Residential   Accredit  Loans,  Inc.,  one  of  the  corporations  that  executed  the  within
instrument,  and  also  known  to me to be the  person  who  executed  it on  behalf  of  said
corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate  first above written.

                                               ___/s/Amy Sue Olson___________________
                                                       Notary Public
[Notarial Seal]





--------------------------------------------------------------------------------




DOCSNY1:1187446.10
6863-864 KFM/KFM




--------------------------------------------------------------------------------







STATE OF MINNESOTA
                                  )
                                  ) ss.:
COUNTY OF HENNEPIN                )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared  __Pieter  VanZyl_,  known  to  me  to  be  a(n)  _Associate_  of
Residential   Funding   Corporation,   one  of  the  corporations  that  executed  the  within
instrument,  and  also  known  to me to be the  person  who  executed  it on  behalf  of  said
corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                               ___/s/Amy Sue Olson________________
                                                       Notary Public
[Notarial Seal]






--------------------------------------------------------------------------------







STATE OF CALIFORNIA
                                  ) ss.:
COUNTY OF ORANGE                  )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally appeared _Brent Hoyler__,  known to me to be a(n) __Associate__ of Deutsche
Bank Trust  Company  Americas,  the New York  banking  corporation  that  executed  the within
instrument,  and also known to me to be the person who  executed it on behalf of said  banking
corporation  and  acknowledged  to me  that  such  banking  corporation  executed  the  within
instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                               ___/s/Amy Lynn Stoddard_______________
                                                       Notary Public
[Notarial Seal]

STATE OF CALIFORNIA               )
                                  ) ss.:
COUNTY OF ORANGE                  )
               On the 30th day of  January,  2006  before me, a notary  public in and for said
State,  personally  appeared  _Barbara  Campbell_,  known to me to be a(n) _Vice President_ of
Deutsche  Bank Trust  Company  Americas,  the New York banking  corporation  that executed the
within  instrument,  and also known to me to be the person who  executed  it on behalf of said
banking corporation and acknowledged to me that such banking  corporation  executed the within
instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                               ___/s/Amy Lynn Stoddard_______________
                                                       Notary Public
[Notarial Seal]








--------------------------------------------------------------------------------







                                         EXHIBIT ONE

                                    MORTGAGE LOAN SCHEDULE


Non Fixed Rate Loan
Loan Number                Orig Rate         Original Bal      Max Neg Amort
                           Curr Rate         Principal Bal     Loan Feature
                           Net Curr          Original PI       # of Units
                           Note Ceiling      Current PI        LTV
City             State Zip Net Ceiling       Note Date
Servicer Loan #            Note Floor        First Pay Date    MI Co Code
Seller Loan #              Net Floor         Maturity Date     MI Coverage
Investor Loan #            Gross Margin      1st IntChgDate    Nxt IntChgDate
S/S Code                   Net Margin        1st PmtChgDate    Nxt PmtChgDate
Int Chg Prior Day          1st Yr Floor      Pmt Cap Incr      Pmt Cap Decr
Payment Type               1st Yr Ceil       Int Chg Freq Mos  Pmt Chg Freq Mos
Orig Term                  Adj Index         Period Incr       Period Decr
Note Life Incr             Note Round Type   Note Round Mth    Note Round Fctr
Net Life Incr              Net Round Type    Net Round Mth     Net Round Fctr
Note Life Decr             Loan Purp         Convert Code      Convert Prd From
Net Life Decr              Prop Type         Convert Index     Convert Prd To
                           Occup Code        Convert Margin
9760755                    6.5000            84000.0000        100.0000
                           6.5000            83,933.23         ZZ
                           6.2500            455.00            1
                           11.5000           454.64            80
CLEVELAND        OH 44112  11.2500           12/21/04
0438860017                 0.0000            02/01/05          00
0090079927                 0.0000            01/01/35          0.0000
0                          2.2500            01/01/07          01/01/07
W02/U56                    2.0000            02/01/07          02/01/07
25                         3.5000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

9829639                    5.7500            263700.0000       100.0000
                           5.7500            260,726.74        ZZ
                           5.5000            1538.88           1
                           11.7500           1538.88           90
OCEANSIDE        NY 11572  11.5000           02/16/05
0439006222                 3.2500            04/01/05          95
40038762                   3.0000            03/01/35          0.0000
0                          3.2500            03/01/07          03/01/07
Q30/G02                    3.0000            04/01/07          04/01/07
45                         3.7500            0.0000            0.0000
A                          7.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

9841373                    4.6250            262000.0000       100.0000
                           4.6250            261,949.51        ZZ
                           4.3750            1009.79           1
                           10.6250           1009.79           80
SACRAMENTO       CA 95826  10.3750           01/11/05
0439044231                 0.0000            03/01/05          00
272881                     0.0000            02/01/35          0.0000
0                          2.2500            02/01/08          02/01/08
H58/G02                    2.0000            03/01/08          03/01/08
45                         2.6250            0.0000            0.0000
A                          6.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

9929783                    5.2500            159100.0000       100.0000
                           5.2500            159,100.00        ZZ
                           4.8750            696.06            1
                           11.2500           696.06            67
YUMA             AZ 85364  10.8750           03/02/05
777001708                  3.2500            05/01/05          00
777001708                  2.8750            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
Z51/600                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

9929799                    5.1250            392000.0000       100.0000
                           5.1250            392,000.00        ZZ
                           4.7500            1674.17           1
                           11.1250           1674.17           70
TEMECULA         CA 92592  10.7500           02/16/05
777002066                  0.0000            04/01/05          00
777002066                  0.0000            03/01/35          0.0000
0                          3.2500            03/01/07          03/01/07
Z51/600                    2.8750            04/01/07          04/01/07
25                         3.2500            0.0000            0.0000
A                          8.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

9930015                    6.1250            312000.0000       100.0000
                           6.1250            312,000.00        ZZ
                           5.7500            1592.50           1
                           12.1250           1592.50           49
TEMECULA         CA 92592  11.7500           03/09/05
777003046                  0.0000            05/01/05          00
777003046                  0.0000            04/01/35          0.0000
0                          3.5000            04/01/07          04/01/07
Z51/600                    3.1250            05/01/07          05/01/07
25                         3.5000            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

9930337                    5.5000            249200.0000       100.0000
                           5.5000            243,595.03        ZZ
                           5.1250            1142.17           1
                           11.5000           1121.54           70
AVENTURA         FL 33180  11.1250           04/01/05
777003781                  2.2500            05/01/05          00
777003781                  1.8750            04/01/35          0.0000
0                          2.2500            04/01/07          04/01/07
Z51/600                    1.8750            05/01/07          05/01/07
25                         2.2500            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     06                00
                           N                 0.0000

10040396                   5.6250            295900.0000       100.0000
                           5.6250            295,900.00        ZZ
                           5.3750            1387.03           1
                           11.6250           1387.03           80
FREDERICKSBURG   VA 22407  11.3750           09/26/05
0440201044                 0.0000            11/01/05          00
25805088                   0.0000            10/01/35          0.0000
0                          2.2500            10/01/08          10/01/08
696/G01                    2.0000            11/01/08          11/01/08
25                         2.6250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10047165                   5.5000            230500.0000       100.0000
                           5.5000            230,290.83        ZZ
                           5.2500            1056.46           1
                           11.5000           1055.50           62
FONTANA          CA 92336  11.2500           06/14/05
0439666835                 0.0000            08/01/05          00
9906862                    0.0000            07/01/35          0.0000
0                          2.2500            07/01/08          07/01/08
808/G02                    2.0000            08/01/08          08/01/08
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10053592                   5.5000            345400.0000       100.0000
                           5.5000            345,400.00        ZZ
                           5.2500            1583.08           1
                           11.5000           1583.08           63
MARSHALL         VA 20115  11.2500           10/04/05
0440286847                 0.0000            12/01/05          00
50105219                   0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
696/G01                    2.0000            12/01/08          12/01/08
25                         2.5000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10057458                   5.2500            650000.0000       100.0000
                           5.2500            643,171.24        ZZ
                           4.8750            3589.32           3
                           11.2500           3589.32           47
SAN FRANCISCO    CA 94121  10.8750           03/21/05
115020054                  0.0000            05/01/05          00
115020054                  0.0000            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
956/956                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10057460                   4.7500            569700.0000       100.0000
                           4.7500            563,885.87        ZZ
                           4.3750            2971.82           1
                           10.7500           2971.82           80
DALY CITY        CA 94015  10.3750           04/04/05
115030053                  0.0000            06/01/05          00
115030053                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057466                   4.7500            385000.0000       100.0000
                           4.7500            380,968.41        ZZ
                           4.3750            2008.34           1
                           10.7500           2008.34           43
SAN JOSE         CA 95121  10.3750           04/04/05
215030033                  0.0000            06/01/05          00
215030033                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057468                   4.5000            300000.0000       100.0000
                           4.5000            296,390.66        ZZ
                           4.1250            1520.06           1
                           10.5000           1520.06           70
PINOLE           CA 94564  10.1250           03/18/05
215030048                  0.0000            05/01/05          00
215030048                  0.0000            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
956/956                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          6.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057470                   4.7500            637000.0000       100.0000
                           4.7500            285,095.97        ZZ
                           4.3750            3322.89           1
                           10.7500           3322.89           65
SAN JOSE         CA 95129  10.3750           04/15/05
215030055                  0.0000            06/01/05          00
215030055                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057472                   4.2500            367000.0000       100.0000
                           4.2500            362,870.99        ZZ
                           3.8750            1805.42           1
                           10.2500           1805.42           34
FREMONT          CA 94539  9.8750            04/18/05
215040027                  0.0000            06/01/05          00
215040027                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.2500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057474                   5.0000            650000.0000       100.0000
                           5.0000            501,308.60        ZZ
                           4.6250            3489.34           1
                           11.0000           3489.34           55
WALNUT CREEK     CA 94598  10.6250           04/25/05
215040033                  0.0000            06/01/05          00
215040033                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10057476                   5.1250            356250.0000       100.0000
                           5.1250            352,853.58        ZZ
                           4.7500            1939.73           1
                           11.1250           1939.73           75
CAPAY            CA 95607  10.7500           04/25/05
215040050                  0.0000            06/01/05          00
215040050                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          7.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10057480                   4.6250            168000.0000       100.0000
                           4.6250            165,929.69        ZZ
                           4.2500            863.75            1
                           10.6250           863.75            80
MESA             AZ 85213  10.2500           03/14/05
415030035                  0.0000            05/01/05          00
415030035                  0.0000            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
956/956                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          6.6250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10057482                   5.0000            284000.0000       100.0000
                           5.0000            281,581.26        ZZ
                           4.6250            1524.57           1
                           11.0000           1524.57           80
HAWAIIAN GARDEN  CA 90716  10.6250           05/06/05
515050008                  0.0000            07/01/05          00
515050008                  0.0000            06/01/35          0.0000
0                          3.2500            06/01/07          06/01/07
956/956                    2.8750            07/01/07          07/01/07
25                         3.2500            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10057486                   4.5000            350000.0000       100.0000
                           4.5000            346,264.04        ZZ
                           4.1250            1773.40           1
                           10.5000           1773.40           66
GARDEN GROVE     CA 92840  10.1250           04/05/05
615030077                  0.0000            06/01/05          00
615030077                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10057490                   5.5000            536000.0000       100.0000
                           5.5000            392,115.13        ZZ
                           5.1250            3043.35           1
                           11.5000           3043.35           80
SAN DIEGO        CA 92129  11.1250           06/01/05
715050062                  0.0000            08/01/05          00
715050062                  0.0000            07/01/35          0.0000
0                          3.2500            07/01/07          07/01/07
956/956                    2.8750            08/01/07          08/01/07
25                         3.5000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10057494                   4.5000            124600.0000       100.0000
                           4.5000            123,269.99        ZZ
                           4.1250            631.33            1
                           10.5000           631.33            76
HARRISON TWP     MI 48045  10.1250           04/08/05
915030130                  0.0000            06/01/05          00
915030130                  0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10057500                   5.2500            144800.0000       100.0000
                           5.2500            143,581.66        ZZ
                           4.8750            799.59            1
                           11.2500           799.59            80
POST FALLS       ID 83854  10.8750           05/05/05
1315040060                 0.0000            07/01/05          00
1315040060                 0.0000            06/01/35          0.0000
0                          3.2500            06/01/07          06/01/07
956/956                    2.8750            07/01/07          07/01/07
25                         3.2500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10057502                   5.2500            119200.0000       100.0000
                           5.2500            118,230.23        ZZ
                           4.8750            658.23            1
                           11.2500           658.23            80
RATHDRUM         ID 83858  10.8750           05/09/05
1315040071                 0.0000            07/01/05          00
1315040071                 0.0000            06/01/35          0.0000
0                          3.2500            06/01/07          06/01/07
956/956                    2.8750            07/01/07          07/01/07
25                         3.2500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10057504                   5.5000            174400.0000       100.0000
                           5.5000            173,045.28        ZZ
                           5.1250            990.22            1
                           11.5000           990.22            80
POST FALLS       ID 83854  11.1250           05/17/05
1315050021                 0.0000            07/01/05          00
1315050021                 0.0000            06/01/35          0.0000
0                          3.2500            06/01/07          06/01/07
956/956                    2.8750            07/01/07          07/01/07
25                         3.5000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10057506                   4.3750            490000.0000       100.0000
                           4.3750            477,049.04        ZZ
                           4.0000            2446.50           1
                           10.3750           2446.50           68
SAN DIEGO        CA 92128  10.0000           03/17/05
1515020122                 0.0000            05/01/05          00
1515020122                 0.0000            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
956/956                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          6.3750            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10057510                   5.1250            101200.0000       100.0000
                           5.1250            100,232.82        ZZ
                           4.7500            551.02            1
                           11.1250           551.02            80
WEST JORDAN      UT 84088  10.7500           04/22/05
2215040050                 0.0000            06/01/05          00
2215040050                 0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          7.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10057514                   5.7500            293000.0000       100.0000
                           5.7500            291,142.40        ZZ
                           5.3750            1709.87           1
                           11.7500           1709.87           59
BARTLETT         IL 60103  11.3750           06/28/05
2315060015                 0.0000            08/01/05          00
2315060015                 0.0000            07/01/35          0.0000
0                          3.2500            07/01/07          07/01/07
956/956                    2.8750            08/01/07          08/01/07
25                         3.7500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057522                   4.5000            408000.0000       100.0000
                           4.5000            403,644.93        ZZ
                           4.1250            2067.28           1
                           10.5000           2067.28           58
BOYDS            MD 20841  10.1250           04/18/05
4415030092                 0.0000            06/01/05          00
4415030092                 0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10057524                   5.0000            530000.0000       100.0000
                           5.0000            525,486.18        ZZ
                           4.6250            2845.15           1
                           11.0000           2845.15           64
LEESBURG         VA 20176  10.6250           05/27/05
4415050053                 0.0000            07/01/05          00
4415050053                 0.0000            06/01/35          0.0000
0                          3.2500            06/01/07          06/01/07
956/956                    2.8750            07/01/07          07/01/07
25                         3.2500            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10057526                   5.5000            185000.0000       100.0000
                           5.5000            184,389.74        ZZ
                           5.1250            1050.41           1
                           11.5000           1050.41           59
SACRAMENTO       CA 95864  11.1250           09/28/05
4515090041                 0.0000            11/01/05          00
4515090041                 0.0000            10/01/35          0.0000
0                          3.2500            10/01/07          10/01/07
956/956                    2.8750            11/01/07          11/01/07
25                         3.5000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10057528                   5.2500            280000.0000       100.0000
                           5.2500            277,058.36        ZZ
                           4.8750            1546.17           1
                           11.2500           1546.17           80
LYNNWOOD         WA 98037  10.8750           03/11/05
5515020075                 0.0000            05/01/05          00
5515020075                 0.0000            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
956/956                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10057530                   5.1250            171000.0000       100.0000
                           5.1250            169,162.00        ZZ
                           4.7500            931.07            1
                           11.1250           931.07            75
PLAINVIEW        MN 55964  10.7500           03/31/05
5715030028                 0.0000            05/01/05          00
5715030028                 0.0000            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
956/956                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          7.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057532                   4.6250            390000.0000       100.0000
                           4.6250            385,417.77        ZZ
                           4.2500            2005.14           1
                           10.6250           2005.14           78
FARMINGTON       MN 55024  10.2500           04/18/05
5715040003                 0.0000            06/01/05          00
5715040003                 0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.6250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10057538                   5.1250            476000.0000       100.0000
                           5.1250            467,751.03        ZZ
                           4.7500            2591.76           1
                           11.1250           2591.76           78
BURKE            VA 22015  10.7500           03/16/05
6715030008                 0.0000            05/01/05          00
6715030008                 0.0000            04/01/35          0.0000
0                          3.2500            04/01/07          04/01/07
956/956                    2.8750            05/01/07          05/01/07
25                         3.2500            0.0000            0.0000
A                          7.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10057540                   5.0000            481000.0000       100.0000
                           5.0000            476,308.47        ZZ
                           4.6250            2582.11           1
                           11.0000           2582.11           80
BRISTOW          VA 20136  10.6250           04/15/05
6715030012                 0.0000            06/01/05          00
6715030012                 0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10057542                   4.5000            275000.0000       100.0000
                           4.5000            272,064.66        ZZ
                           4.1250            1393.38           1
                           10.5000           1393.38           69
CENTREVILLE      VA 20121  10.1250           04/06/05
6715030016                 0.0000            06/01/05          00
6715030016                 0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10057544                   4.5000            231000.0000       100.0000
                           4.5000            228,534.29        ZZ
                           4.1250            1170.44           1
                           10.5000           1170.44           63
GAINESVILLE      VA 20155  10.1250           04/26/05
6715040008                 0.0000            06/01/05          00
6715040008                 0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           O                 0.0000

10057546                   5.2500            447000.0000       100.0000
                           5.2500            443,363.48        ZZ
                           4.8750            2468.35           1
                           11.2500           2468.35           74
GILBERT          AZ 85296  10.8750           05/17/05
7315050002                 0.0000            07/01/05          00
7315050002                 0.0000            06/01/35          0.0000
0                          3.2500            06/01/07          06/01/07
956/956                    2.8750            07/01/07          07/01/07
25                         3.2500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10057548                   4.6250            240000.0000       100.0000
                           4.6250            237,494.96        ZZ
                           4.2500            1233.93           1
                           10.6250           1233.93           80
SACRAMENTO       CA 95828  10.2500           04/06/05
8615030003                 0.0000            06/01/05          00
8615030003                 0.0000            05/01/35          0.0000
0                          3.2500            05/01/07          05/01/07
956/956                    2.8750            06/01/07          06/01/07
25                         3.2500            0.0000            0.0000
A                          6.6250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10063706                   6.3750            345000.0000       100.0000
                           6.3750            345,000.00        ZZ
                           6.1250            1832.81           1
                           12.3750           1832.81           75
CLIFTON          NJ 07011  12.1250           10/14/05
0440427268                 2.2500            12/01/05          00
205804888                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10063720                   5.7500            167880.0000       100.0000
                           5.7500            167,880.00        ZZ
                           5.5000            804.43            1
                           11.7500           804.43            80
SAINT PAUL       MN 55119  11.5000           10/13/05
0440335313                 2.2500            12/01/05          00
205937543                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10063736                   6.5000            229200.0000       100.0000
                           6.5000            229,200.00        ZZ
                           6.2500            1241.50           1
                           12.5000           1241.50           80
GULF BREEZE      FL 32563  12.2500           10/18/05
0440425098                 2.2500            12/01/05          00
225012511                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10063740                   6.1250            537950.0000       100.0000
                           6.1250            537,950.00        ZZ
                           5.8750            2745.79           1
                           12.1250           2745.79           80
VALLEJO          CA 94591  11.8750           10/12/05
0440331122                 2.2500            12/01/05          00
225044706                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10063742                   6.0000            311200.0000       100.0000
                           6.0000            311,200.00        ZZ
                           5.7500            1556.00           1
                           12.0000           1556.00           80
MODESTO          CA 95355  11.7500           10/12/05
0440339356                 2.2500            12/01/05          00
225045818                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10063744                   6.0000            139900.0000       100.0000
                           6.0000            139,900.00        ZZ
                           5.7500            699.50            1
                           12.0000           699.50            80
COEUR D' ALENE   ID 83815  11.7500           10/20/05
0440424083                 2.2500            12/01/05          00
225046750                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10063746                   5.7500            119920.0000       100.0000
                           5.7500            119,920.00        ZZ
                           5.5000            574.62            1
                           11.7500           574.62            80
SAINT PAUL       MN 55104  11.5000           10/20/05
0440430650                 2.2500            12/01/05          00
225049104                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10063750                   6.2500            192000.0000       100.0000
                           6.2500            192,000.00        ZZ
                           6.0000            1000.00           1
                           12.2500           1000.00           80
WINTER PARK      FL 32792  12.0000           10/14/05
0440419935                 2.2500            12/01/05          00
225057468                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10063754                   6.1250            242400.0000       100.0000
                           6.1250            242,400.00        ZZ
                           5.8750            1237.25           1
                           12.1250           1237.25           80
SAN DIEGO        CA 92128  11.8750           10/12/05
0440338002                 2.2500            12/01/05          00
225063867                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     01                00
                           O                 0.0000

10063878                   5.5000            750000.0000       100.0000
                           5.5000            748,354.40        ZZ
                           5.2500            4258.42           1
                           11.5000           4258.42           56
PALM DESERT      CA 92211  11.2500           10/03/05
0440423465                 0.0000            12/01/05          00
205764762                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10072150                   5.5000            240000.0000       100.0000
                           5.5000            240,000.00        ZZ
                           5.2500            1100.00           1
                           11.5000           1100.00           80
SANTEE           CA 92071  11.2500           10/11/05
0440332872                 0.0000            12/01/05          00
1001849603                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
944/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10072162                   6.0000            388000.0000       100.0000
                           6.0000            387,990.00        ZZ
                           5.7500            1940.00           1
                           12.0000           1940.00           80
INDIAN HARBOUR   FL 32937  11.7500           10/07/05
0440333094                 0.0000            12/01/05          00
1001850254                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
944/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10072180                   6.2500            508000.0000       100.0000
                           6.2500            508,000.00        ZZ
                           6.0000            2645.83           1
                           12.2500           2645.83           80
FREMONT          CA 94538  12.0000           09/28/05
0440333169                 0.0000            11/01/05          00
1001850951                 0.0000            10/01/35          0.0000
0                          2.2500            10/01/08          10/01/08
944/G02                    2.0000            11/01/08          11/01/08
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10072184                   6.5000            84000.0000        100.0000
                           6.5000            83,847.71         ZZ
                           6.2500            530.94            1
                           12.5000           530.94            80
PRINEVILLE       OR 97754  12.2500           09/30/05
0440333193                 2.2500            12/01/05          00
1001851455                 2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
944/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           N                 0.0000

10072190                   6.2500            182400.0000       100.0000
                           6.2500            182,400.00        ZZ
                           6.0000            950.00            1
                           12.2500           950.00            80
MINNEAPOLIS      MN 55413  12.0000           10/14/05
0440333086                 0.0000            12/01/05          00
1001851867                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
944/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10074636                   5.5000            280000.0000       100.0000
                           5.5000            280,000.00        ZZ
                           5.2500            1283.33           1
                           11.5000           1283.33           80
SILVER SPRING    MD 20902  11.2500           10/28/05
0440329829                 0.0000            12/01/05          00
34005136                   0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
696/G01                    2.0000            12/01/08          12/01/08
25                         2.5000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10104824                   5.7500            281000.0000       100.0000
                           5.7500            281,000.00        ZZ
                           5.5000            1346.46           1
                           11.7500           1346.46           80
MARYSVILLE       CA 95901  11.5000           10/25/05
0440563328                 0.0000            12/01/05          00
1001848957                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
944/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10104856                   5.8750            236000.0000       100.0000
                           5.8750            235,294.27        ZZ
                           5.6250            1396.03           1
                           11.8750           1396.03           59
PHOENIX          AZ 85050  11.6250           10/24/05
0440508232                 0.0000            12/01/05          00
1001853556                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
944/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10104862                   6.1250            525000.0000       100.0000
                           6.1250            525,000.00        ZZ
                           5.8750            2679.69           1
                           12.1250           2679.69           69
WESTMINSTER      CA 92683  11.8750           10/21/05
0440563013                 2.2500            12/01/05          00
1001853918                 2.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
944/G02                    2.0000            12/01/08          12/01/08
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10161266                   6.2500            388000.0000       100.0000
                           6.2500            388,000.00        ZZ
                           6.0000            2020.83           1
                           12.2500           2020.83           80
SCOTCH PLAINS    NJ 07076  12.0000           10/20/05
0440571982                 0.0000            12/01/05          00
205920641                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10161284                   6.5000            700000.0000       100.0000
                           6.5000            700,000.00        ZZ
                           6.2500            3791.67           1
                           12.5000           3791.67           80
ORLANDO          FL 32819  12.2500           10/14/05
0440572162                 0.0000            12/01/05          00
225019159                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10161288                   5.8750            272000.0000       100.0000
                           5.8750            272,000.00        ZZ
                           5.6250            1331.67           1
                           11.8750           1331.67           80
RIO LINDA        CA 95673  11.6250           10/11/05
0440571057                 0.0000            12/01/05          00
225029618                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10161294                   6.3750            148800.0000       100.0000
                           6.3750            148,523.63        ZZ
                           6.1250            928.32            1
                           12.3750           928.32            80
SPRINGFIELD      OR 97477  12.1250           10/12/05
0440571289                 0.0000            12/01/05          00
225041570                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10161304                   6.6250            650000.0000       100.0000
                           6.6250            650,000.00        T
                           6.3750            3588.54           1
                           12.6250           3588.54           69
CLEARWATER       FL 33764  12.3750           10/12/05
0440572477                 0.0000            12/01/05          00
225060361                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Y21/G02                    2.0000            12/01/08          12/01/08
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10161314                   5.8750            589000.0000       100.0000
                           5.8750            588,399.49        ZZ
                           5.6250            3484.16           1
                           11.8750           3484.16           66
GLENVIEW         IL 60026  11.6250           11/03/05
0440572089                 0.0000            01/01/06          00
225075997                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y21/G02                    2.0000            01/01/09          01/01/09
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10161330                   6.1250            296000.0000       100.0000
                           6.1250            296,000.00        ZZ
                           5.8750            1510.83           1
                           12.1250           1510.83           80
PORTLAND         OR 97209  11.8750           11/01/05
0440570224                 0.0000            01/01/06          00
225106078                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y21/G02                    2.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     08                00
                           O                 0.0000

10161350                   5.7500            198800.0000       100.0000
                           5.7500            198,592.43        ZZ
                           5.5000            1160.15           1
                           11.7500           1160.15           70
MEDFORD          OR 97504  11.5000           11/03/05
0440570216                 0.0000            01/01/06          00
225144573                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y21/G02                    2.0000            01/01/09          01/01/09
45                         3.7500            0.0000            0.0000
A                          7.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10163686                   6.6250            106000.0000       100.0000
                           6.6250            106,000.00        ZZ
                           6.3750            585.21            1
                           12.6250           585.21            90
HOLLYWOOD        FL 33020  12.3750           11/22/05
0440590636                 0.0000            01/01/06          10
11990619                   0.0000            12/01/35          25.0000
0                          2.2500            12/01/08          12/01/08
R68/G02                    2.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10186210                   6.3750            322000.0000       100.0000
                           6.3750            322,000.00        ZZ
                           6.1250            1710.63           1
                           12.3750           1710.63           75
SACRAMENTO       CA 95833  12.1250           11/07/05
0440591527                 0.0000            01/01/06          00
1001854551                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
944/G02                    2.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10187718                   5.2500            244000.0000       100.0000
                           5.2500            244,000.00        ZZ
                           5.0000            1067.50           1
                           11.2500           1067.50           80
ONTARIO          CA 91762  11.0000           11/02/05
0440710192                 0.0000            01/01/06          00
1001844810                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
944/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10187744                   6.1250            302400.0000       100.0000
                           6.1250            302,400.00        ZZ
                           5.8750            1543.50           1
                           12.1250           1543.50           80
TUALATIN         OR 97062  11.8750           11/03/05
0440708386                 0.0000            01/01/06          00
1001854468                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
944/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187756                   6.3750            288000.0000       100.0000
                           6.3750            288,000.00        ZZ
                           6.1250            1530.00           1
                           12.3750           1530.00           80
SACRAMENTO       CA 95827  12.1250           11/10/05
0440699437                 0.0000            01/01/06          00
1001854927                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
944/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10187766                   6.5000            328000.0000       100.0000
                           6.5000            327,703.49        ZZ
                           6.2500            2073.18           1
                           12.5000           2073.18           80
MIAMI            FL 33165  12.2500           12/05/05
0440703049                 0.0000            01/01/06          00
1001855877                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
944/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10187788                   6.3750            214320.0000       100.0000
                           6.3750            214,320.00        ZZ
                           6.1250            1138.58           1
                           12.3750           1138.58           80
ANOKA            MN 55303  12.1250           11/22/05
0440702561                 0.0000            01/01/06          00
1001857429                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
944/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10210739                   6.8750            177650.0000       100.0000
                           6.8750            177,052.27        ZZ
                           6.6250            1167.03           1
                           12.8750           1167.03           95
BATON ROUGE      LA 70815  12.6250           10/14/05
0425648086                 0.0000            12/01/05          01
0425648086                 0.0000            11/01/35          30.0000
0                          3.2500            11/01/08          11/01/08
E22/G02                    3.0000            12/01/08          12/01/08
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10216645                   6.3750            229600.0000       100.0000
                           6.3750            229,600.00        ZZ
                           6.1250            1219.75           1
                           12.3750           1219.75           80
SAN DIEGO        CA 92123  12.1250           10/05/05
0440316453                 0.0000            12/01/05          00
121514284                  0.0000            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
T08/G02                    3.2500            12/01/08          12/01/08
25                         3.5000            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10216901                   6.3750            447200.0000       100.0000
                           6.3750            447,200.00        ZZ
                           6.1250            2375.75           1
                           12.3750           2375.75           80
SUNNYVALE        CA 94086  12.1250           10/11/05
0440317444                 0.0000            12/01/05          00
121510570                  0.0000            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
T08/G02                    3.2500            12/01/08          12/01/08
25                         3.5000            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10218839                   6.8750            53528.0000        100.0000
                           6.8750            53,437.80         ZZ
                           6.6250            351.64            2
                           12.8750           351.64            41
WATERBURY        CT 06704  12.6250           10/21/05
0425411758                 0.0000            12/01/05          00
0425411758                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/08          11/01/08
E22/G02                    3.0000            12/01/08          12/01/08
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10219887                   6.6250            630200.0000       100.0000
                           6.6250            630,199.99        ZZ
                           6.3750            3479.23           1
                           12.6250           3479.23           76
FOLSOM           CA 95630  12.3750           09/21/05
0440294601                 2.7500            11/01/05          00
3347003664                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/08          10/01/08
N67/G02                    2.5000            11/01/08          11/01/08
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10219889                   6.2500            308000.0000       100.0000
                           6.2500            308,000.00        ZZ
                           6.0000            1604.17           1
                           12.2500           1604.17           80
SAN JOSE         CA 95111  12.0000           09/27/05
0440294619                 2.7500            11/01/05          00
3347003692                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/08          10/01/08
N67/G02                    2.5000            11/01/08          11/01/08
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10219951                   6.3750            226000.0000       100.0000
                           6.3750            225,297.44        ZZ
                           6.1250            1409.95           1
                           12.3750           1409.95           80
DILLSBURG        PA 17019  12.1250           09/30/05
0440294932                 2.7500            11/01/05          00
3274033378                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/08          10/01/08
N67/G02                    2.5000            11/01/08          11/01/08
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10220357                   5.5000            148400.0000       100.0000
                           5.5000            148,074.39        ZZ
                           5.2500            842.60            1
                           11.5000           842.60            80
NAZARETH         PA 18064  11.2500           10/06/05
0440296945                 2.7500            12/01/05          00
3274034544                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10220473                   6.2500            95200.0000        100.0000
                           6.2500            94,923.74         T
                           6.0000            586.16            1
                           12.2500           586.16            80
ROCKPORT         TX 78382  12.0000           09/27/05
0440297505                 2.7500            11/01/05          00
3311001774                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/08          10/01/08
N67/G02                    2.5000            11/01/08          11/01/08
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10222403                   5.8750            200000.0000       100.0000
                           5.8750            200,000.00        ZZ
                           5.6250            979.17            1
                           11.8750           979.17            49
ELIZABETH        NJ 07208  11.6250           08/18/05
0440305514                 0.0000            10/01/05          00
777009591                  0.0000            09/01/35          0.0000
0                          2.7500            09/01/08          09/01/08
Z51/G02                    2.5000            10/01/08          10/01/08
45                         2.8750            0.0000            0.0000
A                          8.8750            6                 6
360                        R                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10223947                   6.2500            303075.0000       100.0000
                           6.2500            303,075.00        T
                           6.0000            1578.52           1
                           12.2500           1578.52           90
KISSIMMEE        FL 34746  12.0000           10/25/05
0425739505                 0.0000            12/01/05          04
0425739505                 0.0000            11/01/35          25.0000
0                          2.2500            11/01/08          11/01/08
E22/G01                    2.0000            12/01/08          12/01/08
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10227358                   5.5000            371950.0000       100.0000
                           5.5000            371,950.00        ZZ
                           5.2500            1704.77           1
                           11.5000           1704.77           80
STAFFORD         VA 22554  11.2500           11/30/05
0440688083                 0.0000            01/01/06          00
26705202                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
696/G02                    2.0000            01/01/09          01/01/09
25                         2.5000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10230638                   6.1250            900000.0000       100.0000
                           6.1250            900,000.00        ZZ
                           5.8750            4593.75           1
                           12.1250           4593.75           80
MCLEAN           VA 22101  11.8750           12/05/05
0440684918                 0.0000            02/01/06          00
26505255                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
696/G02                    2.0000            02/01/09          02/01/09
25                         3.1250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10231873                   5.6250            292120.0000       100.0000
                           5.6250            292,020.00        ZZ
                           5.3750            1369.31           1
                           11.6250           1369.31           80
LUTZ             FL 33559  11.3750           10/31/05
0425068657                 0.0000            12/01/05          00
0425068657                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
E22/G01                    2.0000            12/01/08          12/01/08
45                         3.6250            0.0000            0.0000
A                          7.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10232569                   6.8750            159920.0000       100.0000
                           6.8750            159,920.00        ZZ
                           6.6250            916.21            1
                           12.8750           916.21            80
FRIDLEY          MN 55432  12.6250           10/31/05
0426070066                 0.0000            12/01/05          00
0426070066                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/08          11/01/08
E22/G02                    3.0000            12/01/08          12/01/08
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10238316                   6.0000            437000.0000       100.0000
                           6.0000            437,000.00        ZZ
                           5.7500            2185.00           2
                           12.0000           2185.00           70
WASHINGTON       DC 20010  11.7500           11/28/05
0440703775                 0.0000            01/01/06          00
26405278                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
696/G02                    2.0000            01/01/09          01/01/09
25                         3.0000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10240308                   6.1250            268000.0000       100.0000
                           6.1250            268,000.00        ZZ
                           5.8750            1367.92           1
                           12.1250           1367.92           80
ARNOLD           MD 21012  11.8750           11/22/05
0440746527                 0.0000            01/01/06          00
31105196                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
696/G02                    2.0000            01/01/09          01/01/09
25                         3.1250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10242920                   6.1250            500000.0000       100.0000
                           6.1250            500,000.00        ZZ
                           5.8750            2552.08           1
                           12.1250           2552.08           80
WASHINGTON       DC 20010  11.8750           12/15/05
0440752343                 0.0000            02/01/06          00
30105118                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
696/G02                    2.0000            02/01/09          02/01/09
25                         3.1250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10246905                   6.5000            124000.0000       100.0000
                           6.5000            124,000.00        ZZ
                           6.2500            671.67            1
                           12.5000           671.67            80
SALT LAKE CITY   UT 84105  12.2500           11/01/05
0426239430                 0.0000            12/01/05          00
0426239430                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/08          11/01/08
E22/G02                    3.0000            12/01/08          12/01/08
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10247577                   6.3750            376000.0000       100.0000
                           6.3750            376,000.00        ZZ
                           6.1250            1997.50           1
                           12.3750           1997.50           80
MONTGOMERY       AL 36117  12.1250           10/31/05
0440341881                 0.0000            12/01/05          00
CODA01                     0.0000            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Q87/G02                    2.0000            12/01/08          12/01/08
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10249139                   6.0000            199920.0000       100.0000
                           6.0000            199,920.00        ZZ
                           5.7500            999.60            1
                           12.0000           999.60            80
GOLDSBORO        MD 21636  11.7500           10/31/05
0440414860                 0.0000            12/01/05          00
051025000                  0.0000            11/01/35          0.0000
0                          3.2500            11/01/08          11/01/08
P09/G02                    3.0000            12/01/08          12/01/08
45                         6.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10251030                   6.8750            490700.0000       100.0000
                           6.8750            490,700.00        ZZ
                           6.6250            2811.30           1
                           12.8750           2811.30           80
LORTON           VA 22079  12.6250           12/16/05
0440767341                 0.0000            02/01/06          00
80105269                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
696/G02                    3.0000            02/01/09          02/01/09
25                         3.8750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10251313                   6.0000            300000.0000       100.0000
                           6.0000            300,000.00        ZZ
                           5.7500            1500.00           1
                           12.0000           1500.00           80
SANTEE           CA 92071  11.7500           10/28/05
0440403251                 4.0000            12/01/05          00
10190                      3.7500            11/01/35          0.0000
0                          2.2500            11/01/08          11/01/08
Z54/G02                    2.0000            12/01/08          12/01/08
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10252133                   6.5000            150300.0000       100.0000
                           6.5000            150,300.00        ZZ
                           6.2500            814.13            1
                           12.5000           814.13            90
BARSTOW          CA 92311  12.2500           11/03/05
0425644143                 0.0000            01/01/06          04
0425644143                 0.0000            12/01/35          30.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10252707                   6.1250            301000.0000       100.0000
                           6.1250            301,000.00        ZZ
                           5.8750            1536.35           1
                           12.1250           1536.35           70
RENO             NV 89510  11.8750           10/20/05
0440589943                 0.0000            12/01/05          00
45100403                   0.0000            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
T08/G02                    3.2500            12/01/08          12/01/08
25                         3.5000            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10252721                   6.2500            267000.0000       100.0000
                           6.2500            267,000.00        ZZ
                           6.0000            1390.63           1
                           12.2500           1390.63           66
SILVER SPRING    MD 20901  12.0000           10/20/05
0440589117                 0.0000            12/01/05          00
31034376                   0.0000            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
T08/G02                    3.2500            12/01/08          12/01/08
25                         3.5000            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10253029                   5.6250            300800.0000       100.0000
                           5.6250            300,800.00        ZZ
                           5.3750            1410.00           1
                           11.6250           1410.00           80
MANASSAS         VA 20111  11.3750           10/25/05
0440590545                 0.0000            12/01/05          00
132032804                  0.0000            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
T08/G02                    3.2500            12/01/08          12/01/08
25                         3.5000            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10256923                   5.7500            160900.0000       100.0000
                           5.7500            160,900.00        ZZ
                           5.3750            770.98            1
                           10.7500           770.98            80
MARICOPA         AZ 85239  10.3750           10/11/05
633209                     0.0000            12/01/05          00
633209                     0.0000            11/01/35          0.0000
0                          1.8750            11/01/08          11/01/08
253/253                    1.5000            12/01/08          12/01/08
45                         1.8750            0.0000            0.0000
A                          9.7500            12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10258409                   6.5000            392000.0000       100.0000
                           6.5000            392,000.00        ZZ
                           6.2500            2123.33           1
                           12.5000           2123.33           80
SYLMAR AREA LOS  CA 91342  12.2500           09/20/05
0440491249                 0.0000            11/01/05          00
11506951                   0.0000            10/01/35          0.0000
0                          3.2500            10/01/08          10/01/08
X62/G02                    3.0000            11/01/08          11/01/08
25                         4.5000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10260605                   6.1250            320000.0000       100.0000
                           6.1250            320,000.00        ZZ
                           5.8750            1633.33           1
                           12.1250           1633.33           80
LOS ANGELES ARE  CA 90022  11.8750           11/04/05
0426216214                 0.0000            01/01/06          00
0426216214                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10264081                   6.0000            270360.0000       100.0000
                           6.0000            270,360.00        ZZ
                           5.7500            1351.80           1
                           12.0000           1351.80           80
EVERETT          WA 98208  11.7500           11/11/05
0425502044                 0.0000            01/01/06          00
0425502044                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10264167                   6.8750            135000.0000       100.0000
                           6.8750            134,886.59        ZZ
                           6.6250            886.85            1
                           12.8750           886.85            30
CLARKLAKE        MI 49234  12.6250           11/08/05
0425831898                 0.0000            01/01/06          00
0425831898                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10264341                   6.5000            265200.0000       100.0000
                           6.5000            265,200.00        ZZ
                           6.2500            1436.50           1
                           12.5000           1436.50           85
SUNRISE          FL 33313  12.2500           11/11/05
0426025425                 0.0000            01/01/06          04
0426025425                 0.0000            12/01/35          12.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10264601                   5.8750            117000.0000       100.0000
                           5.8750            117,000.00        ZZ
                           5.6250            572.81            1
                           11.8750           572.81            61
GOODYEAR         AZ 85338  11.6250           11/07/05
0426205738                 0.0000            01/01/06          00
0426205738                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10264693                   6.8750            204400.0000       100.0000
                           6.8750            204,400.00        ZZ
                           6.6250            1171.04           1
                           12.8750           1171.04           80
MESA             AZ 85207  12.6250           11/08/05
0426330221                 0.0000            01/01/06          00
0426330221                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10265973                   6.6250            348000.0000       100.0000
                           6.6250            347,524.95        ZZ
                           6.3750            2228.28           1
                           12.6250           2228.28           80
MAGNOLIA         TX 77355  12.3750           11/14/05
0426028569                 0.0000            01/01/06          00
0426028569                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266063                   6.1250            284000.0000       100.0000
                           6.1250            284,000.00        ZZ
                           5.8750            1449.58           1
                           12.1250           1449.58           80
DUARTE           CA 91010  11.8750           11/02/05
0426146635                 0.0000            01/01/06          00
0426146635                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266065                   6.2500            356000.0000       100.0000
                           6.2500            356,000.00        ZZ
                           6.0000            1854.17           1
                           12.2500           1854.17           80
SUISUN CITY      CA 94585  12.0000           11/08/05
0426148508                 0.0000            01/01/06          00
0426148508                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266467                   6.5000            146000.0000       100.0000
                           6.5000            146,000.00        ZZ
                           6.2500            790.83            1
                           12.5000           790.83            80
MERIDIAN         ID 83642  12.2500           10/31/05
0440485324                 2.7500            12/01/05          00
3311002094                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           N                 0.0000

10266575                   6.8750            542100.0000       100.0000
                           6.8750            542,100.00        ZZ
                           6.6250            3105.78           1
                           12.8750           3105.78           80
FAIR OAKS RANCH  CA 91387  12.6250           10/25/05
0440485852                 2.7500            12/01/05          00
3318006167                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10266593                   5.6250            292490.0000       100.0000
                           5.6250            292,490.00        T
                           5.3750            1371.05           1
                           11.6250           1371.05           90
LIBBY            MT 59923  11.3750           10/24/05
0440485944                 0.0000            12/01/05          10
1260302012                 0.0000            11/01/35          25.0000
0                          2.2500            11/01/08          11/01/08
N67/G02                    2.0000            12/01/08          12/01/08
45                         2.2500            0.0000            0.0000
A                          7.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266667                   6.6250            1000000.0000      100.0000
                           6.6250            1,000,000.00      ZZ
                           6.3750            5520.83           1
                           12.6250           5520.83           71
SCOTTSDALE       AZ 85262  12.3750           06/17/05
0440486314                 2.2500            08/01/05          00
1760302003                 2.0000            07/01/35          0.0000
0                          2.2500            07/01/08          07/01/08
N67/G02                    2.0000            08/01/08          08/01/08
25                         2.2500            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266699                   6.5000            283200.0000       100.0000
                           6.5000            283,200.00        ZZ
                           6.2500            1534.00           1
                           12.5000           1534.00           80
LOMA LINDA AREA  CA 92354  12.2500           10/17/05
0440486470                 2.7500            12/01/05          00
3318500729                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266899                   5.8750            536000.0000       100.0000
                           5.8750            536,000.00        ZZ
                           5.6250            2624.17           1
                           11.8750           2624.17           80
SAN JOSE         CA 95116  11.6250           10/12/05
0440487452                 2.7500            12/01/05          00
3347003913                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/07          11/01/07
N67/G02                    2.5000            12/01/07          12/01/07
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266919                   6.2500            191200.0000       100.0000
                           6.2500            191,200.00        ZZ
                           6.0000            995.83            1
                           12.2500           995.83            80
LAS VEGAS        NV 89108  12.0000           10/26/05
0440487551                 2.7500            12/01/05          00
3347003982                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266925                   6.7500            556000.0000       100.0000
                           6.7500            556,000.00        ZZ
                           6.5000            3127.50           2
                           12.7500           3127.50           80
SAN JOSE         CA 95116  12.5000           10/24/05
0440487585                 2.7500            12/01/05          00
3347004010                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266929                   6.1250            309600.0000       100.0000
                           6.1250            309,600.00        ZZ
                           5.8750            1580.25           1
                           12.1250           1580.25           80
SAN JOSE         CA 95116  11.8750           10/24/05
0440487601                 2.7500            12/01/05          00
3347004019                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     01                00
                           O                 0.0000

10266945                   6.2500            340000.0000       100.0000
                           6.2500            340,000.00        ZZ
                           6.0000            1770.83           1
                           12.2500           1770.83           80
SAN JOSE         CA 95131  12.0000           11/02/05
0440487684                 2.7500            01/01/06          00
3347004167                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/08          12/01/08
N67/G02                    2.5000            01/01/09          01/01/09
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267025                   5.8750            156100.0000       100.0000
                           5.8750            156,100.00        ZZ
                           5.6250            764.24            1
                           11.8750           764.24            70
LOWELL           MA 01850  11.6250           10/25/05
0440488088                 0.0000            12/01/05          00
3275006478                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267099                   6.7500            547000.0000       100.0000
                           6.7500            546,999.99        ZZ
                           6.5000            3076.88           1
                           12.7500           3076.88           64
SMITHTOWN        NY 11787  12.5000           09/08/05
0440488484                 0.0000            11/01/05          00
3275006282                 0.0000            10/01/35          0.0000
0                          2.7500            10/01/08          10/01/08
N67/G02                    2.5000            11/01/08          11/01/08
25                         6.7500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267115                   6.8750            134200.0000       100.0000
                           6.8750            134,200.00        ZZ
                           6.6250            768.85            1
                           12.8750           768.85            80
KISSIMMEE        FL 34744  12.6250           11/04/05
0440488567                 2.7500            12/01/05          00
3253001534                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10267129                   6.2500            50000.0000        100.0000
                           6.2500            49,904.87         ZZ
                           6.0000            307.86            1
                           12.2500           307.86            40
GLENDALE HEIGHT  IL 60139  12.0000           10/25/05
0440488633                 2.7500            12/01/05          00
3253004451                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     01                00
                           O                 0.0000

10267145                   6.7500            147500.0000       100.0000
                           6.7500            147,500.00        ZZ
                           6.5000            829.69            1
                           12.7500           829.69            61
LEHIGH ACRES     FL 33971  12.5000           10/31/05
0440488716                 2.7500            12/01/05          00
3253004682                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10267251                   6.8750            188000.0000       100.0000
                           6.8750            188,000.00        ZZ
                           6.6250            1077.08           1
                           12.8750           1077.08           80
ROCHESTER HILLS  MI 48307  12.6250           10/20/05
0440489235                 2.7500            12/01/05          00
3253005383                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267309                   6.1250            197600.0000       100.0000
                           6.1250            197,599.22        ZZ
                           5.8750            1008.58           1
                           12.1250           1008.58           80
LAKE MARY        FL 32746  11.8750           10/25/05
0440489524                 2.7500            12/01/05          00
3253005635                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267505                   6.3750            488150.0000       100.0000
                           6.3750            488,150.00        ZZ
                           6.1250            2593.30           1
                           12.3750           2593.30           80
GORDONSVILLE     VA 22942  12.1250           10/31/05
0440490498                 2.7500            12/01/05          00
3274034107                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10267523                   6.5000            117600.0000       100.0000
                           6.5000            117,600.00        ZZ
                           6.2500            637.00            1
                           12.5000           637.00            70
SALISBURY        MD 21804  12.2500           11/03/05
0440490597                 2.7500            12/01/05          00
3274034249                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/07          11/01/07
N67/G02                    2.5000            12/01/07          12/01/07
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267541                   6.7500            400000.0000       100.0000
                           6.7500            400,000.00        ZZ
                           6.5000            2250.00           1
                           12.7500           2250.00           80
DUMFRIES         VA 22026  12.5000           10/31/05
0440490688                 2.7500            12/01/05          00
3274034432                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267559                   6.0000            288000.0000       100.0000
                           6.0000            287,952.00        ZZ
                           5.7500            1440.00           1
                           12.0000           1440.00           80
WOODBRIDGE       VA 22191  11.7500           10/21/05
0440490779                 2.7500            12/01/05          00
3274034646                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267613                   6.5000            268000.0000       100.0000
                           6.5000            267,514.08        ZZ
                           6.2500            1693.94           1
                           12.2500           1693.94           80
PLYMOUTH         MA 02360  12.0000           10/28/05
0440491058                 2.7500            12/01/05          00
3274035025                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/08          11/01/08
N67/G02                    2.5000            12/01/08          12/01/08
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
5.7500                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10268031                   6.3750            272000.0000       100.0000
                           6.3750            272,000.00        ZZ
                           6.1250            1445.00           1
                           12.3750           1445.00           80
TAMPA            FL 33602  12.1250           11/09/05
0440534923                 0.0000            01/01/06          00
90533084                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
A52/G02                    3.0000            01/01/09          01/01/09
25                         4.3750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10268393                   6.0000            120000.0000       100.0000
                           6.0000            120,000.00        ZZ
                           5.7500            600.00            1
                           12.0000           600.00            80
BRIGHTON         CO 80601  11.7500           11/11/05
0425806163                 0.0000            01/01/06          00
0425806163                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10268671                   6.6250            492000.0000       100.0000
                           6.6250            492,000.00        ZZ
                           6.3750            2716.25           2
                           12.6250           2716.25           80
OAKLAND          CA 94607  12.3750           11/10/05
0426242061                 0.0000            01/01/06          00
0426242061                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10268677                   6.3750            130500.0000       100.0000
                           6.3750            130,500.00        ZZ
                           6.1250            693.28            1
                           12.3750           693.28            47
RIO LINDA        CA 95673  12.1250           11/07/05
0426243903                 0.0000            01/01/06          00
0426243903                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10268779                   6.8750            462400.0000       100.0000
                           6.8750            462,011.53        ZZ
                           6.6250            3037.64           2
                           12.8750           3037.64           80
BOSTON           MA 02121  12.6250           11/11/05
0426176939                 0.0000            01/01/06          00
0426176939                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10272127                   6.8750            319900.0000       100.0000
                           6.8750            319,900.00        ZZ
                           6.6250            1832.76           1
                           12.8750           1832.76           80
VERO BEACH       FL 32967  12.6250           11/17/05
0426219754                 0.0000            01/01/06          00
0426219754                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10272673                   6.0000            400000.0000       100.0000
                           6.0000            400,000.00        ZZ
                           5.7500            2000.00           1
                           12.0000           2000.00           79
ROHNERT PARK     CA 94928  11.7500           11/03/05
0440567980                 2.2500            01/01/06          00
32504803                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
L21/G02                    2.0000            01/01/09          01/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10272697                   5.1250            292000.0000       100.0000
                           5.1250            292,000.00        ZZ
                           4.8750            1247.08           1
                           11.1250           1247.08           80
SACRAMENTO       CA 95838  10.8750           10/31/05
0440552206                 2.2500            01/01/06          00
16507512                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
L21/G02                    2.0000            01/01/09          01/01/09
45                         3.1250            0.0000            0.0000
A                          7.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10273134                   6.1250            500000.0000       100.0000
                           6.1250            500,000.00        ZZ
                           5.8750            2552.08           1
                           12.1250           2552.08           75
WOODBRIDGE       VA 22191  11.8750           12/22/05
0440804425                 0.0000            02/01/06          00
23305086                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
696/G02                    2.0000            02/01/09          02/01/09
25                         3.1250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10274791                   5.8750            180297.0000       100.0000
                           5.8750            179,928.46        ZZ
                           5.6250            1066.52           1
                           11.8750           1066.52           80
BOISE            ID 83709  11.6250           11/01/05
TO BE ASSIGNED             0.0000            12/01/05          00
132032860                  0.0000            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
T08/E72                    3.2500            12/01/08          12/01/08
25                         3.5000            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10275235                   6.8750            242400.0000       100.0000
                           6.8750            242,400.00        ZZ
                           6.6250            1388.75           1
                           12.8750           1388.75           80
ELK GROVE        CA 95624  12.6250           11/11/05
0426075925                 0.0000            01/01/06          00
0426075925                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10275381                   6.3750            286930.0000       100.0000
                           6.3750            286,930.00        ZZ
                           6.1250            1524.32           1
                           12.3750           1524.32           80
YUBA CITY        CA 95993  12.1250           11/10/05
0426197521                 0.0000            01/01/06          00
0426197521                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10275493                   7.0000            75100.0000        100.0000
                           7.0000            10,665.98         ZZ
                           6.7500            499.64            1
                           13.0000           499.64            48
FORT MYERS       FL 33905  12.7500           11/18/05
0426280731                 0.0000            01/01/06          00
0426280731                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         5.0000            0.0000            0.0000
A                          9.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10275585                   6.3750            196868.0000       100.0000
                           6.3750            196,685.66        ZZ
                           6.1250            1228.20           1
                           12.3750           1228.20           80
ODESSA           FL 33556  12.1250           11/18/05
0426368270                 0.0000            01/01/06          00
0426368270                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10275593                   6.3750            232000.0000       100.0000
                           6.3750            232,000.00        ZZ
                           6.1250            1232.50           1
                           12.3750           1232.50           80
SAN BERNARDINO   CA 92405  12.1250           11/10/05
0426377222                 0.0000            01/01/06          00
0426377222                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277597                   6.1250            93000.0000        100.0000
                           6.1250            93,000.00         ZZ
                           5.8750            474.69            1
                           12.1250           474.69            31
SACRAMENTO       CA 95822  11.8750           11/15/05
0426198388                 0.0000            01/01/06          00
0426198388                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277791                   6.1250            460000.0000       100.0000
                           6.1250            460,000.00        ZZ
                           5.8750            2347.92           1
                           12.1250           2347.92           80
SAN DIEGO        CA 92115  11.8750           11/17/05
0426285805                 0.0000            01/01/06          00
0426285805                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10277883                   6.6250            301600.0000       100.0000
                           6.6250            301,115.63        ZZ
                           6.3750            1931.18           1
                           12.6250           1931.18           80
MARIETTA         GA 30064  12.3750           11/21/05
0426412862                 0.0000            01/01/06          00
0426412862                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10278713                   6.6250            318800.0000       100.0000
                           6.6250            318,518.72        ZZ
                           6.3750            2041.32           1
                           12.6250           2041.32           80
WRENTHAM         MA 02093  12.3750           11/15/05
0440566792                 2.2500            01/01/06          00
28509107                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
L21/G02                    2.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10278923                   6.7500            227920.0000       100.0000
                           6.7500            227,920.00        ZZ
                           6.5000            1282.05           1
                           12.7500           1282.05           80
FRESNO           CA 93722  12.5000           11/15/05
0426377560                 0.0000            01/01/06          00
0426377560                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10278925                   6.5000            364000.0000       100.0000
                           6.5000            364,000.00        ZZ
                           6.2500            1971.67           2
                           12.5000           1971.67           80
LOS ANGELES      CA 90016  12.2500           11/11/05
0426382461                 0.0000            01/01/06          00
0426382461                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10279037                   6.2500            850400.0000       100.0000
                           6.2500            850,400.00        ZZ
                           6.0000            4429.17           1
                           12.2500           4429.17           80
POMPANO BEACH    FL 33062  12.0000           11/22/05
0425813227                 0.0000            01/01/06          00
0425813227                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10279141                   6.5000            95000.0000        100.0000
                           6.5000            95,000.00         ZZ
                           6.2500            514.58            1
                           12.5000           514.58            44
AUBURN           CA 95603  12.2500           11/16/05
0426116018                 0.0000            01/01/06          00
0426116018                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10279259                   6.5000            132800.0000       100.0000
                           6.5000            132,800.00        ZZ
                           6.2500            719.33            1
                           12.5000           719.33            80
ROCK HILL        SC 29730  12.2500           11/17/05
0426224648                 0.0000            01/01/06          00
0426224648                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10279357                   6.8750            255200.0000       100.0000
                           6.8750            255,162.08        ZZ
                           6.6250            1462.08           1
                           12.8750           1462.08           80
NORTH HIGHLANDS  CA 95660  12.6250           11/17/05
0426297040                 0.0000            01/01/06          00
0426297040                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10280793                   6.3750            280000.0000       100.0000
                           6.3750            280,000.00        ZZ
                           6.1250            1487.50           2
                           12.3750           1487.50           56
NORTH WILDWOOD   NJ 08260  12.1250           11/23/05
0425997855                 0.0000            01/01/06          00
0425997855                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10280995                   6.6250            180450.0000       100.0000
                           6.6250            180,290.23        ZZ
                           6.3750            1155.44           1
                           12.6250           1155.44           52
BROOKLYN         MI 49230  12.3750           11/21/05
0426220406                 0.0000            01/01/06          00
0426220406                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10281133                   6.1250            135920.0000       100.0000
                           6.1250            135,787.90        ZZ
                           5.8750            825.86            1
                           12.1250           825.86            80
CHARLOTTE        NC 28273  11.8750           11/23/05
0426321527                 0.0000            01/01/06          00
0426321527                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10281159                   6.8750            507200.0000       100.0000
                           6.8750            507,200.00        ZZ
                           6.6250            2905.83           1
                           12.8750           2905.83           80
CHULA VISTA      CA 91915  12.6250           11/11/05
0426335725                 0.0000            01/01/06          00
0426335725                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10281211                   6.1250            155150.0000       100.0000
                           6.1250            155,150.00        ZZ
                           5.8750            791.91            1
                           12.1250           791.91            80
BLACK DIAMOND    WA 98010  11.8750           11/22/05
0426393146                 0.0000            01/01/06          00
0426393146                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10281257                   6.6250            188000.0000       100.0000
                           6.6250            187,981.13        ZZ
                           6.3750            1037.92           1
                           12.6250           1037.92           80
SEATAC           WA 98198  12.3750           11/21/05
0426469185                 0.0000            01/01/06          00
0426469185                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10282097                   5.6250            416000.0000       100.0000
                           5.6250            416,000.00        ZZ
                           5.3750            1950.00           1
                           11.6250           1950.00           80
MENLO PARK       CA 94025  11.3750           11/09/05
1050006090                 0.0000            01/01/06          00
1050006090                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
D03/D03                    2.0000            01/01/09          01/01/09
45                         3.6250            0.0000            0.0000
A                          7.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10282193                   6.7500            242520.0000       100.0000
                           6.7500            242,520.00        ZZ
                           6.5000            1364.18           1
                           12.7500           1364.18           80
COLORADO SPRING  CO 80908  12.5000           11/29/05
0426398970                 0.0000            01/01/06          00
0426398970                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10282243                   6.5000            128000.0000       100.0000
                           6.5000            128,000.00        ZZ
                           6.2500            693.33            1
                           12.5000           693.33            80
COMMERCE CITY    CO 80022  12.2500           11/22/05
0426462891                 0.0000            01/01/06          00
0426462891                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10282703                   6.5000            217500.0000       100.0000
                           6.5000            217,500.00        ZZ
                           6.2500            1178.13           1
                           12.5000           1178.13           59
LOS ANGELES      CA 91343  12.2500           11/16/05
0426341244                 0.0000            01/01/06          00
0426341244                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10282797                   5.5000            267800.0000       100.0000
                           5.5000            267,800.00        ZZ
                           5.2500            1227.42           1
                           11.5000           1227.42           80
WEST SACRAMENTO  CA 95691  11.2500           11/10/05
0440581031                 2.2500            01/01/06          00
36504693                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
L21/G02                    2.0000            01/01/09          01/01/09
45                         3.5000            0.0000            0.0000
A                          7.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10282811                   6.3750            414400.0000       100.0000
                           6.3750            414,400.00        ZZ
                           6.1250            2201.50           1
                           12.3750           2201.50           74
SAN JOSE         CA 95127  12.1250           11/15/05
0440579050                 3.2500            01/01/06          00
16507866                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
L21/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10283505                   6.8750            599900.0000       100.0000
                           6.8750            599,900.00        ZZ
                           6.6250            3436.93           1
                           12.8750           3436.93           80
BATTLE GROUND    WA 98604  12.6250           09/22/05
0440663144                 0.0000            11/01/05          00
YG59014                    0.0000            10/01/35          0.0000
0                          2.2500            10/01/08          10/01/08
950/G02                    2.0000            11/01/08          11/01/08
45                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        9                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10284811                   6.2500            125000.0000       100.0000
                           6.2500            125,000.00        ZZ
                           6.0000            651.04            1
                           12.2500           651.04            20
OAK ISLAND       NC 28465  12.0000           11/29/05
0426203915                 0.0000            01/01/06          00
0426203915                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10284879                   6.8750            150000.0000       100.0000
                           6.8750            149,859.38        ZZ
                           6.6250            985.39            1
                           12.8750           985.39            79
DANDRIDGE        TN 37725  12.6250           11/23/05
0426264917                 0.0000            01/01/06          00
0426264917                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10285043                   6.1250            252000.0000       100.0000
                           6.1250            252,000.00        ZZ
                           5.8750            1286.25           1
                           12.1250           1286.25           80
EVERETT          WA 98204  11.8750           11/23/05
0426345195                 0.0000            01/01/06          00
0426345195                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10285251                   6.6250            149586.0000       100.0000
                           6.6250            149,586.00        ZZ
                           6.3750            825.84            1
                           12.6250           825.84            55
BAKERSFIELD      CA 93307  12.3750           11/14/05
0426070421                 0.0000            01/01/06          00
0426070421                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10285343                   6.7500            99200.0000        100.0000
                           6.7500            99,200.00         ZZ
                           6.5000            558.00            1
                           12.7500           558.00            80
DENVER           CO 80239  12.5000           11/29/05
0426423372                 0.0000            01/01/06          00
0426423372                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10286401                   5.6250            397700.0000       100.0000
                           5.6250            397,700.00        ZZ
                           5.3750            1864.22           1
                           11.6250           1864.22           77
VALLEJO          CA 94589  11.3750           11/08/05
0440581221                 2.2500            01/01/06          00
32504856                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
L21/G02                    2.0000            01/01/09          01/01/09
45                         3.6250            0.0000            0.0000
A                          7.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     2                 0
0.0000                     05                00
                           O                 0.0000

10286485                   6.5000            85600.0000        100.0000
                           6.5000            85,600.00         ZZ
                           6.2500            463.67            1
                           12.5000           463.67            80
HAMPTON          VA 23666  12.2500           11/22/05
0440581262                 2.2500            01/01/06          00
28509190                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
L21/G02                    2.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     09                00
                           O                 0.0000

10286899                   6.7500            304000.0000       100.0000
                           6.7500            304,000.00        T
                           6.5000            1710.00           1
                           12.7500           1710.00           95
ANN ARBOR        MI 48105  12.5000           11/30/05
0426360871                 0.0000            01/01/06          04
0426360871                 0.0000            12/01/35          30.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287051                   5.8750            136000.0000       100.0000
                           5.8750            136,000.00        ZZ
                           5.6250            665.83            1
                           11.8750           665.83            80
DENVER           CO 80219  11.6250           11/21/05
0426425997                 0.0000            01/01/06          00
0426425997                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10287071                   6.3750            128000.0000       100.0000
                           6.3750            127,881.45        ZZ
                           6.1250            798.55            1
                           12.3750           798.55            80
ORTING           WA 98360  12.1250           11/28/05
0426439154                 0.0000            01/01/06          00
0426439154                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287999                   5.5000            88720.0000        100.0000
                           5.5000            87,829.53         ZZ
                           5.2500            503.74            1
                           11.5000           503.74            80
HUMBLE           TX 77346  11.2500           03/28/05
05003726                   2.2500            05/01/05          00
05003726                   2.0000            04/01/35          0.0000
0                          2.2500            04/01/08          04/01/08
Y28/Y28                    2.0000            05/01/08          05/01/08
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10288033                   6.3750            263200.0000       100.0000
                           6.3750            263,200.00        ZZ
                           6.1250            1398.25           1
                           12.3750           1398.25           80
ANNANDALE        VA 22003  12.1250           05/16/05
05006183                   2.2500            07/01/05          00
05006183                   2.0000            06/01/35          0.0000
0                          2.2500            06/01/08          06/01/08
Y28/Y28                    2.0000            07/01/08          07/01/08
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10288101                   5.7500            175920.0000       100.0000
                           5.7500            174,234.94        ZZ
                           5.5000            1026.62           1
                           11.7500           1026.62           80
KATY             TX 77450  11.5000           03/04/05
05002229                   2.2500            05/01/05          00
05002229                   2.0000            04/01/35          0.0000
0                          2.2500            04/01/08          04/01/08
Y28/Y28                    2.0000            05/01/08          05/01/08
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10288137                   6.3750            158000.0000       100.0000
                           6.3750            158,000.00        ZZ
                           6.1250            839.38            1
                           12.3750           839.38            80
GAINESVILLE      FL 32608  12.1250           08/29/05
05009562                   2.2500            10/01/05          00
05009562                   2.0000            09/01/35          0.0000
0                          2.2500            09/01/08          09/01/08
Y28/Y28                    2.0000            10/01/08          10/01/08
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           N                 0.0000

10288619                   6.1250            468000.0000       100.0000
                           6.1250            468,000.00        ZZ
                           5.8750            2388.75           1
                           12.1250           2388.75           80
CEDAR GROVE      NJ 07009  11.8750           11/22/05
0440676039                 0.0000            01/01/06          00
05034255                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
952/G02                    2.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10288739                   4.8750            284000.0000       100.0000
                           4.8750            284,000.00        ZZ
                           4.6250            1153.75           1
                           10.8750           1153.75           80
CORONA           CA 92879  10.6250           01/28/05
05000934                   0.0000            03/01/05          00
05000934                   0.0000            02/01/35          0.0000
0                          2.2500            02/01/08          02/01/08
Y28/Y28                    2.0000            03/01/08          03/01/08
45                         2.8750            0.0000            0.0000
A                          6.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10288909                   6.2500            220000.0000       100.0000
                           6.2500            220,000.00        ZZ
                           6.0000            1145.83           1
                           12.2500           1145.83           80
CONCORD          CA 94518  12.0000           11/22/05
0426033825                 0.0000            01/01/06          00
0426033825                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10288937                   6.2500            462160.0000       100.0000
                           6.2500            462,160.00        ZZ
                           6.0000            2407.08           1
                           12.2500           2407.08           80
SAN DIEGO        CA 92115  12.0000           11/18/05
0426162368                 0.0000            01/01/06          00
0426162368                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10288941                   6.3750            177600.0000       100.0000
                           6.3750            177,435.51        ZZ
                           6.1250            1107.99           1
                           12.3750           1107.99           80
GRIMESLAND       NC 27837  12.1250           12/01/05
0426185781                 0.0000            01/01/06          00
0426185781                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10288947                   6.6250            156000.0000       100.0000
                           6.6250            155,862.36        ZZ
                           6.3750            998.89            1
                           12.6250           998.89            80
WOODLAKE         CA 93286  12.3750           11/30/05
0426195384                 0.0000            01/01/06          00
0426195384                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10289357                   5.5000            152000.0000       100.0000
                           5.5000            120,000.00        ZZ
                           5.2500            696.67            1
                           11.5000           696.67            63
SILVER SPRING    MD 20906  11.2500           04/29/05
05004898                   0.0000            06/01/05          00
05004898                   0.0000            05/01/35          0.0000
0                          2.2500            05/01/08          05/01/08
Y28/Y28                    2.0000            06/01/08          06/01/08
45                         3.5000            0.0000            0.0000
A                          7.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10289527                   5.2500            130800.0000       100.0000
                           5.2500            130,800.00        ZZ
                           5.0000            572.25            1
                           11.2500           572.25            80
ARVADA           CO 80005  11.0000           04/25/05
04016915                   0.0000            06/01/05          00
04016915                   0.0000            05/01/35          0.0000
0                          2.2500            05/01/08          05/01/08
Y28/Y28                    2.0000            06/01/08          06/01/08
45                         3.2500            0.0000            0.0000
A                          7.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10289581                   5.2500            84000.0000        100.0000
                           5.2500            83,612.07         ZZ
                           5.0000            463.85            1
                           11.2500           463.85            80
ROBINSON         TX 76706  11.0000           08/25/05
05010832                   0.0000            10/01/05          00
05010832                   0.0000            09/01/35          0.0000
0                          2.2500            09/01/08          09/01/08
Y28/Y28                    2.0000            10/01/08          10/01/08
45                         3.2500            0.0000            0.0000
A                          7.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10289603                   5.5000            226400.0000       100.0000
                           5.5000            223,350.24        ZZ
                           5.2500            1285.47           1
                           11.5000           1285.47           80
BELTSVILLE       MD 20705  11.2500           12/06/04
04015326                   0.0000            02/01/05          00
04015326                   0.0000            01/01/35          0.0000
0                          2.2500            01/01/08          01/01/08
Y28/Y28                    2.0000            02/01/08          02/01/08
45                         3.5000            0.0000            0.0000
A                          7.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10289619                   5.3750            137600.0000       100.0000
                           5.3750            137,600.00        T
                           5.1250            616.33            1
                           11.3750           616.33            80
SAN ANTONIO      TX 78258  11.1250           03/09/05
05002856                   0.0000            05/01/05          00
05002856                   0.0000            04/01/35          0.0000
0                          2.2500            04/01/08          04/01/08
Y28/Y28                    2.0000            05/01/08          05/01/08
45                         3.3750            0.0000            0.0000
A                          7.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10289629                   6.2500            180000.0000       100.0000
                           6.2500            178,430.48        ZZ
                           6.0000            1108.29           1
                           12.2500           1108.29           90
MELROSE PARK     IL 60164  12.0000           03/30/05
05003143                   0.0000            05/01/05          11
05003143                   0.0000            04/01/35          25.0000
0                          2.2500            04/01/08          04/01/08
Y28/Y28                    2.0000            05/01/08          05/01/08
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10289651                   6.1250            189600.0000       100.0000
                           6.1250            189,600.00        ZZ
                           5.8750            967.75            1
                           12.1250           967.75            80
MINNEOLA         FL 34715  11.8750           11/18/05
TO BE ASSIGNED             0.0000            01/01/06          00
11043283                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/08          12/01/08
T08/M32                    3.2500            01/01/09          01/01/09
25                         3.5000            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10289673                   6.2500            160262.0000       100.0000
                           6.2500            160,262.00        ZZ
                           6.0000            834.70            1
                           12.2500           834.70            90
KISSIMMEE        FL 34744  12.0000           11/17/05
TO BE ASSIGNED             0.0000            01/01/06          11
11211126                   0.0000            12/01/35          25.0000
0                          3.5000            12/01/08          12/01/08
T08/M32                    3.2500            01/01/09          01/01/09
25                         3.5000            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10289897                   5.6250            167700.0000       100.0000
                           5.6250            167,700.00        ZZ
                           5.3750            786.09            1
                           11.6250           786.09            80
STREAMWOOD       IL 60107  11.3750           10/21/05
TO BE ASSIGNED             0.0000            12/01/05          00
139001675                  0.0000            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
T08/M32                    3.2500            12/01/08          12/01/08
25                         3.5000            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10289981                   6.2500            265800.0000       100.0000
                           6.2500            265,800.00        ZZ
                           6.0000            1384.38           1
                           12.2500           1384.38           60
REDONDO BEACH    CA 90277  12.0000           11/09/05
TO BE ASSIGNED             0.0000            01/01/06          00
45010668                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/08          12/01/08
T08/M32                    3.2500            01/01/09          01/01/09
25                         3.5000            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10289995                   6.3750            256000.0000       100.0000
                           6.3750            256,000.00        ZZ
                           6.1250            1360.00           1
                           12.3750           1360.00           80
SAN BERNARDINO   CA 92411  12.1250           11/11/05
TO BE ASSIGNED             0.0000            01/01/06          00
45200329                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/08          12/01/08
T08/M32                    3.2500            01/01/09          01/01/09
25                         3.5000            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290017                   6.1250            74400.0000        100.0000
                           6.1250            74,255.01         ZZ
                           5.8750            379.75            1
                           12.1250           379.75            80
SALT LAKE CITY   UT 84107  11.8750           05/09/05
05005699                   0.0000            07/01/05          00
05005699                   0.0000            06/01/35          0.0000
0                          2.2500            06/01/08          06/01/08
Y28/Y28                    2.0000            07/01/08          07/01/08
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10290189                   6.1250            240000.0000       100.0000
                           6.1250            240,000.00        ZZ
                           5.8750            1225.00           1
                           12.1250           1225.00           74
GULF BREEZE      FL 32561  11.8750           10/31/05
0440639664                 0.0000            12/01/05          00
25100147                   0.0000            11/01/35          0.0000
0                          2.8750            11/01/08          11/01/08
W96/G02                    2.6250            12/01/08          12/01/08
25                         2.8750            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291639                   6.0000            1000000.0000      100.0000
                           6.0000            1,000,000.00      ZZ
                           5.7500            5000.00           1
                           12.0000           5000.00           31
LA QUINTA        CA 92253  11.7500           09/26/05
05011596                   0.0000            11/01/05          00
05011596                   0.0000            10/01/35          0.0000
0                          2.2500            10/01/08          10/01/08
Y28/Y28                    2.0000            11/01/08          11/01/08
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10291645                   5.5000            340000.0000       100.0000
                           5.5000            340,000.00        ZZ
                           5.2500            1558.33           1
                           11.5000           1558.33           80
RESTON           VA 20194  11.2500           07/28/05
05010606                   0.0000            09/01/05          00
05010606                   0.0000            08/01/35          0.0000
0                          2.2500            08/01/08          08/01/08
Y28/Y28                    2.0000            09/01/08          09/01/08
45                         3.5000            0.0000            0.0000
A                          7.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10291671                   5.5000            126000.0000       100.0000
                           5.5000            126,000.00        ZZ
                           5.2500            577.50            1
                           11.5000           577.50            77
MCHENRY          IL 60050  11.2500           02/23/05
05001345                   0.0000            04/01/05          00
05001345                   0.0000            03/01/35          0.0000
0                          2.2500            03/01/08          03/01/08
Y28/Y28                    2.0000            04/01/08          04/01/08
45                         3.5000            0.0000            0.0000
A                          7.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10291685                   5.5000            139200.0000       100.0000
                           5.5000            139,200.00        ZZ
                           5.2500            638.00            1
                           11.5000           638.00            85
KATY             TX 77494  11.2500           08/26/05
05011909                   0.0000            10/01/05          11
05011909                   0.0000            09/01/35          12.0000
0                          2.2500            09/01/08          09/01/08
Y28/Y28                    2.0000            10/01/08          10/01/08
45                         3.5000            0.0000            0.0000
A                          7.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291701                   5.1250            544000.0000       100.0000
                           5.1250            544,000.00        ZZ
                           4.8750            2323.33           1
                           11.1250           2323.33           80
ASHBURN          VA 20147  10.8750           08/25/05
05010411                   0.0000            10/01/05          00
05010411                   0.0000            09/01/35          0.0000
0                          2.2500            09/01/08          09/01/08
Y28/Y28                    2.0000            10/01/08          10/01/08
45                         3.1250            0.0000            0.0000
A                          7.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291711                   6.2500            352000.0000       100.0000
                           6.2500            351,995.32        ZZ
                           6.0000            1833.33           1
                           12.2500           1833.33           80
SPRINGFIELD      VA 22151  12.0000           08/16/05
05011080                   0.0000            10/01/05          00
05011080                   0.0000            09/01/35          0.0000
0                          2.2500            09/01/08          09/01/08
Y28/Y28                    2.0000            10/01/08          10/01/08
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10291729                   6.0000            329800.0000       100.0000
                           6.0000            329,800.00        ZZ
                           5.7500            1649.00           1
                           12.0000           1649.00           80
WOODBRIDGE       VA 22191  11.7500           09/16/05
05013169                   0.0000            11/01/05          00
05013169                   0.0000            10/01/35          0.0000
0                          2.2500            10/01/08          10/01/08
Y28/Y28                    2.0000            11/01/08          11/01/08
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10291739                   6.5000            296400.0000       100.0000
                           6.5000            296,400.00        ZZ
                           6.2500            1605.50           1
                           11.5000           1605.50           80
OCEAN CITY       MD 21842  11.2500           09/02/05
05013116                   0.0000            11/01/05          00
05013116                   0.0000            10/01/35          0.0000
0                          2.2500            10/01/08          10/01/08
Y28/Y28                    2.0000            11/01/08          11/01/08
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10292711                   6.8750            354296.0000       100.0000
                           6.8750            354,296.00        ZZ
                           6.6250            2029.82           1
                           12.8750           2029.82           80
SACRAMENTO       CA 95823  12.6250           11/29/05
0426103677                 0.0000            01/01/06          00
0426103677                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10292785                   6.2500            100000.0000       100.0000
                           6.2500            100,000.00        ZZ
                           6.0000            520.83            1
                           12.2500           520.83            80
FORT COLLINS     CO 80524  12.0000           12/02/05
0426278685                 0.0000            01/01/06          00
0426278685                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10292787                   6.8750            449680.0000       100.0000
                           6.8750            449,680.00        ZZ
                           6.6250            2576.29           1
                           12.8750           2576.29           80
CLOVIS           CA 93619  12.6250           11/22/05
0426278743                 0.0000            01/01/06          00
0426278743                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10292803                   6.3750            142000.0000       100.0000
                           6.3750            142,000.00        ZZ
                           6.1250            754.38            1
                           12.3750           754.38            80
CALIFORNIA CITY  CA 93505  12.1250           11/16/05
0426295002                 0.0000            01/01/06          00
0426295002                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10292851                   6.1250            265600.0000       100.0000
                           6.1250            265,341.86        ZZ
                           5.8750            1613.81           1
                           12.1250           1613.81           80
DUMFRIES         VA 22026  11.8750           12/02/05
0426369609                 0.0000            01/01/06          00
0426369609                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10292863                   6.3750            198000.0000       100.0000
                           6.3750            198,000.00        ZZ
                           6.1250            1051.88           1
                           12.3750           1051.88           67
DAYTON           NV 89403  12.1250           11/28/05
0426391355                 0.0000            01/01/06          00
0426391355                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10292883                   6.2500            170360.0000       100.0000
                           6.2500            170,360.00        ZZ
                           6.0000            887.29            1
                           12.2500           887.29            80
CASA GRANDE      AZ 85222  12.0000           11/23/05
0426425294                 0.0000            01/01/06          00
0426425294                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10292885                   6.6250            116400.0000       100.0000
                           6.6250            116,400.00        ZZ
                           6.3750            745.32            1
                           12.6250           745.32            60
PICKENS          SC 29671  12.3750           12/02/05
0426425658                 0.0000            02/01/06          00
0426425658                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10292931                   6.8750            298702.0000       100.0000
                           6.8750            298,702.00        ZZ
                           6.6250            1711.31           1
                           12.8750           1711.31           80
PLUMAS LAKE      CA 95961  12.6250           11/30/05
0426490314                 0.0000            01/01/06          00
0426490314                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10295097                   6.7500            131000.0000       100.0000
                           6.7500            131,000.00        ZZ
                           6.5000            736.88            1
                           12.7500           736.88            68
IMLAY CITY       MI 48444  12.5000           11/30/05
0426013801                 0.0000            01/01/06          00
0426013801                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10295219                   6.2500            136000.0000       100.0000
                           6.2500            136,000.00        ZZ
                           6.0000            708.33            1
                           12.2500           708.33            80
ELIZABETH        CO 80107  12.0000           11/29/05
0426257275                 0.0000            01/01/06          00
0426257275                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10295265                   6.7500            800000.0000       100.0000
                           6.7500            800,000.00        ZZ
                           6.5000            4500.00           1
                           12.7500           4500.00           80
BIRMINGHAM       AL 35242  12.5000           11/29/05
0426314464                 0.0000            01/01/06          00
0426314464                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10295287                   6.8750            113000.0000       100.0000
                           6.8750            113,000.00        ZZ
                           6.6250            742.33            1
                           12.8750           742.33            66
PALM COAST       FL 32137  12.6250           12/05/05
0426334546                 0.0000            02/01/06          00
0426334546                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10295323                   5.7500            343950.0000       100.0000
                           5.7500            343,950.00        ZZ
                           5.5000            1648.09           1
                           11.7500           1648.09           80
KENT             WA 98042  11.5000           11/29/05
0426356960                 0.0000            01/01/06          00
0426356960                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/07          12/01/07
E22/G02                    3.0000            01/01/08          01/01/08
25                         3.7500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10295343                   6.5000            244000.0000       100.0000
                           6.5000            244,000.00        ZZ
                           6.2500            1321.67           1
                           12.5000           1321.67           80
EDGEWATER        CO 80214  12.2500           11/30/05
0426372462                 0.0000            01/01/06          00
0426372462                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10295367                   6.5000            329920.0000       100.0000
                           6.5000            329,920.00        ZZ
                           6.2500            1787.07           1
                           12.5000           1787.07           80
MOUNT PLEASANT   SC 29464  12.2500           12/05/05
0426401055                 0.0000            02/01/06          00
0426401055                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10295389                   6.3750            308000.0000       100.0000
                           6.3750            308,000.00        ZZ
                           6.1250            1921.52           1
                           12.3750           1921.52           80
COOL             CA 95614  12.1250           11/29/05
0426416731                 0.0000            02/01/06          00
0426416731                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10295401                   6.3750            176000.0000       100.0000
                           6.3750            176,000.00        ZZ
                           6.1250            935.00            1
                           12.3750           935.00            66
MADERA           CA 93638  12.1250           11/23/05
0426425005                 0.0000            01/01/06          00
0426425005                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/07          12/01/07
E22/G02                    3.0000            01/01/08          01/01/08
25                         4.3750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10295431                   6.8750            296000.0000       100.0000
                           6.8750            296,000.00        ZZ
                           6.6250            1695.83           1
                           12.8750           1695.83           80
ROSEVILLE        CA 95678  12.6250           11/30/05
0426447553                 0.0000            01/01/06          00
0426447553                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297953                   6.6250            211920.0000       100.0000
                           6.6250            211,920.00        ZZ
                           6.3750            1169.97           1
                           12.6250           1169.98           80
LAS VEGAS        NV 89110  12.3750           12/01/05
0426365615                 0.0000            02/01/06          00
0426365615                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298049                   6.7500            128000.0000       100.0000
                           6.7500            128,000.00        ZZ
                           6.5000            720.00            1
                           12.7500           720.00            80
BAKERSFIELD      CA 93306  12.5000           11/14/05
0426424032                 0.0000            01/01/06          00
0426424032                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298057                   6.3750            186400.0000       100.0000
                           6.3750            186,400.00        ZZ
                           6.1250            990.25            1
                           12.3750           990.25            80
AURORA           CO 80013  12.1250           12/01/05
0426429171                 0.0000            02/01/06          00
0426429171                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298091                   5.8750            228000.0000       100.0000
                           5.8750            227,767.54        ZZ
                           5.6250            1348.71           1
                           11.8750           1348.71           80
PORT SAINT LUCI  FL 34953  11.6250           12/05/05
0426529871                 0.0000            01/01/06          00
0426529871                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298107                   6.2500            222872.0000       100.0000
                           6.2500            222,872.00        ZZ
                           6.0000            1160.79           1
                           12.2500           1160.79           71
SAN DIEGO        CA 92104  12.0000           11/30/05
0426554168                 0.0000            01/01/06          00
0426554168                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
E22/G02                    2.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10303383                   7.3750            800000.0000       100.0000
                           7.3750            800,000.00        ZZ
                           7.1250            4916.67           1
                           13.3750           4916.67           80
ROCKVILLE        MD 20850  13.1250           11/30/05
0440701688                 0.0000            01/01/06          00
001050521                  0.0000            12/01/35          0.0000
0                          2.7500            12/01/08          12/01/08
Z13/G02                    2.5000            01/01/09          01/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10303699                   6.8750            119000.0000       100.0000
                           6.8750            119,000.00        ZZ
                           6.6250            681.77            1
                           12.8750           681.77            70
MIAMI            FL 33142  12.6250           12/07/05
0425884681                 0.0000            02/01/06          00
0425884681                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10303911                   6.0000            148000.0000       100.0000
                           6.0000            148,000.00        ZZ
                           5.7500            740.00            1
                           12.0000           740.00            80
DENVER           CO 80219  11.7500           12/02/05
0426387585                 0.0000            02/01/06          00
0426387585                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10303967                   6.6250            148500.0000       100.0000
                           6.6250            148,500.00        ZZ
                           6.3750            950.86            1
                           12.6250           950.86            90
ALBUQUERQUE      NM 87114  12.3750           12/05/05
0426424172                 0.0000            02/01/06          10
0426424172                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10304045                   6.2500            650000.0000       100.0000
                           6.2500            650,000.00        T
                           6.0000            3385.42           1
                           12.2500           3385.42           77
OCEAN ISLE BEAC  NC 28469  12.0000           12/07/05
0426489035                 0.0000            02/01/06          00
0426489035                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10304071                   6.5000            520000.0000       100.0000
                           6.5000            520,000.00        ZZ
                           6.2500            2816.67           1
                           12.5000           2816.67           74
GILROY           CA 95020  12.2500           11/30/05
0426506838                 0.0000            02/01/06          00
0426506838                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10304101                   6.2500            132000.0000       100.0000
                           6.2500            132,000.00        ZZ
                           6.0000            687.50            1
                           12.2500           687.50            80
GREELEY          CO 80631  12.0000           12/02/05
0426525895                 0.0000            02/01/06          00
0426525895                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10305311                   6.6250            87200.0000        100.0000
                           6.6250            87,200.00         ZZ
                           6.3750            481.42            1
                           12.6250           481.42            80
MANNING          SC 29102  12.3750           11/30/05
0440739944                 3.2500            01/01/06          00
94039696                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
W99/G02                    3.0000            01/01/09          01/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10305409                   6.5000            323200.0000       100.0000
                           6.5000            323,200.00        ZZ
                           6.2500            1750.67           1
                           12.5000           1750.67           80
SPOTSYLVANIA     VA 22553  12.2500           12/02/05
0440696151                 2.2500            01/01/06          00
11004128                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
L21/G02                    2.0000            01/01/09          01/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305451                   6.0000            206200.0000       100.0000
                           6.0000            206,200.00        ZZ
                           5.7500            1031.00           1
                           12.0000           1031.00           75
STOCKTON         CA 95207  11.7500           11/23/05
0440693745                 3.2500            01/01/06          00
36504738                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
L21/G02                    3.0000            01/01/09          01/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10305759                   6.3750            212000.0000       100.0000
                           6.3750            212,000.00        ZZ
                           6.1250            1322.60           1
                           12.3750           1322.60           80
WEST POINT       UT 84015  12.1250           12/06/05
0426295580                 0.0000            02/01/06          00
0426295580                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10305777                   6.5000            118360.0000       100.0000
                           6.5000            118,360.00        ZZ
                           6.2500            641.12            1
                           12.5000           641.12            80
RICHMOND         VA 23225  12.2500           12/08/05
0426346631                 0.0000            02/01/06          00
0426346631                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10305861                   6.8750            160000.0000       100.0000
                           6.8750            160,000.00        ZZ
                           6.6250            916.67            1
                           12.8750           916.67            80
HOLLYWOOD        FL 33024  12.6250           12/08/05
0426472676                 0.0000            02/01/06          00
0426472676                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10307199                   6.8750            495000.0000       100.0000
                           6.8750            495,000.00        ZZ
                           6.6250            2835.94           1
                           12.8750           2835.94           75
NAPA             CA 94559  12.6250           11/23/05
0440753598                 0.0000            01/01/06          00
712015                     0.0000            12/01/35          0.0000
0                          2.7500            12/01/08          12/01/08
H49/G02                    2.5000            01/01/09          01/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10307327                   6.3750            252750.0000       100.0000
                           6.3750            252,515.90        ZZ
                           6.1250            1576.83           1
                           12.3750           1576.83           75
PHOENIX          AZ 85053  12.1250           11/29/05
0440695013                 0.0000            01/01/06          00
625792                     0.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
M37/G02                    2.0000            01/01/09          01/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307805                   6.5000            635364.0000       100.0000
                           6.5000            635,364.00        ZZ
                           6.2500            3441.56           1
                           12.5000           3441.56           80
ALDIE            VA 20105  12.2500           12/09/05
0426337762                 0.0000            02/01/06          00
0426337762                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/08          01/01/08
E22/G02                    2.0000            02/01/08          02/01/08
25                         4.5000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10307811                   6.1250            368000.0000       100.0000
                           6.1250            368,000.00        ZZ
                           5.8750            1878.33           1
                           12.1250           1878.33           80
LORTON           VA 22079  11.8750           12/09/05
0426351219                 0.0000            02/01/06          00
0426351219                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10307931                   6.7500            640000.0000       100.0000
                           6.7500            640,000.00        ZZ
                           6.5000            3600.00           1
                           12.7500           3600.00           80
GILBERT          AZ 85234  12.5000           12/01/05
0426146767                 0.0000            01/01/06          00
0426146767                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/08          12/01/08
E22/G02                    3.0000            01/01/09          01/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10308013                   6.1250            273200.0000       100.0000
                           6.1250            273,200.00        ZZ
                           5.8750            1659.99           1
                           12.1250           1659.99           80
BROOKLYN PARK    MN 55445  11.8750           12/09/05
0426423588                 0.0000            02/01/06          00
0426423588                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10308033                   5.8750            230400.0000       100.0000
                           5.8750            230,400.00        ZZ
                           5.6250            1128.00           1
                           11.8750           1128.00           80
TACOMA           WA 98446  11.6250           12/06/05
0426446993                 0.0000            02/01/06          00
0426446993                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10308151                   6.2500            388000.0000       100.0000
                           6.2500            388,000.00        ZZ
                           6.0000            2020.83           1
                           12.2500           2020.83           80
CHULA VISTA      CA 91915  12.0000           12/07/05
0426534806                 0.0000            02/01/06          00
0426534806                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10309751                   6.7500            250000.0000       100.0000
                           6.7500            250,000.00        ZZ
                           6.5000            1406.25           1
                           12.7500           1406.25           31
TREASURE ISLAND  FL 33706  12.5000           11/29/05
0440687697                 0.0000            01/01/06          00
34105007                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/07          12/01/07
696/G02                    3.0000            01/01/08          01/01/08
25                         3.7500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10310271                   6.7500            308800.0000       100.0000
                           6.7500            308,800.00        ZZ
                           6.5000            1737.00           1
                           12.7500           1737.00           80
RIVERSIDE        CA 92508  12.5000           12/05/05
0426531497                 0.0000            02/01/06          00
0426531497                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10310495                   6.7500            340000.0000       100.0000
                           6.7500            340,000.00        ZZ
                           6.5000            1912.50           1
                           12.7500           1912.50           80
WASHOUGAL        WA 98671  12.5000           12/05/05
0426249348                 0.0000            02/01/06          00
0426249348                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310529                   6.1250            175000.0000       100.0000
                           6.1250            175,000.00        ZZ
                           5.8750            893.23            1
                           12.1250           893.23            77
AUBURN           WA 98001  11.8750           12/01/05
0426293536                 0.0000            02/01/06          00
0426293536                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10310671                   6.6250            198750.0000       100.0000
                           6.6250            198,750.00        ZZ
                           6.3750            1272.62           1
                           12.6250           1272.62           75
COVINGTON        GA 30014  12.3750           12/06/05
0426470571                 0.0000            02/01/06          00
0426470571                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10310689                   6.8750            185000.0000       100.0000
                           6.8750            185,000.00        ZZ
                           6.6250            1215.32           1
                           12.8750           1215.32           32
HIGHLAND         UT 84003  12.6250           12/09/05
0426478673                 0.0000            02/01/06          00
0426478673                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10311645                   6.2500            532000.0000       100.0000
                           6.2500            532,000.00        ZZ
                           6.0000            2770.83           1
                           12.2500           2770.83           80
MORGAN HILL      CA 95037  12.0000           12/02/05
0440752988                 0.0000            02/01/06          00
231370                     0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
477/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10311765                   6.2500            165200.0000       100.0000
                           6.2500            165,200.00        ZZ
                           6.0000            860.42            1
                           12.2500           860.42            80
FLAGSTAFF        AZ 86001  12.0000           11/29/05
0440706265                 2.2500            01/01/06          00
625705                     2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
M37/G02                    2.0000            01/01/09          01/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314089                   6.6250            132000.0000       100.0000
                           6.6250            132,000.00        ZZ
                           6.3750            728.75            1
                           12.6250           728.75            80
CHARLOTTE        NC 28205  12.3750           12/12/05
0426603981                 0.0000            02/01/06          00
0426603981                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10314103                   6.0000            153964.0000       100.0000
                           6.0000            153,964.00        ZZ
                           5.7500            769.82            1
                           12.0000           769.82            80
NEW RICHMOND     WI 54017  11.7500           12/13/05
0426618013                 0.0000            02/01/06          00
0426618013                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314271                   6.8750            88000.0000        100.0000
                           6.8750            88,000.00         ZZ
                           6.6250            578.10            1
                           12.8750           578.10            80
SAN LUIS         AZ 85349  12.6250           12/01/05
0426379798                 0.0000            02/01/06          00
0426379798                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314275                   6.2500            332000.0000       100.0000
                           6.2500            332,000.00        ZZ
                           6.0000            1729.17           1
                           12.2500           1729.17           80
WOODBRIDGE       VA 22193  12.0000           12/08/05
0426381943                 0.0000            02/01/06          00
0426381943                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314297                   6.5000            121120.0000       100.0000
                           6.5000            121,120.00        ZZ
                           6.2500            656.07            1
                           12.5000           656.07            80
HANOVER          IN 47243  12.2500           12/13/05
0426424990                 0.0000            02/01/06          00
0426424990                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314305                   6.7500            175120.0000       100.0000
                           6.7500            175,120.00        ZZ
                           6.5000            985.05            1
                           12.7500           985.05            80
WEST JORDAN      UT 84088  12.5000           12/12/05
0426431110                 0.0000            02/01/06          00
0426431110                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314331                   6.3750            336000.0000       100.0000
                           6.3750            336,000.00        ZZ
                           6.1250            1785.00           1
                           12.3750           1785.00           80
SAN DIEGO        CA 92114  12.1250           12/07/05
0426457115                 0.0000            02/01/06          00
0426457115                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314379                   6.2500            364000.0000       100.0000
                           6.2500            364,000.00        ZZ
                           6.0000            1895.83           1
                           12.2500           1895.83           80
PORTLAND         OR 97229  12.0000           12/05/05
0426494993                 0.0000            02/01/06          00
0426494993                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10314433                   6.2500            575000.0000       100.0000
                           6.2500            575,000.00        ZZ
                           6.0000            2994.79           1
                           12.2500           2994.79           53
TAVERNIER        FL 33070  12.0000           12/08/05
0426534665                 0.0000            02/01/06          00
0426534665                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314475                   6.8750            160000.0000       100.0000
                           6.8750            160,000.00        ZZ
                           6.6250            916.67            1
                           12.8750           916.67            80
DENVER           CO 80219  12.6250           12/06/05
0426565115                 0.0000            02/01/06          00
0426565115                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10316375                   6.3750            120250.0000       100.0000
                           6.3750            120,250.00        ZZ
                           6.1250            638.83            1
                           12.3750           638.83            65
PUYALLUP         WA 98371  12.1250           12/09/05
0426432175                 0.0000            02/01/06          00
0426432175                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10316435                   6.7500            433000.0000       100.0000
                           6.7500            433,000.00        ZZ
                           6.5000            2808.43           1
                           12.7500           2808.43           75
STATEN  ISLAND   NY 10312  12.5000           12/08/05
0426489464                 0.0000            02/01/06          00
0426489464                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10316607                   6.2500            147920.0000       100.0000
                           6.2500            147,920.00        ZZ
                           6.0000            770.42            1
                           12.2500           770.42            80
NEWPORT NEWS     VA 23608  12.0000           12/14/05
0426586483                 0.0000            02/01/06          00
0426586483                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10317707                   6.3750            360000.0000       100.0000
                           6.3750            360,000.00        ZZ
                           6.1250            1912.50           2
                           12.3750           1912.50           80
BELL GARDENS     CA 90201  12.1250           12/09/05
0425960200                 0.0000            02/01/06          00
0425960200                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10317789                   6.5000            343200.0000       100.0000
                           6.5000            343,200.00        ZZ
                           6.2500            1859.00           1
                           12.5000           1859.00           80
TUJUNGA          CA 91042  12.2500           12/02/05
0426317418                 0.0000            02/01/06          00
0426317418                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10317903                   6.8750            332000.0000       100.0000
                           6.8750            332,000.00        ZZ
                           6.6250            1902.08           1
                           12.8750           1902.08           80
TORRANCE         CA 90502  12.6250           12/13/05
0426502720                 0.0000            02/01/06          00
0426502720                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10317963                   6.5000            434400.0000       100.0000
                           6.5000            434,400.00        ZZ
                           6.2500            2353.00           1
                           12.5000           2353.00           80
SIMI VALLEY      CA 93065  12.2500           12/05/05
0426557617                 0.0000            02/01/06          00
0426557617                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10317969                   6.1250            128000.0000       100.0000
                           6.1250            128,000.00        ZZ
                           5.8750            653.33            1
                           12.1250           653.33            80
MECHANICSVILLE   VA 23111  11.8750           12/15/05
0426562914                 0.0000            02/01/06          00
0426562914                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319429                   6.8750            200000.0000       100.0000
                           6.8750            200,000.00        ZZ
                           6.6250            1145.83           1
                           12.8750           1145.83           80
SURPRISE         AZ 85374  12.6250           12/12/05
0440753796                 0.0000            02/01/06          00
300001085319               0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E11/G02                    3.0000            02/01/09          02/01/09
25                         3.8750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10319457                   6.2500            227500.0000       100.0000
                           6.2500            227,500.00        T
                           6.0000            1184.90           1
                           12.2500           1184.90           65
STOCKTON         CA 95204  12.0000           12/07/05
0440753416                 2.2500            02/01/06          00
0051118009                 2.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
X51/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319651                   6.8750            320800.0000       100.0000
                           6.8750            320,800.00        ZZ
                           6.6250            2107.43           1
                           12.8750           2107.43           80
MILFORD          MA 01757  12.6250           12/12/05
0425828365                 0.0000            02/01/06          00
0425828365                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319659                   7.3750            96000.0000        100.0000
                           7.3750            96,000.00         ZZ
                           7.1250            663.05            1
                           13.3750           663.05            89
VILLE PLATTE     LA 70586  13.1250           12/12/05
0425893187                 0.0000            02/01/06          04
0425893187                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319691                   7.2500            200000.0000       100.0000
                           7.2500            200,000.00        T
                           7.0000            1208.33           1
                           13.2500           1208.33           80
PROVINCETOWN     MA 02657  13.0000           12/16/05
0426133229                 0.0000            02/01/06          00
0426133229                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10319693                   7.3750            304000.0000       100.0000
                           7.3750            304,000.00        ZZ
                           7.1250            1868.33           1
                           13.3750           1868.33           80
PROVINCETOWN     MA 02657  13.1250           12/16/05
0426133245                 0.0000            02/01/06          00
0426133245                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10319703                   5.2500            128000.0000       100.0000
                           5.2500            128,000.00        ZZ
                           5.0000            560.00            1
                           11.2500           560.00            80
ST. LOUIS        MO 63118  11.0000           12/16/05
0426159216                 0.0000            02/01/06          00
0426159216                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         3.2500            0.0000            0.0000
A                          7.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10319757                   5.5000            274000.0000       100.0000
                           5.5000            274,000.00        ZZ
                           5.2500            1255.83           1
                           11.5000           1255.83           76
NEW ORLEANS      LA 70117  11.2500           12/12/05
0426286548                 0.0000            02/01/06          00
0426286548                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         3.5000            0.0000            0.0000
A                          7.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10319805                   6.2500            157600.0000       100.0000
                           6.2500            157,600.00        ZZ
                           6.0000            820.83            1
                           12.2500           820.83            80
TROUTDALE        OR 97060  12.0000           12/09/05
0426363651                 0.0000            02/01/06          00
0426363651                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319967                   6.3750            240000.0000       100.0000
                           6.3750            240,000.00        ZZ
                           6.1250            1275.00           1
                           12.3750           1275.00           80
RESTON           VA 20191  12.1250           12/16/05
0426510616                 0.0000            02/01/06          00
0426510616                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10319991                   6.0000            212000.0000       100.0000
                           6.0000            212,000.00        ZZ
                           5.7500            1271.05           1
                           12.0000           1271.05           80
DENVER           CO 80227  11.7500           12/16/05
0426531505                 0.0000            02/01/06          00
0426531505                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319999                   6.8750            480000.0000       100.0000
                           6.8750            480,000.00        ZZ
                           6.6250            2750.00           1
                           12.8750           2750.00           80
DENVER           CO 80206  12.6250           12/12/05
0426534186                 0.0000            02/01/06          00
0426534186                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10320039                   6.2500            373600.0000       100.0000
                           6.2500            373,600.00        ZZ
                           6.0000            1945.83           1
                           12.2500           1945.83           80
SANTA MARIA      CA 93455  12.0000           12/09/05
0426560918                 0.0000            02/01/06          00
0426560918                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10320089                   7.2500            100800.0000       100.0000
                           7.2500            100,800.00        ZZ
                           7.0000            609.00            1
                           13.2500           609.00            80
DENVER           CO 80216  13.0000           12/16/05
0426595690                 0.0000            02/01/06          00
0426595690                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320123                   6.5000            176000.0000       100.0000
                           6.5000            176,000.00        ZZ
                           6.2500            953.33            1
                           12.5000           953.33            80
DENVER           CO 80219  12.2500           12/12/05
0426615647                 0.0000            02/01/06          00
0426615647                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10320163                   7.2500            85600.0000        100.0000
                           7.2500            85,600.00         ZZ
                           7.0000            517.17            1
                           13.2500           517.17            80
BREVARD          NC 28712  13.0000           12/16/05
0426651907                 0.0000            02/01/06          00
0426651907                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320167                   6.8750            135000.0000       100.0000
                           6.8750            135,000.00        ZZ
                           6.6250            886.85            1
                           12.8750           886.85            33
CLOVIS           CA 93611  12.6250           12/12/05
0426654430                 0.0000            02/01/06          00
0426654430                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320175                   7.0000            54750.0000        100.0000
                           7.0000            54,750.00         ZZ
                           6.7500            364.25            1
                           13.0000           364.25            75
LAUDERDALE LAKE  FL 33313  12.7500           12/16/05
0426666038                 0.0000            02/01/06          00
0426666038                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.0000            0.0000            0.0000
A                          9.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10320925                   6.1250            516000.0000       100.0000
                           6.1250            516,000.00        ZZ
                           5.8750            2633.75           1
                           12.1250           2633.75           80
SNOQUALMIE       WA 98065  11.8750           12/01/05
643632                     0.0000            02/01/06          00
643632                     0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
253/253                    2.0000            02/01/09          02/01/09
45                         4.1200            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323455                   7.3750            245700.0000       100.0000
                           7.3750            245,700.00        T
                           7.1250            1510.03           1
                           13.3750           1510.03           90
CORAL GABLES     FL 33133  13.1250           12/19/05
0425091261                 0.0000            02/01/06          01
0425091261                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10323513                   6.3750            240000.0000       100.0000
                           6.3750            240,000.00        ZZ
                           6.1250            1497.29           1
                           12.3750           1497.29           28
SOUTH BARRINGTO  IL 60010  12.1250           12/13/05
0426120937                 0.0000            02/01/06          00
0426120937                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323535                   6.5000            292000.0000       100.0000
                           6.5000            292,000.00        ZZ
                           6.2500            1581.67           1
                           12.5000           1581.67           80
ARLINGTON        WA 98223  12.2500           12/09/05
0426233409                 0.0000            02/01/06          00
0426233409                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10323561                   6.5000            172000.0000       100.0000
                           6.5000            172,000.00        ZZ
                           6.2500            931.67            1
                           12.5000           931.67            80
THORNTON         CO 80233  12.2500           12/13/05
0426275988                 0.0000            02/01/06          00
0426275988                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10323591                   6.7500            211875.0000       100.0000
                           6.7500            211,875.00        ZZ
                           6.5000            1374.22           1
                           12.7500           1374.22           75
WEST PALM BEACH  FL 33401  12.5000           12/19/05
0426333266                 0.0000            02/01/06          00
0426333266                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     06                00
                           N                 0.0000

10323603                   7.3750            411200.0000       100.0000
                           7.3750            411,200.00        ZZ
                           7.1250            2527.17           1
                           13.3750           2527.17           80
GILBERT          AZ 85297  13.1250           12/12/05
0426352068                 0.0000            02/01/06          00
0426352068                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10323647                   6.5000            395513.0000       100.0000
                           6.5000            395,513.00        ZZ
                           6.2500            2142.36           1
                           12.5000           2142.36           80
CORONA           CA 92883  12.2500           12/13/05
0426403804                 0.0000            02/01/06          00
0426403804                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10323743                   6.2500            205600.0000       100.0000
                           6.2500            205,600.00        ZZ
                           6.0000            1070.83           1
                           12.2500           1070.83           80
AUBURN           WA 98002  12.0000           12/06/05
0426478988                 0.0000            02/01/06          00
0426478988                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323805                   7.3750            186000.0000       100.0000
                           7.3750            186,000.00        ZZ
                           7.1250            1143.13           1
                           13.3750           1143.13           78
BIRMINGHAM       AL 35216  13.1250           12/14/05
0426519062                 0.0000            02/01/06          00
0426519062                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10323841                   6.3750            448000.0000       100.0000
                           6.3750            448,000.00        ZZ
                           6.1250            2380.00           1
                           12.3750           2380.00           80
LODI             CA 95240  12.1250           12/09/05
0426547196                 0.0000            02/01/06          00
0426547196                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323853                   7.3750            88000.0000        100.0000
                           7.3750            88,000.00         ZZ
                           7.1250            607.79            4
                           13.3750           607.79            80
CINCINNATI       OH 45237  13.1250           12/19/05
0426556114                 0.0000            02/01/06          00
0426556114                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323921                   7.3750            239000.0000       100.0000
                           7.3750            239,000.00        ZZ
                           7.1250            1468.85           1
                           13.3750           1468.85           80
CLINTON TWP      MI 48035  13.1250           12/19/05
0426597753                 0.0000            02/01/06          00
0426597753                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     29                00
                           O                 0.0000

10323925                   6.5000            164000.0000       100.0000
                           6.5000            164,000.00        ZZ
                           6.2500            888.33            1
                           12.5000           888.33            80
AURORA           CO 80011  12.2500           12/14/05
0426598769                 0.0000            02/01/06          00
0426598769                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10323981                   6.1250            152000.0000       100.0000
                           6.1250            152,000.00        ZZ
                           5.8750            775.83            1
                           12.1250           775.83            80
EVANS            CO 80620  11.8750           12/13/05
0426636700                 0.0000            02/01/06          00
0426636700                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10324055                   6.8750            128000.0000       100.0000
                           6.8750            128,000.00        ZZ
                           6.6250            733.33            1
                           12.8750           733.33            80
ATMORE           AL 36502  12.6250           12/14/05
0426691317                 0.0000            02/01/06          00
0426691317                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10324671                   6.0000            430400.0000       100.0000
                           6.0000            430,400.00        ZZ
                           5.7500            2152.00           1
                           12.0000           2152.00           80
TRACY            CA 95376  11.7500           12/01/05
0440764900                 0.0000            02/01/06          00
20532784                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
N47/G02                    2.0000            02/01/09          02/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326215                   7.3750            430000.0000       100.0000
                           7.3750            430,000.00        ZZ
                           7.1250            2642.71           2
                           13.3750           2642.71           86
PROSPECT  PARK   NJ 07508  13.1250           12/20/05
0425895042                 0.0000            02/01/06          04
0425895042                 0.0000            01/01/36          12.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326247                   7.3750            152145.0000       100.0000
                           7.3750            152,145.00        ZZ
                           7.1250            935.06            1
                           13.3750           935.06            90
TAMPA            FL 33610  13.1250           12/20/05
0426158101                 0.0000            02/01/06          10
0426158101                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10326285                   6.7500            124000.0000       100.0000
                           6.7500            124,000.00        ZZ
                           6.5000            697.50            1
                           12.7500           697.50            80
NAMPA            ID 83651  12.5000           12/15/05
0426317293                 0.0000            02/01/06          00
0426317293                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326301                   7.3750            233000.0000       100.0000
                           7.3750            233,000.00        ZZ
                           7.1250            1431.98           1
                           13.3750           1431.98           65
PLYMOUTH         MI 48170  13.1250           12/20/05
0426621314                 0.0000            02/01/06          00
0426621314                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10326315                   6.7500            155040.0000       100.0000
                           6.7500            155,040.00        ZZ
                           6.5000            872.10            1
                           12.7500           872.10            80
HOMEWOOD         AL 35209  12.5000           12/20/05
0426629127                 0.0000            02/01/06          00
0426629127                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326323                   7.3750            240000.0000       100.0000
                           7.3750            240,000.00        ZZ
                           7.1250            1475.00           1
                           13.3750           1475.00           80
LA QUINTA        CA 92253  13.1250           12/12/05
0426639084                 0.0000            02/01/06          00
0426639084                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10326339                   6.3750            220000.0000       100.0000
                           6.3750            220,000.00        ZZ
                           6.1250            1168.75           3
                           12.3750           1168.75           80
TACOMA           WA 98409  12.1250           12/14/05
0426352282                 0.0000            02/01/06          00
0426352282                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10326351                   6.5000            559200.0000       100.0000
                           6.5000            559,200.00        ZZ
                           6.2500            3029.00           1
                           12.5000           3029.00           80
RANCHO CUCAMONG  CA 91739  12.2500           12/15/05
0426380432                 0.0000            02/01/06          00
0426380432                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10326405                   7.3750            96300.0000        100.0000
                           7.3750            96,300.00         ZZ
                           7.1250            591.84            1
                           13.3750           591.84            90
MIAMI            FL 33157  13.1250           12/20/05
0426461190                 0.0000            02/01/06          10
0426461190                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10326407                   7.3750            153600.0000       100.0000
                           7.3750            153,600.00        ZZ
                           7.1250            944.00            1
                           13.3750           944.00            80
PALMER           AK 99645  13.1250           12/14/05
0426465720                 0.0000            02/01/06          00
0426465720                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326441                   7.3750            96300.0000        100.0000
                           7.3750            96,300.00         ZZ
                           7.1250            591.84            1
                           13.3750           591.84            90
MIAMI            FL 33157  13.1250           12/20/05
0426505715                 0.0000            02/01/06          10
0426505715                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10326459                   6.6250            188000.0000       100.0000
                           6.6250            188,000.00        ZZ
                           6.3750            1037.92           1
                           12.6250           1037.92           80
UPPER MARLBORO   MD 20772  12.3750           12/20/05
0426524583                 0.0000            02/01/06          00
0426524583                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     08                00
                           O                 0.0000

10326471                   7.2500            212000.0000       100.0000
                           7.2500            212,000.00        ZZ
                           7.0000            1280.83           1
                           13.2500           1280.83           80
WEST LINN        OR 97068  13.0000           12/13/05
0426533188                 0.0000            02/01/06          00
0426533188                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10326561                   6.6250            391920.0000       100.0000
                           6.6250            391,920.00        ZZ
                           6.3750            2163.73           1
                           12.6250           2163.73           80
MESA             AZ 85207  12.3750           12/14/05
0426578175                 0.0000            02/01/06          00
0426578175                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10326571                   6.5000            524000.0000       100.0000
                           6.5000            524,000.00        ZZ
                           6.2500            2838.33           1
                           12.5000           2838.33           80
BRENTWOOD        CA 94513  12.2500           12/14/05
0426581484                 0.0000            02/01/06          00
0426581484                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326587                   7.3750            222400.0000       100.0000
                           7.3750            222,400.00        ZZ
                           7.1250            1366.83           1
                           13.3750           1366.83           80
RIO RANCHO       NM 87144  13.1250           12/15/05
0426588455                 0.0000            02/01/06          00
0426588455                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326595                   7.3750            150000.0000       100.0000
                           7.3750            150,000.00        ZZ
                           7.1250            921.88            1
                           13.3750           921.88            75
LIVONIA          MI 48150  13.1250           12/20/05
0426594784                 0.0000            02/01/06          00
0426594784                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10326675                   6.8750            276241.0000       100.0000
                           6.8750            276,241.00        ZZ
                           6.6250            1582.63           1
                           12.8750           1582.63           80
TUCSON           AZ 85743  12.6250           12/15/05
0426685186                 0.0000            02/01/06          00
0426685186                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10327937                   5.6250            542500.0000       100.0000
                           5.6250            542,500.00        ZZ
                           5.3750            2542.97           1
                           11.6250           2542.97           68
PASADENA         CA 91103  11.3750           11/29/05
0440755387                 2.2500            01/01/06          00
40465531                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328059                   5.8750            508000.0000       100.0000
                           5.8750            508,000.00        ZZ
                           5.6250            2487.08           1
                           11.8750           2487.08           80
RICHMOND         CA 94806  11.6250           11/18/05
0440755411                 2.2500            01/01/06          00
40458046                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328131                   6.3750            286400.0000       100.0000
                           6.3750            286,400.00        ZZ
                           6.1250            1521.50           1
                           12.3750           1521.50           80
LITTLEROCK       CA 93543  12.1250           11/16/05
0440755437                 2.2500            01/01/06          00
40459597                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328227                   5.3750            248550.0000       100.0000
                           5.3750            248,550.00        ZZ
                           5.1250            1113.30           1
                           11.3750           1113.30           80
MARYSVILLE       CA 95901  11.1250           11/18/05
0440755452                 2.2500            01/01/06          00
40440251                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328281                   5.2500            452000.0000       100.0000
                           5.2500            452,000.00        ZZ
                           5.0000            1977.50           1
                           11.2500           1977.50           80
ANTIOCH          CA 94509  11.0000           11/18/05
0440755460                 2.2500            01/01/06          00
40444878                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328469                   6.0000            450000.0000       100.0000
                           6.0000            450,000.00        ZZ
                           5.7500            2250.00           1
                           12.0000           2250.00           70
SAN JOSE         CA 95123  11.7500           11/23/05
0440755510                 2.2500            01/01/06          00
40461997                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328559                   6.2500            650000.0000       100.0000
                           6.2500            650,000.00        ZZ
                           6.0000            3385.42           1
                           12.2500           3385.42           39
SAN DIEGO        CA 92037  12.0000           12/01/05
0440755528                 2.2500            02/01/06          00
40462981                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
Y65/G02                    2.0000            02/01/09          02/01/09
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10328695                   6.3750            341350.0000       100.0000
                           6.3750            341,350.00        ZZ
                           6.1250            1813.42           1
                           12.3750           1813.42           80
CHANDLER         AZ 85249  12.1250           11/16/05
0440755544                 2.2500            01/01/06          00
40467654                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328705                   6.2500            103900.0000       100.0000
                           6.2500            103,900.00        ZZ
                           6.0000            541.15            1
                           12.2500           541.15            80
PALATINE         IL 60074  12.0000           11/22/05
0440755551                 2.2500            01/01/06          00
40467873                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328761                   5.2500            280000.0000       100.0000
                           5.2500            280,000.00        ZZ
                           5.0000            1225.00           1
                           11.2500           1225.00           80
LAYTON           UT 84040  11.0000           11/18/05
0440755569                 2.2500            01/01/06          00
40473691                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328803                   5.7500            252000.0000       100.0000
                           5.7500            252,000.00        ZZ
                           5.5000            1207.50           1
                           11.7500           1207.50           80
LEMON GROVE      CA 91945  11.5000           11/23/05
0440755577                 2.2500            01/01/06          00
40474777                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328823                   5.7500            124000.0000       100.0000
                           5.7500            124,000.00        ZZ
                           5.5000            594.17            1
                           11.7500           594.17            84
FOUNTAIN         CO 80817  11.5000           11/23/05
0440755585                 2.2500            01/01/06          04
40475654                   2.0000            12/01/35          12.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10328937                   5.8750            268000.0000       100.0000
                           5.8750            268,000.00        ZZ
                           5.6250            1312.08           1
                           11.8750           1312.08           80
SAN JOSE         CA 95133  11.6250           11/15/05
0440755627                 2.2500            01/01/06          00
40471438                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10329043                   6.3750            432000.0000       100.0000
                           6.3750            432,000.00        ZZ
                           6.1250            2295.00           1
                           12.3750           2295.00           80
FREMONT          CA 94538  12.1250           11/22/05
0440755643                 2.2500            01/01/06          00
40465106                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/08          12/01/08
Y65/G02                    2.0000            01/01/09          01/01/09
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10329181                   6.3750            255000.0000       100.0000
                           6.3750            255,000.00        ZZ
                           6.1250            1354.69           1
                           12.3750           1354.69           56
SEVIERVILLE      TN 37876  12.1250           12/16/05
0426618385                 0.0000            02/01/06          00
0426618385                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329239                   7.0000            358400.0000       100.0000
                           7.0000            358,400.00        ZZ
                           6.7500            2090.67           1
                           13.0000           2090.67           80
ALISO VIEJO      CA 92656  12.7500           12/14/05
0426658233                 0.0000            02/01/06          00
0426658233                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.0000            0.0000            0.0000
A                          9.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10329431                   6.3750            203000.0000       100.0000
                           6.3750            203,000.00        ZZ
                           6.1250            1266.46           1
                           12.3750           1266.46           70
CLERMONT, FL 34  FL 34711  12.1250           12/21/05
0426359279                 0.0000            02/01/06          00
0426359279                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329487                   6.7500            96300.0000        100.0000
                           6.7500            96,300.00         ZZ
                           6.5000            541.69            1
                           12.7500           541.69            90
MIAMI            FL 33157  12.5000           12/21/05
0426421335                 0.0000            02/01/06          10
0426421335                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10329527                   7.3750            360000.0000       100.0000
                           7.3750            360,000.00        ZZ
                           7.1250            2212.50           1
                           13.3750           2212.50           80
SAINT PETERSBUR  FL 33710  13.1250           12/16/05
0426471751                 0.0000            02/01/06          00
0426471751                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329529                   7.2500            96300.0000        100.0000
                           7.2500            96,300.00         ZZ
                           7.0000            581.81            1
                           13.2500           581.81            90
MIAMI            FL 33157  13.0000           12/21/05
0426473989                 0.0000            02/01/06          10
0426473989                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10329569                   7.3750            348257.0000       100.0000
                           7.3750            348,257.00        ZZ
                           7.1250            2140.33           1
                           13.3750           2140.33           80
LAVEEN           AZ 85339  13.1250           12/09/05
0426503868                 0.0000            02/01/06          00
0426503868                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329589                   6.6250            108900.0000       100.0000
                           6.6250            108,900.00        ZZ
                           6.3750            601.22            1
                           12.6250           601.22            65
SPRING           TX 77373  12.3750           12/20/05
0426518494                 0.0000            02/01/06          00
0426518494                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           N                 0.0000

10329633                   6.7500            158208.0000       100.0000
                           6.7500            158,208.00        ZZ
                           6.5000            889.92            1
                           12.7500           889.92            80
BOCA RATON       FL 33433  12.5000           12/21/05
0426554259                 0.0000            02/01/06          00
0426554259                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10332595                   6.7500            400000.0000       100.0000
                           6.7500            400,000.00        ZZ
                           6.5000            2594.39           1
                           12.7500           2594.39           74
METUCHEN         NJ 08840  12.5000           12/22/05
0426367090                 0.0000            02/01/06          00
0426367090                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10332617                   5.8750            323100.0000       100.0000
                           5.8750            323,100.00        ZZ
                           5.6250            1581.84           1
                           11.8750           1581.84           80
HAMPTON          VA 23666  11.6250           12/22/05
0426439030                 0.0000            02/01/06          00
0426439030                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10332663                   7.0000            98000.0000        100.0000
                           7.0000            98,000.00         ZZ
                           6.7500            571.67            1
                           13.0000           571.67            80
HENDERSONVILLE   NC 28791  12.7500           12/22/05
0426494761                 0.0000            02/01/06          00
0426494761                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.0000            0.0000            0.0000
A                          9.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332755                   6.8750            108000.0000       100.0000
                           6.8750            108,000.00        ZZ
                           6.6250            618.75            1
                           12.8750           618.75            50
BIRMINGHAM       AL 35226  12.6250           12/22/05
0426591491                 0.0000            02/01/06          00
0426591491                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10332877                   6.8750            521250.0000       100.0000
                           6.8750            521,250.00        ZZ
                           6.6250            2986.33           1
                           12.8750           2986.33           75
IRVINE           CA 92603  12.6250           12/14/05
0426719258                 0.0000            02/01/06          00
0426719258                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10333171                   6.7500            107350.0000       100.0000
                           6.7500            107,350.00        ZZ
                           6.5000            696.27            1
                           12.7500           696.27            95
CONCORD          NC 28027  12.5000           12/21/05
0401206230                 0.0000            02/01/06          04
0401206230                 0.0000            01/01/36          30.0000
0                          3.2500            01/01/09          01/01/09
E82/G02                    3.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10334641                   6.2500            154400.0000       100.0000
                           6.2500            154,400.00        ZZ
                           6.0000            804.17            1
                           12.2500           804.17            80
SPRINGFIELD      MA 01151  12.0000           12/23/05
0426739199                 0.0000            02/01/06          00
0426739199                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10334695                   7.3750            138750.0000       100.0000
                           7.3750            138,750.00        ZZ
                           7.1250            958.31            1
                           13.3750           958.31            75
EVERETT          WA 98201  13.1250           12/09/05
0426445367                 0.0000            02/01/06          00
0426445367                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10334711                   7.2500            218000.0000       100.0000
                           7.2500            218,000.00        ZZ
                           7.0000            1317.08           1
                           13.2500           1317.08           71
CAPE CORAL       FL 33993  13.0000           12/23/05
0426471090                 0.0000            02/01/06          00
0426471090                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10334831                   7.3750            368000.0000       100.0000
                           7.3750            368,000.00        ZZ
                           7.1250            2261.67           3
                           13.3750           2261.67           80
TAUNTON          MA 02780  13.1250           12/23/05
0426017745                 0.0000            02/01/06          00
0426017745                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10334881                   7.3750            168000.0000       100.0000
                           7.3750            168,000.00        ZZ
                           7.1250            1160.33           1
                           13.3750           1160.33           80
ANCHORAGE        AK 99502  13.1250           12/16/05
0426326468                 0.0000            02/01/06          00
0426326468                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10334953                   6.3750            161250.0000       100.0000
                           6.3750            161,250.00        ZZ
                           6.1250            1005.99           1
                           12.3750           1005.99           75
KISSIMMEE        FL 34741  12.1250           12/23/05
0426568283                 0.0000            02/01/06          00
0426568283                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10334963                   6.5000            132800.0000       100.0000
                           6.5000            132,800.00        ZZ
                           6.2500            719.33            1
                           12.5000           719.33            80
FAIRVIEW TWP.    PA 17070  12.2500           12/19/05
0426574315                 0.0000            02/01/06          00
0426574315                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334991                   6.5000            325000.0000       100.0000
                           6.5000            325,000.00        ZZ
                           6.2500            1760.42           1
                           12.5000           1760.42           75
DENVER           CO 80209  12.2500           12/19/05
0426603957                 0.0000            02/01/06          00
0426603957                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.5000            0.0000            0.0000
A                          8.5000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10335059                   6.3750            173600.0000       100.0000
                           6.3750            173,600.00        ZZ
                           6.1250            922.25            1
                           12.3750           922.25            80
DENVER           CO 80229  12.1250           12/19/05
0426660791                 0.0000            02/01/06          00
0426660791                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10335077                   7.3750            105500.0000       100.0000
                           7.3750            105,500.00        ZZ
                           7.1250            648.39            1
                           13.3750           648.39            80
WEST PALM BEACH  FL 33409  13.1250           12/23/05
0426669255                 0.0000            02/01/06          00
0426669255                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10335087                   6.8750            90900.0000        100.0000
                           6.8750            90,900.00         T
                           6.6250            597.15            1
                           12.8750           597.15            90
FORT COLLINS     CO 80521  12.6250           12/23/05
0426673794                 0.0000            02/01/06          04
0426673794                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10337303                   6.6250            332600.0000       100.0000
                           6.6250            332,600.00        T
                           6.3750            2129.67           1
                           12.6250           2129.67           85
PORT SAINT LUCI  FL 34986  12.3750           12/27/05
0425117678                 0.0000            02/01/06          04
0425117678                 0.0000            01/01/36          20.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10337325                   6.8750            325500.0000       100.0000
                           6.8750            325,500.00        ZZ
                           6.6250            2138.30           1
                           12.8750           2138.30           67
MIDDLEBORO       MA 02346  12.6250           12/21/05
0425918620                 0.0000            02/01/06          00
0425918620                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337359                   7.0000            429000.0000       100.0000
                           7.0000            429,000.00        ZZ
                           6.7500            2502.50           1
                           13.0000           2502.50           65
EAGLE            ID 83616  12.7500           12/08/05
0426243358                 0.0000            02/01/06          00
0426243358                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.0000            0.0000            0.0000
A                          9.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10337539                   6.8750            285600.0000       100.0000
                           6.8750            285,600.00        ZZ
                           6.6250            1636.25           1
                           12.8750           1636.25           80
(NORTH HILLS) L  CA 91343  12.6250           12/20/05
0426563565                 0.0000            02/01/06          00
0426563565                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10337733                   6.8750            204000.0000       100.0000
                           6.8750            204,000.00        ZZ
                           6.6250            1340.13           1
                           12.8750           1340.13           80
O FALLON         MO 63366  12.6250           12/20/05
0426693339                 0.0000            02/01/06          00
0426693339                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10337755                   6.7500            216000.0000       100.0000
                           6.7500            216,000.00        ZZ
                           6.5000            1215.00           1
                           12.7500           1215.00           80
WINCHESTER       VA 22602  12.5000           12/27/05
0426708624                 0.0000            02/01/06          00
0426708624                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/08          01/01/08
E22/G02                    2.0000            02/01/08          02/01/08
25                         4.7500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10337781                   5.8750            226000.0000       100.0000
                           5.8750            226,000.00        ZZ
                           5.6250            1106.46           1
                           11.8750           1106.46           75
SHIRLEY          NY 11967  11.6250           12/20/05
0426728143                 0.0000            02/01/06          00
0426728143                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         3.8750            0.0000            0.0000
A                          7.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337809                   6.3750            152000.0000       100.0000
                           6.3750            152,000.00        ZZ
                           6.1250            807.50            1
                           12.3750           807.50            80
DENVER           CO 80219  12.1250           12/21/05
0426759262                 0.0000            02/01/06          00
0426759262                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10340619                   6.3750            302850.0000       100.0000
                           6.3750            302,850.00        ZZ
                           6.1250            1608.89           1
                           12.3750           1608.89           80
CULPEPER         VA 22701  12.1250           12/28/05
0426760617                 0.0000            02/01/06          00
0426760617                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10340627                   6.2500            132000.0000       100.0000
                           6.2500            132,000.00        ZZ
                           6.0000            687.50            1
                           12.2500           687.50            80
LONGMONT         CO 80501  12.0000           12/22/05
0426768057                 0.0000            02/01/06          00
0426768057                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.2500            0.0000            0.0000
A                          8.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10340739                   6.0000            110850.0000       100.0000
                           6.0000            110,850.00        ZZ
                           5.7500            554.25            1
                           12.0000           554.25            74
HOUSTON          TX 77095  11.7500           12/21/05
0426236253                 0.0000            02/01/06          00
0426236253                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/08          01/01/08
E22/G02                    2.0000            02/01/08          02/01/08
25                         4.0000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10340751                   6.7500            169000.0000       100.0000
                           6.7500            169,000.00        ZZ
                           6.5000            950.63            1
                           12.7500           950.63            64
CAPE CORAL       FL 33909  12.5000           12/28/05
0426272183                 0.0000            02/01/06          00
0426272183                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10340803                   6.8750            124000.0000       100.0000
                           6.8750            124,000.00        ZZ
                           6.6250            814.59            1
                           12.8750           814.59            80
GRAND JUNCTION   CO 81501  12.6250           12/21/05
0426438164                 0.0000            02/01/06          00
0426438164                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10340957                   5.7500            264800.0000       100.0000
                           5.7500            264,800.00        ZZ
                           5.5000            1268.83           1
                           11.7500           1268.83           80
THOUSAND OAKS    CA 91320  11.5000           12/20/05
0426612370                 0.0000            02/01/06          00
0426612370                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         3.7500            0.0000            0.0000
A                          7.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10341065                   6.8750            144000.0000       100.0000
                           6.8750            144,000.00        ZZ
                           6.6250            825.00            2
                           12.8750           825.00            80
LAKEWOOD         OH 44107  12.6250           12/22/05
0426688297                 0.0000            02/01/06          00
0426688297                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10341095                   6.3750            160000.0000       100.0000
                           6.3750            160,000.00        ZZ
                           6.1250            850.00            1
                           12.3750           850.00            80
DENVER           CO 80221  12.1250           12/22/05
0426723946                 0.0000            02/01/06          00
0426723946                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10341113                   6.1250            160000.0000       100.0000
                           6.1250            160,000.00        ZZ
                           5.8750            816.67            1
                           12.1250           816.67            80
DENVER           CO 80219  11.8750           12/22/05
0426735312                 0.0000            02/01/06          00
0426735312                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344199                   7.3750            197900.0000       100.0000
                           7.3750            197,900.00        ZZ
                           7.1250            1366.85           1
                           13.3750           1366.85           80
PORTLAND         OR 97266  13.1250           12/19/05
0426373346                 0.0000            02/01/06          00
0426373346                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10344207                   6.0000            425000.0000       100.0000
                           6.0000            425,000.00        ZZ
                           5.7500            2125.00           1
                           12.0000           2125.00           57
EL CAJON         CA 92020  11.7500           12/21/05
0426384384                 0.0000            02/01/06          00
0426384384                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.0000            0.0000            0.0000
A                          8.0000            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344275                   7.3750            200400.0000       100.0000
                           7.3750            200,400.00        ZZ
                           7.1250            1384.11           1
                           13.3750           1384.11           80
PORTLAND         OR 97266  13.1250           12/20/05
0426486221                 0.0000            02/01/06          00
0426486221                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10344323                   7.1250            152900.0000       100.0000
                           7.1250            152,900.00        ZZ
                           6.8750            1030.12           1
                           13.1250           1030.12           80
CHARLOTTE        NC 28269  12.8750           12/29/05
0426535837                 0.0000            02/01/06          00
0426535837                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.1250            0.0000            0.0000
A                          9.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10344533                   6.8750            378218.0000       100.0000
                           6.8750            378,218.00        ZZ
                           6.6250            2484.62           1
                           12.8750           2484.62           95
TRUMBULL         CT 06611  12.6250           12/29/05
0426715207                 0.0000            02/01/06          10
0426715207                 0.0000            01/01/36          30.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10344735                   6.3750            148000.0000       100.0000
                           6.3750            148,000.00        ZZ
                           6.1250            786.25            1
                           12.3750           786.25            80
STERLING HEIGHT  MI 48314  12.1250           12/23/05
0426566824                 0.0000            02/01/06          00
0426566824                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.3750            0.0000            0.0000
A                          8.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10348411                   7.3750            89910.0000        100.0000
                           7.3750            89,910.00         ZZ
                           7.1250            552.57            1
                           13.3750           552.57            90
PENSACOLA        FL 32534  13.1250           12/30/05
0426437158                 0.0000            02/01/06          10
0426437158                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348471                   6.1250            300000.0000       100.0000
                           6.1250            300,000.00        ZZ
                           5.8750            1531.25           1
                           12.1250           1531.25           80
CHULA VISTA      CA 91914  11.8750           12/22/05
0426516464                 0.0000            02/01/06          00
0426516464                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/09          01/01/09
E22/G02                    3.0000            02/01/09          02/01/09
45                         4.1250            0.0000            0.0000
A                          8.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10348643                   7.3750            167400.0000       100.0000
                           7.3750            167,400.00        ZZ
                           7.1250            1156.19           1
                           13.3750           1156.19           90
MONROE           NC 28112  13.1250           12/30/05
0426778486                 0.0000            02/01/06          10
0426778486                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348683                   7.3750            74268.0000        100.0000
                           7.3750            74,268.00         ZZ
                           7.1250            456.44            1
                           13.3750           456.44            80
RAYTOWN          MO 64138  13.1250           12/30/05
0426799219                 0.0000            02/01/06          00
0426799219                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348719                   6.7500            143900.0000       100.0000
                           6.7500            143,900.00        ZZ
                           6.5000            933.33            1
                           12.7500           933.33            80
REDMOND          OR 97756  12.5000           12/27/05
0426816930                 0.0000            02/01/06          00
0426816930                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348813                   7.3750            208000.0000       100.0000
                           7.3750            208,000.00        ZZ
                           7.1250            1278.33           1
                           13.3750           1278.33           75
LEHIGH ACRES     FL 33971  13.1250           12/30/05
0426649125                 0.0000            02/01/06          00
0426649125                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10348903                   7.1250            183840.0000       100.0000
                           7.1250            183,840.00        ZZ
                           6.8750            1091.55           1
                           13.1250           1091.55           90
CAPE CORAL       FL 33993  12.8750           12/27/05
0426252342                 0.0000            02/01/06          10
0426252342                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.1250            0.0000            0.0000
A                          9.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348985                   6.7500            273780.0000       100.0000
                           6.7500            273,780.00        ZZ
                           6.5000            1775.73           1
                           12.7500           1775.73           65
JUPITER          FL 33458  12.5000           12/30/05
0426713178                 0.0000            02/01/06          00
0426713178                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10349093                   7.3750            152800.0000       100.0000
                           7.3750            152,800.00        ZZ
                           7.1250            939.08            1
                           13.3750           939.08            80
CARROLLTON       GA 30116  13.1250           12/30/05
0426762944                 0.0000            02/01/06          00
0426762944                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10355435                   7.3750            73350.0000        100.0000
                           7.3750            73,350.00         ZZ
                           7.1250            450.80            1
                           13.3750           450.80            90
ROMULUS          MI 48174  13.1250           01/03/06
0426167813                 0.0000            02/01/06          11
0426167813                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10355453                   7.3750            248000.0000       100.0000
                           7.3750            248,000.00        ZZ
                           7.1250            1524.17           1
                           13.3750           1524.17           80
GRAND JUNCTION   CO 81503  13.1250           12/28/05
0426291183                 0.0000            02/01/06          00
0426291183                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10355549                   7.3750            240000.0000       100.0000
                           7.3750            240,000.00        ZZ
                           7.1250            1475.00           1
                           13.3750           1475.00           80
WEST PALM BEACH  FL 33405  13.1250           01/03/06
0426540985                 0.0000            02/01/06          00
0426540985                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10355649                   7.1250            199000.0000       100.0000
                           7.1250            199,000.00        ZZ
                           6.8750            1340.70           1
                           13.1250           1340.70           75
SEQUIM           WA 98382  12.8750           12/27/05
0426666368                 0.0000            02/01/06          00
0426666368                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.1250            0.0000            0.0000
A                          9.1250            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10355669                   6.7500            510300.0000       100.0000
                           6.7500            510,300.00        ZZ
                           6.5000            2870.44           1
                           12.7500           2870.44           90
BOWIE            MD 20721  12.5000           12/28/05
0426679759                 0.0000            02/01/06          10
0426679759                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         4.7500            0.0000            0.0000
A                          8.7500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10355707                   7.2500            292500.0000       100.0000
                           7.2500            292,500.00        ZZ
                           7.0000            1767.19           1
                           13.2500           1767.19           75
FORT MYERS       FL 33908  13.0000           01/03/06
0426717989                 0.0000            02/01/06          00
0426717989                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10355719                   7.3750            198400.0000       100.0000
                           7.3750            198,400.00        ZZ
                           7.1250            1219.33           1
                           13.3750           1219.33           80
NORTH MYRTLE BE  SC 29582  13.1250           01/03/06
0426728846                 0.0000            02/01/06          00
0426728846                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/09          01/01/09
E22/G02                    2.0000            02/01/09          02/01/09
45                         5.3750            0.0000            0.0000
A                          9.3750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

Total Number of Loans:     417

Total Original Balance:    114,786,999.00

Total Principal Balance:   113,918,895.73

Total Original P+I:        624,910.71

Total Current P+I:         624,888.77


Non Fixed Rate Loan
Loan Number                Orig Rate         Original Bal      Max Neg Amort
                           Curr Rate         Principal Bal     Loan Feature
                           Net Curr          Original PI       # of Units
                           Note Ceiling      Current PI        LTV
City             State Zip Net Ceiling       Note Date
Servicer Loan #            Note Floor        First Pay Date    MI Co Code
Seller Loan #              Net Floor         Maturity Date     MI Coverage
Investor Loan #            Gross Margin      1st IntChgDate    Nxt IntChgDate
S/S Code                   Net Margin        1st PmtChgDate    Nxt PmtChgDate
Int Chg Prior Day          1st Yr Floor      Pmt Cap Incr      Pmt Cap Decr
Payment Type               1st Yr Ceil       Int Chg Freq Mos  Pmt Chg Freq Mos
Orig Term                  Adj Index         Period Incr       Period Decr
Note Life Incr             Note Round Type   Note Round Mth    Note Round Fctr
Net Life Incr              Net Round Type    Net Round Mth     Net Round Fctr
Note Life Decr             Loan Purp         Convert Code      Convert Prd From
Net Life Decr              Prop Type         Convert Index     Convert Prd To
                           Occup Code        Convert Margin
9682637                    5.6250            182000.0000       100.0000
                           5.6250            181,957.34        ZZ
                           5.3750            853.13            1
                           10.6250           852.93            80
MARIETTA         GA 30066  10.3750           08/30/04
0438646044                 0.0000            10/01/04          00
4000138084                 0.0000            09/01/34          0.0000
0                          2.2500            09/01/09          09/01/09
Z16/G02                    2.0000            10/01/09          10/01/09
45                         2.2500            0.0000            0.0000
A                          10.6250           6                 6
360                        9                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

9941693                    6.0000            301000.0000       100.0000
                           6.0000            301,000.00        ZZ
                           5.7500            1505.00           1
                           11.0000           1505.00           86
SUMNER           WA 98390  10.7500           05/13/05
0424227478                 0.0000            07/01/05          00
0424227478                 0.0000            06/01/35          0.0000
0                          3.2500            06/01/10          06/01/10
E22/G02                    3.0000            07/01/10          07/01/10
45                         3.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

9987235                    5.8750            161000.0000       100.0000
                           5.8750            160,995.02        ZZ
                           5.6250            788.23            1
                           11.8750           788.23            53
RANDOLPH         MA 02368  11.6250           04/25/05
0439500935                 5.8750            06/01/05          00
304NN504001                5.6250            05/01/35          0.0000
0                          2.7500            05/01/10          05/01/10
Q54/G02                    2.5000            06/01/10          06/01/10
25                         5.8750            0.0000            0.0000
A                          7.8750            6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10002803                   6.0000            142500.0000       100.0000
                           6.0000            142,500.00        ZZ
                           5.7500            712.50            1
                           12.0000           712.50            75
DORAVILLE        GA 30340  11.7500           06/02/05
0439546201                 2.7500            07/01/05          00
3253001166                 2.5000            06/01/35          0.0000
0                          2.7500            06/01/10          06/01/10
N67/G02                    2.5000            07/01/10          07/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           N                 0.0000

10059771                   6.0000            289500.0000       100.0000
                           6.0000            289,500.00        ZZ
                           5.7500            1447.50           1
                           12.0000           1447.50           80
LA MESA          CA 91942  11.7500           06/16/05
0439692914                 2.7500            08/01/05          00
3318004205                 2.5000            07/01/35          0.0000
0                          2.7500            07/01/10          07/01/10
N67/G02                    2.5000            08/01/10          08/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     01                00
                           O                 0.0000

10063212                   6.1250            263200.0000       100.0000
                           6.1250            263,200.00        ZZ
                           5.8750            1343.42           1
                           12.1250           1343.42           80
NEW MILFORD      CT 06776  11.8750           10/17/05
0440338838                 2.2500            12/01/05          00
205693229                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10063214                   5.8750            460000.0000       100.0000
                           5.8750            460,000.00        ZZ
                           5.6250            2252.08           2
                           11.8750           2252.08           80
FORT LEE         NJ 07024  11.6250           10/04/05
0440520971                 2.2500            12/01/05          00
205709141                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.5000            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10063222                   6.0000            359650.0000       100.0000
                           6.0000            359,650.00        ZZ
                           5.7500            1798.25           2
                           12.0000           1798.25           80
BROOKLYN         NY 11237  11.7500           10/18/05
0440461218                 2.2500            12/01/05          00
205804845                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10063226                   6.3750            212000.0000       100.0000
                           6.3750            211,943.69        ZZ
                           6.1250            1126.25           1
                           12.3750           1126.25           80
BOYNTON BEACH    FL 33437  12.1250           10/18/05
0440423523                 2.2500            12/01/05          00
205839207                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           N                 0.0000

10063238                   6.2500            236000.0000       100.0000
                           6.2500            236,000.00        ZZ
                           6.0000            1229.17           1
                           12.2500           1229.17           80
WOODBRIDGE TOWN  NJ 08830  12.0000           10/18/05
0440340495                 2.2500            12/01/05          00
205875955                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10063258                   6.5000            238000.0000       100.0000
                           6.5000            238,000.00        ZZ
                           6.2500            1289.17           1
                           12.5000           1289.17           69
LUTZ             FL 33558  12.2500           10/11/05
0440426351                 2.2500            12/01/05          00
205908128                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10063262                   6.1250            344000.0000       100.0000
                           6.1250            344,000.00        ZZ
                           5.8750            1755.83           1
                           12.1250           1755.83           80
LAS VEGAS        NV 89148  11.8750           10/07/05
0440338432                 2.2500            12/01/05          00
205908527                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10063264                   5.8750            257600.0000       100.0000
                           5.8750            257,600.00        ZZ
                           5.6250            1261.17           1
                           11.8750           1261.17           80
BROCKTON         MA 02301  11.6250           10/07/05
0440422715                 2.2500            12/01/05          00
205913083                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     2                 0
0.0000                     05                00
                           O                 0.0000

10063268                   5.8750            280000.0000       100.0000
                           5.8750            280,000.00        ZZ
                           5.6250            1370.83           1
                           11.8750           1370.83           70
CHESTER          NH 03036  11.6250           10/07/05
0440425510                 2.2500            12/01/05          00
205914128                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10063274                   6.3750            145600.0000       100.0000
                           6.3750            145,600.00        T
                           6.1250            773.50            1
                           12.3750           773.50            80
TUCSON           AZ 85706  12.1250           10/06/05
0440425726                 2.2500            12/01/05          00
205921710                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     03                00
                           O                 0.0000

10063282                   5.8750            364640.0000       100.0000
                           5.8750            364,640.00        ZZ
                           5.6250            1785.22           1
                           11.8750           1785.22           80
FREEPORT         NY 11520  11.6250           10/19/05
0440425288                 2.2500            12/01/05          00
205931651                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10063286                   5.3750            468996.0000       100.0000
                           5.3750            468,996.00        ZZ
                           5.1250            2100.71           1
                           11.3750           2100.71           80
WESTBURY         NY 11590  11.1250           10/07/05
0440417244                 2.2500            12/01/05          00
205934528                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10063296                   6.1250            160000.0000       100.0000
                           6.1250            160,000.00        ZZ
                           5.8750            816.67            1
                           12.1250           816.67            80
MESA             AZ 85201  11.8750           10/07/05
0440340313                 2.2500            12/01/05          00
205942652                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10063308                   5.8750            385000.0000       100.0000
                           5.8750            384,999.16        ZZ
                           5.6250            1884.90           1
                           11.8750           1884.90           70
FREDERICK        MD 21701  11.6250           10/14/05
0440423101                 2.2500            12/01/05          00
205947832                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10063316                   6.6250            228000.0000       100.0000
                           6.6250            228,000.00        ZZ
                           6.3750            1258.75           1
                           12.6250           1258.75           78
AUBURN           MA 01501  12.3750           10/11/05
0440335412                 2.2500            12/01/05          00
205950361                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10063320                   6.6250            170000.0000       100.0000
                           6.6250            170,000.00        ZZ
                           6.3750            938.54            1
                           12.6250           938.54            50
UNION BRIDGE     MD 21791  12.3750           10/11/05
0440460699                 2.2500            12/01/05          00
205951724                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10063342                   5.7500            213500.0000       100.0000
                           5.7500            213,440.95        ZZ
                           5.5000            1023.02           1
                           11.7500           1023.02           70
PLAINFIELD       NJ 07062  11.5000           10/11/05
0440426609                 2.2500            12/01/05          00
205959296                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10063398                   6.2500            295920.0000       100.0000
                           6.2500            295,920.00        ZZ
                           6.0000            1541.25           1
                           12.2500           1541.25           80
WATERTOWN        CT 06795  12.0000           10/14/05
0440334050                 2.2500            12/01/05          00
225002621                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10063420                   6.2500            188800.0000       100.0000
                           6.2500            188,800.00        ZZ
                           6.0000            983.33            1
                           12.2500           983.33            80
WHITE CITY       OR 97503  12.0000           10/12/05
0440423796                 2.2500            12/01/05          00
225008106                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10063432                   5.7500            232000.0000       100.0000
                           5.7500            232,000.00        ZZ
                           5.5000            1111.67           1
                           11.7500           1111.67           80
ANTHEM           AZ 85086  11.5000           10/10/05
0440424554                 2.2500            12/01/05          00
225010704                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     03                00
                           O                 0.0000

10063440                   6.2500            134400.0000       100.0000
                           6.2500            134,400.00        ZZ
                           6.0000            700.00            1
                           12.2500           700.00            80
COLORADO SPRING  CO 80915  12.0000           10/17/05
0440335578                 2.2500            12/01/05          00
225014483                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10063442                   5.8750            165000.0000       100.0000
                           5.8750            165,000.00        ZZ
                           5.6250            807.81            1
                           11.8750           807.81            55
OLD BRIDGE       NJ 08857  11.6250           10/13/05
0440425213                 2.2500            12/01/05          00
225014955                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10063454                   5.8750            173000.0000       100.0000
                           5.8750            173,000.00        ZZ
                           5.6250            846.98            1
                           11.8750           846.98            38
DAVIE            FL 33328  11.6250           10/07/05
0440334076                 2.2500            12/01/05          00
225016231                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10063476                   6.2500            331500.0000       100.0000
                           6.2500            331,500.00        ZZ
                           6.0000            1726.56           1
                           12.2500           1726.56           85
WOODBRIDGE       VA 22191  12.0000           10/14/05
0440460780                 2.2500            12/01/05          10
225020246                  2.0000            11/01/35          12.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10063490                   6.0000            247800.0000       100.0000
                           6.0000            247,800.00        ZZ
                           5.7500            1239.00           1
                           12.0000           1239.00           70
ALEXANDRIA       MN 56308  11.7500           10/11/05
0440423192                 2.2500            12/01/05          00
225026066                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10063496                   6.0000            228000.0000       100.0000
                           6.0000            228,000.00        ZZ
                           5.7500            1140.00           1
                           12.0000           1140.00           80
AURORA           CO 80018  11.7500           10/10/05
0440331940                 2.2500            12/01/05          00
225026678                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10063506                   6.2500            115200.0000       100.0000
                           6.2500            115,200.00        ZZ
                           6.0000            600.00            1
                           12.2500           600.00            80
LITHONIA         GA 30058  12.0000           10/10/05
0440428191                 2.2500            12/01/05          00
225028182                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10063548                   6.0000            240000.0000       100.0000
                           6.0000            240,000.00        ZZ
                           5.7500            1200.00           1
                           12.0000           1200.00           60
RIDGEFIELD PARK  NJ 07660  11.7500           10/14/05
0440419216                 2.2500            12/01/05          00
225038404                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10063564                   6.3750            191520.0000       100.0000
                           6.3750            191,520.00        ZZ
                           6.1250            1017.45           1
                           12.3750           1017.45           80
BLOOMINGTON      MN 55420  12.1250           10/14/05
0440335669                 2.2500            12/01/05          00
225042576                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           N                 0.0000

10063612                   6.6250            144000.0000       100.0000
                           6.6250            144,000.00        ZZ
                           6.3750            795.00            1
                           12.6250           795.00            80
FLORISSANT       CO 80816  12.3750           10/14/05
0440333185                 2.2500            12/01/05          00
225064740                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10063624                   6.5000            232000.0000       100.0000
                           6.5000            232,000.00        ZZ
                           6.2500            1256.67           1
                           12.5000           1256.67           80
VANCOUVER        WA 98683  12.2500           10/14/05
0440418861                 2.2500            12/01/05          00
225072165                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10063650                   6.6250            98000.0000        100.0000
                           6.6250            97,972.95         ZZ
                           6.3750            541.04            1
                           12.6250           541.04            70
INDIANAPOLIS     IN 46208  12.3750           10/21/05
0440461507                 2.2500            12/01/05          00
225093014                  2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     2                 0
0.0000                     05                00
                           N                 0.0000

10063686                   5.6250            151000.0000       100.0000
                           5.6250            150,676.37        ZZ
                           5.3750            869.25            1
                           11.6250           869.25            33
CENTREVILLE      VA 20121  11.3750           10/14/05
0440423945                 0.0000            12/01/05          00
225027933                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10063698                   6.6250            280000.0000       100.0000
                           6.6250            279,504.54        ZZ
                           6.3750            1792.88           1
                           12.6250           1792.88           80
PORTLAND         OR 97202  12.3750           10/19/05
0440428373                 0.0000            12/01/05          00
225042126                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10104836                   5.6250            909300.0000       100.0000
                           5.6250            909,300.00        ZZ
                           5.3750            4262.34           1
                           11.6250           4262.34           70
LOS GATOS        CA 95033  11.3750           10/05/05
0440563286                 0.0000            12/01/05          00
1001850652                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
944/G02                    2.0000            12/01/10          12/01/10
25                         2.2520            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10104838                   6.5000            155200.0000       100.0000
                           6.5000            155,200.00        ZZ
                           6.2500            840.67            2
                           12.5000           840.67            80
BIRCHWOOD        WI 54817  12.2500           10/18/05
0440563187                 0.0000            12/01/05          00
1001850749                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
944/G02                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10104868                   6.6250            937500.0000       100.0000
                           6.6250            937,500.00        ZZ
                           6.3750            5175.78           1
                           12.6250           5175.78           75
GYPSUM           CO 81637  12.3750           10/31/05
0440563419                 0.0000            01/01/06          00
1001854284                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10135551                   6.7500            105750.0000       100.0000
                           6.7500            105,586.85        T
                           6.5000            594.84            1
                           12.7500           594.28            90
KANSAS CITY      MO 64114  12.5000           06/10/05
0439958539                 2.2500            08/01/05          10
777007725                  2.0000            07/01/35          25.0000
0                          2.2500            07/01/10          07/01/10
Z51/G02                    2.0000            08/01/10          08/01/10
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10135561                   5.5000            143000.0000       100.0000
                           5.5000            143,000.00        ZZ
                           5.2500            655.42            1
                           11.5000           655.42            69
PEORIA           AZ 85345  11.2500           06/14/05
0439961749                 2.2500            08/01/05          00
777007732                  2.0000            07/01/35          0.0000
0                          2.2500            07/01/10          07/01/10
Z51/G02                    2.0000            08/01/10          08/01/10
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10135611                   5.5000            87000.0000        100.0000
                           5.5000            86,519.46         ZZ
                           5.2500            493.98            1
                           10.5000           493.98            65
VANCOUVER        WA 98663  10.2500           07/14/05
0440036044                 0.0000            09/01/05          00
777007845                  0.0000            08/01/35          0.0000
0                          2.2500            08/01/10          08/01/10
Z51/G02                    2.0000            09/01/10          09/01/10
25                         2.2500            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10135861                   5.3750            400000.0000       100.0000
                           5.3750            399,487.39        ZZ
                           5.1250            1791.67           1
                           11.3750           1789.37           68
CORONA AREA      CA 92880  11.1250           06/01/05
0440064624                 0.0000            08/01/05          00
777007169                  0.0000            07/01/35          0.0000
0                          3.2500            07/01/10          07/01/10
Z51/G02                    3.0000            08/01/10          08/01/10
25                         3.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10135901                   5.5000            268000.0000       100.0000
                           5.5000            268,000.00        ZZ
                           5.2500            1228.33           1
                           11.5000           1228.33           80
ANAHEIM          CA 92807  11.2500           06/15/05
0440064749                 0.0000            08/01/05          00
777007188                  0.0000            07/01/35          0.0000
0                          3.2500            07/01/10          07/01/10
Z51/G02                    3.0000            08/01/10          08/01/10
25                         3.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10135979                   5.0000            185000.0000       100.0000
                           5.0000            183,652.30        ZZ
                           4.7500            993.12            1
                           11.0000           993.12            30
VENTURA          CA 93003  10.7500           06/07/05
0439963281                 0.0000            08/01/05          00
777007268                  0.0000            07/01/35          0.0000
0                          2.2500            07/01/10          07/01/10
Z51/G02                    2.0000            08/01/10          08/01/10
25                         2.2500            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10146576                   5.6250            265450.0000       100.0000
                           5.6250            265,450.00        ZZ
                           5.3750            1244.30           1
                           10.6250           1244.30           80
MARTINSBURG      WV 25401  10.3750           10/26/05
0440473015                 0.0000            12/01/05          00
21405168                   0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
696/G02                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10152720                   6.5000            2500000.0000      100.0000
                           6.5000            2,500,000.00      ZZ
                           6.2500            13541.67          1
                           11.5000           13541.67          70
ORMOND BEACH     FL 32176  11.2500           11/15/05
0440473692                 0.0000            01/01/06          00
27005246                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10158709                   6.7500            254400.0000       100.0000
                           6.7500            254,400.00        ZZ
                           6.5000            1431.00           1
                           12.7500           1431.00           80
VIRGINIA BEACH   VA 23455  12.5000           08/17/05
0440037414                 2.7500            10/01/05          00
3274031567                 2.5000            09/01/35          0.0000
0                          2.7500            09/01/10          09/01/10
N67/G02                    2.5000            10/01/10          10/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10161274                   5.6250            185000.0000       100.0000
                           5.6250            184,603.51        ZZ
                           5.3750            1064.97           1
                           10.6250           1064.97           54
NAPERVILLE       IL 60540  10.3750           10/28/05
0440572428                 0.0000            12/01/05          00
205945970                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10161318                   6.2500            100000.0000       100.0000
                           6.2500            99,999.37         ZZ
                           6.0000            520.83            1
                           11.2500           520.83            24
GUILFORD         CT 06437  11.0000           10/25/05
0440586972                 0.0000            12/01/05          00
225080109                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10161328                   6.6250            316000.0000       100.0000
                           6.6250            316,000.00        ZZ
                           6.3750            1744.58           1
                           11.6250           1744.58           80
SEAFORD          NY 11783  11.3750           11/10/05
0440570174                 0.0000            01/01/06          00
225100584                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10161338                   6.2500            171200.0000       100.0000
                           6.2500            171,200.00        ZZ
                           6.0000            891.67            1
                           11.2500           891.67            80
CROYDON          PA 19021  11.0000           10/27/05
0440570257                 0.0000            12/01/05          00
225118645                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y21/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10170861                   6.6250            292000.0000       100.0000
                           6.6250            292,000.00        ZZ
                           6.3750            1612.08           1
                           12.6250           1612.08           80
WESLEY CHAPEL    FL 33543  12.3750           09/19/05
0440118107                 0.0000            11/01/05          00
11094996                   0.0000            10/01/35          0.0000
0                          3.5000            10/01/10          10/01/10
T08/G02                    3.2500            11/01/10          11/01/10
25                         3.5000            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187724                   6.1250            729600.0000       100.0000
                           6.1250            729,600.00        ZZ
                           5.8750            3724.00           1
                           12.1250           3724.00           80
GLENWOOD SPRING  CO 81601  11.8750           11/16/05
0440699247                 0.0000            01/01/06          00
1001851327                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187726                   6.1250            180000.0000       100.0000
                           6.1250            179,825.05        ZZ
                           5.8750            1093.70           1
                           12.1250           1093.70           61
AVONDALE         AZ 85232  11.8750           11/04/05
0440710218                 0.0000            01/01/06          00
1001853074                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187728                   6.0000            169160.0000       100.0000
                           6.0000            169,160.00        ZZ
                           5.7500            845.80            1
                           12.0000           845.80            80
CHASKA           MN 55318  11.7500           11/10/05
0440704286                 0.0000            01/01/06          00
1001853476                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187730                   6.7500            165000.0000       100.0000
                           6.7500            164,857.94        ZZ
                           6.5000            1070.19           1
                           12.7500           1070.19           75
MIAMI            FL 33133  12.5000           11/15/05
0440710242                 0.0000            01/01/06          00
1001853644                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10187732                   6.8750            364000.0000       100.0000
                           6.8750            363,694.20        ZZ
                           6.6250            2391.22           1
                           12.8750           2391.22           69
PASO ROBLES      CA 93446  12.6250           11/04/05
0440704203                 0.0000            01/01/06          00
1001853803                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10187734                   6.3750            504000.0000       100.0000
                           6.3750            504,000.00        ZZ
                           6.1250            2677.50           1
                           12.3750           2677.50           80
HIGHLANDS RANCH  CO 80126  12.1250           11/08/05
0440702462                 0.0000            01/01/06          00
1001853906                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187738                   6.7500            183600.0000       100.0000
                           6.7500            183,600.00        ZZ
                           6.5000            1032.75           1
                           12.7500           1032.75           80
CAMANO ISLAND    WA 98282  12.5000           11/15/05
0440710135                 0.0000            01/01/06          00
1001854146                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10187740                   5.7500            422400.0000       100.0000
                           5.7500            422,400.00        ZZ
                           5.5000            2024.00           1
                           11.7500           2024.00           80
EDMONDS          WA 98020  11.5000           11/08/05
0440699742                 0.0000            01/01/06          00
1001854382                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10187742                   6.8750            742500.0000       100.0000
                           6.8750            741,876.21        ZZ
                           6.6250            4877.70           1
                           12.8750           4877.70           75
SAN JOSE         CA 95121  12.6250           11/01/05
0440710200                 0.0000            01/01/06          00
1001854389                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10187746                   6.1250            356000.0000       100.0000
                           6.1250            356,000.00        ZZ
                           5.8750            1817.08           1
                           12.1250           1817.08           80
VISTA            CA 92083  11.8750           11/17/05
0440699775                 0.0000            01/01/06          00
1001854525                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10187748                   6.5000            260000.0000       100.0000
                           6.5000            260,000.00        ZZ
                           6.2500            1408.33           1
                           12.5000           1408.33           80
PINOLE           CA 94564  12.2500           11/14/05
0440699676                 0.0000            01/01/06          00
1001854662                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187752                   6.0000            117000.0000       100.0000
                           6.0000            116,883.53        ZZ
                           5.7500            701.47            2
                           12.0000           701.47            70
LILBURN          GA 30047  11.7500           11/21/05
0440703023                 0.0000            01/01/06          00
1001854856                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10187754                   6.0000            120400.0000       100.0000
                           6.0000            120,280.14        ZZ
                           5.7500            721.86            2
                           12.0000           721.86            70
LILBURN          GA 30047  11.7500           11/21/05
0440702827                 0.0000            01/01/06          00
1001854874                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10187760                   6.5000            208000.0000       100.0000
                           6.5000            208,000.00        ZZ
                           6.2500            1126.67           1
                           12.5000           1126.67           80
CHANDLER         AZ 85225  12.2500           11/16/05
0440680254                 0.0000            01/01/06          00
1001855495                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10187762                   6.5000            164800.0000       100.0000
                           6.5000            164,800.00        ZZ
                           6.2500            892.67            1
                           12.5000           892.67            80
PONTE VEDRA BEA  FL 32082  12.2500           11/09/05
0440680163                 0.0000            01/01/06          00
1001855713                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10187764                   6.6250            319950.0000       100.0000
                           6.6250            319,950.00        ZZ
                           6.3750            1766.39           1
                           12.6250           1766.39           80
SACRAMENTO       CA 95835  12.3750           11/08/05
0440710127                 0.0000            01/01/06          00
1001855773                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10187770                   6.5000            184500.0000       100.0000
                           6.5000            184,500.00        ZZ
                           6.2500            999.38            1
                           12.5000           999.38            80
BEND             OR 97701  12.2500           11/09/05
0440710093                 0.0000            01/01/06          00
1001855948                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10187772                   6.5000            348000.0000       100.0000
                           6.5000            348,000.00        ZZ
                           6.2500            1885.00           1
                           12.5000           1885.00           80
ANTELOPE         CA 95843  12.2500           11/08/05
0440710143                 0.0000            01/01/06          00
1001856079                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10187774                   6.2500            319950.0000       100.0000
                           6.2500            319,950.00        ZZ
                           6.0000            1666.41           1
                           12.2500           1666.41           80
STOCKTON         CA 95209  12.0000           11/09/05
0440704229                 0.0000            01/01/06          00
1001856156                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187778                   6.5000            261600.0000       100.0000
                           6.5000            261,600.00        ZZ
                           6.2500            1417.00           1
                           12.5000           1417.00           80
BRADENTON        FL 34203  12.2500           11/22/05
0440704161                 0.0000            01/01/06          00
1001856477                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10187780                   6.7500            293600.0000       100.0000
                           6.7500            293,347.22        ZZ
                           6.5000            1904.28           1
                           12.7500           1904.28           80
MIAMI            FL 33165  12.5000           11/18/05
0440702587                 0.0000            01/01/06          00
1001856644                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10187782                   6.7500            312000.0000       100.0000
                           6.7500            311,731.37        ZZ
                           6.5000            2023.63           1
                           12.7500           2023.63           80
MIAMI            FL 33165  12.5000           11/21/05
0440702447                 0.0000            01/01/06          00
1001856645                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10187786                   6.5000            152647.0000       100.0000
                           6.5000            152,647.00        ZZ
                           6.2500            826.84            1
                           12.5000           826.84            80
ZIMMERMAN        MN 55398  12.2500           11/21/05
0440710101                 0.0000            01/01/06          00
1001857304                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
944/G02                    2.0000            01/01/11          01/01/11
25                         0.2520            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10188220                   6.1250            299800.0000       100.0000
                           6.1250            299,800.00        ZZ
                           5.8750            1530.23           1
                           11.1250           1530.23           80
FREDERICKSBURG   VA 22401  10.8750           11/23/05
0440592517                 0.0000            01/01/06          00
26705197                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.1250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10188443                   6.6250            151604.0000       100.0000
                           6.6250            151,604.00        ZZ
                           6.3750            836.98            1
                           11.6250           836.98            80
HOUSTON          TX 77056  11.3750           09/30/05
0425538683                 0.0000            11/01/05          00
0425538683                 0.0000            10/01/35          0.0000
0                          3.2500            10/01/10          10/01/10
E22/G02                    3.0000            11/01/10          11/01/10
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10198553                   5.8750            264000.0000       100.0000
                           5.8750            263,700.00        ZZ
                           5.6250            1292.50           1
                           10.8750           1291.03           80
PERRIS           CA 92571  10.6250           09/29/05
0425624673                 0.0000            11/01/05          00
0425624673                 0.0000            10/01/35          0.0000
0                          2.2500            10/01/10          10/01/10
E22/G01                    2.0000            11/01/10          11/01/10
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10200073                   6.5000            180520.0000       100.0000
                           6.5000            180,027.76        ZZ
                           6.2500            1141.01           1
                           12.5000           1141.01           95
DAVENPORT        FL 33897  12.2500           09/30/05
0440278828                 0.0000            11/01/05          11
14050852                   0.0000            10/01/35          30.0000
0                          3.5000            10/01/10          10/01/10
T08/G02                    3.2500            11/01/10          11/01/10
25                         3.5000            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10200215                   6.0000            199392.0000       100.0000
                           6.0000            199,392.00        ZZ
                           5.7500            996.96            1
                           12.0000           996.96            80
CASTLE ROCK      CO 80109  11.7500           09/28/05
0440279479                 0.0000            11/01/05          00
45170153                   0.0000            10/01/35          0.0000
0                          3.5000            10/01/10          10/01/10
T08/G02                    3.2500            11/01/10          11/01/10
25                         3.5000            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10215523                   6.3750            128000.0000       100.0000
                           6.3750            128,000.00        ZZ
                           6.1250            680.00            1
                           11.3750           680.00            80
SPRING           TX 77388  11.1250           10/14/05
0425728359                 0.0000            12/01/05          00
0425728359                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/10          11/01/10
E22/G02                    3.0000            12/01/10          12/01/10
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10219941                   6.3750            276000.0000       100.0000
                           6.3750            275,229.03        ZZ
                           6.1250            1721.88           1
                           12.3750           1721.88           80
PATERSON         NJ 07504  12.1250           09/26/05
0440294882                 2.7500            11/01/05          00
3274033312                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10219957                   6.0000            190000.0000       100.0000
                           6.0000            189,429.70        ZZ
                           5.7500            1139.15           1
                           12.0000           1139.15           56
NORWALK          CT 06854  11.7500           09/27/05
0440294965                 2.7500            11/01/05          00
3274033410                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     01                00
                           O                 0.0000

10220099                   6.2500            176000.0000       100.0000
                           6.2500            176,000.00        ZZ
                           6.0000            916.67            1
                           12.2500           916.67            80
MUNDELEIN        IL 60060  12.0000           09/26/05
0440295665                 2.7500            11/01/05          00
3253004291                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10220131                   6.1250            181200.0000       100.0000
                           6.1250            181,200.00        ZZ
                           5.8750            924.88            1
                           12.1250           924.88            80
ENGLEWOOD        FL 34224  11.8750           09/29/05
0440295822                 2.7500            11/01/05          00
3253004532                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10220173                   5.0000            106400.0000       100.0000
                           5.0000            106,398.86        ZZ
                           4.7500            443.33            1
                           11.0000           443.33            80
GOOSE CREEK      SC 29445  10.7500           10/04/05
0440296028                 2.7500            11/01/05          00
3253004780                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10220209                   6.5000            314530.0000       100.0000
                           6.5000            314,330.00        ZZ
                           6.2500            1703.70           1
                           12.5000           1703.16           80
LAKE VILLA       IL 60046  12.2500           09/30/05
0440296200                 2.7500            11/01/05          00
3253004956                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10220231                   6.7500            248000.0000       100.0000
                           6.7500            247,355.83        ZZ
                           6.5000            1608.52           1
                           12.7500           1608.52           80
PLAINFIELD       NJ 07060  12.5000           09/28/05
0440296317                 2.7500            11/01/05          00
3274033500                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10220241                   6.5000            275000.0000       100.0000
                           6.5000            274,999.98        ZZ
                           6.2500            1489.58           1
                           12.5000           1489.58           34
STAMFORD         CT 06903  12.2500           09/23/05
0440296366                 2.7500            11/01/05          00
3274033538                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10220243                   6.5000            183920.0000       100.0000
                           6.5000            183,916.73        ZZ
                           6.2500            996.23            1
                           12.5000           996.22            80
GLEN BURNIE      MD 21060  12.2500           09/20/05
0440296374                 2.7500            11/01/05          00
3274033557                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10220275                   6.3750            221000.0000       100.0000
                           6.3750            220,999.99        ZZ
                           6.1250            1174.06           1
                           12.3750           1174.06           56
BRAINTREE        MA 02184  12.1250           09/23/05
0440296531                 2.7500            11/01/05          00
3274033777                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10220319                   6.1250            280000.0000       100.0000
                           6.1250            279,946.55        ZZ
                           5.8750            1429.17           1
                           12.1250           1429.17           72
ADELPHI          MD 20783  11.8750           10/06/05
0440296747                 2.7500            12/01/05          00
3274034009                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10220343                   5.0000            188000.0000       100.0000
                           5.0000            187,944.42        ZZ
                           4.7500            783.33            1
                           11.0000           783.33            80
CAPITOL HEIGHTS  MD 20743  10.7500           09/30/05
0440296879                 2.7500            11/01/05          00
3274034472                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10220345                   5.8750            352000.0000       100.0000
                           5.8750            352,000.00        ZZ
                           5.6250            1723.33           1
                           11.8750           1723.33           80
LAUREL           MD 20724  11.6250           10/06/05
0440296887                 2.7500            12/01/05          00
3274034483                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10220673                   5.8750            240800.0000       100.0000
                           5.8750            240,800.00        ZZ
                           5.6250            1178.92           1
                           11.8750           1178.92           80
BOTHELL          WA 98012  11.6250           09/23/05
0440298487                 2.7500            11/01/05          00
3339002597                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10220675                   6.5000            160800.0000       100.0000
                           6.5000            160,800.00        T
                           6.2500            871.00            1
                           12.5000           871.00            80
BATTLE GROUND    WA 98604  12.2500           09/23/05
0440298495                 2.7500            11/01/05          00
3339002682                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10220783                   6.3750            260000.0000       100.0000
                           6.3750            259,999.99        ZZ
                           6.1250            1381.25           1
                           12.3750           1381.25           80
MARGATE          FL 33063  12.1250           09/30/05
0440299063                 2.7500            11/01/05          00
3253005063                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10220907                   6.6250            87000.0000        100.0000
                           6.6250            87,000.00         ZZ
                           6.3750            480.31            1
                           12.6250           480.31            60
CHARLOTTE        NC 28209  12.3750           09/20/05
0440299683                 0.0000            11/01/05          00
3255008417                 0.0000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10220933                   6.2500            272000.0000       100.0000
                           6.2500            271,482.49        ZZ
                           6.0000            1674.75           2
                           12.2500           1674.75           80
NEWARK           NJ 07103  12.0000           10/06/05
0440299816                 2.7500            12/01/05          00
3274030284                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10220957                   6.5000            296000.0000       100.0000
                           6.5000            295,999.99        ZZ
                           6.2500            1603.33           1
                           12.5000           1603.33           80
ENGLEWOOD        NJ 07631  12.2500           09/28/05
0440299931                 2.7500            11/01/05          00
3274031736                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10220967                   6.2500            320000.0000       100.0000
                           6.2500            320,000.00        ZZ
                           6.0000            1666.67           1
                           12.2500           1666.67           80
ELMONT           NY 11003  12.0000           09/16/05
0440299980                 2.7500            11/01/05          00
3274031929                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10221069                   5.7500            155250.0000       100.0000
                           5.7500            154,989.75        ZZ
                           5.5000            743.91            1
                           11.7500           743.91            45
NORTH LAS VEGAS  NV 89032  11.5000           09/28/05
0440300499                 2.7500            11/01/05          00
3342001208                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10222363                   5.2500            566400.0000       100.0000
                           5.2500            563,784.18        ZZ
                           5.0000            3127.68           1
                           10.2500           3127.68           80
SIERRA MADRE     CA 91024  10.0000           08/12/05
0440315778                 0.0000            10/01/05          00
777008871                  0.0000            09/01/35          0.0000
0                          2.2500            09/01/10          09/01/10
Z51/G02                    2.0000            10/01/10          10/01/10
25                         5.2500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10223666                   6.3750            334750.0000       100.0000
                           6.3750            334,750.00        ZZ
                           6.1250            1778.36           1
                           11.3750           1778.36           65
ALEXANDRIA       VA 22304  11.1250           11/28/05
0440669430                 0.0000            01/01/06          00
21305180                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10223688                   6.5000            359650.0000       100.0000
                           6.5000            359,650.00        ZZ
                           6.2500            1948.10           1
                           11.5000           1948.10           80
LEESBURG         VA 20176  11.2500           11/18/05
0440674620                 0.0000            01/01/06          00
26605214                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10225492                   6.3750            294350.0000       100.0000
                           6.3750            294,350.00        ZZ
                           6.1250            1563.73           1
                           11.3750           1563.73           80
FREDERICKSBURG   VA 22401  11.1250           11/30/05
0440689248                 0.0000            01/01/06          00
26705195                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10227063                   6.2500            137150.0000       100.0000
                           6.2500            137,150.00        ZZ
                           6.0000            714.32            1
                           11.2500           714.32            65
IRMO             SC 29063  11.0000           09/19/05
0440417103                 3.2500            11/01/05          00
94037704                   3.0000            10/01/35          0.0000
0                          3.2500            10/01/10          10/01/10
W99/G02                    3.0000            11/01/10          11/01/10
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10232377                   6.1250            165000.0000       100.0000
                           6.1250            165,000.00        ZZ
                           5.8750            842.19            1
                           11.1250           842.19            47
KIRKLAND         WA 98034  10.8750           10/25/05
0426003950                 0.0000            12/01/05          00
0426003950                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/10          11/01/10
E22/G02                    3.0000            12/01/10          12/01/10
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10232591                   6.8750            172000.0000       100.0000
                           6.8750            172,000.00        ZZ
                           6.6250            985.42            1
                           11.8750           985.42            80
DENVER           CO 80211  11.6250           10/26/05
0426080313                 0.0000            12/01/05          00
0426080313                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/10          11/01/10
E22/G02                    3.0000            12/01/10          12/01/10
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236282                   6.3750            758050.0000       100.0000
                           6.3750            758,050.00        ZZ
                           6.1250            4027.14           1
                           11.3750           4027.14           69
HAYMARKET        VA 20169  11.1250           12/02/05
0440697449                 0.0000            01/01/06          00
10005119                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
696/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10236858                   6.2500            493900.0000       100.0000
                           6.2500            493,900.00        ZZ
                           6.0000            2572.40           1
                           11.2500           2572.40           80
WASHINGTON       DC 20008  11.0000           11/29/05
0440690170                 0.0000            01/01/06          00
27005247                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     08                00
                           O                 0.0000

10236999                   6.3750            145000.0000       100.0000
                           6.3750            144,678.60        ZZ
                           6.1250            904.61            1
                           12.3750           904.61            49
EGG HARBOR TOWN  NJ 08234  12.1250           10/05/05
0440430338                 2.2500            12/01/05          00
10082050915912             2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
F44/G02                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10238326                   6.3750            271900.0000       100.0000
                           6.3750            271,900.00        ZZ
                           6.1250            1444.47           1
                           11.3750           1444.47           80
LEESBURG         VA 20175  11.1250           11/17/05
0440707693                 0.0000            01/01/06          00
80605032                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10239978                   6.3750            145600.0000       100.0000
                           6.3750            145,600.00        ZZ
                           6.1250            773.50            1
                           11.3750           773.50            80
WASHINGTON       DC 20019  11.1250           11/30/05
0440717080                 0.0000            01/01/06          00
27005277                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10239980                   6.5000            272000.0000       100.0000
                           6.5000            272,000.00        ZZ
                           6.2500            1473.33           1
                           11.5000           1473.33           80
SPRINGFIELD      VA 22153  11.2500           11/23/05
0440717064                 0.0000            01/01/06          00
26305112                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10239986                   5.8750            3000000.0000      100.0000
                           5.8750            3,000,000.00      ZZ
                           5.6250            14687.50          1
                           10.8750           14687.50          69
WASHINIGTON      DC 20008  10.6250           10/26/05
0440711968                 0.0000            12/01/05          00
25605283                   0.0000            11/01/35          0.0000
0                          1.8750            11/01/10          11/01/10
696/G02                    1.6250            12/01/10          12/01/10
45                         1.8750            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10242894                   6.5000            367900.0000       100.0000
                           6.5000            367,900.00        ZZ
                           6.2500            1992.79           1
                           11.5000           1992.79           80
CENTREVILLE      VA 20121  11.2500           12/07/05
0440754117                 0.0000            02/01/06          00
80605030                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
696/G02                    3.0000            02/01/11          02/01/11
25                         3.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10242896                   6.0000            274000.0000       100.0000
                           6.0000            274,000.00        ZZ
                           5.7500            1370.00           1
                           11.0000           1370.00           80
WOODBRIDGE       VA 22191  10.7500           12/14/05
0440762466                 0.0000            02/01/06          00
26405286                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
696/G02                    3.0000            02/01/11          02/01/11
25                         3.2500            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10242898                   6.6250            472000.0000       100.0000
                           6.6250            472,000.00        ZZ
                           6.3750            2605.83           1
                           11.6250           2605.83           80
WELLINGTON       FL 33414  11.3750           12/07/05
0440754158                 0.0000            02/01/06          00
50105157                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
696/G02                    3.0000            02/01/11          02/01/11
25                         3.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10242906                   6.6250            424200.0000       100.0000
                           6.6250            424,200.00        ZZ
                           6.3750            2341.94           1
                           11.6250           2341.94           80
GAMBRILLS        MD 21054  11.3750           11/30/05
0440760700                 0.0000            01/01/06          00
33805138                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
696/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10242914                   5.8750            325000.0000       100.0000
                           5.8750            325,000.00        ZZ
                           5.6250            1591.15           1
                           10.8750           1591.15           74
GAITHERSBURG     MD 20879  10.6250           12/09/05
0440761914                 0.0000            02/01/06          00
33905185                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
696/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10242926                   6.0000            343000.0000       100.0000
                           6.0000            343,000.00        ZZ
                           5.7500            1715.00           1
                           11.0000           1715.00           80
SILVER SPRING    MD 20901  10.7500           12/12/05
0440754166                 0.0000            02/01/06          00
32605281                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
696/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10248420                   6.6250            417000.0000       100.0000
                           6.6250            417,000.00        ZZ
                           6.3750            2302.19           1
                           11.6250           2302.19           79
ARLINGTON        VA 22201  11.3750           12/09/05
0440765121                 0.0000            02/01/06          00
40105548                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
696/G02                    3.0000            02/01/11          02/01/11
25                         3.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10251032                   6.6250            424000.0000       100.0000
                           6.6250            424,000.00        ZZ
                           6.3750            2340.83           1
                           11.6250           2340.83           80
FALLS CHURCH     VA 22043  11.3750           12/15/05
0440767366                 0.0000            02/01/06          00
80605042                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
696/G02                    3.0000            02/01/11          02/01/11
25                         3.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10251514                   6.6250            263200.0000       100.0000
                           6.6250            263,200.00        ZZ
                           6.3750            1453.08           1
                           11.6250           1453.08           80
SILVER SPRING    MD 20902  11.3750           12/14/05
0440769180                 0.0000            02/01/06          00
34005171                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
696/G02                    3.0000            02/01/11          02/01/11
25                         3.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10256847                   6.5000            340000.0000       100.0000
                           6.5000            340,000.00        ZZ
                           6.2500            1841.67           1
                           12.5000           1841.67           80
BOULDER          CO 80303  12.2500           09/26/05
639738                     2.2500            11/01/05          00
639738                     2.0000            10/01/35          0.0000
0                          2.2500            10/01/10          10/01/10
253/253                    2.0000            11/01/10          11/01/10
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10260613                   6.7500            101600.0000       100.0000
                           6.7500            101,512.52        ZZ
                           6.5000            658.98            1
                           11.7500           658.98            80
BAY CITY         MI 48706  11.5000           11/10/05
0426223673                 0.0000            01/01/06          00
0426223673                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10264261                   6.5000            241600.0000       100.0000
                           6.5000            241,600.00        ZZ
                           6.2500            1308.67           1
                           11.5000           1308.67           80
SMITHFIELD       RI 02917  11.2500           11/14/05
0425960960                 0.0000            01/01/06          00
0425960960                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10264265                   6.2500            116100.0000       100.0000
                           6.2500            115,822.31        ZZ
                           6.0000            604.69            4
                           11.2500           604.69            65
SPANAWAY         WA 98387  11.0000           11/07/05
0425962503                 0.0000            01/01/06          00
0425962503                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10265869                   6.6250            234840.0000       100.0000
                           6.6250            234,840.00        ZZ
                           6.3750            1296.51           1
                           11.6250           1296.51           80
PERHAM           MN 56573  11.3750           11/15/05
0426338661                 0.0000            01/01/06          00
0426338661                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10266469                   6.3750            211000.0000       100.0000
                           6.3750            211,000.00        ZZ
                           6.1250            1120.94           1
                           12.3750           1120.94           64
PEORIA           AZ 85383  12.1250           10/27/05
0440485332                 2.7500            12/01/05          00
3311002096                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           N                 0.0000

10266471                   6.7500            145000.0000       100.0000
                           6.7500            145,000.00        ZZ
                           6.5000            815.63            1
                           12.7500           815.63            73
MESA             AZ 85201  12.5000           10/21/05
0440485340                 2.7500            12/01/05          00
3311002097                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     09                00
                           N                 0.0000

10266475                   5.7500            196000.0000       100.0000
                           5.7500            195,999.99        ZZ
                           5.5000            939.17            1
                           11.7500           939.17            80
SUPRISE          AZ 85374  11.5000           10/18/05
0440485365                 2.7500            12/01/05          00
3311002106                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266479                   6.6250            224000.0000       100.0000
                           6.6250            224,000.00        ZZ
                           6.3750            1236.67           1
                           12.6250           1236.67           80
HOUSTON          TX 77027  12.3750           10/21/05
0440485381                 2.7500            12/01/05          00
3311002124                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266483                   6.0000            112000.0000       100.0000
                           6.0000            112,000.00        ZZ
                           5.7500            560.00            1
                           12.0000           560.00            80
MESA             AZ 85205  11.7500           10/25/05
0440485407                 2.7500            12/01/05          00
3311002135                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10266485                   6.1250            312000.0000       100.0000
                           6.1250            312,000.00        ZZ
                           5.8750            1592.50           1
                           12.1250           1592.50           79
GILBERT          AZ 85233  11.8750           10/26/05
0440485415                 2.7500            12/01/05          00
3311002142                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           O                 0.0000

10266489                   6.7500            135850.0000       100.0000
                           6.7500            135,850.00        ZZ
                           6.5000            764.16            1
                           12.7500           764.16            65
PEORIA           AZ 85345  12.5000           10/26/05
0440485431                 2.7500            12/01/05          00
3311002150                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266493                   6.8750            240000.0000       100.0000
                           6.8750            240,000.00        ZZ
                           6.6250            1375.00           1
                           12.8750           1375.00           80
PHOENIX          AZ 85032  12.6250           10/26/05
0440485456                 2.7500            12/01/05          00
3311002176                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10266497                   6.6250            273000.0000       100.0000
                           6.6250            273,000.00        ZZ
                           6.3750            1507.19           1
                           12.6250           1507.19           75
PHOENIX          AZ 85027  12.3750           10/31/05
0440485472                 2.7500            12/01/05          00
3311002202                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266503                   6.5000            200000.0000       100.0000
                           6.5000            199,637.40        ZZ
                           6.2500            1264.14           1
                           12.5000           1264.14           42
PHOENIX          AZ 85086  12.2500           10/27/05
0440485498                 2.7500            12/01/05          00
3311002209                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266505                   6.5000            112000.0000       100.0000
                           6.5000            111,898.75        ZZ
                           6.2500            707.92            1
                           12.5000           707.92            80
ST ROSE          LA 70087  12.2500           11/04/05
0440485506                 2.7500            01/01/06          00
3311002230                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266507                   6.6250            216000.0000       100.0000
                           6.6250            216,000.00        ZZ
                           6.3750            1192.50           1
                           12.6250           1192.50           80
APACHE JUNCTION  AZ 85219  12.3750           11/02/05
0440485514                 2.7500            01/01/06          00
3311002269                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266511                   6.8750            312000.0000       100.0000
                           6.8750            312,000.00        ZZ
                           6.6250            1787.50           1
                           12.8750           1787.50           80
MESA             AZ 85213  12.6250           10/28/05
0440485530                 2.7500            12/01/05          00
3311002299                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266515                   6.1250            532000.0000       100.0000
                           6.1250            532,000.00        ZZ
                           5.8750            2715.42           1
                           12.1250           2715.42           80
PHOENIX          AZ 85048  11.8750           10/18/05
0440485555                 2.7500            12/01/05          00
3311200077                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266517                   6.1250            230475.0000       100.0000
                           6.1250            230,475.00        ZZ
                           5.8750            1176.38           1
                           12.1250           1176.38           70
ANTHEM           AZ 85086  11.8750           10/03/05
0440485563                 2.7500            12/01/05          00
3315006313                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266521                   5.8750            350000.0000       100.0000
                           5.8750            350,000.00        ZZ
                           5.6250            1713.54           1
                           11.8750           1713.54           49
TORRANCE         CA 90505  11.6250           10/18/05
0440485589                 0.0000            12/01/05          00
3315006372                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10266523                   6.6250            207200.0000       100.0000
                           6.6250            207,200.00        ZZ
                           6.3750            1143.92           1
                           12.6250           1143.92           80
MESA             AZ 85208  12.3750           10/11/05
0440485597                 0.0000            12/01/05          00
3315006373                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266527                   6.5000            407350.0000       100.0000
                           6.5000            407,350.00        ZZ
                           6.2500            2206.48           1
                           12.5000           2206.48           80
CHULA VISTA      CA 91910  12.2500           10/17/05
0440485613                 2.7500            12/01/05          00
3318003655                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10266531                   6.6250            271800.0000       100.0000
                           6.6250            271,800.00        ZZ
                           6.3750            1500.56           1
                           12.6250           1500.56           80
MENIFEE          CA 92584  12.3750           10/19/05
0440485639                 2.7500            12/01/05          00
3318004142                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266537                   6.5000            235900.0000       100.0000
                           6.5000            235,900.00        ZZ
                           6.2500            1277.79           1
                           12.5000           1277.79           80
SAN DIEGO        CA 92115  12.2500           10/17/05
0440485662                 2.7500            12/01/05          00
3318005499                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10266543                   6.7500            487000.0000       100.0000
                           6.7500            487,000.00        ZZ
                           6.5000            2739.38           1
                           12.7500           2739.38           73
LAKESIDE AREA    CA 92040  12.5000           10/13/05
0440485696                 2.7500            12/01/05          00
3318005877                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266545                   5.3750            268000.0000       100.0000
                           5.3750            268,000.00        ZZ
                           5.1250            1200.42           1
                           11.3750           1200.42           80
DOWNEY           CA 90242  11.1250           10/20/05
0440485704                 2.7500            12/01/05          00
3318005964                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10266547                   6.3750            332000.0000       100.0000
                           6.3750            332,000.00        ZZ
                           6.1250            1763.75           1
                           12.3750           1763.75           80
MENIFEE AREA     CA 92584  12.1250           10/11/05
0440485712                 2.7500            12/01/05          00
3318005973                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10266551                   5.3750            170000.0000       100.0000
                           5.3750            170,000.00        ZZ
                           5.1250            761.46            1
                           11.3750           761.46            34
CALABASAS        CA 91302  11.1250           10/10/05
0440485738                 2.7500            12/01/05          00
3318006010                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10266555                   6.3750            320000.0000       100.0000
                           6.3750            320,000.00        ZZ
                           6.1250            1700.00           1
                           12.3750           1700.00           79
TEMECULA         CA 92592  12.1250           11/01/05
0440485753                 2.7500            01/01/06          00
3318006028                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10266557                   6.2500            224000.0000       100.0000
                           6.2500            224,000.00        ZZ
                           6.0000            1166.67           1
                           12.2500           1166.67           80
MANNING          CA 92220  12.0000           10/13/05
0440485761                 2.7500            12/01/05          00
3318006029                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266559                   5.6250            362000.0000       100.0000
                           5.6250            361,950.00        ZZ
                           5.3750            1696.88           1
                           11.6250           1696.88           80
PALMDALE         CA 93551  11.3750           10/13/05
0440485779                 2.7500            12/01/05          00
3318006041                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266563                   6.5000            212000.0000       100.0000
                           6.5000            212,000.00        ZZ
                           6.2500            1148.33           1
                           12.5000           1148.33           80
HANFORD          CA 93230  12.2500           10/21/05
0440485795                 2.7500            12/01/05          00
3318006078                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266569                   6.1250            224000.0000       100.0000
                           6.1250            224,000.00        ZZ
                           5.8750            1143.33           1
                           12.1250           1143.33           80
PALMDALE         CA 93550  11.8750           10/25/05
0440485829                 2.7500            12/01/05          00
3318006124                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266589                   6.3750            218320.0000       100.0000
                           6.3750            218,320.00        ZZ
                           6.1250            1159.83           1
                           12.3750           1159.83           80
PALMDALE AREA    CA 93551  12.1250           10/27/05
0440485928                 2.7500            12/01/05          00
3318006279                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266595                   6.6250            225600.0000       100.0000
                           6.6250            225,600.00        ZZ
                           6.3750            1245.50           1
                           12.6250           1245.50           80
RENO             NV 89506  12.3750           10/21/05
0440485951                 2.7500            12/01/05          00
1260302307                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266597                   6.7500            240000.0000       100.0000
                           6.7500            240,000.00        ZZ
                           6.5000            1350.00           1
                           12.7500           1350.00           80
RENO             NV 89506  12.5000           10/20/05
0440485969                 2.7500            12/01/05          00
1260302309                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266603                   6.5000            179687.0000       100.0000
                           6.5000            179,687.00        T
                           6.2500            973.30            1
                           12.5000           973.30            79
FERNLEY          NV 89408  12.2500           10/25/05
0440485993                 2.7500            12/01/05          00
1260302452                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266609                   6.0000            233000.0000       100.0000
                           6.0000            232,785.00        ZZ
                           5.7500            1165.00           1
                           11.0000           1165.00           47
SPARKS           NV 89436  10.7500           10/18/05
0440486025                 0.0000            12/01/05          00
1260302561                 0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
N67/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10266617                   5.7500            224000.0000       100.0000
                           5.7500            223,815.17        ZZ
                           5.5000            1073.33           1
                           11.7500           1073.33           80
LAS VEGAS        NV 89131  11.5000           10/20/05
0440486066                 2.7500            12/01/05          00
1390300291                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266623                   5.6250            268000.0000       100.0000
                           5.6250            267,672.75        ZZ
                           5.3750            1256.25           1
                           11.6250           1256.25           80
CHANDLER         AZ 85249  11.3750           06/22/05
0440486090                 2.2500            08/01/05          00
1760006882                 2.0000            07/01/35          0.0000
0                          2.2500            07/01/10          07/01/10
N67/G02                    2.0000            08/01/10          08/01/10
25                         2.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266635                   6.2500            235394.0000       100.0000
                           6.2500            235,394.00        ZZ
                           6.0000            1226.01           1
                           12.2500           1226.01           80
CHANDLER         AZ 85249  12.0000           10/11/05
0440486157                 2.7500            12/01/05          00
1760300249                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266649                   6.5000            286050.0000       100.0000
                           6.5000            286,050.00        ZZ
                           6.2500            1549.44           1
                           12.5000           1549.44           80
CHANDLER         AZ 85249  12.2500           10/19/05
0440486223                 2.7500            12/01/05          00
1760300794                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10266659                   6.2500            162650.0000       100.0000
                           6.2500            162,650.00        ZZ
                           6.0000            847.14            1
                           12.2500           847.14            80
PHOENIX          AZ 85042  12.0000           10/24/05
0440486272                 2.7500            12/01/05          00
1760301233                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266665                   6.6250            180000.0000       100.0000
                           6.6250            180,000.00        ZZ
                           6.3750            993.75            1
                           12.6250           993.75            51
CHANDLER         AZ 85249  12.3750           10/21/05
0440486306                 2.7500            12/01/05          00
1760301991                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266673                   6.5000            223000.0000       100.0000
                           6.5000            223,000.00        ZZ
                           6.2500            1207.92           1
                           11.5000           1207.92           75
CHANDLER         AZ 85225  11.2500           11/02/05
0440486348                 0.0000            01/01/06          00
1760302090                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
N67/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10266677                   6.2500            188400.0000       100.0000
                           6.2500            188,200.00        ZZ
                           6.0000            981.25            1
                           12.2500           981.25            80
LAVEEN           AZ 85339  12.0000           10/27/05
0440486363                 2.7500            12/01/05          00
1760302337                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266679                   6.8750            303600.0000       100.0000
                           6.8750            303,600.00        ZZ
                           6.6250            1739.38           1
                           12.8750           1739.38           80
HESPERIA         CA 92345  12.6250           11/01/05
0440486371                 2.7500            01/01/06          00
3318006282                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266683                   6.2500            266400.0000       100.0000
                           6.2500            266,400.00        ZZ
                           6.0000            1387.50           1
                           12.2500           1387.50           80
HILO             HI 96720  12.0000           10/28/05
0440486397                 2.7500            12/01/05          00
3318006306                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266685                   6.2500            359650.0000       100.0000
                           6.2500            359,650.00        ZZ
                           6.0000            1873.18           1
                           12.2500           1873.18           80
CHULA VISTA      CA 91910  12.0000           10/28/05
0440486405                 2.7500            12/01/05          00
3318006354                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266687                   6.2500            357500.0000       100.0000
                           6.2500            357,500.00        ZZ
                           6.0000            1861.98           1
                           12.2500           1861.98           65
NORTH HILLS ARE  CA 91343  12.0000           10/27/05
0440486413                 2.7500            12/01/05          00
3318006356                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266689                   6.5000            252000.0000       100.0000
                           6.5000            252,000.00        ZZ
                           6.2500            1365.00           1
                           12.5000           1365.00           80
PHOENIX          AZ 85037  12.2500           11/02/05
0440486421                 2.7500            01/01/06          00
3318006390                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10266691                   6.2500            308000.0000       100.0000
                           6.2500            307,919.80        ZZ
                           6.0000            1604.17           1
                           12.2500           1604.17           80
BISHOP           CA 93514  12.0000           10/10/05
0440486439                 2.7500            12/01/05          00
3318500680                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266693                   6.7500            600000.0000       100.0000
                           6.7500            600,000.00        ZZ
                           6.5000            3375.00           1
                           12.7500           3375.00           80
LOS ANGELES      CA 91352  12.5000           10/12/05
0440486447                 2.7500            12/01/05          00
3318500700                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266701                   5.2500            265000.0000       100.0000
                           5.2500            264,390.75        ZZ
                           5.0000            1463.34           1
                           11.2500           1463.34           40
REDONDO BEACH    CA 90278  11.0000           10/12/05
0440486488                 2.7500            12/01/05          00
3318500749                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           N                 0.0000

10266709                   6.0000            225600.0000       100.0000
                           6.0000            225,600.00        ZZ
                           5.7500            1128.00           1
                           12.0000           1128.00           80
LANCASTER        CA 93535  11.7500           10/18/05
0440486520                 2.7500            12/01/05          00
3318500776                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266713                   6.3750            218000.0000       100.0000
                           6.3750            218,000.00        ZZ
                           6.1250            1158.13           1
                           12.3750           1158.13           76
WESTFIELD        MA 01085  12.1250           09/01/05
0440486546                 2.7500            11/01/05          00
3331000103                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10266715                   6.7500            280000.0000       100.0000
                           6.7500            279,403.05        ZZ
                           6.5000            1816.07           1
                           12.7500           1816.07           80
PRIOR LAKE       MN 55372  12.5000           10/20/05
0440486553                 2.7500            12/01/05          00
3331000164                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266717                   6.2500            208000.0000       100.0000
                           6.2500            208,000.00        ZZ
                           6.0000            1083.33           1
                           12.2500           1083.33           80
SAINT PAUL       MN 55106  12.0000           10/18/05
0440486561                 2.7500            12/01/05          00
3331000169                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266719                   5.8750            162400.0000       100.0000
                           5.8750            162,399.99        ZZ
                           5.6250            795.08            1
                           11.8750           795.08            80
ANDOVER          MN 55304  11.6250           10/26/05
0440486579                 2.7500            12/01/05          00
3331000171                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266723                   6.2500            196000.0000       100.0000
                           6.2500            196,000.00        ZZ
                           6.0000            1020.83           1
                           12.2500           1020.83           80
SOUTH SAINT PAU  MN 55075  12.0000           10/31/05
0440486595                 2.7500            12/01/05          00
3331000191                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266725                   6.7500            205600.0000       100.0000
                           6.7500            205,600.00        ZZ
                           6.5000            1156.50           1
                           12.7500           1156.50           80
BROOKLYN PARK    MN 55445  12.5000           10/26/05
0440486603                 2.7500            12/01/05          00
3331000203                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266727                   6.1250            164000.0000       100.0000
                           6.1250            164,000.00        ZZ
                           5.8750            837.08            1
                           12.1250           837.08            80
BROOKLYN CENTER  MN 55430  11.8750           10/31/05
0440486611                 2.7500            12/01/05          00
3331000211                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266729                   6.2500            139100.0000       100.0000
                           6.2500            139,099.99        ZZ
                           6.0000            724.48            1
                           12.2500           724.48            80
BLAINE           MN 55434  12.0000           10/21/05
0440486629                 2.7500            12/01/05          00
3332000636                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266731                   6.5000            328800.0000       100.0000
                           6.5000            328,800.00        ZZ
                           6.2500            1781.00           1
                           12.5000           1781.00           80
VANCOUVER        WA 98662  12.2500           10/27/05
0440486637                 2.7500            12/01/05          00
3339002984                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10266735                   6.3750            300000.0000       100.0000
                           6.3750            300,000.00        ZZ
                           6.1250            1593.75           1
                           12.3750           1593.75           80
PORTLAND         OR 97232  12.1250           10/14/05
0440486652                 2.7500            12/01/05          00
3339003004                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266737                   5.8750            231000.0000       100.0000
                           5.8750            230,963.51        ZZ
                           5.6250            1130.94           1
                           11.8750           1130.94           70
LYNNWOOD         WA 98087  11.6250           10/21/05
0440486660                 3.0000            12/01/05          00
3339003013                 2.7500            11/01/35          0.0000
0                          3.0000            11/01/10          11/01/10
N67/G02                    2.7500            12/01/10          12/01/10
25                         3.0000            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     5                 0
0.0000                     05                00
                           N                 0.0000

10266739                   6.3750            709500.0000       100.0000
                           6.3750            709,500.00        ZZ
                           6.1250            3769.22           1
                           12.3750           3769.22           71
SEATTLE          WA 98102  12.1250           10/14/05
0440486678                 2.7500            12/01/05          00
3339003025                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266743                   6.3750            216000.0000       100.0000
                           6.3750            216,000.00        ZZ
                           6.1250            1147.50           1
                           12.3750           1147.50           80
MOUNTLAKE TERRA  WA 98043  12.1250           10/20/05
0440486694                 2.7500            12/01/05          00
3339003043                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266745                   6.2500            215000.0000       100.0000
                           6.2500            215,000.00        ZZ
                           6.0000            1119.79           1
                           12.2500           1119.79           38
SNOHOMISH        WA 98290  12.0000           10/13/05
0440486702                 2.7500            12/01/05          00
3339003078                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266751                   5.8750            180000.0000       100.0000
                           5.8750            180,000.00        ZZ
                           5.6250            881.25            2
                           11.8750           881.25            75
MINNEAPOLIS      MN 55411  11.6250           10/31/05
0440486736                 2.7500            12/01/05          00
3339003101                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           N                 0.0000

10266753                   6.3750            88200.0000        100.0000
                           6.3750            88,036.19         ZZ
                           6.1250            550.25            1
                           12.3750           550.25            60
LACEY            WA 98503  12.1250           10/25/05
0440486744                 2.7500            12/01/05          00
3339003103                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           N                 0.0000

10266755                   6.1250            152250.0000       100.0000
                           6.1250            152,250.00        ZZ
                           5.8750            777.11            1
                           12.1250           777.11            75
MINNEAPOLIS      MN 55412  11.8750           10/31/05
0440486751                 2.7500            12/01/05          00
3339003104                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           N                 0.0000

10266757                   6.2500            203000.0000       100.0000
                           6.2500            203,000.00        ZZ
                           6.0000            1057.29           1
                           12.2500           1057.29           70
VANCOUVER        WA 98662  12.0000           10/24/05
0440486769                 2.7500            12/01/05          00
3339003115                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266759                   6.3750            124000.0000       100.0000
                           6.3750            124,000.00        ZZ
                           6.1250            658.75            1
                           12.3750           658.75            79
AURORA           CO 80013  12.1250           10/25/05
0440486777                 2.7500            12/01/05          00
3339003119                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     09                00
                           O                 0.0000

10266765                   6.0000            173600.0000       100.0000
                           6.0000            173,600.00        ZZ
                           5.7500            868.00            1
                           12.0000           868.00            80
PORTLAND         OR 97233  11.7500           10/25/05
0440486793                 2.7500            12/01/05          00
3339003134                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266767                   6.0000            180400.0000       100.0000
                           6.0000            180,400.00        ZZ
                           5.7500            902.00            1
                           12.0000           902.00            80
PORTLAND         OR 97211  11.7500           10/25/05
0440486801                 2.7500            12/01/05          00
3339003136                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10266769                   6.3750            92000.0000        100.0000
                           6.3750            91,800.27         ZZ
                           6.1250            573.96            1
                           12.3750           573.96            65
COLORADO SPRING  CO 80916  12.1250           10/18/05
0440486819                 2.7500            12/01/05          00
3339003147                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266771                   6.5000            216000.0000       100.0000
                           6.5000            216,000.00        ZZ
                           6.2500            1170.00           1
                           12.5000           1170.00           80
FERNDALE         WA 98248  12.2500           10/26/05
0440486827                 2.7500            12/01/05          00
3339003150                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266773                   6.5000            184000.0000       100.0000
                           6.5000            184,000.00        ZZ
                           6.2500            996.67            1
                           12.5000           996.67            80
LITTLETON        CO 80128  12.2500           10/17/05
0440486835                 2.7500            12/01/05          00
3339003153                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10266785                   6.1250            232500.0000       100.0000
                           6.1250            232,500.00        ZZ
                           5.8750            1186.72           1
                           12.1250           1186.72           65
PORTLAND         OR 97217  11.8750           11/04/05
0440486892                 2.7500            01/01/06          00
3339003204                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10266789                   6.3750            215900.0000       100.0000
                           6.3750            215,900.00        ZZ
                           6.1250            1146.97           1
                           12.3750           1146.97           80
FREELAND         WA 98249  12.1250           10/26/05
0440486918                 2.7500            12/01/05          00
3339003211                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266791                   6.0000            200000.0000       100.0000
                           6.0000            200,000.00        ZZ
                           5.7500            1000.00           1
                           12.0000           1000.00           80
SULTAN           WA 98294  11.7500           10/26/05
0440486926                 2.7500            12/01/05          00
3339003217                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266793                   6.3750            197600.0000       100.0000
                           6.3750            197,600.00        ZZ
                           6.1250            1049.75           1
                           12.3750           1049.75           80
GOLDEN           CO 80403  12.1250           10/31/05
0440486934                 2.7500            12/01/05          00
3339003221                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10266795                   6.2500            169600.0000       100.0000
                           6.2500            169,600.00        ZZ
                           6.0000            883.33            1
                           12.2500           883.33            80
BELLINGHAM       WA 98226  12.0000           11/03/05
0440486942                 3.0000            01/01/06          00
3339003228                 2.7500            12/01/35          0.0000
0                          3.0000            12/01/10          12/01/10
N67/G02                    2.7500            01/01/11          01/01/11
25                         3.0000            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10266797                   6.5000            144000.0000       100.0000
                           6.5000            144,000.00        ZZ
                           6.2500            780.00            1
                           12.5000           780.00            80
SPOKANE          WA 99205  12.2500           10/25/05
0440486959                 2.7500            12/01/05          00
3339003233                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266799                   6.7500            315000.0000       100.0000
                           6.7500            314,952.36        ZZ
                           6.5000            1771.88           3
                           12.7500           1771.88           75
SEATTLE          WA 98122  12.5000           10/28/05
0440486967                 2.7500            12/01/05          00
3339003238                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10266803                   6.2500            172500.0000       100.0000
                           6.2500            172,500.00        ZZ
                           6.0000            898.44            1
                           12.2500           898.44            75
LITTLETON        CO 80123  12.0000           10/26/05
0440486983                 2.7500            12/01/05          00
3339003248                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266809                   6.2500            129500.0000       100.0000
                           6.2500            129,500.00        ZZ
                           6.0000            674.48            1
                           12.2500           674.48            70
TACOMA           WA 98404  12.0000           10/26/05
0440487015                 2.7500            12/01/05          00
3339003261                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           N                 0.0000

10266813                   5.8750            204000.0000       100.0000
                           5.8750            204,000.00        ZZ
                           5.6250            998.75            1
                           11.8750           998.75            80
GRESHAM          OR 97080  11.6250           11/01/05
0440487031                 3.0000            01/01/06          00
3339003282                 2.7500            12/01/35          0.0000
0                          3.0000            12/01/10          12/01/10
N67/G02                    2.7500            01/01/11          01/01/11
25                         3.0000            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266815                   5.7500            349600.0000       100.0000
                           5.7500            349,600.00        ZZ
                           5.5000            1675.17           1
                           11.7500           1675.17           80
SEATTLE          WA 98103  11.5000           11/02/05
0440487049                 2.7500            01/01/06          00
3339003289                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266817                   6.3750            234000.0000       100.0000
                           6.3750            234,000.00        ZZ
                           6.1250            1243.13           1
                           12.3750           1243.13           80
AUBURN           WA 98001  12.1250           11/02/05
0440487056                 2.7500            01/01/06          00
3339003303                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10266819                   6.7500            650000.0000       100.0000
                           6.7500            650,000.00        ZZ
                           6.5000            3656.25           1
                           12.7500           3656.25           79
HENDERSON        NV 89052  12.5000           11/01/05
0440487064                 2.7500            01/01/06          00
3342000152                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266821                   6.6250            242550.0000       100.0000
                           6.6250            242,550.00        ZZ
                           6.3750            1339.08           1
                           12.6250           1339.08           80
NORTH LAS VEGAS  NV 89031  12.3750           10/20/05
0440487072                 2.7500            12/01/05          00
3342000511                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266823                   6.5000            312000.0000       100.0000
                           6.5000            312,000.00        ZZ
                           6.2500            1690.00           1
                           12.5000           1690.00           80
LAS VEGAS        NV 89113  12.2500           10/20/05
0440487080                 2.7500            12/01/05          00
3342000894                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10266825                   6.0000            174650.0000       100.0000
                           6.0000            174,650.00        ZZ
                           5.7500            873.25            1
                           12.0000           873.25            80
HURRICANE        UT 84737  11.7500           10/26/05
0440487098                 2.7500            12/01/05          00
3342000974                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266829                   6.6250            237000.0000       100.0000
                           6.6250            236,580.64        ZZ
                           6.3750            1517.54           1
                           12.6250           1517.54           75
GILBERT          AZ 85297  12.3750           10/11/05
0440487114                 3.2500            12/01/05          00
3342001116                 3.0000            11/01/35          0.0000
0                          3.2500            11/01/10          11/01/10
N67/G02                    3.0000            12/01/10          12/01/10
25                         3.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266831                   6.1250            89000.0000        100.0000
                           6.1250            89,000.00         ZZ
                           5.8750            454.27            1
                           12.1250           454.27            66
CEDAR CITY       UT 84720  11.8750           10/18/05
0440487122                 2.7500            12/01/05          00
3342001169                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266833                   6.1250            87000.0000        100.0000
                           6.1250            87,000.00         ZZ
                           5.8750            444.06            1
                           12.1250           444.06            64
CEDAR CITY       UT 84720  11.8750           10/18/05
0440487130                 2.7500            12/01/05          00
3342001170                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266835                   6.1250            89000.0000        100.0000
                           6.1250            89,000.00         ZZ
                           5.8750            454.27            1
                           12.1250           454.27            66
CEDAR CITY       UT 84720  11.8750           10/19/05
0440487148                 2.7500            12/01/05          00
3342001171                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266837                   6.1250            89000.0000        100.0000
                           6.1250            88,999.99         ZZ
                           5.8750            454.27            1
                           12.1250           454.27            66
CEDAR CITY       UT 84720  11.8750           10/19/05
0440487155                 2.7500            12/01/05          00
3342001172                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266841                   6.3750            204000.0000       100.0000
                           6.3750            203,999.99        ZZ
                           6.1250            1083.75           1
                           12.3750           1083.75           80
LAS VEGAS        NV 89108  12.1250           10/18/05
0440487171                 2.7500            12/01/05          00
3342001227                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10266843                   6.2500            693600.0000       100.0000
                           6.2500            693,558.10        ZZ
                           6.0000            3612.50           1
                           12.2500           3612.50           80
CHANTILLY        VA 20152  12.0000           10/21/05
0440487189                 2.7500            12/01/05          00
3342001269                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266847                   6.3750            960000.0000       100.0000
                           6.3750            958,216.98        ZZ
                           6.1250            5989.15           1
                           12.3750           5989.15           60
SANTA CLARA      UT 84765  12.1250           10/25/05
0440487205                 2.7500            12/01/05          00
3342001329                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10266849                   6.7500            320000.0000       100.0000
                           6.7500            320,000.00        ZZ
                           6.5000            1800.00           1
                           12.7500           1800.00           80
OAKLAND          CA 94621  12.5000           10/24/05
0440487213                 2.7500            12/01/05          00
3342001334                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266851                   6.7500            122400.0000       100.0000
                           6.7500            122,400.00        ZZ
                           6.5000            688.50            1
                           12.7500           688.50            80
FRONT ROYAL      VA 22630  12.5000           10/27/05
0440487221                 2.7500            12/01/05          00
3342001337                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10266853                   6.7500            223950.0000       100.0000
                           6.7500            223,950.00        ZZ
                           6.5000            1259.72           1
                           12.7500           1259.72           80
LAS VEGAS        NV 89123  12.5000           10/19/05
0440487239                 2.7500            12/01/05          00
3342001351                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266867                   5.6250            166950.0000       100.0000
                           5.6250            166,950.00        T
                           5.3750            782.58            1
                           11.6250           782.58            63
LAS VEGAS        NV 89107  11.3750           10/26/05
0440487296                 2.7500            12/01/05          00
3342001412                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10266869                   6.1250            191200.0000       100.0000
                           6.1250            191,200.00        ZZ
                           5.8750            975.92            1
                           12.1250           975.92            80
LAS VEGAS        NV 89107  11.8750           10/31/05
0440487304                 2.7500            12/01/05          00
3342001413                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266871                   6.6250            265250.0000       100.0000
                           6.6250            265,249.45        ZZ
                           6.3750            1464.40           1
                           12.6250           1464.40           80
NORTH LAS VEGAS  NV 89031  12.3750           10/18/05
0440487312                 2.7500            12/01/05          00
3342001415                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266873                   6.3750            212000.0000       100.0000
                           6.3750            212,000.00        ZZ
                           6.1250            1126.25           1
                           12.3750           1126.25           80
NORTH LAS VEGAS  NV 89032  12.1250           11/01/05
0440487320                 2.7500            01/01/06          00
3342001438                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266877                   6.3750            348000.0000       100.0000
                           6.3750            347,999.96        ZZ
                           6.1250            1848.75           1
                           12.3750           1848.75           80
ELK GROVE        CA 95624  12.1250           10/27/05
0440487346                 2.7500            12/01/05          00
3342001482                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266881                   6.8750            440000.0000       100.0000
                           6.8750            439,630.34        ZZ
                           6.6250            2890.49           1
                           12.8750           2890.49           80
IVINS            UT 84738  12.6250           11/01/05
0440487361                 2.7500            01/01/06          00
3342001507                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     03                00
                           O                 0.0000

10266883                   6.5000            196000.0000       100.0000
                           6.5000            195,644.68        ZZ
                           6.2500            1238.85           1
                           12.5000           1238.85           80
LAS VEGAS        NV 89131  12.2500           10/31/05
0440487379                 2.7500            12/01/05          00
3342001569                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10266885                   6.5000            558800.0000       100.0000
                           6.5000            558,799.99        ZZ
                           6.2500            3026.83           1
                           12.5000           3026.83           80
WATSONVILLE      CA 95076  12.2500           10/26/05
0440487387                 2.7500            12/01/05          00
3347003009                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266889                   6.6250            298300.0000       100.0000
                           6.6250            298,300.00        ZZ
                           6.3750            1646.86           1
                           12.6250           1646.86           80
CHOWCHILLA       CA 93610  12.3750           10/04/05
0440487403                 2.7500            12/01/05          00
3347003471                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10266897                   6.3750            230400.0000       100.0000
                           6.3750            229,951.20        ZZ
                           6.1250            1224.00           1
                           12.3750           1224.00           80
SAN JOSE         CA 95111  12.1250           10/17/05
0440487445                 2.7500            12/01/05          00
3347003900                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     06                00
                           O                 0.0000

10266907                   6.1250            355000.0000       100.0000
                           6.1250            355,000.00        ZZ
                           5.8750            1811.98           1
                           12.1250           1811.98           79
STOCKTON         CA 95206  11.8750           10/20/05
0440487494                 2.7500            12/01/05          00
3347003948                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10266909                   6.6250            164000.0000       100.0000
                           6.6250            163,999.99        ZZ
                           6.3750            905.42            1
                           12.6250           905.42            80
MODESTO          CA 95350  12.3750           10/18/05
0440487502                 2.7500            12/01/05          00
3347003966                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266911                   6.3750            276000.0000       100.0000
                           6.3750            276,000.00        ZZ
                           6.1250            1466.25           1
                           12.3750           1466.25           80
MERCED           CA 95340  12.1250           10/19/05
0440487510                 2.7500            12/01/05          00
3347003970                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266913                   6.2500            180000.0000       100.0000
                           6.2500            180,000.00        ZZ
                           6.0000            937.50            1
                           12.2500           937.50            71
MODESTO          CA 95358  12.0000           10/20/05
0440487528                 2.7500            12/01/05          00
3347003972                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266921                   6.5000            155000.0000       100.0000
                           6.5000            154,718.98        ZZ
                           6.2500            979.71            2
                           12.5000           979.71            33
OAKLAND          CA 94621  12.2500           10/26/05
0440487569                 2.7500            12/01/05          00
3347003988                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           N                 0.0000

10266931                   6.2500            193900.0000       100.0000
                           6.2500            193,900.00        ZZ
                           6.0000            1009.90           1
                           12.2500           1009.90           70
VISALIA          CA 93292  12.0000           10/20/05
0440487619                 2.7500            12/01/05          00
3347004031                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           N                 0.0000

10266937                   6.3750            344000.0000       100.0000
                           6.3750            344,000.00        ZZ
                           6.1250            1827.50           1
                           12.3750           1827.50           80
SAN JOSE         CA 95122  12.1250           10/26/05
0440487643                 2.7500            12/01/05          00
3347004094                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10266939                   6.1250            312000.0000       100.0000
                           6.1250            312,000.00        ZZ
                           5.8750            1592.50           1
                           12.1250           1592.50           77
HAYWARD          CA 94545  11.8750           10/26/05
0440487650                 2.7500            12/01/05          00
3347004107                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           O                 0.0000

10266951                   6.3750            120000.0000       100.0000
                           6.3750            120,000.00        ZZ
                           6.1250            637.50            1
                           12.3750           637.50            80
PHOENIX          AZ 85015  12.1250           10/25/05
0440487718                 0.0000            12/01/05          00
3915000035                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10266953                   5.7500            355803.0000       100.0000
                           5.7500            355,803.00        ZZ
                           5.5000            1704.89           1
                           11.7500           1704.89           80
PEYTON           CO 80831  11.5000           10/04/05
0440487726                 2.7500            12/01/05          00
3935000001                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10266957                   5.2500            164500.0000       100.0000
                           5.2500            164,500.00        ZZ
                           5.0000            719.69            1
                           11.2500           719.69            79
ENGLEWOOD        CO 80110  11.0000           10/20/05
0440487742                 0.0000            12/01/05          00
3935000020                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266959                   6.7500            213040.0000       100.0000
                           6.7500            213,040.00        ZZ
                           6.5000            1198.35           1
                           12.7500           1198.35           80
RICHFIELD        MN 55423  12.5000           10/21/05
0440487759                 0.0000            12/01/05          00
3935000022                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266963                   6.7500            204000.0000       100.0000
                           6.7500            204,000.00        ZZ
                           6.5000            1147.50           1
                           12.7500           1147.50           80
BLOOMINGTON      MN 55431  12.5000           10/27/05
0440487775                 0.0000            12/01/05          00
3935000032                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266965                   6.3750            212720.0000       100.0000
                           6.3750            212,720.00        ZZ
                           6.1250            1130.08           1
                           12.3750           1130.08           80
COLOGNE          MN 55322  12.1250           10/27/05
0440487783                 0.0000            12/01/05          00
3935000035                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266971                   6.6250            331200.0000       100.0000
                           6.6250            331,200.00        ZZ
                           6.3750            1828.50           1
                           12.6250           1828.50           80
MESA             AZ 85204  12.3750           10/06/05
0440487817                 2.7500            12/01/05          00
3311001905                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266973                   6.6250            280000.0000       100.0000
                           6.6250            280,000.00        ZZ
                           6.3750            1545.83           1
                           12.6250           1545.83           80
PEORIA           AZ 85383  12.3750           10/14/05
0440487825                 2.7500            12/01/05          00
3311001923                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10266975                   6.0000            152000.0000       100.0000
                           6.0000            151,696.60        ZZ
                           5.7500            911.32            1
                           12.0000           911.32            80
MADISONVILLE     LA 70447  11.7500           10/17/05
0440487833                 2.7500            12/01/05          00
3311001936                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266977                   5.8750            63000.0000        100.0000
                           5.8750            63,000.00         ZZ
                           5.6250            308.44            1
                           11.8750           308.44            50
SUN CITY         AZ 85351  11.6250           10/24/05
0440487841                 2.7500            12/01/05          00
3311001958                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     06                00
                           O                 0.0000

10266979                   6.7500            110000.0000       100.0000
                           6.7500            110,000.00        ZZ
                           6.5000            618.75            1
                           12.7500           618.75            71
TUCSON           AZ 85705  12.5000           10/21/05
0440487858                 2.7500            12/01/05          00
3311001959                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10266983                   6.0000            188800.0000       100.0000
                           6.0000            188,423.16        ZZ
                           5.7500            1131.95           1
                           12.0000           1131.95           80
MADISONVILLE     LA 70447  11.7500           10/18/05
0440487874                 2.7500            12/01/05          00
3311001965                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266985                   6.6250            174375.0000       100.0000
                           6.6250            174,375.00        ZZ
                           6.3750            962.70            1
                           12.6250           962.70            75
SURPRISE         AZ 85374  12.3750           10/20/05
0440487882                 2.7500            12/01/05          00
3311001967                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           N                 0.0000

10266987                   6.5000            175000.0000       100.0000
                           6.5000            175,000.00        ZZ
                           6.2500            947.92            1
                           12.5000           947.92            70
PHOENIX          AZ 85041  12.2500           10/18/05
0440487890                 2.7500            12/01/05          00
3311001982                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           N                 0.0000

10266989                   6.5000            200000.0000       100.0000
                           6.5000            200,000.00        ZZ
                           6.2500            1083.33           1
                           12.5000           1083.33           80
TEMPE            AZ 85282  12.2500           10/27/05
0440487908                 2.7500            12/01/05          00
3311001994                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266993                   6.5000            359650.0000       100.0000
                           6.5000            359,632.56        T
                           6.2500            1948.10           1
                           12.5000           1948.10           75
GILBERT          AZ 85296  12.2500           10/21/05
0440487924                 2.7500            12/01/05          00
3311002002                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10266995                   6.1250            168750.0000       100.0000
                           6.1250            168,750.00        ZZ
                           5.8750            861.33            1
                           12.1250           861.33            75
GLENDALE         AZ 85303  11.8750           10/27/05
0440487932                 2.7500            12/01/05          00
3311002011                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266997                   6.1250            186000.0000       100.0000
                           6.1250            186,000.00        ZZ
                           5.8750            949.38            1
                           12.1250           949.38            75
GLENDALE         AZ 85303  11.8750           10/27/05
0440487940                 2.7500            12/01/05          00
3311002012                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           N                 0.0000

10266999                   6.1250            132000.0000       100.0000
                           6.1250            131,742.75        ZZ
                           5.8750            802.05            1
                           12.1250           802.05            80
TUCSON           AZ 85730  11.8750           10/26/05
0440487957                 2.7500            12/01/05          00
3311002014                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267005                   6.5000            304000.0000       100.0000
                           6.5000            304,000.00        ZZ
                           6.2500            1646.67           1
                           12.5000           1646.67           80
FOUNTAIN HILLS   AZ 85268  12.2500           10/19/05
0440487981                 2.7500            12/01/05          00
3311002069                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10267007                   6.2500            188000.0000       100.0000
                           6.2500            187,642.31        ZZ
                           6.0000            1157.55           1
                           12.2500           1157.55           73
HEREFORD         AZ 85615  12.0000           10/20/05
0440487999                 2.7500            12/01/05          00
3311002072                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267009                   6.6250            316000.0000       100.0000
                           6.6250            315,999.71        ZZ
                           6.3750            1744.58           1
                           12.6250           1744.58           80
PHOENIX          AZ 85086  12.3750           10/27/05
0440488005                 2.7500            12/01/05          00
3311002083                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267013                   6.0000            160000.0000       100.0000
                           6.0000            160,000.00        ZZ
                           5.7500            800.00            1
                           12.0000           800.00            64
PHOENIX          AZ 85041  11.7500           10/26/05
0440488021                 2.7500            12/01/05          00
3311001899                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10267015                   6.2500            134320.0000       100.0000
                           6.2500            133,935.66        ZZ
                           6.0000            827.03            1
                           12.2500           827.03            80
RAYMOND          NH 03077  12.0000           09/30/05
0440488039                 0.0000            11/01/05          00
3275006422                 0.0000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10267019                   6.2500            350000.0000       100.0000
                           6.2500            350,000.00        ZZ
                           6.0000            1822.92           1
                           12.2500           1822.92           70
MANASSAS         VA 20109  12.0000           09/29/05
0440488054                 0.0000            11/01/05          00
3275006428                 0.0000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267021                   6.5000            343192.0000       100.0000
                           6.5000            343,192.00        ZZ
                           6.2500            1858.96           1
                           12.5000           1858.96           80
WOODBRIDGE       VA 22193  12.2500           09/30/05
0440488062                 0.0000            11/01/05          00
3275006464                 0.0000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267023                   6.0000            335200.0000       100.0000
                           6.0000            335,200.00        ZZ
                           5.7500            1676.00           1
                           12.0000           1676.00           80
ANDOVER          MA 01810  11.7500           10/19/05
0440488070                 0.0000            12/01/05          00
3275006468                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267027                   6.0000            296000.0000       100.0000
                           6.0000            295,409.19        ZZ
                           5.7500            1774.67           1
                           12.0000           1774.67           80
LEWIS CENTER     OH 43035  11.7500           09/30/05
0440488096                 0.0000            12/01/05          00
3275006480                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267041                   6.7500            328000.0000       100.0000
                           6.7500            328,000.00        ZZ
                           6.5000            1845.00           1
                           12.7500           1845.00           80
WOODBRIDGE       VA 22193  12.5000           10/25/05
0440488161                 0.0000            12/01/05          00
3275006557                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267043                   6.6250            305600.0000       100.0000
                           6.6250            305,600.00        ZZ
                           6.3750            1687.17           1
                           12.6250           1687.17           80
ODENTON          MD 21113  12.3750           10/17/05
0440488179                 0.0000            12/01/05          00
3275006568                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267049                   5.5000            160000.0000       100.0000
                           5.5000            159,472.20        ZZ
                           5.2500            908.46            1
                           11.5000           908.46            80
MESA             AZ 85207  11.2500           09/15/05
0440488203                 2.7500            11/01/05          00
3311001642                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267051                   5.5000            200000.0000       100.0000
                           5.5000            200,000.00        ZZ
                           5.2500            916.67            1
                           11.5000           916.67            80
HILLIARD         OH 43026  11.2500           11/01/05
0440488211                 2.7500            01/01/06          00
3311001652                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267053                   6.1250            99000.0000        100.0000
                           6.1250            99,000.00         ZZ
                           5.8750            505.31            1
                           12.1250           505.31            57
PITTSFIELD       MA 01201  11.8750           10/25/05
0440488229                 2.7500            12/01/05          00
3311001727                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     01                00
                           N                 0.0000

10267055                   6.3750            229000.0000       100.0000
                           6.3750            229,000.00        ZZ
                           6.1250            1216.56           1
                           12.3750           1216.56           78
MESA             AZ 85208  12.1250           10/20/05
0440488237                 2.7500            12/01/05          00
3311001897                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10267057                   5.7500            189600.0000       100.0000
                           5.7500            189,600.00        ZZ
                           5.5000            908.50            1
                           11.7500           908.50            80
MILTON           VT 05468  11.5000           10/13/05
0440488245                 0.0000            12/01/05          00
3275006329                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267059                   6.8750            249600.0000       100.0000
                           6.8750            249,179.42        ZZ
                           6.6250            1639.69           1
                           12.8750           1639.69           80
PHILADELPHIA     PA 19119  12.6250           11/01/05
0440488260                 2.7500            12/01/05          00
3274035140                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267063                   6.5000            250000.0000       100.0000
                           6.5000            249,999.99        ZZ
                           6.2500            1354.17           1
                           12.5000           1354.17           63
BOWIE            MD 20720  12.2500           10/28/05
0440488286                 2.7500            12/01/05          00
3274035192                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10267065                   6.0000            245600.0000       100.0000
                           6.0000            245,600.00        ZZ
                           5.7500            1228.00           1
                           12.0000           1228.00           80
COLUMBIA         MD 21045  11.7500           10/31/05
0440488294                 2.7500            12/01/05          00
3274035195                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267067                   6.5000            205000.0000       100.0000
                           6.5000            204,628.35        ZZ
                           6.2500            1295.74           1
                           12.5000           1295.74           71
ORLANDO          FL 32817  12.2500           10/28/05
0440488302                 2.7500            12/01/05          00
3274035227                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267069                   6.5000            245600.0000       100.0000
                           6.5000            245,600.00        ZZ
                           6.2500            1330.33           1
                           12.5000           1330.33           80
HOPATCONG        NJ 07843  12.2500           10/28/05
0440488310                 2.7500            12/01/05          00
3274035230                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267073                   5.8750            178500.0000       100.0000
                           5.8750            178,500.00        ZZ
                           5.6250            873.91            1
                           11.8750           873.91            70
STAMFORD         CT 06901  11.6250           10/28/05
0440488336                 2.7500            12/01/05          00
3274035253                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     06                00
                           N                 0.0000

10267079                   6.7500            239920.0000       100.0000
                           6.7500            239,785.05        ZZ
                           6.5000            1349.55           1
                           12.7500           1349.55           80
CENTREVILLE      VA 20121  12.5000           10/28/05
0440488377                 2.7500            12/01/05          00
3274035309                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10267081                   5.8750            161000.0000       100.0000
                           5.8750            160,992.15        ZZ
                           5.6250            788.23            1
                           11.8750           788.23            70
ROSEDALE         MD 21237  11.6250           10/26/05
0440488385                 2.7500            12/01/05          00
3274035335                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267083                   6.3750            296000.0000       100.0000
                           6.3750            296,000.00        ZZ
                           6.1250            1572.50           1
                           12.3750           1572.50           80
LAUREL           MD 20723  12.1250           10/31/05
0440488393                 2.7500            12/01/05          00
3274035383                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267089                   6.3750            304000.0000       100.0000
                           6.3750            304,000.00        T
                           6.1250            1615.00           1
                           12.3750           1615.00           67
CHESAPEAKE       VA 23321  12.1250           11/04/05
0440488435                 2.7500            01/01/06          00
3274035515                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267091                   6.0000            310400.0000       100.0000
                           6.0000            310,400.00        ZZ
                           5.7500            1552.00           1
                           12.0000           1552.00           80
LEBANON          OH 45036  11.7500           11/07/05
0440488443                 2.7500            01/01/06          00
3274035576                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267093                   6.8750            142400.0000       100.0000
                           6.8750            142,400.00        ZZ
                           6.6250            815.83            1
                           12.8750           815.83            80
DISTRICT HEIGHT  MD 20747  12.6250           11/07/05
0440488450                 2.7500            01/01/06          00
3274035639                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267097                   6.5000            532000.0000       100.0000
                           6.5000            532,000.00        ZZ
                           6.2500            2881.67           1
                           12.5000           2881.67           80
FREDERICK        MD 21702  12.2500           07/14/05
0440488476                 2.7500            09/01/05          00
3275005925                 2.5000            08/01/35          0.0000
0                          2.7500            08/01/10          08/01/10
N67/G02                    2.5000            09/01/10          09/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10267101                   6.5000            185526.0000       100.0000
                           6.5000            185,189.65        ZZ
                           6.2500            1172.65           1
                           12.5000           1172.65           80
MARTINSBURG      WV 25401  12.2500           10/27/05
0440488492                 2.7500            12/01/05          00
3274035138                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267107                   6.7500            525000.0000       100.0000
                           6.7500            525,000.00        ZZ
                           6.5000            2953.13           1
                           12.7500           2953.13           75
CHANDLER         AZ 85249  12.5000           10/17/05
0440488526                 2.7500            12/01/05          00
1760302751                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10267111                   6.3750            112228.0000       100.0000
                           6.3750            112,019.55        T
                           6.1250            700.16            1
                           12.3750           700.16            80
TUCSON           AZ 85750  12.1250           10/20/05
0440488542                 2.7500            12/01/05          00
1960300481                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10267133                   5.6250            181600.0000       100.0000
                           5.6250            181,210.81        ZZ
                           5.3750            1045.39           1
                           11.6250           1045.39           67
LEHIGH ACRES     FL 33936  11.3750           10/20/05
0440488658                 2.7500            12/01/05          00
3253004485                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267135                   6.0000            347000.0000       100.0000
                           6.0000            347,000.00        ZZ
                           5.7500            1735.00           2
                           12.0000           1735.00           70
CHICAGO          IL 60618  11.7500           10/26/05
0440488666                 2.7500            12/01/05          00
3253004486                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267137                   5.8750            226273.0000       100.0000
                           5.8750            226,273.00        ZZ
                           5.6250            1107.79           1
                           11.8750           1107.79           80
BARTLETT         TN 38135  11.6250           10/20/05
0440488674                 2.7500            12/01/05          00
3253004487                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267155                   6.2500            128000.0000       100.0000
                           6.2500            127,756.46        ZZ
                           6.0000            788.12            1
                           12.2500           788.12            80
DOUGLASSVILLE    GA 30134  12.0000           10/20/05
0440488765                 2.7500            12/01/05          00
3253004809                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267161                   6.1250            148000.0000       100.0000
                           6.1250            148,000.00        ZZ
                           5.8750            755.42            1
                           12.1250           755.42            65
FORT MYERS       FL 33919  11.8750           10/19/05
0440488799                 2.7500            12/01/05          00
3253004848                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     01                00
                           N                 0.0000

10267163                   6.2500            388000.0000       100.0000
                           6.2500            387,900.00        ZZ
                           6.0000            2020.83           2
                           12.2500           2020.83           80
CHICAGO          IL 60630  12.0000           10/26/05
0440488807                 2.7500            12/01/05          00
3253004893                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267165                   6.2500            205600.0000       100.0000
                           6.2500            205,208.83        ZZ
                           6.0000            1265.91           1
                           12.2500           1265.91           80
CHICAGO          IL 60629  12.0000           10/24/05
0440488815                 2.7500            12/01/05          00
3253004932                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267167                   6.3750            198400.0000       100.0000
                           6.3750            198,400.00        ZZ
                           6.1250            1054.00           1
                           12.3750           1054.00           80
CHICAGO          IL 60612  12.1250           10/14/05
0440488823                 2.7500            12/01/05          00
3253004958                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     01                00
                           O                 0.0000

10267169                   5.8750            152750.0000       100.0000
                           5.8750            152,750.00        ZZ
                           5.6250            747.84            1
                           11.8750           747.84            65
HILTON HEAD ISL  SC 29928  11.6250           10/21/05
0440488831                 2.7500            12/01/05          00
3253004965                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     01                00
                           N                 0.0000

10267177                   6.7500            200000.0000       100.0000
                           6.7500            200,000.00        ZZ
                           6.5000            1125.00           1
                           12.7500           1125.00           80
CHICAGO          IL 60639  12.5000           10/20/05
0440488872                 2.7500            12/01/05          00
3253005022                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267179                   6.1250            456000.0000       100.0000
                           6.1250            456,000.00        ZZ
                           5.8750            2327.50           1
                           12.1250           2327.50           80
WINTER PARK      FL 32792  11.8750           10/19/05
0440488880                 2.7500            12/01/05          00
3253005046                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267183                   6.0000            204000.0000       100.0000
                           6.0000            204,000.00        ZZ
                           5.7500            1020.00           2
                           12.0000           1020.00           80
BRADENTON        FL 34203  11.7500           10/25/05
0440488906                 2.7500            12/01/05          00
3253005138                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267185                   6.1250            192000.0000       100.0000
                           6.1250            191,625.83        ZZ
                           5.8750            1166.61           1
                           12.1250           1166.61           80
CHICAGO          IL 60609  11.8750           10/24/05
0440488914                 2.7500            12/01/05          00
3253005151                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267187                   6.8750            188000.0000       100.0000
                           6.8750            187,999.09        ZZ
                           6.6250            1077.08           1
                           12.8750           1077.08           80
OAK LAWN         IL 60453  12.6250           10/21/05
0440488922                 2.7500            12/01/05          00
3253005155                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267191                   6.2500            194000.0000       100.0000
                           6.2500            192,644.19        ZZ
                           6.0000            1010.42           1
                           12.2500           1010.42           72
CAPE CORAL       FL 33909  12.0000           10/28/05
0440488948                 2.7500            12/01/05          00
3253005168                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267193                   5.8750            112200.0000       100.0000
                           5.8750            111,970.64        ZZ
                           5.6250            663.71            1
                           11.8750           663.71            55
APOPKA           FL 32703  11.6250           10/14/05
0440488955                 2.7500            12/01/05          00
3253005171                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267195                   6.6250            249750.0000       100.0000
                           6.6250            249,529.65        ZZ
                           6.3750            1599.18           1
                           12.6250           1599.18           75
CHICAGO          IL 60630  12.3750           10/20/05
0440488963                 2.7500            12/01/05          00
3253005174                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267197                   6.5000            805000.0000       100.0000
                           6.5000            805,000.00        ZZ
                           6.2500            4360.42           1
                           12.5000           4360.42           70
MIAMI BEACH      FL 33139  12.2500           10/20/05
0440488971                 2.7500            12/01/05          00
3253005180                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     06                00
                           O                 0.0000

10267199                   6.3750            384000.0000       100.0000
                           6.3750            384,000.00        ZZ
                           6.1250            2040.00           2
                           12.3750           2040.00           80
CHICAGO          IL 60639  12.1250           10/21/05
0440488989                 2.7500            12/01/05          00
3253005184                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267203                   6.6250            378000.0000       100.0000
                           6.6250            377,999.99        ZZ
                           6.3750            2086.88           1
                           12.6250           2086.88           80
BOYNTON BEACH    FL 33437  12.3750           10/20/05
0440489003                 2.7500            12/01/05          00
3253005199                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267205                   5.7500            359649.0000       100.0000
                           5.7500            359,649.00        ZZ
                           5.5000            1723.32           1
                           11.7500           1723.32           70
KINGSTON SPRING  TN 37082  11.5000           10/18/05
0440489011                 2.7500            12/01/05          00
3253005224                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267209                   5.8750            223200.0000       100.0000
                           5.8750            222,743.77        ZZ
                           5.6250            1320.31           1
                           11.8750           1320.31           80
N CHARLESTON     SC 29405  11.6250           10/21/05
0440489037                 2.7500            12/01/05          00
3253005234                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267215                   6.2500            210000.0000       100.0000
                           6.2500            209,600.44        ZZ
                           6.0000            1293.01           1
                           12.2500           1293.01           72
FORT MYERS       FL 33912  12.0000           10/31/05
0440489060                 2.7500            12/01/05          00
3253005261                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     09                00
                           N                 0.0000

10267219                   6.7500            588000.0000       100.0000
                           6.7500            588,000.00        ZZ
                           6.5000            3307.50           1
                           12.7500           3307.50           60
MISSION VIEJO    CA 92692  12.5000           10/20/05
0440489086                 2.7500            12/01/05          00
3253005278                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267223                   6.2500            332000.0000       100.0000
                           6.2500            332,000.00        ZZ
                           6.0000            1729.17           1
                           12.2500           1729.17           80
VALRICO          FL 33594  12.0000           11/04/05
0440489102                 2.7500            01/01/06          00
3253005280                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267227                   6.5000            233200.0000       100.0000
                           6.5000            233,200.00        ZZ
                           6.2500            1263.17           1
                           12.5000           1263.17           80
CAPE CORAL       FL 33914  12.2500           10/31/05
0440489128                 2.7500            12/01/05          00
3253005313                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267233                   5.8750            242400.0000       100.0000
                           5.8750            241,904.51        ZZ
                           5.6250            1433.89           1
                           11.8750           1433.89           80
STONE MOUNTAIN   GA 30087  11.6250           10/20/05
0440489144                 2.7500            12/01/05          00
3253005321                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267235                   5.8750            208000.0000       100.0000
                           5.8750            208,000.00        ZZ
                           5.6250            1018.33           1
                           11.8750           1018.33           72
BRADENTON        FL 34208  11.6250           11/01/05
0440489151                 2.7500            01/01/06          00
3253005323                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     03                00
                           O                 0.0000

10267237                   6.6250            131200.0000       100.0000
                           6.6250            130,967.84        ZZ
                           6.3750            840.09            1
                           12.6250           840.09            80
CARY             IL 60013  12.3750           11/01/05
0440489169                 2.7500            12/01/05          00
3253005336                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267239                   6.5000            168500.0000       100.0000
                           6.5000            168,500.00        ZZ
                           6.2500            912.71            1
                           12.5000           912.71            75
MARIETTA         GA 30062  12.2500           10/20/05
0440489177                 2.7500            12/01/05          00
3253005347                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           N                 0.0000

10267241                   5.7500            182000.0000       100.0000
                           5.7500            181,618.63        ZZ
                           5.5000            1062.10           1
                           11.7500           1062.10           70
PORT SAINT LUCI  FL 34984  11.5000           10/13/05
0440489185                 2.7500            12/01/05          00
3253005351                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267243                   6.5000            211920.0000       100.0000
                           6.5000            211,920.00        ZZ
                           6.2500            1147.90           1
                           12.5000           1147.90           80
PLAINFIELD       IL 60586  12.2500           10/20/05
0440489193                 2.7500            12/01/05          00
3253005366                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267247                   6.6250            311999.0000       100.0000
                           6.6250            311,446.94        ZZ
                           6.3750            1997.76           1
                           12.6250           1997.76           80
CHICAGO          IL 60634  12.3750           10/31/05
0440489219                 2.7500            12/01/05          00
3253005377                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267249                   6.6250            132800.0000       100.0000
                           6.6250            131,223.70        ZZ
                           6.3750            850.33            1
                           12.6250           850.33            80
POSEN            IL 60469  12.3750           10/31/05
0440489227                 2.7500            12/01/05          00
3253005379                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267253                   6.3750            171200.0000       100.0000
                           6.3750            170,882.02        ZZ
                           6.1250            1068.07           1
                           12.3750           1068.07           80
ORLAND PARK      IL 60462  12.1250           10/26/05
0440489243                 2.7500            12/01/05          00
3253005385                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10267257                   6.5000            127900.0000       100.0000
                           6.5000            127,668.12        ZZ
                           6.2500            808.42            1
                           12.5000           808.42            80
BOLINGBROOK      IL 60440  12.2500           10/28/05
0440489268                 2.7500            12/01/05          00
3253005398                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267261                   6.7500            219920.0000       100.0000
                           6.7500            219,920.00        ZZ
                           6.5000            1237.05           1
                           12.7500           1237.05           80
NORTH PORT       FL 34286  12.5000           11/04/05
0440489284                 2.7500            12/01/05          00
3253005433                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267263                   6.3750            176800.0000       100.0000
                           6.3750            176,800.00        ZZ
                           6.1250            939.25            1
                           12.3750           939.25            80
BARTLETT         IL 60103  12.1250           10/26/05
0440489292                 2.7500            12/01/05          00
3253005441                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10267265                   6.1250            119200.0000       100.0000
                           6.1250            118,967.71        ZZ
                           5.8750            724.27            1
                           12.1250           724.27            80
ST PETERSBURG    FL 33709  11.8750           10/21/05
0440489300                 2.7500            12/01/05          00
3253005444                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267269                   6.5000            248000.0000       100.0000
                           6.5000            248,000.00        ZZ
                           6.2500            1343.33           1
                           12.5000           1343.33           80
HIALEAH GARDENS  FL 33018  12.2500           11/04/05
0440489326                 2.7500            01/01/06          00
3253005461                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267271                   6.5000            148240.0000       100.0000
                           6.5000            147,972.35        ZZ
                           6.2500            802.97            1
                           12.5000           802.97            80
TEMPLE TERRACE   FL 33617  12.2500           10/21/05
0440489334                 2.7500            12/01/05          00
3253005485                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267275                   6.3750            172000.0000       100.0000
                           6.3750            172,000.00        ZZ
                           6.1250            913.75            1
                           12.3750           913.75            80
LEHIGH ACRES     FL 33971  12.1250           10/20/05
0440489359                 2.7500            12/01/05          00
3253005489                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267277                   6.5000            92000.0000        100.0000
                           6.5000            91,916.83         ZZ
                           6.2500            581.50            1
                           12.5000           581.50            80
JOLIET           IL 60432  12.2500           11/03/05
0440489367                 2.7500            01/01/06          00
3253005507                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267279                   6.3750            89500.0000        100.0000
                           6.3750            89,333.78         ZZ
                           6.1250            558.36            1
                           12.3750           558.36            60
LYNN HAVEN       FL 32444  12.1250           10/28/05
0440489375                 2.7500            12/01/05          00
3253005509                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           N                 0.0000

10267283                   5.8750            283200.0000       100.0000
                           5.8750            283,200.00        ZZ
                           5.6250            1386.50           1
                           11.8750           1386.50           80
IRMO             SC 29063  11.6250           10/19/05
0440489391                 2.7500            12/01/05          00
3253005527                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267285                   6.3750            164000.0000       100.0000
                           6.3750            164,000.00        ZZ
                           6.1250            871.25            1
                           12.3750           871.25            80
BROADVIEW        IL 60155  12.1250           10/19/05
0440489409                 2.7500            12/01/05          00
3253005531                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267287                   6.3750            162400.0000       100.0000
                           6.3750            162,400.00        ZZ
                           6.1250            862.75            1
                           12.3750           862.75            80
PORT SAINT LUCI  FL 34983  12.1250           11/01/05
0440489417                 2.7500            12/01/05          00
3253005533                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267297                   6.5000            124000.0000       100.0000
                           6.5000            123,775.21        ZZ
                           6.2500            783.76            1
                           12.5000           783.76            80
MCHENRY          IL 60050  12.2500           11/02/05
0440489466                 2.7500            12/01/05          00
3253005583                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267299                   6.0000            151000.0000       100.0000
                           6.0000            151,000.00        ZZ
                           5.7500            755.00            1
                           12.0000           755.00            55
DAHLONEGA        GA 30533  11.7500           10/18/05
0440489474                 2.7500            12/01/05          00
3253005588                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267301                   6.2500            133000.0000       100.0000
                           6.2500            132,873.81        T
                           6.0000            818.90            1
                           12.3750           818.90            49
CAPE CANAVERAL   FL 32920  12.1250           11/04/05
0440489482                 2.7500            01/01/06          00
3253005589                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.1250                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267303                   6.1250            250000.0000       100.0000
                           6.1250            250,000.00        ZZ
                           5.8750            1276.04           2
                           12.1250           1276.04           77
ORLANDO          FL 32819  11.8750           10/18/05
0440489490                 2.7500            12/01/05          00
3253005609                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267317                   6.1250            368000.0000       100.0000
                           6.1250            368,000.00        ZZ
                           5.8750            1878.33           1
                           12.1250           1878.33           80
SARASOTA         FL 34233  11.8750           11/04/05
0440489565                 2.7500            01/01/06          00
3253005693                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267319                   6.5000            87500.0000        100.0000
                           6.5000            87,500.00         ZZ
                           6.2500            473.96            1
                           12.5000           473.96            70
WESLEY CHAPEL    FL 33543  12.2500           11/07/05
0440489573                 2.7500            01/01/06          00
3253005699                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           N                 0.0000

10267321                   6.5000            76000.0000        100.0000
                           6.5000            76,000.00         ZZ
                           6.2500            411.67            1
                           12.5000           411.67            80
TAMPA            FL 33617  12.2500           11/04/05
0440489581                 2.7500            12/01/05          00
3253005701                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10267323                   6.6250            176000.0000       100.0000
                           6.6250            176,000.00        ZZ
                           6.3750            971.67            1
                           12.6250           971.67            80
BERWYN           IL 60402  12.3750           10/31/05
0440489599                 2.7500            12/01/05          00
3253005709                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267325                   6.8750            105000.0000       100.0000
                           6.8750            105,000.00        ZZ
                           6.6250            601.56            1
                           12.8750           601.56            65
VERO BEACH       FL 32966  12.6250           11/08/05
0440489607                 2.7500            01/01/06          00
3253005714                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           N                 0.0000

10267329                   6.5000            308000.0000       100.0000
                           6.5000            307,833.17        ZZ
                           6.2500            1668.33           1
                           12.5000           1668.33           80
VENICE           FL 34293  12.2500           10/28/05
0440489623                 2.7500            12/01/05          00
3253005720                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267331                   6.5000            208000.0000       100.0000
                           6.5000            207,622.92        ZZ
                           6.2500            1314.70           1
                           12.5000           1314.70           70
PONCE INLET      FL 32127  12.2500           10/21/05
0440489631                 2.7500            12/01/05          00
3253005738                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     01                00
                           O                 0.0000

10267335                   6.8750            120000.0000       100.0000
                           6.8750            119,899.19        ZZ
                           6.6250            788.31            1
                           12.8750           788.31            75
CHICAGO          IL 60632  12.6250           11/01/05
0440489656                 2.7500            01/01/06          00
3253005756                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267337                   6.5000            133600.0000       100.0000
                           6.5000            133,600.00        ZZ
                           6.2500            723.67            1
                           12.5000           723.67            80
MOORESVILLE      NC 28117  12.2500           11/01/05
0440489664                 2.7500            12/01/05          00
3253005776                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267341                   6.7500            296000.0000       100.0000
                           6.7500            296,000.00        ZZ
                           6.5000            1665.00           1
                           12.7500           1665.00           80
CHICAGO          IL 60641  12.5000           10/28/05
0440489680                 2.7500            12/01/05          00
3253005799                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267345                   6.6250            545000.0000       100.0000
                           6.6250            545,000.00        ZZ
                           6.3750            3008.85           1
                           12.6250           3008.85           70
PALM HARBOR      FL 34684  12.3750           10/31/05
0440489706                 2.7500            12/01/05          00
3253005819                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267347                   5.8750            168400.0000       100.0000
                           5.8750            168,055.78        ZZ
                           5.6250            996.15            1
                           11.8750           996.15            80
NEW BERLIN       WI 53151  11.6250           10/26/05
0440489714                 2.7500            12/01/05          00
3253005835                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267357                   6.2500            165600.0000       100.0000
                           6.2500            165,600.00        ZZ
                           6.0000            862.50            1
                           12.2500           862.50            80
PORT ST LUCIE    FL 34953  12.0000           11/04/05
0440489763                 2.7500            01/01/06          00
3253005882                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267361                   6.8750            160000.0000       100.0000
                           6.8750            160,000.00        ZZ
                           6.6250            916.67            1
                           12.8750           916.67            80
GENEVA           OH 44041  12.6250           10/26/05
0440489789                 2.7500            12/01/05          00
3253005940                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267365                   6.1250            249400.0000       100.0000
                           6.1250            249,400.00        ZZ
                           5.8750            1272.98           1
                           12.1250           1272.98           80
PALATINE         IL 60074  11.8750           11/01/05
0440489805                 2.7500            12/01/05          00
3253005981                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267367                   6.5000            188000.0000       100.0000
                           6.5000            187,970.00        ZZ
                           6.2500            1018.33           1
                           12.5000           1018.33           80
SARASOTA         FL 34232  12.2500           11/01/05
0440489813                 2.7500            12/01/05          00
3253006008                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267371                   6.7500            148000.0000       100.0000
                           6.7500            148,000.00        ZZ
                           6.5000            832.50            1
                           12.7500           832.50            80
EAST TROY        WI 53120  12.5000           11/01/05
0440489839                 2.7500            12/01/05          00
3253006042                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267375                   6.8750            172000.0000       100.0000
                           6.8750            172,000.00        ZZ
                           6.6250            985.42            1
                           12.8750           985.42            80
CANTON           MI 48187  12.6250           10/31/05
0440489854                 2.7500            12/01/05          00
3253006070                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267377                   6.7500            117200.0000       100.0000
                           6.7500            116,959.39        ZZ
                           6.5000            760.16            1
                           12.7500           760.16            80
DEARBORN         MI 48128  12.5000           11/04/05
0440489862                 2.7500            12/01/05          00
3253006102                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267379                   6.3750            111900.0000       100.0000
                           6.3750            111,692.17        ZZ
                           6.1250            698.11            1
                           12.3750           698.11            80
BELMONT          NC 28012  12.1250           10/28/05
0440489870                 2.7500            12/01/05          00
3253006140                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267381                   6.6250            152000.0000       100.0000
                           6.6250            152,000.00        ZZ
                           6.3750            839.17            1
                           12.6250           839.17            80
STRONGSVILLE     OH 44149  12.3750           11/03/05
0440489888                 2.7500            01/01/06          00
3253006164                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267383                   6.5000            145600.0000       100.0000
                           6.5000            145,600.00        ZZ
                           6.2500            788.67            1
                           12.5000           788.67            80
ATLANTA          GA 30306  12.2500           11/07/05
0440489896                 2.7500            01/01/06          00
3253006176                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10267389                   6.8750            222200.0000       100.0000
                           6.8750            222,013.32        ZZ
                           6.6250            1459.70           1
                           12.8750           1459.70           80
KISSIMMEE        FL 34744  12.6250           11/04/05
0440489920                 2.7500            01/01/06          00
3253006305                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10267395                   6.5000            170400.0000       100.0000
                           6.5000            170,091.09        ZZ
                           6.2500            1077.04           1
                           12.5000           1077.04           80
WEST PALM BEACH  FL 33409  12.2500           11/04/05
0440489953                 2.7500            12/01/05          00
3254021260                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267399                   6.3750            199500.0000       100.0000
                           6.3750            199,500.00        ZZ
                           6.1250            1059.84           1
                           12.3750           1059.84           70
WESTON           FL 33331  12.1250           10/19/05
0440489979                 2.7500            12/01/05          00
3254021363                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     09                00
                           N                 0.0000

10267401                   6.5000            90000.0000        100.0000
                           6.5000            90,000.00         ZZ
                           6.2500            487.50            1
                           12.5000           487.50            45
MIAMI            FL 33125  12.2500           10/14/05
0440489987                 2.7500            12/01/05          00
3254021364                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267403                   6.2500            320000.0000       100.0000
                           6.2500            320,000.00        ZZ
                           6.0000            1666.67           1
                           12.2500           1666.67           80
MIAMI            FL 33155  12.0000           10/14/05
0440489995                 2.7500            12/01/05          00
3254021393                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267413                   6.6250            237555.0000       100.0000
                           6.6250            236,712.38        T
                           6.3750            1521.09           1
                           12.6250           1521.09           75
DAVENPORT        FL 33897  12.3750           08/19/05
0440490043                 2.7500            10/01/05          00
3255008261                 2.5000            09/01/35          0.0000
0                          2.7500            09/01/10          09/01/10
N67/G02                    2.5000            10/01/10          10/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267419                   6.1250            240000.0000       100.0000
                           6.1250            240,000.00        ZZ
                           5.8750            1225.00           1
                           12.1250           1225.00           54
NORTH MYRTLE BE  SC 29582  11.8750           09/09/05
0440490076                 0.0000            11/01/05          00
3255008359                 0.0000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267421                   5.8750            645000.0000       100.0000
                           5.8750            645,000.00        ZZ
                           5.6250            3157.81           1
                           11.8750           3157.81           67
FORT MYERS       FL 33908  11.6250           09/23/05
0440490084                 2.7500            11/01/05          00
3255008372                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     03                00
                           O                 0.0000

10267423                   6.6250            342900.0000       100.0000
                           6.6250            342,900.00        ZZ
                           6.3750            1893.09           1
                           12.6250           1893.09           80
MANASSAS         VA 20109  12.3750           09/29/05
0440490092                 2.7500            11/01/05          00
3255008456                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267425                   6.5000            250750.0000       100.0000
                           6.5000            250,749.99        ZZ
                           6.2500            1358.23           1
                           12.5000           1358.23           80
INDIO            CA 92201  12.2500           10/11/05
0440490100                 2.7500            12/01/05          00
3255008459                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267429                   6.1250            202300.0000       100.0000
                           6.1250            202,300.00        ZZ
                           5.8750            1032.57           1
                           12.1250           1032.57           80
LAWRENCEVILLE    GA 30043  11.8750           09/29/05
0440490126                 2.7500            11/01/05          00
3255008561                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267431                   6.6250            116000.0000       100.0000
                           6.6250            116,000.00        ZZ
                           6.3750            640.42            1
                           12.6250           640.42            80
LINDEN           MI 48451  12.3750           10/05/05
0440490134                 0.0000            12/01/05          00
3255008578                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267433                   6.8750            319750.0000       100.0000
                           6.8750            319,750.00        ZZ
                           6.6250            1831.90           1
                           12.8750           1831.90           80
SURPRISE         AZ 85374  12.6250           10/14/05
0440490142                 0.0000            12/01/05          00
3255008583                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267437                   6.5000            265800.0000       100.0000
                           6.5000            265,800.00        ZZ
                           6.2500            1439.75           1
                           12.5000           1439.75           80
DACULA           GA 30019  12.2500           10/04/05
0440490167                 0.0000            11/01/05          00
3255008590                 0.0000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267439                   6.2500            157500.0000       100.0000
                           6.2500            157,500.00        ZZ
                           6.0000            820.31            1
                           12.2500           820.31            80
SUWANEE          GA 30024  12.0000           10/14/05
0440490175                 0.0000            12/01/05          00
3255008649                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267441                   6.5000            359650.0000       100.0000
                           6.5000            359,650.00        ZZ
                           6.2500            1948.10           1
                           12.5000           1948.10           73
GAINESVILLE      VA 20155  12.2500           10/12/05
0440490183                 2.7500            12/01/05          00
3255008717                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267443                   6.0000            118000.0000       100.0000
                           6.0000            118,000.00        ZZ
                           5.7500            590.00            1
                           12.0000           590.00            80
LAWRENCEVILLE    GA 30043  11.7500           10/12/05
0440490191                 0.0000            12/01/05          00
3255008755                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267445                   6.3750            230000.0000       100.0000
                           6.3750            229,572.82        ZZ
                           6.1250            1434.90           1
                           12.3750           1434.90           80
ADA              MI 49301  12.1250           10/25/05
0440490209                 0.0000            12/01/05          00
3255008787                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10267447                   6.0000            157500.0000       100.0000
                           6.0000            157,500.00        ZZ
                           5.7500            787.50            1
                           12.0000           787.50            90
MASON            OH 45040  11.7500           08/05/05
0440490217                 2.7500            09/01/05          11
3274028808                 2.5000            08/01/35          30.0000
0                          2.7500            08/01/10          08/01/10
N67/G02                    2.5000            09/01/10          09/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           N                 0.0000

10267453                   6.5000            110000.0000       100.0000
                           6.5000            109,700.06        ZZ
                           6.2500            695.27            1
                           12.5000           695.27            43
MIDDLE ISLAND    NY 11953  12.2500           09/06/05
0440490241                 2.7500            11/01/05          00
3274030971                 2.5000            10/01/35          0.0000
0                          2.7500            10/01/10          10/01/10
N67/G02                    2.5000            11/01/10          11/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267459                   6.3750            693750.0000       100.0000
                           6.3750            693,750.00        ZZ
                           6.1250            3685.55           1
                           12.3750           3685.55           75
BROOKLYN         NY 11229  12.1250           10/26/05
0440490274                 2.7500            12/01/05          00
3274032408                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267463                   6.6250            112800.0000       100.0000
                           6.6250            112,800.00        ZZ
                           6.3750            622.75            1
                           12.6250           622.75            80
TRENTON          OH 45067  12.3750           10/21/05
0440490290                 2.7500            12/01/05          00
3274032493                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267467                   5.2500            332000.0000       100.0000
                           5.2500            332,000.00        ZZ
                           5.0000            1452.50           1
                           11.2500           1452.50           80
SILVER SPRING    MD 20902  11.0000           10/13/05
0440490316                 2.7500            12/01/05          00
3274032587                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267469                   6.8750            93900.0000        100.0000
                           6.8750            93,900.00         ZZ
                           6.6250            537.97            1
                           12.8750           537.97            72
CLEVELAND        OH 44103  12.6250           10/19/05
0440490324                 2.7500            12/01/05          00
3274032900                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           N                 0.0000

10267471                   6.1250            316000.0000       100.0000
                           6.1250            316,000.00        ZZ
                           5.8750            1612.92           1
                           12.1250           1612.92           80
BROOKLYN         NY 11208  11.8750           10/18/05
0440490332                 2.7500            12/01/05          00
3274033034                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267475                   6.3750            187200.0000       100.0000
                           6.3750            187,200.00        ZZ
                           6.1250            994.50            1
                           12.3750           994.50            80
PATCHOGUE        NY 11772  12.1250           10/18/05
0440490357                 2.7500            12/01/05          00
3274033316                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267477                   6.3750            321000.0000       100.0000
                           6.3750            321,000.00        ZZ
                           6.1250            1705.31           1
                           12.3750           1705.31           80
HICKSVILLE       NY 11801  12.1250           10/25/05
0440490365                 2.7500            12/01/05          00
3274033333                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267479                   6.0000            241020.0000       100.0000
                           6.0000            241,020.00        ZZ
                           5.7500            1205.10           1
                           12.0000           1205.10           90
RIDGE            NY 11961  11.7500           10/25/05
0440490373                 2.7500            12/01/05          11
3274033361                 2.5000            11/01/35          25.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267481                   6.0000            327920.0000       100.0000
                           6.0000            327,920.00        ZZ
                           5.7500            1639.60           1
                           12.0000           1639.60           80
RAHWAY           NJ 07065  11.7500           10/19/05
0440490381                 2.7500            12/01/05          00
3274033389                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267483                   6.7500            145800.0000       100.0000
                           6.7500            145,800.00        ZZ
                           6.5000            820.13            1
                           12.7500           820.13            90
OAKHAM           MA 01068  12.5000           10/21/05
0440490399                 2.7500            12/01/05          12
3274033649                 2.5000            11/01/35          25.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267485                   6.3750            350000.0000       100.0000
                           6.3750            350,000.00        ZZ
                           6.1250            1859.38           2
                           12.3750           1859.38           70
DORCHESTER       MA 02124  12.1250           10/24/05
0440490407                 2.7500            12/01/05          00
3274033723                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267487                   6.0000            351000.0000       100.0000
                           6.0000            351,000.00        ZZ
                           5.7500            1755.00           2
                           12.0000           1755.00           75
BRONX            NY 10462  11.7500           10/03/05
0440490415                 2.7500            12/01/05          00
3274033839                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267493                   5.8750            337600.0000       100.0000
                           5.8750            337,600.00        ZZ
                           5.6250            1652.83           1
                           11.8750           1652.83           80
ASHBURN          VA 20147  11.6250           10/28/05
0440490449                 2.7500            12/01/05          00
3274033934                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10267495                   6.7500            520000.0000       100.0000
                           6.7500            520,000.00        ZZ
                           6.5000            2925.00           1
                           12.7500           2925.00           80
LORTON           VA 22079  12.5000           10/26/05
0440490456                 2.7500            12/01/05          00
3274034028                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267501                   6.5000            999999.0000       100.0000
                           6.5000            999,999.00        ZZ
                           6.2500            5416.66           1
                           12.5000           5416.66           67
POTOMAC          MD 20854  12.2500           10/21/05
0440490472                 2.7500            12/01/05          00
3274034057                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267503                   6.2500            143500.0000       100.0000
                           6.2500            143,226.99        ZZ
                           6.0000            883.55            1
                           12.2500           883.55            70
AUBURN           MA 01501  12.0000           10/27/05
0440490480                 2.7500            12/01/05          00
3274034105                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267507                   6.3750            329920.0000       100.0000
                           6.3750            329,920.00        ZZ
                           6.1250            1752.70           1
                           12.3750           1752.70           80
SPRINGFIELD      VA 22150  12.1250           10/28/05
0440490506                 2.7500            12/01/05          00
3274034117                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267509                   6.5000            116000.0000       100.0000
                           6.5000            116,000.00        ZZ
                           6.2500            628.33            1
                           12.5000           628.33            80
CINCINNATI       OH 45211  12.2500           11/04/05
0440490522                 2.7500            01/01/06          00
3274034152                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267513                   6.0000            340000.0000       100.0000
                           6.0000            340,000.00        ZZ
                           5.7500            1700.00           1
                           12.0000           1700.00           80
BELTSVILLE       MD 20705  11.7500           10/26/05
0440490548                 2.7500            12/01/05          00
3274034173                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267515                   6.2500            316000.0000       100.0000
                           6.2500            316,000.00        ZZ
                           6.0000            1645.83           1
                           12.2500           1645.83           80
ALEXANDRIA       VA 22315  12.0000           10/28/05
0440490555                 2.7500            12/01/05          00
3274034198                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267517                   6.1250            165750.0000       100.0000
                           6.1250            165,750.00        ZZ
                           5.8750            846.02            1
                           12.1250           846.02            65
BOWIE            MD 20716  11.8750           11/02/05
0440490563                 2.7500            01/01/06          00
3274034228                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     03                00
                           N                 0.0000

10267519                   6.2500            244000.0000       100.0000
                           6.2500            244,000.00        ZZ
                           6.0000            1270.83           1
                           12.2500           1270.83           80
ARLINGTON        VA 22206  12.0000           11/01/05
0440490571                 2.7500            12/01/05          00
3274034244                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     01                00
                           O                 0.0000

10267521                   6.7500            567000.0000       100.0000
                           6.7500            566,807.00        ZZ
                           6.5000            3189.38           1
                           12.7500           3189.38           90
GAITHERSBURG     MD 20878  12.5000           10/28/05
0440490589                 2.7500            12/01/05          14
3274034254                 2.5000            11/01/35          30.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267525                   5.8750            236000.0000       100.0000
                           5.8750            236,000.00        ZZ
                           5.6250            1155.42           1
                           11.8750           1155.42           75
MIAMI            FL 33193  11.6250           10/14/05
0440490605                 2.7500            12/01/05          00
3955000057                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10267533                   6.6250            252000.0000       100.0000
                           6.6250            252,000.00        ZZ
                           6.3750            1391.25           1
                           12.6250           1391.25           80
COLUMBIA         MD 21045  12.3750           10/18/05
0440490647                 2.7500            12/01/05          00
3975000085                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267535                   6.6250            223200.0000       100.0000
                           6.6250            222,805.07        ZZ
                           6.3750            1429.17           1
                           12.6250           1429.17           80
WOODBURY         MN 55125  12.3750           10/26/05
0440490654                 2.7500            12/01/05          00
3975000096                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10267537                   6.5000            388000.0000       100.0000
                           6.5000            388,000.00        ZZ
                           6.2500            2101.67           1
                           12.5000           2101.67           80
WEST ORANGE      NJ 07052  12.2500           11/10/05
0440490662                 2.7500            01/01/06          00
3274034294                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267545                   6.5000            320800.0000       100.0000
                           6.5000            320,800.00        ZZ
                           6.2500            1737.67           1
                           12.5000           1737.67           80
HEMPSTEAD        NY 11550  12.2500           11/07/05
0440490704                 2.7500            01/01/06          00
3274034491                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
N67/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267549                   6.5000            228000.0000       100.0000
                           6.5000            228,000.00        ZZ
                           6.2500            1235.00           1
                           12.5000           1235.00           80
FREDERICKSBURG   VA 22405  12.2500           10/31/05
0440490720                 2.7500            12/01/05          00
3274034540                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267551                   6.5000            348000.0000       100.0000
                           6.5000            348,000.00        ZZ
                           6.2500            1885.00           1
                           12.5000           1885.00           80
STATEN ISLAND    NY 10305  12.2500           11/04/05
0440490738                 2.7500            12/01/05          00
3274034551                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267553                   5.7500            338000.0000       100.0000
                           5.7500            337,999.58        ZZ
                           5.5000            1619.58           1
                           11.7500           1619.58           65
BERGENFIELD      NJ 07621  11.5000           10/21/05
0440490746                 3.2500            12/01/05          00
3274034593                 3.0000            11/01/35          0.0000
0                          3.2500            11/01/10          11/01/10
N67/G02                    3.0000            12/01/10          12/01/10
25                         3.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267561                   6.0000            310000.0000       100.0000
                           6.0000            309,381.24        ZZ
                           5.7500            1858.61           1
                           12.0000           1858.61           47
MASSAPEQUA       NY 11758  11.7500           10/18/05
0440490787                 2.7500            12/01/05          00
3274034682                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10267563                   6.6250            248000.0000       100.0000
                           6.6250            248,000.00        ZZ
                           6.3750            1369.17           1
                           12.6250           1369.17           80
FREDERICKSBURG   VA 22407  12.3750           10/26/05
0440490795                 2.7500            12/01/05          00
3274034709                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267565                   6.0000            232000.0000       100.0000
                           6.0000            231,536.93        ZZ
                           5.7500            1390.96           1
                           12.0000           1390.96           80
NORTH BERGEN     NJ 07047  11.7500           11/01/05
0440490803                 2.7500            12/01/05          00
3274034730                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267567                   6.5000            500000.0000       100.0000
                           6.5000            500,000.00        ZZ
                           6.2500            2708.33           1
                           12.5000           2708.33           80
VALLEY STREAM    NY 11580  12.2500           10/26/05
0440490811                 2.7500            12/01/05          00
3274034732                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267571                   6.2500            184000.0000       100.0000
                           6.2500            183,649.91        ZZ
                           6.0000            1132.92           1
                           12.2500           1132.92           80
GLEN BURNIE      MD 21061  12.0000           10/20/05
0440490837                 2.7500            12/01/05          00
3274034750                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267577                   6.3750            236000.0000       100.0000
                           6.3750            235,561.68        ZZ
                           6.1250            1472.33           1
                           12.3750           1472.33           80
LAUREL           MD 20723  12.1250           10/19/05
0440490860                 2.7500            12/01/05          00
3274034785                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267583                   6.1250            276000.0000       100.0000
                           6.1250            276,000.00        ZZ
                           5.8750            1408.75           1
                           12.1250           1408.75           80
SUITLAND         MD 20746  11.8750           10/20/05
0440490894                 2.7500            12/01/05          00
3274034850                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267585                   6.5000            280000.0000       100.0000
                           6.5000            280,000.00        ZZ
                           6.2500            1516.67           1
                           12.5000           1516.67           80
COLUMBIA         MD 21045  12.2500           10/27/05
0440490902                 2.7500            12/01/05          00
3274034856                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267591                   6.3750            339150.0000       100.0000
                           6.3750            339,150.00        ZZ
                           6.1250            1801.73           1
                           12.3750           1801.73           85
MONTPELIER       VA 23192  12.1250           10/20/05
0440490936                 2.7500            12/01/05          11
3274034890                 2.5000            11/01/35          25.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267593                   6.6250            202400.0000       100.0000
                           6.6250            202,400.00        ZZ
                           6.3750            1117.42           1
                           12.6250           1117.42           80
FREDERICK        MD 21702  12.3750           10/19/05
0440490944                 2.7500            12/01/05          00
3274034897                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267603                   5.8750            92500.0000        100.0000
                           5.8750            92,449.99         ZZ
                           5.6250            452.86            1
                           11.8750           452.86            63
POTTSTOWN        PA 19464  11.6250           10/20/05
0440491009                 2.7500            12/01/05          00
3274034983                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     03                00
                           O                 0.0000

10267615                   5.7500            264000.0000       100.0000
                           5.7500            264,000.00        ZZ
                           5.5000            1265.00           1
                           11.7500           1265.00           80
LAUREL           MD 20707  11.5000           10/19/05
0440491066                 2.7500            12/01/05          00
3274034810                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10267617                   6.5000            185000.0000       100.0000
                           6.5000            184,664.60        ZZ
                           6.2500            1169.33           1
                           12.5000           1169.33           95
ASHBURNHAM       MA 01430  12.2500           10/27/05
0440491074                 2.7500            12/01/05          14
3274035059                 2.5000            11/01/35          30.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10267619                   6.0000            296907.0000       100.0000
                           6.0000            296,260.76        ZZ
                           5.7500            1780.11           1
                           12.0000           1780.11           80
ALLSTON          MA 02134  11.7500           10/18/05
0440491082                 2.7500            12/01/05          00
3274035069                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/10          11/01/10
N67/G02                    2.5000            12/01/10          12/01/10
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     06                00
                           O                 0.0000

10268869                   6.5000            134000.0000       100.0000
                           6.5000            133,878.86        ZZ
                           6.2500            846.97            1
                           11.5000           846.97            44
CARR             CO 80612  11.2500           11/10/05
0424162162                 0.0000            01/01/06          00
0424162162                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10271821                   6.5000            100000.0000       100.0000
                           6.5000            99,909.60         ZZ
                           6.2500            632.07            1
                           11.5000           632.07            29
PRESCOTT         AZ 86305  11.2500           11/09/05
0440563054                 0.0000            01/01/06          00
625724                     0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
M37/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10273138                   6.7500            2345000.0000      100.0000
                           6.7500            2,345,000.00      ZZ
                           6.5000            13190.63          1
                           11.7500           13190.63          70
GREAT FALLS      VA 22066  11.5000           12/20/05
0440789725                 0.0000            02/01/06          00
80105299                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
696/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10274775                   6.6250            184000.0000       100.0000
                           6.6250            184,000.00        ZZ
                           6.3750            1015.83           1
                           12.6250           1015.83           80
CHARLESTON       SC 29412  12.3750           11/02/05
TO BE ASSIGNED             0.0000            12/01/05          00
12156803                   0.0000            11/01/35          0.0000
0                          3.5000            11/01/10          11/01/10
T08/M32                    3.2500            12/01/10          12/01/10
25                         3.5000            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10275621                   6.5000            243750.0000       100.0000
                           6.5000            243,750.00        ZZ
                           6.2500            1320.31           2
                           11.5000           1320.31           73
SEASIDE HEIGHTS  NJ 08751  11.2500           11/18/05
0425194412                 0.0000            01/01/06          00
0425194412                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10275653                   6.8750            240000.0000       100.0000
                           6.8750            240,000.00        ZZ
                           6.6250            1375.00           1
                           11.8750           1375.00           75
DOVER TOWNSHIP   NJ 08753  11.6250           11/18/05
0425649803                 0.0000            01/01/06          00
0425649803                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10277237                   6.7500            204800.0000       100.0000
                           6.7500            204,800.00        ZZ
                           6.5000            1152.00           1
                           11.7500           1152.00           80
TUCSON           AZ 85742  11.5000           11/09/05
0425785904                 0.0000            01/01/06          00
0425785904                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277269                   5.2500            128000.0000       100.0000
                           5.2500            128,000.00        ZZ
                           5.0000            560.00            1
                           10.2500           560.00            80
COLORADO SPRING  CO 80911  10.0000           11/16/05
0425917812                 0.0000            01/01/06          00
0425917812                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          10.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10277847                   6.5000            200000.0000       100.0000
                           6.5000            200,000.00        ZZ
                           6.2500            1083.33           1
                           11.5000           1083.33           80
STRATFORD        CT 06614  11.2500           11/21/05
0426347647                 0.0000            01/01/06          00
0426347647                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10278679                   6.5000            304900.0000       100.0000
                           6.5000            304,624.36        ZZ
                           6.2500            1927.18           1
                           11.5000           1927.18           80
MORRISVILLE      NC 27560  11.2500           11/16/05
0440566776                 2.2500            01/01/06          00
28509197                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10280961                   6.2500            224000.0000       100.0000
                           6.2500            224,000.00        ZZ
                           6.0000            1166.67           1
                           11.2500           1166.67           80
OLYMPIA          WA 98512  11.0000           11/18/05
0426192928                 0.0000            01/01/06          00
0426192928                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282485                   6.3750            228000.0000       100.0000
                           6.3750            228,000.00        ZZ
                           6.1250            1211.25           1
                           11.3750           1211.25           80
EDISON           NJ 08817  11.1250           11/21/05
0426154738                 0.0000            01/01/06          00
0426154738                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282855                   5.3750            252000.0000       100.0000
                           5.3750            252,000.00        ZZ
                           5.1250            1128.75           1
                           10.3750           1128.75           80
COLCHESTER       VT 05446  10.1250           11/21/05
0440578011                 2.2500            01/01/06          00
11007222                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10284799                   6.3750            352000.0000       100.0000
                           6.3750            352,000.00        ZZ
                           6.1250            1870.00           1
                           11.3750           1870.00           80
MIAMI BEACH      FL 33139  11.1250           11/29/05
0426192951                 0.0000            01/01/06          00
0426192951                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     08                00
                           O                 0.0000

10284801                   6.8750            170800.0000       100.0000
                           6.8750            170,656.51        ZZ
                           6.6250            1122.03           1
                           11.8750           1122.03           80
BROOKLYN CENTER  MN 55429  11.6250           11/23/05
0426195061                 0.0000            01/01/06          00
0426195061                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10286255                   6.2500            265000.0000       100.0000
                           6.2500            265,000.00        ZZ
                           6.0000            1380.21           1
                           11.2500           1380.21           86
ORANGE PARK      FL 32065  11.0000           11/15/05
0440581510                 2.2500            01/01/06          19
28509168                   2.0000            12/01/35          12.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10286551                   6.2500            480000.0000       100.0000
                           6.2500            480,000.00        ZZ
                           6.0000            2500.00           2
                           11.2500           2500.00           79
COLLEGE POINT    NY 11356  11.0000           11/09/05
0440614337                 2.2500            01/01/06          00
11976602                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Q30/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10287273                   6.7500            176000.0000       100.0000
                           6.7500            176,000.00        ZZ
                           6.5000            990.00            1
                           11.7500           990.00            80
LAKE MARY        FL 32746  11.5000           11/30/05
0426536314                 0.0000            01/01/06          00
0426536314                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
E22/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10287407                   6.6250            112875.0000       100.0000
                           6.6250            112,875.00        ZZ
                           6.3750            623.16            1
                           11.6250           623.16            75
FORT MYERS       FL 33912  11.3750           11/30/05
0425897493                 0.0000            01/01/06          00
0425897493                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10288745                   5.5000            315600.0000       100.0000
                           5.5000            314,907.52        ZZ
                           5.2500            1791.95           1
                           10.5000           1791.95           80
CORONA           CA 92882  10.2500           10/04/05
0440750479                 0.0000            12/01/05          00
007570082                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          10.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10288751                   6.2500            166210.0000       100.0000
                           6.2500            166,210.00        ZZ
                           6.0000            865.68            1
                           11.2500           865.68            80
DENVER           CO 80238  11.0000           10/17/05
0440746725                 0.0000            12/01/05          00
007570199                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10288755                   6.0000            106000.0000       100.0000
                           6.0000            105,687.91        ZZ
                           5.7500            635.53            1
                           11.0000           635.53            80
GREEN COVE SPRI  FL 32043  10.7500           10/17/05
0440746741                 0.0000            12/01/05          00
007570632                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10288757                   5.7500            137500.0000       100.0000
                           5.7500            137,500.00        ZZ
                           5.5000            658.85            1
                           10.7500           658.85            80
MISSOULA         MT 59801  10.5000           10/22/05
0440746758                 0.0000            12/01/05          00
007570736                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10288765                   5.8750            455000.0000       100.0000
                           5.8750            455,000.00        ZZ
                           5.6250            2227.60           1
                           10.8750           2227.60           70
VENTURA          CA 93003  10.6250           10/12/05
0440746162                 0.0000            12/01/05          00
007819137                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10288767                   5.8750            594000.0000       100.0000
                           5.8750            593,394.40        ZZ
                           5.6250            2908.13           1
                           10.8750           2908.13           80
GLENDALE         CA 91202  10.6250           08/09/05
0440743201                 0.0000            10/01/05          00
007819151                  0.0000            09/01/35          0.0000
0                          2.2500            09/01/10          09/01/10
225/G02                    2.0000            10/01/10          10/01/10
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288769                   6.6250            464000.0000       100.0000
                           6.6250            463,871.92        ZZ
                           6.3750            2561.67           1
                           11.6250           2561.67           80
FORT MYERS       FL 33905  11.3750           10/04/05
0440745412                 0.0000            12/01/05          00
007819317                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10288773                   5.8750            327900.0000       100.0000
                           5.8750            327,229.73        ZZ
                           5.6250            1939.66           1
                           10.8750           1939.66           80
NORTH SMITHFIEL  RI 02896  10.6250           10/05/05
0440745032                 0.0000            12/01/05          00
007820354                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10288775                   5.5000            416000.0000       100.0000
                           5.5000            416,000.00        ZZ
                           5.2500            1906.67           2
                           10.5000           1906.67           65
OAKLAND          CA 94605  10.2500           09/23/05
0440744779                 0.0000            11/01/05          00
007820523                  0.0000            10/01/35          0.0000
0                          2.2500            10/01/10          10/01/10
225/G02                    2.0000            11/01/10          11/01/10
45                         2.2500            0.0000            0.0000
A                          10.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288779                   6.1250            480000.0000       100.0000
                           6.1250            480,000.00        ZZ
                           5.8750            2450.00           1
                           11.1250           2450.00           69
LOS OSOS         CA 93402  10.8750           10/11/05
0440744357                 0.0000            12/01/05          00
007820760                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10288783                   6.0000            359650.0000       100.0000
                           6.0000            359,649.84        ZZ
                           5.7500            1798.25           1
                           11.0000           1798.25           80
GLENDALE         AZ 85308  10.7500           09/21/05
0440746790                 0.0000            11/01/05          00
007821085                  0.0000            10/01/35          0.0000
0                          2.2500            10/01/10          10/01/10
225/G02                    2.0000            11/01/10          11/01/10
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10288787                   6.5000            130000.0000       100.0000
                           6.5000            130,000.00        ZZ
                           6.2500            704.17            1
                           11.5000           704.17            69
EGG HARBOR CITY  NJ 08215  11.2500           10/19/05
0440746816                 0.0000            12/01/05          00
007821281                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10288789                   6.5000            358400.0000       100.0000
                           6.5000            358,400.00        ZZ
                           6.2500            1941.33           1
                           11.5000           1941.33           80
WILLIAMS         AZ 86046  11.2500           11/09/05
0440746824                 0.0000            01/01/06          00
007821548                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
225/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10288801                   6.2500            106400.0000       100.0000
                           6.2500            106,400.00        ZZ
                           6.0000            554.17            1
                           11.2500           554.17            80
TUCSON           AZ 85730  11.0000           10/26/05
0440746881                 0.0000            12/01/05          00
007822748                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10288803                   6.6250            216000.0000       100.0000
                           6.6250            216,000.00        ZZ
                           6.3750            1192.50           1
                           11.6250           1192.50           80
OCOEE            FL 34761  11.3750           11/17/05
0440746899                 0.0000            01/01/06          00
007823001                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
225/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10288805                   6.6250            175000.0000       100.0000
                           6.6250            175,000.00        ZZ
                           6.3750            966.15            1
                           11.6250           966.15            80
CLEARWATER       FL 33765  11.3750           10/27/05
0440746360                 0.0000            12/01/05          00
007823092                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10288807                   6.7500            190000.0000       100.0000
                           6.7500            190,000.00        ZZ
                           6.5000            1068.75           1
                           11.7500           1068.75           58
SILVERTHORNE     CO 80498  11.5000           10/31/05
0440746907                 0.0000            12/01/05          00
007823180                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10288809                   6.3750            140000.0000       100.0000
                           6.3750            140,000.00        ZZ
                           6.1250            743.75            1
                           11.3750           743.75            70
PHOENIX          AZ 85040  11.1250           10/25/05
0440746923                 0.0000            12/01/05          00
007823207                  0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
225/G02                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10288815                   6.7500            620000.0000       100.0000
                           6.7500            620,000.00        ZZ
                           6.5000            3487.50           1
                           11.7500           3487.50           80
SHEPHERDSVILLE   KY 40165  11.5000           11/09/05
0440746956                 0.0000            01/01/06          00
007824027                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
225/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10288817                   6.7500            464000.0000       100.0000
                           6.7500            464,000.00        ZZ
                           6.5000            2610.00           1
                           11.7500           2610.00           70
IRVINE           CA 92602  11.5000           11/10/05
0440746964                 0.0000            01/01/06          00
007824387                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
225/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10288821                   6.1250            171500.0000       100.0000
                           6.1250            171,500.00        ZZ
                           5.8750            875.36            1
                           11.1250           875.36            70
VESTAVIA         AL 35226  10.8750           11/18/05
0440746980                 0.0000            01/01/06          00
007824712                  0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
225/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10289089                   6.2500            186000.0000       100.0000
                           6.2500            186,000.00        ZZ
                           6.0000            968.75            1
                           11.2500           968.75            80
KIMBERLY         AL 35091  11.0000           12/01/05
0426454997                 0.0000            01/01/06          00
0426454997                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10289821                   6.2500            369600.0000       100.0000
                           6.2500            369,249.31        ZZ
                           6.0000            2275.69           1
                           12.2500           2275.69           80
VERO BEACH       FL 32966  12.0000           11/17/05
TO BE ASSIGNED             0.0000            01/01/06          00
132033394                  0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10289843                   6.3750            220000.0000       100.0000
                           6.3750            220,000.00        ZZ
                           6.1250            1168.75           1
                           12.3750           1168.75           80
TAMPA            FL 33626  12.1250           11/16/05
TO BE ASSIGNED             0.0000            01/01/06          00
132033787                  0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10289863                   6.2500            351500.0000       100.0000
                           6.2500            351,500.00        ZZ
                           6.0000            1830.73           1
                           12.2500           1830.73           80
FONTANA          CA 92335  12.0000           11/14/05
TO BE ASSIGNED             0.0000            01/01/06          00
132320548                  0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10289877                   6.5000            119500.0000       100.0000
                           6.5000            119,500.00        ZZ
                           6.2500            647.29            1
                           12.5000           647.29            75
GRAND JUNCTION   CO 81504  12.2500           11/14/05
TO BE ASSIGNED             0.0000            01/01/06          00
132320768                  0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10289901                   6.5000            187150.0000       100.0000
                           6.5000            187,150.00        ZZ
                           6.2500            1013.73           1
                           12.5000           1013.73           80
WONDER LAKE      IL 60097  12.2500           10/21/05
TO BE ASSIGNED             0.0000            12/01/05          00
139001688                  0.0000            11/01/35          0.0000
0                          3.5000            11/01/10          11/01/10
T08/M32                    3.2500            12/01/10          12/01/10
25                         3.5000            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10289921                   6.1250            552000.0000       100.0000
                           6.1250            552,000.00        ZZ
                           5.8750            2817.50           1
                           12.1250           2817.50           80
VIENNA           VA 22180  11.8750           11/14/05
TO BE ASSIGNED             0.0000            01/01/06          00
31018245                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10289929                   6.3750            213600.0000       100.0000
                           6.3750            213,600.00        ZZ
                           6.1250            1134.75           1
                           12.3750           1134.75           80
ANNANDALE        VA 22003  12.1250           11/10/05
TO BE ASSIGNED             0.0000            01/01/06          00
31034309                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10289933                   6.2500            145000.0000       100.0000
                           6.2500            144,862.42        ZZ
                           6.0000            892.79            1
                           12.2500           892.79            50
MONTGOMERY VILL  MD 20886  12.0000           11/11/05
TO BE ASSIGNED             0.0000            01/01/06          00
31034673                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10289939                   6.1250            336000.0000       100.0000
                           6.1250            336,000.00        ZZ
                           5.8750            1715.00           1
                           12.1250           1715.00           80
NEW CARROLLTON   MD 20784  11.8750           11/15/05
TO BE ASSIGNED             0.0000            01/01/06          00
31034691                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10289993                   6.0000            420000.0000       100.0000
                           6.0000            420,000.00        ZZ
                           5.7500            2100.00           1
                           12.0000           2100.00           80
GLENDORA         CA 91741  11.7500           11/08/05
TO BE ASSIGNED             0.0000            01/01/06          00
45200305                   0.0000            12/01/35          0.0000
0                          3.5000            12/01/10          12/01/10
T08/M32                    3.2500            01/01/11          01/01/11
25                         3.5000            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290251                   6.2500            225000.0000       100.0000
                           6.2500            225,000.00        ZZ
                           6.0000            1171.88           1
                           12.2500           1171.88           64
COCOA BEACH      FL 32931  12.0000           11/04/05
0440604395                 0.0000            01/01/06          00
25100405                   0.0000            12/01/35          0.0000
0                          2.8750            12/01/10          12/01/10
W96/G02                    2.6250            01/01/11          01/01/11
25                         2.8750            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10290295                   6.7500            123000.0000       100.0000
                           6.7500            123,000.00        ZZ
                           6.5000            691.88            2
                           12.7500           691.88            43
ORLANDO          FL 32809  12.5000           11/14/05
0440612430                 0.0000            01/01/06          00
25100495                   0.0000            12/01/35          0.0000
0                          2.8750            12/01/10          12/01/10
W96/G02                    2.6250            01/01/11          01/01/11
25                         2.8750            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10290317                   6.2500            297600.0000       100.0000
                           6.2500            297,600.00        ZZ
                           6.0000            1550.00           1
                           12.2500           1550.00           80
ORLANDO          FL 32806  12.0000           11/09/05
0440593192                 0.0000            01/01/06          00
25100569                   0.0000            12/01/35          0.0000
0                          2.8750            12/01/10          12/01/10
W96/G02                    2.6250            01/01/11          01/01/11
25                         2.8750            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290319                   6.6250            168000.0000       100.0000
                           6.6250            168,000.00        T
                           6.3750            927.50            1
                           12.6250           927.50            80
KISSIMMEE        FL 34744  12.3750           11/08/05
0440601730                 0.0000            01/01/06          00
25100582                   0.0000            12/01/35          0.0000
0                          2.8750            12/01/10          12/01/10
W96/G02                    2.6250            01/01/11          01/01/11
25                         2.8750            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290343                   6.6250            332100.0000       100.0000
                           6.6250            332,100.00        ZZ
                           6.3750            1833.47           1
                           12.6250           1833.47           90
WESLEY CHAPEL    FL 33543  12.3750           11/09/05
0440597441                 0.0000            01/01/06          11
25100682                   0.0000            12/01/35          25.0000
0                          2.8750            12/01/10          12/01/10
W96/G02                    2.6250            01/01/11          01/01/11
25                         2.8750            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10292611                   6.3750            320000.0000       100.0000
                           6.3750            320,000.00        ZZ
                           6.1250            1700.00           1
                           11.3750           1700.00           80
SUMERDUCK        VA 22742  11.1250           12/02/05
0425488467                 0.0000            01/01/06          00
0425488467                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
E22/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10292615                   6.3750            590000.0000       100.0000
                           6.3750            590,000.00        ZZ
                           6.1250            3134.38           1
                           11.3750           3134.38           63
BURLINGTON       VT 05401  11.1250           11/28/05
0425591351                 0.0000            01/01/06          00
0425591351                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10292771                   6.5000            140000.0000       100.0000
                           6.5000            140,000.00        ZZ
                           6.2500            758.33            1
                           11.5000           758.33            53
PALATINE         IL 60074  11.2500           11/28/05
0426259453                 0.0000            01/01/06          00
0426259453                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10292833                   7.1250            185000.0000       100.0000
                           7.1250            185,000.00        ZZ
                           6.8750            1246.38           1
                           13.1250           1246.38           39
AMISSVILLE       VA 20106  12.8750           11/28/05
0426340758                 0.0000            02/01/06          00
0426340758                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10292869                   6.5000            67500.0000        100.0000
                           6.5000            67,500.00         ZZ
                           6.2500            365.63            1
                           11.5000           365.63            90
WINDER           GA 30680  11.2500           12/02/05
0426394250                 0.0000            02/01/06          01
0426394250                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10292907                   6.2500            464000.0000       100.0000
                           6.2500            464,000.00        ZZ
                           6.0000            2416.67           1
                           11.2500           2416.67           80
ALPINE           UT 84004  11.0000           12/01/05
0426458311                 0.0000            02/01/06          00
0426458311                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10292937                   5.8750            188000.0000       100.0000
                           5.8750            188,000.00        ZZ
                           5.6250            920.42            1
                           10.8750           920.42            59
LOXAHATCHEE      FL 33470  10.6250           12/02/05
0426511176                 0.0000            01/01/06          00
0426511176                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10294873                   6.3750            340000.0000       100.0000
                           6.3750            340,000.00        ZZ
                           6.1250            1806.25           1
                           12.3750           1806.25           80
BOYNTON          FL 33436  12.1250           10/21/05
05014628                   0.0000            12/01/05          00
05014628                   0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10294921                   6.3750            340000.0000       100.0000
                           6.3750            340,000.00        ZZ
                           6.1250            1806.25           1
                           11.3750           1806.25           80
LAKE ARROWHEAD   CA 92352  11.1250           10/25/05
05015340                   0.0000            12/01/05          00
05015340                   0.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10294931                   5.8750            271200.0000       100.0000
                           5.8750            270,039.89        ZZ
                           5.6250            1604.25           1
                           10.8750           1604.25           80
FONTANA          CA 92335  10.6250           08/02/05
05010768                   0.0000            10/01/05          00
05010768                   0.0000            09/01/35          0.0000
0                          2.2500            09/01/10          09/01/10
Y28/Y28                    2.0000            10/01/10          10/01/10
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10294935                   6.3750            204000.0000       100.0000
                           6.3750            204,000.00        ZZ
                           6.1250            1083.75           1
                           12.3750           1083.75           80
CHARLOTTE        NC 28277  12.1250           08/30/05
05010388                   2.2500            11/01/05          00
05010388                   2.0000            10/01/35          0.0000
0                          2.2500            10/01/10          10/01/10
Y28/Y28                    2.0000            11/01/10          11/01/10
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     03                00
                           O                 0.0000

10294945                   6.6250            118800.0000       100.0000
                           6.6250            118,377.26        ZZ
                           6.3750            760.69            1
                           12.6250           760.69            80
GAHANNA          OH 43230  12.3750           08/18/05
05010778                   2.2500            10/01/05          00
05010778                   2.0000            09/01/35          0.0000
0                          2.2500            09/01/10          09/01/10
Y28/Y28                    2.0000            10/01/10          10/01/10
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10295033                   6.2500            103055.0000       100.0000
                           6.2500            103,055.00        ZZ
                           6.0000            536.74            1
                           11.2500           536.74            77
DENVER           CO 80237  11.0000           11/23/05
0425694346                 0.0000            01/01/06          00
0425694346                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10295081                   6.0000            164000.0000       100.0000
                           6.0000            164,000.00        ZZ
                           5.7500            820.00            1
                           11.0000           820.00            80
PHOENIX          AZ 85041  10.7500           11/28/05
0425959269                 0.0000            01/01/06          00
0425959269                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10295319                   6.1250            366400.0000       100.0000
                           6.1250            366,400.00        ZZ
                           5.8750            1870.17           1
                           11.1250           1870.17           80
SAN DIEGO        CA 92131  10.8750           12/01/05
0426355855                 0.0000            02/01/06          00
0426355855                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10295795                   6.0000            252000.0000       100.0000
                           6.0000            252,000.00        ZZ
                           5.7500            1260.00           1
                           12.0000           1260.00           80
POMONA           CA 91766  11.7500           05/09/05
05005889                   2.2500            07/01/05          00
05005889                   2.0000            06/01/35          0.0000
0                          2.2500            06/01/10          06/01/10
Y28/Y28                    2.0000            07/01/10          07/01/10
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10296795                   6.2500            363000.0000       100.0000
                           6.2500            363,000.00        ZZ
                           6.0000            1890.63           1
                           12.2500           1890.63           70
ARROYO GRANDE    CA 93420  12.0000           11/21/05
0440738987                 0.0000            01/01/06          00
9108769                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296797                   5.8750            198800.0000       100.0000
                           5.8750            198,800.00        ZZ
                           5.6250            973.29            1
                           11.8750           973.29            80
CLOVIS           CA 93611  11.6250           11/18/05
0440739563                 0.0000            01/01/06          00
9108773                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10296799                   6.5000            125000.0000       100.0000
                           6.5000            125,000.00        ZZ
                           6.2500            677.08            1
                           12.5000           677.08            42
ATTLEBORO        MA 02703  12.2500           10/06/05
05013582                   2.2500            12/01/05          00
05013582                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10296801                   6.1250            285000.0000       100.0000
                           6.1250            285,000.00        ZZ
                           5.8750            1454.69           1
                           12.1250           1454.69           66
GROVER BEACH     CA 93433  11.8750           11/14/05
0440738789                 0.0000            01/01/06          00
9108779                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296805                   6.2500            252000.0000       100.0000
                           6.2500            252,000.00        ZZ
                           6.0000            1312.50           1
                           12.2500           1312.50           80
UKIAH            CA 95482  12.0000           11/10/05
0440739860                 0.0000            01/01/06          00
9110042                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296807                   6.2500            220976.0000       100.0000
                           6.2500            220,976.00        ZZ
                           6.0000            1150.92           1
                           12.2500           1150.92           80
FOWLER           CA 93625  12.0000           11/01/05
0440747475                 0.0000            01/01/06          00
91661003329                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296811                   6.3750            367500.0000       100.0000
                           6.3750            367,500.00        ZZ
                           6.1250            1952.34           1
                           12.3750           1952.34           75
LAKEWOOD         CA 90712  12.1250           11/10/05
0440739217                 0.0000            01/01/06          00
9341528                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296813                   6.0000            359650.0000       100.0000
                           6.0000            359,291.96        ZZ
                           5.7500            2156.29           1
                           12.0000           2156.29           65
SANTA ANA        CA 92707  11.7500           11/14/05
0440740058                 0.0000            01/01/06          00
9341549                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296817                   6.3750            317600.0000       100.0000
                           6.3750            317,600.00        ZZ
                           6.1250            1687.25           1
                           12.3750           1687.25           80
CORONA AREA      CA 92879  12.1250           11/10/05
0440747350                 0.0000            01/01/06          00
9341586                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296823                   6.5000            286500.0000       100.0000
                           6.5000            286,500.00        ZZ
                           6.2500            1551.88           1
                           12.5000           1551.88           74
RIALTO           CA 92376  12.2500           11/23/05
0440738995                 0.0000            01/01/06          00
9341694                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296825                   6.2500            340000.0000       100.0000
                           6.2500            340,000.00        ZZ
                           6.0000            1770.83           1
                           12.2500           1770.83           75
SAN JUAN CAPIST  CA 92675  12.0000           11/10/05
0440740124                 0.0000            01/01/06          00
93661003375                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10296835                   6.3750            172000.0000       100.0000
                           6.3750            172,000.00        T
                           6.1250            913.75            1
                           12.3750           913.75            66
BIG BEAR CITY    CA 92314  12.1250           11/14/05
0440748614                 0.0000            01/01/06          00
93661003537                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296841                   6.5000            559300.0000       100.0000
                           6.5000            559,300.00        ZZ
                           6.2500            3029.54           1
                           12.5000           3029.54           70
LA HABRA         CA 90631  12.2500           11/09/05
0440745065                 0.0000            01/01/06          00
93661003577                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296849                   5.8750            400160.0000       100.0000
                           5.8750            400,160.00        ZZ
                           5.6250            1959.12           1
                           11.8750           1959.12           80
CERES            CA 95307  11.6250           11/09/05
0440738151                 0.0000            01/01/06          00
9438961                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296851                   5.8750            240000.0000       100.0000
                           5.8750            240,000.00        ZZ
                           5.6250            1175.00           1
                           11.8750           1175.00           55
LOS BANOS        CA 93635  11.6250           11/17/05
0440739381                 0.0000            01/01/06          00
9438964                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296853                   6.2500            369000.0000       100.0000
                           6.2500            368,649.87        ZZ
                           6.0000            2272.00           1
                           12.2500           2272.00           67
ESCALON          CA 95320  12.0000           11/10/05
0440740678                 0.0000            01/01/06          00
9438985                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296855                   5.8750            296000.0000       100.0000
                           5.8750            296,000.00        ZZ
                           5.6250            1449.17           1
                           11.8750           1449.17           80
MANTECA          CA 95336  11.6250           11/15/05
0440740090                 0.0000            01/01/06          00
9439056                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296863                   5.8750            359650.0000       100.0000
                           5.8750            359,283.32        ZZ
                           5.6250            2127.47           1
                           11.8750           2127.47           60
CAMARILLO        CA 93010  11.6250           11/16/05
0440748879                 0.0000            01/01/06          00
9515582                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296865                   6.3750            272000.0000       100.0000
                           6.3750            272,000.00        ZZ
                           6.1250            1445.00           1
                           12.3750           1445.00           80
LOS ANGELES      CA 91306  12.1250           11/23/05
0440740041                 0.0000            01/01/06          00
9515621                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10296867                   5.8750            355000.0000       100.0000
                           5.8750            355,000.00        ZZ
                           5.6250            1738.02           1
                           11.8750           1738.02           64
LOS ANGELES      CA 91306  11.6250           11/16/05
0440739985                 0.0000            01/01/06          00
9515635                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296871                   5.8750            359650.0000       100.0000
                           5.8750            359,650.00        ZZ
                           5.6250            1760.79           1
                           11.8750           1760.79           72
LOS ANGELES      CA 90043  11.6250           11/15/05
0440740157                 0.0000            01/01/06          00
9515695                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296875                   6.2500            260000.0000       100.0000
                           6.2500            260,000.00        ZZ
                           6.0000            1354.17           3
                           12.2500           1354.17           35
GLENDALE         CA 91201  12.0000           11/09/05
0440740132                 0.0000            01/01/06          00
9515740                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10296877                   6.2500            280000.0000       100.0000
                           6.2500            280,000.00        ZZ
                           6.0000            1458.33           1
                           12.2500           1458.33           80
DOWNEY           CA 90242  12.0000           11/15/05
0440747293                 0.0000            01/01/06          00
9515741                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10296879                   6.2500            180000.0000       100.0000
                           6.2500            180,000.00        ZZ
                           6.0000            937.50            2
                           12.2500           937.50            47
LOS ANGELES      CA 90059  12.0000           11/15/05
0440740025                 0.0000            01/01/06          00
9515749                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296891                   6.5000            350000.0000       100.0000
                           6.5000            350,000.00        ZZ
                           6.2500            1895.83           1
                           12.5000           1895.83           45
LOS ANGELES      CA 91307  12.2500           11/16/05
0440739894                 0.0000            01/01/06          00
9515846                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296903                   6.5000            296000.0000       100.0000
                           6.5000            296,000.00        ZZ
                           6.2500            1603.33           1
                           12.5000           1603.33           55
LOS ANGELES      CA 91402  12.2500           11/18/05
0440739969                 0.0000            01/01/06          00
9515911                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10296909                   6.3750            255000.0000       100.0000
                           6.3750            254,763.82        ZZ
                           6.1250            1590.87           1
                           12.3750           1590.87           56
SUN VALLEY       CA 91352  12.1250           11/21/05
0440746048                 0.0000            01/01/06          00
9515937                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296915                   6.3750            359650.0000       100.0000
                           6.3750            359,650.00        ZZ
                           6.1250            1910.64           1
                           12.3750           1910.64           75
LOS ANGELES      CA 90732  12.1250           11/22/05
0440733434                 0.0000            01/01/06          00
9516014                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10296917                   6.2500            200000.0000       100.0000
                           6.2500            200,000.00        ZZ
                           6.0000            1041.67           1
                           12.2500           1041.67           49
LOS ANGELES      CA 91436  12.0000           11/17/05
0440748234                 0.0000            01/01/06          00
9516020                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10296925                   5.8750            351000.0000       100.0000
                           5.8750            351,000.00        ZZ
                           5.6250            1718.44           1
                           11.8750           1718.44           65
SANTA CLARITA    CA 91387  11.6250           11/16/05
0440738359                 0.0000            01/01/06          00
95661003403                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10296931                   6.2500            460000.0000       100.0000
                           6.2500            460,000.00        ZZ
                           6.0000            2395.83           1
                           12.2500           2395.83           80
FULLERTON        CA 92832  12.0000           11/17/05
0440747426                 0.0000            01/01/06          00
98661003616                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296941                   6.1250            399200.0000       100.0000
                           6.1250            399,200.00        ZZ
                           5.8750            2037.58           1
                           12.1250           2037.58           80
SAN MARCOS       CA 92069  11.8750           11/17/05
0440739522                 0.0000            01/01/06          00
9909792                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296943                   6.2500            310000.0000       100.0000
                           6.2500            310,000.00        ZZ
                           6.0000            1614.58           1
                           12.2500           1614.58           63
SAN DIEGO        CA 92139  12.0000           11/11/05
0440738854                 0.0000            01/01/06          00
9909813                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10296945                   5.8750            254000.0000       100.0000
                           5.8750            254,000.00        ZZ
                           5.6250            1243.54           1
                           11.8750           1243.54           52
UPLAND           CA 91784  11.6250           11/16/05
0440739456                 0.0000            01/01/06          00
9920124                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10296947                   6.2500            399200.0000       100.0000
                           6.2500            399,200.00        ZZ
                           6.0000            2079.17           1
                           12.2500           2079.17           75
TEMECULA         CA 92591  12.0000           11/29/05
0440740777                 0.0000            01/01/06          00
9920187                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10296951                   5.8750            286000.0000       100.0000
                           5.8750            286,000.00        ZZ
                           5.6250            1400.21           1
                           11.8750           1400.21           65
APPLE VALLEY     CA 92307  11.6250           11/02/05
0440740728                 0.0000            01/01/06          00
99661003436                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296957                   5.5000            385000.0000       100.0000
                           5.5000            385,000.00        ZZ
                           5.2500            1764.58           1
                           11.5000           1764.58           78
POWAY            CA 92064  11.2500           11/15/05
0440746717                 0.0000            01/01/06          00
99661003545                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296959                   6.2500            359650.0000       100.0000
                           6.2500            359,650.00        ZZ
                           6.0000            1873.18           1
                           12.2500           1873.18           76
UPLAND           CA 91786  12.0000           11/21/05
0440747392                 0.0000            01/01/06          00
99661003571                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296963                   6.1250            342400.0000       100.0000
                           6.1250            342,400.00        ZZ
                           5.8750            1747.67           1
                           12.1250           1747.67           80
ESCONDIDO        CA 92027  11.8750           11/17/05
0440733830                 0.0000            01/01/06          00
99661003603                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296965                   6.3750            507000.0000       100.0000
                           6.3750            507,000.00        ZZ
                           6.1250            2693.44           1
                           12.3750           2693.44           65
SAN DIEGO        CA 92124  12.1250           11/18/05
0440740074                 0.0000            01/01/06          00
99661003604                0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
808/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10297133                   5.6250            359650.0000       100.0000
                           5.6250            359,650.00        ZZ
                           5.3750            1685.86           1
                           11.6250           1685.86           80
LOS ANGELES      CA 90043  11.3750           10/24/05
05014488                   2.2500            12/01/05          00
05014488                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10297159                   6.1250            404000.0000       100.0000
                           6.1250            404,000.00        ZZ
                           5.8750            2062.08           1
                           12.1250           2062.08           80
LOS ANGELES      CA 91402  11.8750           10/14/05
05014480                   2.2500            12/01/05          00
05014480                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10297249                   6.1250            324000.0000       100.0000
                           6.1250            324,000.00        ZZ
                           5.8750            1653.75           1
                           12.1250           1653.75           80
LOS ANGELES      CA 90039  11.8750           10/26/05
05014692                   2.2500            12/01/05          00
05014692                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     01                00
                           O                 0.0000

10297721                   6.6250            208800.0000       100.0000
                           6.6250            208,800.00        ZZ
                           6.3750            1152.75           1
                           11.6250           1152.75           80
ROMEOVILLE       IL 60446  11.3750           12/06/05
0426593331                 0.0000            02/01/06          00
0426593331                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10297797                   6.0000            89600.0000        100.0000
                           6.0000            89,600.00         ZZ
                           5.7500            448.00            1
                           11.0000           448.00            80
NAMPA            ID 83686  10.7500           11/30/05
0426088548                 0.0000            01/01/06          00
0426088548                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297897                   6.7500            196000.0000       100.0000
                           6.7500            196,000.00        ZZ
                           6.5000            1102.50           1
                           11.7500           1102.50           80
SCOTTSDALE       AZ 85257  11.5000           11/29/05
0426308730                 0.0000            01/01/06          00
0426308730                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297969                   7.0000            204000.0000       100.0000
                           7.0000            204,000.00        ZZ
                           6.7500            1190.00           1
                           12.0000           1190.00           80
NASHUA           NH 03060  11.7500           11/30/05
0426373163                 0.0000            01/01/06          00
0426373163                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10298015                   6.2500            304000.0000       100.0000
                           6.2500            304,000.00        ZZ
                           6.0000            1583.33           1
                           11.2500           1583.33           80
FORT COLLINS     CO 80528  11.0000           12/01/05
0426478715                 0.0000            02/01/06          00
0426478715                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298019                   6.6250            1300000.0000      100.0000
                           6.6250            1,298,577.00      ZZ
                           6.3750            7177.08           1
                           11.6250           7177.08           65
CLIFTON          VA 20124  11.3750           12/01/05
0426489746                 0.0000            01/01/06          00
0426489746                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298037                   5.7500            258400.0000       100.0000
                           5.7500            258,400.00        ZZ
                           5.5000            1238.17           1
                           10.7500           1238.17           80
CHARLOTTE        NC 28202  10.5000           12/01/05
0426406005                 0.0000            02/01/06          00
0426406005                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           O                 0.0000

10298089                   6.8750            240000.0000       100.0000
                           6.8750            240,000.00        ZZ
                           6.6250            1375.00           1
                           11.8750           1375.00           80
FORT COLLINS     CO 80528  11.6250           12/01/05
0426527958                 0.0000            02/01/06          00
0426527958                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10303363                   5.8750            225000.0000       100.0000
                           5.8750            225,000.00        ZZ
                           5.6250            1101.56           1
                           10.8750           1101.56           68
MINNEAPOLIS      MN 55410  10.6250           11/30/05
0440684249                 0.0000            01/01/06          00
0300001084122              0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
E11/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303691                   6.7500            154000.0000       100.0000
                           6.7500            154,000.00        ZZ
                           6.5000            998.84            1
                           11.7500           998.84            69
BELLWOOD         IL 60104  11.5000           12/02/05
0425845773                 0.0000            02/01/06          00
0425845773                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303717                   5.8750            336000.0000       100.0000
                           5.8750            336,000.00        ZZ
                           5.6250            1645.00           1
                           10.8750           1645.00           80
WOODLAND         CA 95695  10.6250           12/01/05
0426002432                 0.0000            02/01/06          00
0426002432                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10303721                   6.3750            388650.0000       100.0000
                           6.3750            388,650.00        ZZ
                           6.1250            2424.67           2
                           11.3750           2424.67           65
NORTH BEND       WA 98045  11.1250           12/05/05
0426006581                 0.0000            02/01/06          00
0426006581                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10303767                   6.2500            184000.0000       100.0000
                           6.2500            184,000.00        ZZ
                           6.0000            958.33            1
                           11.2500           958.33            69
PORTLAND         OR 97229  11.0000           11/29/05
0426181145                 0.0000            01/01/06          00
0426181145                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           N                 0.0000

10303843                   6.6250            154744.0000       100.0000
                           6.6250            154,744.00        ZZ
                           6.3750            854.32            1
                           11.6250           854.32            80
FORT LAUDERDALE  FL 33301  11.3750           12/07/05
0426338844                 0.0000            02/01/06          00
0426338844                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     08                00
                           O                 0.0000

10303857                   6.5000            224000.0000       100.0000
                           6.5000            224,000.00        ZZ
                           6.2500            1415.83           1
                           11.5000           1415.83           80
NORTH BEND       WA 98045  11.2500           12/02/05
0426346607                 0.0000            02/01/06          00
0426346607                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303891                   6.1250            132800.0000       100.0000
                           6.1250            132,800.00        ZZ
                           5.8750            677.83            1
                           11.1250           677.83            80
DECATUR          GA 30034  10.8750           12/02/05
0426375630                 0.0000            02/01/06          00
0426375630                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10303919                   6.1250            178400.0000       100.0000
                           6.1250            178,400.00        ZZ
                           5.8750            910.58            1
                           11.1250           910.58            80
TACOMA           WA 98444  10.8750           12/01/05
0426392239                 0.0000            01/01/06          00
0426392239                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303941                   6.6250            252000.0000       100.0000
                           6.6250            252,000.00        ZZ
                           6.3750            1391.25           1
                           11.6250           1391.25           60
ROCKLIN          CA 95677  11.3750           12/01/05
0426400560                 0.0000            02/01/06          00
0426400560                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10304015                   6.3750            200000.0000       100.0000
                           6.3750            200,000.00        ZZ
                           6.1250            1062.50           1
                           11.3750           1062.50           54
SCOTTSDALE       AZ 85257  11.1250           12/05/05
0426461836                 0.0000            02/01/06          00
0426461836                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10304471                   5.5000            114400.0000       100.0000
                           5.5000            114,400.00        ZZ
                           5.2500            524.33            1
                           11.5000           524.33            65
EDEN             UT 84310  11.2500           10/18/05
05015479                   2.2500            12/01/05          00
05015479                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     01                00
                           O                 0.0000

10304513                   6.1250            396000.0000       100.0000
                           6.1250            396,000.00        ZZ
                           5.8750            2021.25           1
                           12.1250           2021.25           80
OXNARD           CA 93033  11.8750           11/08/05
05015013                   2.2500            01/01/06          00
05015013                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10304547                   5.5000            225000.0000       100.0000
                           5.5000            225,000.00        ZZ
                           5.2500            1031.25           1
                           11.5000           1031.25           68
HAUNTINGTON PAR  CA 90255  11.2500           11/01/05
05015939                   2.2500            01/01/06          00
05015939                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10304563                   6.0000            595200.0000       100.0000
                           6.0000            595,200.00        ZZ
                           5.7500            2976.00           1
                           12.0000           2976.00           80
OXNARD           CA 93030  11.7500           11/04/05
05015861                   2.2500            01/01/06          00
05015861                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10304631                   6.2500            236600.0000       100.0000
                           6.2500            236,600.00        ZZ
                           6.0000            1232.29           1
                           12.2500           1232.29           80
LANCESTER        CA 93534  12.0000           11/07/05
05016207                   2.2500            01/01/06          00
05016207                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10304667                   6.1250            316000.0000       100.0000
                           6.1250            316,000.00        ZZ
                           5.8750            1612.92           1
                           12.1250           1612.92           80
ALEXANDRIA       VA 22312  11.8750           11/02/05
05015723                   2.2500            12/01/05          00
05015723                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10305137                   6.1250            204000.0000       100.0000
                           6.1250            203,602.43        ZZ
                           5.8750            1239.53           1
                           12.1250           1239.53           80
NEW BEDFORD      MA 02745  11.8750           10/20/05
05015578                   2.2500            12/01/05          00
05015578                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10305173                   5.8750            136000.0000       100.0000
                           5.8750            135,441.28        T
                           5.6250            804.49            1
                           10.8750           804.49            80
LAS VEGAS        NV 89128  10.6250           08/10/05
05009655                   0.0000            10/01/05          00
05009655                   0.0000            09/01/35          0.0000
0                          2.2500            09/01/10          09/01/10
Y28/Y28                    2.0000            10/01/10          10/01/10
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10305201                   5.7500            359200.0000       100.0000
                           5.7500            359,200.00        ZZ
                           5.5000            1721.17           1
                           11.7500           1721.17           80
PERRIS           CA 92571  11.5000           10/26/05
05015371                   2.2500            12/01/05          00
05015371                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10305213                   5.8750            183920.0000       100.0000
                           5.8750            183,920.00        ZZ
                           5.6250            900.44            1
                           11.8750           900.44            80
CONYERS          GA 30094  11.6250           10/27/05
05015836                   2.2500            12/01/05          00
05015836                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10305411                   6.5000            201880.0000       100.0000
                           6.5000            201,880.00        ZZ
                           6.2500            1093.52           1
                           11.5000           1093.52           80
TWP OF ROXBURY   NJ 07850  11.2500           11/30/05
0440710077                 2.2500            01/01/06          00
11006280                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305413                   6.5000            140000.0000       100.0000
                           6.5000            140,000.00        ZZ
                           6.2500            758.33            1
                           11.5000           758.33            80
CITY OF PHILADE  PA 19146  11.2500           11/30/05
0440696367                 2.2500            01/01/06          00
11007208                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     07                00
                           N                 0.0000

10305415                   5.7500            316000.0000       100.0000
                           5.7500            316,000.00        ZZ
                           5.5000            1514.17           1
                           10.7500           1514.17           80
FREMONT          CA 94536  10.5000           11/16/05
0440696185                 2.2500            01/01/06          00
16507251                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     01                00
                           O                 0.0000

10305423                   6.3750            372000.0000       100.0000
                           6.3750            372,000.00        ZZ
                           6.1250            1976.25           1
                           11.3750           1976.25           80
PITTSBURG        CA 94565  11.1250           11/21/05
0440697233                 3.2500            01/01/06          00
16507839                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10305425                   6.2500            370000.0000       100.0000
                           6.2500            370,000.00        ZZ
                           6.0000            1927.08           1
                           11.2500           1927.08           70
STOCKTON         CA 95206  11.0000           11/21/05
0440701555                 2.2500            01/01/06          00
16507897                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305429                   5.8750            700000.0000       100.0000
                           5.8750            700,000.00        ZZ
                           5.6250            3427.08           1
                           10.8750           3427.08           70
OAKLEY           CA 94561  10.6250           11/23/05
0440696417                 2.2500            01/01/06          00
32504867                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10305431                   5.0000            500000.0000       100.0000
                           5.0000            500,000.00        ZZ
                           4.7500            2083.33           1
                           10.0000           2083.33           44
SANTA ROSA       CA 95404  9.7500            11/23/05
0440711612                 3.2500            01/01/06          00
32504881                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          10.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10305433                   6.0000            416000.0000       100.0000
                           6.0000            416,000.00        ZZ
                           5.7500            2080.00           1
                           11.0000           2080.00           65
SANTA ROSA       CA 95407  10.7500           11/18/05
0440696532                 3.2500            01/01/06          00
32504884                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7500                     5                 0
0.0000                     05                00
                           N                 0.0000

10305435                   6.1250            409500.0000       100.0000
                           6.1250            409,500.00        ZZ
                           5.8750            2090.16           1
                           11.1250           2090.16           65
SANTA ROSA       CA 95407  10.8750           11/18/05
0440696474                 3.2500            01/01/06          00
32504885                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     5                 0
0.0000                     05                00
                           N                 0.0000

10305437                   6.0000            287500.0000       100.0000
                           6.0000            287,500.00        ZZ
                           5.7500            1437.50           1
                           11.0000           1437.50           75
ROHNERT PARK     CA 94928  10.7500           11/18/05
0440711091                 3.2500            01/01/06          00
32504888                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7500                     2                 0
0.0000                     09                00
                           O                 0.0000

10305441                   6.0000            380000.0000       100.0000
                           6.0000            380,000.00        ZZ
                           5.7500            1900.00           1
                           11.0000           1900.00           80
PETALUMA         CA 94954  10.7500           11/23/05
0440711828                 3.2500            01/01/06          00
32504922                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305443                   6.2500            372000.0000       100.0000
                           6.2500            372,000.00        ZZ
                           6.0000            1937.50           1
                           11.2500           1937.50           80
WOODLAND         CA 95695  11.0000           11/25/05
0440693299                 3.2500            01/01/06          00
34504761                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10305445                   6.1250            472000.0000       100.0000
                           6.1250            472,000.00        ZZ
                           5.8750            2409.17           1
                           11.1250           2409.17           80
CHULA VISTA      CA 91913  10.8750           11/28/05
0440703288                 3.2500            01/01/06          00
34504774                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10305447                   5.5000            496000.0000       100.0000
                           5.5000            496,000.00        ZZ
                           5.2500            2273.33           1
                           10.5000           2273.33           80
TRACY            CA 95376  10.2500           11/21/05
0440708840                 3.2500            01/01/06          00
36504726                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          10.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10305449                   6.1250            479200.0000       100.0000
                           6.1250            479,200.00        ZZ
                           5.8750            2445.92           1
                           11.1250           2445.92           80
OAKLAND          CA 94609  10.8750           11/25/05
0440703601                 3.2500            01/01/06          00
36504728                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10305679                   6.2500            667200.0000       100.0000
                           6.2500            667,200.00        ZZ
                           6.0000            3475.00           1
                           11.2500           3475.00           80
TUSTIN           CA 92782  11.0000           12/03/05
0425846748                 0.0000            02/01/06          00
0425846748                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10305757                   6.5000            287960.0000       100.0000
                           6.5000            287,960.00        ZZ
                           6.2500            1559.78           1
                           11.5000           1559.78           80
KIRKLAND         WA 98034  11.2500           12/01/05
0426287942                 0.0000            01/01/06          00
0426287942                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10305791                   6.2500            495000.0000       100.0000
                           6.2500            495,000.00        ZZ
                           6.0000            2578.13           1
                           11.2500           2578.13           80
BOULDER          CO 80302  11.0000           12/08/05
0426383311                 0.0000            01/01/06          00
0426383311                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
E22/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10306175                   6.7500            400000.0000       100.0000
                           6.7500            400,000.00        ZZ
                           6.5000            2250.00           1
                           11.7500           2250.00           61
LOS ANGELES      CA 91304  11.5000           11/08/05
05015175                   0.0000            01/01/06          00
05015175                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10306191                   6.6250            336112.0000       100.0000
                           6.6250            336,112.00        ZZ
                           6.3750            1855.62           1
                           11.6250           1855.62           80
CULPEPER         VA 22701  11.3750           11/10/05
05017361                   0.0000            01/01/06          00
05017361                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10306257                   5.3750            491720.0000       100.0000
                           5.3750            491,169.01        ZZ
                           5.1250            2753.49           1
                           10.3750           2753.49           80
OAKLAND          CA 94602  10.1250           11/07/05
05014962                   0.0000            01/01/06          00
05014962                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10306269                   6.5000            230000.0000       100.0000
                           6.5000            230,000.00        T
                           6.2500            1245.83           1
                           11.5000           1245.83           54
RANCHO MIRAGE    CA 92270  11.2500           11/04/05
05013815                   0.0000            01/01/06          00
05013815                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10306845                   5.3750            1703000.0000      100.0000
                           5.3750            1,703,000.00      ZZ
                           5.1250            7628.02           1
                           10.3750           7628.02           61
SEVERNA PARK     MD 21146  10.1250           11/04/05
05013499                   0.0000            01/01/06          00
05013499                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
Y28/Y28                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          10.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10307481                   5.7500            320000.0000       100.0000
                           5.7500            320,000.00        ZZ
                           5.5000            1533.33           1
                           10.7500           1533.33           80
EL CAJON         CA 92021  10.5000           12/01/05
0440707230                 3.2500            02/01/06          00
34504772                   3.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
L21/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10307527                   6.1250            457500.0000       100.0000
                           6.1250            457,500.00        ZZ
                           5.8750            2335.16           1
                           11.1250           2335.16           75
CHULA VISTA      CA 91915  10.8750           11/25/05
0440703510                 3.2500            01/01/06          00
16507693                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.8750                     2                 0
0.0000                     03                00
                           O                 0.0000

10307533                   6.2500            261600.0000       100.0000
                           6.2500            261,600.00        ZZ
                           6.0000            1362.50           1
                           11.2500           1362.50           80
MCLEAN           VA 22102  11.0000           12/01/05
0440696698                 2.2500            01/01/06          00
28509353                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10307545                   5.6250            577600.0000       100.0000
                           5.6250            577,600.00        ZZ
                           5.3750            2707.50           1
                           10.6250           2707.50           80
RAMONA           CA 92065  10.3750           11/29/05
0440707677                 3.2500            01/01/06          00
34504777                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10307563                   5.8750            875000.0000       100.0000
                           5.8750            875,000.00        ZZ
                           5.6250            4283.85           1
                           10.8750           4283.85           63
SAN JOSE         CA 95135  10.6250           11/23/05
0440705572                 3.2500            01/01/06          00
32504887                   3.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
L21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10307569                   6.3750            431000.0000       100.0000
                           6.3750            431,000.00        ZZ
                           6.1250            2289.69           1
                           11.3750           2289.69           80
MIDLOTHIAN       VA 23114  11.1250           12/02/05
0440696177                 2.2500            01/01/06          00
28509325                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10307589                   5.8750            172720.0000       100.0000
                           5.8750            172,720.00        ZZ
                           5.6250            845.61            1
                           10.8750           845.61            80
PORTSMOUTH       NH 03801  10.6250           11/30/05
0440707800                 2.2500            01/01/06          00
28509393                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10307597                   6.1250            472800.0000       100.0000
                           6.1250            472,800.00        ZZ
                           5.8750            2413.25           1
                           11.1250           2413.25           80
LOWER MAKEFIELD  PA 19067  10.8750           11/14/05
0440703833                 0.0000            01/01/06          00
28609269                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
L21/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307791                   6.5000            500000.0000       100.0000
                           6.5000            500,000.00        ZZ
                           6.2500            2708.33           1
                           11.5000           2708.33           75
BELLEVUE         WA 98008  11.2500           12/08/05
0426325007                 0.0000            02/01/06          00
0426325007                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10307799                   5.6250            176000.0000       100.0000
                           5.6250            176,000.00        ZZ
                           5.3750            1013.16           1
                           10.6250           1013.16           70
CHANDLER         AZ 85224  10.3750           12/05/05
0426331245                 0.0000            02/01/06          00
0426331245                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10307809                   6.2500            300000.0000       100.0000
                           6.2500            300,000.00        ZZ
                           6.0000            1562.50           1
                           11.2500           1562.50           80
PLACENTIA        CA 92870  11.0000           12/05/05
0426346722                 0.0000            02/01/06          00
0426346722                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10307815                   6.7500            220500.0000       100.0000
                           6.7500            220,500.00        ZZ
                           6.5000            1430.16           1
                           11.7500           1430.16           73
GARDNERVILLE     NV 89460  11.5000           12/01/05
0426353702                 0.0000            02/01/06          00
0426353702                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10308199                   6.6250            272000.0000       100.0000
                           6.6250            272,000.00        ZZ
                           6.3750            1501.67           1
                           11.6250           1501.67           80
FONTANA          WI 53125  11.3750           12/09/05
0426592663                 0.0000            02/01/06          00
0426592663                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10309667                   6.8750            215000.0000       100.0000
                           6.8750            215,000.00        ZZ
                           6.6250            1231.77           1
                           11.8750           1231.77           80
CAPITOL HEIGHTS  MD 20743  11.6250           11/25/05
0440704062                 0.0000            01/01/06          00
900393                     0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
X21/G02                    3.0000            01/01/11          01/01/11
25                         3.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           O                 0.0000

10309711                   7.6250            466400.0000       100.0000
                           7.6250            466,400.00        ZZ
                           7.3750            3301.15           1
                           12.6250           3301.15           80
SCOTTSDALE       AZ 85258  12.3750           12/01/05
0440762417                 2.2500            02/01/06          00
1004700000                 2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
X88/G02                    2.0000            02/01/11          02/01/11
25                         2.6250            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
5.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10309733                   6.7500            145500.0000       100.0000
                           6.7500            145,374.73        ZZ
                           6.5000            943.71            1
                           11.7500           943.71            59
QUEEN CREEK      AZ 85242  11.5000           11/30/05
0440704591                 0.0000            01/01/06          00
3000837228                 0.0000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
U05/G02                    2.5000            01/01/11          01/01/11
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           N                 0.0000

10309915                   6.2500            170400.0000       100.0000
                           6.2500            170,075.80        ZZ
                           6.0000            1049.18           1
                           12.2500           1049.18           80
DISTRICT HEIGHT  MD 20747  12.0000           10/28/05
05015328                   2.2500            12/01/05          00
05015328                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y28/Y28                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10310247                   6.5000            310000.0000       100.0000
                           6.5000            310,000.00        ZZ
                           6.2500            1959.41           1
                           11.5000           1959.41           73
INGLEWOOD        CA 90304  11.2500           12/01/05
0426515177                 0.0000            02/01/06          00
0426515177                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310321                   6.3750            536000.0000       100.0000
                           6.3750            536,000.00        ZZ
                           6.1250            2847.50           1
                           11.3750           2847.50           75
VACAVILLE        CA 95688  11.1250           12/01/05
0426576591                 0.0000            02/01/06          00
0426576591                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310407                   6.3750            432000.0000       100.0000
                           6.3750            432,000.00        ZZ
                           6.1250            2295.00           1
                           11.3750           2295.00           80
RIDGEFIELD       NJ 07657  11.1250           12/06/05
0425847266                 0.0000            02/01/06          00
0425847266                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310409                   6.7500            320000.0000       100.0000
                           6.7500            320,000.00        ZZ
                           6.5000            1800.00           1
                           11.7500           1800.00           80
WASHOUGAL        WA 98671  11.5000           12/05/05
0425897634                 0.0000            02/01/06          00
0425897634                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310425                   5.8750            292000.0000       100.0000
                           5.8750            292,000.00        ZZ
                           5.6250            1429.58           1
                           10.8750           1429.58           80
PASADENA         CA 91107  10.6250           12/06/05
0426023743                 0.0000            02/01/06          00
0426023743                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10310433                   6.2500            428000.0000       100.0000
                           6.2500            428,000.00        ZZ
                           6.0000            2229.17           1
                           11.2500           2229.17           80
SPRING VALLEY    CA 91978  11.0000           12/02/05
0426059408                 0.0000            02/01/06          00
0426059408                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10310461                   6.6250            250000.0000       100.0000
                           6.6250            250,000.00        ZZ
                           6.3750            1380.21           1
                           12.6250           1380.21           47
TACOMA           WA 98407  12.3750           12/05/05
0426172268                 0.0000            02/01/06          00
0426172268                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310491                   6.1250            152000.0000       100.0000
                           6.1250            152,000.00        ZZ
                           5.8750            775.83            1
                           11.1250           775.83            80
POST FALLS       ID 83854  10.8750           12/05/05
0426246971                 0.0000            02/01/06          00
0426246971                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310539                   6.2500            728000.0000       100.0000
                           6.2500            728,000.00        ZZ
                           6.0000            3791.67           1
                           11.2500           3791.67           45
FT LAUDERDALE    FL 33301  11.0000           12/06/05
0426304937                 0.0000            02/01/06          00
0426304937                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10310573                   6.8750            236000.0000       100.0000
                           6.8750            236,000.00        ZZ
                           6.6250            1352.08           1
                           11.8750           1352.08           80
PAYSON           UT 84651  11.6250           12/05/05
0426366837                 0.0000            02/01/06          00
0426366837                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310639                   6.8750            89600.0000        100.0000
                           6.8750            89,600.00         ZZ
                           6.6250            513.33            1
                           11.8750           513.33            80
HINESVILLE       GA 31313  11.6250           12/12/05
0426441465                 0.0000            02/01/06          00
0426441465                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10310729                   6.8750            136800.0000       100.0000
                           6.8750            136,800.00        ZZ
                           6.6250            898.68            1
                           11.8750           898.68            80
PHOENIX          AZ 85006  11.6250           12/06/05
0426502787                 0.0000            02/01/06          00
0426502787                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10310735                   6.5000            201500.0000       100.0000
                           6.5000            201,500.00        ZZ
                           6.2500            1091.46           1
                           11.5000           1091.46           65
EVERETT          WA 98208  11.2500           12/08/05
0426510517                 0.0000            02/01/06          00
0426510517                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10311715                   7.0000            359650.0000       100.0000
                           7.0000            359,650.00        ZZ
                           6.7500            2097.96           1
                           12.0000           2097.96           80
NOVI             MI 48377  11.7500           12/02/05
645910                     0.0000            01/01/06          00
645910                     0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
253/253                    2.0000            01/01/11          01/01/11
45                         2.5000            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10313817                   6.3750            578500.0000       100.0000
                           6.3750            578,500.00        ZZ
                           6.1250            3073.28           2
                           11.3750           3073.28           65
FULLERTON        CA 92831  11.1250           12/01/05
0440705838                 0.0000            02/01/06          00
12012558                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
975/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10313973                   6.2500            268000.0000       100.0000
                           6.2500            268,000.00        ZZ
                           6.0000            1395.83           1
                           12.2500           1395.83           80
MORENO VALLEY    CA 92553  12.0000           11/02/05
05016252                   0.0000            01/01/06          00
05016252                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y28/Y28                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314347                   6.5000            412000.0000       100.0000
                           6.5000            412,000.00        ZZ
                           6.2500            2231.67           1
                           11.5000           2231.67           80
SANTA ROSA       CA 95403  11.2500           12/08/05
0426475174                 0.0000            02/01/06          00
0426475174                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314417                   6.6250            160000.0000       100.0000
                           6.6250            160,000.00        ZZ
                           6.3750            883.33            1
                           11.6250           883.33            80
TACOMA           WA 98409  11.3750           12/08/05
0426525127                 0.0000            02/01/06          00
0426525127                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314443                   5.7500            415000.0000       100.0000
                           5.7500            415,000.00        ZZ
                           5.5000            1988.54           1
                           10.7500           1988.54           62
ELK GROVE        CA 95624  10.5000           12/06/05
0426544060                 0.0000            02/01/06          00
0426544060                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10314833                   6.7500            154320.0000       100.0000
                           6.7500            154,320.00        ZZ
                           6.5000            1000.92           1
                           11.7500           1000.92           80
LEES SUMMIT      MO 64064  11.5000           12/08/05
0440738946                 3.2500            02/01/06          00
0000531872                 3.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
Q14/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10315787                   6.2500            88500.0000        100.0000
                           6.2500            88,500.00         ZZ
                           6.0000            544.91            1
                           11.2500           544.91            78
BARTOW           FL 33830  11.0000           12/09/05
0440766541                 0.0000            02/01/06          00
3000848562                 0.0000            01/01/36          0.0000
0                          2.7500            01/01/11          01/01/11
U05/G02                    2.5000            02/01/11          02/01/11
25                         2.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10316153                   6.8750            310000.0000       100.0000
                           6.8750            310,000.00        ZZ
                           6.6250            1776.04           2
                           11.8750           1776.04           57
MAYWOOD          NJ 07607  11.6250           12/14/05
0425575263                 0.0000            02/01/06          00
0425575263                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10316171                   6.6250            144000.0000       100.0000
                           6.6250            144,000.00        ZZ
                           6.3750            795.00            1
                           11.6250           795.00            80
SNELLVILLE       GA 30039  11.3750           12/14/05
0425794682                 0.0000            02/01/06          00
0425794682                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10316257                   6.5000            400000.0000       100.0000
                           6.5000            400,000.00        ZZ
                           6.2500            2166.67           1
                           11.5000           2166.67           73
TRIANGLE         VA 22172  11.2500           12/09/05
0426266581                 0.0000            02/01/06          00
0426266581                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10316307                   6.8750            238360.0000       100.0000
                           6.8750            238,360.00        ZZ
                           6.6250            1365.60           1
                           11.8750           1365.60           80
BONNEY LAKE      WA 98391  11.6250           12/08/05
0426357745                 0.0000            02/01/06          00
0426357745                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10316349                   6.3750            100800.0000       100.0000
                           6.3750            100,800.00        ZZ
                           6.1250            535.50            1
                           11.3750           535.50            80
CHICAGO          IL 60628  11.1250           12/14/05
0426410775                 0.0000            02/01/06          00
0426410775                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10316365                   5.5000            120250.0000       100.0000
                           5.5000            120,250.00        ZZ
                           5.2500            551.15            1
                           10.5000           551.15            65
MCCALL           ID 83638  10.2500           12/08/05
0426426540                 0.0000            02/01/06          00
0426426540                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           N                 0.0000

10316477                   6.2500            85000.0000        100.0000
                           6.2500            85,000.00         ZZ
                           6.0000            523.36            1
                           11.2500           523.36            43
FAIRBANKS        AK 99701  11.0000           12/07/05
0426513354                 0.0000            02/01/06          00
0426513354                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10316479                   6.2500            85000.0000        100.0000
                           6.2500            85,000.00         ZZ
                           6.0000            523.36            1
                           11.2500           523.36            43
FAIRBANKS        AK 99701  11.0000           12/07/05
0426513404                 0.0000            02/01/06          00
0426513404                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10316615                   6.8750            116550.0000       100.0000
                           6.8750            116,550.00        ZZ
                           6.6250            765.65            1
                           11.8750           765.65            90
MONTGOMERY       AL 36116  11.6250           12/14/05
0426591707                 0.0000            02/01/06          10
0426591707                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10316629                   6.2500            388700.0000       100.0000
                           6.2500            388,700.00        ZZ
                           6.0000            2024.48           1
                           11.2500           2024.48           80
VANCOUVER        WA 98662  11.0000           12/07/05
0426604989                 0.0000            02/01/06          00
0426604989                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10317043                   5.6250            576000.0000       100.0000
                           5.6250            576,000.00        ZZ
                           5.3750            2700.00           1
                           10.6250           2700.00           80
SAN JOSE         CA 95132  10.3750           11/18/05
0440765246                 0.0000            01/01/06          00
20532715                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
N47/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     4                 0
0.0000                     05                00
                           O                 0.0000

10317427                   6.6250            260000.0000       100.0000
                           6.6250            260,000.00        ZZ
                           6.3750            1435.42           1
                           11.6250           1435.42           80
CATHEDRAL CITY   CA 92234  11.3750           12/09/05
0440763167                 3.2500            02/01/06          00
61005304                   3.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
X43/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10317431                   7.5000            500000.0000       100.0000
                           7.5000            500,000.00        ZZ
                           7.2500            3125.00           1
                           12.5000           3125.00           80
WEST COVINA      CA 91791  12.2500           12/07/05
0440763407                 2.5000            02/01/06          00
0511100292                 2.2500            01/01/36          0.0000
0                          2.5000            01/01/11          01/01/11
U60/G02                    2.2500            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
5.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10317461                   6.3750            1095000.0000      100.0000
                           6.3750            1,095,000.00      ZZ
                           6.1250            5817.19           1
                           11.3750           5817.19           57
ORONO            MN 55391  11.1250           12/09/05
0440775062                 0.0000            02/01/06          00
03100001084619             0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E11/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317683                   6.8750            60000.0000        100.0000
                           6.8750            60,000.00         ZZ
                           6.6250            394.16            1
                           11.8750           394.16            80
RAEFORD          NC 28376  11.6250           12/15/05
0425482965                 0.0000            02/01/06          00
0425482965                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10317685                   7.5000            64000.0000        100.0000
                           7.5000            64,000.00         ZZ
                           7.2500            400.00            1
                           12.5000           400.00            80
ORLANDO          FL 32808  12.2500           12/15/05
0425508942                 0.0000            02/01/06          00
0425508942                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10317699                   6.5000            515000.0000       100.0000
                           6.5000            515,000.00        ZZ
                           6.2500            2789.58           1
                           11.5000           2789.58           73
SHIP BOTTOM      NJ 08008  11.2500           12/15/05
0425764842                 0.0000            02/01/06          00
0425764842                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10317801                   6.3750            116000.0000       100.0000
                           6.3750            116,000.00        ZZ
                           6.1250            616.25            1
                           11.3750           616.25            80
DENVER           CO 80239  11.1250           12/15/05
0426350765                 0.0000            02/01/06          00
0426350765                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10317871                   6.7500            250000.0000       100.0000
                           6.7500            250,000.00        ZZ
                           6.5000            1406.25           1
                           11.7500           1406.25           45
TRUCKEE          CA 96161  11.5000           12/09/05
0426467833                 0.0000            02/01/06          00
0426467833                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10317875                   6.5000            114000.0000       100.0000
                           6.5000            114,000.00        ZZ
                           6.2500            720.56            1
                           11.5000           720.56            27
MAPLETON         OR 97453  11.2500           12/08/05
0426477253                 0.0000            02/01/06          00
0426477253                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10317877                   6.7500            199200.0000       100.0000
                           6.7500            199,200.00        ZZ
                           6.5000            1120.50           1
                           11.7500           1120.50           80
SPANAWAY         WA 98387  11.5000           12/13/05
0426477824                 0.0000            02/01/06          00
0426477824                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10317967                   6.6250            170200.0000       100.0000
                           6.6250            170,200.00        ZZ
                           6.3750            939.65            1
                           11.6250           939.65            74
REDMOND          OR 97756  11.3750           12/09/05
0426558300                 0.0000            02/01/06          00
0426558300                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           N                 0.0000

10318005                   6.3750            200000.0000       100.0000
                           6.3750            200,000.00        ZZ
                           6.1250            1247.74           1
                           11.3750           1247.74           80
LAWRENCEVILLE    GA 30043  11.1250           12/15/05
0426602538                 0.0000            02/01/06          00
0426602538                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10318011                   6.1250            153800.0000       100.0000
                           6.1250            153,800.00        ZZ
                           5.8750            785.02            1
                           11.1250           785.02            80
COLORADO SPRING  CO 80918  10.8750           12/15/05
0426609962                 0.0000            02/01/06          00
0426609962                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10318075                   6.8750            147831.0000       100.0000
                           6.8750            147,831.00        ZZ
                           6.6250            846.95            1
                           11.8750           846.95            80
JUPITER          FL 33458  11.6250           12/15/05
0426687844                 0.0000            02/01/06          00
0426687844                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10318363                   6.5000            317000.0000       100.0000
                           6.5000            317,000.00        ZZ
                           6.2500            2003.66           1
                           11.5000           2003.66           75
PAWLEYS ISLAND   SC 29585  11.2500           12/14/05
0401189584                 0.0000            02/01/06          00
0401189584                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E82/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10319329                   7.3750            492000.0000       100.0000
                           7.3750            492,000.00        ZZ
                           7.1250            3023.75           1
                           12.3750           3023.75           80
SAN FRANCISCO    CA 94115  12.1250           12/08/05
0440768539                 2.7500            02/01/06          00
12032934                   2.5000            01/01/36          0.0000
0                          2.7500            01/01/11          01/01/11
L86/G02                    2.5000            02/01/11          02/01/11
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10319619                   6.2500            400000.0000       100.0000
                           6.2500            400,000.00        ZZ
                           6.0000            2083.33           1
                           11.2500           2083.33           76
CEDAR RUN        NJ 08092  11.0000           12/12/05
0425072717                 0.0000            02/01/06          00
0425072717                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319673                   7.5000            189675.0000       100.0000
                           7.5000            189,675.00        ZZ
                           7.2500            1185.47           1
                           12.5000           1185.47           75
NORTH PORT       FL 34287  12.2500           12/13/05
0426004560                 0.0000            02/01/06          00
0426004560                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10319677                   5.7500            140000.0000       100.0000
                           5.7500            140,000.00        ZZ
                           5.5000            670.83            1
                           10.7500           670.83            49
SHELTON          CT 06484  10.5000           12/16/05
0426013272                 0.0000            02/01/06          00
0426013272                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10319793                   7.5000            72000.0000        100.0000
                           7.5000            72,000.00         ZZ
                           7.2500            503.43            1
                           12.5000           503.43            90
ALANSON          MI 49706  12.2500           12/16/05
0426351185                 0.0000            02/01/06          01
0426351185                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10319811                   6.7500            207200.0000       100.0000
                           6.7500            207,200.00        ZZ
                           6.5000            1165.50           2
                           11.7500           1165.50           80
CUMBERLAND       RI 02864  11.5000           12/16/05
0426367413                 0.0000            02/01/06          00
0426367413                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319841                   6.8750            260000.0000       100.0000
                           6.8750            260,000.00        ZZ
                           6.6250            1489.58           1
                           11.8750           1489.58           80
ELK RIVER        MN 55330  11.6250           12/12/05
0426404562                 0.0000            02/01/06          00
0426404562                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319901                   6.5000            185000.0000       100.0000
                           6.5000            185,000.00        ZZ
                           6.2500            1002.08           1
                           11.5000           1002.08           43
MOUNT PLEASANT   SC 29466  11.2500           12/12/05
0426464004                 0.0000            02/01/06          00
0426464004                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10319931                   6.6250            180000.0000       100.0000
                           6.6250            180,000.00        ZZ
                           6.3750            993.75            1
                           11.6250           993.75            80
PUEBLO           CO 81005  11.3750           12/12/05
0426495461                 0.0000            02/01/06          00
0426495461                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319941                   6.5000            245000.0000       100.0000
                           6.5000            245,000.00        ZZ
                           6.2500            1327.08           1
                           11.5000           1327.08           70
GRANTS PASS      OR 97527  11.2500           12/07/05
0426499513                 0.0000            02/01/06          00
0426499513                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319949                   7.5000            220000.0000       100.0000
                           7.5000            220,000.00        ZZ
                           7.2500            1538.27           1
                           12.5000           1538.27           80
BOGART           GA 30622  12.2500           12/16/05
0426505202                 0.0000            02/01/06          00
0426505202                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319997                   6.8750            158400.0000       100.0000
                           6.8750            158,400.00        ZZ
                           6.6250            907.50            1
                           11.8750           907.50            80
SYRACUSE         UT 84075  11.6250           12/09/05
0426532396                 0.0000            02/01/06          00
0426532396                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320007                   7.5000            220000.0000       100.0000
                           7.5000            220,000.00        ZZ
                           7.2500            1538.27           1
                           12.5000           1538.27           90
MANHATTAN        IL 60442  12.2500           12/12/05
0426539052                 0.0000            02/01/06          11
0426539052                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10320027                   6.5000            166400.0000       100.0000
                           6.5000            166,400.00        ZZ
                           6.2500            901.33            1
                           11.5000           901.33            80
SANDY            UT 84094  11.2500           12/09/05
0426554184                 0.0000            02/01/06          00
0426554184                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10320049                   6.6250            207900.0000       100.0000
                           6.6250            207,900.00        ZZ
                           6.3750            1147.78           1
                           11.6250           1147.78           90
RIVERVIEW        FL 33569  11.3750           12/16/05
0426565743                 0.0000            02/01/06          10
0426565743                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10320081                   6.7500            168000.0000       100.0000
                           6.7500            168,000.00        ZZ
                           6.5000            945.00            1
                           11.7500           945.00            80
COLORADO SPRING  CO 80916  11.5000           12/16/05
0426591145                 0.0000            02/01/06          00
0426591145                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320129                   7.1250            61600.0000        100.0000
                           7.1250            61,600.00         ZZ
                           6.8750            415.01            1
                           12.1250           415.01            80
VINEMONT         AL 35179  11.8750           12/16/05
0426617874                 0.0000            02/01/06          00
0426617874                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320173                   6.8750            160000.0000       100.0000
                           6.8750            160,000.00        ZZ
                           6.6250            916.67            1
                           11.8750           916.67            80
SCOTTSDALE       AZ 85251  11.6250           12/14/05
0426664173                 0.0000            02/01/06          00
0426664173                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10320197                   7.1250            66320.0000        100.0000
                           7.1250            66,320.00         T
                           6.8750            393.78            1
                           12.1250           393.78            80
DENVER           CO 80206  11.8750           12/16/05
0426726113                 0.0000            02/01/06          00
0426726113                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     08                00
                           O                 0.0000

10321017                   7.0000            281600.0000       100.0000
                           7.0000            281,600.00        ZZ
                           6.7500            1642.67           1
                           12.0000           1642.67           80
GILBERT          AZ 85296  11.7500           11/29/05
0440768919                 0.0000            01/01/06          00
12027059                   0.0000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
H49/G02                    2.5000            01/01/11          01/01/11
45                         2.7500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10323467                   6.8750            173700.0000       100.0000
                           6.8750            173,700.00        ZZ
                           6.6250            995.16            1
                           11.8750           995.16            90
COLORADO SPRING  CO 80903  11.6250           12/14/05
0425628914                 0.0000            02/01/06          04
0425628914                 0.0000            01/01/36          12.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323471                   5.8750            520000.0000       100.0000
                           5.8750            520,000.00        ZZ
                           5.6250            2545.83           1
                           10.8750           2545.83           80
WOODBRIDGE       VA 22192  10.6250           12/19/05
0425667342                 0.0000            02/01/06          00
0425667342                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10323527                   6.3750            148500.0000       100.0000
                           6.3750            148,500.00        ZZ
                           6.1250            788.91            1
                           11.3750           788.91            90
LAND O LAKES     FL 34639  11.1250           12/14/05
0426202313                 0.0000            02/01/06          10
0426202313                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10323573                   6.3750            566000.0000       100.0000
                           6.3750            566,000.00        ZZ
                           6.1250            3006.88           1
                           11.3750           3006.88           75
RIVERSIDE        CA 92505  11.1250           12/03/05
0426293023                 0.0000            02/01/06          00
0426293023                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10323613                   7.1250            560000.0000       100.0000
                           7.1250            560,000.00        ZZ
                           6.8750            3325.00           1
                           12.1250           3325.00           80
WATSONVILLE      CA 95076  11.8750           12/12/05
0426363792                 0.0000            02/01/06          00
0426363792                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10323671                   6.3750            250000.0000       100.0000
                           6.3750            250,000.00        ZZ
                           6.1250            1328.13           1
                           11.3750           1328.13           73
FONTANA          CA 92335  11.1250           12/08/05
0426433611                 0.0000            02/01/06          00
0426433611                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323685                   6.8750            180800.0000       100.0000
                           6.8750            180,800.00        ZZ
                           6.6250            1035.83           1
                           11.8750           1035.83           80
SEVIERVILLE      TN 37876  11.6250           12/19/05
0426441440                 0.0000            02/01/06          00
0426441440                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10323703                   7.5000            315000.0000       100.0000
                           7.5000            315,000.00        ZZ
                           7.2500            1968.75           2
                           12.5000           1968.75           90
REDDING          CA 96003  12.2500           12/02/05
0426455143                 0.0000            02/01/06          01
0426455143                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10323725                   5.5000            194000.0000       100.0000
                           5.5000            194,000.00        ZZ
                           5.2500            889.17            1
                           10.5000           889.17            80
LAS VEGAS        NV 89107  10.2500           12/06/05
0426460333                 0.0000            02/01/06          00
0426460333                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323773                   6.3750            370000.0000       100.0000
                           6.3750            370,000.00        ZZ
                           6.1250            2308.32           1
                           11.3750           2308.32           80
COEUR D ALENE    ID 83814  11.1250           12/13/05
0426499695                 0.0000            02/01/06          00
0426499695                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323799                   6.0000            139200.0000       100.0000
                           6.0000            139,200.00        ZZ
                           5.7500            696.00            1
                           12.0000           696.00            80
COLORADO SPRING  CO 80915  11.7500           12/14/05
0426513214                 0.0000            02/01/06          00
0426513214                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10323815                   7.5000            94000.0000        100.0000
                           7.5000            94,000.00         ZZ
                           7.2500            587.50            1
                           12.5000           587.50            80
VIRGINIA BEACH   VA 23453  12.2500           12/19/05
0426527891                 0.0000            02/01/06          00
0426527891                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10323829                   7.5000            128000.0000       100.0000
                           7.5000            128,000.00        ZZ
                           7.2500            800.00            1
                           12.5000           800.00            80
AURORA           CO 80012  12.2500           12/19/05
0426541108                 0.0000            02/01/06          00
0426541108                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10323833                   6.3750            382500.0000       100.0000
                           6.3750            382,500.00        ZZ
                           6.1250            2032.03           1
                           11.3750           2032.03           75
SOUTH JORDAN     UT 84095  11.1250           12/13/05
0426543187                 0.0000            02/01/06          00
0426543187                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10323851                   6.0000            318800.0000       100.0000
                           6.0000            318,800.00        ZZ
                           5.7500            1594.00           1
                           11.0000           1594.00           80
ORANGEVALE       CA 95662  10.7500           12/12/05
0426555801                 0.0000            02/01/06          00
0426555801                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323875                   7.5000            188000.0000       100.0000
                           7.5000            188,000.00        ZZ
                           7.2500            1175.00           1
                           12.5000           1175.00           80
KISSIMMEE        FL 34747  12.2500           12/19/05
0426570081                 0.0000            02/01/06          00
0426570081                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10323907                   6.3750            189852.0000       100.0000
                           6.3750            189,852.00        ZZ
                           6.1250            1008.59           1
                           11.3750           1008.59           80
CHARLESTON       SC 29412  11.1250           12/19/05
0426589768                 0.0000            02/01/06          00
0426589768                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323927                   6.3750            111200.0000       100.0000
                           6.3750            111,200.00        ZZ
                           6.1250            590.75            1
                           11.3750           590.75            80
COLLINSVILLE     OK 74021  11.1250           12/19/05
0426599627                 0.0000            02/01/06          00
0426599627                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323947                   5.6250            83120.0000        100.0000
                           5.6250            83,120.00         ZZ
                           5.3750            389.63            1
                           10.6250           389.63            80
BIRMINGHAM       AL 35235  10.3750           12/19/05
0426609996                 0.0000            02/01/06          00
0426609996                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10324005                   6.7500            208000.0000       100.0000
                           6.7500            208,000.00        ZZ
                           6.5000            1170.00           1
                           11.7500           1170.00           80
LAKEPORT         CA 95453  11.5000           12/12/05
0426650453                 0.0000            02/01/06          00
0426650453                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10324017                   6.8750            202320.0000       100.0000
                           6.8750            202,320.00        ZZ
                           6.6250            1159.13           1
                           11.8750           1159.13           80
PEORIA           AZ 85382  11.6250           12/14/05
0426658431                 0.0000            02/01/06          00
0426658431                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10324027                   7.5000            184000.0000       100.0000
                           7.5000            184,000.00        T
                           7.2500            1150.00           1
                           12.5000           1150.00           80
ATLANTA          GA 30309  12.2500           12/19/05
0426666699                 0.0000            02/01/06          00
0426666699                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     06                00
                           O                 0.0000

10324043                   6.8750            178232.0000       100.0000
                           6.8750            178,232.00        ZZ
                           6.6250            1021.12           1
                           11.8750           1021.12           80
COLORADO SPRING  CO 80922  11.6250           12/19/05
0426673885                 0.0000            02/01/06          00
0426673885                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10324057                   6.5000            325584.0000       100.0000
                           6.5000            325,584.00        ZZ
                           6.2500            1763.58           1
                           11.5000           1763.58           80
GILBERT          AZ 85297  11.2500           12/14/05
0426694170                 0.0000            02/01/06          00
0426694170                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10324085                   6.8750            173886.0000       100.0000
                           6.8750            173,886.00        ZZ
                           6.6250            996.22            1
                           11.8750           996.22            80
COLORADO SPRING  CO 80922  11.6250           12/19/05
0426741112                 0.0000            02/01/06          00
0426741112                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10325037                   6.8750            136800.0000       100.0000
                           6.8750            136,800.00        ZZ
                           6.6250            898.68            1
                           11.8750           898.68            80
SAINT PETERSBUR  FL 33710  11.6250           12/16/05
0440763845                 0.0000            02/01/06          00
37713                      0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
A52/G02                    3.0000            02/01/11          02/01/11
25                         3.2500            0.0000            0.0000
A                          7.8750            6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10325099                   6.3750            189200.0000       100.0000
                           6.3750            189,200.00        ZZ
                           6.1250            1005.13           1
                           11.3750           1005.12           80
FLAGSTAFF        AZ 86004  11.1250           12/14/05
0440769479                 0.0000            02/01/06          00
626073                     0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
M37/G02                    2.0000            02/01/11          02/01/11
45                         2.2250            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326199                   6.0000            625000.0000       100.0000
                           6.0000            625,000.00        ZZ
                           5.7500            3125.00           1
                           11.0000           3125.00           68
SHIP BOTTOM      NJ 08008  10.7500           12/15/05
0425747540                 0.0000            02/01/06          00
0425747540                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326229                   5.8750            105000.0000       100.0000
                           5.8750            105,000.00        ZZ
                           5.6250            514.06            2
                           10.8750           514.06            68
CULLOWHEE        NC 28723  10.6250           12/20/05
0426039525                 0.0000            02/01/06          00
0426039525                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10326245                   6.8750            275000.0000       100.0000
                           6.8750            275,000.00        ZZ
                           6.6250            1806.55           2
                           11.8750           1806.55           65
GARFIELD         NJ 07026  11.6250           12/20/05
0426154480                 0.0000            02/01/06          00
0426154480                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10326251                   7.0000            143920.0000       100.0000
                           7.0000            143,920.00        ZZ
                           6.7500            839.53            1
                           12.0000           839.53            80
WOODSTOCK        VA 22664  11.7500           12/20/05
0426177465                 0.0000            02/01/06          00
0426177465                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10326289                   7.5000            248800.0000       100.0000
                           7.5000            248,800.00        ZZ
                           7.2500            1555.00           2
                           12.5000           1555.00           80
CHICAGO          IL 60623  12.2500           12/20/05
0426317764                 0.0000            02/01/06          00
0426317764                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10326341                   6.8750            354320.0000       100.0000
                           6.8750            354,320.00        ZZ
                           6.6250            2029.96           1
                           11.8750           2029.96           80
ATLANTA          GA 30326  11.6250           12/20/05
0426353777                 0.0000            02/01/06          00
0426353777                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     06                00
                           O                 0.0000

10326445                   6.2500            352000.0000       100.0000
                           6.2500            352,000.00        ZZ
                           6.0000            1833.33           1
                           11.2500           1833.33           80
WESTON           FL 33327  11.0000           12/20/05
0426509436                 0.0000            02/01/06          00
0426509436                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10326447                   7.0000            179200.0000       100.0000
                           7.0000            179,200.00        ZZ
                           6.7500            1045.33           1
                           12.0000           1045.33           80
GLENDALE         AZ 85307  11.7500           12/14/05
0426512349                 0.0000            02/01/06          00
0426512349                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326567                   5.8750            124000.0000       100.0000
                           5.8750            124,000.00        ZZ
                           5.6250            607.08            1
                           10.8750           607.08            80
CANBY            OR 97013  10.6250           12/07/05
0426580411                 0.0000            02/01/06          00
0426580411                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326615                   6.5000            151900.0000       100.0000
                           6.5000            151,900.00        ZZ
                           6.2500            822.79            1
                           11.5000           822.79            80
APOPKA           FL 32703  11.2500           12/20/05
0426604245                 0.0000            02/01/06          00
0426604245                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326669                   7.5000            516000.0000       100.0000
                           7.5000            516,000.00        ZZ
                           7.2500            3225.00           1
                           12.5000           3225.00           80
RIPON            CA 95366  12.2500           12/13/05
0426679403                 0.0000            02/01/06          00
0426679403                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326717                   7.2500            171000.0000       100.0000
                           7.2500            171,000.00        ZZ
                           7.0000            1033.13           1
                           12.2500           1033.13           90
DALLAS           TX 75219  12.0000           12/20/05
0426721916                 0.0000            02/01/06          04
0426721916                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     06                00
                           N                 0.0000

10327585                   6.3750            625000.0000       100.0000
                           6.3750            625,000.00        ZZ
                           6.1250            3320.32           3
                           11.3750           3320.31           55
SAN DIEGO        CA 92109  11.1250           12/12/05
644667                     0.0000            02/01/06          00
644667                     0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
253/253                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10327625                   5.6250            420000.0000       100.0000
                           5.6250            420,000.00        ZZ
                           5.3750            1968.75           1
                           10.6250           1968.75           80
SAN JACINTO      CA 92583  10.3750           12/01/05
0440755650                 0.0000            02/01/06          00
40475921                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10327633                   6.1250            355550.0000       100.0000
                           6.1250            355,550.00        ZZ
                           5.8750            1814.79           1
                           12.1250           1814.79           80
RIVERBANK        CA 95367  11.8750           11/29/05
0440756005                 2.2500            01/01/06          00
40476285                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10327635                   6.8750            480000.0000       100.0000
                           6.8750            480,000.00        ZZ
                           6.6250            2750.00           1
                           12.8750           2750.00           80
LOS ANGELES WES  CA 91307  12.6250           11/28/05
0440756013                 2.2500            02/01/06          00
40476289                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327637                   6.5000            348000.0000       100.0000
                           6.5000            348,000.00        ZZ
                           6.2500            1885.00           1
                           12.5000           1885.00           80
ASHBURN          VA 20147  12.2500           11/21/05
0440756021                 2.2500            01/01/06          00
40476503                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     09                00
                           O                 0.0000

10327641                   6.5000            224000.0000       100.0000
                           6.5000            223,797.50        ZZ
                           6.2500            1415.83           1
                           12.5000           1415.83           80
ST PETERS        MO 63376  12.2500           11/23/05
0440756039                 2.2500            01/01/06          00
40476726                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     03                00
                           O                 0.0000

10327643                   6.5000            444000.0000       100.0000
                           6.5000            444,000.00        ZZ
                           6.2500            2405.00           1
                           12.5000           2405.00           80
EAGLE            ID 83616  12.2500           11/28/05
0440756047                 2.2500            01/01/06          00
40476748                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10327645                   6.5000            304400.0000       100.0000
                           6.5000            304,400.00        ZZ
                           6.2500            1648.83           1
                           12.5000           1648.83           80
PERRIS           CA 92571  12.2500           11/28/05
0440756054                 2.2500            01/01/06          00
40476816                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327647                   6.2500            308000.0000       100.0000
                           6.2500            308,000.00        ZZ
                           6.0000            1604.17           1
                           12.2500           1604.17           80
LAKE ELSINORE    CA 92530  12.0000           11/18/05
0440756062                 2.2500            01/01/06          00
40476894                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327649                   6.3750            83200.0000        100.0000
                           6.3750            83,200.00         ZZ
                           6.1250            442.00            1
                           12.3750           442.00            80
LOUISVILLE       KY 40213  12.1250           11/23/05
0440756070                 2.2500            01/01/06          00
40477023                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     05                00
                           O                 0.0000

10327653                   5.8750            190400.0000       100.0000
                           5.8750            190,400.00        ZZ
                           5.6250            932.17            1
                           11.8750           932.17            80
BEND             OR 97701  11.6250           11/23/05
0440756088                 2.2500            01/01/06          00
40477343                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     2                 0
0.0000                     05                00
                           O                 0.0000

10327657                   6.2500            224700.0000       100.0000
                           6.2500            224,700.00        ZZ
                           6.0000            1170.31           1
                           12.2500           1170.31           70
ELMWOOD PARK     IL 60707  12.0000           11/28/05
0440756096                 2.2500            01/01/06          00
40477479                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327659                   6.1250            140800.0000       100.0000
                           6.1250            140,800.00        ZZ
                           5.8750            718.67            1
                           12.1250           718.67            80
HUMBLE           TX 77346  11.8750           11/28/05
0440756104                 2.2500            01/01/06          00
40477482                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10327661                   6.3750            319900.0000       100.0000
                           6.3750            319,900.00        ZZ
                           6.1250            1699.47           1
                           12.3750           1699.47           80
MENIFEE          CA 92584  12.1250           11/29/05
0440756112                 2.2500            01/01/06          00
40477550                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10327665                   6.3750            263250.0000       100.0000
                           6.3750            263,250.00        ZZ
                           6.1250            1398.52           1
                           12.3750           1398.52           75
BEAVERTON        OR 97006  12.1250           11/23/05
0440756120                 2.2500            01/01/06          00
40477810                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10327667                   6.3750            352000.0000       100.0000
                           6.3750            352,000.00        ZZ
                           6.1250            1870.00           1
                           12.3750           1870.00           80
BURKE            VA 22015  12.1250           11/29/05
0440756138                 2.2500            01/01/06          00
40477848                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     09                00
                           O                 0.0000

10327669                   6.1250            331200.0000       100.0000
                           6.1250            331,200.00        ZZ
                           5.8750            1690.50           1
                           12.1250           1690.50           80
PLUMAS LAKE      CA 95961  11.8750           11/29/05
0440756146                 2.2500            01/01/06          00
40478151                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10327671                   6.2500            263920.0000       100.0000
                           6.2500            263,920.00        ZZ
                           6.0000            1374.58           1
                           12.2500           1374.58           80
LAS VEGAS        NV 89123  12.0000           11/28/05
0440756153                 2.2500            01/01/06          00
40478323                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10327675                   6.1250            167000.0000       100.0000
                           6.1250            167,000.00        ZZ
                           5.8750            852.40            1
                           12.1250           852.40            45
REDMOND          WA 98052  11.8750           11/28/05
0440756161                 2.2500            01/01/06          00
40478772                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10327679                   5.8750            395992.0000       100.0000
                           5.8750            395,992.00        ZZ
                           5.6250            1938.71           1
                           11.8750           1938.71           80
MURRIETA         CA 92563  11.6250           11/28/05
0440756179                 2.2500            01/01/06          00
40479051                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327683                   6.1250            310950.0000       100.0000
                           6.1250            310,950.00        ZZ
                           5.8750            1587.14           1
                           12.1250           1587.14           80
VANCOUVER        WA 98682  11.8750           11/22/05
0440756187                 2.2500            01/01/06          00
40479103                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10327687                   6.2500            309600.0000       100.0000
                           6.2500            309,600.00        ZZ
                           6.0000            1612.50           1
                           12.2500           1612.50           80
POMONA           CA 91766  12.0000           11/22/05
0440756195                 2.2500            01/01/06          00
40479173                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327695                   6.2500            160000.0000       100.0000
                           6.2500            160,000.00        ZZ
                           6.0000            833.33            1
                           12.2500           833.33            80
STRATFORD        CT 06614  12.0000           11/30/05
0440756203                 2.2500            01/01/06          00
40479504                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327697                   5.8750            268000.0000       100.0000
                           5.8750            268,000.00        ZZ
                           5.6250            1312.08           1
                           11.8750           1312.08           80
SACRAMENTO       CA 95820  11.6250           11/28/05
0440756211                 2.2500            01/01/06          00
40479564                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327705                   6.6250            311200.0000       100.0000
                           6.6250            311,200.00        ZZ
                           6.3750            1718.08           1
                           12.6250           1718.08           80
OCEANSIDE        CA 92057  12.3750           11/28/05
0440756229                 2.2500            01/01/06          00
40480302                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10327709                   6.2500            280000.0000       100.0000
                           6.2500            280,000.00        ZZ
                           6.0000            1458.33           1
                           12.2500           1458.33           80
WOODBRIDGE       VA 22193  12.0000           11/29/05
0440756237                 2.2500            01/01/06          00
40480986                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10327711                   6.5000            280000.0000       100.0000
                           6.5000            280,000.00        ZZ
                           6.2500            1516.67           1
                           12.5000           1516.67           80
HYATTSVILLE      MD 20784  12.2500           11/28/05
0440756245                 2.2500            01/01/06          00
40481229                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327715                   6.3750            164000.0000       100.0000
                           6.3750            164,000.00        ZZ
                           6.1250            871.25            1
                           12.3750           871.25            80
MALAD CITY       ID 83252  12.1250           11/28/05
0440756252                 2.2500            01/01/06          00
40481855                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327719                   6.5000            780000.0000       100.0000
                           6.5000            780,000.00        ZZ
                           6.2500            4225.00           1
                           12.5000           4225.00           80
GOLD CANYON      AZ 85218  12.2500           11/29/05
0440756260                 2.2500            01/01/06          00
40482132                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10327721                   6.1250            268000.0000       100.0000
                           6.1250            268,000.00        ZZ
                           5.8750            1367.92           1
                           12.1250           1367.92           80
SAN DIEGO        CA 92116  11.8750           11/23/05
0440756278                 2.2500            01/01/06          00
40482339                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10327723                   6.3750            302400.0000       100.0000
                           6.3750            302,400.00        ZZ
                           6.1250            1606.50           1
                           12.3750           1606.50           80
LEMON GROVE      CA 91945  12.1250           11/29/05
0440756286                 2.2500            01/01/06          00
40483500                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327725                   6.2500            273750.0000       100.0000
                           6.2500            273,749.22        ZZ
                           6.0000            1425.78           1
                           12.2500           1425.78           75
SANTA FE         NM 87505  12.0000           11/16/05
0440756294                 2.2500            01/01/06          00
40454646                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327727                   5.7500            359650.0000       100.0000
                           5.7500            359,650.00        ZZ
                           5.5000            1723.32           1
                           11.7500           1723.32           39
SAN DIEGO        CA 92106  11.5000           11/10/05
0440756302                 2.2500            01/01/06          00
40454805                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           N                 0.0000

10327729                   6.3750            348000.0000       100.0000
                           6.3750            348,000.00        ZZ
                           6.1250            1848.75           1
                           12.3750           1848.75           80
SAN DIEGO        CA 92154  12.1250           11/14/05
0440756310                 2.2500            01/01/06          00
40454806                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327731                   5.8750            231000.0000       100.0000
                           5.8750            231,000.00        ZZ
                           5.6250            1130.94           1
                           10.8750           1130.94           77
QUARRYVILLE      PA 17566  10.6250           11/17/05
0440755668                 0.0000            01/01/06          00
40454994                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10327737                   6.2500            228000.0000       100.0000
                           6.2500            228,000.00        ZZ
                           6.0000            1187.50           1
                           12.2500           1187.50           80
CHANDLER         AZ 85248  12.0000           11/11/05
0440756328                 2.2500            01/01/06          00
40455211                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10327743                   5.8750            280000.0000       100.0000
                           5.8750            280,000.00        ZZ
                           5.6250            1370.83           1
                           11.8750           1370.83           55
FREMONT          CA 94536  11.6250           11/16/05
0440756344                 2.2500            01/01/06          00
40455374                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10327751                   5.8750            352000.0000       100.0000
                           5.8750            352,000.00        ZZ
                           5.6250            1723.33           1
                           11.8750           1723.33           80
LONG BEACH       CA 90813  11.6250           11/15/05
0440756351                 2.2500            01/01/06          00
40455600                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327753                   6.2500            175900.0000       100.0000
                           6.2500            175,900.00        ZZ
                           6.0000            916.15            1
                           12.2500           916.15            80
MCKINNEY         TX 75070  12.0000           11/22/05
0440756369                 2.2500            01/01/06          00
40455708                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10327755                   6.3750            255000.0000       100.0000
                           6.3750            255,000.00        ZZ
                           6.1250            1354.69           1
                           12.3750           1354.69           79
BAKERSFIELD      CA 93309  12.1250           11/14/05
0440756377                 2.2500            01/01/06          00
40455719                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10327757                   6.0000            232000.0000       100.0000
                           6.0000            232,000.00        ZZ
                           5.7500            1390.96           1
                           12.0000           1390.96           80
FRAZIER PARK     CA 93225  11.7500           11/29/05
0440756385                 2.2500            02/01/06          00
40455758                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327759                   6.5000            136000.0000       100.0000
                           6.5000            136,000.00        ZZ
                           6.2500            736.67            1
                           12.5000           736.67            80
LAS VEGAS        NV 89103  12.2500           11/15/05
0440756393                 2.2500            01/01/06          00
40455828                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     01                00
                           O                 0.0000

10327765                   6.2500            360000.0000       100.0000
                           6.2500            360,000.00        ZZ
                           6.0000            1875.00           1
                           12.2500           1875.00           80
POMONA           CA 91768  12.0000           11/09/05
0440756427                 2.2500            01/01/06          00
40455968                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327767                   5.8750            200000.0000       100.0000
                           5.8750            200,000.00        ZZ
                           5.6250            979.17            1
                           11.8750           979.17            49
SOUTH GATE       CA 90280  11.6250           11/16/05
0440756435                 2.2500            01/01/06          00
40455970                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10327769                   6.3750            543200.0000       100.0000
                           6.3750            543,200.00        ZZ
                           6.1250            2885.75           1
                           12.3750           2885.75           80
ALTADENA         CA 91001  12.1250           11/29/05
0440756443                 2.2500            01/01/06          00
40455986                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327773                   6.1250            219600.0000       100.0000
                           6.1250            219,600.00        ZZ
                           5.8750            1120.88           1
                           12.1250           1120.88           80
SUPRISE          AZ 85374  11.8750           11/18/05
0440756450                 2.2500            01/01/06          00
40456024                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10327775                   6.0000            402400.0000       100.0000
                           6.0000            402,400.00        ZZ
                           5.7500            2012.00           1
                           12.0000           2012.00           80
LOS ANGELES VAN  CA 91406  11.7500           11/17/05
0440756468                 2.2500            01/01/06          00
40456031                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327777                   5.8750            316000.0000       100.0000
                           5.8750            316,000.00        ZZ
                           5.6250            1547.08           1
                           11.8750           1547.08           80
WOODLAND         CA 95776  11.6250           11/22/05
0440756476                 2.2500            01/01/06          00
40456033                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327781                   6.5000            272000.0000       100.0000
                           6.5000            272,000.00        ZZ
                           6.2500            1473.33           1
                           12.5000           1473.33           80
SANTA ANA        CA 92704  12.2500           11/23/05
0440756484                 2.2500            01/01/06          00
40456092                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     01                00
                           O                 0.0000

10327791                   6.0000            128000.0000       100.0000
                           6.0000            128,000.00        ZZ
                           5.7500            640.00            1
                           12.0000           640.00            70
HYATTSVILLE      MD 20782  11.7500           11/18/05
0440756492                 2.2500            01/01/06          00
40456252                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     08                00
                           O                 0.0000

10327797                   6.5000            280400.0000       100.0000
                           6.5000            280,400.00        ZZ
                           6.2500            1518.83           1
                           12.5000           1518.83           80
ALTAMONTE SPRIN  FL 32714  12.2500           11/23/05
0440756500                 2.2500            01/01/06          00
40456561                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10327799                   6.1250            135700.0000       100.0000
                           6.1250            135,700.00        ZZ
                           5.8750            692.64            1
                           12.1250           692.64            46
MOUNT SHASTA     CA 96067  11.8750           11/16/05
0440756518                 2.2500            01/01/06          00
40456619                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10327803                   6.3750            197600.0000       100.0000
                           6.3750            197,600.00        ZZ
                           6.1250            1049.75           1
                           12.3750           1049.75           80
VICTORVILLE      CA 92392  12.1250           11/29/05
0440756534                 2.2500            02/01/06          00
40456718                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327811                   5.6250            175900.0000       100.0000
                           5.6250            175,900.00        ZZ
                           5.3750            824.53            1
                           11.6250           824.53            80
SACRAMENTO       CA 95820  11.3750           11/28/05
0440756542                 2.2500            02/01/06          00
40457094                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10327813                   6.1250            308000.0000       100.0000
                           6.1250            308,000.00        ZZ
                           5.8750            1572.08           1
                           12.1250           1572.08           80
LOS BANOS        CA 93635  11.8750           11/18/05
0440756559                 2.2500            01/01/06          00
40453448                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10327817                   6.0000            420000.0000       100.0000
                           6.0000            420,000.00        ZZ
                           5.7500            2100.00           1
                           12.0000           2100.00           80
SPRING VALLEY    CA 91977  11.7500           11/22/05
0440756567                 2.2500            01/01/06          00
40453460                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327821                   6.3750            347950.0000       100.0000
                           6.3750            347,950.00        ZZ
                           6.1250            1848.48           1
                           12.3750           1848.48           80
INDIO            CA 92203  12.1250           11/16/05
0440756575                 2.2500            01/01/06          00
40453447                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10327823                   6.2500            217000.0000       100.0000
                           6.2500            217,000.00        ZZ
                           6.0000            1130.21           1
                           12.2500           1130.21           62
ORLANDO          FL 32824  12.0000           11/17/05
0440756583                 2.2500            01/01/06          00
40453598                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10327829                   6.2500            288000.0000       100.0000
                           6.2500            288,000.00        ZZ
                           6.0000            1500.00           1
                           12.2500           1500.00           80
ABERDEEN         NJ 07721  12.0000           11/18/05
0440756591                 2.2500            01/01/06          00
40453793                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10327831                   6.1250            485000.0000       100.0000
                           6.1250            485,000.00        ZZ
                           5.8750            2475.52           1
                           12.1250           2475.52           79
LIVERMORE        CA 94551  11.8750           11/21/05
0440756609                 2.2500            01/01/06          00
40453840                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     09                00
                           O                 0.0000

10327837                   6.3750            344000.0000       100.0000
                           6.3750            344,000.00        ZZ
                           6.1250            1827.50           1
                           12.3750           1827.50           80
PITTSBURG        CA 94565  12.1250           11/17/05
0440756625                 2.2500            01/01/06          00
40454082                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     03                00
                           O                 0.0000

10327839                   6.1250            186300.0000       100.0000
                           6.1250            186,300.00        ZZ
                           5.8750            950.91            1
                           12.1250           950.91            80
SCOTTSDALE       AZ 85258  11.8750           11/29/05
0440756633                 2.2500            01/01/06          00
40454099                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10327849                   6.0000            175200.0000       100.0000
                           6.0000            175,025.58        ZZ
                           5.7500            1050.42           1
                           12.0000           1050.42           80
RICHMOND         TX 77469  11.7500           11/11/05
0440756641                 2.2500            01/01/06          00
40454503                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10327853                   6.2500            199500.0000       100.0000
                           6.2500            199,500.00        ZZ
                           6.0000            1039.06           1
                           12.2500           1039.06           70
WEST SACRAMENTO  CA 95605  12.0000           11/22/05
0440756658                 2.2500            01/01/06          00
40454539                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10327855                   6.3750            524000.0000       100.0000
                           6.3750            524,000.00        ZZ
                           6.1250            2783.75           1
                           12.3750           2783.75           80
SAN JOSE         CA 95118  12.1250           11/11/05
0440756666                 2.2500            01/01/06          00
40454552                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327859                   6.6250            120000.0000       100.0000
                           6.6250            120,000.00        ZZ
                           6.3750            662.50            2
                           12.6250           662.50            71
PULLMAN          WA 99163  12.3750           11/29/05
0440756682                 2.2500            01/01/06          00
40452037                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           N                 0.0000

10327865                   5.8750            220500.0000       100.0000
                           5.8750            220,500.00        ZZ
                           5.6250            1079.53           1
                           11.8750           1079.53           70
GOLD CANYON      AZ 85218  11.6250           11/15/05
0440756708                 2.2500            01/01/06          00
40452088                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           N                 0.0000

10327873                   6.5000            285600.0000       100.0000
                           6.5000            285,600.00        ZZ
                           6.2500            1547.00           1
                           12.5000           1547.00           80
WOODLAND         CA 95695  12.2500           11/23/05
0440756724                 2.2500            01/01/06          00
40452196                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327875                   6.1250            293600.0000       100.0000
                           6.1250            293,600.00        ZZ
                           5.8750            1498.58           1
                           12.1250           1498.58           80
ALEXANDRIA       VA 22304  11.8750           11/23/05
0440756732                 2.2500            01/01/06          00
40452328                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10327877                   6.0000            114000.0000       100.0000
                           6.0000            114,000.00        ZZ
                           5.7500            570.00            1
                           12.0000           570.00            80
DAVIDSON         NC 28036  11.7500           11/30/05
0440756740                 2.2500            01/01/06          00
40452377                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10327881                   5.8750            292000.0000       100.0000
                           5.8750            292,000.00        ZZ
                           5.6250            1429.58           1
                           10.8750           1429.58           80
PORTLAND         OR 97229  10.6250           11/16/05
0440755676                 0.0000            01/01/06          00
40452733                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10327887                   6.5000            280000.0000       100.0000
                           6.5000            280,000.00        ZZ
                           6.2500            1516.67           1
                           12.5000           1516.67           80
DUMFRIES         VA 22026  12.2500           11/28/05
0440756765                 2.2500            01/01/06          00
40452873                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10327889                   6.0000            273552.0000       100.0000
                           6.0000            273,552.00        ZZ
                           5.7500            1367.76           1
                           12.0000           1367.76           80
PERRIS           CA 92571  11.7500           11/14/05
0440756773                 2.2500            01/01/06          00
40452943                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327891                   6.0000            286400.0000       100.0000
                           6.0000            286,400.00        ZZ
                           5.7500            1432.00           1
                           12.0000           1432.00           80
ONTARIO          CA 91764  11.7500           11/01/05
0440756781                 2.2500            01/01/06          00
40453084                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10327893                   6.3750            237600.0000       100.0000
                           6.3750            237,600.00        ZZ
                           6.1250            1262.25           1
                           12.3750           1262.25           80
LOS ANGELES PAN  CA 91402  12.1250           11/29/05
0440756799                 2.2500            02/01/06          00
40453182                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10327895                   6.1250            344000.0000       100.0000
                           6.1250            344,000.00        ZZ
                           5.8750            1755.83           1
                           12.1250           1755.83           80
RIVERBANK        CA 95367  11.8750           11/23/05
0440756807                 2.2500            01/01/06          00
40453237                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10327897                   5.8750            264000.0000       100.0000
                           5.8750            264,000.00        ZZ
                           5.6250            1292.50           1
                           11.8750           1292.50           80
LANCASTER        CA 93535  11.6250           11/07/05
0440756815                 2.2500            01/01/06          00
40453289                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327899                   5.7500            224000.0000       100.0000
                           5.7500            224,000.00        ZZ
                           5.5000            1073.33           1
                           11.7500           1073.33           80
SHORELINE        WA 98155  11.5000           11/21/05
0440756823                 2.2500            01/01/06          00
40453360                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327903                   5.8750            192000.0000       100.0000
                           5.8750            192,000.00        ZZ
                           5.6250            940.00            1
                           11.8750           940.00            80
PLEASANT RIDGE   MI 48069  11.6250           11/23/05
0440756831                 2.2500            01/01/06          00
40451172                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327911                   6.6250            340000.0000       100.0000
                           6.6250            340,000.00        ZZ
                           6.3750            1877.08           1
                           12.6250           1877.08           64
EAST HAMPTON     NY 11937  12.3750           11/18/05
0440756856                 2.2500            01/01/06          00
40451346                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     2                 0
0.0000                     05                00
                           O                 0.0000

10327915                   6.0000            468800.0000       100.0000
                           6.0000            468,800.00        ZZ
                           5.7500            2344.00           1
                           12.0000           2344.00           80
SAN DIEGO        CA 92126  11.7500           11/14/05
0440756872                 2.2500            01/01/06          00
40451571                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10327917                   6.3750            369550.0000       100.0000
                           6.3750            369,550.00        ZZ
                           6.1250            1963.23           1
                           12.3750           1963.23           80
PATTERSON        CA 95363  12.1250           11/16/05
0440756880                 2.2500            01/01/06          00
40451684                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327919                   6.3750            298400.0000       100.0000
                           6.3750            298,400.00        ZZ
                           6.1250            1585.25           1
                           12.3750           1585.25           80
HERCULES         CA 94547  12.1250           11/21/05
0440756898                 2.2500            01/01/06          00
40465240                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10327923                   6.7500            146400.0000       100.0000
                           6.7500            146,273.95        ZZ
                           6.5000            949.55            1
                           12.7500           949.55            80
VANCOUVER        WA 98660  12.5000           11/22/05
0440756906                 2.2500            01/01/06          00
40465359                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           N                 0.0000

10327925                   6.7500            181600.0000       100.0000
                           6.7500            181,600.00        ZZ
                           6.5000            1021.50           1
                           12.7500           1021.50           80
NORTH MIAMI      FL 33181  12.5000           11/23/05
0440756914                 2.2500            01/01/06          00
40465363                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     06                00
                           O                 0.0000

10327929                   6.5000            169600.0000       100.0000
                           6.5000            169,600.00        ZZ
                           6.2500            918.67            1
                           12.5000           918.67            80
LAS VEGAS        NV 89101  12.2500           11/22/05
0440756922                 2.2500            01/01/06          00
40465456                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327931                   5.8750            460800.0000       100.0000
                           5.8750            460,800.00        ZZ
                           5.6250            2256.00           1
                           11.8750           2256.00           80
FOLSOM           CA 95630  11.6250           11/22/05
0440756930                 2.2500            01/01/06          00
40465489                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10327933                   6.1250            260000.0000       100.0000
                           6.1250            260,000.00        ZZ
                           5.8750            1327.08           1
                           11.1250           1327.08           55
VIRGINIA BEACH   VA 23454  10.8750           11/21/05
0440755692                 0.0000            01/01/06          00
40465507                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10327943                   6.3750            598500.0000       100.0000
                           6.3750            598,500.00        ZZ
                           6.1250            3179.53           1
                           12.3750           3179.53           70
LOS ANGELES      CA 91307  12.1250           11/10/05
0440756948                 2.2500            01/01/06          00
40465689                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327947                   6.2500            112700.0000       100.0000
                           6.2500            112,700.00        ZZ
                           6.0000            586.98            1
                           12.2500           586.98            80
JACKSONVILLE     FL 32258  12.0000           11/18/05
0440756955                 2.2500            01/01/06          00
40465734                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10327949                   6.6250            490000.0000       100.0000
                           6.6250            490,000.00        ZZ
                           6.3750            2705.21           1
                           12.6250           2705.21           55
BEND             OR 97701  12.3750           11/29/05
0440756963                 2.2500            01/01/06          00
40465753                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10327951                   6.5000            273650.0000       100.0000
                           6.5000            273,650.00        ZZ
                           6.2500            1482.27           1
                           12.5000           1482.27           70
MESA             AZ 85209  12.2500           11/18/05
0440756971                 2.2500            01/01/06          00
40465783                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10327955                   6.3750            380000.0000       100.0000
                           6.3750            379,998.85        ZZ
                           6.1250            2018.75           1
                           12.3750           2018.75           72
LOS ANGELES      CA 90065  12.1250           11/18/05
0440756997                 2.2500            01/01/06          00
40465898                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10327961                   5.8750            204150.0000       100.0000
                           5.8750            204,150.00        ZZ
                           5.6250            999.48            1
                           11.8750           999.48            63
SURPRISE         AZ 85379  11.6250           11/17/05
0440757003                 2.2500            01/01/06          00
40466052                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10327967                   6.0000            260000.0000       100.0000
                           6.0000            260,000.00        ZZ
                           5.7500            1300.00           1
                           12.0000           1300.00           80
SALT LAKE CITY   UT 84117  11.7500           11/29/05
0440757029                 2.2500            01/01/06          00
40466221                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327973                   6.8750            448000.0000       100.0000
                           6.8750            448,000.00        ZZ
                           6.6250            2566.67           1
                           12.8750           2566.67           80
RIO LINDA        CA 95673  12.6250           11/14/05
0440757045                 2.2500            01/01/06          00
40466352                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.6250                     2                 0
0.0000                     05                00
                           O                 0.0000

10327977                   6.2500            192000.0000       100.0000
                           6.2500            192,000.00        ZZ
                           6.0000            1000.00           1
                           12.2500           1000.00           80
NORTH PORT       FL 34288  12.0000           11/23/05
0440757052                 2.2500            01/01/06          00
40466495                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10327981                   6.5000            109600.0000       100.0000
                           6.5000            109,600.00        ZZ
                           6.2500            593.67            1
                           12.5000           593.67            80
TAMPA            FL 33619  12.2500           11/21/05
0440757078                 2.2500            01/01/06          00
40466554                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10327983                   5.8750            208000.0000       100.0000
                           5.8750            208,000.00        ZZ
                           5.6250            1018.33           1
                           11.8750           1018.33           80
LAS VEGAS        NV 89122  11.6250           11/17/05
0440757086                 2.2500            01/01/06          00
40466650                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10327985                   6.3750            328000.0000       100.0000
                           6.3750            328,000.00        ZZ
                           6.1250            1742.50           1
                           12.3750           1742.50           80
SAN PABLO        CA 94806  12.1250           11/16/05
0440757094                 2.2500            01/01/06          00
40466725                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10327991                   6.6250            160000.0000       100.0000
                           6.6250            160,000.00        ZZ
                           6.3750            1024.50           1
                           12.6250           1024.50           80
GROVE CITY       OH 43123  12.3750           12/02/05
0440757102                 2.2500            02/01/06          00
40466752                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     2                 0
0.0000                     05                00
                           O                 0.0000

10327993                   6.2500            391200.0000       100.0000
                           6.2500            391,200.00        ZZ
                           6.0000            2037.50           1
                           12.2500           2037.50           80
LONG BEACH       CA 90806  12.0000           11/22/05
0440757110                 2.2500            01/01/06          00
40466772                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10327995                   6.1250            340000.0000       100.0000
                           6.1250            340,000.00        ZZ
                           5.8750            1735.42           1
                           12.1250           1735.42           80
SAN DIEGO        CA 92104  11.8750           11/21/05
0440757128                 2.2500            01/01/06          00
40466826                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     01                00
                           O                 0.0000

10327997                   6.5000            128000.0000       100.0000
                           6.5000            127,884.28        ZZ
                           6.2500            809.05            1
                           12.5000           809.05            80
SALT LAKE CITY   UT 84115  12.2500           11/23/05
0440757136                 2.2500            01/01/06          00
40466855                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     05                00
                           O                 0.0000

10328001                   6.7500            264750.0000       100.0000
                           6.7500            264,750.00        ZZ
                           6.5000            1489.22           1
                           12.7500           1489.22           80
BUCKEYE          AZ 85326  12.5000           11/15/05
0440757144                 2.2500            01/01/06          00
40466986                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328007                   6.5000            508000.0000       100.0000
                           6.5000            508,000.00        ZZ
                           6.2500            2751.67           1
                           12.5000           2751.67           80
SAN LORENZO      CA 94580  12.2500           11/07/05
0440757151                 2.2500            01/01/06          00
40457104                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328009                   6.0000            184000.0000       100.0000
                           6.0000            184,000.00        ZZ
                           5.7500            1103.17           1
                           11.0000           1103.17           71
COMPTON          CA 90220  10.7500           11/28/05
0440755700                 0.0000            02/01/06          00
40457106                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10328011                   6.2500            263200.0000       100.0000
                           6.2500            263,200.00        ZZ
                           6.0000            1370.83           1
                           12.2500           1370.83           80
SOUTH LAKE TAHO  CA 96150  12.0000           11/18/05
0440757169                 2.2500            01/01/06          00
40457116                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328013                   6.1250            332000.0000       100.0000
                           6.1250            332,000.00        ZZ
                           5.8750            1694.58           1
                           12.1250           1694.58           80
ANTIOCH          CA 94509  11.8750           11/11/05
0440757177                 2.2500            01/01/06          00
40457136                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328017                   5.8750            336800.0000       100.0000
                           5.8750            336,456.62        ZZ
                           5.6250            1992.30           1
                           11.8750           1992.30           80
GRASS VALLEY     CA 95945  11.6250           11/16/05
0440757185                 2.2500            01/01/06          00
40457288                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328019                   6.3750            240000.0000       100.0000
                           6.3750            240,000.00        ZZ
                           6.1250            1275.00           1
                           12.3750           1275.00           80
LAS VEGAS        NV 89128  12.1250           11/16/05
0440757193                 2.2500            01/01/06          00
40457299                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328021                   6.7500            348000.0000       100.0000
                           6.7500            348,000.00        ZZ
                           6.5000            1957.50           1
                           12.7500           1957.50           80
PICO RIVERA      CA 90660  12.5000           11/23/05
0440757201                 2.2500            01/01/06          00
40457300                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328023                   6.0000            252000.0000       100.0000
                           6.0000            252,000.00        ZZ
                           5.7500            1260.00           1
                           12.0000           1260.00           80
SUN CITY WEST    AZ 85375  11.7500           11/21/05
0440757219                 2.2500            01/01/06          00
40457306                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328025                   6.2500            340000.0000       100.0000
                           6.2500            340,000.00        ZZ
                           6.0000            1770.83           1
                           12.2500           1770.83           80
PLACERVILLE      CA 95667  12.0000           11/18/05
0440757227                 2.2500            01/01/06          00
40457312                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328027                   6.5000            230000.0000       100.0000
                           6.5000            230,000.00        ZZ
                           6.2500            1245.83           1
                           12.5000           1245.83           59
TEMECULA         CA 92592  12.2500           11/17/05
0440757235                 2.2500            01/01/06          00
40457326                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     05                00
                           O                 0.0000

10328029                   5.8750            262500.0000       100.0000
                           5.8750            262,500.00        ZZ
                           5.6250            1285.16           1
                           11.8750           1285.16           75
SACRAMENTO       CA 95828  11.6250           11/22/05
0440757243                 2.2500            01/01/06          00
40457333                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           N                 0.0000

10328031                   6.2500            144800.0000       100.0000
                           6.2500            144,800.00        T
                           6.0000            754.17            1
                           11.2500           754.17            80
LAS VEGAS        NV 89128  11.0000           11/09/05
0440755718                 0.0000            01/01/06          00
40457339                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328035                   5.8750            327950.0000       100.0000
                           5.8750            327,950.00        ZZ
                           5.6250            1605.59           1
                           11.8750           1605.59           80
INDIO            CA 92203  11.6250           11/25/05
0440757250                 2.2500            01/01/06          00
40457410                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328037                   6.2500            388000.0000       100.0000
                           6.2500            388,000.00        ZZ
                           6.0000            2020.83           1
                           12.2500           2020.83           80
CHULA VISTA      CA 91911  12.0000           11/21/05
0440757268                 2.2500            01/01/06          00
40457434                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328047                   5.8750            144000.0000       100.0000
                           5.8750            144,000.00        ZZ
                           5.6250            705.00            1
                           11.8750           705.00            80
MERIDIAN         ID 83642  11.6250           11/16/05
0440757300                 2.2500            01/01/06          00
40457796                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328049                   6.0000            204000.0000       100.0000
                           6.0000            204,000.00        ZZ
                           5.7500            1020.00           1
                           12.0000           1020.00           80
SARARTOGA SPRIN  UT 84043  11.7500           11/18/05
0440757318                 2.2500            01/01/06          00
40457803                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328053                   6.0000            480000.0000       100.0000
                           6.0000            480,000.00        ZZ
                           5.7500            2400.00           1
                           12.0000           2400.00           80
RODEO            CA 94572  11.7500           11/17/05
0440757326                 2.2500            01/01/06          00
40457885                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10328055                   6.6250            322400.0000       100.0000
                           6.6250            322,400.00        ZZ
                           6.3750            1779.92           1
                           12.6250           1779.92           80
SILVER SPRING    MD 20902  12.3750           11/21/05
0440757334                 2.2500            01/01/06          00
40457922                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328057                   6.1250            156000.0000       100.0000
                           6.1250            156,000.00        ZZ
                           5.8750            796.25            1
                           12.1250           796.25            65
MARYSVILLE       CA 95901  11.8750           11/11/05
0440757342                 2.2500            01/01/06          00
40458032                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328061                   6.7500            213000.0000       100.0000
                           6.7500            213,000.00        ZZ
                           6.5000            1198.13           1
                           12.7500           1198.13           70
ELMWOOD PARK     NJ 07407  12.5000           11/30/05
0440757359                 2.2500            01/01/06          00
40458073                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     5                 0
0.0000                     01                00
                           O                 0.0000

10328063                   6.5000            412000.0000       100.0000
                           6.5000            412,000.00        ZZ
                           6.2500            2231.67           1
                           12.5000           2231.67           80
SAN JOSE         CA 95122  12.2500           11/23/05
0440757367                 2.2500            01/01/06          00
40458095                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328065                   6.0000            165500.0000       100.0000
                           6.0000            165,500.00        ZZ
                           5.7500            827.50            1
                           12.0000           827.50            80
COLORADO SPRING  CO 80918  11.7500           11/18/05
0440757375                 2.2500            01/01/06          00
40458117                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328069                   6.7500            99900.0000        100.0000
                           6.7500            99,900.00         ZZ
                           6.5000            561.94            1
                           12.7500           561.94            80
ERLANGER         KY 41018  12.5000           11/29/05
0440757383                 2.2500            01/01/06          00
40458285                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328071                   6.3750            268000.0000       100.0000
                           6.3750            268,000.00        ZZ
                           6.1250            1423.75           1
                           12.3750           1423.75           80
IMPERIAL         CA 92251  12.1250           11/25/05
0440757391                 2.2500            01/01/06          00
40458315                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328073                   6.3750            328000.0000       100.0000
                           6.3750            328,000.00        ZZ
                           6.1250            1742.50           1
                           12.3750           1742.50           61
FAIRFIELD        CA 94534  12.1250           11/15/05
0440757409                 2.2500            01/01/06          00
40458378                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328079                   6.5000            496000.0000       100.0000
                           6.5000            496,000.00        ZZ
                           6.2500            2686.67           1
                           12.5000           2686.67           80
MORGAN HILL      CA 95037  12.2500           11/21/05
0440757417                 2.2500            01/01/06          00
40458477                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328083                   6.2500            175920.0000       100.0000
                           6.2500            175,920.00        ZZ
                           6.0000            916.25            1
                           12.2500           916.25            80
NAMPA            ID 83687  12.0000           11/17/05
0440757433                 2.2500            01/01/06          00
40458509                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328087                   6.1250            285600.0000       100.0000
                           6.1250            285,600.00        ZZ
                           5.8750            1457.75           1
                           12.1250           1457.75           80
LAS VEGAS        NV 89123  11.8750           11/16/05
0440757441                 2.2500            01/01/06          00
40458609                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328093                   6.6250            530400.0000       100.0000
                           6.6250            530,400.00        ZZ
                           6.3750            2928.25           1
                           12.6250           2928.25           80
SAN DIEGO        CA 92129  12.3750           11/22/05
0440757458                 2.2500            01/01/06          00
40458656                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10328095                   5.5000            317600.0000       100.0000
                           5.5000            317,600.00        ZZ
                           5.2500            1455.67           1
                           11.5000           1455.67           80
FULLERTON        CA 92831  11.2500           11/17/05
0440757466                 2.2500            01/01/06          00
40458673                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10328097                   5.7500            163900.0000       100.0000
                           5.7500            163,900.00        T
                           5.5000            785.35            1
                           10.7500           785.35            80
KINGMAN          AZ 86409  10.5000           11/15/05
0440755726                 0.0000            01/01/06          00
40458686                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328099                   6.2500            751200.0000       100.0000
                           6.2500            751,200.00        ZZ
                           6.0000            3912.50           1
                           11.2500           3912.50           80
SAUGUS AREA      CA 91390  11.0000           11/22/05
0440755734                 0.0000            01/01/06          00
40458718                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328109                   6.2500            208800.0000       100.0000
                           6.2500            208,800.00        ZZ
                           6.0000            1087.50           1
                           12.2500           1087.50           80
PHOENIX          AZ 85020  12.0000           11/18/05
0440757474                 2.2500            01/01/06          00
40459038                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328113                   5.8750            324000.0000       100.0000
                           5.8750            324,000.00        ZZ
                           5.6250            1586.25           1
                           11.8750           1586.25           80
ANTELOPE         CA 95843  11.6250           11/22/05
0440757482                 2.2500            01/01/06          00
40459124                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328117                   6.1250            111350.0000       100.0000
                           6.1250            111,350.00        ZZ
                           5.8750            568.35            1
                           12.1250           568.35            80
MOODY            AL 35004  11.8750           11/23/05
0440757490                 2.2500            01/01/06          00
40459331                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328123                   6.5000            104000.0000       100.0000
                           6.5000            104,000.00        ZZ
                           6.2500            563.33            1
                           12.5000           563.33            80
JACKSONVILLE     FL 32225  12.2500           12/02/05
0440757508                 2.2500            01/01/06          00
40459428                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     07                00
                           O                 0.0000

10328129                   6.0000            505600.0000       100.0000
                           6.0000            505,600.00        ZZ
                           5.7500            2528.00           1
                           12.0000           2528.00           80
BLUFFDALE        UT 84065  11.7500           11/29/05
0440757516                 2.2500            01/01/06          00
40459568                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328133                   6.5000            220000.0000       100.0000
                           6.5000            220,000.00        ZZ
                           6.2500            1191.67           1
                           12.5000           1191.67           80
ADELANTO         CA 92301  12.2500           11/09/05
0440757524                 2.2500            01/01/06          00
40459631                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328135                   5.3750            116000.0000       100.0000
                           5.3750            116,000.00        ZZ
                           5.1250            519.58            1
                           11.3750           519.58            80
WEST VALLEY CIT  UT 84119  11.1250           11/18/05
0440757532                 2.2500            01/01/06          00
40459704                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328137                   5.8750            359650.0000       100.0000
                           5.8750            359,650.00        ZZ
                           5.6250            1760.79           1
                           11.8750           1760.79           76
SANTA MARIA      CA 93454  11.6250           11/17/05
0440757540                 2.2500            01/01/06          00
40459712                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328139                   6.5000            592000.0000       100.0000
                           6.5000            592,000.00        ZZ
                           6.2500            3206.67           1
                           12.5000           3206.67           80
CHULA VISTA      CA 91915  12.2500           11/14/05
0440757557                 2.2500            01/01/06          00
40377226                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     01                00
                           O                 0.0000

10328141                   6.0000            220900.0000       100.0000
                           6.0000            220,900.00        ZZ
                           5.7500            1104.50           1
                           12.0000           1104.50           63
LANCASTER        CA 93534  11.7500           11/17/05
0440757565                 2.2500            01/01/06          00
40383372                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328143                   5.8750            255032.0000       100.0000
                           5.8750            255,032.00        ZZ
                           5.6250            1248.59           1
                           11.8750           1248.59           80
HESPERIA         CA 92344  11.6250           11/28/05
0440757573                 2.2500            02/01/06          00
40405455                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328145                   5.7500            344000.0000       100.0000
                           5.7500            344,000.00        ZZ
                           5.5000            1648.33           1
                           11.7500           1648.33           80
LAS VEGAS        NV 89123  11.5000           11/21/05
0440757581                 2.2500            01/01/06          00
40408284                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328151                   6.7500            103200.0000       100.0000
                           6.7500            103,111.15        ZZ
                           6.5000            669.35            1
                           12.7500           669.35            80
BLUE SPRINGS     MO 64015  12.5000           11/22/05
0440757599                 2.2500            01/01/06          00
40416840                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           N                 0.0000

10328155                   6.6250            176000.0000       100.0000
                           6.6250            176,000.00        ZZ
                           6.3750            971.67            1
                           12.6250           971.67            80
LAKELAND         FL 33803  12.3750           11/28/05
0440757607                 2.2500            01/01/06          00
40423270                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328157                   5.8750            840000.0000       100.0000
                           5.8750            840,000.00        T
                           5.6250            4112.50           1
                           11.8750           4112.50           70
AVON             CO 81620  11.6250           11/23/05
0440757615                 2.2500            01/01/06          00
40423801                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328159                   5.5000            387000.0000       100.0000
                           5.5000            385,764.20        ZZ
                           5.2500            1773.75           1
                           11.5000           1773.75           68
SAN DIEGO        CA 92123  11.2500           11/23/05
0440757623                 2.2500            01/01/06          00
40424233                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     5                 0
0.0000                     05                00
                           N                 0.0000

10328161                   6.0000            312000.0000       100.0000
                           6.0000            312,000.00        ZZ
                           5.7500            1560.00           1
                           12.0000           1560.00           80
HERCULES         CA 94547  11.7500           11/04/05
0440757631                 2.2500            01/01/06          00
40425028                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10328167                   6.5000            320000.0000       100.0000
                           6.5000            320,000.00        ZZ
                           6.2500            1733.33           1
                           12.5000           1733.33           80
MIAMI            FL 33174  12.2500           11/21/05
0440757656                 2.2500            01/01/06          00
40428376                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328169                   6.0000            493863.0000       100.0000
                           6.0000            493,863.00        ZZ
                           5.7500            2469.32           1
                           12.0000           2469.32           80
HENDERSON        NV 89015  11.7500           11/22/05
0440757664                 2.2500            01/01/06          00
40429216                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328171                   6.5000            416000.0000       100.0000
                           6.5000            416,000.00        ZZ
                           6.2500            2253.33           1
                           12.5000           2253.33           80
CHULA VISTA      CA 91913  12.2500           11/17/05
0440757672                 2.2500            01/01/06          00
40430019                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     01                00
                           O                 0.0000

10328175                   6.0000            580800.0000       100.0000
                           6.0000            580,800.00        ZZ
                           5.7500            2904.00           1
                           12.0000           2904.00           80
HIGHLAND PARK    CA 90042  11.7500           11/07/05
0440757680                 2.2500            01/01/06          00
40431680                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328185                   6.0000            294000.0000       100.0000
                           6.0000            294,000.00        ZZ
                           5.7500            1470.00           1
                           12.0000           1470.00           65
SACRAMENTO       CA 95835  11.7500           11/17/05
0440757706                 2.2500            01/01/06          00
40434729                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     2                 0
0.0000                     05                00
                           N                 0.0000

10328187                   6.1250            498400.0000       100.0000
                           6.1250            497,915.59        ZZ
                           5.8750            3028.33           1
                           12.1250           3028.33           80
HERCULES         CA 94547  11.8750           11/18/05
0440757714                 2.2500            01/01/06          00
40435112                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328191                   6.6250            231900.0000       100.0000
                           6.6250            231,900.00        ZZ
                           6.3750            1280.28           1
                           12.6250           1280.28           77
PHOENIX          AZ 85041  12.3750           11/21/05
0440757722                 2.2500            01/01/06          00
40435757                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     2                 0
0.0000                     03                00
                           O                 0.0000

10328193                   5.7500            348750.0000       100.0000
                           5.7500            348,750.00        ZZ
                           5.5000            1671.09           1
                           11.7500           1671.09           75
LOS ANGELES WIL  CA 90744  11.5000           11/08/05
0440757730                 2.2500            01/01/06          00
40436103                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           N                 0.0000

10328195                   6.0000            598000.0000       100.0000
                           6.0000            598,000.00        ZZ
                           5.7500            2990.00           1
                           12.0000           2990.00           65
SAN JOSE         CA 95138  11.7500           11/09/05
0440757748                 2.2500            01/01/06          00
40436703                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     01                00
                           O                 0.0000

10328201                   6.5000            305800.0000       100.0000
                           6.5000            305,800.00        ZZ
                           6.2500            1656.42           1
                           12.5000           1656.42           80
LOS BANOS        CA 93635  12.2500           11/11/05
0440757755                 2.2500            01/01/06          00
40437360                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328203                   7.0000            440000.0000       100.0000
                           7.0000            440,000.00        ZZ
                           6.7500            2566.67           2
                           13.0000           2566.67           80
LONG BEACH       CA 90810  12.7500           11/21/05
0440757763                 2.2500            01/01/06          00
40437635                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          13.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328205                   6.0000            305500.0000       100.0000
                           6.0000            305,500.00        ZZ
                           5.7500            1527.50           1
                           12.0000           1527.50           65
SACRAMENTO       CA 95835  11.7500           11/17/05
0440757771                 2.2500            01/01/06          00
40438079                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     2                 0
0.0000                     05                00
                           N                 0.0000

10328211                   5.8750            440000.0000       100.0000
                           5.8750            440,000.00        ZZ
                           5.6250            2154.17           1
                           11.8750           2154.17           80
SIMI VALLEY      CA 93065  11.6250           11/16/05
0440757797                 2.2500            01/01/06          00
40438910                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328215                   6.5000            359650.0000       100.0000
                           6.5000            359,650.00        ZZ
                           6.2500            1948.10           1
                           12.5000           1948.10           70
CHANDLER         AZ 85249  12.2500           11/22/05
0440757805                 2.2500            01/01/06          00
40439277                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     03                00
                           O                 0.0000

10328219                   6.5000            300400.0000       100.0000
                           6.5000            300,400.00        ZZ
                           6.2500            1627.17           1
                           12.5000           1627.17           80
LOS ANGELES      CA 91306  12.2500           11/23/05
0440757813                 2.2500            01/01/06          00
40439658                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     01                00
                           O                 0.0000

10328221                   6.1250            604000.0000       100.0000
                           6.1250            604,000.00        ZZ
                           5.8750            3082.92           1
                           12.1250           3082.92           80
SAN JOSE         CA 95128  11.8750           11/18/05
0440757821                 4.5800            01/01/06          00
40439950                   4.3300            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         4.5800            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.5450                     1                 0
0.0000                     05                00
                           O                 0.0000

10328223                   6.5000            247750.0000       100.0000
                           6.5000            247,750.00        ZZ
                           6.2500            1341.98           1
                           12.5000           1341.98           95
PHOENIX          AZ 85017  12.2500           11/18/05
0440757839                 2.2500            01/01/06          14
40440010                   2.0000            12/01/35          30.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328229                   6.5000            243150.0000       100.0000
                           6.5000            243,150.00        ZZ
                           6.2500            1317.06           1
                           12.5000           1317.06           65
MODESTO          CA 95358  12.2500           11/15/05
0440757854                 2.2500            01/01/06          00
40440654                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           N                 0.0000

10328233                   6.2500            359650.0000       100.0000
                           6.2500            359,308.75        ZZ
                           6.0000            2214.43           1
                           12.2500           2214.43           78
EASTON           PA 18040  12.0000           11/21/05
0440757862                 2.2500            01/01/06          00
40441069                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328235                   6.2500            215200.0000       100.0000
                           6.2500            215,200.00        ZZ
                           6.0000            1120.83           1
                           12.2500           1120.83           80
EAST WINDSOR     NJ 08520  12.0000           11/16/05
0440757870                 2.2500            01/01/06          00
40441099                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328237                   6.1250            353610.0000       100.0000
                           6.1250            353,610.00        ZZ
                           5.8750            1804.88           1
                           12.1250           1804.88           80
FONTANA          CA 92337  11.8750           11/23/05
0440757888                 2.2500            01/01/06          00
40441492                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328241                   5.2500            95900.0000        100.0000
                           5.2500            95,900.00         ZZ
                           5.0000            419.56            1
                           11.2500           419.56            80
RICHMOND         VA 23222  11.0000           11/23/05
0440757896                 2.2500            01/01/06          00
40441869                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328243                   5.8750            197000.0000       100.0000
                           5.8750            196,799.15        ZZ
                           5.6250            1165.33           1
                           11.8750           1165.33           40
GREENFIELD       CA 93927  11.6250           11/29/05
0440757904                 2.2500            01/01/06          00
40442104                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328247                   6.1250            315000.0000       100.0000
                           6.1250            315,000.00        ZZ
                           5.8750            1607.81           1
                           12.1250           1607.81           23
BROOKLYN         NY 11205  11.8750           11/14/05
0440757912                 2.2500            01/01/06          00
40442838                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328255                   6.2500            506400.0000       100.0000
                           6.2500            506,400.00        ZZ
                           6.0000            2637.50           1
                           12.2500           2637.50           80
WEST SACRAMENTO  CA 95605  12.0000           11/14/05
0440757938                 2.2500            01/01/06          00
40443110                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328257                   6.3750            746600.0000       100.0000
                           6.3750            746,600.00        ZZ
                           6.1250            3966.31           1
                           12.3750           3966.31           75
RAMONA           CA 92065  12.1250           11/23/05
0440757946                 2.2500            01/01/06          00
40443131                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328265                   5.3750            303000.0000       100.0000
                           5.3750            303,000.00        ZZ
                           5.1250            1357.19           1
                           11.3750           1357.19           51
DOWNEY           CA 90240  11.1250           11/17/05
0440757961                 2.2500            01/01/06          00
40443600                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328267                   6.2500            304800.0000       100.0000
                           6.2500            304,800.00        ZZ
                           6.0000            1587.50           1
                           12.2500           1587.50           80
PLUMAS LAKE      CA 95961  12.0000           11/28/05
0440757979                 2.2500            01/01/06          00
40443641                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328269                   6.3750            480000.0000       100.0000
                           6.3750            480,000.00        ZZ
                           6.1250            2550.00           1
                           12.3750           2550.00           77
ODESSA           FL 33556  12.1250           11/22/05
0440757987                 2.2500            12/01/05          00
40443742                   2.0000            11/01/35          0.0000
0                          2.2500            11/01/10          11/01/10
Y65/G02                    2.0000            12/01/10          12/01/10
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     03                00
                           O                 0.0000

10328271                   6.5000            127200.0000       100.0000
                           6.5000            127,200.00        ZZ
                           6.2500            689.00            1
                           12.5000           689.00            80
MIDDLEBURG       FL 32068  12.2500           11/21/05
0440757995                 2.2500            01/01/06          00
40443784                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     03                00
                           O                 0.0000

10328273                   6.0000            365000.0000       100.0000
                           6.0000            365,000.00        ZZ
                           5.7500            1825.00           1
                           12.0000           1825.00           78
PARAMOUNT        CA 90723  11.7500           11/28/05
0440758001                 2.2500            02/01/06          00
40443823                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328275                   6.2500            132000.0000       100.0000
                           6.2500            132,000.00        ZZ
                           6.0000            687.50            1
                           12.2500           687.50            80
PHOENIX          AZ 85029  12.0000           11/17/05
0440758019                 2.2500            01/01/06          00
40443830                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10328283                   5.2500            135000.0000       100.0000
                           5.2500            135,000.00        ZZ
                           5.0000            590.63            1
                           11.2500           590.63            45
MODESTO          CA 95350  11.0000           11/08/05
0440758035                 2.2500            01/01/06          00
40444896                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10328285                   6.1250            359650.0000       100.0000
                           6.1250            359,650.00        ZZ
                           5.8750            1835.71           1
                           12.1250           1835.71           76
MORENO VALLEY    CA 92555  11.8750           11/11/05
0440758043                 2.2500            01/01/06          00
40445063                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10328289                   6.5000            347200.0000       100.0000
                           6.5000            347,200.00        ZZ
                           6.2500            1880.67           1
                           12.5000           1880.67           80
PHILADELPHIA     PA 19123  12.2500           11/18/05
0440758050                 2.2500            01/01/06          00
40445347                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     01                00
                           O                 0.0000

10328291                   5.6250            355200.0000       100.0000
                           5.6250            355,200.00        ZZ
                           5.3750            1665.00           1
                           11.6250           1665.00           80
SANTA FE SPRING  CA 90670  11.3750           11/23/05
0440758068                 2.2500            01/01/06          00
40445483                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328295                   6.0000            119200.0000       100.0000
                           6.0000            119,200.00        ZZ
                           5.7500            596.00            1
                           12.0000           596.00            29
INDIO            CA 92203  11.7500           11/08/05
0440758076                 2.2500            01/01/06          00
40445793                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           N                 0.0000

10328297                   6.0000            110300.0000       100.0000
                           6.0000            110,300.00        ZZ
                           5.7500            551.50            1
                           12.0000           551.50            80
COLUMBIA HEIGHT  MN 55421  11.7500           11/18/05
0440758084                 2.2500            01/01/06          00
40445989                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328303                   6.2500            252000.0000       100.0000
                           6.2500            252,000.00        ZZ
                           6.0000            1312.50           1
                           12.2500           1312.50           80
MAMMOTH LAKES    CA 93546  12.0000           11/14/05
0440758100                 2.2500            01/01/06          00
40446655                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328305                   6.5000            182400.0000       100.0000
                           6.5000            182,400.00        ZZ
                           6.2500            988.00            1
                           12.5000           988.00            80
ORLANDO          FL 32829  12.2500           11/30/05
0440758118                 2.2500            01/01/06          00
40446854                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           N                 0.0000

10328307                   6.6250            176000.0000       100.0000
                           6.6250            176,000.00        ZZ
                           6.3750            971.67            1
                           12.6250           971.67            80
ROMEOVILLE       IL 60446  12.3750           11/18/05
0440758126                 2.2500            01/01/06          00
40446862                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     2                 0
0.0000                     05                00
                           O                 0.0000

10328309                   6.3750            375200.0000       100.0000
                           6.3750            375,200.00        ZZ
                           6.1250            1993.25           1
                           12.3750           1993.25           70
GRASS VALLEY     CA 95949  12.1250           11/21/05
0440758134                 2.2500            01/01/06          00
40446879                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328311                   6.2500            323200.0000       100.0000
                           6.2500            323,200.00        ZZ
                           6.0000            1683.33           1
                           12.2500           1683.33           80
ROCKLIN          CA 95765  12.0000           11/16/05
0440758142                 2.2500            01/01/06          00
40447184                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328313                   6.3750            228000.0000       100.0000
                           6.3750            228,000.00        ZZ
                           6.1250            1211.25           1
                           12.3750           1211.25           64
SAN DIEGO        CA 92110  12.1250           11/22/05
0440758159                 2.2500            01/01/06          00
40447297                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     01                00
                           N                 0.0000

10328315                   6.3750            340000.0000       100.0000
                           6.3750            340,000.00        ZZ
                           6.1250            1806.25           1
                           12.3750           1806.25           80
SUNLAND AREA LO  CA 91040  12.1250           11/15/05
0440758167                 2.2500            01/01/06          00
40459807                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328317                   5.8750            288000.0000       100.0000
                           5.8750            288,000.00        ZZ
                           5.6250            1410.00           1
                           11.8750           1410.00           80
SAN DIEGO        CA 92105  11.6250           11/21/05
0440758175                 2.2500            01/01/06          00
40459810                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328319                   6.2500            270400.0000       100.0000
                           6.2500            270,400.00        ZZ
                           6.0000            1408.33           1
                           12.2500           1408.33           80
SAN DIEGO        CA 92108  12.0000           11/11/05
0440758183                 2.2500            01/01/06          00
40459812                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10328325                   6.3750            126700.0000       100.0000
                           6.3750            126,700.00        T
                           6.1250            673.09            1
                           12.3750           673.09            75
HOUSTON          TX 77095  12.1250           11/16/05
0440758209                 0.0000            01/01/06          00
40460151                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328327                   6.2500            310400.0000       100.0000
                           6.2500            310,400.00        ZZ
                           6.0000            1616.67           1
                           12.2500           1616.67           80
LAS VEGAS        NV 89147  12.0000           11/18/05
0440758217                 2.2500            01/01/06          00
40460217                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328329                   6.3750            228800.0000       100.0000
                           6.3750            228,800.00        ZZ
                           6.1250            1215.50           1
                           12.3750           1215.50           80
CARSON           CA 90745  12.1250           11/18/05
0440758225                 2.2500            01/01/06          00
40460225                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328333                   6.0000            397600.0000       100.0000
                           6.0000            397,600.00        ZZ
                           5.7500            1988.00           1
                           12.0000           1988.00           80
LOS ANGELES SUN  CA 91352  11.7500           11/17/05
0440758233                 2.2500            01/01/06          00
40460246                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328335                   5.8750            207950.0000       100.0000
                           5.8750            207,950.00        ZZ
                           5.6250            1018.09           1
                           11.8750           1018.09           80
MARICOPA         AZ 85239  11.6250           11/17/05
0440758241                 2.2500            01/01/06          00
40460266                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328341                   6.2500            243450.0000       100.0000
                           6.2500            243,450.00        ZZ
                           6.0000            1267.97           1
                           12.2500           1267.97           65
PARADISE         CA 95969  12.0000           11/14/05
0440758258                 2.2500            01/01/06          00
40460436                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328343                   6.0000            336000.0000       100.0000
                           6.0000            336,000.00        ZZ
                           5.7500            1680.00           1
                           12.0000           1680.00           80
CARSON           CA 90745  11.7500           11/14/05
0440758266                 2.2500            01/01/06          00
40460505                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328347                   6.2500            359650.0000       100.0000
                           6.2500            359,650.00        ZZ
                           6.0000            1873.18           1
                           12.2500           1873.18           79
UNION CITY       CA 94587  12.0000           11/18/05
0440758274                 2.2500            01/01/06          00
40460602                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10328349                   6.5000            173700.0000       100.0000
                           6.5000            173,700.00        T
                           6.2500            940.88            1
                           12.5000           940.88            80
RIO RANCHO       NM 87124  12.2500           11/14/05
0440758282                 2.2500            01/01/06          00
40460626                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328353                   6.2500            468000.0000       100.0000
                           6.2500            468,000.00        ZZ
                           6.0000            2437.50           1
                           12.2500           2437.50           80
SAN DIEGO        CA 92126  12.0000           11/17/05
0440758290                 2.2500            01/01/06          00
40460695                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328357                   6.5000            304000.0000       100.0000
                           6.5000            304,000.00        ZZ
                           6.2500            1646.67           1
                           12.5000           1646.67           80
COMPTON          CA 90222  12.2500           11/17/05
0440758316                 2.2500            01/01/06          00
40460765                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328361                   5.7500            208000.0000       100.0000
                           5.7500            208,000.00        ZZ
                           5.5000            996.67            1
                           11.7500           996.67            80
GRIDLEY          CA 94948  11.5000           11/21/05
0440758324                 2.2500            01/01/06          00
40460790                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328363                   5.8750            296000.0000       100.0000
                           5.8750            296,000.00        ZZ
                           5.6250            1449.17           1
                           11.8750           1449.17           80
CHULA VISTA      CA 91910  11.6250           11/18/05
0440758332                 2.2500            01/01/06          00
40460809                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328365                   6.2500            165200.0000       100.0000
                           6.2500            165,200.00        ZZ
                           6.0000            860.42            1
                           12.2500           860.42            80
THORNTON         CO 80241  12.0000           11/23/05
0440758340                 2.2500            01/01/06          00
40460832                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328367                   6.0000            251000.0000       100.0000
                           6.0000            251,000.00        ZZ
                           5.7500            1255.00           1
                           12.0000           1255.00           69
FEDERAL WAY      WA 98023  11.7500           11/18/05
0440758357                 2.2500            01/01/06          00
40460843                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10328369                   5.8750            299000.0000       100.0000
                           5.8750            298,963.85        ZZ
                           5.6250            1463.85           1
                           11.8750           1463.85           65
PHOENIX          AZ 85050  11.6250           11/23/05
0440758365                 2.2500            01/01/06          00
40460859                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10328377                   6.3750            320000.0000       100.0000
                           6.3750            320,000.00        ZZ
                           6.1250            1700.00           1
                           12.3750           1700.00           80
LONG BEACH       CA 90806  12.1250           11/14/05
0440758373                 2.2500            01/01/06          00
40460917                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328379                   6.3750            320000.0000       100.0000
                           6.3750            320,000.00        ZZ
                           6.1250            1700.00           1
                           12.3750           1700.00           80
LONG BEACH       CA 90805  12.1250           11/15/05
0440758381                 2.2500            01/01/06          00
40460918                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328381                   6.1250            231200.0000       100.0000
                           6.1250            231,200.00        ZZ
                           5.8750            1180.08           1
                           12.1250           1180.08           80
WOODBRIDGE       VA 22193  11.8750           11/18/05
0440758399                 2.2500            01/01/06          00
40461032                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     07                00
                           O                 0.0000

10328383                   6.8750            240000.0000       100.0000
                           6.8750            240,000.00        ZZ
                           6.6250            1375.00           1
                           12.8750           1375.00           80
DES PLAINES      IL 60016  12.6250           11/18/05
0440758407                 2.2500            01/01/06          00
40461170                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.6250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328385                   6.5000            164000.0000       100.0000
                           6.5000            164,000.00        ZZ
                           6.2500            888.33            1
                           12.5000           888.33            80
SEASIDE          OR 97138  12.2500           11/23/05
0440758415                 2.2500            01/01/06          00
40461171                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328391                   6.2500            156000.0000       100.0000
                           6.2500            156,000.00        ZZ
                           6.0000            812.50            1
                           12.2500           812.50            75
RICHMOND         VA 23229  12.0000           11/22/05
0440758431                 2.2500            01/01/06          00
40461254                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10328393                   6.2500            199200.0000       100.0000
                           6.2500            199,200.00        ZZ
                           6.0000            1037.50           1
                           12.2500           1037.50           80
DESERT HOT SPRI  CA 92240  12.0000           11/18/05
0440758449                 2.2500            01/01/06          00
40461272                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328397                   6.6250            143900.0000       100.0000
                           6.6250            143,900.00        ZZ
                           6.3750            794.45            1
                           12.6250           794.45            80
MERRITT ISLAND   FL 32953  12.3750           11/21/05
0440758456                 2.2500            01/01/06          00
40461472                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328401                   6.6250            297600.0000       100.0000
                           6.6250            297,600.00        ZZ
                           6.3750            1643.00           1
                           12.6250           1643.00           80
CONCORD          CA 94521  12.3750           11/14/05
0440758464                 2.2500            01/01/06          00
40461565                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     01                00
                           O                 0.0000

10328407                   6.1250            464000.0000       100.0000
                           6.1250            464,000.00        ZZ
                           5.8750            2368.33           1
                           12.1250           2368.33           80
CARSON           CA 90745  11.8750           11/22/05
0440758472                 2.2500            01/01/06          00
40447583                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328409                   6.0000            229600.0000       100.0000
                           6.0000            229,600.00        ZZ
                           5.7500            1148.00           1
                           11.0000           1148.00           80
EAST BERLIN      CT 06023  10.7500           11/18/05
0440755767                 0.0000            01/01/06          00
40447641                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328411                   6.1250            432000.0000       100.0000
                           6.1250            432,000.00        T
                           5.8750            2205.00           1
                           12.1250           2205.00           80
SAN DIEGO        CA 92101  11.8750           11/21/05
0440758480                 2.2500            01/01/06          00
40447932                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     01                00
                           O                 0.0000

10328415                   6.6250            219350.0000       100.0000
                           6.6250            219,156.47        ZZ
                           6.3750            1404.52           1
                           12.6250           1404.52           80
LAVEEN           AZ 85339  12.3750           11/08/05
0440758506                 2.2500            01/01/06          00
40448036                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10328417                   6.1250            352000.0000       100.0000
                           6.1250            352,000.00        ZZ
                           5.8750            1796.67           1
                           11.1250           1796.67           80
BREWSTER         NY 10509  10.8750           11/22/05
0440760502                 0.0000            01/01/06          00
40448222                   0.0000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
Y65/G02                    2.5000            01/01/11          01/01/11
45                         2.7500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328419                   5.8750            432000.0000       100.0000
                           5.8750            432,000.00        ZZ
                           5.6250            2115.00           1
                           11.8750           2115.00           80
WEST COVINA      CA 91792  11.6250           11/11/05
0440758514                 2.2500            01/01/06          00
40448580                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328429                   5.7500            273600.0000       100.0000
                           5.7500            273,314.34        ZZ
                           5.5000            1596.66           1
                           11.7500           1596.66           80
FRESNO           CA 93720  11.5000           11/16/05
0440758548                 2.2500            01/01/06          00
40449119                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328435                   6.2500            516000.0000       100.0000
                           6.2500            516,000.00        ZZ
                           6.0000            2687.50           1
                           12.2500           2687.50           80
ANAHEIM          CA 92806  12.0000           11/07/05
0440758555                 2.2500            01/01/06          00
40449185                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328437                   6.0000            164000.0000       100.0000
                           6.0000            164,000.00        ZZ
                           5.7500            820.00            1
                           11.0000           820.00            80
BEAVERTON        OR 97007  10.7500           11/18/05
0440755775                 2.2500            01/01/06          00
40449231                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10328439                   6.2500            220750.0000       100.0000
                           6.2500            220,750.00        ZZ
                           6.0000            1149.74           1
                           12.2500           1149.74           78
MURRIETA         CA 92563  12.0000           11/15/05
0440758563                 2.2500            01/01/06          00
40449243                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328443                   6.0000            300000.0000       100.0000
                           6.0000            300,000.00        ZZ
                           5.7500            1500.00           1
                           12.0000           1500.00           80
PLANO            TX 75093  11.7500           11/10/05
0440758589                 2.2500            01/01/06          00
40449467                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328445                   5.6250            359650.0000       100.0000
                           5.6250            359,650.00        ZZ
                           5.3750            1685.86           1
                           11.6250           1685.86           79
SANTA CLARITA    CA 91387  11.3750           11/11/05
0440758597                 2.2500            01/01/06          00
40449730                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328447                   6.2500            259200.0000       100.0000
                           6.2500            259,200.00        ZZ
                           6.0000            1350.00           1
                           12.2500           1350.00           80
LANCASTER        CA 93535  12.0000           11/14/05
0440758605                 2.2500            01/01/06          00
40461604                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328451                   6.6250            148750.0000       100.0000
                           6.6250            148,750.00        ZZ
                           6.3750            821.22            1
                           12.6250           821.22            85
ALBUQUERQUE      NM 87112  12.3750           11/18/05
0440758621                 2.2500            01/01/06          10
40461758                   2.0000            12/01/35          30.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           N                 0.0000

10328455                   5.8750            546000.0000       100.0000
                           5.8750            546,000.00        ZZ
                           5.6250            2673.13           1
                           11.8750           2673.13           70
SAN JOSE         CA 95118  11.6250           11/15/05
0440758639                 2.2500            01/01/06          00
40461860                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328457                   6.1250            340000.0000       100.0000
                           6.1250            340,000.00        ZZ
                           5.8750            1735.42           1
                           12.1250           1735.42           80
BAKERSFIELD      CA 93307  11.8750           11/15/05
0440758647                 2.2500            01/01/06          00
40461870                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328461                   6.1250            276000.0000       100.0000
                           6.1250            276,000.00        ZZ
                           5.8750            1408.75           1
                           12.1250           1408.75           80
LANCASTER        CA 93535  11.8750           11/16/05
0440758654                 2.2500            01/01/06          00
40461947                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328463                   6.0000            251250.0000       100.0000
                           6.0000            251,250.00        ZZ
                           5.7500            1256.25           1
                           11.0000           1256.25           75
COVINA           CA 91722  10.7500           11/29/05
0440760510                 0.0000            02/01/06          00
40461957                   0.0000            01/01/36          0.0000
0                          2.7500            01/01/11          01/01/11
Y65/G02                    2.5000            02/01/11          02/01/11
45                         2.7500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10328471                   6.0000            268000.0000       100.0000
                           6.0000            268,000.00        ZZ
                           5.7500            1340.00           1
                           12.0000           1340.00           80
ARLINGTON        WA 98223  11.7500           11/16/05
0440758662                 2.2500            01/01/06          00
40462040                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328473                   6.3750            429000.0000       100.0000
                           6.3750            429,000.00        ZZ
                           6.1250            2279.06           1
                           12.3750           2279.06           65
HOLLISTER        CA 95023  12.1250           11/21/05
0440758670                 2.2500            01/01/06          00
40462043                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           N                 0.0000

10328475                   6.0000            173600.0000       100.0000
                           6.0000            173,427.18        ZZ
                           5.7500            1040.82           1
                           11.0000           1040.82           80
VANCOUVER        WA 98682  10.7500           11/14/05
0440755783                 0.0000            01/01/06          00
40462068                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328479                   6.0000            168800.0000       100.0000
                           6.0000            168,800.00        ZZ
                           5.7500            844.00            1
                           12.0000           844.00            80
NEW ALBANY       OH 43054  11.7500           11/18/05
0440758696                 0.2500            01/01/06          00
40462149                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
5.7500                     2                 0
0.0000                     05                00
                           O                 0.0000

10328483                   6.6250            200000.0000       100.0000
                           6.6250            200,000.00        ZZ
                           6.3750            1104.17           1
                           12.6250           1104.17           80
SEATAC           WA 98198  12.3750           11/11/05
0440758704                 2.2500            01/01/06          00
40462277                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328485                   6.6250            150000.0000       100.0000
                           6.6250            150,000.00        ZZ
                           6.3750            828.13            1
                           12.6250           828.13            27
SIMI VALLEY      CA 93065  12.3750           11/16/05
0440758712                 2.2500            01/01/06          00
40462363                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328489                   6.1250            356000.0000       100.0000
                           6.1250            356,000.00        ZZ
                           5.8750            1817.08           1
                           12.1250           1817.08           80
TEMPE            AZ 85284  11.8750           11/29/05
0440758738                 2.2500            01/01/06          00
40462441                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328493                   6.5000            348000.0000       100.0000
                           6.5000            348,000.00        ZZ
                           6.2500            1885.00           1
                           12.5000           1885.00           80
BROOKINGS        OR 97415  12.2500           11/21/05
0440758753                 2.2500            01/01/06          00
40449855                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328495                   6.0000            221500.0000       100.0000
                           6.0000            221,500.00        T
                           5.7500            1107.50           1
                           12.0000           1107.50           76
HENDERSON        NV 89074  11.7500           11/17/05
0440758761                 2.2500            01/01/06          00
40449894                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     2                 0
0.0000                     05                00
                           O                 0.0000

10328497                   5.8750            385000.0000       100.0000
                           5.8750            385,000.00        ZZ
                           5.6250            1884.90           1
                           11.8750           1884.90           75
ANTIOCH          CA 94509  11.6250           11/09/05
0440758779                 2.2500            01/01/06          00
40449996                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328501                   6.1250            284800.0000       100.0000
                           6.1250            284,800.00        ZZ
                           5.8750            1453.67           1
                           12.1250           1453.67           80
LIVE OAK         CA 95953  11.8750           11/28/05
0440758795                 2.2500            01/01/06          00
40450017                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10328503                   6.0000            288000.0000       100.0000
                           6.0000            288,000.00        ZZ
                           5.7500            1440.00           1
                           12.0000           1440.00           80
SACRAMENTO       CA 95826  11.7500           10/31/05
0440758803                 2.2500            01/01/06          00
40450093                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328505                   5.7500            296000.0000       100.0000
                           5.7500            296,000.00        ZZ
                           5.5000            1418.33           1
                           11.7500           1418.33           43
SALINAS          CA 93905  11.5000           11/01/05
0440758811                 2.2500            01/01/06          00
40450436                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328513                   6.5000            373500.0000       100.0000
                           6.5000            373,500.00        ZZ
                           6.2500            2023.13           1
                           12.5000           2023.13           80
LOS BANOS        CA 93635  12.2500           11/07/05
0440758837                 2.2500            01/01/06          00
40450605                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328517                   5.8750            357800.0000       100.0000
                           5.8750            357,800.00        ZZ
                           5.6250            1751.73           1
                           11.8750           1751.73           80
INDIO            CA 92203  11.6250           11/14/05
0440758845                 2.2500            01/01/06          00
40450644                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328519                   6.2500            162000.0000       100.0000
                           6.2500            162,000.00        ZZ
                           6.0000            843.75            1
                           12.2500           843.75            75
FEDERAL WAY      WA 98023  12.0000           11/14/05
0440758852                 2.2500            01/01/06          00
40450652                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10328521                   6.3750            309919.0000       100.0000
                           6.3750            309,919.00        ZZ
                           6.1250            1646.44           1
                           12.3750           1646.44           80
HESPERIA         CA 92345  12.1250           11/29/05
0440758860                 2.2500            02/01/06          00
40450687                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328527                   6.2500            649500.0000       100.0000
                           6.2500            648,883.73        ZZ
                           6.0000            3999.08           1
                           11.2500           3999.08           75
PRINCETON JUNCT  NJ 08550  11.0000           11/22/05
0440755791                 0.0000            01/01/06          00
40462513                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328529                   6.1250            303200.0000       100.0000
                           6.1250            303,200.00        ZZ
                           5.8750            1547.58           1
                           12.1250           1547.58           80
GRASS VALLEY     CA 95945  11.8750           11/23/05
0440758878                 2.2500            01/01/06          00
40462525                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328531                   6.6250            147200.0000       100.0000
                           6.6250            147,070.13        ZZ
                           6.3750            942.54            1
                           12.6250           942.54            80
PHOENIX          AZ 85019  12.3750           11/23/05
0440758886                 2.2500            01/01/06          00
40462551                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328533                   6.3750            455200.0000       100.0000
                           6.3750            455,200.00        ZZ
                           6.1250            2418.25           1
                           12.3750           2418.25           80
CORONA           CA 92881  12.1250           11/17/05
0440758894                 2.2500            01/01/06          00
40462570                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328535                   6.5000            300000.0000       100.0000
                           6.5000            299,728.80        ZZ
                           6.2500            1896.20           1
                           12.5000           1896.20           47
PLEASANTON       CA 94588  12.2500           11/21/05
0440758902                 2.2500            01/01/06          00
40462577                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     03                00
                           N                 0.0000

10328537                   6.1250            335250.0000       100.0000
                           6.1250            335,250.00        ZZ
                           5.8750            1711.17           1
                           12.1250           1711.17           80
LOS BANOS        CA 93635  11.8750           11/16/05
0440758910                 2.2500            01/01/06          00
40462583                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328539                   6.2500            296000.0000       100.0000
                           6.2500            296,000.00        ZZ
                           6.0000            1541.67           1
                           12.2500           1541.67           80
LONG BEACH       CA 90813  12.0000           11/28/05
0440758928                 2.2500            02/01/06          00
40462636                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328543                   6.1250            287000.0000       100.0000
                           6.1250            287,000.00        ZZ
                           5.8750            1464.90           1
                           12.1250           1464.90           65
CAVE CREEK       AZ 85331  11.8750           11/18/05
0440758936                 2.2500            01/01/06          00
40462742                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10328549                   6.0000            113600.0000       100.0000
                           6.0000            113,600.00        ZZ
                           5.7500            568.00            1
                           12.0000           568.00            80
CANAL WINCHESTE  OH 43110  11.7500           11/30/05
0440758944                 2.2500            01/01/06          00
40462800                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328551                   6.3750            452800.0000       100.0000
                           6.3750            452,800.00        ZZ
                           6.1250            2405.50           1
                           12.3750           2405.50           80
LOS ANGELES NOR  CA 91343  12.1250           12/01/05
0440758951                 2.2500            02/01/06          00
40462841                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328553                   6.0000            310000.0000       100.0000
                           6.0000            310,000.00        ZZ
                           5.7500            1550.00           1
                           12.0000           1550.00           64
SAN DIEGO        CA 92117  11.7500           11/15/05
0440758969                 2.2500            01/01/06          00
40462922                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328555                   6.6250            128250.0000       100.0000
                           6.6250            128,250.00        ZZ
                           6.3750            708.05            1
                           12.6250           708.05            75
JACKSONVILLE     FL 32205  12.3750           11/22/05
0440758977                 2.2500            01/01/06          00
40462940                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           N                 0.0000

10328561                   5.7500            276000.0000       100.0000
                           5.7500            276,000.00        ZZ
                           5.5000            1322.50           1
                           11.7500           1322.50           65
LOS ANGELES      CA 90062  11.5000           11/14/05
0440758985                 2.2500            01/01/06          00
40462987                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328565                   6.3750            177850.0000       100.0000
                           6.3750            177,850.00        ZZ
                           6.1250            944.83            1
                           12.3750           944.83            76
MINNEAPOLIS      MN 55412  12.1250           11/23/05
0440758993                 2.2500            01/01/06          00
40463058                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328569                   6.3750            359600.0000       100.0000
                           6.3750            359,600.00        ZZ
                           6.1250            1910.38           1
                           12.3750           1910.38           79
UPLAND           CA 91786  12.1250           11/28/05
0440759009                 2.2500            02/01/06          00
40463096                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328571                   5.8750            200000.0000       100.0000
                           5.8750            200,000.00        ZZ
                           5.6250            979.17            1
                           11.8750           979.17            80
BANNING          CA 92220  11.6250           11/23/05
0440759017                 2.2500            01/01/06          00
40463119                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328575                   6.6250            215576.0000       100.0000
                           6.6250            215,576.00        ZZ
                           6.3750            1190.16           1
                           12.6250           1190.16           80
LAS VEGAS        NV 89115  12.3750           11/17/05
0440759033                 2.2500            01/01/06          00
40463160                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     03                00
                           O                 0.0000

10328577                   6.3750            258000.0000       100.0000
                           6.3750            258,000.00        ZZ
                           6.1250            1370.63           1
                           12.3750           1370.63           72
BEND             OR 97701  12.1250           11/23/05
0440759041                 2.2500            01/01/06          00
40463173                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328579                   6.6250            359200.0000       100.0000
                           6.6250            359,200.00        ZZ
                           6.3750            1983.08           1
                           12.6250           1983.08           80
LA MESA          CA 91942  12.3750           11/28/05
0440759058                 2.2500            01/01/06          00
40463188                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     01                00
                           O                 0.0000

10328581                   6.0000            172000.0000       100.0000
                           6.0000            172,000.00        ZZ
                           5.7500            860.00            1
                           12.0000           860.00            80
PORTLAND         OR 97203  11.7500           11/21/05
0440759066                 2.2500            01/01/06          00
40463189                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328583                   6.2500            343200.0000       100.0000
                           6.2500            343,200.00        ZZ
                           6.0000            1787.50           1
                           12.2500           1787.50           80
COMPTON          CA 90220  12.0000           11/22/05
0440759074                 2.2500            01/01/06          00
40463216                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328587                   6.3750            359650.0000       100.0000
                           6.3750            359,650.00        ZZ
                           6.1250            1910.64           1
                           12.3750           1910.64           80
SAN DIEGO        CA 92130  12.1250           11/16/05
0440759090                 2.2500            01/01/06          00
40463234                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328589                   6.1250            200000.0000       100.0000
                           6.1250            200,000.00        ZZ
                           5.8750            1020.83           1
                           12.1250           1020.83           39
SAN DIEGO        CA 92120  11.8750           12/01/05
0440759108                 2.2500            02/01/06          00
40463241                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           N                 0.0000

10328591                   6.0000            212000.0000       100.0000
                           6.0000            212,000.00        ZZ
                           5.7500            1060.00           1
                           12.0000           1060.00           80
HEMET AREA       CA 92544  11.7500           11/18/05
0440759116                 2.2500            01/01/06          00
40463249                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328597                   6.5000            358660.0000       100.0000
                           6.5000            358,660.00        ZZ
                           6.2500            1942.74           1
                           12.5000           1942.74           79
PALMDALE         CA 93551  12.2500           11/14/05
0440759132                 2.2500            01/01/06          00
40463604                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328599                   6.0000            141100.0000       100.0000
                           6.0000            141,100.00        ZZ
                           5.7500            705.50            1
                           11.0000           705.50            88
BELLEVILLE       NJ 07109  10.7500           11/18/05
0440755809                 0.0000            01/01/06          11
40463659                   0.0000            12/01/35          17.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328601                   6.3750            413400.0000       100.0000
                           6.3750            413,400.00        ZZ
                           6.1250            2196.19           1
                           12.3750           2196.19           80
FONTANA          CA 92336  12.1250           11/18/05
0440759140                 2.2500            01/01/06          00
40463727                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328605                   4.8750            482000.0000       100.0000
                           4.8750            482,000.00        ZZ
                           4.6250            1958.13           1
                           9.8750            1958.13           67
CHULA VISTA      CA 91913  9.6250            11/17/05
0440755817                 0.0000            01/01/06          00
40463737                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          9.8750            12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328611                   6.5000            333850.0000       100.0000
                           6.5000            333,850.00        ZZ
                           6.2500            1808.35           1
                           12.5000           1808.35           80
PHOENIX          AZ 85021  12.2500           11/17/05
0440759165                 2.2500            01/01/06          00
40464055                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328613                   6.6250            152000.0000       100.0000
                           6.6250            152,000.00        ZZ
                           6.3750            839.17            1
                           12.6250           839.17            80
ROMULUS          MI 48174  12.3750           11/22/05
0440759173                 2.2500            01/01/06          00
40464074                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328615                   6.5000            288000.0000       100.0000
                           6.5000            288,000.00        ZZ
                           6.2500            1560.00           1
                           12.5000           1560.00           80
INGLEWOOD        CA 90303  12.2500           11/10/05
0440759181                 2.2500            01/01/06          00
40464148                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328617                   6.3750            431500.0000       100.0000
                           6.3750            431,500.00        ZZ
                           6.1250            2292.34           1
                           12.3750           2292.34           80
CORONA (AREA)    CA 92883  12.1250           11/15/05
0440759199                 2.2500            01/01/06          00
40464206                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328625                   6.3750            268887.0000       100.0000
                           6.3750            268,887.00        ZZ
                           6.1250            1428.46           1
                           12.3750           1428.46           80
LAS VEGAS        NV 89129  12.1250           11/23/05
0440759207                 2.2500            01/01/06          00
40464297                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10328629                   6.0000            423120.0000       100.0000
                           6.0000            423,120.00        ZZ
                           5.7500            2115.60           1
                           12.0000           2115.60           80
LOS ANGELES      CA 90247  11.7500           11/17/05
0440759215                 2.2500            01/01/06          00
40464319                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328637                   6.2500            697000.0000       100.0000
                           6.2500            697,000.00        ZZ
                           6.0000            3630.21           1
                           11.2500           3630.21           78
BOULDER CREEK    CA 95006  11.0000           11/18/05
0440755825                 2.2500            01/01/06          00
40464440                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10328645                   6.0000            187440.0000       100.0000
                           6.0000            187,253.40        ZZ
                           5.7500            1123.80           1
                           12.0000           1123.80           80
HURRICANE        UT 84737  11.7500           11/17/05
0440759223                 2.2500            01/01/06          00
40464469                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328647                   6.1250            508000.0000       100.0000
                           6.1250            508,000.00        ZZ
                           5.8750            2592.92           1
                           12.1250           2592.92           80
CHULA VISTA      CA 91910  11.8750           11/22/05
0440759231                 2.2500            01/01/06          00
40464481                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328649                   6.2500            234400.0000       100.0000
                           6.2500            234,177.59        ZZ
                           6.0000            1443.24           1
                           12.2500           1443.24           80
TIGARD           OR 97223  12.0000           11/22/05
0440759249                 2.2500            01/01/06          00
40464529                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328651                   6.0000            225800.0000       100.0000
                           6.0000            225,800.00        ZZ
                           5.7500            1129.00           1
                           12.0000           1129.00           80
CLACKAMAS        OR 97015  11.7500           11/22/05
0440759256                 2.2500            01/01/06          00
40464530                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328653                   6.5000            398222.0000       100.0000
                           6.5000            398,222.00        ZZ
                           6.2500            2157.04           1
                           12.5000           2157.04           80
LOS ANGELES PAN  CA 91402  12.2500           11/17/05
0440759264                 2.2500            01/01/06          00
40464566                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328655                   6.2500            388000.0000       100.0000
                           6.2500            388,000.00        ZZ
                           6.0000            2020.83           1
                           12.2500           2020.83           80
SPRING VALLEY    CA 91977  12.0000           11/16/05
0440759272                 2.2500            01/01/06          00
40467110                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328657                   5.8750            300000.0000       100.0000
                           5.8750            300,000.00        ZZ
                           5.6250            1468.75           1
                           11.8750           1468.75           78
GARDEN GROVE     CA 92840  11.6250           11/14/05
0440759280                 2.2500            01/01/06          00
40467118                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10328659                   6.2500            132000.0000       100.0000
                           6.2500            132,000.00        T
                           6.0000            687.50            1
                           12.2500           687.50            80
SUN CITY         AZ 85351  12.0000           11/29/05
0440759298                 2.2500            01/01/06          00
40467122                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10328661                   6.3750            232000.0000       100.0000
                           6.3750            232,000.00        ZZ
                           6.1250            1232.50           1
                           12.3750           1232.50           80
LYNNWOOD         WA 98037  12.1250           11/21/05
0440759306                 2.2500            01/01/06          00
40467129                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328665                   5.8750            130000.0000       100.0000
                           5.8750            129,867.46        ZZ
                           5.6250            769.00            1
                           11.8750           769.00            59
PHOENIX          AZ 85051  11.6250           11/18/05
0440759322                 2.2500            01/01/06          00
40467155                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328671                   6.5000            284000.0000       100.0000
                           6.5000            284,000.00        ZZ
                           6.2500            1538.33           1
                           12.5000           1538.33           80
GILBERT          AZ 85234  12.2500           11/22/05
0440759348                 2.2500            01/01/06          00
40467172                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328677                   6.3750            284000.0000       100.0000
                           6.3750            284,000.00        ZZ
                           6.1250            1508.75           1
                           12.3750           1508.75           80
COMPTON          CA 90221  12.1250           11/17/05
0440759363                 2.2500            01/01/06          00
40467253                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328679                   6.1250            167350.0000       100.0000
                           6.1250            167,350.00        ZZ
                           5.8750            854.18            1
                           12.1250           854.18            65
BAKERSFIELD      CA 93313  11.8750           11/17/05
0440759371                 2.2500            01/01/06          00
40467279                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           N                 0.0000

10328681                   6.2500            412000.0000       100.0000
                           6.2500            412,000.00        ZZ
                           6.0000            2145.83           1
                           12.2500           2145.83           80
DIAMOND BAR      CA 91765  12.0000           11/28/05
0440759389                 2.2500            02/01/06          00
40467321                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328683                   6.3750            256750.0000       100.0000
                           6.3750            256,750.00        ZZ
                           6.1250            1363.98           1
                           12.3750           1363.98           80
TEMECULA         CA 92592  12.1250           11/22/05
0440759397                 2.2500            01/01/06          00
40467392                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328685                   5.7500            480000.0000       100.0000
                           5.7500            480,000.00        ZZ
                           5.5000            2300.00           1
                           10.7500           2300.00           80
IRVINE           CA 92602  10.5000           11/23/05
0440755833                 2.2500            01/01/06          00
40467396                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328687                   5.8750            260000.0000       100.0000
                           5.8750            260,000.00        ZZ
                           5.6250            1272.92           1
                           11.8750           1272.92           80
SAN DIEGO        CA 92129  11.6250           11/18/05
0440759405                 2.2500            01/01/06          00
40467407                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     2                 0
0.0000                     01                00
                           O                 0.0000

10328689                   6.3750            105200.0000       100.0000
                           6.3750            105,200.00        ZZ
                           6.1250            558.88            1
                           12.3750           558.88            80
CANAL WINCHESTE  OH 43110  12.1250           11/23/05
0440759413                 2.2500            01/01/06          00
40467489                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328691                   6.6250            235000.0000       100.0000
                           6.6250            235,000.00        ZZ
                           6.3750            1297.40           3
                           12.6250           1297.40           73
SCOTTSDALE       AZ 85251  12.3750           11/14/05
0440759421                 2.2500            01/01/06          00
40467513                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328699                   6.3750            160000.0000       100.0000
                           6.3750            160,000.00        ZZ
                           6.1250            850.00            1
                           12.3750           850.00            70
VANCOUVER        WA 98665  12.1250           11/17/05
0440759439                 2.2500            01/01/06          00
40467704                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     03                00
                           N                 0.0000

10328701                   5.7500            415200.0000       100.0000
                           5.7500            415,200.00        ZZ
                           5.5000            1989.50           1
                           11.7500           1989.50           80
OCEANSIDE        CA 92056  11.5000           11/23/05
0440759447                 2.2500            01/01/06          00
40467730                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328703                   6.2500            175900.0000       100.0000
                           6.2500            175,900.00        ZZ
                           6.0000            916.15            1
                           12.2500           916.15            80
DELTONA          FL 32725  12.0000           11/23/05
0440759454                 2.2500            01/01/06          00
40467757                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328707                   6.1250            159000.0000       100.0000
                           6.1250            159,000.00        ZZ
                           5.8750            811.56            1
                           11.1250           811.56            80
JACKSONVILLE     FL 32205  10.8750           11/22/05
0440755841                 0.0000            01/01/06          00
40467899                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10328709                   6.3750            182300.0000       100.0000
                           6.3750            182,300.00        ZZ
                           6.1250            968.47            1
                           12.3750           968.47            80
NEW BRIGHTON     MN 55112  12.1250           11/21/05
0440759462                 2.2500            01/01/06          00
40467914                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328713                   6.3750            189000.0000       100.0000
                           6.3750            189,000.00        ZZ
                           6.1250            1004.06           1
                           11.3750           1004.06           75
PHOENIX          AZ 85032  11.1250           11/14/05
0440755858                 2.2500            01/01/06          00
40467980                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     01                00
                           O                 0.0000

10328721                   6.0000            158000.0000       100.0000
                           6.0000            158,000.00        ZZ
                           5.7500            790.00            1
                           12.0000           790.00            65
COTTONWOOD       CA 96022  11.7500           11/18/05
0440759496                 2.2500            01/01/06          00
40468160                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     05                00
                           O                 0.0000

10328723                   5.8750            348000.0000       100.0000
                           5.8750            348,000.00        ZZ
                           5.6250            1703.75           1
                           11.8750           1703.75           80
CARSON           CA 90745  11.6250           11/11/05
0440759504                 2.2500            01/01/06          00
40468269                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328725                   6.3750            265000.0000       100.0000
                           6.3750            265,000.00        ZZ
                           6.1250            1407.81           1
                           12.3750           1407.81           80
NAPLES           FL 34105  12.1250           11/29/05
0440759512                 2.2500            01/01/06          00
40468294                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328731                   5.8750            520000.0000       100.0000
                           5.8750            520,000.00        ZZ
                           5.6250            2545.83           1
                           11.8750           2545.83           80
OXNARD           CA 93035  11.6250           11/17/05
0440759538                 2.2500            01/01/06          00
40468390                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328733                   6.3750            340000.0000       100.0000
                           6.3750            340,000.00        ZZ
                           6.1250            1806.25           1
                           12.3750           1806.25           80
SOUTH GATE       CA 90280  12.1250           11/22/05
0440759546                 2.2500            01/01/06          00
40468433                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328735                   6.2500            470400.0000       100.0000
                           6.2500            470,400.00        ZZ
                           6.0000            2450.00           1
                           12.2500           2450.00           80
OJAI             CA 93023  12.0000           11/15/05
0440759553                 2.2500            01/01/06          00
40468463                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328737                   6.0000            872000.0000       100.0000
                           6.0000            872,000.00        ZZ
                           5.7500            4360.00           1
                           11.0000           4360.00           80
BRONXVILLE       NY 10708  10.7500           11/28/05
0440755866                 2.2500            01/01/06          00
40468589                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328739                   6.7500            479200.0000       100.0000
                           6.7500            479,200.00        ZZ
                           6.5000            2695.50           1
                           12.7500           2695.50           80
LOS ANGELES WOO  CA 91367  12.5000           11/29/05
0440759561                 2.2500            01/01/06          00
40468617                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328743                   6.0000            303200.0000       100.0000
                           6.0000            303,200.00        ZZ
                           5.7500            1516.00           1
                           12.0000           1516.00           80
LANCASTER        CA 93536  11.7500           11/17/05
0440759579                 2.2500            01/01/06          00
40473395                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328747                   6.5000            276000.0000       100.0000
                           6.5000            276,000.00        ZZ
                           6.2500            1495.00           1
                           12.5000           1495.00           80
BRISTOW          VA 20136  12.2500           11/28/05
0440759587                 2.2500            01/01/06          00
40473519                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328749                   6.2500            356250.0000       100.0000
                           6.2500            356,250.00        ZZ
                           6.0000            1855.47           1
                           12.2500           1855.47           75
ALEXANDRIA       VA 22312  12.0000           11/30/05
0440759595                 2.2500            01/01/06          00
40473615                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328753                   6.1250            442000.0000       100.0000
                           6.1250            441,570.40        ZZ
                           5.8750            2685.64           1
                           11.1250           2685.64           75
MONROVIA         CA 91016  10.8750           11/22/05
0440755874                 0.0000            01/01/06          00
40473640                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10328755                   6.2500            168600.0000       100.0000
                           6.2500            168,600.00        ZZ
                           6.0000            878.13            1
                           12.2500           878.13            80
FLOWER MOUND     TX 75028  12.0000           11/23/05
0440759603                 2.2500            01/01/06          00
40473650                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10328757                   6.2500            270000.0000       100.0000
                           6.2500            270,000.00        ZZ
                           6.0000            1406.25           1
                           12.2500           1406.25           64
GOODYEAR         AZ 85338  12.0000           11/22/05
0440759611                 2.2500            01/01/06          00
40473685                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10328759                   6.3750            236000.0000       100.0000
                           6.3750            236,000.00        ZZ
                           6.1250            1253.75           1
                           12.3750           1253.75           80
VICTORVILLE      CA 92394  12.1250           11/21/05
0440759629                 2.2500            01/01/06          00
40473689                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328765                   6.2500            476000.0000       100.0000
                           6.2500            475,548.36        ZZ
                           6.0000            2930.81           1
                           12.2500           2930.81           80
BRIGHTON         CO 80602  12.0000           11/23/05
0440759645                 2.2500            01/01/06          00
40473709                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10328767                   6.2500            300000.0000       100.0000
                           6.2500            300,000.00        ZZ
                           6.0000            1562.50           1
                           12.2500           1562.50           56
HUNTINGTON BEAC  CA 92646  12.0000           11/22/05
0440759652                 2.2500            01/01/06          00
40473724                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10328773                   6.3750            143900.0000       100.0000
                           6.3750            143,900.00        ZZ
                           6.1250            764.47            1
                           12.3750           764.47            80
MAPLE GROVE      MN 55369  12.1250           11/29/05
0440759660                 2.2500            01/01/06          00
40473818                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     09                00
                           O                 0.0000

10328777                   6.0000            453400.0000       100.0000
                           6.0000            453,400.00        ZZ
                           5.7500            2267.00           1
                           12.0000           2267.00           78
MANASSAS         VA 20112  11.7500           11/29/05
0440759686                 2.2500            01/01/06          00
40474021                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     5                 0
0.0000                     03                00
                           O                 0.0000

10328781                   6.1250            212000.0000       100.0000
                           6.1250            212,000.00        ZZ
                           5.8750            1082.08           1
                           12.1250           1082.08           67
CHANDLER         AZ 85226  11.8750           11/23/05
0440759694                 2.2500            01/01/06          00
40474224                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     03                00
                           O                 0.0000

10328783                   5.8750            136000.0000       100.0000
                           5.8750            136,000.00        ZZ
                           5.6250            665.83            1
                           11.8750           665.83            38
OCEANSIDE        CA 92057  11.6250           11/29/05
0440759702                 2.2500            01/01/06          00
40474272                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     2                 0
0.0000                     09                00
                           O                 0.0000

10328785                   6.5000            135200.0000       100.0000
                           6.5000            135,200.00        ZZ
                           6.2500            732.33            1
                           12.5000           732.33            80
BERKLEY          MI 48072  12.2500           11/22/05
0440759710                 2.2500            01/01/06          00
40474286                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328787                   6.1250            196000.0000       100.0000
                           6.1250            196,000.00        ZZ
                           5.8750            1000.42           1
                           12.1250           1000.42           80
LORTON           VA 22079  11.8750           11/28/05
0440759728                 2.2500            01/01/06          00
40474367                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10328789                   6.5000            116550.0000       100.0000
                           6.5000            116,550.00        ZZ
                           6.2500            631.31            1
                           12.5000           631.31            79
RACINE           WI 53402  12.2500           11/28/05
0440759736                 2.2500            01/01/06          00
40474437                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     05                00
                           O                 0.0000

10328791                   6.5000            128100.0000       100.0000
                           6.5000            127,984.20        ZZ
                           6.2500            809.68            1
                           12.5000           809.68            70
WORCESTER        MA 01606  12.2500           11/28/05
0440759744                 2.2500            01/01/06          00
40474474                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     01                00
                           O                 0.0000

10328795                   5.8750            206250.0000       100.0000
                           5.8750            206,250.00        ZZ
                           5.6250            1009.77           1
                           11.8750           1009.77           75
ORLANDO          FL 32828  11.6250           11/22/05
0440759769                 2.2500            01/01/06          00
40474551                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     03                00
                           O                 0.0000

10328797                   6.3750            139200.0000       100.0000
                           6.3750            139,200.00        ZZ
                           6.1250            739.50            1
                           12.3750           739.50            80
YUMA             AZ 85364  12.1250           11/29/05
0440759777                 2.2500            01/01/06          00
40474606                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328799                   5.8750            308000.0000       100.0000
                           5.8750            308,000.00        ZZ
                           5.6250            1507.92           1
                           11.8750           1507.92           80
JAMAICA          NY 11433  11.6250           11/28/05
0440759785                 2.2500            01/01/06          00
40474689                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328801                   6.2500            440000.0000       100.0000
                           6.2500            440,000.00        ZZ
                           6.0000            2291.67           1
                           12.2500           2291.67           80
LOS ANGELES WOO  CA 91303  12.0000           11/29/05
0440759793                 2.2500            02/01/06          00
40474707                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328811                   6.6250            371000.0000       100.0000
                           6.6250            370,751.23        ZZ
                           6.3750            2048.23           1
                           11.6250           2048.23           70
LA MIRADA        CA 90638  11.3750           11/23/05
0440760528                 0.0000            01/01/06          00
40474948                   0.0000            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
Y65/G02                    2.5000            01/01/11          01/01/11
45                         2.7500            0.0000            0.0000
A                          11.6250           12                12
360                        1                 2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328817                   5.8750            351200.0000       100.0000
                           5.8750            351,200.00        ZZ
                           5.6250            1719.42           1
                           10.8750           1719.42           80
NEVADA CITY      CA 95959  10.6250           11/17/05
0440755882                 0.0000            01/01/06          00
40475420                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328819                   6.3750            236800.0000       100.0000
                           6.3750            236,800.00        ZZ
                           6.1250            1258.00           1
                           11.3750           1258.00           80
OAK PARK         IL 60302  11.1250           11/29/05
0440755890                 0.0000            01/01/06          00
40475501                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328821                   6.2500            700000.0000       100.0000
                           6.2500            700,000.00        ZZ
                           6.0000            4310.02           2
                           11.2500           4310.02           80
SAN FRANCISCO    CA 94107  11.0000           11/28/05
0440755908                 0.0000            02/01/06          00
40475532                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328827                   6.6250            650000.0000       100.0000
                           6.6250            650,000.00        ZZ
                           6.3750            3588.54           1
                           11.6250           3588.54           65
VALENCIA         CA 91355  11.3750           11/29/05
0440755916                 0.0000            02/01/06          00
40475771                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10328833                   6.3750            188000.0000       100.0000
                           6.3750            187,825.87        ZZ
                           6.1250            1172.88           1
                           12.3750           1172.88           80
PLANTATION       FL 33322  12.1250           11/22/05
0440759801                 2.2500            01/01/06          00
40468728                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328839                   6.1250            342400.0000       100.0000
                           6.1250            342,400.00        ZZ
                           5.8750            1747.67           2
                           12.1250           1747.67           80
LOS ANGELES      CA 90011  11.8750           11/15/05
0440759827                 2.2500            01/01/06          00
40468955                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328843                   6.2500            279200.0000       100.0000
                           6.2500            279,200.00        ZZ
                           6.0000            1454.17           1
                           12.2500           1454.17           80
MORENO VALLEY    CA 92553  12.0000           11/23/05
0440759835                 2.2500            01/01/06          00
40469129                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328845                   6.1250            308000.0000       100.0000
                           6.1250            308,000.00        ZZ
                           5.8750            1572.08           1
                           12.1250           1572.08           69
FALLS CHURCH     VA 22042  11.8750           11/23/05
0440759843                 2.2500            01/01/06          00
40469240                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           O                 0.0000

10328847                   6.3750            147700.0000       100.0000
                           6.3750            147,700.00        ZZ
                           6.1250            784.66            1
                           12.3750           784.66            70
PHOENIX          AZ 85035  12.1250           11/28/05
0440759850                 2.2500            01/01/06          00
40469246                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     05                00
                           O                 0.0000

10328849                   6.2500            572000.0000       100.0000
                           6.2500            572,000.00        ZZ
                           6.0000            2979.17           1
                           12.2500           2979.17           80
WINNETKA         CA 91306  12.0000           11/17/05
0440759868                 2.2500            01/01/06          00
40469280                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328851                   6.3750            115500.0000       100.0000
                           6.3750            115,393.02        ZZ
                           6.1250            720.57            1
                           12.3750           720.57            70
ORLANDO          FL 32806  12.1250           11/30/05
0440759876                 2.2500            01/01/06          00
40469382                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328853                   6.0000            236250.0000       100.0000
                           6.0000            236,250.00        ZZ
                           5.7500            1181.25           1
                           12.0000           1181.25           75
LAS VEGAS        NV 89123  11.7500           11/16/05
0440759884                 2.2500            01/01/06          00
40469408                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     2                 0
0.0000                     03                00
                           O                 0.0000

10328859                   6.0000            320000.0000       100.0000
                           6.0000            320,000.00        ZZ
                           5.7500            1600.00           1
                           12.0000           1600.00           80
LOS ANGELES SYL  CA 91342  11.7500           11/23/05
0440759918                 2.2500            01/01/06          00
40469526                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10328861                   6.2500            359650.0000       100.0000
                           6.2500            359,650.00        ZZ
                           6.0000            1873.18           1
                           12.2500           1873.18           79
LOS ANGELES      CA 90037  12.0000           11/21/05
0440759926                 2.2500            01/01/06          00
40469535                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328863                   6.7500            272000.0000       100.0000
                           6.7500            272,000.00        ZZ
                           6.5000            1530.00           1
                           12.7500           1530.00           80
MERCED           CA 95340  12.5000           11/29/05
0440759934                 2.2500            01/01/06          00
40469550                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328865                   6.2500            448000.0000       100.0000
                           6.2500            448,000.00        ZZ
                           6.0000            2333.33           1
                           12.2500           2333.33           79
SYLMAR           CA 91342  12.0000           11/18/05
0440759942                 2.2500            01/01/06          00
40469572                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328867                   6.2500            130000.0000       100.0000
                           6.2500            130,000.00        ZZ
                           6.0000            677.08            1
                           11.2500           677.08            64
LAS VEGAS        NV 89121  11.0000           11/23/05
0440755924                 0.0000            01/01/06          00
40469694                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10328873                   6.2500            188750.0000       100.0000
                           6.2500            188,750.00        ZZ
                           6.0000            983.07            1
                           11.2500           983.07            78
MOUNT LAUREL     NJ 08054  11.0000           11/23/05
0440755932                 0.0000            01/01/06          00
40469775                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10328875                   6.5000            325600.0000       100.0000
                           6.5000            325,600.00        ZZ
                           6.2500            1763.67           1
                           12.5000           1763.67           80
ROSEVILLE        CA 95747  12.2500           11/28/05
0440759959                 2.2500            01/01/06          00
40469849                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328877                   6.6250            120000.0000       100.0000
                           6.6250            120,000.00        ZZ
                           6.3750            662.50            1
                           12.6250           662.50            80
GALLOWAY         OH 43119  12.3750           11/23/05
0440759967                 2.2500            01/01/06          00
40469859                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     2                 0
0.0000                     05                00
                           O                 0.0000

10328879                   6.2500            200000.0000       100.0000
                           6.2500            200,000.00        ZZ
                           6.0000            1041.67           1
                           12.2500           1041.67           80
LITCHFIELD PARK  AZ 85340  12.0000           11/16/05
0440759975                 2.2500            01/01/06          00
40469970                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10328881                   6.5000            217000.0000       100.0000
                           6.5000            217,000.00        ZZ
                           6.2500            1175.42           1
                           12.5000           1175.42           71
PHOENIX          AZ 85044  12.2500           11/15/05
0440759983                 2.2500            01/01/06          00
40470009                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     2                 0
0.0000                     03                00
                           O                 0.0000

10328885                   6.2500            300000.0000       100.0000
                           6.2500            299,715.35        ZZ
                           6.0000            1847.15           1
                           12.2500           1847.15           80
LITTLE CANADA    MN 55117  12.0000           11/22/05
0440759991                 2.2500            01/01/06          00
40470064                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328887                   6.2500            292000.0000       100.0000
                           6.2500            291,722.94        ZZ
                           6.0000            1797.89           1
                           11.2500           1797.89           80
ANTELOPE         CA 95843  11.0000           11/29/05
0440755940                 0.0000            01/01/06          00
40470122                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328889                   6.3750            398350.0000       100.0000
                           6.3750            398,350.00        ZZ
                           6.1250            2116.23           1
                           12.3750           2116.23           80
PERRIS           CA 92571  12.1250           11/14/05
0440760007                 2.2500            01/01/06          00
40470130                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328891                   6.5000            268000.0000       100.0000
                           6.5000            268,000.00        ZZ
                           6.2500            1451.67           1
                           12.5000           1451.67           80
LOS ANGELES      CA 90002  12.2500           11/16/05
0440760015                 2.2500            01/01/06          00
40470282                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328893                   6.7500            341200.0000       100.0000
                           6.7500            341,200.00        ZZ
                           6.5000            1919.25           1
                           12.7500           1919.25           80
SOUTH JORDAN     UT 84095  12.5000           11/21/05
0440760023                 2.2500            01/01/06          00
40470286                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328895                   6.0000            400000.0000       100.0000
                           6.0000            400,000.00        ZZ
                           5.7500            2000.00           1
                           12.0000           2000.00           80
LOS ANGELES PAC  CA 91331  11.7500           11/17/05
0440760031                 2.2500            01/01/06          00
40470358                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328897                   6.6250            292800.0000       100.0000
                           6.6250            292,800.00        ZZ
                           6.3750            1616.50           1
                           12.6250           1616.50           80
COMPTON          CA 90221  12.3750           11/22/05
0440760049                 2.2500            01/01/06          00
40470361                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328899                   6.1250            169000.0000       100.0000
                           6.1250            169,000.00        ZZ
                           5.8750            862.60            2
                           12.1250           862.60            59
MILWAUKEE        WI 53207  11.8750           11/30/05
0440760056                 2.2500            01/01/06          00
40470524                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     05                00
                           N                 0.0000

10328901                   6.1250            168000.0000       100.0000
                           6.1250            168,000.00        ZZ
                           5.8750            857.50            2
                           12.1250           857.50            60
MILWAUKEE        WI 53207  11.8750           11/30/05
0440760064                 2.2500            01/01/06          00
40470531                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     5                 0
0.0000                     05                00
                           N                 0.0000

10328905                   5.8750            196000.0000       100.0000
                           5.8750            196,000.00        ZZ
                           5.6250            959.58            1
                           11.8750           959.58            80
LANCASTER        CA 93534  11.6250           11/22/05
0440760072                 2.2500            01/01/06          00
40470607                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328907                   6.0000            225000.0000       100.0000
                           6.0000            225,000.00        ZZ
                           5.7500            1125.00           1
                           12.0000           1125.00           30
BISHOP           CA 93514  11.7500           11/17/05
0440760080                 2.2500            01/01/06          00
40470711                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           N                 0.0000

10328909                   5.7500            568000.0000       100.0000
                           5.7500            568,000.00        ZZ
                           5.5000            2721.67           1
                           10.7500           2721.67           77
CHINO HILLS      CA 91709  10.5000           11/22/05
0440755957                 2.2500            01/01/06          00
40470767                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10328915                   6.7500            152800.0000       100.0000
                           6.7500            152,800.00        ZZ
                           6.5000            859.50            1
                           12.7500           859.50            80
EVERETT          WA 98203  12.5000           11/18/05
0440760098                 2.2500            01/01/06          00
40470874                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328921                   6.2500            157600.0000       100.0000
                           6.2500            157,600.00        T
                           6.0000            820.83            1
                           11.2500           820.83            80
PHOENIX          AZ 85032  11.0000           12/01/05
0440760536                 0.0000            02/01/06          00
40471011                   0.0000            01/01/36          0.0000
0                          2.7500            01/01/11          01/01/11
Y65/G02                    2.5000            02/01/11          02/01/11
45                         2.7500            0.0000            0.0000
A                          11.2500           12                12
360                        1                 2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328927                   6.3750            268000.0000       100.0000
                           6.3750            268,000.00        ZZ
                           6.1250            1423.75           1
                           12.3750           1423.75           75
BLOOMINGTON      CA 92316  12.1250           11/18/05
0440760122                 2.2500            01/01/06          00
40471104                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10328931                   6.5000            216000.0000       100.0000
                           6.5000            216,000.00        ZZ
                           6.2500            1170.00           1
                           12.5000           1170.00           80
MAURERTOWN       VA 22644  12.2500           11/22/05
0440760148                 2.2500            01/01/06          00
40471136                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328933                   6.2500            206000.0000       100.0000
                           6.2500            206,000.00        ZZ
                           6.0000            1072.92           1
                           12.2500           1072.92           55
PENN VALLEY      CA 95946  12.0000           11/22/05
0440760155                 2.2500            01/01/06          00
40471256                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10328939                   6.5000            496000.0000       100.0000
                           6.5000            496,000.00        ZZ
                           6.2500            2686.67           1
                           12.5000           2686.67           80
LIVERMORE        CA 94551  12.2500           11/22/05
0440760163                 4.5900            01/01/06          00
40471447                   4.3400            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         4.5900            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
1.9100                     1                 0
0.0000                     05                00
                           O                 0.0000

10328943                   6.6250            168000.0000       100.0000
                           6.6250            168,000.00        ZZ
                           6.3750            927.50            1
                           12.6250           927.50            80
CHANDLER         AZ 85224  12.3750           11/15/05
0440760171                 2.2500            01/01/06          00
40471526                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328949                   6.5000            543200.0000       100.0000
                           6.5000            543,200.00        ZZ
                           6.2500            2942.33           1
                           12.5000           2942.33           80
SAN JOSE         CA 95148  12.2500           11/16/05
0440760189                 2.2500            01/01/06          00
40471668                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328951                   6.1250            279992.0000       100.0000
                           6.1250            279,992.00        ZZ
                           5.8750            1429.13           1
                           12.1250           1429.13           80
POMONA           CA 91766  11.8750           11/21/05
0440760197                 2.2500            01/01/06          00
40471682                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     01                00
                           O                 0.0000

10328953                   6.2500            236000.0000       100.0000
                           6.2500            236,000.00        ZZ
                           6.0000            1229.17           1
                           11.2500           1229.17           80
WATERFORD        MI 48329  11.0000           11/23/05
0440755965                 0.0000            01/01/06          00
40471757                   0.0000            12/01/35          0.0000
0                          2.2500            02/01/10          02/01/10
Y65/G02                    2.0000            03/01/10          03/01/10
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328955                   5.8750            428000.0000       100.0000
                           5.8750            428,000.00        ZZ
                           5.6250            2095.42           1
                           11.8750           2095.42           80
CARSON           CA 90745  11.6250           11/21/05
0440760205                 2.2500            01/01/06          00
40471771                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328957                   5.8750            259100.0000       100.0000
                           5.8750            259,100.00        ZZ
                           5.6250            1268.51           1
                           11.8750           1268.51           80
VICTORVILLE      CA 92392  11.6250           11/18/05
0440760213                 2.2500            01/01/06          00
40471862                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328961                   6.0000            210300.0000       100.0000
                           6.0000            210,090.65        ZZ
                           5.7500            1260.85           1
                           12.0000           1260.85           80
MINNEAPOLIS      MN 55413  11.7500           11/29/05
0440760221                 2.2500            01/01/06          00
40471953                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328963                   6.6250            189000.0000       100.0000
                           6.6250            189,000.00        ZZ
                           6.3750            1043.44           1
                           12.6250           1043.44           75
NORTH LAS VEGAS  NV 89031  12.3750           11/21/05
0440760239                 2.2500            01/01/06          00
40472043                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     09                00
                           N                 0.0000

10328965                   6.5000            210000.0000       100.0000
                           6.5000            210,000.00        ZZ
                           6.2500            1137.50           1
                           12.5000           1137.50           80
PHOENIX          AZ 85041  12.2500           11/28/05
0440760247                 2.2500            01/01/06          00
40472060                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10328967                   6.5000            292000.0000       100.0000
                           6.5000            292,000.00        ZZ
                           6.2500            1581.67           1
                           12.5000           1581.67           80
MORENO VALLEY    CA 92553  12.2500           11/21/05
0440760254                 2.2500            01/01/06          00
40472083                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10328969                   6.1250            359650.0000       100.0000
                           6.1250            359,650.00        ZZ
                           5.8750            1835.71           1
                           12.1250           1835.71           77
PALMDALE         CA 93550  11.8750           11/29/05
0440760262                 2.2500            02/01/06          00
40472126                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     2                 0
0.0000                     05                00
                           O                 0.0000

10328973                   6.3750            125000.0000       100.0000
                           6.3750            124,884.22        ZZ
                           6.1250            779.84            1
                           12.3750           779.84            50
CANTERBURY       NH 03224  12.1250           11/21/05
0440760270                 2.2500            01/01/06          00
40472260                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10328975                   6.2500            212000.0000       100.0000
                           6.2500            212,000.00        ZZ
                           6.0000            1104.17           1
                           12.2500           1104.17           80
NORTH LAS VEGAS  NV 89032  12.0000           11/23/05
0440760288                 2.2500            01/01/06          00
40472352                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328977                   6.0000            464000.0000       100.0000
                           6.0000            464,000.00        ZZ
                           5.7500            2320.00           1
                           11.0000           2320.00           80
MANASSAS         VA 20111  10.7500           11/23/05
0440755973                 0.0000            01/01/06          00
40472498                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10328979                   6.3750            344800.0000       100.0000
                           6.3750            344,800.00        ZZ
                           6.1250            1831.75           1
                           12.3750           1831.75           80
MISSION VIEJO    CA 92692  12.1250           11/22/05
0440760296                 2.2500            01/01/06          00
40472581                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     01                00
                           O                 0.0000

10328983                   6.0000            126400.0000       100.0000
                           6.0000            126,400.00        ZZ
                           5.7500            632.00            1
                           11.0000           632.00            80
BLOOMINGTON      MN 55438  10.7500           11/30/05
0440755981                 0.0000            01/01/06          00
40472746                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10328987                   6.1250            154400.0000       100.0000
                           6.1250            154,400.00        ZZ
                           5.8750            788.08            1
                           12.1250           788.08            80
MESA             AZ 85201  11.8750           11/28/05
0440760304                 2.2500            01/01/06          00
40473049                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10328989                   6.2500            235000.0000       100.0000
                           6.2500            235,000.00        ZZ
                           6.0000            1223.96           1
                           12.2500           1223.96           80
MESA             AZ 85204  12.0000           11/23/05
0440760312                 2.2500            01/01/06          00
40473053                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10328991                   6.2500            176400.0000       100.0000
                           6.2500            176,400.00        ZZ
                           6.0000            918.75            1
                           12.2500           918.75            80
BAKERSFIELD      CA 93305  12.0000           11/29/05
0440760320                 2.2500            02/01/06          00
40473191                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329001                   6.0000            297000.0000       100.0000
                           6.0000            297,000.00        ZZ
                           5.7500            1485.00           1
                           11.0000           1485.00           79
PALMDALE         CA 93552  10.7500           11/18/05
0440760544                 2.0000            01/01/06          00
40473268                   1.7500            12/01/35          0.0000
0                          2.7500            12/01/10          12/01/10
Y65/G02                    2.5000            01/01/11          01/01/11
45                         2.7500            0.0000            0.0000
A                          11.0000           12                12
360                        1                 2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329003                   6.0000            93200.0000        100.0000
                           6.0000            93,200.00         ZZ
                           5.7500            466.00            1
                           12.0000           466.00            80
KENT             WA 98030  11.7500           11/28/05
0440760346                 2.2500            01/01/06          00
40473311                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     01                00
                           O                 0.0000

10329005                   6.6250            392000.0000       100.0000
                           6.6250            392,000.00        ZZ
                           6.3750            2164.17           1
                           12.6250           2164.17           80
TRACY            CA 95376  12.3750           11/28/05
0440760353                 2.2500            01/01/06          00
40473380                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10329009                   6.5000            417324.0000       100.0000
                           6.5000            417,324.00        ZZ
                           6.2500            2260.51           1
                           12.5000           2260.51           80
MURRIETA         CA 92563  12.2500           11/22/05
0440760379                 2.2500            01/01/06          00
40464590                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10329011                   6.1250            122785.0000       100.0000
                           6.1250            122,785.00        ZZ
                           5.8750            626.72            1
                           12.1250           626.72            66
ALBUQUERQUE      NM 87114  11.8750           11/11/05
0440760387                 2.2500            01/01/06          00
40464604                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           N                 0.0000

10329021                   6.2500            341600.0000       100.0000
                           6.2500            341,600.00        ZZ
                           6.0000            1779.17           1
                           12.2500           1779.17           80
SILVER SPRING    MD 20902  12.0000           11/29/05
0440760395                 2.2500            01/01/06          00
40464799                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329025                   6.3750            288000.0000       100.0000
                           6.3750            287,950.00        ZZ
                           6.1250            1530.00           1
                           12.3750           1530.00           80
GREENBELT        MD 20770  12.1250           11/18/05
0440760403                 2.2500            01/01/06          00
40464811                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     09                00
                           O                 0.0000

10329029                   6.5000            420000.0000       100.0000
                           6.5000            420,000.00        ZZ
                           6.2500            2275.00           1
                           12.5000           2275.00           80
SACRAMENTO       CA 95819  12.2500           11/14/05
0440760429                 2.2500            01/01/06          00
40464948                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     5                 0
0.0000                     05                00
                           O                 0.0000

10329031                   6.5000            372000.0000       100.0000
                           6.5000            372,000.00        ZZ
                           6.2500            2015.00           1
                           12.5000           2015.00           80
EL MONTE         CA 91732  12.2500           11/15/05
0440760437                 2.2500            01/01/06          00
40464990                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10329035                   6.3750            188000.0000       100.0000
                           6.3750            188,000.00        ZZ
                           6.1250            998.75            1
                           12.3750           998.75            80
TUCSON           AZ 85747  12.1250           11/28/05
0440760445                 2.2500            01/01/06          00
40465030                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10329037                   6.7500            350000.0000       100.0000
                           6.7500            350,000.00        ZZ
                           6.5000            1968.75           1
                           12.7500           1968.75           70
MURRIETA         CA 92563  12.5000           11/21/05
0440760452                 2.2500            01/01/06          00
40465041                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329039                   6.3750            317600.0000       100.0000
                           6.3750            317,600.00        ZZ
                           6.1250            1687.25           1
                           12.3750           1687.25           80
VALLEJO          CA 94591  12.1250           11/16/05
0440760460                 2.2500            01/01/06          00
40465085                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10329041                   6.3750            129000.0000       100.0000
                           6.3750            128,880.52        ZZ
                           6.1250            804.79            1
                           11.3750           804.79            70
DELTONA          FL 32725  11.1250           11/29/05
0440755999                 0.0000            01/01/06          00
40465105                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10329045                   5.8750            370000.0000       100.0000
                           5.8750            370,000.00        ZZ
                           5.6250            1811.46           1
                           11.8750           1811.46           72
SOUTHBURY        CT 06488  11.6250           11/18/05
0440760478                 2.2500            01/01/06          00
40465129                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10329047                   6.3750            288000.0000       100.0000
                           6.3750            288,000.00        ZZ
                           6.1250            1530.00           1
                           12.3750           1530.00           80
MORENO VALLEY    CA 92557  12.1250           11/28/05
0440760486                 2.2500            01/01/06          00
40465190                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     2                 0
0.0000                     05                00
                           O                 0.0000

10329085                   5.8750            184000.0000       100.0000
                           5.8750            184,000.00        ZZ
                           5.6250            900.83            1
                           10.8750           900.83            80
COLORADO SPRING  CO 80921  10.6250           12/19/05
0424404077                 0.0000            02/01/06          00
0424404077                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329091                   6.6250            197252.0000       100.0000
                           6.6250            197,252.00        ZZ
                           6.3750            1089.00           1
                           11.6250           1089.00           80
AURORA           CO 80018  11.3750           12/21/05
0425348315                 0.0000            02/01/06          00
0425348315                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329093                   6.3750            166609.0000       100.0000
                           6.3750            166,609.00        ZZ
                           6.1250            885.11            1
                           11.3750           885.11            80
GREELEY          CO 80634  11.1250           12/21/05
0425552213                 0.0000            02/01/06          00
0425552213                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329103                   6.3750            140000.0000       100.0000
                           6.3750            139,850.00        ZZ
                           6.1250            743.75            1
                           11.3750           743.75            80
COLORADO SPRING  CO 80925  11.1250           12/21/05
0425780772                 0.0000            02/01/06          00
0425780772                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329109                   6.8750            191200.0000       100.0000
                           6.8750            191,200.00        ZZ
                           6.6250            1095.42           1
                           11.8750           1095.42           80
REYNOLDSBURG     OH 43068  11.6250           12/21/05
0425848710                 0.0000            02/01/06          00
0425848710                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329191                   6.7500            390000.0000       100.0000
                           6.7500            390,000.00        ZZ
                           6.5000            2193.75           1
                           11.7500           2193.75           80
WILDOMAR         CA 92595  11.5000           12/15/05
0426623088                 0.0000            02/01/06          00
0426623088                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329285                   6.7500            218000.0000       100.0000
                           6.7500            218,000.00        ZZ
                           6.5000            1226.25           1
                           11.7500           1226.25           80
MOUNT PLEASANT   SC 29464  11.5000           12/21/05
0426705596                 0.0000            02/01/06          00
0426705596                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329287                   7.3750            104800.0000       100.0000
                           7.3750            104,800.00        ZZ
                           7.1250            644.08            2
                           12.3750           644.08            80
SAINT LOUIS      MO 63116  12.1250           12/21/05
0426706552                 0.0000            02/01/06          00
0426706552                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10329375                   7.3750            171000.0000       100.0000
                           7.3750            171,000.00        ZZ
                           7.1250            1181.05           1
                           12.3750           1181.05           95
UNION CITY       NJ 07087  12.1250           12/21/05
0426210845                 0.0000            02/01/06          01
0426210845                 0.0000            01/01/36          12.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10329399                   6.1250            545268.0000       100.0000
                           6.1250            545,268.00        ZZ
                           5.8750            2783.14           1
                           11.1250           2783.14           80
SAN RAMON        CA 94582  10.8750           12/05/05
0426290714                 0.0000            02/01/06          00
0426290714                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10329445                   7.3750            100000.0000       100.0000
                           7.3750            100,000.00        ZZ
                           7.1250            690.68            1
                           12.3750           690.68            43
JOHNSTOWN        CO 80534  12.1250           12/16/05
0426377149                 0.0000            02/01/06          00
0426377149                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329461                   6.3750            105600.0000       100.0000
                           6.3750            105,600.00        ZZ
                           6.1250            561.00            1
                           11.3750           561.00            80
COLUMBUS         OH 43232  11.1250           12/16/05
0426392023                 0.0000            02/01/06          00
0426392023                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329465                   6.8750            320000.0000       100.0000
                           6.8750            320,000.00        ZZ
                           6.6250            1833.33           1
                           11.8750           1833.33           80
ELMA             WA 98541  11.6250           12/16/05
0426396438                 0.0000            02/01/06          00
0426396438                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329469                   6.3750            314683.0000       100.0000
                           6.3750            314,683.00        ZZ
                           6.1250            1671.75           1
                           11.3750           1671.75           80
DACONO           CO 80514  11.1250           12/21/05
0426401451                 0.0000            02/01/06          00
0426401451                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10329503                   6.7500            157600.0000       100.0000
                           6.7500            157,600.00        ZZ
                           6.5000            886.50            1
                           11.7500           886.50            80
MONTROSE         CO 81401  11.5000           12/15/05
0426448122                 0.0000            02/01/06          00
0426448122                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329531                   7.5000            77400.0000        100.0000
                           7.5000            77,400.00         ZZ
                           7.2500            483.75            1
                           12.5000           483.75            90
HUNTSVILLE       AL 35810  12.2500           12/21/05
0426474359                 0.0000            02/01/06          04
0426474359                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10329553                   5.8750            180800.0000       100.0000
                           5.8750            180,800.00        ZZ
                           5.6250            885.17            1
                           10.8750           885.17            80
HOUSTON          TX 77018  10.6250           12/21/05
0426493078                 0.0000            02/01/06          00
0426493078                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329597                   6.8750            141625.0000       100.0000
                           6.8750            141,625.00        ZZ
                           6.6250            811.39            1
                           11.8750           811.39            75
CHANDLER         AZ 85255  11.6250           12/16/05
0426526125                 0.0000            02/01/06          00
0426526125                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10329655                   6.1250            510000.0000       100.0000
                           6.1250            510,000.00        ZZ
                           5.8750            2603.13           1
                           11.1250           2603.13           80
CONCORD          CA 94521  10.8750           12/08/05
0426563292                 0.0000            02/01/06          00
0426563292                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329659                   6.5000            299920.0000       100.0000
                           6.5000            299,920.00        ZZ
                           6.2500            1624.57           1
                           11.5000           1624.57           80
MIRAMAR          FL 33027  11.2500           12/21/05
0426565990                 0.0000            02/01/06          00
0426565990                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10330685                   7.5000            150500.0000       100.0000
                           7.5000            150,500.00        ZZ
                           7.2500            940.63            2
                           12.5000           940.63            78
HAGERSTOWN       MD 21740  12.2500           11/30/05
0440771913                 0.0000            01/01/06          00
900437                     0.0000            12/01/35          0.0000
0                          3.2500            12/01/10          12/01/10
X21/G02                    3.0000            01/01/11          01/01/11
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10330883                   6.1250            348000.0000       100.0000
                           6.1250            348,000.00        ZZ
                           5.8750            1776.25           1
                           11.1250           1776.25           54
OCEANSIDE        CA 92057  10.8750           12/09/05
646661                     0.0000            02/01/06          00
646661                     0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
253/253                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10332315                   6.7500            122000.0000       100.0000
                           6.7500            122,000.00        ZZ
                           6.5000            791.29            1
                           11.7500           791.29            61
COOLIDGE         AZ 85228  11.5000           12/08/05
0440770014                 0.0000            02/01/06          00
3000837185                 0.0000            01/01/36          0.0000
0                          2.7500            01/01/11          01/01/11
U05/G02                    2.5000            02/01/11          02/01/11
25                         2.7500            0.0000            0.0000
A                          11.7500           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10332341                   6.7500            650000.0000       100.0000
                           6.7500            650,000.00        ZZ
                           6.5000            4215.89           1
                           11.7500           4215.89           60
MINNETONKA       MN 55345  11.5000           12/21/05
0440772291                 2.2500            02/01/06          00
992481                     2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
X94/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332361                   6.7500            108000.0000       100.0000
                           6.7500            108,000.00        ZZ
                           6.5000            607.50            1
                           11.7500           607.50            80
SUMMERVILLE      SC 29483  11.5000           12/13/05
0440769925                 0.0000            02/01/06          00
30021286                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
U80/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332523                   7.0000            112500.0000       100.0000
                           7.0000            112,500.00        ZZ
                           6.7500            656.25            1
                           12.0000           656.25            75
JACKSONVILLE     FL 32216  11.7500           12/16/05
0426112512                 0.0000            02/01/06          00
0426112512                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10332563                   7.1250            314500.0000       100.0000
                           7.1250            314,500.00        ZZ
                           6.8750            1867.34           1
                           12.1250           1867.34           58
PLACERVILLE      CA 95667  11.8750           12/14/05
0426296133                 0.0000            02/01/06          00
0426296133                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332583                   6.3750            189520.0000       100.0000
                           6.3750            189,520.00        ZZ
                           6.1250            1006.83           1
                           11.3750           1006.83           80
NORTH BERGEN     NJ 07047  11.1250           12/22/05
0426349221                 0.0000            02/01/06          00
0426349221                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10332589                   6.5000            216800.0000       100.0000
                           6.5000            216,800.00        ZZ
                           6.2500            1174.33           2
                           11.5000           1174.33           80
ENGLEWOOD        CO 80110  11.2500           12/19/05
0426359030                 0.0000            02/01/06          00
0426359030                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332599                   6.8750            168000.0000       100.0000
                           6.8750            168,000.00        ZZ
                           6.6250            962.50            2
                           11.8750           962.50            80
SAN MARCOS       TX 78666  11.6250           12/16/05
0426381679                 0.0000            02/01/06          00
0426381679                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332601                   6.8750            168000.0000       100.0000
                           6.8750            168,000.00        ZZ
                           6.6250            962.50            2
                           11.8750           962.50            80
SAN MARCOS       TX 78666  11.6250           12/16/05
0426382107                 0.0000            02/01/06          00
0426382107                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332603                   6.8750            168000.0000       100.0000
                           6.8750            168,000.00        ZZ
                           6.6250            962.50            2
                           11.8750           962.50            80
SAN MARCOS       TX 78666  11.6250           12/16/05
0426382354                 0.0000            02/01/06          00
0426382354                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332639                   6.5000            149500.0000       100.0000
                           6.5000            149,500.00        ZZ
                           6.2500            809.79            1
                           11.5000           809.79            65
LA PINE          OR 97739  11.2500           12/13/05
0426468971                 0.0000            02/01/06          00
0426468971                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           N                 0.0000

10332649                   6.7500            368000.0000       100.0000
                           6.7500            368,000.00        ZZ
                           6.5000            2070.00           1
                           11.7500           2070.00           80
LOS ANGELES      CA 90744  11.5000           12/06/05
0426477840                 0.0000            02/01/06          00
0426477840                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332689                   6.8750            264000.0000       100.0000
                           6.8750            264,000.00        ZZ
                           6.6250            1512.50           1
                           11.8750           1512.50           80
BOYNTON BEACH    FL 33436  11.6250           12/22/05
0426514519                 0.0000            02/01/06          00
0426514519                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10332711                   6.1250            296000.0000       100.0000
                           6.1250            296,000.00        ZZ
                           5.8750            1510.83           1
                           11.1250           1510.83           80
HUNTINGTON PARK  CA 90255  10.8750           12/15/05
0426548608                 0.0000            02/01/06          00
0426548608                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332733                   6.3750            240800.0000       100.0000
                           6.3750            240,800.00        ZZ
                           6.1250            1279.25           1
                           11.3750           1279.25           80
MARYSVILLE       CA 95901  11.1250           12/16/05
0426563326                 0.0000            02/01/06          00
0426563326                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332741                   6.6250            142000.0000       100.0000
                           6.6250            142,000.00        ZZ
                           6.3750            783.96            1
                           11.6250           783.96            80
ORTING           WA 98360  11.3750           12/21/05
0426579074                 0.0000            02/01/06          00
0426579074                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332775                   6.8750            335000.0000       100.0000
                           6.8750            335,000.00        ZZ
                           6.6250            2200.71           1
                           11.8750           2200.71           64
EDISON           NJ 08817  11.6250           12/22/05
0426617734                 0.0000            02/01/06          00
0426617734                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10332809                   7.5000            61200.0000        100.0000
                           7.5000            61,200.00         ZZ
                           7.2500            427.92            1
                           12.5000           427.92            80
SPRINGFIELD      KY 40069  12.2500           12/21/05
0426652962                 0.0000            02/01/06          00
0426652962                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332845                   6.8750            536000.0000       100.0000
                           6.8750            536,000.00        ZZ
                           6.6250            3070.83           4
                           11.8750           3070.83           80
LOS ANGELES      CA 90003  11.6250           12/19/05
0426697405                 0.0000            02/01/06          00
0426697405                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332855                   6.8750            150000.0000       100.0000
                           6.8750            150,000.00        T
                           6.6250            859.38            1
                           11.8750           859.38            79
WHITTIER         NC 28789  11.6250           12/21/05
0426702791                 0.0000            02/01/06          00
0426702791                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332891                   5.7500            500000.0000       100.0000
                           5.7500            500,000.00        ZZ
                           5.5000            2395.83           1
                           10.7500           2395.83           55
HUNTINGTON BEAC  CA 92646  10.5000           12/16/05
0426736518                 0.0000            02/01/06          00
0426736518                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332913                   7.1250            163200.0000       100.0000
                           7.1250            163,200.00        ZZ
                           6.8750            969.00            1
                           12.1250           969.00            80
DENVER           CO 80207  11.8750           12/22/05
0426755971                 0.0000            02/01/06          00
0426755971                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332937                   7.5000            308750.0000       100.0000
                           7.5000            308,750.00        ZZ
                           7.2500            2158.82           1
                           12.5000           2158.82           95
TROY             MO 63379  12.2500           12/22/05
0426778379                 0.0000            02/01/06          10
0426778379                 0.0000            01/01/36          35.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332939                   6.2500            111120.0000       100.0000
                           6.2500            111,120.00        ZZ
                           6.0000            684.18            1
                           11.2500           684.18            80
SPOKANE VALLEY   WA 99206  11.0000           12/19/05
0426780508                 0.0000            02/01/06          00
0426780508                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10333499                   7.5000            87000.0000        100.0000
                           7.5000            87,000.00         ZZ
                           7.2500            543.75            3
                           12.5000           543.75            80
CINCINNATI       OH 45229  12.2500           12/16/05
647142                     0.0000            02/01/06          00
647142                     0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
253/253                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10333665                   7.3750            92000.0000        100.0000
                           7.3750            92,000.00         ZZ
                           7.1250            565.42            3
                           12.3750           565.42            80
CINCINNATI       OH 45229  12.1250           12/09/05
647137                     0.0000            02/01/06          00
647137                     0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
253/253                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10334097                   6.6250            120000.0000       100.0000
                           6.6250            120,000.00        ZZ
                           6.3750            662.50            1
                           11.6250           662.50            80
BALTIMORE        MD 21229  11.3750           12/09/05
0440771178                 0.0000            02/01/06          00
900471                     0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
X21/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10334611                   6.7500            204800.0000       100.0000
                           6.7500            204,800.00        ZZ
                           6.5000            1328.33           1
                           11.7500           1328.33           80
FT. LAUDERDALE   FL 33304  11.5000           12/23/05
0426702718                 0.0000            02/01/06          00
0426702718                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10334627                   7.5000            205440.0000       100.0000
                           7.5000            205,440.00        ZZ
                           7.2500            1284.00           1
                           12.5000           1284.00           80
OVIEDO           FL 32765  12.2500           12/19/05
0426714499                 0.0000            02/01/06          00
0426714499                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334645                   7.5000            342150.0000       100.0000
                           7.5000            342,150.00        ZZ
                           7.2500            2138.44           1
                           12.5000           2138.44           80
MIAMI            FL 33169  12.2500           12/23/05
0426740130                 0.0000            02/01/06          00
0426740130                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10334755                   7.5000            111520.0000       100.0000
                           7.5000            111,520.00        ZZ
                           7.2500            779.76            1
                           12.5000           779.76            80
OGDEN            UT 84404  12.2500           12/14/05
0426532644                 0.0000            02/01/06          00
0426532644                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10334793                   6.6250            108400.0000       100.0000
                           6.6250            108,400.00        ZZ
                           6.3750            598.46            1
                           11.6250           598.46            79
SALT LAKE CITY   UT 84120  11.3750           12/19/05
0426559589                 0.0000            02/01/06          00
0426559589                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10334823                   6.8750            1050000.0000      100.0000
                           6.8750            1,050,000.00      TX
                           6.6250            6897.75           1
                           11.8750           6897.75           70
MARBLE FALLS     TX 78654  11.6250           12/19/05
0425924016                 0.0000            02/01/06          00
0425924016                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10334851                   6.5000            397500.0000       100.0000
                           6.5000            397,500.00        ZZ
                           6.2500            2153.13           2
                           11.5000           2153.13           75
SANTA ROSA BEAC  FL 32459  11.2500           12/15/05
0426193264                 0.0000            02/01/06          00
0426193264                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10334887                   6.8750            231600.0000       100.0000
                           6.8750            231,600.00        ZZ
                           6.6250            1326.88           1
                           11.8750           1326.88           80
VALRICO          FL 33594  11.6250           12/19/05
0426333779                 0.0000            02/01/06          00
0426333779                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10335061                   7.5000            173011.0000       100.0000
                           7.5000            173,011.00        ZZ
                           7.2500            1209.72           1
                           12.5000           1209.72           90
MELBOURNE        FL 32901  12.2500           12/23/05
0426661351                 0.0000            02/01/06          04
0426661351                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10335079                   7.5000            125500.0000       100.0000
                           7.5000            125,500.00        ZZ
                           7.2500            784.38            1
                           12.5000           784.38            76
DECATUR          GA 30032  12.2500           12/23/05
0426670477                 0.0000            02/01/06          00
0426670477                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10335081                   6.3750            116000.0000       100.0000
                           6.3750            116,000.00        ZZ
                           6.1250            616.25            1
                           11.3750           616.25            80
PORTLAND         ME 04050  11.1250           12/23/05
0426670667                 0.0000            02/01/06          00
0426670667                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10335769                   5.6250            400150.0000       100.0000
                           5.6250            400,150.00        ZZ
                           5.3750            2303.49           1
                           10.6250           2303.49           80
HIGHLAND         CA 92346  10.3750           12/08/05
0440773612                 0.0000            02/01/06          00
10027482                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10335773                   6.2500            471500.0000       100.0000
                           6.2500            471,500.00        ZZ
                           6.0000            2455.73           1
                           11.2500           2455.73           80
HIGHLAND         CA 92346  11.0000           12/01/05
0440773851                 0.0000            02/01/06          00
10027600                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10335779                   6.6250            297900.0000       100.0000
                           6.6250            297,900.00        ZZ
                           6.3750            1644.66           1
                           11.6250           1644.66           95
PEORIA           AZ 85383  11.3750           12/08/05
0440773869                 0.0000            02/01/06          04
10028733                   0.0000            01/01/36          30.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10335785                   5.7500            494350.0000       100.0000
                           5.7500            494,350.00        ZZ
                           5.5000            2368.76           1
                           10.7500           2368.76           80
TRACY            CA 95377  10.5000           12/01/05
0440776029                 0.0000            02/01/06          00
10029100                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335787                   5.8750            425800.0000       100.0000
                           5.8750            425,800.00        ZZ
                           5.6250            2084.65           1
                           10.8750           2084.65           80
TEMECULA         CA 92592  10.6250           12/01/05
0440774412                 0.0000            02/01/06          00
10029198                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10335791                   5.8750            543300.0000       100.0000
                           5.8750            543,300.00        ZZ
                           5.6250            2659.91           1
                           10.8750           2659.91           80
CORONA           CA 92880  10.6250           12/02/05
0440775161                 0.0000            02/01/06          00
10029352                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335793                   5.8750            411800.0000       100.0000
                           5.8750            411,800.00        ZZ
                           5.6250            2435.95           1
                           10.8750           2435.95           80
BEAUMONT         CA 92223  10.6250           12/06/05
0440774156                 0.0000            02/01/06          00
10029785                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335795                   5.8750            375250.0000       100.0000
                           5.8750            375,250.00        ZZ
                           5.6250            2219.75           1
                           10.8750           2219.75           80
BEAUMONT         CA 92223  10.6250           12/01/05
0440774586                 0.0000            02/01/06          00
10029820                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10335799                   5.8750            1000000.0000      100.0000
                           5.8750            1,000,000.00      ZZ
                           5.6250            4895.83           1
                           10.8750           4895.83           69
LADERA RANCH AR  CA 92694  10.6250           12/01/05
0440789311                 0.0000            02/01/06          00
10030422                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335801                   5.8750            706300.0000       100.0000
                           5.8750            706,300.00        ZZ
                           5.6250            3457.93           1
                           10.8750           3457.93           80
SAN CLEMENTE     CA 92673  10.6250           12/05/05
0440777779                 0.0000            02/01/06          00
10030430                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335803                   5.5000            600000.0000       100.0000
                           5.5000            600,000.00        ZZ
                           5.2500            3406.73           1
                           10.5000           3406.73           76
SAN CLEMENTE     CA 92673  10.2500           12/02/05
0440774073                 0.0000            02/01/06          00
10030432                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335805                   5.6250            671750.0000       100.0000
                           5.6250            671,750.00        ZZ
                           5.3750            3148.83           1
                           10.6250           3148.83           78
SAN CLEMENTE     CA 92673  10.3750           12/01/05
0440775237                 0.0000            02/01/06          00
10030589                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335811                   5.8750            698800.0000       100.0000
                           5.8750            698,800.00        ZZ
                           5.6250            3421.21           1
                           10.8750           3421.21           74
HAYWARD          CA 94545  10.6250           12/12/05
0440789394                 0.0000            02/01/06          00
10030883                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10335813                   6.7500            148900.0000       100.0000
                           6.7500            148,900.00        ZZ
                           6.5000            837.56            1
                           11.7500           837.56            80
QUEEN CREEK      AZ 85242  11.5000           12/08/05
0440777670                 0.0000            02/01/06          00
10030952                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335817                   5.6250            709750.0000       100.0000
                           5.6250            709,750.00        ZZ
                           5.3750            3326.95           1
                           10.6250           3326.95           80
SAN CLEMENTE     CA 92673  10.3750           12/01/05
0440776128                 0.0000            02/01/06          00
10031571                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335819                   5.6250            441000.0000       100.0000
                           5.6250            441,000.00        ZZ
                           5.3750            2067.19           1
                           10.6250           2067.19           78
SAN DIEGO        CA 92130  10.3750           12/01/05
0440774420                 0.0000            02/01/06          00
10032229                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10335821                   5.7500            430700.0000       100.0000
                           5.7500            430,700.00        ZZ
                           5.5000            2063.77           1
                           10.7500           2063.77           80
BEAUMONT         CA 92223  10.5000           12/02/05
0440773950                 0.0000            02/01/06          00
10032788                   0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
L49/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10337351                   6.3750            162500.0000       100.0000
                           6.3750            162,500.00        ZZ
                           6.1250            1013.79           1
                           11.3750           1013.79           65
GILBERT          AZ 85236  11.1250           12/21/05
0426172755                 0.0000            02/01/06          00
0426172755                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10337371                   6.1250            592000.0000       100.0000
                           6.1250            592,000.00        ZZ
                           5.8750            3021.67           1
                           11.1250           3021.67           80
JACKSON TOWNSHI  NJ 08527  10.8750           12/21/05
0426288502                 0.0000            02/01/06          00
0426288502                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337383                   5.8750            481500.0000       100.0000
                           5.8750            481,500.00        TX
                           5.6250            2848.25           1
                           10.8750           2848.25           63
SAN ANTONIO      TX 78232  10.6250           12/20/05
0426318275                 0.0000            02/01/06          00
0426318275                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337397                   7.5000            74250.0000        100.0000
                           7.5000            74,250.00         ZZ
                           7.2500            464.06            1
                           12.5000           464.06            75
HOT SPRINGS      MT 59845  12.2500           12/22/05
0426360863                 0.0000            02/01/06          00
0426360863                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10337411                   6.5000            660000.0000       100.0000
                           6.5000            660,000.00        ZZ
                           6.2500            3575.00           1
                           11.5000           3575.00           75
APTOS            CA 95003  11.2500           12/19/05
0426386975                 0.0000            02/01/06          00
0426386975                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337429                   6.8750            110500.0000       100.0000
                           6.8750            110,500.00        ZZ
                           6.6250            633.07            1
                           11.8750           633.07            82
STONE MOUNTAIN   GA 30087  11.6250           12/21/05
0426407474                 0.0000            02/01/06          10
0426407474                 0.0000            01/01/36          12.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10337457                   7.5000            414000.0000       100.0000
                           7.5000            414,000.00        ZZ
                           7.2500            2587.50           1
                           12.5000           2587.50           77
REDDING          CA 96003  12.2500           12/16/05
0426456596                 0.0000            02/01/06          00
0426456596                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337465                   7.5000            149600.0000       100.0000
                           7.5000            149,600.00        ZZ
                           7.2500            1046.02           2
                           12.5000           1046.02           80
COLUMBUS         OH 43231  12.2500           12/27/05
0426461893                 0.0000            02/01/06          00
0426461893                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10337547                   6.5000            146400.0000       100.0000
                           6.5000            146,400.00        ZZ
                           6.2500            925.35            1
                           11.5000           925.35            80
CHARLOTTE        NC 28278  11.2500           12/27/05
0426569166                 0.0000            02/01/06          00
0426569166                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10337551                   6.5000            232000.0000       100.0000
                           6.5000            232,000.00        ZZ
                           6.2500            1256.67           1
                           11.5000           1256.67           80
ESSEX JUNCTION   VT 05452  11.2500           12/20/05
0426570008                 0.0000            02/01/06          00
0426570008                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337651                   6.8750            470000.0000       100.0000
                           6.8750            470,000.00        ZZ
                           6.6250            2692.71           1
                           11.8750           2692.71           74
TARPON SPRINGS   FL 34688  11.6250           12/21/05
0426645628                 0.0000            02/01/06          00
0426645628                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337671                   6.2500            396000.0000       100.0000
                           6.2500            396,000.00        ZZ
                           6.0000            2062.50           1
                           11.2500           2062.50           80
OLYMPIA          WA 98513  11.0000           12/16/05
0426655262                 0.0000            02/01/06          00
0426655262                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10337701                   7.2500            93600.0000        100.0000
                           7.2500            93,600.00         ZZ
                           7.0000            565.50            1
                           12.2500           565.50            80
TAYLOR           MI 48180  12.0000           12/27/05
0426674941                 0.0000            02/01/06          00
0426674941                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10337709                   7.5000            384000.0000       100.0000
                           7.5000            384,000.00        ZZ
                           7.2500            2400.00           1
                           12.5000           2400.00           80
MINDEN           NV 89423  12.2500           12/22/05
0426680070                 0.0000            02/01/06          00
0426680070                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10337727                   6.7500            224000.0000       100.0000
                           6.7500            224,000.00        ZZ
                           6.5000            1260.00           1
                           11.7500           1260.00           80
FORT COLLINS     CO 80528  11.5000           12/21/05
0426692513                 0.0000            02/01/06          00
0426692513                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10337747                   7.3750            100000.0000       100.0000
                           7.3750            100,000.00        ZZ
                           7.1250            690.68            1
                           12.3750           690.68            80
HOUSTON          TX 77035  12.1250           12/27/05
0426699542                 0.0000            02/01/06          00
0426699542                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10337753                   7.2500            140000.0000       100.0000
                           7.2500            140,000.00        ZZ
                           7.0000            845.83            1
                           12.2500           845.83            80
FERNDALE         MI 48220  12.0000           12/27/05
0426707287                 0.0000            02/01/06          00
0426707287                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10337783                   6.1250            142400.0000       100.0000
                           6.1250            142,400.00        ZZ
                           5.8750            726.83            1
                           11.1250           726.83            80
AURORA           CO 80010  10.8750           12/20/05
0426729083                 0.0000            02/01/06          00
0426729083                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10337795                   7.2500            92000.0000        100.0000
                           7.2500            92,000.00         ZZ
                           7.0000            555.83            1
                           12.2500           555.83            80
MELVINDALE       MI 48122  12.0000           12/27/05
0426749305                 0.0000            02/01/06          00
0426749305                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10337815                   7.3750            582850.0000       100.0000
                           7.3750            582,850.00        ZZ
                           7.1250            3582.10           1
                           12.3750           3582.10           80
GOLD CANYON      AZ 85218  12.1250           12/21/05
0426801783                 0.0000            02/01/06          00
0426801783                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10337825                   7.0000            172000.0000       100.0000
                           7.0000            172,000.00        ZZ
                           6.7500            1003.33           1
                           12.0000           1003.33           80
QUEEN CREEK      AZ 85242  11.7500           12/21/05
0426773255                 0.0000            02/01/06          00
0426773255                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10337831                   6.3750            111950.0000       100.0000
                           6.3750            111,950.00        ZZ
                           6.1250            698.42            1
                           11.3750           698.42            80
OKLAHOMA CITY    OK 73132  11.1250           12/27/05
0426784401                 0.0000            02/01/06          00
0426784401                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10338143                   5.8750            453600.0000       100.0000
                           5.8750            453,600.00        ZZ
                           5.6250            2220.75           1
                           11.8750           2220.75           80
PLYMOUTH         MN 55446  11.6250           12/02/05
0440777969                 2.2500            02/01/06          00
40472395                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     5                 0
0.0000                     05                00
                           O                 0.0000

10338157                   6.3750            232000.0000       100.0000
                           6.3750            232,000.00        ZZ
                           6.1250            1232.50           1
                           12.3750           1232.50           79
SAN JACINTO      CA 92583  12.1250           12/01/05
0440778447                 2.2500            02/01/06          00
40470990                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           N                 0.0000

10338163                   5.8750            650000.0000       100.0000
                           5.8750            650,000.00        ZZ
                           5.6250            3182.29           1
                           11.8750           3182.29           75
VALLEY CENTER    CA 92082  11.6250           12/01/05
0440777704                 2.2500            02/01/06          00
40462553                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10338167                   6.7500            177600.0000       100.0000
                           6.7500            177,600.00        ZZ
                           6.5000            1151.91           1
                           12.7500           1151.91           76
FREELAND         MI 48623  12.5000           12/05/05
0440776052                 2.2500            02/01/06          00
40473183                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10338193                   6.0000            146300.0000       100.0000
                           6.0000            146,300.00        ZZ
                           5.7500            731.50            1
                           12.0000           731.50            80
MINNEPOLIS       MN 55412  11.7500           11/30/05
0440778249                 2.2500            01/01/06          00
40449399                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10338197                   6.6250            119750.0000       100.0000
                           6.6250            119,750.00        ZZ
                           6.3750            661.12            1
                           12.6250           661.12            80
ALEDO            TX 76008  12.3750           12/02/05
0440779692                 2.2500            01/01/06          00
40465801                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.3750                     1                 0
0.0000                     05                00
                           O                 0.0000

10338207                   5.7500            562400.0000       100.0000
                           5.7500            561,812.82        ZZ
                           5.5000            3282.01           1
                           10.7500           3282.01           80
EAST QUOGUE      NY 11942  10.5000           11/18/05
0440778280                 0.0000            01/01/06          00
40431245                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
25                         2.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10338247                   6.2500            141000.0000       100.0000
                           6.2500            141,000.00        ZZ
                           6.0000            868.16            1
                           12.2500           868.16            30
LONG BEACH       CA 90807  12.0000           12/06/05
0440777753                 2.2500            02/01/06          00
40480488                   2.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10338273                   6.5000            320000.0000       100.0000
                           6.5000            320,000.00        ZZ
                           6.2500            1733.33           1
                           11.5000           1733.33           80
MIAMI            FL 33196  11.2500           11/16/05
0440777456                 2.2500            01/01/06          00
40474483                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/10          12/01/10
Y65/G02                    2.0000            01/01/11          01/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.2500                     1                 0
0.0000                     03                00
                           O                 0.0000

10338955                   6.5000            296000.0000       100.0000
                           6.5000            296,000.00        ZZ
                           6.2500            1603.33           1
                           11.5000           1603.33           80
UPPER MARLBORO   MD 20772  11.2500           12/12/05
0440774800                 0.0000            02/01/06          00
900473                     0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
X21/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10340603                   6.5000            120492.0000       100.0000
                           6.5000            120,492.00        ZZ
                           6.2500            652.67            1
                           11.5000           652.67            80
SUMMERVILLE      SC 29485  11.2500           12/28/05
0426746954                 0.0000            02/01/06          00
0426746954                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10340749                   5.8750            145600.0000       100.0000
                           5.8750            145,600.00        ZZ
                           5.6250            712.83            1
                           10.8750           712.83            80
MERCED           CA 95340  10.6250           12/15/05
0426265906                 0.0000            02/01/06          00
0426265906                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10340793                   6.6250            146000.0000       100.0000
                           6.6250            146,000.00        ZZ
                           6.3750            806.04            1
                           11.6250           806.04            80
RICHMOND         TX 77469  11.3750           12/27/05
0426431201                 0.0000            02/01/06          00
0426431201                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10340863                   6.5000            237750.0000       100.0000
                           6.5000            237,750.00        ZZ
                           6.2500            1287.81           1
                           11.5000           1287.81           80
SHAKOPEE         MN 55379  11.2500           12/28/05
0426537007                 0.0000            02/01/06          00
0426537007                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10340885                   7.5000            445000.0000       100.0000
                           7.5000            445,000.00        ZZ
                           7.2500            3111.50           1
                           12.5000           3111.50           70
ARLINGTON HEIGH  IL 60005  12.2500           12/22/05
0426554119                 0.0000            02/01/06          00
0426554119                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     08                00
                           O                 0.0000

10340899                   7.2500            340000.0000       100.0000
                           7.2500            340,000.00        ZZ
                           7.0000            2054.17           1
                           12.2500           2054.17           80
SAN PEDRO(LA)    CA 90731  12.0000           12/19/05
0426565495                 0.0000            02/01/06          00
0426565495                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10340931                   6.6250            92720.0000        100.0000
                           6.6250            92,720.00         ZZ
                           6.3750            593.70            1
                           11.6250           593.70            80
NICHOLASVILLE    KY 40356  11.3750           12/28/05
0426594131                 0.0000            02/01/06          00
0426594131                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10340949                   6.8750            200000.0000       100.0000
                           6.8750            200,000.00        ZZ
                           6.6250            1145.83           1
                           11.8750           1145.83           80
EL MIRAGE        AZ 85335  11.6250           12/15/05
0426606109                 0.0000            02/01/06          00
0426606109                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10340951                   6.6250            108000.0000       100.0000
                           6.6250            108,000.00        ZZ
                           6.3750            596.25            1
                           11.6250           596.25            57
MILTON,          NH 03851  11.3750           12/22/05
0426607099                 0.0000            02/01/06          00
0426607099                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340953                   5.7500            208000.0000       100.0000
                           5.7500            208,000.00        ZZ
                           5.5000            1213.83           1
                           10.7500           1213.83           80
MILFORD          NH 03055  10.5000           12/22/05
0426609467                 0.0000            02/01/06          00
0426609467                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10340987                   7.5000            312200.0000       100.0000
                           7.5000            312,200.00        ZZ
                           7.2500            1951.25           1
                           12.5000           1951.25           80
DAVENPORT        FL 33897  12.2500           12/23/05
0426635090                 0.0000            02/01/06          00
0426635090                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10341005                   7.3750            285000.0000       100.0000
                           7.3750            285,000.00        ZZ
                           7.1250            1968.42           1
                           12.3750           1968.42           80
BLOOMINGTON      CA 92316  12.1250           12/16/05
0426648689                 0.0000            02/01/06          00
0426648689                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10341037                   7.3750            126000.0000       100.0000
                           7.3750            126,000.00        ZZ
                           7.1250            870.25            1
                           12.3750           870.25            75
PHOENIX          AZ 85033  12.1250           12/23/05
0426669602                 0.0000            02/01/06          00
0426669602                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10341045                   6.7500            396000.0000       100.0000
                           6.7500            396,000.00        ZZ
                           6.5000            2227.50           1
                           11.7500           2227.50           80
CLAREMONT        CA 91711  11.5000           12/16/05
0426678504                 0.0000            02/01/06          00
0426678504                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10341049                   7.3750            126000.0000       100.0000
                           7.3750            126,000.00        ZZ
                           7.1250            774.38            1
                           12.3750           774.38            70
LISLE            IL 60532  12.1250           12/22/05
0426680161                 0.0000            02/01/06          00
0426680161                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10341081                   7.2500            504000.0000       100.0000
                           7.2500            504,000.00        ZZ
                           7.0000            3045.00           1
                           12.2500           3045.00           80
SAN JOSE         CA 95132  12.0000           12/22/05
0426699815                 0.0000            02/01/06          00
0426699815                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10341099                   7.1250            114100.0000       100.0000
                           7.1250            114,100.00        ZZ
                           6.8750            677.47            1
                           12.1250           677.47            80
PALM BAY         FL 32907  11.8750           12/28/05
0426726493                 0.0000            02/01/06          00
0426726493                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10341127                   7.3750            241600.0000       100.0000
                           7.3750            241,600.00        ZZ
                           7.1250            1484.83           1
                           12.3750           1484.83           80
ELMHURST         IL 60126  12.1250           12/28/05
0426742227                 0.0000            02/01/06          00
0426742227                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10341503                   6.2500            157950.0000       100.0000
                           6.2500            157,950.00        ZZ
                           6.0000            822.65            1
                           12.2500           822.65            90
TAMPA            FL 33624  12.0000           12/07/05
0440777845                 2.2500            02/01/06          04
40480333                   2.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
Y65/G02                    2.0000            02/01/11          02/01/11
25                         2.2500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10344089                   6.8750            351990.0000       100.0000
                           6.8750            351,990.00        ZZ
                           6.6250            2016.61           1
                           11.8750           2016.61           79
LAS VEGAS        NV 89148  11.6250           12/22/05
0426599148                 0.0000            02/01/06          00
0426599148                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10344101                   7.2500            255920.0000       100.0000
                           7.2500            255,920.00        ZZ
                           7.0000            1546.18           1
                           12.2500           1546.18           80
BEAR             DE 19701  12.0000           12/29/05
0426619326                 0.0000            02/01/06          00
0426619326                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10344161                   6.5000            650000.0000       100.0000
                           6.5000            650,000.00        ZZ
                           6.2500            3520.83           1
                           11.5000           3520.83           79
MILL VALLEY      CA 94941  11.2500           12/12/05
0426181814                 0.0000            02/01/06          00
0426181814                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10344209                   7.5000            124000.0000       100.0000
                           7.5000            124,000.00        ZZ
                           7.2500            775.00            1
                           12.5000           775.00            80
JACKSONVILLE     FL 32216  12.2500           12/29/05
0426392031                 0.0000            02/01/06          00
0426392031                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10344243                   6.2500            171000.0000       100.0000
                           6.2500            171,000.00        ZZ
                           6.0000            890.63            1
                           11.2500           890.63            90
LEVANT           ME 04456  11.0000           12/23/05
0426435533                 0.0000            02/01/06          01
0426435533                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344279                   7.2500            112500.0000       100.0000
                           7.2500            112,500.00        ZZ
                           7.0000            767.45            1
                           12.2500           767.45            90
HIBBING          MN 55746  12.0000           12/23/05
0426494373                 0.0000            02/01/06          04
0426494373                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344315                   6.5000            269010.0000       100.0000
                           6.5000            269,010.00        ZZ
                           6.2500            1457.14           1
                           11.5000           1457.14           90
VISALIA          CA 93292  11.2500           12/20/05
0426532107                 0.0000            02/01/06          04
0426532107                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10344407                   6.1250            482000.0000       100.0000
                           6.1250            482,000.00        ZZ
                           5.8750            2460.21           1
                           11.1250           2460.21           67
SEATTLE          WA 98116  10.8750           12/22/05
0426673034                 0.0000            02/01/06          00
0426673034                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10344427                   6.8750            332000.0000       100.0000
                           6.8750            332,000.00        ZZ
                           6.6250            2181.00           1
                           11.8750           2181.00           75
EL DORADO HILLS  CA 95762  11.6250           12/16/05
0426680716                 0.0000            02/01/06          00
0426680716                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344479                   7.3750            60000.0000        100.0000
                           7.3750            60,000.00         ZZ
                           7.1250            368.75            1
                           12.3750           368.75            80
SAINT LOUIS      MO 63120  12.1250           12/29/05
0426694246                 0.0000            02/01/06          00
0426694246                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10344487                   6.6250            980000.0000       100.0000
                           6.6250            980,000.00        ZZ
                           6.3750            5410.42           1
                           11.6250           5410.42           80
SAN CLEMENTE     CA 92672  11.3750           12/23/05
0426697181                 0.0000            02/01/06          00
0426697181                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10344495                   7.5000            189600.0000       100.0000
                           7.5000            189,600.00        ZZ
                           7.2500            1185.00           1
                           12.5000           1185.00           80
FORT LAUDERDALE  FL 33312  12.2500           12/29/05
0426698783                 0.0000            02/01/06          00
0426698783                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     06                00
                           N                 0.0000

10344519                   6.7500            678000.0000       100.0000
                           6.7500            678,000.00        ZZ
                           6.5000            4397.50           1
                           11.7500           4397.50           62
SNOHOMISH        WA 98290  11.5000           12/23/05
0426710885                 0.0000            02/01/06          00
0426710885                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10344551                   6.5000            370500.0000       100.0000
                           6.5000            370,500.00        ZZ
                           6.2500            2341.81           1
                           11.5000           2341.81           65
BELLEVUE         WA 98005  11.2500           12/21/05
0426720231                 0.0000            02/01/06          00
0426720231                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344565                   6.2500            451500.0000       100.0000
                           6.2500            451,500.00        ZZ
                           6.0000            2351.56           1
                           11.2500           2351.56           51
REDWOOD CITY     CA 94061  11.0000           12/22/05
0426728770                 0.0000            02/01/06          00
0426728770                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10344613                   6.2500            164000.0000       100.0000
                           6.2500            164,000.00        ZZ
                           6.0000            1009.78           1
                           11.2500           1009.78           80
LONGMONT         CO 80501  11.0000           12/23/05
0426747762                 0.0000            02/01/06          00
0426747762                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           O                 0.0000

10344621                   7.5000            85500.0000        100.0000
                           7.5000            85,500.00         ZZ
                           7.2500            597.83            1
                           12.5000           597.83            90
SOUTH BEND       IN 46637  12.2500           12/29/05
0426749537                 0.0000            02/01/06          04
0426749537                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10344707                   7.3750            276000.0000       100.0000
                           7.3750            276,000.00        ZZ
                           7.1250            1696.25           1
                           12.3750           1696.25           80
ARVADA           CO 80003  12.1250           12/27/05
0426803920                 0.0000            02/01/06          00
0426803920                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10344763                   7.2500            166500.0000       100.0000
                           7.2500            166,500.00        ZZ
                           7.0000            1005.94           1
                           12.2500           1005.94           90
FRESNO           CA 93727  12.0000           12/23/05
0426589347                 0.0000            02/01/06          04
0426589347                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10347139                   7.3750            184491.0000       100.0000
                           7.3750            184,491.00        ZZ
                           7.1250            1133.85           1
                           12.3750           1133.85           90
MIAMI            FL 33176  12.1250           12/22/05
0440778793                 0.0000            02/01/06          11
057422M                    0.0000            01/01/36          30.0000
0                          2.2500            01/01/11          01/01/11
W08/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10347207                   7.2500            1237500.0000      100.0000
                           7.2500            1,237,500.00      ZZ
                           7.0000            7476.56           1
                           12.2500           7476.56           75
COCKEYSVILLE     MD 21030  12.0000           12/08/05
0440805133                 0.0000            02/01/06          00
900300                     0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
X21/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10348423                   7.5000            520000.0000       100.0000
                           7.5000            520,000.00        ZZ
                           7.2500            3250.00           1
                           12.5000           3250.00           80
OCEAN ISLE       NC 28469  12.2500           12/30/05
0426452736                 0.0000            02/01/06          00
0426452736                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348533                   7.5000            224000.0000       100.0000
                           7.5000            224,000.00        ZZ
                           7.2500            1400.00           2
                           12.5000           1400.00           80
DENVER           CO 80211  12.2500           12/30/05
0426570842                 0.0000            02/01/06          00
0426570842                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348553                   6.3750            444800.0000       100.0000
                           6.3750            444,800.00        ZZ
                           6.1250            2363.00           1
                           11.3750           2363.00           80
MURRIETA         CA 92563  11.1250           12/27/05
0426590113                 0.0000            02/01/06          00
0426590113                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10348577                   6.8750            72340.0000        100.0000
                           6.8750            72,340.00         ZZ
                           6.6250            414.45            4
                           11.8750           414.45            80
RICHMOND         KY 40475  11.6250           12/30/05
0426613832                 0.0000            02/01/06          00
0426613832                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348581                   6.8750            72340.0000        100.0000
                           6.8750            72,340.00         ZZ
                           6.6250            414.45            4
                           11.8750           414.45            80
RICHMOND         KY 40475  11.6250           12/30/05
0426615977                 0.0000            02/01/06          00
0426615977                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348601                   6.0000            116400.0000       100.0000
                           6.0000            116,400.00        ZZ
                           5.7500            582.00            1
                           11.0000           582.00            80
CHARLOTTE        NC 28277  10.7500           12/29/05
0426623799                 0.0000            02/01/06          00
0426623799                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10348627                   6.5000            169840.0000       100.0000
                           6.5000            169,840.00        ZZ
                           6.2500            919.97            1
                           11.5000           919.97            80
SPOKANE          WA 99208  11.2500           12/29/05
0426632287                 0.0000            02/01/06          00
0426632287                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10348699                   6.5000            311200.0000       100.0000
                           6.5000            311,200.00        ZZ
                           6.2500            1685.67           1
                           11.5000           1685.67           80
ESCONDIDO        CA 92026  11.2500           12/28/05
0426805768                 0.0000            02/01/06          00
0426805768                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10348701                   7.5000            164800.0000       100.0000
                           7.5000            164,800.00        ZZ
                           7.2500            1030.00           1
                           12.5000           1030.00           80
FT. LAUDERDALE   FL 33308  12.2500           12/30/05
0426806907                 0.0000            02/01/06          00
0426806907                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10348723                   7.3750            59300.0000        100.0000
                           7.3750            59,300.00         ZZ
                           7.1250            364.45            1
                           12.3750           364.45            78
PONTIAC          MI 48340  12.1250           12/30/05
0426820726                 0.0000            02/01/06          00
0426820726                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348743                   7.5000            100000.0000       100.0000
                           7.5000            100,000.00        ZZ
                           7.2500            625.00            1
                           12.5000           625.00            80
JACKSONVILLE     FL 32221  12.2500           12/30/05
0426830485                 0.0000            02/01/06          00
0426830485                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348855                   7.2500            187544.0000       100.0000
                           7.2500            187,544.00        ZZ
                           7.0000            1133.08           1
                           12.2500           1133.08           80
CHARLESTON       SC 29492  12.0000           12/30/05
0426674404                 0.0000            02/01/06          00
0426674404                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10348885                   6.8750            183350.0000       100.0000
                           6.8750            183,350.00        ZZ
                           6.6250            1050.44           1
                           11.8750           1050.44           70
MARYSVILLE       WA 98270  11.6250           12/28/05
0426692299                 0.0000            02/01/06          00
0426692299                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10348887                   6.8750            421600.0000       100.0000
                           6.8750            421,600.00        ZZ
                           6.6250            2415.42           1
                           11.8750           2415.42           80
CATHEDRAL CITY   CA 92234  11.6250           12/23/05
0426694949                 0.0000            02/01/06          00
0426694949                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10348961                   6.3750            152750.0000       100.0000
                           6.3750            152,750.00        ZZ
                           6.1250            952.96            1
                           11.3750           952.96            65
QUEEN CREEK      AZ 85242  11.1250           12/30/05
0426172920                 0.0000            02/01/06          00
0426172920                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10348965                   5.8750            183920.0000       100.0000
                           5.8750            183,920.00        ZZ
                           5.6250            1087.96           1
                           10.8750           1087.96           80
COLUMBUS         OH 43227  10.6250           12/30/05
0426187787                 0.0000            02/01/06          00
0426187787                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10349055                   6.2500            216000.0000       100.0000
                           6.2500            216,000.00        ZZ
                           6.0000            1125.00           1
                           11.2500           1125.00           80
SEATTLE          WA 98109  11.0000           12/29/05
0426749024                 0.0000            02/01/06          00
0426749024                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10349079                   7.1250            155000.0000       100.0000
                           7.1250            155,000.00        T
                           6.8750            1044.26           1
                           12.1250           1044.26           80
TAMPA            FL 33618  11.8750           12/30/05
0426755831                 0.0000            02/01/06          00
0426755831                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10349095                   6.7500            143600.0000       100.0000
                           6.7500            143,600.00        ZZ
                           6.5000            807.75            1
                           11.7500           807.75            80
PORTLAND         OR 97213  11.5000           12/23/05
0426767240                 0.0000            02/01/06          00
0426767240                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10349105                   7.3750            195920.0000       100.0000
                           7.3750            195,920.00        ZZ
                           7.1250            1204.09           1
                           12.3750           1204.09           80
FEDERAL WAY      WA 98003  12.1250           12/22/05
0426770590                 0.0000            02/01/06          00
0426770590                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10355445                   6.2500            102800.0000       100.0000
                           6.2500            102,800.00        ZZ
                           6.0000            632.96            1
                           11.2500           632.96            73
LEICESTER        NC 28748  11.0000           12/28/05
0426264453                 0.0000            02/01/06          00
0426264453                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/11          01/01/11
E22/G02                    3.0000            02/01/11          02/01/11
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10355509                   6.8750            89231.0000        100.0000
                           6.8750            89,231.00         ZZ
                           6.6250            586.18            1
                           11.8750           586.18            80
SAN ANTONIO      TX 78244  11.6250           12/15/05
0426475133                 0.0000            02/01/06          00
0426475133                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10355585                   6.6250            196000.0000       100.0000
                           6.6250            196,000.00        ZZ
                           6.3750            1255.01           1
                           11.6250           1255.01           80
HARDY            VA 24101  11.3750           12/28/05
0426603916                 0.0000            02/01/06          00
0426603916                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10355639                   7.1250            205100.0000       100.0000
                           7.1250            205,100.00        ZZ
                           6.8750            1217.78           1
                           12.1250           1217.78           70
LACEY            WA 98516  11.8750           12/22/05
0426646196                 0.0000            02/01/06          00
0426646196                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10355661                   7.5000            148800.0000       100.0000
                           7.5000            148,800.00        ZZ
                           7.2500            930.00            1
                           12.5000           930.00            80
PHOENIX          AZ 85020  12.2500           12/22/05
0426675922                 0.0000            02/01/06          00
0426675922                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10355785                   6.6250            811500.0000       100.0000
                           6.6250            811,500.00        ZZ
                           6.3750            4480.16           1
                           11.6250           4480.16           75
LAKE OSWEGO      OR 97034  11.3750           12/27/05
0426764437                 0.0000            02/01/06          00
0426764437                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10363983                   7.2500            230000.0000       100.0000
                           7.2500            230,000.00        ZZ
                           7.0000            1389.58           1
                           12.2500           1389.58           70
HOLLYWOOD        FL 33024  12.0000           12/29/05
0426781795                 0.0000            02/01/06          00
0426781795                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10364189                   7.5000            151200.0000       100.0000
                           7.5000            151,200.00        ZZ
                           7.2500            945.00            2
                           12.5000           945.00            80
CALUMET CITY     IL 60409  12.2500           01/04/06
0426652525                 0.0000            02/01/06          00
0426652525                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10364233                   6.8750            200000.0000       100.0000
                           6.8750            200,000.00        ZZ
                           6.6250            1145.83           1
                           11.8750           1145.83           80
COLORADO SPRING  CO 80911  11.6250           12/29/05
0426803516                 0.0000            02/01/06          00
0426803516                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10364255                   7.5000            380000.0000       100.0000
                           7.5000            380,000.00        ZZ
                           7.2500            2375.00           1
                           12.5000           2375.00           70
HENDERSON        NV 89105  12.2500           12/29/05
0426828257                 0.0000            02/01/06          00
0426828257                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/11          01/01/11
E22/G02                    2.0000            02/01/11          02/01/11
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

Total Number of Loans:     1,337

Total Original Balance:    380,064,623.00

Total Principal Balance:   380,005,338.10

Total Original P+I:        2,043,384.75

Total Current P+I:         2,043,379.65



Non Fixed Rate Loan
Loan Number                Orig Rate         Original Bal      Max Neg Amort
                           Curr Rate         Principal Bal     Loan Feature
                           Net Curr          Original PI       # of Units
                           Note Ceiling      Current PI        LTV
City             State Zip Net Ceiling       Note Date
Servicer Loan #            Note Floor        First Pay Date    MI Co Code
Seller Loan #              Net Floor         Maturity Date     MI Coverage
Investor Loan #            Gross Margin      1st IntChgDate    Nxt IntChgDate
S/S Code                   Net Margin        1st PmtChgDate    Nxt PmtChgDate
Int Chg Prior Day          1st Yr Floor      Pmt Cap Incr      Pmt Cap Decr
Payment Type               1st Yr Ceil       Int Chg Freq Mos  Pmt Chg Freq Mos
Orig Term                  Adj Index         Period Incr       Period Decr
Note Life Incr             Note Round Type   Note Round Mth    Note Round Fctr
Net Life Incr              Net Round Type    Net Round Mth     Net Round Fctr
Note Life Decr             Loan Purp         Convert Code      Convert Prd From
Net Life Decr              Prop Type         Convert Index     Convert Prd To
                           Occup Code        Convert Margin
10063876                   6.3750            450000.0000       100.0000
                           6.3750            450,000.00        ZZ
                           6.1250            2390.63           1
                           12.3750           2390.63           47
FAIRFAX STATION  VA 22039  12.1250           09/28/05
0440417574                 2.2500            11/01/05          00
225013428                  2.0000            10/01/35          0.0000
0                          2.2500            10/01/12          10/01/12
Y21/G02                    2.0000            11/01/12          11/01/12
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     5                 0
0.0000                     03                00
                           O                 0.0000

10219913                   6.5000            479200.0000       100.0000
                           6.5000            479,200.00        ZZ
                           6.2500            2595.67           1
                           12.5000           2595.67           80
SANTA ROSA       CA 95401  12.2500           10/03/05
0440294734                 2.7500            12/01/05          00
3347003788                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10227338                   6.5000            2000000.0000      100.0000
                           6.5000            2,000,000.00      ZZ
                           6.2500            10833.33          1
                           11.5000           10833.33          63
MCLEAN           VA 22102  11.2500           12/02/05
0440683720                 0.0000            02/01/06          00
80105277                   0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
696/G02                    3.0000            02/01/13          02/01/13
25                         3.5000            0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10228001                   5.5000            422000.0000       100.0000
                           5.5000            422,000.00        ZZ
                           5.2500            1934.17           1
                           11.5000           1934.17           65
SAN LUIS OBISPO  CA 93401  11.2500           10/19/05
0440311751                 0.0000            12/01/05          00
9108693                    0.0000            11/01/35          0.0000
0                          2.2500            11/01/12          11/01/12
808/G02                    2.0000            12/01/12          12/01/12
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10228661                   6.1250            568750.0000       100.0000
                           6.1250            568,750.00        ZZ
                           5.8750            2902.99           1
                           12.1250           2902.99           65
SANTA BARBARA    CA 93103  11.8750           10/10/05
0440330207                 0.0000            12/01/05          00
9514872                    0.0000            11/01/35          0.0000
0                          2.2500            11/01/12          11/01/12
808/G02                    2.0000            12/01/12          12/01/12
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10229891                   6.6250            250000.0000       100.0000
                           6.6250            249,557.64        ZZ
                           6.3750            1600.78           2
                           12.6250           1600.78           70
ROSELLE PARK     NJ 07204  12.3750           10/24/05
0425849163                 0.0000            12/01/05          00
0425849163                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/12          11/01/12
E22/G02                    3.0000            12/01/12          12/01/12
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10249863                   6.8750            152250.0000       100.0000
                           6.8750            151,993.46        ZZ
                           6.6250            1000.17           1
                           12.8750           1000.17           80
VERO BEACH       FL 32966  12.6250           11/04/05
0426112447                 0.0000            12/01/05          00
0426112447                 0.0000            11/01/35          0.0000
0                          3.2500            11/01/12          11/01/12
E22/G02                    3.0000            12/01/12          12/01/12
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10252431                   6.8750            321000.0000       100.0000
                           6.8750            321,000.00        ZZ
                           6.6250            1839.06           1
                           12.8750           1839.06           80
UNION            NJ 07083  12.6250           11/01/05
0426050761                 0.0000            01/01/06          00
0426050761                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10256911                   5.8750            325000.0000       100.0000
                           5.8750            324,982.25        ZZ
                           5.6250            1591.15           1
                           10.8750           1591.15           80
CATHEDRAL CITY   CA 92234  10.6250           10/04/05
639936                     0.0000            12/01/05          00
639936                     0.0000            11/01/35          0.0000
0                          1.8750            11/01/12          11/01/12
253/253                    1.6250            12/01/12          12/01/12
45                         1.8750            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10257521                   6.8750            119920.0000       100.0000
                           6.8750            119,920.00        ZZ
                           6.6250            687.04            1
                           12.8750           687.04            80
WEST PALM        FL 33407  12.6250           11/09/05
0426082806                 0.0000            01/01/06          00
0426082806                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10257541                   6.8750            259000.0000       100.0000
                           6.8750            258,782.40        ZZ
                           6.6250            1701.45           1
                           12.8750           1701.45           95
BELCHERTOWN      MA 01007  12.6250           11/04/05
0426104212                 0.0000            01/01/06          04
0426104212                 0.0000            12/01/35          30.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10258343                   6.8750            504000.0000       100.0000
                           6.8750            504,000.00        ZZ
                           6.6250            2887.50           1
                           11.8750           2887.50           70
HUNTINGTON BEAC  CA 92647  11.6250           11/01/05
0440537454                 0.0000            01/01/06          00
05001876                   0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
T53/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10264089                   6.8750            145600.0000       100.0000
                           6.8750            145,600.00        ZZ
                           6.6250            834.17            1
                           12.8750           834.17            80
CHANDLER         AZ 85225  12.6250           11/03/05
0425560554                 0.0000            01/01/06          00
0425560554                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10264181                   6.6250            236000.0000       100.0000
                           6.6250            236,000.00        ZZ
                           6.3750            1302.92           1
                           12.6250           1302.92           80
MONTGOMRY VILLA  MD 20886  12.3750           11/14/05
0425864345                 0.0000            01/01/06          00
0425864345                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10264405                   6.7500            100800.0000       100.0000
                           6.7500            100,800.00        ZZ
                           6.5000            567.00            1
                           12.7500           567.00            80
NORTHVILLE       MI 48187  12.5000           11/14/05
0426068060                 0.0000            01/01/06          00
0426068060                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10264411                   6.8750            134800.0000       100.0000
                           6.8750            134,800.00        ZZ
                           6.6250            772.29            1
                           12.8750           772.29            80
WATERFORD        MI 48329  12.6250           11/09/05
0426070454                 0.0000            01/01/06          00
0426070454                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10264441                   6.2500            150000.0000       100.0000
                           6.2500            149,857.67        ZZ
                           6.0000            923.58            1
                           12.2500           923.58            60
TWAIN HARTE      CA 95383  12.0000           11/07/05
0426086062                 0.0000            01/01/06          00
0426086062                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10264647                   6.8750            337500.0000       100.0000
                           6.8750            337,500.00        ZZ
                           6.6250            1933.59           1
                           12.8750           1933.59           75
ANTIOCH          CA 94509  12.6250           11/11/05
0426253027                 0.0000            01/01/06          00
0426253027                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10264663                   6.7500            160000.0000       100.0000
                           6.7500            160,000.00        ZZ
                           6.5000            900.00            1
                           12.7500           900.00            80
BUCKLEY          WA 98321  12.5000           11/04/05
0426267878                 0.0000            01/01/06          00
0426267878                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10264685                   6.8750            412000.0000       100.0000
                           6.8750            412,000.00        ZZ
                           6.6250            2360.42           1
                           12.8750           2360.42           80
WEST SACRAMENTO  CA 95691  12.6250           11/11/05
0426295176                 0.0000            01/01/06          00
0426295176                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         4.8750            0.0000            0.0000
A                          8.8750            12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10265827                   6.8750            359000.0000       100.0000
                           6.8750            359,000.00        ZZ
                           6.6250            2056.77           1
                           12.8750           2056.77           75
RIDGEFIELD       NJ 07657  12.6250           11/09/05
0426273918                 0.0000            01/01/06          00
0426273918                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10265961                   6.7500            140000.0000       100.0000
                           6.7500            139,879.46        ZZ
                           6.5000            908.04            1
                           12.7500           908.04            50
BOYNTON BEACH    FL 33426  12.5000           11/09/05
0426006573                 0.0000            01/01/06          00
0426006573                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10265985                   6.1250            281600.0000       100.0000
                           6.1250            281,600.00        ZZ
                           5.8750            1437.33           1
                           12.1250           1437.33           80
SAN DIEGO        CA 92126  11.8750           11/04/05
0426062915                 0.0000            01/01/06          00
0426062915                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10266011                   6.2500            535000.0000       100.0000
                           6.2500            535,000.00        ZZ
                           6.0000            2786.46           1
                           12.2500           2786.46           45
ROCKLIN          CA 95765  12.0000           11/04/05
0426094892                 0.0000            01/01/06          00
0426094892                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10266013                   6.8750            200000.0000       100.0000
                           6.8750            200,000.00        ZZ
                           6.6250            1145.83           1
                           12.8750           1145.83           46
BURBANK          CA 91504  12.6250           11/08/05
0426095170                 0.0000            01/01/06          00
0426095170                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10266109                   6.2500            632000.0000       100.0000
                           6.2500            632,000.00        ZZ
                           6.0000            3291.67           1
                           12.2500           3291.67           80
FELTON           CA 95018  12.0000           11/03/05
0426189684                 0.0000            01/01/06          00
0426189684                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10266161                   6.3750            348000.0000       100.0000
                           6.3750            348,000.00        ZZ
                           6.1250            1848.75           1
                           12.3750           1848.75           80
SANTEE           CA 92071  12.1250           11/08/05
0426246492                 0.0000            01/01/06          00
0426246492                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266491                   5.8750            294000.0000       100.0000
                           5.8750            294,000.00        ZZ
                           5.6250            1439.38           1
                           11.8750           1439.38           79
NEW RIVER        AZ 85087  11.6250           11/02/05
0440485449                 2.7500            01/01/06          00
3311002164                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/12          12/01/12
N67/G02                    2.5000            01/01/13          01/01/13
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10266571                   5.8750            300000.0000       100.0000
                           5.8750            300,000.00        ZZ
                           5.6250            1468.75           1
                           11.8750           1468.75           55
LOS ANGELES      CA 90043  11.6250           10/19/05
0440485837                 2.7500            12/01/05          00
3318006143                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     5                 0
0.0000                     05                00
                           O                 0.0000

10266573                   6.3750            504000.0000       100.0000
                           6.3750            504,000.00        ZZ
                           6.1250            2677.50           1
                           12.3750           2677.50           80
SAN DIEGO        CA 92154  12.1250           10/21/05
0440485845                 2.7500            12/01/05          00
3318006148                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     03                00
                           O                 0.0000

10266581                   6.2500            264000.0000       100.0000
                           6.2500            264,000.00        ZZ
                           6.0000            1375.00           1
                           12.2500           1375.00           80
INDIO            CA 92201  12.0000           10/27/05
0440485886                 2.7500            12/01/05          00
3318006195                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266583                   6.8750            516000.0000       100.0000
                           6.8750            516,000.00        ZZ
                           6.6250            2956.25           1
                           12.8750           2956.25           80
LA HABRA         CA 90631  12.6250           11/02/05
0440485894                 2.7500            01/01/06          00
3318006208                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/12          12/01/12
N67/G02                    2.5000            01/01/13          01/01/13
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266619                   5.7500            205200.0000       100.0000
                           5.7500            205,200.00        ZZ
                           5.5000            983.25            1
                           12.6250           983.25            80
LAS VEGAS        NV 89108  12.3750           10/17/05
0440486074                 2.7500            12/01/05          00
1390300315                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.8750                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10266651                   6.8750            381498.0000       100.0000
                           6.8750            381,498.00        ZZ
                           6.6250            2185.67           1
                           12.8750           2185.67           95
CHANDLER         AZ 85249  12.6250           11/01/05
0440486231                 2.7500            01/01/06          11
1760300797                 2.5000            12/01/35          30.0000
0                          2.7500            12/01/12          12/01/12
N67/G02                    2.5000            01/01/13          01/01/13
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10266681                   6.6250            599900.0000       100.0000
                           6.6250            599,900.00        ZZ
                           6.3750            3311.95           1
                           12.6250           3311.95           80
SANTA CLARITA A  CA 91351  12.3750           10/25/05
0440486389                 2.7500            12/01/05          00
3318006300                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10266703                   6.0000            428000.0000       100.0000
                           6.0000            428,000.00        ZZ
                           5.7500            2140.00           1
                           12.0000           2140.00           80
MORENO VALLEY    CA 92551  11.7500           10/11/05
0440486496                 2.7500            12/01/05          00
3318500755                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.2500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266783                   6.2500            300000.0000       100.0000
                           6.2500            300,000.00        ZZ
                           6.0000            1562.50           1
                           12.2500           1562.50           75
SEATTLE          WA 98117  12.0000           11/01/05
0440486884                 2.7500            01/01/06          00
3339003197                 2.5000            12/01/35          0.0000
0                          2.7500            12/01/12          12/01/12
N67/G02                    2.5000            01/01/13          01/01/13
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           N                 0.0000

10266811                   6.1250            210000.0000       100.0000
                           6.1250            210,000.00        ZZ
                           5.8750            1071.88           1
                           12.1250           1071.88           70
SHORELINE        WA 98155  11.8750           10/26/05
0440487023                 2.7500            12/01/05          00
3339003262                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     05                00
                           N                 0.0000

10266827                   5.8750            449700.0000       100.0000
                           5.8750            449,699.99        ZZ
                           5.6250            2201.66           1
                           11.8750           2201.66           80
LAS VEGAS        NV 89113  11.6250           10/14/05
0440487106                 2.7500            12/01/05          00
3342001021                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10266859                   6.1250            278400.0000       100.0000
                           6.1250            278,321.00        ZZ
                           5.8750            1421.00           1
                           12.1250           1421.00           80
SAN JOSE         CA 95128  11.8750           10/17/05
0440487254                 2.7500            12/01/05          00
3342001354                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     1                 0
0.0000                     01                00
                           O                 0.0000

10266905                   6.8750            650000.0000       100.0000
                           6.8750            650,000.00        ZZ
                           6.6250            3723.96           2
                           12.8750           3723.96           64
SAN FRANCISCO    CA 94110  12.6250           10/17/05
0440487486                 2.7500            12/01/05          00
3347003935                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     05                00
                           N                 0.0000

10266917                   6.5000            468000.0000       100.0000
                           6.5000            468,000.00        ZZ
                           6.2500            2535.00           1
                           12.5000           2535.00           80
HAYWARD          CA 94544  12.2500           10/20/05
0440487544                 2.7500            12/01/05          00
3347003980                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     05                00
                           O                 0.0000

10266933                   6.3750            476000.0000       100.0000
                           6.3750            476,000.00        ZZ
                           6.1250            2528.75           1
                           12.3750           2528.75           80
HAYWARD          CA 94541  12.1250           10/21/05
0440487627                 2.7500            12/01/05          00
3347004041                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10266935                   6.8750            370000.0000       100.0000
                           6.8750            370,000.00        ZZ
                           6.6250            2119.79           1
                           12.8750           2119.79           80
SPARKS           NV 89436  12.6250           10/25/05
0440487635                 2.7500            12/01/05          00
3347004081                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.1250                     1                 0
0.0000                     03                00
                           O                 0.0000

10267001                   6.3750            392000.0000       100.0000
                           6.3750            392,000.00        ZZ
                           6.1250            2082.50           1
                           12.3750           2082.50           80
RICHMOND         CA 94804  12.1250           10/25/05
0440487965                 2.7500            12/01/05          00
3311002017                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.6250                     1                 0
0.0000                     05                00
                           O                 0.0000

10267011                   6.5000            881250.0000       100.0000
                           6.5000            881,250.00        ZZ
                           6.2500            4773.44           1
                           12.5000           4773.44           75
APACHE JUNCTION  AZ 85218  12.2500           10/19/05
0440488013                 2.7500            12/01/05          00
3311002085                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267033                   6.1250            600000.0000       100.0000
                           6.1250            600,000.00        ZZ
                           5.8750            3062.50           1
                           12.1250           3062.50           75
CENTREVILLE      VA 20120  11.8750           10/24/05
0440488120                 2.7500            12/01/05          00
3275006530                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.3750                     5                 0
0.0000                     03                00
                           O                 0.0000

10267037                   6.6250            300000.0000       100.0000
                           6.6250            300,000.00        ZZ
                           6.3750            1656.25           2
                           12.6250           1656.25           80
MARLBOROUGH      MA 01752  12.3750           10/25/05
0440488146                 0.0000            12/01/05          00
3275006537                 0.0000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10267087                   6.5000            389617.0000       100.0000
                           6.5000            389,617.00        ZZ
                           6.2500            2110.43           1
                           12.5000           2110.43           80
MANASSAS         VA 20109  12.2500           10/28/05
0440488427                 2.7500            12/01/05          00
3274035476                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.7500                     1                 0
0.0000                     03                00
                           O                 0.0000

10267231                   6.2500            126400.0000       100.0000
                           6.2500            126,400.00        ZZ
                           6.0000            658.33            1
                           12.2500           658.33            80
DETROIT          MI 48219  12.0000           10/24/05
0440489136                 2.7500            12/01/05          00
3253005315                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.5000                     5                 0
0.0000                     05                00
                           O                 0.0000

10267281                   6.7500            115200.0000       100.0000
                           6.7500            115,001.06        ZZ
                           6.5000            747.19            1
                           12.7500           747.19            80
WAUCONDA         IL 60084  12.5000           10/20/05
0440489383                 2.7500            12/01/05          00
3253005517                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.7500           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
4.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10267315                   6.6250            364960.0000       100.0000
                           6.6250            364,960.00        ZZ
                           6.3750            2014.88           1
                           12.6250           2014.88           80
TAMPA            FL 33615  12.3750           11/01/05
0440489557                 2.7500            12/01/05          00
3253005686                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10267351                   6.6250            244600.0000       100.0000
                           6.6250            244,464.97        ZZ
                           6.3750            1350.40           1
                           12.6250           1350.40           80
TEGA CAY         SC 29708  12.3750           10/28/05
0440489730                 2.7500            12/01/05          00
3253005865                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10267623                   6.6250            731250.0000       100.0000
                           6.6250            731,250.00        ZZ
                           6.3750            4037.11           1
                           12.6250           4037.11           75
ARLINGTON        VA 22206  12.3750           10/31/05
0440491108                 2.7500            12/01/05          00
3274035119                 2.5000            11/01/35          0.0000
0                          2.7500            11/01/12          11/01/12
N67/G02                    2.5000            12/01/12          12/01/12
25                         2.7500            0.0000            0.0000
A                          12.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     03                00
                           O                 0.0000

10268329                   6.8750            240000.0000       100.0000
                           6.8750            239,798.37        ZZ
                           6.6250            1576.63           1
                           12.8750           1576.63           80
EVERETT          WA 98204  12.6250           11/15/05
0426314910                 0.0000            01/01/06          00
0426314910                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10268427                   6.7500            140000.0000       100.0000
                           6.7500            140,000.00        ZZ
                           6.5000            787.50            2
                           12.7500           787.50            49
FT. LAUDERDALE   FL 33315  12.5000           11/16/05
0425867322                 0.0000            01/01/06          00
0425867322                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10268505                   6.6250            232000.0000       100.0000
                           6.6250            232,000.00        ZZ
                           6.3750            1280.83           1
                           12.6250           1280.83           80
DOVER TOWNSHIP   NJ 08753  12.3750           11/10/05
0426000006                 0.0000            01/01/06          00
0426000006                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10268523                   6.2500            544000.0000       100.0000
                           6.2500            544,000.00        ZZ
                           6.0000            2833.33           1
                           12.2500           2833.33           80
NORCO            CA 92860  12.0000           11/11/05
0426019667                 0.0000            01/01/06          00
0426019667                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10268625                   6.8750            170400.0000       100.0000
                           6.8750            170,400.00        ZZ
                           6.6250            976.25            1
                           12.8750           976.25            80
ENGLEWOOD        CO 80112  12.6250           11/11/05
0426113841                 0.0000            01/01/06          00
0426113841                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10268631                   6.8750            232800.0000       100.0000
                           6.8750            232,800.00        ZZ
                           6.6250            1333.75           1
                           12.8750           1333.75           80
DELRAY BEACH     FL 33444  12.6250           11/16/05
0426116794                 0.0000            01/01/06          00
0426116794                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10268647                   6.7500            200000.0000       100.0000
                           6.7500            199,940.41        ZZ
                           6.5000            1125.00           1
                           12.7500           1125.00           80
GIG HARBOR       WA 98335  12.5000           11/15/05
0426130936                 0.0000            01/01/06          00
0426130936                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10268675                   6.8750            136000.0000       100.0000
                           6.8750            135,885.75        ZZ
                           6.6250            893.42            1
                           12.8750           893.42            80
VANCOUVER        WA 98664  12.6250           11/11/05
0426243895                 0.0000            01/01/06          00
0426243895                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10268721                   5.7500            575000.0000       100.0000
                           5.7500            575,000.00        ZZ
                           5.5000            2755.21           1
                           11.7500           2755.21           53
LAGUNA BEACH     CA 92651  11.5000           11/10/05
0426288221                 0.0000            01/01/06          00
0426288221                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10268729                   6.5000            579000.0000       100.0000
                           6.5000            579,000.00        ZZ
                           6.2500            3136.25           1
                           12.5000           3136.25           58
MIAMI            FL 33175  12.2500           11/10/05
0426302154                 0.0000            01/01/06          00
0426302154                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10268815                   6.2500            430000.0000       100.0000
                           6.2500            430,000.00        ZZ
                           6.0000            2239.58           1
                           12.2500           2239.58           52
BONITA           CA 91902  12.0000           11/08/05
0426199006                 0.0000            01/01/06          00
0426199006                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10268839                   6.3750            435000.0000       100.0000
                           6.3750            434,597.11        ZZ
                           6.1250            2713.83           2
                           12.3750           2713.83           75
OYSTER BAY       NY 11735  12.1250           11/16/05
0426220000                 0.0000            01/01/06          00
0426220000                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10268847                   6.7500            157600.0000       100.0000
                           6.7500            157,600.00        ZZ
                           6.5000            886.50            1
                           12.7500           886.50            80
AURORA           CO 80017  12.5000           11/10/05
0426224341                 0.0000            01/01/06          00
0426224341                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10268895                   6.7500            109000.0000       100.0000
                           6.7500            109,000.00        ZZ
                           6.5000            613.13            1
                           12.7500           613.13            74
LEWISTON         ID 83501  12.5000           11/09/05
0425346178                 0.0000            01/01/06          00
0425346178                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10268915                   6.5000            290000.0000       100.0000
                           6.5000            289,737.83        ZZ
                           6.2500            1833.00           1
                           12.5000           1833.00           78
STANWOOD         WA 98292  12.2500           11/11/05
0425592938                 0.0000            01/01/06          00
0425592938                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10268927                   6.6250            99200.0000        100.0000
                           6.6250            99,112.48         ZZ
                           6.3750            635.19            1
                           12.6250           635.19            80
SPRING HILL      KS 66083  12.3750           11/10/05
0425645579                 0.0000            01/01/06          00
0425645579                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10272059                   6.5000            248000.0000       100.0000
                           6.5000            247,775.80        ZZ
                           6.2500            1567.53           1
                           12.5000           1567.53           68
WEST ORANGE      NJ 07052  12.2500           11/11/05
0426127478                 0.0000            01/01/06          00
0426127478                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10272101                   6.7500            270000.0000       100.0000
                           6.7500            270,000.00        ZZ
                           6.5000            1518.75           1
                           12.7500           1518.75           73
TEMECULA         CA 92592  12.5000           11/07/05
0426197828                 0.0000            01/01/06          00
0426197828                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10272103                   6.3750            209600.0000       100.0000
                           6.3750            209,600.00        ZZ
                           6.1250            1113.50           1
                           12.3750           1113.50           80
MODESTO          CA 95358  12.1250           11/07/05
0426198016                 0.0000            01/01/06          00
0426198016                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10272197                   6.6250            112800.0000       100.0000
                           6.6250            112,700.48        ZZ
                           6.3750            722.27            1
                           12.6250           722.27            80
HUFFMAN          TX 77336  12.3750           11/17/05
0426299467                 0.0000            01/01/06          00
0426299467                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10275191                   6.3750            228750.0000       100.0000
                           6.3750            228,538.13        ZZ
                           6.1250            1427.10           1
                           12.3750           1427.10           75
SACRAMENTO       CA 95820  12.1250           11/09/05
0426008744                 0.0000            01/01/06          00
0426008744                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10275199                   6.5000            332000.0000       100.0000
                           6.5000            332,000.00        ZZ
                           6.2500            1798.33           1
                           12.5000           1798.33           80
SACRAMENTO       CA 95828  12.2500           11/08/05
0426021085                 0.0000            01/01/06          00
0426021085                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10275219                   6.8750            1237500.0000      100.0000
                           6.8750            1,237,500.00      ZZ
                           6.6250            7089.84           1
                           12.8750           7089.84           75
NASHVILLE        TN 37215  12.6250           11/18/05
0426040275                 0.0000            01/01/06          00
0426040275                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10275229                   6.6250            302000.0000       100.0000
                           6.6250            301,733.55        ZZ
                           6.3750            1933.74           1
                           12.6250           1933.74           80
SOMERS POINT     NJ 08244  12.3750           11/18/05
0426060117                 0.0000            01/01/06          00
0426060117                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10275287                   6.6250            223050.0000       100.0000
                           6.6250            223,050.00        ZZ
                           6.3750            1231.42           1
                           12.6250           1231.42           95
WARRINGTON       PA 18976  12.3750           11/18/05
0426123048                 0.0000            01/01/06          01
0426123048                 0.0000            12/01/35          30.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10275339                   6.7500            88000.0000        100.0000
                           6.7500            88,000.00         ZZ
                           6.5000            495.00            1
                           12.7500           495.00            80
DALLAS           GA 30157  12.5000           11/18/05
0426174009                 0.0000            01/01/06          00
0426174009                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10275415                   6.6250            199600.0000       100.0000
                           6.6250            199,600.00        ZZ
                           6.3750            1101.96           1
                           12.6250           1101.96           80
LONGMONT         CO 80501  12.3750           11/18/05
0426233524                 0.0000            01/01/06          00
0426233524                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10275457                   6.7500            156000.0000       100.0000
                           6.7500            156,000.00        ZZ
                           6.5000            877.50            1
                           12.7500           877.50            80
DALLAS           GA 30157  12.5000           11/18/05
0426258208                 0.0000            01/01/06          00
0426258208                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10275471                   6.5000            89000.0000        100.0000
                           6.5000            88,871.62         ZZ
                           6.2500            562.54            1
                           12.5000           562.54            65
VERNON HILLS     IL 60061  12.2500           11/18/05
0426260667                 0.0000            01/01/06          00
0426260667                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10275473                   6.6250            258720.0000       100.0000
                           6.6250            258,720.00        ZZ
                           6.3750            1428.35           1
                           12.6250           1428.35           80
ALABASTER        AL 35007  12.3750           11/18/05
0426261889                 0.0000            01/01/06          00
0426261889                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10275555                   6.5000            42500.0000        100.0000
                           6.5000            42,461.58         ZZ
                           6.2500            268.63            1
                           12.5000           268.63            56
ROCKFORD         IL 61103  12.2500           11/18/05
0426333084                 0.0000            01/01/06          00
0426333084                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10275741                   6.8750            650000.0000       100.0000
                           6.8750            650,000.00        ZZ
                           6.6250            3723.96           1
                           12.8750           3723.96           77
CINCINNATI       OH 45208  12.6250           11/14/05
0425953692                 0.0000            01/01/06          00
0425953692                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277191                   6.1250            174400.0000       100.0000
                           6.1250            174,400.00        ZZ
                           5.8750            890.17            1
                           12.1250           890.17            80
BONNEY LAKE      WA 98391  11.8750           11/09/05
0424620672                 0.0000            01/01/06          00
0424620672                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10277355                   6.2500            359650.0000       100.0000
                           6.2500            359,650.00        ZZ
                           6.0000            1873.18           1
                           12.2500           1873.18           80
KIRKLAND         WA 98033  12.0000           11/11/05
0426073821                 0.0000            01/01/06          00
0426073821                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10277359                   6.5000            278000.0000       100.0000
                           6.5000            278,000.00        ZZ
                           6.2500            1505.83           1
                           12.5000           1505.83           75
BOYNTON BEACH    FL 33426  12.2500           11/15/05
0426089306                 0.0000            01/01/06          00
0426089306                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10277427                   6.5000            256000.0000       100.0000
                           6.5000            256,000.00        ZZ
                           6.2500            1386.67           1
                           12.5000           1386.67           80
SUMNER           WA 98390  12.2500           11/18/05
0426157533                 0.0000            01/01/06          00
0426157533                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10277479                   6.6250            181900.0000       100.0000
                           6.6250            181,900.00        ZZ
                           6.3750            1004.24           1
                           12.6250           1004.24           80
RIDGEFIELD       WA 98642  12.3750           11/10/05
0426170742                 0.0000            01/01/06          00
0426170742                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10277643                   6.3750            116250.0000       100.0000
                           6.3750            116,250.00        ZZ
                           6.1250            617.58            1
                           12.3750           617.58            75
WOBURN           MA 01880  12.1250           11/04/05
0426206348                 0.0000            01/01/06          00
0426206348                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10278449                   6.6250            440000.0000       100.0000
                           6.6250            439,611.80        T
                           6.3750            2817.37           1
                           11.6250           2817.37           80
FORT MYERS       FL 33913  11.3750           11/18/05
0440576783                 0.0000            01/01/06          00
90579944                   0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
A52/G02                    3.0000            01/01/13          01/01/13
25                         3.2500            0.0000            0.0000
A                          11.6250           6                 6
360                        E                 1.0000            1.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10278897                   6.8750            120000.0000       100.0000
                           6.8750            120,000.00        ZZ
                           6.6250            687.50            1
                           12.8750           687.50            75
SAINT CLAIR SHO  MI 48082  12.6250           11/22/05
0426355335                 0.0000            01/01/06          00
0426355335                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10278931                   6.5000            125000.0000       100.0000
                           6.5000            124,886.99        ZZ
                           6.2500            790.09            1
                           12.5000           790.09            60
MELBOURNE        FL 32901  12.2500           11/22/05
0426388195                 0.0000            01/01/06          00
0426388195                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10278941                   6.2500            372000.0000       100.0000
                           6.2500            372,000.00        ZZ
                           6.0000            1937.50           1
                           12.2500           1937.50           80
PASADENA         CA 91106  12.0000           11/16/05
0426402681                 0.0000            01/01/06          00
0426402681                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10279025                   6.3750            303600.0000       100.0000
                           6.3750            303,600.00        ZZ
                           6.1250            1612.88           1
                           12.3750           1612.88           80
SEATTLE          WA 98103  12.1250           11/17/05
0425762952                 0.0000            01/01/06          00
0425762952                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           O                 0.0000

10279151                   6.2500            280000.0000       100.0000
                           6.2500            280,000.00        ZZ
                           6.0000            1458.33           1
                           12.2500           1458.33           80
BROOKFIELD       CT 06804  12.0000           11/17/05
0426125159                 0.0000            01/01/06          00
0426125159                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10279223                   6.5000            452000.0000       100.0000
                           6.5000            452,000.00        ZZ
                           6.2500            2448.33           1
                           12.5000           2448.33           80
LA PALMA         CA 90623  12.2500           11/15/05
0426194189                 0.0000            01/01/06          00
0426194189                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10279265                   6.2500            138000.0000       100.0000
                           6.2500            138,000.00        ZZ
                           6.0000            718.75            1
                           12.2500           718.75            73
SUSANVILLE       CA 96130  12.0000           11/16/05
0426225975                 0.0000            01/01/06          00
0426225975                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10279297                   6.3750            681000.0000       100.0000
                           6.3750            681,000.00        ZZ
                           6.1250            3617.81           1
                           12.3750           3617.81           80
BERTHOUD         CO 80513  12.1250           11/17/05
0426248688                 0.0000            01/01/06          00
0426248688                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10279531                   7.0000            100000.0000       100.0000
                           7.0000            100,000.00        ZZ
                           6.7500            583.33            1
                           13.0000           583.33            46
PORT SAINT LUCI  FL 34952  12.7500           11/22/05
0426321105                 0.0000            01/01/06          00
0426321105                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          13.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10279585                   6.0000            136800.0000       100.0000
                           6.0000            136,663.81        ZZ
                           5.7500            820.19            1
                           12.0000           820.19            80
YELM             WA 98597  11.7500           11/16/05
0426340576                 0.0000            01/01/06          00
0426340576                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10280881                   6.6250            123200.0000       100.0000
                           6.6250            123,200.00        ZZ
                           6.3750            680.17            1
                           12.6250           680.17            80
MIAMI            FL 33143  12.3750           11/23/05
0426118162                 0.0000            01/01/06          00
0426118162                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10280901                   6.5000            718000.0000       100.0000
                           6.5000            717,350.92        ZZ
                           6.2500            4538.25           1
                           12.5000           4538.25           66
RICHMOND         VA 23221  12.2500           11/18/05
0426136750                 0.0000            01/01/06          00
0426136750                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10280969                   6.8750            276000.0000       100.0000
                           6.8750            275,768.13        ZZ
                           6.6250            1813.12           1
                           12.8750           1813.12           75
CLIFTON PARK     NY 12065  12.6250           11/23/05
0426202305                 0.0000            01/01/06          00
0426202305                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10281039                   6.5000            359500.0000       100.0000
                           6.5000            359,500.00        ZZ
                           6.2500            1947.29           1
                           12.5000           1947.29           80
FRAMINGHAM       MA 01702  12.2500           11/18/05
0426272282                 0.0000            01/01/06          00
0426272282                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10281143                   6.8750            396000.0000       100.0000
                           6.8750            396,000.00        ZZ
                           6.6250            2268.75           1
                           12.8750           2268.75           80
LITCHFIELD PARK  AZ 85340  12.6250           11/15/05
0426327805                 0.0000            01/01/06          00
0426327805                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10281149                   5.8750            480000.0000       100.0000
                           5.8750            480,000.00        ZZ
                           5.6250            2350.00           1
                           11.8750           2350.00           64
SAN JOSE         CA 95111  11.6250           11/10/05
0426329835                 0.0000            01/01/06          00
0426329835                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10281155                   6.7500            436000.0000       100.0000
                           6.7500            436,000.00        ZZ
                           6.5000            2452.50           1
                           12.7500           2452.50           80
NORTHRIDGE       CA 91325  12.5000           11/10/05
0426331872                 0.0000            01/01/06          00
0426331872                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10282161                   6.1250            400000.0000       100.0000
                           6.1250            400,000.00        ZZ
                           5.8750            2041.67           1
                           11.1250           2041.67           80
OCEANSIDE        CA 92054  10.8750           11/07/05
0440578912                 2.2500            01/01/06          00
16507321                   2.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
L21/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
3.8750                     1                 0
0.0000                     05                00
                           O                 0.0000

10282239                   6.1250            96720.0000        100.0000
                           6.1250            96,720.00         ZZ
                           5.8750            493.68            1
                           12.1250           493.68            80
AMERICAN FORK    UT 84003  11.8750           11/22/05
0426449302                 0.0000            01/01/06          00
0426449302                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10282305                   6.8750            379992.0000       100.0000
                           6.8750            379,992.00        ZZ
                           6.6250            2177.04           1
                           12.8750           2177.04           80
FORT LAUDERDALE  FL 33312  12.6250           11/28/05
0425655875                 0.0000            01/01/06          00
0425655875                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10282319                   6.0000            359650.0000       100.0000
                           6.0000            359,650.00        ZZ
                           5.7500            1798.25           1
                           12.0000           1798.25           80
ANTELOPE         CA 95843  11.7500           11/18/05
0425768090                 0.0000            01/01/06          00
0425768090                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10282371                   6.8750            322500.0000       100.0000
                           6.8750            322,500.00        ZZ
                           6.6250            1847.66           1
                           12.8750           1847.66           75
PUNTA GORDA      FL 33955  12.6250           11/28/05
0425972668                 0.0000            01/01/06          00
0425972668                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10282431                   6.6250            85000.0000        100.0000
                           6.6250            85,000.00         ZZ
                           6.3750            469.27            1
                           12.6250           469.27            23
NEW SMYRNA BEAC  FL 32169  12.3750           11/23/05
0426098422                 0.0000            01/01/06          00
0426098422                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10282457                   6.2500            168000.0000       100.0000
                           6.2500            168,000.00        ZZ
                           6.0000            875.00            1
                           12.2500           875.00            80
LARGO            FL 33771  12.0000           11/28/05
0426123295                 0.0000            01/01/06          00
0426123295                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10282511                   6.3750            204000.0000       100.0000
                           6.3750            204,000.00        ZZ
                           6.1250            1083.75           1
                           12.3750           1083.75           80
TUCSON           AZ 85745  12.1250           11/10/05
0426194312                 0.0000            01/01/06          00
0426194312                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10282547                   6.8750            352000.0000       100.0000
                           6.8750            352,000.00        ZZ
                           6.6250            2016.67           1
                           12.8750           2016.67           80
GILBERT          AZ 85233  12.6250           11/16/05
0426226395                 0.0000            01/01/06          00
0426226395                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10284821                   6.8750            468800.0000       100.0000
                           6.8750            468,406.15        TX
                           6.6250            3079.68           1
                           12.8750           3079.68           80
HOUSTON          TX 77090  12.6250           11/23/05
0426213609                 0.0000            01/01/06          00
0426213609                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10284827                   6.7500            776250.0000       100.0000
                           6.7500            775,078.12        ZZ
                           6.5000            4366.41           1
                           12.7500           4366.41           75
LONG GROVE       IL 60047  12.5000           11/23/05
0426220927                 0.0000            01/01/06          00
0426220927                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10284833                   6.7500            346000.0000       100.0000
                           6.7500            346,000.00        ZZ
                           6.5000            1946.25           1
                           11.7500           1946.25           79
DES MOINES       WA 98198  11.5000           11/23/05
0426226312                 0.0000            01/01/06          00
0426226312                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10284873                   6.8750            222400.0000       100.0000
                           6.8750            222,400.00        ZZ
                           6.6250            1274.17           1
                           12.8750           1274.17           80
MARENGO          IL 60152  12.6250           11/23/05
0426261707                 0.0000            01/01/06          00
0426261707                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10284941                   6.7500            232000.0000       100.0000
                           6.7500            232,000.00        ZZ
                           6.5000            1305.00           1
                           12.7500           1305.00           80
GOODYEAR         AZ 85338  12.5000           11/21/05
0426311130                 0.0000            01/01/06          00
0426311130                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10284947                   6.8750            244000.0000       100.0000
                           6.8750            244,000.00        ZZ
                           6.6250            1397.92           1
                           11.8750           1397.92           80
DES MOINES       WA 98198  11.6250           11/22/05
0426313367                 0.0000            01/01/06          00
0426313367                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10284979                   6.5000            99600.0000        100.0000
                           6.5000            99,600.00         ZZ
                           6.2500            539.50            1
                           12.5000           539.50            80
GOOSE CREEK      SC 29445  12.2500           11/29/05
0425010659                 0.0000            01/01/06          00
0425010659                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10285017                   6.5000            284800.0000       100.0000
                           6.5000            284,542.54        ZZ
                           6.2500            1800.13           1
                           12.5000           1800.13           80
ALMA             AR 72921  12.2500           11/23/05
0426327581                 0.0000            01/01/06          00
0426327581                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10285027                   6.3750            196000.0000       100.0000
                           6.3750            196,000.00        ZZ
                           6.1250            1041.25           1
                           12.3750           1041.25           80
SANFORD          NC 27330  12.1250           11/18/05
0426330858                 0.0000            01/01/06          00
0426330858                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10285101                   6.8750            320000.0000       100.0000
                           6.8750            320,000.00        ZZ
                           6.6250            1833.33           1
                           12.8750           1833.33           65
BOCA RATON       FL 33434  12.6250           11/23/05
0426387700                 0.0000            01/01/06          00
0426387700                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10285205                   6.6250            250000.0000       100.0000
                           6.6250            249,779.43        ZZ
                           6.3750            1600.78           2
                           12.6250           1600.78           46
WEST PALM BEACH  FL 33407  12.3750           11/22/05
0425987179                 0.0000            01/01/06          00
0425987179                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10285363                   6.8750            235326.0000       100.0000
                           6.8750            235,326.00        ZZ
                           6.6250            1348.22           1
                           12.8750           1348.22           80
COMMERCE CITY    CO 80022  12.6250           11/29/05
0426441424                 0.0000            01/01/06          00
0426441424                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10286789                   6.8750            202500.0000       100.0000
                           6.8750            202,500.00        ZZ
                           6.6250            1160.16           1
                           12.8750           1160.16           75
LAVEEN           AZ 85339  12.6250           11/17/05
0426294872                 0.0000            01/01/06          00
0426294872                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10286823                   6.8750            238400.0000       100.0000
                           6.8750            238,400.00        ZZ
                           6.6250            1365.83           1
                           12.8750           1365.83           80
LAVEEN           AZ 85339  12.6250           11/17/05
0426310157                 0.0000            01/01/06          00
0426310157                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10286831                   6.3750            199920.0000       100.0000
                           6.3750            199,920.00        ZZ
                           6.1250            1062.08           1
                           12.3750           1062.08           80
LONGMONT         CO 80501  12.1250           11/30/05
0426313953                 0.0000            01/01/06          00
0426313953                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10286841                   6.8750            240800.0000       100.0000
                           6.8750            240,800.00        ZZ
                           6.6250            1379.58           1
                           12.8750           1379.58           80
LAVEEN           AZ 85339  12.6250           11/28/05
0426319281                 0.0000            01/01/06          00
0426319281                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10286849                   6.5000            265000.0000       100.0000
                           6.5000            265,000.00        ZZ
                           6.2500            1435.42           1
                           12.5000           1435.42           68
POMONA           CA 91767  12.2500           11/21/05
0426327938                 0.0000            01/01/06          00
0426327938                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10286877                   6.8750            528000.0000       100.0000
                           6.8750            528,000.00        ZZ
                           6.6250            3025.00           1
                           12.8750           3025.00           80
EDEN PRAIRIE     MN 55344  12.6250           11/30/05
0426342713                 0.0000            01/01/06          00
0426342713                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10286943                   6.5000            474500.0000       100.0000
                           6.5000            474,500.00        ZZ
                           6.2500            2570.21           1
                           12.5000           2570.21           65
SOUTH SAN FRANC  CA 94080  12.2500           11/22/05
0426165015                 0.0000            01/01/06          00
0426165015                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10286945                   6.5000            400000.0000       100.0000
                           6.5000            400,000.00        ZZ
                           6.2500            2166.67           1
                           12.5000           2166.67           53
SAN BRUNO        CA 94066  12.2500           11/22/05
0426165924                 0.0000            01/01/06          00
0426165924                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10286947                   6.0000            158400.0000       100.0000
                           6.0000            158,400.00        ZZ
                           5.7500            792.00            1
                           12.0000           792.00            80
STEAMBOAT SPRIN  CO 80487  11.7500           11/30/05
0426166336                 0.0000            01/01/06          00
0426166336                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10287137                   6.2500            388000.0000       100.0000
                           6.2500            387,620.83        ZZ
                           6.0000            2388.98           1
                           12.2500           2388.98           80
CORONA           CA 92879  12.0000           11/23/05
0426217709                 0.0000            01/01/06          00
0426217709                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287167                   6.5000            250000.0000       100.0000
                           6.5000            249,774.00        ZZ
                           6.2500            1580.17           1
                           12.5000           1580.17           59
MERCED           CA 95348  12.2500           11/22/05
0426257804                 0.0000            01/01/06          00
0426257804                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10287199                   6.8750            146800.0000       100.0000
                           6.8750            146,800.00        ZZ
                           6.6250            841.04            1
                           12.8750           841.04            80
PUYALLUP         WA 98372  12.6250           11/29/05
0426286910                 0.0000            01/01/06          00
0426286910                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287233                   6.5000            196200.0000       100.0000
                           6.5000            196,022.63        ZZ
                           6.2500            1240.12           1
                           12.5000           1240.12           80
SUGAR LAND       TX 77478  12.2500           11/30/05
0426475612                 0.0000            01/01/06          00
0426475612                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10287261                   6.8750            188000.0000       100.0000
                           6.8750            188,000.00        ZZ
                           6.6250            1077.08           1
                           11.8750           1077.08           80
BURIEN           WA 98148  11.6250           11/28/05
0426509147                 0.0000            01/01/06          00
0426509147                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10287263                   6.3750            432000.0000       100.0000
                           6.3750            432,000.00        ZZ
                           6.1250            2295.00           1
                           12.3750           2295.00           59
CHINO HILLS      CA 91709  12.1250           11/22/05
0426510079                 0.0000            01/01/06          00
0426510079                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
E22/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10287507                   6.8750            144800.0000       100.0000
                           6.8750            144,800.00        ZZ
                           6.6250            829.58            1
                           12.8750           829.58            80
OAKLAND PARK     FL 33309  12.6250           11/30/05
0426107835                 0.0000            01/01/06          00
0426107835                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10288953                   6.6250            420000.0000       100.0000
                           6.6250            420,000.00        ZZ
                           6.3750            2318.75           1
                           12.6250           2318.75           75
LAKEWOOD         CA 90715  12.3750           11/21/05
0426196986                 0.0000            01/01/06          00
0426196986                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10289017                   6.5000            201600.0000       100.0000
                           6.5000            201,600.00        ZZ
                           6.2500            1092.00           1
                           12.5000           1092.00           80
PHOENIX          AZ 85032  12.2500           11/23/05
0426342333                 0.0000            01/01/06          00
0426342333                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10289027                   6.6250            150750.0000       100.0000
                           6.6250            150,750.00        ZZ
                           6.3750            832.27            1
                           12.6250           832.27            75
SPANAWAY         WA 98387  12.3750           11/26/05
0426365573                 0.0000            01/01/06          00
0426365573                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10289081                   6.0000            97000.0000        100.0000
                           6.0000            97,000.00         ZZ
                           5.7500            485.00            1
                           11.0000           485.00            45
WEST PALM BEACH  FL 33407  10.7500           12/01/05
0426443883                 0.0000            01/01/06          00
0426443883                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
E22/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           N                 0.0000

10292829                   6.2500            350000.0000       100.0000
                           6.2500            350,000.00        ZZ
                           6.0000            2155.01           4
                           11.2500           2155.01           24
LOS ANGELES      CA 90035  11.0000           11/29/05
0426332524                 0.0000            02/01/06          00
0426332524                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10294971                   6.6250            172000.0000       100.0000
                           6.6250            172,000.00        ZZ
                           6.3750            949.58            1
                           11.6250           949.58            80
LOVELAND         CO 80538  11.3750           11/29/05
0426523460                 0.0000            01/01/06          00
0426523460                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10294989                   5.8750            295680.0000       100.0000
                           5.8750            295,680.00        ZZ
                           5.6250            1447.60           1
                           10.8750           1447.60           80
OVILLA           TX 75154  10.6250           12/05/05
0426558284                 0.0000            01/01/06          00
0426558284                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
E22/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          10.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10295001                   6.3750            272000.0000       100.0000
                           6.3750            272,000.00        ZZ
                           6.1250            1445.00           1
                           12.3750           1445.00           80
LYNNWOOD         WA 98036  12.1250           11/29/05
0424490639                 0.0000            01/01/06          00
0424490639                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10295007                   6.3750            123314.0000       100.0000
                           6.3750            123,314.00        ZZ
                           6.1250            655.11            1
                           11.3750           655.11            95
VANCOUVER        WA 98682  11.1250           11/28/05
0425360971                 0.0000            01/01/06          04
0425360971                 0.0000            12/01/35          30.0000
0                          2.2500            12/01/12          12/01/12
E22/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10295115                   6.7500            329600.0000       100.0000
                           6.7500            329,600.00        ZZ
                           6.5000            1854.00           1
                           11.7500           1854.00           80
BALLWIN          MO 63021  11.5000           11/29/05
0426084851                 0.0000            01/01/06          00
0426084851                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
E22/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10295237                   6.8750            660000.0000       100.0000
                           6.8750            660,000.00        T
                           6.6250            3781.25           1
                           12.8750           3781.25           75
SOUTH LAKE TAHO  CA 96150  12.6250           11/29/05
0426288072                 0.0000            02/01/06          00
0426288072                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10295243                   6.5000            448000.0000       100.0000
                           6.5000            448,000.00        ZZ
                           6.2500            2831.66           4
                           12.5000           2831.66           69
WILMINGTON       NC 28401  12.2500           12/05/05
0426291290                 0.0000            02/01/06          00
0426291290                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10295267                   6.8750            139900.0000       100.0000
                           6.8750            139,900.00        ZZ
                           6.6250            801.51            1
                           12.8750           801.51            80
WEST PALM BEACH  FL 33407  12.6250           12/05/05
0426315354                 0.0000            01/01/06          00
0426315354                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10295277                   6.7500            112000.0000       100.0000
                           6.7500            112,000.00        ZZ
                           6.5000            630.00            1
                           12.7500           630.00            80
EAST HAVEN       CT 06512  12.5000           12/05/05
0426325593                 0.0000            01/01/06          00
0426325593                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10295285                   6.3750            181300.0000       100.0000
                           6.3750            181,300.00        ZZ
                           6.1250            963.16            1
                           12.3750           963.16            69
THORNTON         CO 80233  12.1250           11/30/05
0426334207                 0.0000            01/01/06          00
0426334207                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10295313                   6.7500            156000.0000       100.0000
                           6.7500            156,000.00        ZZ
                           6.5000            877.50            1
                           12.7500           877.50            80
PHOENIX          AZ 85017  12.5000           11/30/05
0426354197                 0.0000            02/01/06          00
0426354197                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10295353                   6.8750            550000.0000       100.0000
                           6.8750            550,000.00        ZZ
                           6.6250            3151.04           1
                           12.8750           3151.04           69
SEATTLE          WA 98112  12.6250           11/29/05
0426384210                 0.0000            01/01/06          00
0426384210                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10295369                   6.2500            260000.0000       100.0000
                           6.2500            260,000.00        ZZ
                           6.0000            1354.17           1
                           12.2500           1354.17           80
KIRKLAND         WA 98034  12.0000           12/01/05
0426401923                 0.0000            01/01/06          00
0426401923                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10295419                   7.6250            76500.0000        100.0000
                           7.6250            76,500.00         ZZ
                           7.3750            541.46            1
                           13.6250           541.46            90
BETTENDORF       IA 52722  13.3750           12/05/05
0426442679                 0.0000            02/01/06          04
0426442679                 0.0000            01/01/36          25.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10295495                   6.6250            112000.0000       100.0000
                           6.6250            112,000.00        ZZ
                           6.3750            618.33            1
                           12.6250           618.33            80
HOUSTON          TX 77090  12.3750           12/02/05
0426508511                 0.0000            01/01/06          00
0426508511                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10296789                   5.8750            999900.0000       100.0000
                           5.8750            998,880.55        ZZ
                           5.6250            5914.79           2
                           11.8750           5914.79           65
SAN LUIS OBISPO  CA 93401  11.6250           11/11/05
0440741692                 0.0000            01/01/06          00
9108573                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
808/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10296861                   6.5000            412500.0000       100.0000
                           6.5000            412,500.00        ZZ
                           6.2500            2234.38           2
                           12.5000           2234.38           75
INGLEWOOD        CA 90303  12.2500           11/16/05
0440739936                 0.0000            01/01/06          00
9515568                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
808/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296881                   6.1250            516800.0000       100.0000
                           6.1250            516,800.00        ZZ
                           5.8750            2637.83           1
                           12.1250           2637.83           80
PASADENA         CA 91104  11.8750           11/08/05
0440733566                 0.0000            01/01/06          00
9515759                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
808/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296887                   6.3750            577760.0000       100.0000
                           6.3750            577,224.87        ZZ
                           6.1250            3604.48           2
                           12.3750           3604.48           80
LOS ANGELES      CA 90027  12.1250           11/18/05
0440739910                 0.0000            01/01/06          00
9515779                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
808/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296889                   6.5000            525000.0000       100.0000
                           6.5000            525,000.00        ZZ
                           6.2500            2843.75           2
                           12.5000           2843.75           62
REDWOOD CITY     CA 94061  12.2500           11/21/05
0440739803                 0.0000            01/01/06          00
9515782                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
808/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10296911                   6.5000            520000.0000       100.0000
                           6.5000            520,000.00        ZZ
                           6.2500            2816.67           1
                           12.5000           2816.67           80
QUARTZ HILL ARE  CA 93536  12.2500           11/21/05
0440747228                 0.0000            01/01/06          00
9515965                    0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
808/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10296967                   6.1250            860000.0000       100.0000
                           6.1250            860,000.00        ZZ
                           5.8750            4389.58           1
                           12.1250           4389.58           80
DEL MAR          CA 92014  11.8750           11/16/05
0440739266                 0.0000            01/01/06          00
99661003618                0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
808/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297787                   6.6250            296000.0000       100.0000
                           6.6250            296,000.00        ZZ
                           6.3750            1634.17           1
                           12.6250           1634.17           80
STRATFORD        CT 06615  12.3750           12/06/05
0426033247                 0.0000            01/01/06          00
0426033247                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297837                   6.3750            718531.0000       100.0000
                           6.3750            718,531.00        ZZ
                           6.1250            3817.20           1
                           12.3750           3817.20           80
CARLSBAD         CA 92009  12.1250           12/02/05
0426213971                 0.0000            02/01/06          00
0426213971                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10297877                   6.0000            113425.0000       100.0000
                           6.0000            113,425.00        ZZ
                           5.7500            567.13            1
                           12.0000           567.13            67
AUBURN           CA 95602  11.7500           11/28/05
0426292207                 0.0000            01/01/06          00
0426292207                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10297879                   6.0000            113750.0000       100.0000
                           6.0000            113,750.00        ZZ
                           5.7500            568.75            1
                           12.0000           568.75            65
AUBURN           CA 95602  11.7500           11/28/05
0426292645                 0.0000            01/01/06          00
0426292645                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10297931                   6.6250            384000.0000       100.0000
                           6.6250            384,000.00        ZZ
                           6.3750            2120.00           1
                           12.6250           2120.00           80
SYCAMORE         IL 60178  12.3750           12/06/05
0426336293                 0.0000            02/01/06          00
0426336293                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298013                   6.5000            640000.0000       100.0000
                           6.5000            640,000.00        ZZ
                           6.2500            3466.67           1
                           12.5000           3466.67           80
BEAVERTON        OR 97007  12.2500           12/05/05
0426478376                 0.0000            01/01/06          00
0426478376                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298075                   6.5000            215200.0000       100.0000
                           6.5000            215,200.00        T
                           6.2500            1165.67           1
                           11.5000           1165.67           80
MERIDIAN         ID 83642  11.2500           12/05/05
0426516472                 0.0000            02/01/06          00
0426516472                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10303299                   6.8750            432000.0000       100.0000
                           6.8750            432,000.00        ZZ
                           6.6250            2475.00           1
                           11.8750           2475.00           80
ELK RIVER        MN 55330  11.6250           12/07/05
0440735132                 0.0000            02/01/06          00
05803012F                  0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
B39/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10303889                   6.7500            344500.0000       100.0000
                           6.7500            344,203.39        TX
                           6.5000            2234.42           1
                           12.7500           2234.42           65
AUSTIN           TX 78703  12.5000           12/02/05
0426373890                 0.0000            01/01/06          00
0426373890                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10303927                   6.7500            383000.0000       100.0000
                           6.7500            383,000.00        ZZ
                           6.5000            2154.38           2
                           12.7500           2154.38           73
WEST PATERSON    NJ 07424  12.5000           12/02/05
0426396164                 0.0000            02/01/06          00
0426396164                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10303969                   6.6250            184000.0000       100.0000
                           6.6250            184,000.00        ZZ
                           6.3750            1015.83           1
                           11.6250           1015.83           80
HAM LAKE         MN 55304  11.3750           12/02/05
0426427233                 0.0000            01/01/06          00
0426427233                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
E22/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10304039                   6.8750            119920.0000       100.0000
                           6.8750            119,920.00        ZZ
                           6.6250            687.04            1
                           11.8750           687.04            80
SELMA            TX 78154  11.6250           12/05/05
0426486064                 0.0000            01/01/06          00
0426486064                 0.0000            12/01/35          0.0000
0                          2.2500            12/01/12          12/01/12
E22/G02                    2.0000            01/01/13          01/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10304133                   6.6250            134550.0000       100.0000
                           6.6250            134,550.00        ZZ
                           6.3750            861.54            1
                           11.6250           861.54            65
SCOTTSDALE       AZ 85251  11.3750           12/02/05
0426548871                 0.0000            02/01/06          00
0426548871                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10305685                   6.2500            282400.0000       100.0000
                           6.2500            282,400.00        ZZ
                           6.0000            1470.83           1
                           11.2500           1470.83           80
SUN CITY         CA 92586  11.0000           12/02/05
0425996469                 0.0000            02/01/06          00
0425996469                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10305723                   6.7500            90640.0000        100.0000
                           6.7500            90,640.00         ZZ
                           6.5000            587.89            1
                           11.7500           587.89            80
OWATONNA         MN 55060  11.5000           12/08/05
0426182390                 0.0000            02/01/06          00
0426182390                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10305815                   6.6250            286400.0000       100.0000
                           6.6250            286,400.00        ZZ
                           6.3750            1581.17           1
                           12.6250           1581.17           80
HIGHLAND         UT 84003  12.3750           12/05/05
0426420253                 0.0000            02/01/06          00
0426420253                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10305841                   6.7500            975000.0000       100.0000
                           6.7500            975,000.00        ZZ
                           6.5000            5484.38           1
                           11.7500           5484.38           64
MILLBRAE         CA 94030  11.5000           12/05/05
0426450607                 0.0000            02/01/06          00
0426450607                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10305875                   6.7500            316000.0000       100.0000
                           6.7500            316,000.00        ZZ
                           6.5000            1777.50           1
                           12.7500           1777.50           80
FONTANA          CA 92337  12.5000           12/01/05
0426487187                 0.0000            02/01/06          00
0426487187                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10305899                   6.7500            156000.0000       100.0000
                           6.7500            156,000.00        ZZ
                           6.5000            877.50            1
                           11.7500           877.50            80
RENTON           WA 98056  11.5000           12/06/05
0426524500                 0.0000            02/01/06          00
0426524500                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10307785                   6.8750            228000.0000       100.0000
                           6.8750            228,000.00        ZZ
                           6.6250            1306.25           1
                           12.8750           1306.25           80
PHOENIX          AZ 85042  12.6250           12/01/05
0426311619                 0.0000            02/01/06          00
0426311619                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10307901                   5.8750            367000.0000       100.0000
                           5.8750            367,000.00        ZZ
                           5.6250            1796.77           1
                           11.8750           1796.77           64
BRADENTON (UNIV  FL 34201  11.6250           12/05/05
0426016838                 0.0000            02/01/06          00
0426016838                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10308109                   6.7500            123600.0000       100.0000
                           6.7500            123,600.00        ZZ
                           6.5000            695.25            1
                           11.7500           695.25            80
SANFORD          FL 32773  11.5000           12/09/05
0426501177                 0.0000            02/01/06          00
0426501177                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10308131                   6.5000            213700.0000       100.0000
                           6.5000            213,700.00        ZZ
                           6.2500            1157.54           1
                           11.5000           1157.54           75
TALKING ROCK     GA 30175  11.2500           12/05/05
0426512554                 0.0000            02/01/06          00
0426512554                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10308159                   6.3750            311800.0000       100.0000
                           6.3750            311,800.00        ZZ
                           6.1250            1656.44           1
                           11.3750           1656.44           51
RENO             NV 89511  11.1250           12/02/05
0426551073                 0.0000            02/01/06          00
0426551073                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10308163                   6.7500            345000.0000       100.0000
                           6.7500            345,000.00        ZZ
                           6.5000            1940.63           1
                           11.7500           1940.63           75
ARRINGTON        TN 37014  11.5000           12/05/05
0426555769                 0.0000            02/01/06          00
0426555769                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10308207                   6.3750            136500.0000       100.0000
                           6.3750            136,500.00        ZZ
                           6.1250            725.16            1
                           11.3750           725.16            61
CHARLESTON       SC 29414  11.1250           12/09/05
0426624896                 0.0000            02/01/06          00
0426624896                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10310273                   6.7500            340000.0000       100.0000
                           6.7500            340,000.00        ZZ
                           6.5000            1912.50           1
                           11.7500           1912.50           80
CASTAIC          CA 91384  11.5000           12/07/05
0426533543                 0.0000            02/01/06          00
0426533543                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10310317                   6.8750            144000.0000       100.0000
                           6.8750            144,000.00        ZZ
                           6.6250            825.00            1
                           11.8750           825.00            80
KENNESAW         GA 30144  11.6250           12/09/05
0426570800                 0.0000            02/01/06          00
0426570800                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10310335                   6.8750            133500.0000       100.0000
                           6.8750            133,500.00        ZZ
                           6.6250            877.00            1
                           11.8750           877.00            80
LEWISTON         ID 83501  11.6250           12/07/05
0426594552                 0.0000            02/01/06          00
0426594552                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10310417                   6.7500            388000.0000       100.0000
                           6.7500            388,000.00        ZZ
                           6.5000            2182.50           1
                           12.7500           2182.50           80
NORWALK          CT 06851  12.5000           12/12/05
0426002838                 0.0000            02/01/06          00
0426002838                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10310457                   6.8750            449080.0000       100.0000
                           6.8750            449,080.00        ZZ
                           6.6250            2572.85           1
                           12.8750           2572.85           80
HUNTINGTON       NY 11743  12.6250           12/12/05
0426159844                 0.0000            02/01/06          00
0426159844                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10310711                   6.7500            192800.0000       100.0000
                           6.7500            192,800.00        ZZ
                           6.5000            1084.50           1
                           11.7500           1084.50           80
SUMMERVILLE      SC 29485  11.5000           12/12/05
0426481669                 0.0000            02/01/06          00
0426481669                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10314175                   6.7500            190400.0000       100.0000
                           6.7500            190,400.00        ZZ
                           6.5000            1071.00           1
                           12.7500           1071.00           80
WALDORF          MD 20601  12.5000           12/05/05
0426152153                 0.0000            01/01/06          00
0426152153                 0.0000            12/01/35          0.0000
0                          3.2500            12/01/12          12/01/12
E22/G02                    3.0000            01/01/13          01/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10314201                   6.7500            136451.0000       100.0000
                           6.7500            136,451.00        ZZ
                           6.5000            767.54            1
                           11.7500           767.54            90
NAMPA            ID 83686  11.5000           12/05/05
0426260329                 0.0000            02/01/06          04
0426260329                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10314289                   6.5000            268000.0000       100.0000
                           6.5000            268,000.00        ZZ
                           6.2500            1451.67           1
                           12.5000           1451.67           80
PHOENIX          AZ 85085  12.2500           12/05/05
0426407508                 0.0000            02/01/06          00
0426407508                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10314329                   6.7500            332000.0000       100.0000
                           6.7500            332,000.00        ZZ
                           6.5000            1867.50           1
                           12.7500           1867.50           80
AURORA           CO 80018  12.5000           12/08/05
0426451621                 0.0000            02/01/06          00
0426451621                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10314351                   6.6250            281600.0000       100.0000
                           6.6250            281,600.00        ZZ
                           6.3750            1554.67           1
                           11.6250           1554.67           80
PASO ROBLES      CA 93446  11.3750           11/30/05
0426476792                 0.0000            02/01/06          00
0426476792                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10314355                   6.8750            238400.0000       100.0000
                           6.8750            238,400.00        ZZ
                           6.6250            1365.83           1
                           12.8750           1365.83           80
NEWBURGH         NY 12550  12.6250           12/13/05
0426479457                 0.0000            02/01/06          00
0426479457                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314437                   6.5000            428000.0000       100.0000
                           6.5000            428,000.00        ZZ
                           6.2500            2318.33           1
                           11.5000           2318.33           80
EVERETT          WA 98205  11.2500           12/06/05
0426539342                 0.0000            02/01/06          00
0426539342                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10314465                   6.8750            70400.0000        100.0000
                           6.8750            70,400.00         ZZ
                           6.6250            403.33            1
                           11.8750           403.33            80
SAINT LOUIS      MO 63139  11.6250           12/13/05
0426559746                 0.0000            02/01/06          00
0426559746                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10314477                   6.3750            484000.0000       100.0000
                           6.3750            484,000.00        ZZ
                           6.1250            2571.25           1
                           11.3750           2571.25           80
MARTINEZ         CA 94553  11.1250           12/08/05
0426566105                 0.0000            02/01/06          00
0426566105                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10316273                   6.7500            504000.0000       100.0000
                           6.7500            504,000.00        ZZ
                           6.5000            2835.00           1
                           11.7500           2835.00           80
SAN JOSE         CA 95125  11.5000           12/05/05
0426305538                 0.0000            02/01/06          00
0426305538                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           O                 0.0000

10316277                   6.7500            256000.0000       100.0000
                           6.7500            256,000.00        ZZ
                           6.5000            1440.00           3
                           11.7500           1440.00           42
SEATTLE          WA 98112  11.5000           12/07/05
0426308284                 0.0000            02/01/06          00
0426308284                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10316391                   7.0000            650000.0000       100.0000
                           7.0000            650,000.00        ZZ
                           6.7500            3791.67           1
                           13.0000           3791.67           65
MILLBRAE         CA 94030  12.7500           12/05/05
0426450581                 0.0000            02/01/06          00
0426450581                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          13.0000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10316461                   6.6250            200000.0000       100.0000
                           6.6250            200,000.00        ZZ
                           6.3750            1280.62           1
                           11.6250           1280.62           80
PALM BAY         FL 32909  11.3750           12/14/05
0426506226                 0.0000            02/01/06          00
0426506226                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10316613                   6.8750            199200.0000       100.0000
                           6.8750            199,200.00        ZZ
                           6.6250            1308.60           1
                           11.8750           1308.60           80
ADDISON          IL 60101  11.6250           12/14/05
0426591673                 0.0000            02/01/06          00
0426591673                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10316659                   6.7500            264000.0000       100.0000
                           6.7500            264,000.00        ZZ
                           6.5000            1485.00           1
                           11.7500           1485.00           80
MIAMI            FL 33178  11.5000           12/14/05
0426661526                 0.0000            02/01/06          00
0426661526                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10317719                   6.6250            268000.0000       100.0000
                           6.6250            268,000.00        ZZ
                           6.3750            1479.58           1
                           12.6250           1479.58           80
STAMFORD         CT 06902  12.3750           12/15/05
0426017075                 0.0000            02/01/06          00
0426017075                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10317771                   6.5000            168000.0000       100.0000
                           6.5000            168,000.00        ZZ
                           6.2500            910.00            1
                           12.5000           910.00            80
HOUSTON          TX 77006  12.2500           12/15/05
0426281986                 0.0000            02/01/06          00
0426281986                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10317779                   6.8750            363000.0000       100.0000
                           6.8750            363,000.00        ZZ
                           6.6250            2079.69           1
                           11.8750           2079.69           74
BATON ROUGE      LA 70808  11.6250           12/15/05
0426301669                 0.0000            02/01/06          00
0426301669                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10317839                   5.6250            328250.0000       100.0000
                           5.6250            328,250.00        ZZ
                           5.3750            1889.59           4
                           10.6250           1889.59           65
POMONA           CA 91768  10.3750           12/07/05
0426431763                 0.0000            02/01/06          00
0426431763                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10317845                   5.6250            409500.0000       100.0000
                           5.6250            409,500.00        ZZ
                           5.3750            2357.31           4
                           10.6250           2357.31           65
POMONA           CA 91766  10.3750           12/07/05
0426438503                 0.0000            02/01/06          00
0426438503                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          10.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10317857                   6.6250            204000.0000       100.0000
                           6.6250            204,000.00        ZZ
                           6.3750            1126.25           1
                           11.6250           1126.25           65
DESTIN           FL 32541  11.3750           12/15/05
0426451001                 0.0000            02/01/06          00
0426451001                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           N                 0.0000

10317883                   6.6250            316000.0000       100.0000
                           6.6250            316,000.00        ZZ
                           6.3750            1744.58           1
                           11.6250           1744.58           80
RIVERBANK        CA 95367  11.3750           12/07/05
0426481909                 0.0000            02/01/06          00
0426481909                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10317905                   6.8750            87200.0000        100.0000
                           6.8750            87,200.00         ZZ
                           6.6250            499.58            1
                           11.8750           499.58            80
BALLWIN          MO 63021  11.6250           12/15/05
0426503090                 0.0000            02/01/06          00
0426503090                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10317975                   6.7500            111920.0000       100.0000
                           6.7500            111,920.00        ZZ
                           6.5000            629.55            1
                           11.7500           629.55            80
HERMITAGE        TN 37076  11.5000           12/15/05
0426571089                 0.0000            02/01/06          00
0426571089                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10318051                   6.8750            196000.0000       100.0000
                           6.8750            196,000.00        ZZ
                           6.6250            1122.92           1
                           11.8750           1122.92           80
DENVER           CO 80205  11.6250           12/15/05
0426644969                 0.0000            02/01/06          00
0426644969                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319645                   6.3750            172000.0000       100.0000
                           6.3750            172,000.00        ZZ
                           6.1250            913.75            1
                           11.3750           913.75            80
FLETCHER         NC 28732  11.1250           12/16/05
0425762440                 0.0000            02/01/06          00
0425762440                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319683                   6.2500            94320.0000        100.0000
                           6.2500            94,320.00         ZZ
                           6.0000            491.25            1
                           11.2500           491.25            80
DENVER           CO 80231  11.0000           12/16/05
0426105342                 0.0000            02/01/06          00
0426105342                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10319687                   6.7500            280000.0000       100.0000
                           6.7500            280,000.00        ZZ
                           6.5000            1575.00           1
                           12.7500           1575.00           80
NORWALK          CT 06854  12.5000           12/16/05
0426108957                 0.0000            02/01/06          00
0426108957                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10319771                   6.7500            260000.0000       100.0000
                           6.7500            260,000.00        ZZ
                           6.5000            1462.50           1
                           12.7500           1462.50           80
BARTLETT         IL 60103  12.5000           12/12/05
0426304531                 0.0000            02/01/06          00
0426304531                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319797                   6.8750            568000.0000       100.0000
                           6.8750            568,000.00        ZZ
                           6.6250            3731.36           1
                           11.8750           3731.36           80
LADY LAKE        FL 32159  11.6250           12/12/05
0426357075                 0.0000            02/01/06          00
0426357075                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319845                   6.1250            132800.0000       100.0000
                           6.1250            132,800.00        ZZ
                           5.8750            677.83            1
                           12.1250           677.83            80
DENVER           CO 80221  11.8750           12/12/05
0426412730                 0.0000            02/01/06          00
0426412730                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10319855                   6.3750            290000.0000       100.0000
                           6.3750            290,000.00        ZZ
                           6.1250            1540.63           1
                           11.3750           1540.63           73
GARDNERVILLE     NV 89460  11.1250           12/12/05
0426426136                 0.0000            02/01/06          00
0426426136                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10319889                   7.0000            312000.0000       100.0000
                           7.0000            312,000.00        ZZ
                           6.7500            1820.00           1
                           12.0000           1820.00           80
MATTESON         IL 60443  11.7500           12/16/05
0426460101                 0.0000            02/01/06          00
0426460101                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10319965                   6.6250            134400.0000       100.0000
                           6.6250            134,400.00        ZZ
                           6.3750            860.58            1
                           11.6250           860.58            80
HILLSBORO        OR 97124  11.3750           12/13/05
0426510558                 0.0000            02/01/06          00
0426510558                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320037                   6.6250            196431.0000       100.0000
                           6.6250            196,431.00        ZZ
                           6.3750            1084.46           1
                           11.6250           1084.46           80
HOLLY SPRINGS    GA 30115  11.3750           12/16/05
0426559381                 0.0000            02/01/06          00
0426559381                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10320045                   6.6250            112800.0000       100.0000
                           6.6250            112,800.00        ZZ
                           6.3750            622.75            2
                           11.6250           622.75            80
SPOKANE          WA 99205  11.3750           12/13/05
0426562294                 0.0000            02/01/06          00
0426562294                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10320071                   6.6250            160760.0000       100.0000
                           6.6250            160,760.00        ZZ
                           6.3750            887.53            1
                           11.6250           887.53            80
COVINGTON        WA 98042  11.3750           12/14/05
0426580643                 0.0000            02/01/06          00
0426580643                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10320093                   6.3750            187500.0000       100.0000
                           6.3750            187,500.00        ZZ
                           6.1250            996.09            1
                           11.3750           996.09            75
EVERETT          WA 98201  11.1250           12/13/05
0426597811                 0.0000            02/01/06          00
0426597811                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10320109                   7.2500            116000.0000       100.0000
                           7.2500            116,000.00        ZZ
                           7.0000            700.83            1
                           12.2500           700.83            47
CAPE CORAL       FL 33990  12.0000           12/12/05
0426605853                 0.0000            02/01/06          00
0426605853                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320119                   6.3750            174000.0000       100.0000
                           6.3750            174,000.00        ZZ
                           6.1250            924.38            1
                           11.3750           924.38            80
PUYALLUP         WA 98374  11.1250           12/13/05
0426612305                 0.0000            02/01/06          00
0426612305                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320145                   7.0000            187200.0000       100.0000
                           7.0000            187,200.00        ZZ
                           6.7500            1092.00           1
                           12.0000           1092.00           80
FRUITA           CO 81521  11.7500           12/16/05
0426629036                 0.0000            02/01/06          00
0426629036                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10320151                   7.2500            492000.0000       100.0000
                           7.2500            492,000.00        ZZ
                           7.0000            2972.50           1
                           12.2500           2972.50           80
FORESTHILL       CA 95631  12.0000           12/08/05
0426632378                 0.0000            02/01/06          00
0426632378                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         5.2500            0.0000            0.0000
A                          9.2500            12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10320157                   6.5000            327200.0000       100.0000
                           6.5000            327,200.00        ZZ
                           6.2500            1772.33           1
                           11.5000           1772.33           80
SANTA ROSA       CA 95404  11.2500           12/12/05
0426645529                 0.0000            02/01/06          00
0426645529                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10320209                   6.8750            140000.0000       100.0000
                           6.8750            140,000.00        ZZ
                           6.6250            919.70            1
                           11.8750           919.70            80
MORRISON         CO 80465  11.6250           12/16/05
0426734695                 0.0000            02/01/06          00
0426734695                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323505                   6.2500            228345.0000       100.0000
                           6.2500            228,345.00        ZZ
                           6.0000            1189.30           1
                           12.2500           1189.30           80
AURORA           CO 80016  12.0000           12/19/05
0426094058                 0.0000            02/01/06          00
0426094058                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10323553                   7.2500            164800.0000       100.0000
                           7.2500            164,800.00        ZZ
                           7.0000            995.67            1
                           12.2500           995.67            80
PHOENIX          AZ 85017  12.0000           12/12/05
0426262374                 0.0000            02/01/06          00
0426262374                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323601                   6.5000            138400.0000       100.0000
                           6.5000            138,400.00        ZZ
                           6.2500            874.78            1
                           11.5000           874.78            80
CLAVERACK        NY 12513  11.2500           12/19/05
0426341889                 0.0000            02/01/06          00
0426341889                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10323645                   6.5000            163500.0000       100.0000
                           6.5000            163,500.00        ZZ
                           6.2500            885.63            1
                           11.5000           885.63            77
DENVER           CO 80205  11.2500           12/13/05
0426402590                 0.0000            02/01/06          00
0426402590                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10323679                   6.6250            228000.0000       100.0000
                           6.6250            228,000.00        ZZ
                           6.3750            1258.75           1
                           11.6250           1258.75           80
DEBARY           FL 32713  11.3750           12/14/05
0426437018                 0.0000            02/01/06          00
0426437018                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10323857                   6.7500            500000.0000       100.0000
                           6.7500            500,000.00        ZZ
                           6.5000            2812.50           2
                           11.7500           2812.50           65
VENTURA          CA 93003  11.5000           12/13/05
0426558151                 0.0000            02/01/06          00
0426558151                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10323891                   6.1250            360000.0000       100.0000
                           6.1250            360,000.00        ZZ
                           5.8750            1837.50           1
                           11.1250           1837.50           62
SAN JOSE         CA 95116  10.8750           12/09/05
0426579017                 0.0000            02/01/06          00
0426579017                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10323945                   6.7500            186750.0000       100.0000
                           6.7500            186,750.00        ZZ
                           6.5000            1050.47           1
                           11.7500           1050.47           75
CARMEL           IN 46032  11.5000           12/19/05
0426608188                 0.0000            02/01/06          00
0426608188                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10323993                   6.7500            288000.0000       100.0000
                           6.7500            288,000.00        ZZ
                           6.5000            1620.00           2
                           11.7500           1620.00           80
BRIDGEPORT       CT 06611  11.5000           12/19/05
0426641155                 0.0000            02/01/06          00
0426641155                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10324023                   7.3750            98400.0000        100.0000
                           7.3750            98,400.00         ZZ
                           7.1250            604.75            1
                           12.3750           604.75            80
LAKE WORTH       FL 33460  12.1250           12/19/05
0426665972                 0.0000            02/01/06          00
0426665972                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10324025                   7.3750            175200.0000       100.0000
                           7.3750            175,200.00        ZZ
                           7.1250            1076.75           2
                           12.3750           1076.75           80
WEST PALM BEACH  FL 33407  12.1250           12/19/05
0426665980                 0.0000            02/01/06          00
0426665980                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10324089                   6.8750            237069.0000       100.0000
                           6.8750            237,069.00        ZZ
                           6.6250            1358.21           1
                           11.8750           1358.21           80
DACONO           CO 80514  11.6250           12/19/05
0426771861                 0.0000            02/01/06          00
0426771861                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10326241                   6.3750            399500.0000       100.0000
                           6.3750            399,500.00        ZZ
                           6.1250            2492.36           1
                           11.3750           2492.36           29
COLTS NECK       NJ 07722  11.1250           12/20/05
0426125571                 0.0000            02/01/06          00
0426125571                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326257                   6.7500            446400.0000       100.0000
                           6.7500            446,400.00        TX
                           6.5000            2895.34           1
                           12.7500           2895.34           80
HURST            TX 76054  12.5000           12/15/05
0426212262                 0.0000            02/01/06          00
0426212262                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10326303                   6.8750            147200.0000       100.0000
                           6.8750            147,200.00        ZZ
                           6.6250            843.33            1
                           11.8750           843.33            80
COLORADO SPRING  CO 80915  11.6250           12/15/05
0426621512                 0.0000            02/01/06          00
0426621512                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10326335                   6.6250            650000.0000       100.0000
                           6.6250            650,000.00        ZZ
                           6.3750            3588.54           1
                           11.6250           3588.54           70
RENO             NV 89509  11.3750           12/14/05
0426646410                 0.0000            02/01/06          00
0426646410                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10326361                   7.2500            142800.0000       100.0000
                           7.2500            142,800.00        ZZ
                           7.0000            974.15            1
                           13.2500           974.15            80
PUYALLUP         WA 98372  13.0000           12/15/05
0426402145                 0.0000            02/01/06          00
0426402145                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          13.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10326377                   7.3750            220000.0000       100.0000
                           7.3750            220,000.00        ZZ
                           7.1250            1352.08           2
                           13.3750           1352.08           80
ATLANTA          GA 30317  13.1250           12/20/05
0426429825                 0.0000            02/01/06          00
0426429825                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          13.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10326403                   6.6250            135000.0000       100.0000
                           6.6250            135,000.00        ZZ
                           6.3750            864.42            1
                           11.6250           864.42            43
EAST HAVEN       CT 06513  11.3750           12/15/05
0426460358                 0.0000            02/01/06          00
0426460358                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10326449                   6.5000            125600.0000       100.0000
                           6.5000            125,600.00        ZZ
                           6.2500            680.33            1
                           11.5000           680.33            80
PROVO            UT 84604  11.2500           12/13/05
0426516670                 0.0000            02/01/06          00
0426516670                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10326455                   6.6250            384000.0000       100.0000
                           6.6250            384,000.00        ZZ
                           6.3750            2120.00           1
                           11.6250           2120.00           80
HEMET            CA 92544  11.3750           12/15/05
0426518767                 0.0000            02/01/06          00
0426518767                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326467                   7.2500            150400.0000       100.0000
                           7.2500            150,400.00        ZZ
                           7.0000            908.67            1
                           12.2500           908.67            80
PORT ORCHARD     WA 98366  12.0000           12/13/05
0426530630                 0.0000            02/01/06          00
0426530630                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326501                   7.0000            211200.0000       100.0000
                           7.0000            211,200.00        ZZ
                           6.7500            1232.00           1
                           12.0000           1232.00           80
COMMERCE CITY    CO 80022  11.7500           12/20/05
0426543310                 0.0000            02/01/06          00
0426543310                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10326517                   6.7500            532000.0000       100.0000
                           6.7500            532,000.00        ZZ
                           6.5000            2992.50           4
                           11.7500           2992.50           70
SPRING VALLEY    CA 91977  11.5000           12/08/05
0426550422                 0.0000            02/01/06          00
0426550422                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10326543                   6.5000            460000.0000       100.0000
                           6.5000            460,000.00        ZZ
                           6.2500            2491.67           1
                           11.5000           2491.67           80
VENTURA          CA 93003  11.2500           12/12/05
0426564894                 0.0000            02/01/06          00
0426564894                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326569                   7.5000            252000.0000       100.0000
                           7.5000            252,000.00        ZZ
                           7.2500            1575.00           1
                           12.5000           1575.00           80
WHEATLAND        CA 95692  12.2500           12/15/05
0426580452                 0.0000            02/01/06          00
0426580452                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10326597                   6.5000            170400.0000       100.0000
                           6.5000            170,400.00        ZZ
                           6.2500            923.00            2
                           11.5000           923.00            80
TACOMA           WA 98409  11.2500           12/16/05
0426594933                 0.0000            02/01/06          00
0426594933                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10326623                   6.6250            147600.0000       100.0000
                           6.6250            147,600.00        ZZ
                           6.3750            814.88            1
                           11.6250           814.88            80
LAS VEGAS        NV 89128  11.3750           12/15/05
0426615357                 0.0000            02/01/06          00
0426615357                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10326627                   6.0000            427116.0000       100.0000
                           6.0000            427,116.00        ZZ
                           5.7500            2560.78           1
                           11.0000           2560.78           80
PELHAM           NH 03076  10.7500           12/20/05
0426615969                 0.0000            02/01/06          00
0426615969                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10326695                   6.7500            424000.0000       100.0000
                           6.7500            424,000.00        ZZ
                           6.5000            2385.00           1
                           11.7500           2385.00           80
SNOHOMISH        WA 98296  11.5000           12/15/05
0426701330                 0.0000            02/01/06          00
0426701330                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10326709                   6.8750            576000.0000       100.0000
                           6.8750            576,000.00        ZZ
                           6.6250            3300.00           1
                           11.8750           3300.00           80
BURBANK          CA 91505  11.6250           12/15/05
0426714697                 0.0000            02/01/06          00
0426714697                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329125                   6.8750            580000.0000       100.0000
                           6.8750            580,000.00        ZZ
                           6.6250            3322.92           1
                           11.8750           3322.92           74
SAN JOSE         CA 95129  11.6250           12/09/05
0426589826                 0.0000            02/01/06          00
0426589826                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329169                   6.8750            182000.0000       100.0000
                           6.8750            182,000.00        ZZ
                           6.6250            1042.71           1
                           11.8750           1042.71           78
LITTLETON        CO 80127  11.6250           12/16/05
0426613394                 0.0000            02/01/06          00
0426613394                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329219                   6.2500            284000.0000       100.0000
                           6.2500            284,000.00        ZZ
                           6.0000            1479.17           1
                           11.2500           1479.17           80
IONE             CA 95640  11.0000           12/08/05
0426648200                 0.0000            02/01/06          00
0426648200                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329237                   7.6250            199710.0000       100.0000
                           7.6250            199,710.00        ZZ
                           7.3750            1413.53           1
                           13.6250           1413.53           90
CORAL SPRINGS    FL 33076  13.3750           12/21/05
0426656781                 0.0000            02/01/06          10
0426656781                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.6250            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10329241                   6.6250            98400.0000        100.0000
                           6.6250            98,400.00         ZZ
                           6.3750            543.25            1
                           11.6250           543.25            80
NASHVILLE        TN 37210  11.3750           12/21/05
0426659991                 0.0000            02/01/06          00
0426659991                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10329259                   6.8750            311920.0000       100.0000
                           6.8750            311,920.00        ZZ
                           6.6250            1787.04           1
                           12.8750           1787.04           80
GILBERT          AZ 85233  12.6250           12/15/05
0426675963                 0.0000            02/01/06          00
0426675963                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10329271                   6.8750            275000.0000       100.0000
                           6.8750            275,000.00        ZZ
                           6.6250            1575.52           1
                           11.8750           1575.52           64
GLENDALE         AZ 85307  11.6250           12/15/05
0426694311                 0.0000            02/01/06          00
0426694311                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10329289                   6.8750            380000.0000       100.0000
                           6.8750            380,000.00        ZZ
                           6.6250            2177.08           1
                           11.8750           2177.08           71
OLD HICKORY      TN 37138  11.6250           12/16/05
0426709424                 0.0000            02/01/06          00
0426709424                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329315                   6.3750            144000.0000       100.0000
                           6.3750            144,000.00        ZZ
                           6.1250            765.00            1
                           11.3750           765.00            80
EDMONDS          WA 98026  11.1250           12/19/05
0426739702                 0.0000            02/01/06          00
0426739702                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10329391                   6.5000            400000.0000       100.0000
                           6.5000            400,000.00        ZZ
                           6.2500            2166.67           1
                           11.5000           2166.67           80
PALMDALE         CA 93551  11.2500           12/14/05
0426270872                 0.0000            02/01/06          00
0426270872                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10329547                   7.1250            147549.0000       100.0000
                           7.1250            147,549.00        ZZ
                           6.8750            994.06            1
                           12.1250           994.06            80
PALM BAY         FL 32907  11.8750           12/21/05
0426490769                 0.0000            02/01/06          00
0426490769                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10329579                   6.1250            140000.0000       100.0000
                           6.1250            140,000.00        ZZ
                           5.8750            714.58            2
                           12.1250           714.58            60
CHICAGO          IL 60651  11.8750           12/16/05
0426513701                 0.0000            02/01/06          00
0426513701                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329607                   6.6250            259000.0000       100.0000
                           6.6250            259,000.00        ZZ
                           6.3750            1429.90           2
                           11.6250           1429.90           68
CITRUS HEIGHTS   CA 95610  11.3750           12/15/05
0426532222                 0.0000            02/01/06          00
0426532222                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10329611                   6.3750            345000.0000       100.0000
                           6.3750            345,000.00        ZZ
                           6.1250            1832.81           1
                           11.3750           1832.81           75
CHICAGO          IL 60645  11.1250           12/16/05
0426537387                 0.0000            02/01/06          00
0426537387                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10329657                   6.1250            201000.0000       100.0000
                           6.1250            201,000.00        ZZ
                           5.8750            1025.94           1
                           11.1250           1025.94           60
CENTRAL POINT    OR 97502  10.8750           12/15/05
0426563433                 0.0000            02/01/06          00
0426563433                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10329695                   6.8750            395000.0000       100.0000
                           6.8750            395,000.00        ZZ
                           6.6250            2263.02           1
                           12.8750           2263.02           74
BOTHELL          WA 98011  12.6250           12/12/05
0426589529                 0.0000            02/01/06          00
0426589529                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10332549                   6.8750            500000.0000       100.0000
                           6.8750            500,000.00        ZZ
                           6.6250            3284.64           1
                           12.8750           3284.64           79
SANTA CLARITA    CA 91390  12.6250           12/05/05
0426211389                 0.0000            02/01/06          00
0426211389                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10332567                   7.0000            180000.0000       100.0000
                           7.0000            180,000.00        ZZ
                           6.7500            1050.00           1
                           12.0000           1050.00           80
THORNTON         CO 80241  11.7500           12/22/05
0426318382                 0.0000            02/01/06          00
0426318382                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10332581                   7.1250            193600.0000       100.0000
                           7.1250            193,600.00        ZZ
                           6.8750            1149.50           1
                           12.1250           1149.50           80
LAS VEGAS        NV 89131  11.8750           12/15/05
0426349056                 0.0000            02/01/06          00
0426349056                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10332681                   6.8750            60750.0000        100.0000
                           6.8750            60,750.00         ZZ
                           6.6250            348.05            1
                           11.8750           348.05            75
RENTON           WA 98059  11.6250           12/19/05
0426511085                 0.0000            02/01/06          00
0426511085                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10332767                   6.8750            309750.0000       100.0000
                           6.8750            309,750.00        ZZ
                           6.6250            1774.61           1
                           11.8750           1774.61           75
LYNNWOOD         WA 98087  11.6250           12/21/05
0426600284                 0.0000            02/01/06          00
0426600284                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10332795                   6.7500            290000.0000       100.0000
                           6.7500            290,000.00        ZZ
                           6.5000            1631.25           1
                           12.7500           1631.25           80
MIAMI            FL 33179  12.5000           12/22/05
0426629895                 0.0000            02/01/06          00
0426629895                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.7500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10332943                   6.3750            240000.0000       100.0000
                           6.3750            240,000.00        ZZ
                           6.1250            1275.00           1
                           11.3750           1275.00           80
MIAMI            FL 33193  11.1250           12/22/05
0426792826                 0.0000            02/01/06          00
0426792826                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10332945                   7.0000            770335.0000       100.0000
                           7.0000            770,335.00        ZZ
                           6.7500            4493.62           1
                           12.0000           4493.62           80
SCOTTSDALE       AZ 85260  11.7500           12/21/05
0426794996                 0.0000            02/01/06          00
0426794996                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10334613                   6.7500            132000.0000       100.0000
                           6.7500            132,000.00        ZZ
                           6.5000            856.15            1
                           11.7500           856.15            80
BROCKTON         MA 02301  11.5000           12/23/05
0426703187                 0.0000            02/01/06          00
0426703187                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10334647                   6.8750            236000.0000       100.0000
                           6.8750            236,000.00        ZZ
                           6.6250            1352.08           2
                           11.8750           1352.08           80
FRESNO           CA 93703  11.6250           12/19/05
0426741492                 0.0000            02/01/06          00
0426741492                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10334769                   6.8750            239160.0000       100.0000
                           6.8750            239,160.00        ZZ
                           6.6250            1370.19           1
                           11.8750           1370.19           80
EVERETT          WA 98204  11.6250           12/21/05
0426543732                 0.0000            02/01/06          00
0426543732                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     29                00
                           O                 0.0000

10334771                   6.8750            875000.0000       100.0000
                           6.8750            875,000.00        ZZ
                           6.6250            5013.02           1
                           12.8750           5013.02           70
THOUSAND OAKS    CA 91362  12.6250           12/15/05
0426545216                 0.0000            02/01/06          00
0426545216                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10334797                   6.8750            389729.0000       100.0000
                           6.8750            389,729.00        ZZ
                           6.6250            2232.82           1
                           11.8750           2232.82           80
LOMA LINDA       CA 92354  11.6250           12/07/05
0425114501                 0.0000            02/01/06          00
0425114501                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10334833                   7.2500            516000.0000       100.0000
                           7.2500            516,000.00        ZZ
                           7.0000            3117.50           1
                           13.2500           3117.50           80
MERCER ISLAND    WA 98040  13.0000           12/22/05
0426048187                 0.0000            02/01/06          00
0426048187                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          13.2500           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10334853                   6.3750            424000.0000       100.0000
                           6.3750            424,000.00        ZZ
                           6.1250            2645.21           1
                           11.3750           2645.21           66
MONTICELLO       MN 55362  11.1250           12/21/05
0426201885                 0.0000            02/01/06          00
0426201885                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10334869                   7.3750            135000.0000       100.0000
                           7.3750            135,000.00        ZZ
                           7.1250            829.69            1
                           12.3750           829.69            79
GURNEE           IL 60031  12.1250           12/20/05
0426287595                 0.0000            02/01/06          00
0426287595                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.3750            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10334877                   6.3750            250000.0000       100.0000
                           6.3750            250,000.00        ZZ
                           6.1250            1328.13           2
                           12.3750           1328.13           64
PORTLAND         OR 97214  12.1250           12/19/05
0426306288                 0.0000            02/01/06          00
0426306288                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.3750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10334941                   6.1250            366000.0000       100.0000
                           6.1250            366,000.00        ZZ
                           5.8750            1868.13           2
                           11.1250           1868.13           80
BLOOMFIELD       NJ 07003  10.8750           12/19/05
0426426821                 0.0000            02/01/06          00
0426426821                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10334967                   6.8750            144000.0000       100.0000
                           6.8750            144,000.00        ZZ
                           6.6250            945.98            1
                           11.8750           945.98            80
MIAMI            FL 33186  11.6250           12/23/05
0426577151                 0.0000            02/01/06          00
0426577151                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10334985                   6.5000            280000.0000       100.0000
                           6.5000            280,000.00        ZZ
                           6.2500            1516.67           1
                           11.5000           1516.67           80
CHICAGO          IL 60647  11.2500           12/23/05
0426596243                 0.0000            02/01/06          00
0426596243                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10335005                   6.6250            320000.0000       100.0000
                           6.6250            320,000.00        ZZ
                           6.3750            2049.00           1
                           11.6250           2049.00           80
LAS VEGAS        NV 89144  11.3750           12/14/05
0426611877                 0.0000            02/01/06          00
0426611877                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         4.6250            0.0000            0.0000
A                          8.6250            12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335009                   6.2500            374320.0000       100.0000
                           6.2500            374,320.00        ZZ
                           6.0000            1949.58           1
                           11.2500           1949.58           80
OLYMPIA          WA 98503  11.0000           12/21/05
0426615191                 0.0000            02/01/06          00
0426615191                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10335013                   6.8750            80000.0000        100.0000
                           6.8750            80,000.00         ZZ
                           6.6250            525.54            2
                           11.8750           525.54            62
CROWN POINT      IN 46307  11.6250           12/19/05
0426618492                 0.0000            02/01/06          00
0426618492                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337349                   6.5000            422000.0000       100.0000
                           6.5000            422,000.00        ZZ
                           6.2500            2285.83           1
                           11.5000           2285.83           79
CHINO            CA 91710  11.2500           12/19/05
0426157939                 0.0000            02/01/06          00
0426157939                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337353                   7.0000            114484.0000       100.0000
                           7.0000            114,484.00        T
                           6.7500            667.82            1
                           12.0000           667.82            95
LONGVIEW         WA 98632  11.7500           12/20/05
0426193850                 0.0000            02/01/06          10
0426193850                 0.0000            01/01/36          30.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10337387                   6.6250            408000.0000       100.0000
                           6.6250            408,000.00        ZZ
                           6.3750            2252.50           1
                           12.6250           2252.50           80
ANCHORAGE        AK 99501  12.3750           12/13/05
0426325056                 0.0000            02/01/06          00
0426325056                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10337409                   6.5000            103600.0000       100.0000
                           6.5000            103,600.00        ZZ
                           6.2500            654.82            1
                           11.5000           654.82            80
OMAHA            NE 68164  11.2500           12/27/05
0426386405                 0.0000            02/01/06          00
0426386405                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10337521                   6.3750            175000.0000       100.0000
                           6.3750            175,000.00        ZZ
                           6.1250            929.69            1
                           11.3750           929.69            62
TEMPLE HILLS     MD 20748  11.1250           12/20/05
0426545505                 0.0000            02/01/06          00
0426545505                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337565                   6.3750            264400.0000       100.0000
                           6.3750            264,400.00        ZZ
                           6.1250            1404.63           1
                           11.3750           1404.63           80
OREGON CITY      OR 97045  11.1250           12/19/05
0426586160                 0.0000            02/01/06          00
0426586160                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10337589                   6.5000            195000.0000       100.0000
                           6.5000            195,000.00        ZZ
                           6.2500            1056.25           1
                           11.5000           1056.25           75
PUYALLUP         WA 98374  11.2500           12/19/05
0426596854                 0.0000            02/01/06          00
0426596854                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10337591                   6.6250            160000.0000       100.0000
                           6.6250            160,000.00        ZZ
                           6.3750            1024.50           1
                           11.6250           1024.50           80
DENVER           CO 80221  11.3750           12/20/05
0426599023                 0.0000            02/01/06          00
0426599023                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10337601                   6.5000            392000.0000       100.0000
                           6.5000            392,000.00        ZZ
                           6.2500            2123.33           1
                           11.5000           2123.33           80
SANTA MARIA      CA 93455  11.2500           12/20/05
0426606786                 0.0000            02/01/06          00
0426606786                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10337649                   7.1250            196000.0000       100.0000
                           7.1250            196,000.00        ZZ
                           6.8750            1320.49           1
                           12.1250           1320.49           80
PLANO            TX 75025  11.8750           12/23/05
0426644357                 0.0000            02/01/06          00
0426644357                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10337723                   6.8750            142000.0000       100.0000
                           6.8750            142,000.00        ZZ
                           6.6250            932.84            1
                           11.8750           932.84            75
PHOENIX          AZ 85031  11.6250           12/19/05
0426691507                 0.0000            02/01/06          00
0426691507                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340651                   6.0000            247200.0000       100.0000
                           6.0000            247,200.00        ZZ
                           5.7500            1236.00           1
                           11.0000           1236.00           80
THORNTON         CO 80229  10.7500           12/22/05
0426779039                 0.0000            02/01/06          00
0426779039                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     03                00
                           O                 0.0000

10340669                   7.1250            280000.0000       100.0000
                           7.1250            280,000.00        ZZ
                           6.8750            1662.50           2
                           12.1250           1662.50           80
SACRAMENTO       CA 95817  11.8750           12/21/05
0426792131                 0.0000            02/01/06          00
0426792131                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.1250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10340741                   6.8750            391638.0000       100.0000
                           6.8750            391,638.00        ZZ
                           6.6250            2243.76           1
                           11.8750           2243.76           90
LIVINGSTON       CA 95334  11.6250           12/19/05
0426236709                 0.0000            02/01/06          01
0426236709                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10340761                   6.8750            280000.0000       100.0000
                           6.8750            280,000.00        ZZ
                           6.6250            1604.17           1
                           12.8750           1604.17           80
NORTH FORT MYER  FL 33903  12.6250           12/22/05
0426338794                 0.0000            02/01/06          00
0426338794                 0.0000            01/01/36          0.0000
0                          3.2500            01/01/13          01/01/13
E22/G02                    3.0000            02/01/13          02/01/13
45                         3.2500            0.0000            0.0000
A                          12.8750           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340859                   7.0000            220000.0000       100.0000
                           7.0000            220,000.00        ZZ
                           6.7500            1283.33           1
                           12.0000           1283.33           80
FT LAUDERDALE    FL 33309  11.7500           12/28/05
0426528220                 0.0000            02/01/06          00
0426528220                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10340865                   6.8750            140400.0000       100.0000
                           6.8750            140,400.00        ZZ
                           6.6250            922.33            1
                           11.8750           922.33            80
SYLVA            NC 28779  11.6250           12/21/05
0426538328                 0.0000            02/01/06          00
0426538328                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10340913                   6.5000            720000.0000       100.0000
                           6.5000            720,000.00        ZZ
                           6.2500            3900.00           1
                           11.5000           3900.00           80
SILVERDALE       WA 98383  11.2500           12/27/05
0426579835                 0.0000            02/01/06          00
0426579835                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10340977                   7.0000            120000.0000       100.0000
                           7.0000            120,000.00        ZZ
                           6.7500            700.00            1
                           12.0000           700.00            75
ENGLEWOOD        FL 34223  11.7500           12/28/05
0426629622                 0.0000            02/01/06          00
0426629622                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10340995                   7.0000            291000.0000       100.0000
                           7.0000            291,000.00        ZZ
                           6.7500            1936.03           1
                           12.0000           1936.03           89
LIVONIA          MI 48154  11.7500           12/22/05
0426638144                 0.0000            02/01/06          11
0426638144                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10341013                   7.6250            328500.0000       100.0000
                           7.6250            328,500.00        ZZ
                           7.3750            2087.34           1
                           13.6250           2087.34           90
PARRISH          FL 34219  13.3750           12/28/05
0426653291                 0.0000            02/01/06          10
0426653291                 0.0000            01/01/36          25.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          13.6250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10341035                   7.6250            55200.0000        100.0000
                           7.6250            55,200.00         ZZ
                           7.3750            350.75            1
                           12.6250           350.75            80
HAZEL CREST      IL 60429  12.3750           12/28/05
0426669305                 0.0000            02/01/06          00
0426669305                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.6250            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     07                00
                           N                 0.0000

10341089                   6.8750            202000.0000       100.0000
                           6.8750            202,000.00        T
                           6.6250            1157.29           1
                           11.8750           1157.29           80
ASHEVILLE        NC 28803  11.6250           12/22/05
0426714416                 0.0000            02/01/06          00
0426714416                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10341093                   6.3750            80000.0000        100.0000
                           6.3750            80,000.00         ZZ
                           6.1250            499.10            1
                           11.3750           499.10            27
EUGENE           OR 97405  11.1250           12/21/05
0426722336                 0.0000            02/01/06          00
0426722336                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10341105                   6.8750            95350.0000        100.0000
                           6.8750            95,350.00         ZZ
                           6.6250            626.38            1
                           11.8750           626.38            69
CHARLOTTE        NC 28215  11.6250           12/28/05
0426728200                 0.0000            02/01/06          00
0426728200                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.8750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10341117                   6.3750            360000.0000       100.0000
                           6.3750            360,000.00        ZZ
                           6.1250            2245.93           2
                           11.3750           2245.93           80
LOS ANGELES      CA 90003  11.1250           12/16/05
0426736278                 0.0000            02/01/06          00
0426736278                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.3750           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10341125                   7.2500            500000.0000       100.0000
                           7.2500            500,000.00        ZZ
                           7.0000            3020.83           1
                           12.2500           3020.83           73
RENO             NV 89509  12.0000           12/19/05
0426741591                 0.0000            02/01/06          00
0426741591                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10344555                   7.0000            620000.0000       100.0000
                           7.0000            620,000.00        ZZ
                           6.7500            3616.67           1
                           12.0000           3616.67           80
HIGHLAND PARK    IL 60035  11.7500           12/23/05
0426721312                 0.0000            02/01/06          00
0426721312                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          12.0000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10344711                   7.5000            496000.0000       100.0000
                           7.5000            496,000.00        ZZ
                           7.2500            3468.10           1
                           12.5000           3468.10           80
QUINCY           MA 02169  12.2500           12/23/05
0426805966                 0.0000            02/01/06          00
0426805966                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348437                   7.6250            107191.0000       100.0000
                           7.6250            107,191.00        ZZ
                           7.3750            681.11            1
                           12.6250           681.11            80
CHARLOTTE        NC 28216  12.3750           12/30/05
0426477964                 0.0000            02/01/06          00
0426477964                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.6250            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10348457                   6.2500            595000.0000       100.0000
                           6.2500            595,000.00        ZZ
                           6.0000            3663.52           1
                           11.2500           3663.52           68
ARLINGTON        VA 22207  11.0000           12/23/05
0426499919                 0.0000            02/01/06          00
0426499919                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.2500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10348651                   7.1250            303200.0000       100.0000
                           7.1250            303,200.00        ZZ
                           6.8750            1800.25           3
                           13.1250           1800.25           80
NEWARK           NJ 07108  12.8750           12/30/05
0426784732                 0.0000            02/01/06          00
0426784732                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          13.1250           12                12
360                        L12               2.0000            2.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348665                   7.6250            149600.0000       100.0000
                           7.6250            149,600.00        ZZ
                           7.3750            950.58            2
                           12.6250           950.58            80
NEW HAVEN        CT 06511  12.3750           12/30/05
0426792438                 0.0000            02/01/06          00
0426792438                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.6250            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348667                   7.6250            172800.0000       100.0000
                           7.6250            172,800.00        ZZ
                           7.3750            1098.00           2
                           12.6250           1098.00           80
NEW HAVEN        CT 06511  12.3750           12/30/05
0426792453                 0.0000            02/01/06          00
0426792453                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.6250            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348727                   7.5000            185000.0000       100.0000
                           7.5000            185,000.00        ZZ
                           7.2500            1156.25           1
                           12.5000           1156.25           67
RESTON           VA 20190  12.2500           12/30/05
0426821955                 0.0000            02/01/06          00
0426821955                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           N                 0.0000

10348765                   7.6250            118169.0000       100.0000
                           7.6250            118,169.00        ZZ
                           7.3750            750.87            1
                           12.6250           750.87            79
BELFAIR          WA 98528  12.3750           12/30/05
0426845517                 0.0000            02/01/06          00
0426845517                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.6250            0.0000            0.0000
A                          12.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10348999                   6.6250            133680.0000       100.0000
                           6.6250            133,680.00        ZZ
                           6.3750            738.03            1
                           11.6250           738.03            80
COMMERCE TOWNSH  MI 48390  11.3750           12/30/05
0426720140                 0.0000            02/01/06          00
0426720140                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.6250           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10349077                   6.5000            564000.0000       100.0000
                           6.5000            564,000.00        ZZ
                           6.2500            3564.86           1
                           11.5000           3564.86           80
PHOENIX          AZ 85051  11.2500           12/27/05
0426755682                 0.0000            02/01/06          00
0426755682                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10363841                   6.7500            474400.0000       100.0000
                           6.7500            474,400.00        ZZ
                           6.5000            2668.50           1
                           11.7500           2668.50           80
BREA             CA 92823  11.5000           12/27/05
0426673901                 0.0000            02/01/06          00
0426673901                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.2500            0.0000            0.0000
A                          11.7500           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10363863                   7.5000            540000.0000       100.0000
                           7.5000            540,000.00        ZZ
                           7.2500            3375.00           1
                           12.5000           3375.00           80
PHOENIX          AZ 85028  12.2500           12/28/05
0426692935                 0.0000            02/01/06          00
0426692935                 0.0000            01/01/36          0.0000
0                          2.2500            01/01/13          01/01/13
E22/G02                    2.0000            02/01/13          02/01/13
45                         2.5000            0.0000            0.0000
A                          12.5000           12                12
360                        L12               2.0000            2.0000
5.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

Total Number of Loans:     360

Total Original Balance:    110,010,920.00

Total Principal Balance:   110,001,017.17

Total Original P+I:        622,332.25

Total Current P+I:         622,332.25




--------------------------------------------------------------------------------



Arm Rate Passthru
Loan Number                   Sub Serv Fee                  RFC Net Ceiling
Principal Bal                 Mstr Serv Fee                 Max Net Mort Rate
Curr Note Rate                Alloc Exp                     Max Post Strip Rate
RFC Net Rate                  Misc Exp                      Int Rate Margin
Investor Rate                 Spread                        PostStrip Margin
Post Strip Rate               Strip
9760755                       0.2500                        11.2500
83933.23                      0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

9829639                       0.2500                        11.5000
260726.74                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.9500
5.4500                        0.0000                        2.9500
5.4500                        0.0000

9841373                       0.2500                        10.3750
261949.51                     0.0500                        10.3250
4.6250                        0.0000                        10.3250
4.3750                        0.0000                        1.9500
4.3250                        0.0000                        1.9500
4.3250                        0.0000

9929783                       0.3750                        10.8750
159100.00                     0.0500                        10.8250
5.2500                        0.0000                        10.8250
4.8750                        0.0000                        2.8250
4.8250                        0.0000                        2.8250
4.8250                        0.0000

9929799                       0.3750                        10.7500
392000.00                     0.0500                        10.7000
5.1250                        0.0000                        10.7000
4.7500                        0.0000                        2.8250
4.7000                        0.0000                        2.8250
4.7000                        0.0000

9930015                       0.3750                        11.7500
312000.00                     0.0500                        11.7000
6.1250                        0.0000                        11.7000
5.7500                        0.0000                        3.0750
5.7000                        0.0000                        3.0750
5.7000                        0.0000

9930337                       0.3750                        11.1250
243595.03                     0.0500                        11.0750
5.5000                        0.0000                        11.0750
5.1250                        0.0000                        1.8250
5.0750                        0.0000                        1.8250
5.0750                        0.0000

10040396                      0.2500                        11.3750
295900.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10047165                      0.2500                        11.2500
230290.83                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10053592                      0.2500                        11.2500
345400.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10057458                      0.3750                        10.8750
643171.24                     0.0500                        10.8250
5.2500                        0.0000                        10.8250
4.8750                        0.0000                        2.8250
4.8250                        0.0000                        2.8250
4.8250                        0.0000

10057460                      0.3750                        10.3750
563885.87                     0.0500                        10.3250
4.7500                        0.0000                        10.3250
4.3750                        0.0000                        2.8250
4.3250                        0.0000                        2.8250
4.3250                        0.0000

10057466                      0.3750                        10.3750
380968.41                     0.0500                        10.3250
4.7500                        0.0000                        10.3250
4.3750                        0.0000                        2.8250
4.3250                        0.0000                        2.8250
4.3250                        0.0000

10057468                      0.3750                        10.1250
296390.66                     0.0500                        10.0750
4.5000                        0.0000                        10.0750
4.1250                        0.0000                        2.8250
4.0750                        0.0000                        2.8250
4.0750                        0.0000

10057470                      0.3750                        10.3750
285095.97                     0.0500                        10.3250
4.7500                        0.0000                        10.3250
4.3750                        0.0000                        2.8250
4.3250                        0.0000                        2.8250
4.3250                        0.0000

10057472                      0.3750                        9.8750
362870.99                     0.0500                        9.8250
4.2500                        0.0000                        9.8250
3.8750                        0.0000                        2.8250
3.8250                        0.0000                        2.8250
3.8250                        0.0000

10057474                      0.3750                        10.6250
501308.60                     0.0500                        10.5750
5.0000                        0.0000                        10.5750
4.6250                        0.0000                        2.8250
4.5750                        0.0000                        2.8250
4.5750                        0.0000

10057476                      0.3750                        10.7500
352853.58                     0.0500                        10.7000
5.1250                        0.0000                        10.7000
4.7500                        0.0000                        2.8250
4.7000                        0.0000                        2.8250
4.7000                        0.0000

10057480                      0.3750                        10.2500
165929.69                     0.0500                        10.2000
4.6250                        0.0000                        10.2000
4.2500                        0.0000                        2.8250
4.2000                        0.0000                        2.8250
4.2000                        0.0000

10057482                      0.3750                        10.6250
281581.26                     0.0500                        10.5750
5.0000                        0.0000                        10.5750
4.6250                        0.0000                        2.8250
4.5750                        0.0000                        2.8250
4.5750                        0.0000

10057486                      0.3750                        10.1250
346264.04                     0.0500                        10.0750
4.5000                        0.0000                        10.0750
4.1250                        0.0000                        2.8250
4.0750                        0.0000                        2.8250
4.0750                        0.0000

10057490                      0.3750                        11.1250
392115.13                     0.0500                        11.0750
5.5000                        0.0000                        11.0750
5.1250                        0.0000                        2.8250
5.0750                        0.0000                        2.8250
5.0750                        0.0000

10057494                      0.3750                        10.1250
123269.99                     0.0500                        10.0750
4.5000                        0.0000                        10.0750
4.1250                        0.0000                        2.8250
4.0750                        0.0000                        2.8250
4.0750                        0.0000

10057500                      0.3750                        10.8750
143581.66                     0.0500                        10.8250
5.2500                        0.0000                        10.8250
4.8750                        0.0000                        2.8250
4.8250                        0.0000                        2.8250
4.8250                        0.0000

10057502                      0.3750                        10.8750
118230.23                     0.0500                        10.8250
5.2500                        0.0000                        10.8250
4.8750                        0.0000                        2.8250
4.8250                        0.0000                        2.8250
4.8250                        0.0000

10057504                      0.3750                        11.1250
173045.28                     0.0500                        11.0750
5.5000                        0.0000                        11.0750
5.1250                        0.0000                        2.8250
5.0750                        0.0000                        2.8250
5.0750                        0.0000

10057506                      0.3750                        10.0000
477049.04                     0.0500                        9.9500
4.3750                        0.0000                        9.9500
4.0000                        0.0000                        2.8250
3.9500                        0.0000                        2.8250
3.9500                        0.0000

10057510                      0.3750                        10.7500
100232.82                     0.0500                        10.7000
5.1250                        0.0000                        10.7000
4.7500                        0.0000                        2.8250
4.7000                        0.0000                        2.8250
4.7000                        0.0000

10057514                      0.3750                        11.3750
291142.40                     0.0500                        11.3250
5.7500                        0.0000                        11.3250
5.3750                        0.0000                        2.8250
5.3250                        0.0000                        2.8250
5.3250                        0.0000

10057522                      0.3750                        10.1250
403644.93                     0.0500                        10.0750
4.5000                        0.0000                        10.0750
4.1250                        0.0000                        2.8250
4.0750                        0.0000                        2.8250
4.0750                        0.0000

10057524                      0.3750                        10.6250
525486.18                     0.0500                        10.5750
5.0000                        0.0000                        10.5750
4.6250                        0.0000                        2.8250
4.5750                        0.0000                        2.8250
4.5750                        0.0000

10057526                      0.3750                        11.1250
184389.74                     0.0500                        11.0750
5.5000                        0.0000                        11.0750
5.1250                        0.0000                        2.8250
5.0750                        0.0000                        2.8250
5.0750                        0.0000

10057528                      0.3750                        10.8750
277058.36                     0.0500                        10.8250
5.2500                        0.0000                        10.8250
4.8750                        0.0000                        2.8250
4.8250                        0.0000                        2.8250
4.8250                        0.0000

10057530                      0.3750                        10.7500
169162.00                     0.0500                        10.7000
5.1250                        0.0000                        10.7000
4.7500                        0.0000                        2.8250
4.7000                        0.0000                        2.8250
4.7000                        0.0000

10057532                      0.3750                        10.2500
385417.77                     0.0500                        10.2000
4.6250                        0.0000                        10.2000
4.2500                        0.0000                        2.8250
4.2000                        0.0000                        2.8250
4.2000                        0.0000

10057538                      0.3750                        10.7500
467751.03                     0.0500                        10.7000
5.1250                        0.0000                        10.7000
4.7500                        0.0000                        2.8250
4.7000                        0.0000                        2.8250
4.7000                        0.0000

10057540                      0.3750                        10.6250
476308.47                     0.0500                        10.5750
5.0000                        0.0000                        10.5750
4.6250                        0.0000                        2.8250
4.5750                        0.0000                        2.8250
4.5750                        0.0000

10057542                      0.3750                        10.1250
272064.66                     0.0500                        10.0750
4.5000                        0.0000                        10.0750
4.1250                        0.0000                        2.8250
4.0750                        0.0000                        2.8250
4.0750                        0.0000

10057544                      0.3750                        10.1250
228534.29                     0.0500                        10.0750
4.5000                        0.0000                        10.0750
4.1250                        0.0000                        2.8250
4.0750                        0.0000                        2.8250
4.0750                        0.0000

10057546                      0.3750                        10.8750
443363.48                     0.0500                        10.8250
5.2500                        0.0000                        10.8250
4.8750                        0.0000                        2.8250
4.8250                        0.0000                        2.8250
4.8250                        0.0000

10057548                      0.3750                        10.2500
237494.96                     0.0500                        10.2000
4.6250                        0.0000                        10.2000
4.2500                        0.0000                        2.8250
4.2000                        0.0000                        2.8250
4.2000                        0.0000

10063706                      0.2500                        12.1250
345000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10063720                      0.2500                        11.5000
167880.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10063736                      0.2500                        12.2500
229200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10063740                      0.2500                        11.8750
537950.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10063742                      0.2500                        11.7500
311200.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10063744                      0.2500                        11.7500
139900.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10063746                      0.2500                        11.5000
119920.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10063750                      0.2500                        12.0000
192000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10063754                      0.2500                        11.8750
242400.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10063878                      0.2500                        11.2500
748354.40                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10072150                      0.2500                        11.2500
240000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10072162                      0.2500                        11.7500
387990.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10072180                      0.2500                        12.0000
508000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10072184                      0.2500                        12.2500
83847.71                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10072190                      0.2500                        12.0000
182400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10074636                      0.2500                        11.2500
280000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10104824                      0.2500                        11.5000
281000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10104856                      0.2500                        11.6250
235294.27                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10104862                      0.2500                        11.8750
525000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10161266                      0.2500                        12.0000
388000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10161284                      0.2500                        12.2500
700000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10161288                      0.2500                        11.6250
272000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10161294                      0.2500                        12.1250
148523.63                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10161304                      0.2500                        12.3750
650000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10161314                      0.2500                        11.6250
588399.49                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10161330                      0.2500                        11.8750
296000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10161350                      0.2500                        11.5000
198592.43                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10163686                      0.2500                        12.3750
106000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10186210                      0.2500                        12.1250
322000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10187718                      0.2500                        11.0000
244000.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10187744                      0.2500                        11.8750
302400.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10187756                      0.2500                        12.1250
288000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10187766                      0.2500                        12.2500
327703.49                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10187788                      0.2500                        12.1250
214320.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10210739                      0.2500                        12.6250
177052.27                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10216645                      0.2500                        12.1250
229600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        3.2000
6.0750                        0.0000                        3.2000
6.0750                        0.0000

10216901                      0.2500                        12.1250
447200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        3.2000
6.0750                        0.0000                        3.2000
6.0750                        0.0000

10218839                      0.2500                        12.6250
53437.80                      0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10219887                      0.2500                        12.3750
630199.99                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10219889                      0.2500                        12.0000
308000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10219951                      0.2500                        12.1250
225297.44                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10220357                      0.2500                        11.2500
148074.39                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        2.4500
5.2000                        0.0000                        2.4500
5.2000                        0.0000

10220473                      0.2500                        12.0000
94923.74                      0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10222403                      0.2500                        11.6250
200000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10223947                      0.2500                        12.0000
303075.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10227358                      0.2500                        11.2500
371950.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10230638                      0.2500                        11.8750
900000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10231873                      0.2500                        11.3750
292020.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10232569                      0.2500                        12.6250
159920.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10238316                      0.2500                        11.7500
437000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10240308                      0.2500                        11.8750
268000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10242920                      0.2500                        11.8750
500000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10246905                      0.2500                        12.2500
124000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10247577                      0.2500                        12.1250
376000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10249139                      0.2500                        11.7500
199920.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10251030                      0.2500                        12.6250
490700.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10251313                      0.2500                        11.7500
300000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10252133                      0.2500                        12.2500
150300.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10252707                      0.2500                        11.8750
301000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        3.2000
5.8250                        0.0000                        3.2000
5.8250                        0.0000

10252721                      0.2500                        12.0000
267000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        3.2000
5.9500                        0.0000                        3.2000
5.9500                        0.0000

10253029                      0.2500                        11.3750
300800.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        3.2000
5.3250                        0.0000                        3.2000
5.3250                        0.0000

10256923                      0.3750                        10.3750
160900.00                     0.0500                        10.3250
5.7500                        0.0000                        10.3250
5.3750                        0.0000                        1.4500
5.3250                        0.0000                        1.4500
5.3250                        0.0000

10258409                      0.2500                        12.2500
392000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10260605                      0.2500                        11.8750
320000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10264081                      0.2500                        11.7500
270360.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10264167                      0.2500                        12.6250
134886.59                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10264341                      0.2500                        12.2500
265200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10264601                      0.2500                        11.6250
117000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10264693                      0.2500                        12.6250
204400.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10265973                      0.2500                        12.3750
347524.95                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10266063                      0.2500                        11.8750
284000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10266065                      0.2500                        12.0000
356000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10266467                      0.2500                        12.2500
146000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266575                      0.2500                        12.6250
542100.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266593                      0.2500                        11.3750
292490.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10266667                      0.2500                        12.3750
1000000.00                    0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10266699                      0.2500                        12.2500
283200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266899                      0.2500                        11.6250
536000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266919                      0.2500                        12.0000
191200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266925                      0.2500                        12.5000
556000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266929                      0.2500                        11.8750
309600.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266945                      0.2500                        12.0000
340000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267025                      0.2500                        11.6250
156100.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267099                      0.2500                        12.5000
546999.99                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267115                      0.2500                        12.6250
134200.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267129                      0.2500                        12.0000
49904.87                      0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267145                      0.2500                        12.5000
147500.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267251                      0.2500                        12.6250
188000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267309                      0.2500                        11.8750
197599.22                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267505                      0.2500                        12.1250
488150.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267523                      0.2500                        12.2500
117600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267541                      0.2500                        12.5000
400000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267559                      0.2500                        11.7500
287952.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267613                      0.2500                        12.0000
267514.08                     0.0500                        11.9500
6.5000                        0.0000                        11.9500
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10268031                      0.2500                        12.1250
272000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10268393                      0.2500                        11.7500
120000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10268671                      0.2500                        12.3750
492000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10268677                      0.2500                        12.1250
130500.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10268779                      0.2500                        12.6250
462011.53                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10272127                      0.2500                        12.6250
319900.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10272673                      0.2500                        11.7500
400000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10272697                      0.2500                        10.8750
292000.00                     0.0500                        10.8250
5.1250                        0.0000                        10.8250
4.8750                        0.0000                        1.9500
4.8250                        0.0000                        1.9500
4.8250                        0.0000

10273134                      0.2500                        11.8750
500000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10274791                      0.2500                        11.6250
179928.46                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        3.2000
5.5750                        0.0000                        3.2000
5.5750                        0.0000

10275235                      0.2500                        12.6250
242400.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10275381                      0.2500                        12.1250
286930.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10275493                      0.2500                        12.7500
10665.98                      0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        2.9500
6.7000                        0.0000                        2.9500
6.7000                        0.0000

10275585                      0.2500                        12.1250
196685.66                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10275593                      0.2500                        12.1250
232000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10277597                      0.2500                        11.8750
93000.00                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10277791                      0.2500                        11.8750
460000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10277883                      0.2500                        12.3750
301115.63                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10278713                      0.2500                        12.3750
318518.72                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10278923                      0.2500                        12.5000
227920.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10278925                      0.2500                        12.2500
364000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10279037                      0.2500                        12.0000
850400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10279141                      0.2500                        12.2500
95000.00                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10279259                      0.2500                        12.2500
132800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10279357                      0.2500                        12.6250
255162.08                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10280793                      0.2500                        12.1250
280000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10280995                      0.2500                        12.3750
180290.23                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10281133                      0.2500                        11.8750
135787.90                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10281159                      0.2500                        12.6250
507200.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10281211                      0.2500                        11.8750
155150.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10281257                      0.2500                        12.3750
187981.13                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10282097                      0.2500                        11.3750
416000.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10282193                      0.2500                        12.5000
242520.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10282243                      0.2500                        12.2500
128000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10282703                      0.2500                        12.2500
217500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10282797                      0.2500                        11.2500
267800.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10282811                      0.2500                        12.1250
414400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10283505                      0.2500                        12.6250
599900.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10284811                      0.2500                        12.0000
125000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10284879                      0.2500                        12.6250
149859.38                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10285043                      0.2500                        11.8750
252000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10285251                      0.2500                        12.3750
149586.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10285343                      0.2500                        12.5000
99200.00                      0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10286401                      0.2500                        11.3750
397700.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10286485                      0.2500                        12.2500
85600.00                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10286899                      0.2500                        12.5000
304000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10287051                      0.2500                        11.6250
136000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10287071                      0.2500                        12.1250
127881.45                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10287999                      0.2500                        11.2500
87829.53                      0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10288033                      0.2500                        12.1250
263200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10288101                      0.2500                        11.5000
174234.94                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10288137                      0.2500                        12.1250
158000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10288619                      0.2500                        11.8750
468000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10288739                      0.2500                        10.6250
284000.00                     0.0500                        10.5750
4.8750                        0.0000                        10.5750
4.6250                        0.0000                        1.9500
4.5750                        0.0000                        1.9500
4.5750                        0.0000

10288909                      0.2500                        12.0000
220000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10288937                      0.2500                        12.0000
462160.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10288941                      0.2500                        12.1250
177435.51                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10288947                      0.2500                        12.3750
155862.36                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10289357                      0.2500                        11.2500
120000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10289527                      0.2500                        11.0000
130800.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10289581                      0.2500                        11.0000
83612.07                      0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10289603                      0.2500                        11.2500
223350.24                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10289619                      0.2500                        11.1250
137600.00                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        1.9500
5.0750                        0.0000                        1.9500
5.0750                        0.0000

10289629                      0.2500                        12.0000
178430.48                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10289651                      0.2500                        11.8750
189600.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        3.2000
5.8250                        0.0000                        3.2000
5.8250                        0.0000

10289673                      0.2500                        12.0000
160262.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        3.2000
5.9500                        0.0000                        3.2000
5.9500                        0.0000

10289897                      0.2500                        11.3750
167700.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        3.2000
5.3250                        0.0000                        3.2000
5.3250                        0.0000

10289981                      0.2500                        12.0000
265800.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        3.2000
5.9500                        0.0000                        3.2000
5.9500                        0.0000

10289995                      0.2500                        12.1250
256000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        3.2000
6.0750                        0.0000                        3.2000
6.0750                        0.0000

10290017                      0.2500                        11.8750
74255.01                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10290189                      0.2500                        11.8750
240000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.5750
5.8250                        0.0000                        2.5750
5.8250                        0.0000

10291639                      0.2500                        11.7500
1000000.00                    0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10291645                      0.2500                        11.2500
340000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10291671                      0.2500                        11.2500
126000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10291685                      0.2500                        11.2500
139200.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10291701                      0.2500                        10.8750
544000.00                     0.0500                        10.8250
5.1250                        0.0000                        10.8250
4.8750                        0.0000                        1.9500
4.8250                        0.0000                        1.9500
4.8250                        0.0000

10291711                      0.2500                        12.0000
351995.32                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10291729                      0.2500                        11.7500
329800.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10291739                      0.2500                        11.2500
296400.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10292711                      0.2500                        12.6250
354296.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10292785                      0.2500                        12.0000
100000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10292787                      0.2500                        12.6250
449680.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10292803                      0.2500                        12.1250
142000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10292851                      0.2500                        11.8750
265341.86                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10292863                      0.2500                        12.1250
198000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10292883                      0.2500                        12.0000
170360.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10292885                      0.2500                        12.3750
116400.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10292931                      0.2500                        12.6250
298702.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10295097                      0.2500                        12.5000
131000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10295219                      0.2500                        12.0000
136000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10295265                      0.2500                        12.5000
800000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10295287                      0.2500                        12.6250
113000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10295323                      0.2500                        11.5000
343950.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.9500
5.4500                        0.0000                        2.9500
5.4500                        0.0000

10295343                      0.2500                        12.2500
244000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10295367                      0.2500                        12.2500
329920.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10295389                      0.2500                        12.1250
308000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10295401                      0.2500                        12.1250
176000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10295431                      0.2500                        12.6250
296000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10297953                      0.2500                        12.3750
211920.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10298049                      0.2500                        12.5000
128000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10298057                      0.2500                        12.1250
186400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10298091                      0.2500                        11.6250
227767.54                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10298107                      0.2500                        12.0000
222872.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10303383                      0.2500                        13.1250
800000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.4500
7.0750                        0.0000                        2.4500
7.0750                        0.0000

10303699                      0.2500                        12.6250
119000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10303911                      0.2500                        11.7500
148000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10303967                      0.2500                        12.3750
148500.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10304045                      0.2500                        12.0000
650000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10304071                      0.2500                        12.2500
520000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10304101                      0.2500                        12.0000
132000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10305311                      0.2500                        12.3750
87200.00                      0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10305409                      0.2500                        12.2500
323200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10305451                      0.2500                        11.7500
206200.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10305759                      0.2500                        12.1250
212000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10305777                      0.2500                        12.2500
118360.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10305861                      0.2500                        12.6250
160000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10307199                      0.2500                        12.6250
495000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10307327                      0.2500                        12.1250
252515.90                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10307805                      0.2500                        12.2500
635364.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10307811                      0.2500                        11.8750
368000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10307931                      0.2500                        12.5000
640000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10308013                      0.2500                        11.8750
273200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10308033                      0.2500                        11.6250
230400.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10308151                      0.2500                        12.0000
388000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10309751                      0.2500                        12.5000
250000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10310271                      0.2500                        12.5000
308800.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10310495                      0.2500                        12.5000
340000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10310529                      0.2500                        11.8750
175000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10310671                      0.2500                        12.3750
198750.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10310689                      0.2500                        12.6250
185000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10311645                      0.2500                        12.0000
532000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10311765                      0.2500                        12.0000
165200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10314089                      0.2500                        12.3750
132000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10314103                      0.2500                        11.7500
153964.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10314271                      0.2500                        12.6250
88000.00                      0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10314275                      0.2500                        12.0000
332000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10314297                      0.2500                        12.2500
121120.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10314305                      0.2500                        12.5000
175120.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10314331                      0.2500                        12.1250
336000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10314379                      0.2500                        12.0000
364000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10314433                      0.2500                        12.0000
575000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10314475                      0.2500                        12.6250
160000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10316375                      0.2500                        12.1250
120250.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10316435                      0.2500                        12.5000
433000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10316607                      0.2500                        12.0000
147920.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10317707                      0.2500                        12.1250
360000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10317789                      0.2500                        12.2500
343200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10317903                      0.2500                        12.6250
332000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10317963                      0.2500                        12.2500
434400.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10317969                      0.2500                        11.8750
128000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10319429                      0.2500                        12.6250
200000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10319457                      0.2500                        12.0000
227500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10319651                      0.2500                        12.6250
320800.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10319659                      0.2500                        13.1250
96000.00                      0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10319691                      0.2500                        13.0000
200000.00                     0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10319693                      0.2500                        13.1250
304000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10319703                      0.2500                        11.0000
128000.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10319757                      0.2500                        11.2500
274000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        2.9500
5.2000                        0.0000                        2.9500
5.2000                        0.0000

10319805                      0.2500                        12.0000
157600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10319967                      0.2500                        12.1250
240000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10319991                      0.2500                        11.7500
212000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10319999                      0.2500                        12.6250
480000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10320039                      0.2500                        12.0000
373600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10320089                      0.2500                        13.0000
100800.00                     0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10320123                      0.2500                        12.2500
176000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10320163                      0.2500                        13.0000
85600.00                      0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10320167                      0.2500                        12.6250
135000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10320175                      0.2500                        12.7500
54750.00                      0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10320925                      0.2500                        11.8750
516000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10323455                      0.2500                        13.1250
245700.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10323513                      0.2500                        12.1250
240000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10323535                      0.2500                        12.2500
292000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10323561                      0.2500                        12.2500
172000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10323591                      0.2500                        12.5000
211875.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10323603                      0.2500                        13.1250
411200.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10323647                      0.2500                        12.2500
395513.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10323743                      0.2500                        12.0000
205600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10323805                      0.2500                        13.1250
186000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10323841                      0.2500                        12.1250
448000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10323853                      0.2500                        13.1250
88000.00                      0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10323921                      0.2500                        13.1250
239000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10323925                      0.2500                        12.2500
164000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10323981                      0.2500                        11.8750
152000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10324055                      0.2500                        12.6250
128000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10324671                      0.2500                        11.7500
430400.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10326215                      0.2500                        13.1250
430000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10326247                      0.2500                        13.1250
152145.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10326285                      0.2500                        12.5000
124000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10326301                      0.2500                        13.1250
233000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10326315                      0.2500                        12.5000
155040.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10326323                      0.2500                        13.1250
240000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10326339                      0.2500                        12.1250
220000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10326351                      0.2500                        12.2500
559200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10326405                      0.2500                        13.1250
96300.00                      0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10326407                      0.2500                        13.1250
153600.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10326441                      0.2500                        13.1250
96300.00                      0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10326459                      0.2500                        12.3750
188000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10326471                      0.2500                        13.0000
212000.00                     0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10326561                      0.2500                        12.3750
391920.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10326571                      0.2500                        12.2500
524000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10326587                      0.2500                        13.1250
222400.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10326595                      0.2500                        13.1250
150000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10326675                      0.2500                        12.6250
276241.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10327937                      0.2500                        11.3750
542500.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10328059                      0.2500                        11.6250
508000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328131                      0.2500                        12.1250
286400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328227                      0.2500                        11.1250
248550.00                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        1.9500
5.0750                        0.0000                        1.9500
5.0750                        0.0000

10328281                      0.2500                        11.0000
452000.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10328469                      0.2500                        11.7500
450000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328559                      0.2500                        12.0000
650000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328695                      0.2500                        12.1250
341350.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328705                      0.2500                        12.0000
103900.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328761                      0.2500                        11.0000
280000.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10328803                      0.2500                        11.5000
252000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328823                      0.2500                        11.5000
124000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328937                      0.2500                        11.6250
268000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10329043                      0.2500                        12.1250
432000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329181                      0.2500                        12.1250
255000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329239                      0.2500                        12.7500
358400.00                     0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10329431                      0.2500                        12.1250
203000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329487                      0.2500                        12.5000
96300.00                      0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10329527                      0.2500                        13.1250
360000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10329529                      0.2500                        13.0000
96300.00                      0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        2.9500
6.9500                        0.0000                        2.9500
6.9500                        0.0000

10329569                      0.2500                        13.1250
348257.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10329589                      0.2500                        12.3750
108900.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10329633                      0.2500                        12.5000
158208.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10332595                      0.2500                        12.5000
400000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10332617                      0.2500                        11.6250
323100.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10332663                      0.2500                        12.7500
98000.00                      0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10332755                      0.2500                        12.6250
108000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332877                      0.2500                        12.6250
521250.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10333171                      0.2500                        12.5000
107350.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10334641                      0.2500                        12.0000
154400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10334695                      0.2500                        13.1250
138750.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10334711                      0.2500                        13.0000
218000.00                     0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10334831                      0.2500                        13.1250
368000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10334881                      0.2500                        13.1250
168000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10334953                      0.2500                        12.1250
161250.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10334963                      0.2500                        12.2500
132800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10334991                      0.2500                        12.2500
325000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10335059                      0.2500                        12.1250
173600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10335077                      0.2500                        13.1250
105500.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10335087                      0.2500                        12.6250
90900.00                      0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10337303                      0.2500                        12.3750
332600.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10337325                      0.2500                        12.6250
325500.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10337359                      0.2500                        12.7500
429000.00                     0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        2.9500
6.7000                        0.0000                        2.9500
6.7000                        0.0000

10337539                      0.2500                        12.6250
285600.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10337733                      0.2500                        12.6250
204000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10337755                      0.2500                        12.5000
216000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10337781                      0.2500                        11.6250
226000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10337809                      0.2500                        12.1250
152000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10340619                      0.2500                        12.1250
302850.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10340627                      0.2500                        12.0000
132000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10340739                      0.2500                        11.7500
110850.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10340751                      0.2500                        12.5000
169000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10340803                      0.2500                        12.6250
124000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10340957                      0.2500                        11.5000
264800.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10341065                      0.2500                        12.6250
144000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10341095                      0.2500                        12.1250
160000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10341113                      0.2500                        11.8750
160000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10344199                      0.2500                        13.1250
197900.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10344207                      0.2500                        11.7500
425000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10344275                      0.2500                        13.1250
200400.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10344323                      0.2500                        12.8750
152900.00                     0.0500                        12.8250
7.1250                        0.0000                        12.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10344533                      0.2500                        12.6250
378218.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10344735                      0.2500                        12.1250
148000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10348411                      0.2500                        13.1250
89910.00                      0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10348471                      0.2500                        11.8750
300000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10348643                      0.2500                        13.1250
167400.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10348683                      0.2500                        13.1250
74268.00                      0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10348719                      0.2500                        12.5000
143900.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10348813                      0.2500                        13.1250
208000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10348903                      0.2500                        12.8750
183840.00                     0.0500                        12.8250
7.1250                        0.0000                        12.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10348985                      0.2500                        12.5000
273780.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10349093                      0.2500                        13.1250
152800.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10355435                      0.2500                        13.1250
73350.00                      0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10355453                      0.2500                        13.1250
248000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10355549                      0.2500                        13.1250
240000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10355649                      0.2500                        12.8750
199000.00                     0.0500                        12.8250
7.1250                        0.0000                        12.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10355669                      0.2500                        12.5000
510300.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10355707                      0.2500                        13.0000
292500.00                     0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10355719                      0.2500                        13.1250
198400.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

Total Number of Loans:        417

Total Original Balance:       114,786,999.00

Total Principal Balance:      113,918,895.73

Total Original P+I:           624,910.71

Total Current P+I:            624,888.77


Arm Rate Passthru
Loan Number                   Sub Serv Fee                  RFC Net Ceiling
Principal Bal                 Mstr Serv Fee                 Max Net Mort Rate
Curr Note Rate                Alloc Exp                     Max Post Strip Rate
RFC Net Rate                  Misc Exp                      Int Rate Margin
Investor Rate                 Spread                        PostStrip Margin
Post Strip Rate               Strip
9682637                       0.2500                        10.3750
181957.34                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

9941693                       0.2500                        10.7500
301000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

9987235                       0.2500                        11.6250
160995.02                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10002803                      0.2500                        11.7500
142500.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10059771                      0.2500                        11.7500
289500.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10063212                      0.2500                        11.8750
263200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10063214                      0.2500                        11.6250
460000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10063222                      0.2500                        11.7500
359650.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10063226                      0.2500                        12.1250
211943.69                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10063238                      0.2500                        12.0000
236000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10063258                      0.2500                        12.2500
238000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10063262                      0.2500                        11.8750
344000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10063264                      0.2500                        11.6250
257600.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10063268                      0.2500                        11.6250
280000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10063274                      0.2500                        12.1250
145600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10063282                      0.2500                        11.6250
364640.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10063286                      0.2500                        11.1250
468996.00                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        1.9500
5.0750                        0.0000                        1.9500
5.0750                        0.0000

10063296                      0.2500                        11.8750
160000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10063308                      0.2500                        11.6250
384999.16                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10063316                      0.2500                        12.3750
228000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10063320                      0.2500                        12.3750
170000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10063342                      0.2500                        11.5000
213440.95                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10063398                      0.2500                        12.0000
295920.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10063420                      0.2500                        12.0000
188800.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10063432                      0.2500                        11.5000
232000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10063440                      0.2500                        12.0000
134400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10063442                      0.2500                        11.6250
165000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10063454                      0.2500                        11.6250
173000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10063476                      0.2500                        12.0000
331500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10063490                      0.2500                        11.7500
247800.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10063496                      0.2500                        11.7500
228000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10063506                      0.2500                        12.0000
115200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10063548                      0.2500                        11.7500
240000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10063564                      0.2500                        12.1250
191520.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10063612                      0.2500                        12.3750
144000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10063624                      0.2500                        12.2500
232000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10063650                      0.2500                        12.3750
97972.95                      0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10063686                      0.2500                        11.3750
150676.37                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10063698                      0.2500                        12.3750
279504.54                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10104836                      0.2500                        11.3750
909300.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10104838                      0.2500                        12.2500
155200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10104868                      0.2500                        12.3750
937500.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10135551                      0.2500                        12.5000
105586.85                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10135561                      0.2500                        11.2500
143000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10135611                      0.2500                        10.2500
86519.46                      0.0500                        10.2000
5.5000                        0.0000                        10.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10135861                      0.2500                        11.1250
399487.39                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        2.9500
5.0750                        0.0000                        2.9500
5.0750                        0.0000

10135901                      0.2500                        11.2500
268000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        2.9500
5.2000                        0.0000                        2.9500
5.2000                        0.0000

10135979                      0.2500                        10.7500
183652.30                     0.0500                        10.7000
5.0000                        0.0000                        10.7000
4.7500                        0.0000                        1.9500
4.7000                        0.0000                        1.9500
4.7000                        0.0000

10146576                      0.2500                        10.3750
265450.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10152720                      0.2500                        11.2500
2500000.00                    0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10158709                      0.2500                        12.5000
254400.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10161274                      0.2500                        10.3750
184603.51                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10161318                      0.2500                        11.0000
99999.37                      0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10161328                      0.2500                        11.3750
316000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10161338                      0.2500                        11.0000
171200.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10170861                      0.2500                        12.3750
292000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        3.2000
6.3250                        0.0000                        3.2000
6.3250                        0.0000

10187724                      0.2500                        11.8750
729600.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10187726                      0.2500                        11.8750
179825.05                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10187728                      0.2500                        11.7500
169160.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10187730                      0.2500                        12.5000
164857.94                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10187732                      0.2500                        12.6250
363694.20                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10187734                      0.2500                        12.1250
504000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10187738                      0.2500                        12.5000
183600.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10187740                      0.2500                        11.5000
422400.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10187742                      0.2500                        12.6250
741876.21                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10187746                      0.2500                        11.8750
356000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10187748                      0.2500                        12.2500
260000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10187752                      0.2500                        11.7500
116883.53                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10187754                      0.2500                        11.7500
120280.14                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10187760                      0.2500                        12.2500
208000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10187762                      0.2500                        12.2500
164800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10187764                      0.2500                        12.3750
319950.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10187770                      0.2500                        12.2500
184500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10187772                      0.2500                        12.2500
348000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10187774                      0.2500                        12.0000
319950.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10187778                      0.2500                        12.2500
261600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10187780                      0.2500                        12.5000
293347.22                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10187782                      0.2500                        12.5000
311731.37                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10187786                      0.2500                        12.2500
152647.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10188220                      0.2500                        10.8750
299800.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10188443                      0.2500                        11.3750
151604.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10198553                      0.2500                        10.6250
263700.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10200073                      0.2500                        12.2500
180027.76                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        3.2000
6.2000                        0.0000                        3.2000
6.2000                        0.0000

10200215                      0.2500                        11.7500
199392.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        3.2000
5.7000                        0.0000                        3.2000
5.7000                        0.0000

10215523                      0.2500                        11.1250
128000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10219941                      0.2500                        12.1250
275229.03                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10219957                      0.2500                        11.7500
189429.70                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10220099                      0.2500                        12.0000
176000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10220131                      0.2500                        11.8750
181200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10220173                      0.2500                        10.7500
106398.86                     0.0500                        10.7000
5.0000                        0.0000                        10.7000
4.7500                        0.0000                        2.4500
4.7000                        0.0000                        2.4500
4.7000                        0.0000

10220209                      0.2500                        12.2500
314330.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10220231                      0.2500                        12.5000
247355.83                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10220241                      0.2500                        12.2500
274999.98                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10220243                      0.2500                        12.2500
183916.73                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10220275                      0.2500                        12.1250
220999.99                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10220319                      0.2500                        11.8750
279946.55                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10220343                      0.2500                        10.7500
187944.42                     0.0500                        10.7000
5.0000                        0.0000                        10.7000
4.7500                        0.0000                        2.4500
4.7000                        0.0000                        2.4500
4.7000                        0.0000

10220345                      0.2500                        11.6250
352000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10220673                      0.2500                        11.6250
240800.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10220675                      0.2500                        12.2500
160800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10220783                      0.2500                        12.1250
259999.99                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10220907                      0.2500                        12.3750
87000.00                      0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10220933                      0.2500                        12.0000
271482.49                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10220957                      0.2500                        12.2500
295999.99                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10220967                      0.2500                        12.0000
320000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10221069                      0.2500                        11.5000
154989.75                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10222363                      0.2500                        10.0000
563784.18                     0.0500                        9.9500
5.2500                        0.0000                        9.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10223666                      0.2500                        11.1250
334750.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10223688                      0.2500                        11.2500
359650.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10225492                      0.2500                        11.1250
294350.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10227063                      0.2500                        11.0000
137150.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10232377                      0.2500                        10.8750
165000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10232591                      0.2500                        11.6250
172000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10236282                      0.2500                        11.1250
758050.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10236858                      0.2500                        11.0000
493900.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10236999                      0.2500                        12.1250
144678.60                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10238326                      0.2500                        11.1250
271900.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10239978                      0.2500                        11.1250
145600.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10239980                      0.2500                        11.2500
272000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10239986                      0.2500                        10.6250
3000000.00                    0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.5750
5.5750                        0.0000                        1.5750
5.5750                        0.0000

10242894                      0.2500                        11.2500
367900.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10242896                      0.2500                        10.7500
274000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10242898                      0.2500                        11.3750
472000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10242906                      0.2500                        11.3750
424200.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10242914                      0.2500                        10.6250
325000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10242926                      0.2500                        10.7500
343000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10248420                      0.2500                        11.3750
417000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10251032                      0.2500                        11.3750
424000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10251514                      0.2500                        11.3750
263200.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10256847                      0.2500                        12.2500
340000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10260613                      0.2500                        11.5000
101512.52                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10264261                      0.2500                        11.2500
241600.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10264265                      0.2500                        11.0000
115822.31                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10265869                      0.2500                        11.3750
234840.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10266469                      0.2500                        12.1250
211000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266471                      0.2500                        12.5000
145000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266475                      0.2500                        11.5000
195999.99                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10266479                      0.2500                        12.3750
224000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266483                      0.2500                        11.7500
112000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266485                      0.2500                        11.8750
312000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266489                      0.2500                        12.5000
135850.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266493                      0.2500                        12.6250
240000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266497                      0.2500                        12.3750
273000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266503                      0.2500                        12.2500
199637.40                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266505                      0.2500                        12.2500
111898.75                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266507                      0.2500                        12.3750
216000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266511                      0.2500                        12.6250
312000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266515                      0.2500                        11.8750
532000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266517                      0.2500                        11.8750
230475.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266521                      0.2500                        11.6250
350000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266523                      0.2500                        12.3750
207200.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266527                      0.2500                        12.2500
407350.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266531                      0.2500                        12.3750
271800.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266537                      0.2500                        12.2500
235900.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266543                      0.2500                        12.5000
487000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266545                      0.2500                        11.1250
268000.00                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        2.4500
5.0750                        0.0000                        2.4500
5.0750                        0.0000

10266547                      0.2500                        12.1250
332000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266551                      0.2500                        11.1250
170000.00                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        2.4500
5.0750                        0.0000                        2.4500
5.0750                        0.0000

10266555                      0.2500                        12.1250
320000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266557                      0.2500                        12.0000
224000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266559                      0.2500                        11.3750
361950.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        2.4500
5.3250                        0.0000                        2.4500
5.3250                        0.0000

10266563                      0.2500                        12.2500
212000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266569                      0.2500                        11.8750
224000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266589                      0.2500                        12.1250
218320.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266595                      0.2500                        12.3750
225600.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266597                      0.2500                        12.5000
240000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266603                      0.2500                        12.2500
179687.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266609                      0.2500                        10.7500
232785.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10266617                      0.2500                        11.5000
223815.17                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10266623                      0.2500                        11.3750
267672.75                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10266635                      0.2500                        12.0000
235394.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266649                      0.2500                        12.2500
286050.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266659                      0.2500                        12.0000
162650.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266665                      0.2500                        12.3750
180000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266673                      0.2500                        11.2500
223000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10266677                      0.2500                        12.0000
188200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266679                      0.2500                        12.6250
303600.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266683                      0.2500                        12.0000
266400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266685                      0.2500                        12.0000
359650.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266687                      0.2500                        12.0000
357500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266689                      0.2500                        12.2500
252000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266691                      0.2500                        12.0000
307919.80                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266693                      0.2500                        12.5000
600000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266701                      0.2500                        11.0000
264390.75                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        2.4500
4.9500                        0.0000                        2.4500
4.9500                        0.0000

10266709                      0.2500                        11.7500
225600.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266713                      0.2500                        12.1250
218000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266715                      0.2500                        12.5000
279403.05                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266717                      0.2500                        12.0000
208000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266719                      0.2500                        11.6250
162399.99                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266723                      0.2500                        12.0000
196000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266725                      0.2500                        12.5000
205600.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266727                      0.2500                        11.8750
164000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266729                      0.2500                        12.0000
139099.99                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266731                      0.2500                        12.2500
328800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266735                      0.2500                        12.1250
300000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266737                      0.2500                        11.6250
230963.51                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.7000
5.5750                        0.0000                        2.7000
5.5750                        0.0000

10266739                      0.2500                        12.1250
709500.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266743                      0.2500                        12.1250
216000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266745                      0.2500                        12.0000
215000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266751                      0.2500                        11.6250
180000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266753                      0.2500                        12.1250
88036.19                      0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266755                      0.2500                        11.8750
152250.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266757                      0.2500                        12.0000
203000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266759                      0.2500                        12.1250
124000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266765                      0.2500                        11.7500
173600.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266767                      0.2500                        11.7500
180400.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266769                      0.2500                        12.1250
91800.27                      0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266771                      0.2500                        12.2500
216000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266773                      0.2500                        12.2500
184000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266785                      0.2500                        11.8750
232500.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266789                      0.2500                        12.1250
215900.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266791                      0.2500                        11.7500
200000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266793                      0.2500                        12.1250
197600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266795                      0.2500                        12.0000
169600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.7000
5.9500                        0.0000                        2.7000
5.9500                        0.0000

10266797                      0.2500                        12.2500
144000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266799                      0.2500                        12.5000
314952.36                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266803                      0.2500                        12.0000
172500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266809                      0.2500                        12.0000
129500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266813                      0.2500                        11.6250
204000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.7000
5.5750                        0.0000                        2.7000
5.5750                        0.0000

10266815                      0.2500                        11.5000
349600.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10266817                      0.2500                        12.1250
234000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266819                      0.2500                        12.5000
650000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266821                      0.2500                        12.3750
242550.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266823                      0.2500                        12.2500
312000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266825                      0.2500                        11.7500
174650.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266829                      0.2500                        12.3750
236580.64                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10266831                      0.2500                        11.8750
89000.00                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266833                      0.2500                        11.8750
87000.00                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266835                      0.2500                        11.8750
89000.00                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266837                      0.2500                        11.8750
88999.99                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266841                      0.2500                        12.1250
203999.99                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266843                      0.2500                        12.0000
693558.10                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266847                      0.2500                        12.1250
958216.98                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266849                      0.2500                        12.5000
320000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266851                      0.2500                        12.5000
122400.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266853                      0.2500                        12.5000
223950.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266867                      0.2500                        11.3750
166950.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        2.4500
5.3250                        0.0000                        2.4500
5.3250                        0.0000

10266869                      0.2500                        11.8750
191200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266871                      0.2500                        12.3750
265249.45                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266873                      0.2500                        12.1250
212000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266877                      0.2500                        12.1250
347999.96                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266881                      0.2500                        12.6250
439630.34                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266883                      0.2500                        12.2500
195644.68                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266885                      0.2500                        12.2500
558799.99                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266889                      0.2500                        12.3750
298300.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266897                      0.2500                        12.1250
229951.20                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266907                      0.2500                        11.8750
355000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266909                      0.2500                        12.3750
163999.99                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266911                      0.2500                        12.1250
276000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266913                      0.2500                        12.0000
180000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266921                      0.2500                        12.2500
154718.98                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266931                      0.2500                        12.0000
193900.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266937                      0.2500                        12.1250
344000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266939                      0.2500                        11.8750
312000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266951                      0.2500                        12.1250
120000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266953                      0.2500                        11.5000
355803.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10266957                      0.2500                        11.0000
164500.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        2.4500
4.9500                        0.0000                        2.4500
4.9500                        0.0000

10266959                      0.2500                        12.5000
213040.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266963                      0.2500                        12.5000
204000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266965                      0.2500                        12.1250
212720.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266971                      0.2500                        12.3750
331200.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266973                      0.2500                        12.3750
280000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266975                      0.2500                        11.7500
151696.60                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266977                      0.2500                        11.6250
63000.00                      0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266979                      0.2500                        12.5000
110000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10266983                      0.2500                        11.7500
188423.16                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266985                      0.2500                        12.3750
174375.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266987                      0.2500                        12.2500
175000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266989                      0.2500                        12.2500
200000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266993                      0.2500                        12.2500
359632.56                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266995                      0.2500                        11.8750
168750.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266997                      0.2500                        11.8750
186000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266999                      0.2500                        11.8750
131742.75                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267005                      0.2500                        12.2500
304000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267007                      0.2500                        12.0000
187642.31                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267009                      0.2500                        12.3750
315999.71                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267013                      0.2500                        11.7500
160000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267015                      0.2500                        12.0000
133935.66                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267019                      0.2500                        12.0000
350000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267021                      0.2500                        12.2500
343192.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267023                      0.2500                        11.7500
335200.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267027                      0.2500                        11.7500
295409.19                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267041                      0.2500                        12.5000
328000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267043                      0.2500                        12.3750
305600.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267049                      0.2500                        11.2500
159472.20                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        2.4500
5.2000                        0.0000                        2.4500
5.2000                        0.0000

10267051                      0.2500                        11.2500
200000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        2.4500
5.2000                        0.0000                        2.4500
5.2000                        0.0000

10267053                      0.2500                        11.8750
99000.00                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267055                      0.2500                        12.1250
229000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267057                      0.2500                        11.5000
189600.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10267059                      0.2500                        12.6250
249179.42                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267063                      0.2500                        12.2500
249999.99                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267065                      0.2500                        11.7500
245600.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267067                      0.2500                        12.2500
204628.35                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267069                      0.2500                        12.2500
245600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267073                      0.2500                        11.6250
178500.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267079                      0.2500                        12.5000
239785.05                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267081                      0.2500                        11.6250
160992.15                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267083                      0.2500                        12.1250
296000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267089                      0.2500                        12.1250
304000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267091                      0.2500                        11.7500
310400.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267093                      0.2500                        12.6250
142400.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267097                      0.2500                        12.2500
532000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267101                      0.2500                        12.2500
185189.65                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267107                      0.2500                        12.5000
525000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267111                      0.2500                        12.1250
112019.55                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267133                      0.2500                        11.3750
181210.81                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        2.4500
5.3250                        0.0000                        2.4500
5.3250                        0.0000

10267135                      0.2500                        11.7500
347000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267137                      0.2500                        11.6250
226273.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267155                      0.2500                        12.0000
127756.46                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267161                      0.2500                        11.8750
148000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267163                      0.2500                        12.0000
387900.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267165                      0.2500                        12.0000
205208.83                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267167                      0.2500                        12.1250
198400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267169                      0.2500                        11.6250
152750.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267177                      0.2500                        12.5000
200000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267179                      0.2500                        11.8750
456000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267183                      0.2500                        11.7500
204000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267185                      0.2500                        11.8750
191625.83                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267187                      0.2500                        12.6250
187999.09                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267191                      0.2500                        12.0000
192644.19                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267193                      0.2500                        11.6250
111970.64                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267195                      0.2500                        12.3750
249529.65                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267197                      0.2500                        12.2500
805000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267199                      0.2500                        12.1250
384000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267203                      0.2500                        12.3750
377999.99                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267205                      0.2500                        11.5000
359649.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10267209                      0.2500                        11.6250
222743.77                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267215                      0.2500                        12.0000
209600.44                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267219                      0.2500                        12.5000
588000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267223                      0.2500                        12.0000
332000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267227                      0.2500                        12.2500
233200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267233                      0.2500                        11.6250
241904.51                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267235                      0.2500                        11.6250
208000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267237                      0.2500                        12.3750
130967.84                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267239                      0.2500                        12.2500
168500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267241                      0.2500                        11.5000
181618.63                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10267243                      0.2500                        12.2500
211920.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267247                      0.2500                        12.3750
311446.94                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267249                      0.2500                        12.3750
131223.70                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267253                      0.2500                        12.1250
170882.02                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267257                      0.2500                        12.2500
127668.12                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267261                      0.2500                        12.5000
219920.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267263                      0.2500                        12.1250
176800.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267265                      0.2500                        11.8750
118967.71                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267269                      0.2500                        12.2500
248000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267271                      0.2500                        12.2500
147972.35                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267275                      0.2500                        12.1250
172000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267277                      0.2500                        12.2500
91916.83                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267279                      0.2500                        12.1250
89333.78                      0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267283                      0.2500                        11.6250
283200.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267285                      0.2500                        12.1250
164000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267287                      0.2500                        12.1250
162400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267297                      0.2500                        12.2500
123775.21                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267299                      0.2500                        11.7500
151000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267301                      0.2500                        12.1250
132873.81                     0.0500                        12.0750
6.2500                        0.0000                        12.0750
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267303                      0.2500                        11.8750
250000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267317                      0.2500                        11.8750
368000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267319                      0.2500                        12.2500
87500.00                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267321                      0.2500                        12.2500
76000.00                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267323                      0.2500                        12.3750
176000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267325                      0.2500                        12.6250
105000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267329                      0.2500                        12.2500
307833.17                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267331                      0.2500                        12.2500
207622.92                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267335                      0.2500                        12.6250
119899.19                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267337                      0.2500                        12.2500
133600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267341                      0.2500                        12.5000
296000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267345                      0.2500                        12.3750
545000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267347                      0.2500                        11.6250
168055.78                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267357                      0.2500                        12.0000
165600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267361                      0.2500                        12.6250
160000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267365                      0.2500                        11.8750
249400.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267367                      0.2500                        12.2500
187970.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267371                      0.2500                        12.5000
148000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267375                      0.2500                        12.6250
172000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267377                      0.2500                        12.5000
116959.39                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267379                      0.2500                        12.1250
111692.17                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267381                      0.2500                        12.3750
152000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267383                      0.2500                        12.2500
145600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267389                      0.2500                        12.6250
222013.32                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267395                      0.2500                        12.2500
170091.09                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267399                      0.2500                        12.1250
199500.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267401                      0.2500                        12.2500
90000.00                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267403                      0.2500                        12.0000
320000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267413                      0.2500                        12.3750
236712.38                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267419                      0.2500                        11.8750
240000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267421                      0.2500                        11.6250
645000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267423                      0.2500                        12.3750
342900.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267425                      0.2500                        12.2500
250749.99                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267429                      0.2500                        11.8750
202300.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267431                      0.2500                        12.3750
116000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267433                      0.2500                        12.6250
319750.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267437                      0.2500                        12.2500
265800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267439                      0.2500                        12.0000
157500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267441                      0.2500                        12.2500
359650.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267443                      0.2500                        11.7500
118000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267445                      0.2500                        12.1250
229572.82                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267447                      0.2500                        11.7500
157500.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267453                      0.2500                        12.2500
109700.06                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267459                      0.2500                        12.1250
693750.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267463                      0.2500                        12.3750
112800.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267467                      0.2500                        11.0000
332000.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        2.4500
4.9500                        0.0000                        2.4500
4.9500                        0.0000

10267469                      0.2500                        12.6250
93900.00                      0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267471                      0.2500                        11.8750
316000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267475                      0.2500                        12.1250
187200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267477                      0.2500                        12.1250
321000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267479                      0.2500                        11.7500
241020.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267481                      0.2500                        11.7500
327920.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267483                      0.2500                        12.5000
145800.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267485                      0.2500                        12.1250
350000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267487                      0.2500                        11.7500
351000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267493                      0.2500                        11.6250
337600.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267495                      0.2500                        12.5000
520000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267501                      0.2500                        12.2500
999999.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267503                      0.2500                        12.0000
143226.99                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267507                      0.2500                        12.1250
329920.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267509                      0.2500                        12.2500
116000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267513                      0.2500                        11.7500
340000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267515                      0.2500                        12.0000
316000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267517                      0.2500                        11.8750
165750.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267519                      0.2500                        12.0000
244000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267521                      0.2500                        12.5000
566807.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267525                      0.2500                        11.6250
236000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267533                      0.2500                        12.3750
252000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267535                      0.2500                        12.3750
222805.07                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267537                      0.2500                        12.2500
388000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267545                      0.2500                        12.2500
320800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267549                      0.2500                        12.2500
228000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267551                      0.2500                        12.2500
348000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267553                      0.2500                        11.5000
337999.58                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.9500
5.4500                        0.0000                        2.9500
5.4500                        0.0000

10267561                      0.2500                        11.7500
309381.24                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267563                      0.2500                        12.3750
248000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267565                      0.2500                        11.7500
231536.93                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10267567                      0.2500                        12.2500
500000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267571                      0.2500                        12.0000
183649.91                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267577                      0.2500                        12.1250
235561.68                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267583                      0.2500                        11.8750
276000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267585                      0.2500                        12.2500
280000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267591                      0.2500                        12.1250
339150.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267593                      0.2500                        12.3750
202400.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267603                      0.2500                        11.6250
92449.99                      0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10267615                      0.2500                        11.5000
264000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10267617                      0.2500                        12.2500
184664.60                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267619                      0.2500                        11.7500
296260.76                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10268869                      0.2500                        11.2500
133878.86                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10271821                      0.2500                        11.2500
99909.60                      0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10273138                      0.2500                        11.5000
2345000.00                    0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10274775                      0.2500                        12.3750
184000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        3.2000
6.3250                        0.0000                        3.2000
6.3250                        0.0000

10275621                      0.2500                        11.2500
243750.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10275653                      0.2500                        11.6250
240000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10277237                      0.2500                        11.5000
204800.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10277269                      0.2500                        10.0000
128000.00                     0.0500                        9.9500
5.2500                        0.0000                        9.9500
5.0000                        0.0000                        2.9500
4.9500                        0.0000                        2.9500
4.9500                        0.0000

10277847                      0.2500                        11.2500
200000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10278679                      0.2500                        11.2500
304624.36                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10280961                      0.2500                        11.0000
224000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10282485                      0.2500                        11.1250
228000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10282855                      0.2500                        10.1250
252000.00                     0.0500                        10.0750
5.3750                        0.0000                        10.0750
5.1250                        0.0000                        1.9500
5.0750                        0.0000                        1.9500
5.0750                        0.0000

10284799                      0.2500                        11.1250
352000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10284801                      0.2500                        11.6250
170656.51                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10286255                      0.2500                        11.0000
265000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10286551                      0.2500                        11.0000
480000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10287273                      0.2500                        11.5000
176000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10287407                      0.2500                        11.3750
112875.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10288745                      0.2500                        10.2500
314907.52                     0.0500                        10.2000
5.5000                        0.0000                        10.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10288751                      0.2500                        11.0000
166210.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10288755                      0.2500                        10.7500
105687.91                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10288757                      0.2500                        10.5000
137500.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10288765                      0.2500                        10.6250
455000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10288767                      0.2500                        10.6250
593394.40                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10288769                      0.2500                        11.3750
463871.92                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10288773                      0.2500                        10.6250
327229.73                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10288775                      0.2500                        10.2500
416000.00                     0.0500                        10.2000
5.5000                        0.0000                        10.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10288779                      0.2500                        10.8750
480000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10288783                      0.2500                        10.7500
359649.84                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10288787                      0.2500                        11.2500
130000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10288789                      0.2500                        11.2500
358400.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10288801                      0.2500                        11.0000
106400.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10288803                      0.2500                        11.3750
216000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10288805                      0.2500                        11.3750
175000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10288807                      0.2500                        11.5000
190000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10288809                      0.2500                        11.1250
140000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10288815                      0.2500                        11.5000
620000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10288817                      0.2500                        11.5000
464000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10288821                      0.2500                        10.8750
171500.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10289089                      0.2500                        11.0000
186000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10289821                      0.2500                        12.0000
369249.31                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        3.2000
5.9500                        0.0000                        3.2000
5.9500                        0.0000

10289843                      0.2500                        12.1250
220000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        3.2000
6.0750                        0.0000                        3.2000
6.0750                        0.0000

10289863                      0.2500                        12.0000
351500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        3.2000
5.9500                        0.0000                        3.2000
5.9500                        0.0000

10289877                      0.2500                        12.2500
119500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        3.2000
6.2000                        0.0000                        3.2000
6.2000                        0.0000

10289901                      0.2500                        12.2500
187150.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        3.2000
6.2000                        0.0000                        3.2000
6.2000                        0.0000

10289921                      0.2500                        11.8750
552000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        3.2000
5.8250                        0.0000                        3.2000
5.8250                        0.0000

10289929                      0.2500                        12.1250
213600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        3.2000
6.0750                        0.0000                        3.2000
6.0750                        0.0000

10289933                      0.2500                        12.0000
144862.42                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        3.2000
5.9500                        0.0000                        3.2000
5.9500                        0.0000

10289939                      0.2500                        11.8750
336000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        3.2000
5.8250                        0.0000                        3.2000
5.8250                        0.0000

10289993                      0.2500                        11.7500
420000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        3.2000
5.7000                        0.0000                        3.2000
5.7000                        0.0000

10290251                      0.2500                        12.0000
225000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.5750
5.9500                        0.0000                        2.5750
5.9500                        0.0000

10290295                      0.2500                        12.5000
123000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.5750
6.4500                        0.0000                        2.5750
6.4500                        0.0000

10290317                      0.2500                        12.0000
297600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.5750
5.9500                        0.0000                        2.5750
5.9500                        0.0000

10290319                      0.2500                        12.3750
168000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.5750
6.3250                        0.0000                        2.5750
6.3250                        0.0000

10290343                      0.2500                        12.3750
332100.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.5750
6.3250                        0.0000                        2.5750
6.3250                        0.0000

10292611                      0.2500                        11.1250
320000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10292615                      0.2500                        11.1250
590000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10292771                      0.2500                        11.2500
140000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10292833                      0.2500                        12.8750
185000.00                     0.0500                        12.8250
7.1250                        0.0000                        12.8250
6.8750                        0.0000                        2.9500
6.8250                        0.0000                        2.9500
6.8250                        0.0000

10292869                      0.2500                        11.2500
67500.00                      0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10292907                      0.2500                        11.0000
464000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10292937                      0.2500                        10.6250
188000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10294873                      0.2500                        12.1250
340000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10294921                      0.2500                        11.1250
340000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10294931                      0.2500                        10.6250
270039.89                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10294935                      0.2500                        12.1250
204000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10294945                      0.2500                        12.3750
118377.26                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10295033                      0.2500                        11.0000
103055.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10295081                      0.2500                        10.7500
164000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10295319                      0.2500                        10.8750
366400.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10295795                      0.2500                        11.7500
252000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10296795                      0.2500                        12.0000
363000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296797                      0.2500                        11.6250
198800.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296799                      0.2500                        12.2500
125000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296801                      0.2500                        11.8750
285000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10296805                      0.2500                        12.0000
252000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296807                      0.2500                        12.0000
220976.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296811                      0.2500                        12.1250
367500.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10296813                      0.2500                        11.7500
359291.96                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10296817                      0.2500                        12.1250
317600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10296823                      0.2500                        12.2500
286500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296825                      0.2500                        12.0000
340000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296835                      0.2500                        12.1250
172000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10296841                      0.2500                        12.2500
559300.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296849                      0.2500                        11.6250
400160.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296851                      0.2500                        11.6250
240000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296853                      0.2500                        12.0000
368649.87                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296855                      0.2500                        11.6250
296000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296863                      0.2500                        11.6250
359283.32                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296865                      0.2500                        12.1250
272000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10296867                      0.2500                        11.6250
355000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296871                      0.2500                        11.6250
359650.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296875                      0.2500                        12.0000
260000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296877                      0.2500                        12.0000
280000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296879                      0.2500                        12.0000
180000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296891                      0.2500                        12.2500
350000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296903                      0.2500                        12.2500
296000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296909                      0.2500                        12.1250
254763.82                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10296915                      0.2500                        12.1250
359650.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10296917                      0.2500                        12.0000
200000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296925                      0.2500                        11.6250
351000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296931                      0.2500                        12.0000
460000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296941                      0.2500                        11.8750
399200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10296943                      0.2500                        12.0000
310000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296945                      0.2500                        11.6250
254000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296947                      0.2500                        12.0000
399200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296951                      0.2500                        11.6250
286000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296957                      0.2500                        11.2500
385000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10296959                      0.2500                        12.0000
359650.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10296963                      0.2500                        11.8750
342400.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10296965                      0.2500                        12.1250
507000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10297133                      0.2500                        11.3750
359650.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10297159                      0.2500                        11.8750
404000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10297249                      0.2500                        11.8750
324000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10297721                      0.2500                        11.3750
208800.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10297797                      0.2500                        10.7500
89600.00                      0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10297897                      0.2500                        11.5000
196000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10297969                      0.2500                        11.7500
204000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        2.9500
6.7000                        0.0000                        2.9500
6.7000                        0.0000

10298015                      0.2500                        11.0000
304000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10298019                      0.2500                        11.3750
1298577.00                    0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10298037                      0.2500                        10.5000
258400.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        2.9500
5.4500                        0.0000                        2.9500
5.4500                        0.0000

10298089                      0.2500                        11.6250
240000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10303363                      0.2500                        10.6250
225000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10303691                      0.2500                        11.5000
154000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10303717                      0.2500                        10.6250
336000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10303721                      0.2500                        11.1250
388650.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10303767                      0.2500                        11.0000
184000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10303843                      0.2500                        11.3750
154744.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10303857                      0.2500                        11.2500
224000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10303891                      0.2500                        10.8750
132800.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10303919                      0.2500                        10.8750
178400.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10303941                      0.2500                        11.3750
252000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10304015                      0.2500                        11.1250
200000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10304471                      0.2500                        11.2500
114400.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10304513                      0.2500                        11.8750
396000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10304547                      0.2500                        11.2500
225000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10304563                      0.2500                        11.7500
595200.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10304631                      0.2500                        12.0000
236600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10304667                      0.2500                        11.8750
316000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10305137                      0.2500                        11.8750
203602.43                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10305173                      0.2500                        10.6250
135441.28                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10305201                      0.2500                        11.5000
359200.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10305213                      0.2500                        11.6250
183920.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10305411                      0.2500                        11.2500
201880.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10305413                      0.2500                        11.2500
140000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10305415                      0.2500                        10.5000
316000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10305423                      0.2500                        11.1250
372000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10305425                      0.2500                        11.0000
370000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10305429                      0.2500                        10.6250
700000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10305431                      0.2500                        9.7500
500000.00                     0.0500                        9.7000
5.0000                        0.0000                        9.7000
4.7500                        0.0000                        2.9500
4.7000                        0.0000                        2.9500
4.7000                        0.0000

10305433                      0.2500                        10.7500
416000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10305435                      0.2500                        10.8750
409500.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10305437                      0.2500                        10.7500
287500.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10305441                      0.2500                        10.7500
380000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10305443                      0.2500                        11.0000
372000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10305445                      0.2500                        10.8750
472000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10305447                      0.2500                        10.2500
496000.00                     0.0500                        10.2000
5.5000                        0.0000                        10.2000
5.2500                        0.0000                        2.9500
5.2000                        0.0000                        2.9500
5.2000                        0.0000

10305449                      0.2500                        10.8750
479200.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10305679                      0.2500                        11.0000
667200.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10305757                      0.2500                        11.2500
287960.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10305791                      0.2500                        11.0000
495000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10306175                      0.2500                        11.5000
400000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10306191                      0.2500                        11.3750
336112.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10306257                      0.2500                        10.1250
491169.01                     0.0500                        10.0750
5.3750                        0.0000                        10.0750
5.1250                        0.0000                        1.9500
5.0750                        0.0000                        1.9500
5.0750                        0.0000

10306269                      0.2500                        11.2500
230000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10306845                      0.2500                        10.1250
1703000.00                    0.0500                        10.0750
5.3750                        0.0000                        10.0750
5.1250                        0.0000                        2.9500
5.0750                        0.0000                        2.9500
5.0750                        0.0000

10307481                      0.2500                        10.5000
320000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        2.9500
5.4500                        0.0000                        2.9500
5.4500                        0.0000

10307527                      0.2500                        10.8750
457500.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10307533                      0.2500                        11.0000
261600.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10307545                      0.2500                        10.3750
577600.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        2.9500
5.3250                        0.0000                        2.9500
5.3250                        0.0000

10307563                      0.2500                        10.6250
875000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10307569                      0.2500                        11.1250
431000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10307589                      0.2500                        10.6250
172720.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10307597                      0.2500                        10.8750
472800.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10307791                      0.2500                        11.2500
500000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10307799                      0.2500                        10.3750
176000.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10307809                      0.2500                        11.0000
300000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10307815                      0.2500                        11.5000
220500.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10308199                      0.2500                        11.3750
272000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10309667                      0.2500                        11.6250
215000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10309711                      0.2500                        12.3750
466400.00                     0.0500                        12.3250
7.6250                        0.0000                        12.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10309733                      0.2500                        11.5000
145374.73                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10309915                      0.2500                        12.0000
170075.80                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10310247                      0.2500                        11.2500
310000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10310321                      0.2500                        11.1250
536000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10310407                      0.2500                        11.1250
432000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10310409                      0.2500                        11.5000
320000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10310425                      0.2500                        10.6250
292000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10310433                      0.2500                        11.0000
428000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10310461                      0.2500                        12.3750
250000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10310491                      0.2500                        10.8750
152000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10310539                      0.2500                        11.0000
728000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10310573                      0.2500                        11.6250
236000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10310639                      0.2500                        11.6250
89600.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10310729                      0.2500                        11.6250
136800.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10310735                      0.2500                        11.2500
201500.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10311715                      0.2500                        11.7500
359650.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10313817                      0.2500                        11.1250
578500.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10313973                      0.2500                        12.0000
268000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10314347                      0.2500                        11.2500
412000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10314417                      0.2500                        11.3750
160000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10314443                      0.2500                        10.5000
415000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10314833                      0.2500                        11.5000
154320.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10315787                      0.2500                        11.0000
88500.00                      0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10316153                      0.2500                        11.6250
310000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10316171                      0.2500                        11.3750
144000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10316257                      0.2500                        11.2500
400000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10316307                      0.2500                        11.6250
238360.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10316349                      0.2500                        11.1250
100800.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10316365                      0.2500                        10.2500
120250.00                     0.0500                        10.2000
5.5000                        0.0000                        10.2000
5.2500                        0.0000                        2.9500
5.2000                        0.0000                        2.9500
5.2000                        0.0000

10316477                      0.2500                        11.0000
85000.00                      0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10316479                      0.2500                        11.0000
85000.00                      0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10316615                      0.2500                        11.6250
116550.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10316629                      0.2500                        11.0000
388700.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10317043                      0.2500                        10.3750
576000.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10317427                      0.2500                        11.3750
260000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10317431                      0.2500                        12.2500
500000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.2000
7.2000                        0.0000                        2.2000
7.2000                        0.0000

10317461                      0.2500                        11.1250
1095000.00                    0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10317683                      0.2500                        11.6250
60000.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10317685                      0.2500                        12.2500
64000.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10317699                      0.2500                        11.2500
515000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10317801                      0.2500                        11.1250
116000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10317871                      0.2500                        11.5000
250000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10317875                      0.2500                        11.2500
114000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10317877                      0.2500                        11.5000
199200.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10317967                      0.2500                        11.3750
170200.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10318005                      0.2500                        11.1250
200000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10318011                      0.2500                        10.8750
153800.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10318075                      0.2500                        11.6250
147831.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10318363                      0.2500                        11.2500
317000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10319329                      0.2500                        12.1250
492000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        2.4500
7.0750                        0.0000                        2.4500
7.0750                        0.0000

10319619                      0.2500                        11.0000
400000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10319673                      0.2500                        12.2500
189675.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.9500
7.2000                        0.0000                        2.9500
7.2000                        0.0000

10319677                      0.2500                        10.5000
140000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        2.9500
5.4500                        0.0000                        2.9500
5.4500                        0.0000

10319793                      0.2500                        12.2500
72000.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.9500
7.2000                        0.0000                        2.9500
7.2000                        0.0000

10319811                      0.2500                        11.5000
207200.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10319841                      0.2500                        11.6250
260000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10319901                      0.2500                        11.2500
185000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10319931                      0.2500                        11.3750
180000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10319941                      0.2500                        11.2500
245000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10319949                      0.2500                        12.2500
220000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10319997                      0.2500                        11.6250
158400.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10320007                      0.2500                        12.2500
220000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10320027                      0.2500                        11.2500
166400.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10320049                      0.2500                        11.3750
207900.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10320081                      0.2500                        11.5000
168000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10320129                      0.2500                        11.8750
61600.00                      0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10320173                      0.2500                        11.6250
160000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10320197                      0.2500                        11.8750
66320.00                      0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10321017                      0.2500                        11.7500
281600.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        2.4500
6.7000                        0.0000                        2.4500
6.7000                        0.0000

10323467                      0.2500                        11.6250
173700.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10323471                      0.2500                        10.6250
520000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10323527                      0.2500                        11.1250
148500.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10323573                      0.2500                        11.1250
566000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10323613                      0.2500                        11.8750
560000.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10323671                      0.2500                        11.1250
250000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10323685                      0.2500                        11.6250
180800.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10323703                      0.2500                        12.2500
315000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.9500
7.2000                        0.0000                        2.9500
7.2000                        0.0000

10323725                      0.2500                        10.2500
194000.00                     0.0500                        10.2000
5.5000                        0.0000                        10.2000
5.2500                        0.0000                        2.9500
5.2000                        0.0000                        2.9500
5.2000                        0.0000

10323773                      0.2500                        11.1250
370000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10323799                      0.2500                        11.7500
139200.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10323815                      0.2500                        12.2500
94000.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10323829                      0.2500                        12.2500
128000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10323833                      0.2500                        11.1250
382500.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10323851                      0.2500                        10.7500
318800.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10323875                      0.2500                        12.2500
188000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10323907                      0.2500                        11.1250
189852.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10323927                      0.2500                        11.1250
111200.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10323947                      0.2500                        10.3750
83120.00                      0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10324005                      0.2500                        11.5000
208000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10324017                      0.2500                        11.6250
202320.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10324027                      0.2500                        12.2500
184000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10324043                      0.2500                        11.6250
178232.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10324057                      0.2500                        11.2500
325584.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10324085                      0.2500                        11.6250
173886.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10325037                      0.2500                        11.6250
136800.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10325099                      0.2500                        11.1250
189200.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10326199                      0.2500                        10.7500
625000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10326229                      0.2500                        10.6250
105000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10326245                      0.2500                        11.6250
275000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10326251                      0.2500                        11.7500
143920.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        2.9500
6.7000                        0.0000                        2.9500
6.7000                        0.0000

10326289                      0.2500                        12.2500
248800.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.9500
7.2000                        0.0000                        2.9500
7.2000                        0.0000

10326341                      0.2500                        11.6250
354320.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10326445                      0.2500                        11.0000
352000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10326447                      0.2500                        11.7500
179200.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10326567                      0.2500                        10.6250
124000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10326615                      0.2500                        11.2500
151900.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10326669                      0.2500                        12.2500
516000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10326717                      0.2500                        12.0000
171000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10327585                      0.2500                        11.1250
625000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327625                      0.2500                        10.3750
420000.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10327633                      0.2500                        11.8750
355550.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327635                      0.2500                        12.6250
480000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10327637                      0.2500                        12.2500
348000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327641                      0.2500                        12.2500
223797.50                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327643                      0.2500                        12.2500
444000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327645                      0.2500                        12.2500
304400.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327647                      0.2500                        12.0000
308000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327649                      0.2500                        12.1250
83200.00                      0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327653                      0.2500                        11.6250
190400.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327657                      0.2500                        12.0000
224700.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327659                      0.2500                        11.8750
140800.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327661                      0.2500                        12.1250
319900.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327665                      0.2500                        12.1250
263250.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327667                      0.2500                        12.1250
352000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327669                      0.2500                        11.8750
331200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327671                      0.2500                        12.0000
263920.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327675                      0.2500                        11.8750
167000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327679                      0.2500                        11.6250
395992.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327683                      0.2500                        11.8750
310950.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327687                      0.2500                        12.0000
309600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327695                      0.2500                        12.0000
160000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327697                      0.2500                        11.6250
268000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327705                      0.2500                        12.3750
311200.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10327709                      0.2500                        12.0000
280000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327711                      0.2500                        12.2500
280000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327715                      0.2500                        12.1250
164000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327719                      0.2500                        12.2500
780000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327721                      0.2500                        11.8750
268000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327723                      0.2500                        12.1250
302400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327725                      0.2500                        12.0000
273749.22                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327727                      0.2500                        11.5000
359650.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10327729                      0.2500                        12.1250
348000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327731                      0.2500                        10.6250
231000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327737                      0.2500                        12.0000
228000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327743                      0.2500                        11.6250
280000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327751                      0.2500                        11.6250
352000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327753                      0.2500                        12.0000
175900.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327755                      0.2500                        12.1250
255000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327757                      0.2500                        11.7500
232000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327759                      0.2500                        12.2500
136000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327765                      0.2500                        12.0000
360000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327767                      0.2500                        11.6250
200000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327769                      0.2500                        12.1250
543200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327773                      0.2500                        11.8750
219600.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327775                      0.2500                        11.7500
402400.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327777                      0.2500                        11.6250
316000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327781                      0.2500                        12.2500
272000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327791                      0.2500                        11.7500
128000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327797                      0.2500                        12.2500
280400.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327799                      0.2500                        11.8750
135700.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327803                      0.2500                        12.1250
197600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327811                      0.2500                        11.3750
175900.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10327813                      0.2500                        11.8750
308000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327817                      0.2500                        11.7500
420000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327821                      0.2500                        12.1250
347950.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327823                      0.2500                        12.0000
217000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327829                      0.2500                        12.0000
288000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327831                      0.2500                        11.8750
485000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327837                      0.2500                        12.1250
344000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327839                      0.2500                        11.8750
186300.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327849                      0.2500                        11.7500
175025.58                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327853                      0.2500                        12.0000
199500.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327855                      0.2500                        12.1250
524000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327859                      0.2500                        12.3750
120000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10327865                      0.2500                        11.6250
220500.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327873                      0.2500                        12.2500
285600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327875                      0.2500                        11.8750
293600.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327877                      0.2500                        11.7500
114000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327881                      0.2500                        10.6250
292000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327887                      0.2500                        12.2500
280000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327889                      0.2500                        11.7500
273552.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327891                      0.2500                        11.7500
286400.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327893                      0.2500                        12.1250
237600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327895                      0.2500                        11.8750
344000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327897                      0.2500                        11.6250
264000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327899                      0.2500                        11.5000
224000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10327903                      0.2500                        11.6250
192000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327911                      0.2500                        12.3750
340000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10327915                      0.2500                        11.7500
468800.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327917                      0.2500                        12.1250
369550.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327919                      0.2500                        12.1250
298400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327923                      0.2500                        12.5000
146273.95                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10327925                      0.2500                        12.5000
181600.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10327929                      0.2500                        12.2500
169600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327931                      0.2500                        11.6250
460800.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327933                      0.2500                        10.8750
260000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327943                      0.2500                        12.1250
598500.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327947                      0.2500                        12.0000
112700.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327949                      0.2500                        12.3750
490000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10327951                      0.2500                        12.2500
273650.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327955                      0.2500                        12.1250
379998.85                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327961                      0.2500                        11.6250
204150.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327967                      0.2500                        11.7500
260000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10327973                      0.2500                        12.6250
448000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10327977                      0.2500                        12.0000
192000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327981                      0.2500                        12.2500
109600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10327983                      0.2500                        11.6250
208000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10327985                      0.2500                        12.1250
328000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10327991                      0.2500                        12.3750
160000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10327993                      0.2500                        12.0000
391200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10327995                      0.2500                        11.8750
340000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10327997                      0.2500                        12.2500
127884.28                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328001                      0.2500                        12.5000
264750.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328007                      0.2500                        12.2500
508000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328009                      0.2500                        10.7500
184000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328011                      0.2500                        12.0000
263200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328013                      0.2500                        11.8750
332000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328017                      0.2500                        11.6250
336456.62                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328019                      0.2500                        12.1250
240000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328021                      0.2500                        12.5000
348000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328023                      0.2500                        11.7500
252000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328025                      0.2500                        12.0000
340000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328027                      0.2500                        12.2500
230000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328029                      0.2500                        11.6250
262500.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328031                      0.2500                        11.0000
144800.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328035                      0.2500                        11.6250
327950.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328037                      0.2500                        12.0000
388000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328047                      0.2500                        11.6250
144000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328049                      0.2500                        11.7500
204000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328053                      0.2500                        11.7500
480000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328055                      0.2500                        12.3750
322400.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328057                      0.2500                        11.8750
156000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328061                      0.2500                        12.5000
213000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328063                      0.2500                        12.2500
412000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328065                      0.2500                        11.7500
165500.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328069                      0.2500                        12.5000
99900.00                      0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328071                      0.2500                        12.1250
268000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328073                      0.2500                        12.1250
328000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328079                      0.2500                        12.2500
496000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328083                      0.2500                        12.0000
175920.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328087                      0.2500                        11.8750
285600.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328093                      0.2500                        12.3750
530400.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328095                      0.2500                        11.2500
317600.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10328097                      0.2500                        10.5000
163900.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328099                      0.2500                        11.0000
751200.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328109                      0.2500                        12.0000
208800.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328113                      0.2500                        11.6250
324000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328117                      0.2500                        11.8750
111350.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328123                      0.2500                        12.2500
104000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328129                      0.2500                        11.7500
505600.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328133                      0.2500                        12.2500
220000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328135                      0.2500                        11.1250
116000.00                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        1.9500
5.0750                        0.0000                        1.9500
5.0750                        0.0000

10328137                      0.2500                        11.6250
359650.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328139                      0.2500                        12.2500
592000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328141                      0.2500                        11.7500
220900.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328143                      0.2500                        11.6250
255032.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328145                      0.2500                        11.5000
344000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328151                      0.2500                        12.5000
103111.15                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328155                      0.2500                        12.3750
176000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328157                      0.2500                        11.6250
840000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328159                      0.2500                        11.2500
385764.20                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10328161                      0.2500                        11.7500
312000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328167                      0.2500                        12.2500
320000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328169                      0.2500                        11.7500
493863.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328171                      0.2500                        12.2500
416000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328175                      0.2500                        11.7500
580800.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328185                      0.2500                        11.7500
294000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328187                      0.2500                        11.8750
497915.59                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328191                      0.2500                        12.3750
231900.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328193                      0.2500                        11.5000
348750.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328195                      0.2500                        11.7500
598000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328201                      0.2500                        12.2500
305800.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328203                      0.2500                        12.7500
440000.00                     0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10328205                      0.2500                        11.7500
305500.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328211                      0.2500                        11.6250
440000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328215                      0.2500                        12.2500
359650.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328219                      0.2500                        12.2500
300400.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328221                      0.2500                        11.8750
604000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328223                      0.2500                        12.2500
247750.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328229                      0.2500                        12.2500
243150.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328233                      0.2500                        12.0000
359308.75                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328235                      0.2500                        12.0000
215200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328237                      0.2500                        11.8750
353610.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328241                      0.2500                        11.0000
95900.00                      0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10328243                      0.2500                        11.6250
196799.15                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328247                      0.2500                        11.8750
315000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328255                      0.2500                        12.0000
506400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328257                      0.2500                        12.1250
746600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328265                      0.2500                        11.1250
303000.00                     0.0500                        11.0750
5.3750                        0.0000                        11.0750
5.1250                        0.0000                        1.9500
5.0750                        0.0000                        1.9500
5.0750                        0.0000

10328267                      0.2500                        12.0000
304800.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328269                      0.2500                        12.1250
480000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328271                      0.2500                        12.2500
127200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328273                      0.2500                        11.7500
365000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328275                      0.2500                        12.0000
132000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328283                      0.2500                        11.0000
135000.00                     0.0500                        10.9500
5.2500                        0.0000                        10.9500
5.0000                        0.0000                        1.9500
4.9500                        0.0000                        1.9500
4.9500                        0.0000

10328285                      0.2500                        11.8750
359650.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328289                      0.2500                        12.2500
347200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328291                      0.2500                        11.3750
355200.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10328295                      0.2500                        11.7500
119200.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328297                      0.2500                        11.7500
110300.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328303                      0.2500                        12.0000
252000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328305                      0.2500                        12.2500
182400.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328307                      0.2500                        12.3750
176000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328309                      0.2500                        12.1250
375200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328311                      0.2500                        12.0000
323200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328313                      0.2500                        12.1250
228000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328315                      0.2500                        12.1250
340000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328317                      0.2500                        11.6250
288000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328319                      0.2500                        12.0000
270400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328325                      0.2500                        12.1250
126700.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328327                      0.2500                        12.0000
310400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328329                      0.2500                        12.1250
228800.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328333                      0.2500                        11.7500
397600.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328335                      0.2500                        11.6250
207950.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328341                      0.2500                        12.0000
243450.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328343                      0.2500                        11.7500
336000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328347                      0.2500                        12.0000
359650.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328349                      0.2500                        12.2500
173700.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328353                      0.2500                        12.0000
468000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328357                      0.2500                        12.2500
304000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328361                      0.2500                        11.5000
208000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328363                      0.2500                        11.6250
296000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328365                      0.2500                        12.0000
165200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328367                      0.2500                        11.7500
251000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328369                      0.2500                        11.6250
298963.85                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328377                      0.2500                        12.1250
320000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328379                      0.2500                        12.1250
320000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328381                      0.2500                        11.8750
231200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328383                      0.2500                        12.6250
240000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10328385                      0.2500                        12.2500
164000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328391                      0.2500                        12.0000
156000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328393                      0.2500                        12.0000
199200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328397                      0.2500                        12.3750
143900.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328401                      0.2500                        12.3750
297600.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328407                      0.2500                        11.8750
464000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328409                      0.2500                        10.7500
229600.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328411                      0.2500                        11.8750
432000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328415                      0.2500                        12.3750
219156.47                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328417                      0.2500                        10.8750
352000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10328419                      0.2500                        11.6250
432000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328429                      0.2500                        11.5000
273314.34                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328435                      0.2500                        12.0000
516000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328437                      0.2500                        10.7500
164000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328439                      0.2500                        12.0000
220750.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328443                      0.2500                        11.7500
300000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328445                      0.2500                        11.3750
359650.00                     0.0500                        11.3250
5.6250                        0.0000                        11.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10328447                      0.2500                        12.0000
259200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328451                      0.2500                        12.3750
148750.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328455                      0.2500                        11.6250
546000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328457                      0.2500                        11.8750
340000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328461                      0.2500                        11.8750
276000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328463                      0.2500                        10.7500
251250.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10328471                      0.2500                        11.7500
268000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328473                      0.2500                        12.1250
429000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328475                      0.2500                        10.7500
173427.18                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328479                      0.2500                        11.7500
168800.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328483                      0.2500                        12.3750
200000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328485                      0.2500                        12.3750
150000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328489                      0.2500                        11.8750
356000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328493                      0.2500                        12.2500
348000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328495                      0.2500                        11.7500
221500.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328497                      0.2500                        11.6250
385000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328501                      0.2500                        11.8750
284800.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328503                      0.2500                        11.7500
288000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328505                      0.2500                        11.5000
296000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328513                      0.2500                        12.2500
373500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328517                      0.2500                        11.6250
357800.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328519                      0.2500                        12.0000
162000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328521                      0.2500                        12.1250
309919.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328527                      0.2500                        11.0000
648883.73                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328529                      0.2500                        11.8750
303200.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328531                      0.2500                        12.3750
147070.13                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328533                      0.2500                        12.1250
455200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328535                      0.2500                        12.2500
299728.80                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328537                      0.2500                        11.8750
335250.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328539                      0.2500                        12.0000
296000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328543                      0.2500                        11.8750
287000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328549                      0.2500                        11.7500
113600.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328551                      0.2500                        12.1250
452800.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328553                      0.2500                        11.7500
310000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328555                      0.2500                        12.3750
128250.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328561                      0.2500                        11.5000
276000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328565                      0.2500                        12.1250
177850.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328569                      0.2500                        12.1250
359600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328571                      0.2500                        11.6250
200000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328575                      0.2500                        12.3750
215576.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328577                      0.2500                        12.1250
258000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328579                      0.2500                        12.3750
359200.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328581                      0.2500                        11.7500
172000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328583                      0.2500                        12.0000
343200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328587                      0.2500                        12.1250
359650.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328589                      0.2500                        11.8750
200000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328591                      0.2500                        11.7500
212000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328597                      0.2500                        12.2500
358660.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328599                      0.2500                        10.7500
141100.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328601                      0.2500                        12.1250
413400.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328605                      0.2500                        9.6250
482000.00                     0.0500                        9.5750
4.8750                        0.0000                        9.5750
4.6250                        0.0000                        1.9500
4.5750                        0.0000                        1.9500
4.5750                        0.0000

10328611                      0.2500                        12.2500
333850.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328613                      0.2500                        12.3750
152000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328615                      0.2500                        12.2500
288000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328617                      0.2500                        12.1250
431500.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328625                      0.2500                        12.1250
268887.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328629                      0.2500                        11.7500
423120.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328637                      0.2500                        11.0000
697000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328645                      0.2500                        11.7500
187253.40                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328647                      0.2500                        11.8750
508000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328649                      0.2500                        12.0000
234177.59                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328651                      0.2500                        11.7500
225800.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328653                      0.2500                        12.2500
398222.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328655                      0.2500                        12.0000
388000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328657                      0.2500                        11.6250
300000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328659                      0.2500                        12.0000
132000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328661                      0.2500                        12.1250
232000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328665                      0.2500                        11.6250
129867.46                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328671                      0.2500                        12.2500
284000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328677                      0.2500                        12.1250
284000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328679                      0.2500                        11.8750
167350.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328681                      0.2500                        12.0000
412000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328683                      0.2500                        12.1250
256750.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328685                      0.2500                        10.5000
480000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328687                      0.2500                        11.6250
260000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328689                      0.2500                        12.1250
105200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328691                      0.2500                        12.3750
235000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328699                      0.2500                        12.1250
160000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328701                      0.2500                        11.5000
415200.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328703                      0.2500                        12.0000
175900.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328707                      0.2500                        10.8750
159000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328709                      0.2500                        12.1250
182300.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328713                      0.2500                        11.1250
189000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328721                      0.2500                        11.7500
158000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328723                      0.2500                        11.6250
348000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328725                      0.2500                        12.1250
265000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328731                      0.2500                        11.6250
520000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328733                      0.2500                        12.1250
340000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328735                      0.2500                        12.0000
470400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328737                      0.2500                        10.7500
872000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328739                      0.2500                        12.5000
479200.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328743                      0.2500                        11.7500
303200.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328747                      0.2500                        12.2500
276000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328749                      0.2500                        12.0000
356250.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328753                      0.2500                        10.8750
441570.40                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328755                      0.2500                        12.0000
168600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328757                      0.2500                        12.0000
270000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328759                      0.2500                        12.1250
236000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328765                      0.2500                        12.0000
475548.36                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328767                      0.2500                        12.0000
300000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328773                      0.2500                        12.1250
143900.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328777                      0.2500                        11.7500
453400.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328781                      0.2500                        11.8750
212000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328783                      0.2500                        11.6250
136000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328785                      0.2500                        12.2500
135200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328787                      0.2500                        11.8750
196000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328789                      0.2500                        12.2500
116550.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328791                      0.2500                        12.2500
127984.20                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328795                      0.2500                        11.6250
206250.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328797                      0.2500                        12.1250
139200.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328799                      0.2500                        11.6250
308000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328801                      0.2500                        12.0000
440000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328811                      0.2500                        11.3750
370751.23                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10328817                      0.2500                        10.6250
351200.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328819                      0.2500                        11.1250
236800.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328821                      0.2500                        11.0000
700000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328827                      0.2500                        11.3750
650000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328833                      0.2500                        12.1250
187825.87                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328839                      0.2500                        11.8750
342400.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328843                      0.2500                        12.0000
279200.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328845                      0.2500                        11.8750
308000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328847                      0.2500                        12.1250
147700.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328849                      0.2500                        12.0000
572000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328851                      0.2500                        12.1250
115393.02                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328853                      0.2500                        11.7500
236250.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328859                      0.2500                        11.7500
320000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328861                      0.2500                        12.0000
359650.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328863                      0.2500                        12.5000
272000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328865                      0.2500                        12.0000
448000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328867                      0.2500                        11.0000
130000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328873                      0.2500                        11.0000
188750.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328875                      0.2500                        12.2500
325600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328877                      0.2500                        12.3750
120000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328879                      0.2500                        12.0000
200000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328881                      0.2500                        12.2500
217000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328885                      0.2500                        12.0000
299715.35                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328887                      0.2500                        11.0000
291722.94                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328889                      0.2500                        12.1250
398350.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328891                      0.2500                        12.2500
268000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328893                      0.2500                        12.5000
341200.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328895                      0.2500                        11.7500
400000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328897                      0.2500                        12.3750
292800.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328899                      0.2500                        11.8750
169000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328901                      0.2500                        11.8750
168000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328905                      0.2500                        11.6250
196000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328907                      0.2500                        11.7500
225000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328909                      0.2500                        10.5000
568000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10328915                      0.2500                        12.5000
152800.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10328921                      0.2500                        11.0000
157600.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10328927                      0.2500                        12.1250
268000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328931                      0.2500                        12.2500
216000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328933                      0.2500                        12.0000
206000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328939                      0.2500                        12.2500
496000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328943                      0.2500                        12.3750
168000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328949                      0.2500                        12.2500
543200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328951                      0.2500                        11.8750
279992.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328953                      0.2500                        11.0000
236000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328955                      0.2500                        11.6250
428000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328957                      0.2500                        11.6250
259100.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10328961                      0.2500                        11.7500
210090.65                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328963                      0.2500                        12.3750
189000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10328965                      0.2500                        12.2500
210000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328967                      0.2500                        12.2500
292000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10328969                      0.2500                        11.8750
359650.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328973                      0.2500                        12.1250
124884.22                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328975                      0.2500                        12.0000
212000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328977                      0.2500                        10.7500
464000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328979                      0.2500                        12.1250
344800.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10328983                      0.2500                        10.7500
126400.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10328987                      0.2500                        11.8750
154400.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10328989                      0.2500                        12.0000
235000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10328991                      0.2500                        12.0000
176400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10329001                      0.2500                        10.7500
297000.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10329003                      0.2500                        11.7500
93200.00                      0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10329005                      0.2500                        12.3750
392000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10329009                      0.2500                        12.2500
417324.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10329011                      0.2500                        11.8750
122785.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10329021                      0.2500                        12.0000
341600.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10329025                      0.2500                        12.1250
287950.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329029                      0.2500                        12.2500
420000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10329031                      0.2500                        12.2500
372000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10329035                      0.2500                        12.1250
188000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329037                      0.2500                        12.5000
350000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10329039                      0.2500                        12.1250
317600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329041                      0.2500                        11.1250
128880.52                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329045                      0.2500                        11.6250
370000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10329047                      0.2500                        12.1250
288000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329085                      0.2500                        10.6250
184000.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10329091                      0.2500                        11.3750
197252.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10329093                      0.2500                        11.1250
166609.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329103                      0.2500                        11.1250
139850.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329109                      0.2500                        11.6250
191200.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329191                      0.2500                        11.5000
390000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10329285                      0.2500                        11.5000
218000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10329287                      0.2500                        12.1250
104800.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10329375                      0.2500                        12.1250
171000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10329399                      0.2500                        10.8750
545268.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10329445                      0.2500                        12.1250
100000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10329461                      0.2500                        11.1250
105600.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329465                      0.2500                        11.6250
320000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10329469                      0.2500                        11.1250
314683.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10329503                      0.2500                        11.5000
157600.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10329531                      0.2500                        12.2500
77400.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10329553                      0.2500                        10.6250
180800.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10329597                      0.2500                        11.6250
141625.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329655                      0.2500                        10.8750
510000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10329659                      0.2500                        11.2500
299920.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10330685                      0.2500                        12.2500
150500.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.9500
7.2000                        0.0000                        2.9500
7.2000                        0.0000

10330883                      0.2500                        10.8750
348000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10332315                      0.2500                        11.5000
122000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10332341                      0.2500                        11.5000
650000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10332361                      0.2500                        11.5000
108000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10332523                      0.2500                        11.7500
112500.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        2.9500
6.7000                        0.0000                        2.9500
6.7000                        0.0000

10332563                      0.2500                        11.8750
314500.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10332583                      0.2500                        11.1250
189520.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10332589                      0.2500                        11.2500
216800.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10332599                      0.2500                        11.6250
168000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10332601                      0.2500                        11.6250
168000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10332603                      0.2500                        11.6250
168000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10332639                      0.2500                        11.2500
149500.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10332649                      0.2500                        11.5000
368000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10332689                      0.2500                        11.6250
264000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10332711                      0.2500                        10.8750
296000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10332733                      0.2500                        11.1250
240800.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10332741                      0.2500                        11.3750
142000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10332775                      0.2500                        11.6250
335000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332809                      0.2500                        12.2500
61200.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10332845                      0.2500                        11.6250
536000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332855                      0.2500                        11.6250
150000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332891                      0.2500                        10.5000
500000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10332913                      0.2500                        11.8750
163200.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10332937                      0.2500                        12.2500
308750.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10332939                      0.2500                        11.0000
111120.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10333499                      0.2500                        12.2500
87000.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10333665                      0.2500                        12.1250
92000.00                      0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10334097                      0.2500                        11.3750
120000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10334611                      0.2500                        11.5000
204800.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10334627                      0.2500                        12.2500
205440.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10334645                      0.2500                        12.2500
342150.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10334755                      0.2500                        12.2500
111520.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10334793                      0.2500                        11.3750
108400.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10334823                      0.2500                        11.6250
1050000.00                    0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10334851                      0.2500                        11.2500
397500.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10334887                      0.2500                        11.6250
231600.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10335061                      0.2500                        12.2500
173011.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10335079                      0.2500                        12.2500
125500.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10335081                      0.2500                        11.1250
116000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10335769                      0.2500                        10.3750
400150.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10335773                      0.2500                        11.0000
471500.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10335779                      0.2500                        11.3750
297900.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10335785                      0.2500                        10.5000
494350.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10335787                      0.2500                        10.6250
425800.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10335791                      0.2500                        10.6250
543300.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10335793                      0.2500                        10.6250
411800.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10335795                      0.2500                        10.6250
375250.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10335799                      0.2500                        10.6250
1000000.00                    0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10335801                      0.2500                        10.6250
706300.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10335803                      0.2500                        10.2500
600000.00                     0.0500                        10.2000
5.5000                        0.0000                        10.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10335805                      0.2500                        10.3750
671750.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10335811                      0.2500                        10.6250
698800.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10335813                      0.2500                        11.5000
148900.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10335817                      0.2500                        10.3750
709750.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10335819                      0.2500                        10.3750
441000.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10335821                      0.2500                        10.5000
430700.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10337351                      0.2500                        11.1250
162500.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10337371                      0.2500                        10.8750
592000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10337383                      0.2500                        10.6250
481500.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10337397                      0.2500                        12.2500
74250.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.9500
7.2000                        0.0000                        2.9500
7.2000                        0.0000

10337411                      0.2500                        11.2500
660000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10337429                      0.2500                        11.6250
110500.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10337457                      0.2500                        12.2500
414000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        2.9500
7.2000                        0.0000                        2.9500
7.2000                        0.0000

10337465                      0.2500                        12.2500
149600.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10337547                      0.2500                        11.2500
146400.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10337551                      0.2500                        11.2500
232000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10337651                      0.2500                        11.6250
470000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10337671                      0.2500                        11.0000
396000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10337701                      0.2500                        12.0000
93600.00                      0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10337709                      0.2500                        12.2500
384000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10337727                      0.2500                        11.5000
224000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10337747                      0.2500                        12.1250
100000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10337753                      0.2500                        12.0000
140000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10337783                      0.2500                        10.8750
142400.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10337795                      0.2500                        12.0000
92000.00                      0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10337815                      0.2500                        12.1250
582850.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10337825                      0.2500                        11.7500
172000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10337831                      0.2500                        11.1250
111950.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10338143                      0.2500                        11.6250
453600.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10338157                      0.2500                        12.1250
232000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10338163                      0.2500                        11.6250
650000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10338167                      0.2500                        12.5000
177600.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10338193                      0.2500                        11.7500
146300.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10338197                      0.2500                        12.3750
119750.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10338207                      0.2500                        10.5000
561812.82                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10338247                      0.2500                        12.0000
141000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10338273                      0.2500                        11.2500
320000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10338955                      0.2500                        11.2500
296000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10340603                      0.2500                        11.2500
120492.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10340749                      0.2500                        10.6250
145600.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10340793                      0.2500                        11.3750
146000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10340863                      0.2500                        11.2500
237750.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10340885                      0.2500                        12.2500
445000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10340899                      0.2500                        12.0000
340000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10340931                      0.2500                        11.3750
92720.00                      0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10340949                      0.2500                        11.6250
200000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10340951                      0.2500                        11.3750
108000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10340953                      0.2500                        10.5000
208000.00                     0.0500                        10.4500
5.7500                        0.0000                        10.4500
5.5000                        0.0000                        1.9500
5.4500                        0.0000                        1.9500
5.4500                        0.0000

10340987                      0.2500                        12.2500
312200.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10341005                      0.2500                        12.1250
285000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10341037                      0.2500                        12.1250
126000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10341045                      0.2500                        11.5000
396000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10341049                      0.2500                        12.1250
126000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10341081                      0.2500                        12.0000
504000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10341099                      0.2500                        11.8750
114100.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10341127                      0.2500                        12.1250
241600.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10341503                      0.2500                        12.0000
157950.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10344089                      0.2500                        11.6250
351990.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10344101                      0.2500                        12.0000
255920.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10344161                      0.2500                        11.2500
650000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10344209                      0.2500                        12.2500
124000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10344243                      0.2500                        11.0000
171000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10344279                      0.2500                        12.0000
112500.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10344315                      0.2500                        11.2500
269010.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10344407                      0.2500                        10.8750
482000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10344427                      0.2500                        11.6250
332000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10344479                      0.2500                        12.1250
60000.00                      0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10344487                      0.2500                        11.3750
980000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10344495                      0.2500                        12.2500
189600.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10344519                      0.2500                        11.5000
678000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10344551                      0.2500                        11.2500
370500.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10344565                      0.2500                        11.0000
451500.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10344613                      0.2500                        11.0000
164000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10344621                      0.2500                        12.2500
85500.00                      0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10344707                      0.2500                        12.1250
276000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10344763                      0.2500                        12.0000
166500.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10347139                      0.2500                        12.1250
184491.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10347207                      0.2500                        12.0000
1237500.00                    0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        2.9500
6.9500                        0.0000                        2.9500
6.9500                        0.0000

10348423                      0.2500                        12.2500
520000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10348533                      0.2500                        12.2500
224000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10348553                      0.2500                        11.1250
444800.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10348577                      0.2500                        11.6250
72340.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10348581                      0.2500                        11.6250
72340.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10348601                      0.2500                        10.7500
116400.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10348627                      0.2500                        11.2500
169840.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10348699                      0.2500                        11.2500
311200.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10348701                      0.2500                        12.2500
164800.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10348723                      0.2500                        12.1250
59300.00                      0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10348743                      0.2500                        12.2500
100000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10348855                      0.2500                        12.0000
187544.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10348885                      0.2500                        11.6250
183350.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10348887                      0.2500                        11.6250
421600.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10348961                      0.2500                        11.1250
152750.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10348965                      0.2500                        10.6250
183920.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10349055                      0.2500                        11.0000
216000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10349079                      0.2500                        11.8750
155000.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10349095                      0.2500                        11.5000
143600.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10349105                      0.2500                        12.1250
195920.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10355445                      0.2500                        11.0000
102800.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10355509                      0.2500                        11.6250
89231.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10355585                      0.2500                        11.3750
196000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10355639                      0.2500                        11.8750
205100.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10355661                      0.2500                        12.2500
148800.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10355785                      0.2500                        11.3750
811500.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10363983                      0.2500                        12.0000
230000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10364189                      0.2500                        12.2500
151200.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10364233                      0.2500                        11.6250
200000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10364255                      0.2500                        12.2500
380000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

Total Number of Loans:        1,337

Total Original Balance:       380,064,623.00

Total Principal Balance:      380,005,338.10

Total Original P+I:           2,043,384.75

Total Current P+I:            2,043,379.65



Arm Rate Passthru
Loan Number                   Sub Serv Fee                  RFC Net Ceiling
Principal Bal                 Mstr Serv Fee                 Max Net Mort Rate
Curr Note Rate                Alloc Exp                     Max Post Strip Rate
RFC Net Rate                  Misc Exp                      Int Rate Margin
Investor Rate                 Spread                        PostStrip Margin
Post Strip Rate               Strip
10063876                      0.2500                        12.1250
450000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10219913                      0.2500                        12.2500
479200.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10227338                      0.2500                        11.2500
2000000.00                    0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10228001                      0.2500                        11.2500
422000.00                     0.0500                        11.2000
5.5000                        0.0000                        11.2000
5.2500                        0.0000                        1.9500
5.2000                        0.0000                        1.9500
5.2000                        0.0000

10228661                      0.2500                        11.8750
568750.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10229891                      0.2500                        12.3750
249557.64                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10249863                      0.2500                        12.6250
151993.46                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10252431                      0.2500                        12.6250
321000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10256911                      0.2500                        10.6250
324982.25                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.5750
5.5750                        0.0000                        1.5750
5.5750                        0.0000

10257521                      0.2500                        12.6250
119920.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10257541                      0.2500                        12.6250
258782.40                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10258343                      0.2500                        11.6250
504000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10264089                      0.2500                        12.6250
145600.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10264181                      0.2500                        12.3750
236000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10264405                      0.2500                        12.5000
100800.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10264411                      0.2500                        12.6250
134800.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10264441                      0.2500                        12.0000
149857.67                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10264647                      0.2500                        12.6250
337500.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10264663                      0.2500                        12.5000
160000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10264685                      0.2500                        12.6250
412000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10265827                      0.2500                        12.6250
359000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10265961                      0.2500                        12.5000
139879.46                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10265985                      0.2500                        11.8750
281600.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10266011                      0.2500                        12.0000
535000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10266013                      0.2500                        12.6250
200000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10266109                      0.2500                        12.0000
632000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10266161                      0.2500                        12.1250
348000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10266491                      0.2500                        11.6250
294000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266571                      0.2500                        11.6250
300000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266573                      0.2500                        12.1250
504000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266581                      0.2500                        12.0000
264000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266583                      0.2500                        12.6250
516000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266619                      0.2500                        12.3750
205200.00                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.5000                        0.0000                        2.4500
5.4500                        0.0000                        2.4500
5.4500                        0.0000

10266651                      0.2500                        12.6250
381498.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266681                      0.2500                        12.3750
599900.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10266703                      0.2500                        11.7500
428000.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.4500
5.7000                        0.0000                        2.4500
5.7000                        0.0000

10266783                      0.2500                        12.0000
300000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10266811                      0.2500                        11.8750
210000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266827                      0.2500                        11.6250
449699.99                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.4500
5.5750                        0.0000                        2.4500
5.5750                        0.0000

10266859                      0.2500                        11.8750
278321.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10266905                      0.2500                        12.6250
650000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10266917                      0.2500                        12.2500
468000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10266933                      0.2500                        12.1250
476000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10266935                      0.2500                        12.6250
370000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.4500
6.5750                        0.0000                        2.4500
6.5750                        0.0000

10267001                      0.2500                        12.1250
392000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.4500
6.0750                        0.0000                        2.4500
6.0750                        0.0000

10267011                      0.2500                        12.2500
881250.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267033                      0.2500                        11.8750
600000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.4500
5.8250                        0.0000                        2.4500
5.8250                        0.0000

10267037                      0.2500                        12.3750
300000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267087                      0.2500                        12.2500
389617.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.4500
6.2000                        0.0000                        2.4500
6.2000                        0.0000

10267231                      0.2500                        12.0000
126400.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.4500
5.9500                        0.0000                        2.4500
5.9500                        0.0000

10267281                      0.2500                        12.5000
115001.06                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.4500
6.4500                        0.0000                        2.4500
6.4500                        0.0000

10267315                      0.2500                        12.3750
364960.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267351                      0.2500                        12.3750
244464.97                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10267623                      0.2500                        12.3750
731250.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.4500
6.3250                        0.0000                        2.4500
6.3250                        0.0000

10268329                      0.2500                        12.6250
239798.37                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10268427                      0.2500                        12.5000
140000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10268505                      0.2500                        12.3750
232000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10268523                      0.2500                        12.0000
544000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10268625                      0.2500                        12.6250
170400.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10268631                      0.2500                        12.6250
232800.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10268647                      0.2500                        12.5000
199940.41                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10268675                      0.2500                        12.6250
135885.75                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10268721                      0.2500                        11.5000
575000.00                     0.0500                        11.4500
5.7500                        0.0000                        11.4500
5.5000                        0.0000                        2.9500
5.4500                        0.0000                        2.9500
5.4500                        0.0000

10268729                      0.2500                        12.2500
579000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10268815                      0.2500                        12.0000
430000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10268839                      0.2500                        12.1250
434597.11                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10268847                      0.2500                        12.5000
157600.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10268895                      0.2500                        12.5000
109000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10268915                      0.2500                        12.2500
289737.83                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10268927                      0.2500                        12.3750
99112.48                      0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10272059                      0.2500                        12.2500
247775.80                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10272101                      0.2500                        12.5000
270000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10272103                      0.2500                        12.1250
209600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10272197                      0.2500                        12.3750
112700.48                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10275191                      0.2500                        12.1250
228538.13                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10275199                      0.2500                        12.2500
332000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10275219                      0.2500                        12.6250
1237500.00                    0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10275229                      0.2500                        12.3750
301733.55                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10275287                      0.2500                        12.3750
223050.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10275339                      0.2500                        12.5000
88000.00                      0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10275415                      0.2500                        12.3750
199600.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10275457                      0.2500                        12.5000
156000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10275471                      0.2500                        12.2500
88871.62                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10275473                      0.2500                        12.3750
258720.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10275555                      0.2500                        12.2500
42461.58                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10275741                      0.2500                        12.6250
650000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10277191                      0.2500                        11.8750
174400.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10277355                      0.2500                        12.0000
359650.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10277359                      0.2500                        12.2500
278000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10277427                      0.2500                        12.2500
256000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10277479                      0.2500                        12.3750
181900.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10277643                      0.2500                        12.1250
116250.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10278449                      0.2500                        11.3750
439611.80                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10278897                      0.2500                        12.6250
120000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10278931                      0.2500                        12.2500
124886.99                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10278941                      0.2500                        12.0000
372000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10279025                      0.2500                        12.1250
303600.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10279151                      0.2500                        12.0000
280000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10279223                      0.2500                        12.2500
452000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10279265                      0.2500                        12.0000
138000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10279297                      0.2500                        12.1250
681000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10279531                      0.2500                        12.7500
100000.00                     0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        2.9500
6.7000                        0.0000                        2.9500
6.7000                        0.0000

10279585                      0.2500                        11.7500
136663.81                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10280881                      0.2500                        12.3750
123200.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10280901                      0.2500                        12.2500
717350.92                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10280969                      0.2500                        12.6250
275768.13                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10281039                      0.2500                        12.2500
359500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10281143                      0.2500                        12.6250
396000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10281149                      0.2500                        11.6250
480000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10281155                      0.2500                        12.5000
436000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10282161                      0.2500                        10.8750
400000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10282239                      0.2500                        11.8750
96720.00                      0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10282305                      0.2500                        12.6250
379992.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10282319                      0.2500                        11.7500
359650.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10282371                      0.2500                        12.6250
322500.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10282431                      0.2500                        12.3750
85000.00                      0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10282457                      0.2500                        12.0000
168000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10282511                      0.2500                        12.1250
204000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10282547                      0.2500                        12.6250
352000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10284821                      0.2500                        12.6250
468406.15                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10284827                      0.2500                        12.5000
775078.12                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10284833                      0.2500                        11.5000
346000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10284873                      0.2500                        12.6250
222400.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10284941                      0.2500                        12.5000
232000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10284947                      0.2500                        11.6250
244000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10284979                      0.2500                        12.2500
99600.00                      0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10285017                      0.2500                        12.2500
284542.54                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10285027                      0.2500                        12.1250
196000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10285101                      0.2500                        12.6250
320000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10285205                      0.2500                        12.3750
249779.43                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10285363                      0.2500                        12.6250
235326.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10286789                      0.2500                        12.6250
202500.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10286823                      0.2500                        12.6250
238400.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10286831                      0.2500                        12.1250
199920.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10286841                      0.2500                        12.6250
240800.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10286849                      0.2500                        12.2500
265000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10286877                      0.2500                        12.6250
528000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10286943                      0.2500                        12.2500
474500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10286945                      0.2500                        12.2500
400000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10286947                      0.2500                        11.7500
158400.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10287137                      0.2500                        12.0000
387620.83                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10287167                      0.2500                        12.2500
249774.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10287199                      0.2500                        12.6250
146800.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10287233                      0.2500                        12.2500
196022.63                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10287261                      0.2500                        11.6250
188000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10287263                      0.2500                        12.1250
432000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10287507                      0.2500                        12.6250
144800.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10288953                      0.2500                        12.3750
420000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10289017                      0.2500                        12.2500
201600.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10289027                      0.2500                        12.3750
150750.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10289081                      0.2500                        10.7500
97000.00                      0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10292829                      0.2500                        11.0000
350000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10294971                      0.2500                        11.3750
172000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10294989                      0.2500                        10.6250
295680.00                     0.0500                        10.5750
5.8750                        0.0000                        10.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10295001                      0.2500                        12.1250
272000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10295007                      0.2500                        11.1250
123314.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10295115                      0.2500                        11.5000
329600.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10295237                      0.2500                        12.6250
660000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10295243                      0.2500                        12.2500
448000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10295267                      0.2500                        12.6250
139900.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10295277                      0.2500                        12.5000
112000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10295285                      0.2500                        12.1250
181300.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10295313                      0.2500                        12.5000
156000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10295353                      0.2500                        12.6250
550000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10295369                      0.2500                        12.0000
260000.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10295419                      0.2500                        13.3750
76500.00                      0.0500                        13.3250
7.6250                        0.0000                        13.3250
7.3750                        0.0000                        2.9500
7.3250                        0.0000                        2.9500
7.3250                        0.0000

10295495                      0.2500                        12.3750
112000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10296789                      0.2500                        11.6250
998880.55                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        1.9500
5.5750                        0.0000                        1.9500
5.5750                        0.0000

10296861                      0.2500                        12.2500
412500.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296881                      0.2500                        11.8750
516800.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10296887                      0.2500                        12.1250
577224.87                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10296889                      0.2500                        12.2500
525000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296911                      0.2500                        12.2500
520000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10296967                      0.2500                        11.8750
860000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10297787                      0.2500                        12.3750
296000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10297837                      0.2500                        12.1250
718531.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10297877                      0.2500                        11.7500
113425.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10297879                      0.2500                        11.7500
113750.00                     0.0500                        11.7000
6.0000                        0.0000                        11.7000
5.7500                        0.0000                        2.9500
5.7000                        0.0000                        2.9500
5.7000                        0.0000

10297931                      0.2500                        12.3750
384000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10298013                      0.2500                        12.2500
640000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10298075                      0.2500                        11.2500
215200.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10303299                      0.2500                        11.6250
432000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10303889                      0.2500                        12.5000
344203.39                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10303927                      0.2500                        12.5000
383000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10303969                      0.2500                        11.3750
184000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10304039                      0.2500                        11.6250
119920.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10304133                      0.2500                        11.3750
134550.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10305685                      0.2500                        11.0000
282400.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10305723                      0.2500                        11.5000
90640.00                      0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10305815                      0.2500                        12.3750
286400.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10305841                      0.2500                        11.5000
975000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10305875                      0.2500                        12.5000
316000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10305899                      0.2500                        11.5000
156000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10307785                      0.2500                        12.6250
228000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10307901                      0.2500                        11.6250
367000.00                     0.0500                        11.5750
5.8750                        0.0000                        11.5750
5.6250                        0.0000                        2.9500
5.5750                        0.0000                        2.9500
5.5750                        0.0000

10308109                      0.2500                        11.5000
123600.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10308131                      0.2500                        11.2500
213700.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10308159                      0.2500                        11.1250
311800.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10308163                      0.2500                        11.5000
345000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10308207                      0.2500                        11.1250
136500.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10310273                      0.2500                        11.5000
340000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10310317                      0.2500                        11.6250
144000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10310335                      0.2500                        11.6250
133500.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10310417                      0.2500                        12.5000
388000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10310457                      0.2500                        12.6250
449080.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10310711                      0.2500                        11.5000
192800.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10314175                      0.2500                        12.5000
190400.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10314201                      0.2500                        11.5000
136451.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10314289                      0.2500                        12.2500
268000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10314329                      0.2500                        12.5000
332000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10314351                      0.2500                        11.3750
281600.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10314355                      0.2500                        12.6250
238400.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10314437                      0.2500                        11.2500
428000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10314465                      0.2500                        11.6250
70400.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10314477                      0.2500                        11.1250
484000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10316273                      0.2500                        11.5000
504000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10316277                      0.2500                        11.5000
256000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10316391                      0.2500                        12.7500
650000.00                     0.0500                        12.7000
7.0000                        0.0000                        12.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10316461                      0.2500                        11.3750
200000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10316613                      0.2500                        11.6250
199200.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10316659                      0.2500                        11.5000
264000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10317719                      0.2500                        12.3750
268000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10317771                      0.2500                        12.2500
168000.00                     0.0500                        12.2000
6.5000                        0.0000                        12.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10317779                      0.2500                        11.6250
363000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10317839                      0.2500                        10.3750
328250.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10317845                      0.2500                        10.3750
409500.00                     0.0500                        10.3250
5.6250                        0.0000                        10.3250
5.3750                        0.0000                        1.9500
5.3250                        0.0000                        1.9500
5.3250                        0.0000

10317857                      0.2500                        11.3750
204000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10317883                      0.2500                        11.3750
316000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10317905                      0.2500                        11.6250
87200.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10317975                      0.2500                        11.5000
111920.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10318051                      0.2500                        11.6250
196000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10319645                      0.2500                        11.1250
172000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10319683                      0.2500                        11.0000
94320.00                      0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        2.9500
5.9500                        0.0000                        2.9500
5.9500                        0.0000

10319687                      0.2500                        12.5000
280000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10319771                      0.2500                        12.5000
260000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10319797                      0.2500                        11.6250
568000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10319845                      0.2500                        11.8750
132800.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10319855                      0.2500                        11.1250
290000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10319889                      0.2500                        11.7500
312000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10319965                      0.2500                        11.3750
134400.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10320037                      0.2500                        11.3750
196431.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10320045                      0.2500                        11.3750
112800.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10320071                      0.2500                        11.3750
160760.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10320093                      0.2500                        11.1250
187500.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10320109                      0.2500                        12.0000
116000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10320119                      0.2500                        11.1250
174000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10320145                      0.2500                        11.7500
187200.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10320151                      0.2500                        12.0000
492000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10320157                      0.2500                        11.2500
327200.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10320209                      0.2500                        11.6250
140000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10323505                      0.2500                        12.0000
228345.00                     0.0500                        11.9500
6.2500                        0.0000                        11.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10323553                      0.2500                        12.0000
164800.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10323601                      0.2500                        11.2500
138400.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10323645                      0.2500                        11.2500
163500.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10323679                      0.2500                        11.3750
228000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10323857                      0.2500                        11.5000
500000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10323891                      0.2500                        10.8750
360000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10323945                      0.2500                        11.5000
186750.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10323993                      0.2500                        11.5000
288000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10324023                      0.2500                        12.1250
98400.00                      0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10324025                      0.2500                        12.1250
175200.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10324089                      0.2500                        11.6250
237069.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10326241                      0.2500                        11.1250
399500.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10326257                      0.2500                        12.5000
446400.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        2.9500
6.4500                        0.0000                        2.9500
6.4500                        0.0000

10326303                      0.2500                        11.6250
147200.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10326335                      0.2500                        11.3750
650000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10326361                      0.2500                        13.0000
142800.00                     0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        2.9500
6.9500                        0.0000                        2.9500
6.9500                        0.0000

10326377                      0.2500                        13.1250
220000.00                     0.0500                        13.0750
7.3750                        0.0000                        13.0750
7.1250                        0.0000                        2.9500
7.0750                        0.0000                        2.9500
7.0750                        0.0000

10326403                      0.2500                        11.3750
135000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10326449                      0.2500                        11.2500
125600.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        2.9500
6.2000                        0.0000                        2.9500
6.2000                        0.0000

10326455                      0.2500                        11.3750
384000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10326467                      0.2500                        12.0000
150400.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        2.9500
6.9500                        0.0000                        2.9500
6.9500                        0.0000

10326501                      0.2500                        11.7500
211200.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10326517                      0.2500                        11.5000
532000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10326543                      0.2500                        11.2500
460000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10326569                      0.2500                        12.2500
252000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10326597                      0.2500                        11.2500
170400.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10326623                      0.2500                        11.3750
147600.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10326627                      0.2500                        10.7500
427116.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10326695                      0.2500                        11.5000
424000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10326709                      0.2500                        11.6250
576000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329125                      0.2500                        11.6250
580000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329169                      0.2500                        11.6250
182000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329219                      0.2500                        11.0000
284000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10329237                      0.2500                        13.3750
199710.00                     0.0500                        13.3250
7.6250                        0.0000                        13.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10329241                      0.2500                        11.3750
98400.00                      0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10329259                      0.2500                        12.6250
311920.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329271                      0.2500                        11.6250
275000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329289                      0.2500                        11.6250
380000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10329315                      0.2500                        11.1250
144000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329391                      0.2500                        11.2500
400000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10329547                      0.2500                        11.8750
147549.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10329579                      0.2500                        11.8750
140000.00                     0.0500                        11.8250
6.1250                        0.0000                        11.8250
5.8750                        0.0000                        2.9500
5.8250                        0.0000                        2.9500
5.8250                        0.0000

10329607                      0.2500                        11.3750
259000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10329611                      0.2500                        11.1250
345000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10329657                      0.2500                        10.8750
201000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10329695                      0.2500                        12.6250
395000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332549                      0.2500                        12.6250
500000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332567                      0.2500                        11.7500
180000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10332581                      0.2500                        11.8750
193600.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10332681                      0.2500                        11.6250
60750.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332767                      0.2500                        11.6250
309750.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10332795                      0.2500                        12.5000
290000.00                     0.0500                        12.4500
6.7500                        0.0000                        12.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10332943                      0.2500                        11.1250
240000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10332945                      0.2500                        11.7500
770335.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10334613                      0.2500                        11.5000
132000.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10334647                      0.2500                        11.6250
236000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10334769                      0.2500                        11.6250
239160.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10334771                      0.2500                        12.6250
875000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10334797                      0.2500                        11.6250
389729.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10334833                      0.2500                        13.0000
516000.00                     0.0500                        12.9500
7.2500                        0.0000                        12.9500
7.0000                        0.0000                        2.9500
6.9500                        0.0000                        2.9500
6.9500                        0.0000

10334853                      0.2500                        11.1250
424000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10334869                      0.2500                        12.1250
135000.00                     0.0500                        12.0750
7.3750                        0.0000                        12.0750
7.1250                        0.0000                        1.9500
7.0750                        0.0000                        1.9500
7.0750                        0.0000

10334877                      0.2500                        12.1250
250000.00                     0.0500                        12.0750
6.3750                        0.0000                        12.0750
6.1250                        0.0000                        2.9500
6.0750                        0.0000                        2.9500
6.0750                        0.0000

10334941                      0.2500                        10.8750
366000.00                     0.0500                        10.8250
6.1250                        0.0000                        10.8250
5.8750                        0.0000                        1.9500
5.8250                        0.0000                        1.9500
5.8250                        0.0000

10334967                      0.2500                        11.6250
144000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10334985                      0.2500                        11.2500
280000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10335005                      0.2500                        11.3750
320000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10335009                      0.2500                        11.0000
374320.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10335013                      0.2500                        11.6250
80000.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10337349                      0.2500                        11.2500
422000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10337353                      0.2500                        11.7500
114484.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10337387                      0.2500                        12.3750
408000.00                     0.0500                        12.3250
6.6250                        0.0000                        12.3250
6.3750                        0.0000                        2.9500
6.3250                        0.0000                        2.9500
6.3250                        0.0000

10337409                      0.2500                        11.2500
103600.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10337521                      0.2500                        11.1250
175000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10337565                      0.2500                        11.1250
264400.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10337589                      0.2500                        11.2500
195000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10337591                      0.2500                        11.3750
160000.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10337601                      0.2500                        11.2500
392000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10337649                      0.2500                        11.8750
196000.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10337723                      0.2500                        11.6250
142000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10340651                      0.2500                        10.7500
247200.00                     0.0500                        10.7000
6.0000                        0.0000                        10.7000
5.7500                        0.0000                        1.9500
5.7000                        0.0000                        1.9500
5.7000                        0.0000

10340669                      0.2500                        11.8750
280000.00                     0.0500                        11.8250
7.1250                        0.0000                        11.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10340741                      0.2500                        11.6250
391638.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10340761                      0.2500                        12.6250
280000.00                     0.0500                        12.5750
6.8750                        0.0000                        12.5750
6.6250                        0.0000                        2.9500
6.5750                        0.0000                        2.9500
6.5750                        0.0000

10340859                      0.2500                        11.7500
220000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10340865                      0.2500                        11.6250
140400.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10340913                      0.2500                        11.2500
720000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10340977                      0.2500                        11.7500
120000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10340995                      0.2500                        11.7500
291000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10341013                      0.2500                        13.3750
328500.00                     0.0500                        13.3250
7.6250                        0.0000                        13.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10341035                      0.2500                        12.3750
55200.00                      0.0500                        12.3250
7.6250                        0.0000                        12.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10341089                      0.2500                        11.6250
202000.00                     0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10341093                      0.2500                        11.1250
80000.00                      0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10341105                      0.2500                        11.6250
95350.00                      0.0500                        11.5750
6.8750                        0.0000                        11.5750
6.6250                        0.0000                        1.9500
6.5750                        0.0000                        1.9500
6.5750                        0.0000

10341117                      0.2500                        11.1250
360000.00                     0.0500                        11.0750
6.3750                        0.0000                        11.0750
6.1250                        0.0000                        1.9500
6.0750                        0.0000                        1.9500
6.0750                        0.0000

10341125                      0.2500                        12.0000
500000.00                     0.0500                        11.9500
7.2500                        0.0000                        11.9500
7.0000                        0.0000                        1.9500
6.9500                        0.0000                        1.9500
6.9500                        0.0000

10344555                      0.2500                        11.7500
620000.00                     0.0500                        11.7000
7.0000                        0.0000                        11.7000
6.7500                        0.0000                        1.9500
6.7000                        0.0000                        1.9500
6.7000                        0.0000

10344711                      0.2500                        12.2500
496000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10348437                      0.2500                        12.3750
107191.00                     0.0500                        12.3250
7.6250                        0.0000                        12.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10348457                      0.2500                        11.0000
595000.00                     0.0500                        10.9500
6.2500                        0.0000                        10.9500
6.0000                        0.0000                        1.9500
5.9500                        0.0000                        1.9500
5.9500                        0.0000

10348651                      0.2500                        12.8750
303200.00                     0.0500                        12.8250
7.1250                        0.0000                        12.8250
6.8750                        0.0000                        1.9500
6.8250                        0.0000                        1.9500
6.8250                        0.0000

10348665                      0.2500                        12.3750
149600.00                     0.0500                        12.3250
7.6250                        0.0000                        12.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10348667                      0.2500                        12.3750
172800.00                     0.0500                        12.3250
7.6250                        0.0000                        12.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10348727                      0.2500                        12.2500
185000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

10348765                      0.2500                        12.3750
118169.00                     0.0500                        12.3250
7.6250                        0.0000                        12.3250
7.3750                        0.0000                        1.9500
7.3250                        0.0000                        1.9500
7.3250                        0.0000

10348999                      0.2500                        11.3750
133680.00                     0.0500                        11.3250
6.6250                        0.0000                        11.3250
6.3750                        0.0000                        1.9500
6.3250                        0.0000                        1.9500
6.3250                        0.0000

10349077                      0.2500                        11.2500
564000.00                     0.0500                        11.2000
6.5000                        0.0000                        11.2000
6.2500                        0.0000                        1.9500
6.2000                        0.0000                        1.9500
6.2000                        0.0000

10363841                      0.2500                        11.5000
474400.00                     0.0500                        11.4500
6.7500                        0.0000                        11.4500
6.5000                        0.0000                        1.9500
6.4500                        0.0000                        1.9500
6.4500                        0.0000

10363863                      0.2500                        12.2500
540000.00                     0.0500                        12.2000
7.5000                        0.0000                        12.2000
7.2500                        0.0000                        1.9500
7.2000                        0.0000                        1.9500
7.2000                        0.0000

Total Number of Loans:        360

Total Original Balance:       110,010,920.00

Total Principal Balance:      110,001,017.17

Total Original P+I:           622,332.25

Total Current P+I:            622,332.25






--------------------------------------------------------------------------------





                                         EXHIBIT TWO

                                INFORMATION TO BE INCLUDED IN
                             MONTHLY DISTRIBUTION DATE STATEMENT

        (i)    the applicable Record Date, Determination Date and Distribution Date;
        (ii)   the aggregate amount of payments received with respect to the Mortgage Loans,
including prepayment amounts;
        (iii)  the Servicing Fee and Subservicing Fee payable to the Master Servicer and the
Subservicer;
        (iv)   the amount of any other fees or expenses paid;
        (v)     (a)  the amount of such distribution to the Certificateholders of such Class
applied to reduce the Certificate Principal Balance thereof, and (b) the aggregate amount
included therein representing Principal Prepayments;
        (vi)   the amount of such distribution to Holders of such Class of Certificates
allocable to interest;
        (vii)  if the distribution to the Holders of such Class of Certificates is less than
the full amount that would be distributable to such Holders if there were sufficient funds
available therefor, the amount of the shortfall;
        (viii) the aggregate Certificate Principal Balance of each Class of Certificates and
each of the Senior Percentage and Subordinate Class Percentage, before and after giving
effect to the amounts distributed on such Distribution Date, separately identifying any
reduction thereof due to Realized Losses other than pursuant to an actual distribution of
principal;
        (ix)   the aggregate Certificate Principal Balance of each of the Class A
Certificates, Class M Certificates and Class B Certificates as of the Closing Date;
        (x)    the weighted average remaining term to maturity of the Mortgage Loans after
giving effect to the amounts distributed on such Distribution Date;
        (xi)   the weighted average Mortgage Rates of the Mortgage Loans after giving effect
to the amounts distributed on such Distribution Date;
        (xii)  if applicable, the Special Hazard Amount, Fraud Loss Amount and Bankruptcy
Amount and as of the close of business on the applicable Distribution Date;
        (xiii) the Pool Stated Principal Balance and number of the Mortgage Loans after
giving effect to the distribution of principal on such Distribution Date and the number of
Mortgage Loans at the beginning and end of the related Due Period;
        (xiv)  on the basis of the most recent reports furnished to it by Sub-Servicers, the
number and Stated Principal Balances of Mortgage Loans that are Delinquent (A) 30-59 days,
(B) 60-89 days and (C) 90 or more days and the number and Stated Principal Balances of
Mortgage Loans that are in foreclosure;
        (xv)   the aggregate amount of Realized Losses for such Distribution Date;
        (xvi)  the amount, terms and general purpose of any Advance by the Master Servicer
pursuant to Section 4.04;
        (xvii) any material modifications, extensions or waivers to the terms of the Mortgage
Loans during the Due Period or that have cumulatively become material over time;
        (xviii)any material breaches of Mortgage Loan representations or warranties or
covenants in the Agreement.
        (xix)  the related Subordinate Principal Distribution Amount;
        (xx)   the number, aggregate principal balance and Stated Principal Balances of any
REO Properties;
        (xxi)  the aggregate Accrued Certificate Interest remaining unpaid, if any, for each
Class of Certificates, after giving effect to the distribution made on such Distribution
Date;
        (xxii) the occurrence of the Credit Support Depletion Date;
        (xxiii)the related Senior Accelerated Distribution Percentage applicable to such
distribution;
        (xxiv) the related Senior Percentages for such Distribution Date;
        (xv)   the aggregate amount of any recoveries on previously foreclosed loans from
Sellers;
        In the case of information furnished pursuant to clauses (v)(a) and (vi) above, the
amounts shall be expressed as a dollar amount per Certificate with a $1,000 denomination. To
receive this statement via first class mail, telephone the Trustee at (800) 735-7777.  The
Trustee's internet website is www.tss.db.com/invr.




--------------------------------------------------------------------------------





                                        EXHIBIT THREE
                                                                             EXECUTION VERSION



                                      STANDARD TERMS OF
                               POOLING AND SERVICING AGREEMENT


                                 Dated as of January 1, 2006


                               Residential Accredit Loans, Inc.
                       Mortgage Asset-Backed Pass-Through Certificates








--------------------------------------------------------------------------------




                                      TABLE OF CONTENTS

                                                                                            PAGE

ARTICLE I         DEFINITIONS...............................................................2

        Section 1.01. Definitions...........................................................2

        Section 1.02. Use of Words and Phrases.............................................34

ARTICLE II        CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES..........35

        Section 2.01. Conveyance of Mortgage Loans.........................................35

        Section 2.02. Acceptance by Trustee................................................41

        Section 2.03. Representations, Warranties and Covenants of the Master
                          Servicer and the Company.........................................42

        Section 2.04. Representations and Warranties of Residential Funding................44

        Section 2.05. Execution and Authentication of Certificates/Issuance of
                          Certificates Evidencing Interests in REMIC I Certificates........45

        Section 2.06. Conveyance of Uncertificated REMIC I and REMIC II Regular
                          Interests; Acceptance by the Trustee.............................46

        Section 2.07. Issuance of Certificates Evidencing Interests in REMIC II............46

        Section 2.08. Purposes and Powers of the Trust.....................................46

ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...........................46

        Section 3.01. Master Servicer to Act as Servicer...................................46

        Section 3.02. Subservicing Agreements Between Master Servicer and
                          Subservicers; Enforcement of Subservicers' and Sellers'
                          Obligations......................................................48

        Section 3.03. Successor Subservicers...............................................49

        Section 3.04. Liability of the Master Servicer.....................................49

        Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
                          Certificateholders...............................................50

        Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee......50

        Section 3.07. Collection of Certain Mortgage Loan Payments;  Deposits to
                          Custodial Account................................................50

        Section 3.08. Subservicing Accounts; Servicing Accounts............................53

        Section 3.09. Access to Certain Documentation and  Information Regarding the
                          Mortgage Loans...................................................55

        Section 3.10. Permitted Withdrawals from the Custodial Account.....................55

        Section 3.11. Maintenance of the Primary Insurance  Policies; Collections
                          Thereunder.......................................................57

        Section 3.12. Maintenance of Fire Insurance and  Omissions and Fidelity
                          Coverage.........................................................58

        Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and
                          Modification Agreements; Certain Assignments.....................59

        Section 3.14. Realization Upon Defaulted Mortgage Loans............................61

        Section 3.15. Trustee to Cooperate; Release of Mortgage Files......................65

        Section 3.16. Servicing and Other Compensation; Compensating Interest..............66

        Section 3.17. Reports to the Trustee and the Company...............................67

        Section 3.18. Annual Statement as to Compliance and Servicing Assessment...........67

        Section 3.19. Annual Independent Public Accountants' Servicing Report..............68

        Section 3.20. Rights of the Company in Respect of the Master Servicer..............68

        Section 3.21. Administration of Buydown Funds......................................68

        Section 3.22. Advance Facility.....................................................69

ARTICLE IV        PAYMENTS TO CERTIFICATEHOLDERS...........................................73

        Section 4.01. Certificate Account..................................................73

        Section 4.02. Distributions.     As provided in Section 4.02 of the Series
                          Supplement.......................................................74

        Section 4.03. Statements to Certificateholders; Statements to Rating
                          Agencies; Exchange Act Reporting.................................74

        Section 4.04. Distribution of Reports to the Trustee and  the Company;
                          Advances by the Master Servicer..................................76

        Section 4.05. Allocation of Realized Losses........................................77

        Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property........78

        Section 4.07. Optional Purchase of Defaulted Mortgage Loans........................78

        Section 4.08. Surety Bond..........................................................78

ARTICLE V         THE CERTIFICATES.........................................................79

        Section 5.01. The Certificates.....................................................79

        Section 5.02. Registration of Transfer and Exchange of Certificates................81

        Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates....................87

        Section 5.04. Persons Deemed Owners................................................87

        Section 5.05. Appointment of Paying Agent..........................................87

        Section 5.06. U.S.A. Patriot Act Compliance........................................88

ARTICLE VI        THE COMPANY AND THE MASTER SERVICER......................................89

        Section 6.01. Respective Liabilities of the Company and the Master Servicer........89

        Section 6.02. Merger or Consolidation of the Company or the Master Servicer;
                          Assignment of Rights and Delegation of Duties by Master
                          Servicer.........................................................89

        Section 6.03. Limitation on Liability of the Company,  the Master Servicer
                          and Others.......................................................90

        Section 6.04. Company and Master Servicer Not to Resign............................91

ARTICLE VII       DEFAULT..................................................................92

        Section 7.01. Events of Default....................................................92

        Section 7.02. Trustee or Company to Act; Appointment of Successor..................94

        Section 7.03. Notification to Certificateholders...................................95

        Section 7.04. Waiver of Events of Default..........................................95

ARTICLE VIII      CONCERNING THE TRUSTEE...................................................96

        Section 8.01. Duties of Trustee....................................................96

        Section 8.02. Certain Matters Affecting the Trustee................................97

        Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans................99

        Section 8.04. Trustee May Own Certificates.........................................99

        Section 8.05. Master Servicer to Pay Trustee's Fees  and Expenses;
                          Indemnification..................................................99

        Section 8.06. Eligibility Requirements for Trustee................................100

        Section 8.07. Resignation and Removal of the Trustee..............................101

        Section 8.08. Successor Trustee...................................................102

        Section 8.09. Merger or Consolidation of Trustee..................................102

        Section 8.10. Appointment of Co-Trustee or Separate Trustee.......................102

        Section 8.11. Appointment of Custodians...........................................103

        Section 8.12. Appointment of Office or Agency.....................................104

ARTICLE IX        TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES....................105

        Section 9.01. Optional Purchase by the Master Servicer of All Certificates;
                          Termination Upon Purchase by the Master Servicer or
                          Liquidation of All Mortgage Loans...............................105

        Section 9.02. Additional Termination Requirements.................................108

        Section 9.03. Termination of Multiple REMICs......................................109

ARTICLE X         REMIC PROVISIONS........................................................110

        Section 10.01.REMIC Administration................................................110

        Section 10.02.Master Servicer, REMIC Administrator and Trustee Indemnification....113

        Section 10.03.Designation of REMIC(s). As provided in Section 10.03 of the
                          Series Supplement...............................................114

        Section 10.04.Distributions on the Uncertificated REMIC I and REMIC II
                          Regular Interests. As provided in Section 10.04 of the
                          Series Supplement...............................................114

        Section 10.05.Compliance with Withholding Requirements. As provided in
                          Section 10.05 of the Series Supplement..........................114

ARTICLE XI        MISCELLANEOUS PROVISIONS................................................115

        Section 11.01.Amendment...........................................................115

        Section 11.02.Recordation of Agreement; Counterparts..............................117

        Section 11.03.Limitation on Rights of Certificateholders..........................118
        Section 11.04.Governing Law.......................................................118

        Section 11.05.Notices. As provided in Section 11.05 of the Series Supplement......119

        Section 11.06.Required Notices to Rating Agency and Subservicer...................119

        Section 11.07.Severability of Provisions..........................................120

        Section 11.08.Supplemental Provisions for Resecuritization........................120

        Section 11.09.Allocation of Voting Rights.........................................120

        Section 11.10.No Petition.........................................................120

ARTICLE XII       COMPLIANCE WITH REGULATION AB...........................................121

        Section 12.01.Intent of the Parties; Reasonableness...............................121

        Section 12.02.Additional Representations and Warranties of the Trustee............121

        Section 12.03.Information to Be Provided by the Trustee...........................122

        Section 12.04.Report on Assessment of Compliance and Attestation..................122

        Section 12.05.Indemnification; Remedies...........................................123






--------------------------------------------------------------------------------



                                           EXHIBITS

Exhibit A:            Form of Class A Certificate
Exhibit B:            Form of Class M Certificate
Exhibit C:            Form of Class B Certificate
Exhibit D:            Form of Class R Certificate
Exhibit E:            Form of Seller/Servicer Contract
Exhibit F:            Forms of Request for Release
Exhibit G-1:          Form of Transfer Affidavit and Agreement
Exhibit G-2:          Form of Transferor Certificate
Exhibit H:            Form of Investor Representation Letter
Exhibit I:            Form of Transferor Representation Letter
Exhibit J:            Form of Rule 144A Investment Representation Letter
Exhibit K:            Text of Amendment to Pooling and Servicing Agreement Pursuant to
                      Section 11.01(e) for a Limited Guaranty
Exhibit L:            Form of Limited Guaranty
Exhibit M:            Form of Lender Certification for Assignment of Mortgage Loan
Exhibit N:            Request for Exchange Form
Exhibit O:            Form of Form 10-K Certification
Exhibit P:            Form of Back-Up Certification to Form 10-K Certificate
Exhibit Q:            Information to be Provided by the Master Servicer to the Rating
Agencies              Relating to Reportable Modified Mortgage Loans
Exhibit R:            Servicing Criteria








--------------------------------------------------------------------------------




        This is the Standard Terms of Pooling and Servicing Agreement, dated as of January 1,
2006 (the "Standard Terms", and as incorporated by reference into a Series Supplement dated
as of the Cut-off Date, the "Pooling and Servicing Agreement" or "Agreement"), among
RESIDENTIAL ACCREDIT LOANS, INC., as the company (together with its permitted successors and
assigns, the "Company"), RESIDENTIAL FUNDING CORPORATION, as master servicer (together with
its permitted successors and assigns, the "Master Servicer"), and the trustee named in the
applicable Series Supplement (together with its permitted successors and assigns, the
"Trustee").

                                    PRELIMINARY STATEMENT:

        The Company intends to sell certain mortgage asset-backed pass-through certificates
(collectively, the "Certificates"), to be issued under the Agreement in multiple classes,
which in the aggregate will evidence the entire beneficial ownership interest in the
Mortgage Loans.

        In consideration of the mutual agreements herein contained, the Company, the Master
Servicer and the Trustee agree as follows:




--------------------------------------------------------------------------------



ARTICLE I




                                         DEFINITIONS

Section 1.01.  Definitions.

        Whenever used in this Agreement, the following words and phrases, unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accretion Termination Date:  As defined in the Series Supplement.

        Accrual Certificates:  As defined in the Series Supplement.

        Accrued Certificate Interest:  With respect to each Distribution Date, as to any
Class or Subclass of Certificates (other than any Principal Only Certificates), interest
accrued during the related Interest Accrual Period at the related Pass-Through Rate on the
Certificate Principal Balance or Notional Amount thereof immediately prior to such
Distribution Date. Accrued Certificate Interest will be calculated on the basis of a 360-day
year, consisting of twelve 30-day months. In each case Accrued Certificate Interest on any
Class or Subclass of Certificates will be reduced by the amount of:

        (i)    Prepayment Interest Shortfalls on all Mortgage Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups, on the Mortgage Loans in the related
               Loan Group (to the extent not offset by the Master Servicer with a payment of
               Compensating Interest as provided in Section 4.01),

         (ii)  the interest portion (adjusted to the Net Mortgage Rate (or the Modified Net
               Mortgage Rate in the case of a Modified Mortgage Loan)) of Realized Losses on
               all Mortgage Loans or, if the Mortgage Pool is comprised of two or more Loan
               Groups, on the Mortgage Loans in the related Loan Group (including Excess
               Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and
               Extraordinary Losses) not allocated solely to one or more specific Classes of
               Certificates pursuant to Section 4.05,

         (iii) the interest portion of Advances that were (A) previously made with respect to
               a Mortgage Loan or REO Property on all Mortgage Loans or, if the Mortgage Pool
               is comprised of two or more Loan Groups, on the Mortgage Loans in the related
               Loan Group, which remained unreimbursed following the Cash Liquidation or REO
               Disposition of such Mortgage Loan or REO Property and (B) made with respect to
               delinquencies that were ultimately determined to be Excess Special Hazard
               Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,
               and

        (iv)   any other interest shortfalls not covered by the subordination provided by the
               Class M Certificates and Class B Certificates, including interest that is not
               collectible from the Mortgagor pursuant to the Servicemembers Civil Relief Act
               of 1940, as amended, or similar legislation or regulations as in effect from
               time to time,

with all such reductions allocated (A) among all of the Certificates in proportion to their
respective amounts of Accrued Certificate Interest payable on such Distribution Date absent
such reductions or (B) if the Mortgage Pool is comprised of two or more Loan Groups, the
related Senior Percentage of such reductions among the related Senior Certificates in
proportion to the amounts of Accrued Certificate Interest payable from the related Loan
Group on such Distribution Date absent such reductions, with the remainder of such
reductions allocated among the holders of the Class M Certificates and Class B Certificates
in proportion to their respective amounts of Accrued Certificate Interest payable on such
Distribution Date absent such reductions.  In addition to that portion of the reductions
described in the preceding sentence that are allocated to any Class of Class B Certificates
or any Class of Class M Certificates, Accrued Certificate Interest on such Class of Class B
Certificates or such Class of Class M Certificates will be reduced by the interest portion
(adjusted to the Net Mortgage Rate) of Realized Losses that are allocated solely to such
Class of Class B Certificates or such Class of Class M Certificates pursuant to Section 4.05.

        Addendum and Assignment Agreement:  The Addendum and Assignment Agreement, dated as
of January 31, 1995, between MLCC and the Master Servicer.

        Additional Collateral:  Any of the following held, in addition to the related
Mortgaged Property, as security for a Mortgage Loan: (i) all money, securities, security
entitlements, accounts, general intangibles, payment rights, instruments, documents, deposit
accounts, certificates of deposit, commodities contracts and other investment property and
other property of whatever kind or description now existing or hereafter acquired which is
pledged as security for the repayment of such Mortgage Loan, (ii) third-party guarantees,
and (A) all money, securities, security entitlements, accounts, general intangibles, payment
rights, instruments, documents, deposit accounts, certificates of deposit, commodities
contracts and other investment property and other property of whatever kind or description
now existing or hereafter acquired which is pledged as collateral for such guarantee or (B)
any mortgaged property securing the performance of such guarantee, or (iii) such other
collateral as may be set forth in the Series Supplement.

        Additional Collateral Loan:  Each Mortgage Loan that is supported by Additional
Collateral.

        Adjusted Mortgage Rate:  With respect to any Mortgage Loan and any date of
determination, the Mortgage Rate borne by the related Mortgage Note, less the rate at which
the related Subservicing Fee accrues.

        Advance:  As to any Mortgage Loan, any advance made by the Master Servicer, pursuant
to Section 4.04.

        Advance Facility: As defined in Section 3.22.

        Advance Facility Notice: As defined in Section 3.22.

        Advance Facility Trustee: As defined in Section 3.22.

        Advancing Person: As defined in Section 3.22.

        Advance Reimbursement Amounts: As defined in Section 3.22.

        Affiliate:  With respect to any Person, any other Person controlling, controlled by
or under common control with such first Person.  For the purposes of this definition,
"control" means the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the foregoing.

        Ambac: Ambac Assurance Corporation (formerly known as AMBAC Indemnity Corporation).

        Amount Held for Future Distribution:  As to any Distribution Date and, with respect
to any Mortgage Pool that is comprised of two or more Loan Groups, each Loan Group, the
total of the amounts held in the Custodial Account at the close of business on the preceding
Determination Date on account of (i) Liquidation Proceeds, Subsequent Recoveries, Insurance
Proceeds, Curtailments, Mortgage Loan purchases made pursuant to Section 2.02, 2.03, 2.04 or
4.07 and Mortgage Loan substitutions made pursuant to Section 2.03 or 2.04 received or made
in the month of such Distribution Date (other than such Liquidation Proceeds, Insurance
Proceeds and purchases of Mortgage Loans that the Master Servicer has deemed to have been
received in the preceding month in accordance with Section 3.07(b)), and Principal
Prepayments in Full made after the related Prepayment Period, and (ii) payments which
represent early receipt of scheduled payments of principal and interest due on a date or
dates subsequent to the related Due Date.

        Appraised Value:  As to any Mortgaged Property, the lesser of (i) the appraised value
of such Mortgaged Property based upon the appraisal made at the time of the origination of
the related Mortgage Loan, and (ii) the sales price of the Mortgaged Property at such time
of origination, except in the case of a Mortgaged Property securing a refinanced or modified
Mortgage Loan as to which it is either the appraised value determined above or the appraised
value determined in an appraisal at the time of refinancing or modification, as the case may
be.

        Assigned Contracts:  With respect to any Pledged Asset Loan: the Credit Support
Pledge Agreement; the Funding and Pledge Agreement, among GMAC Mortgage Corporation,
National Financial Services Corporation and the Mortgagor or other person pledging the
related Pledged Assets; the Additional Collateral Agreement, between GMAC Mortgage
Corporation and the Mortgagor or other person pledging the related Pledged Assets; or such
other contracts as may be set forth in the Series Supplement.

        Assignment:  An assignment of the Mortgage, notice of transfer or equivalent
instrument, in recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect of record the sale of the Mortgage Loan to
the Trustee for the benefit of Certificateholders, which assignment, notice of transfer or
equivalent instrument may be in the form of one or more blanket assignments covering
Mortgages secured by Mortgaged Properties located in the same county, if permitted by law
and accompanied by an Opinion of Counsel to that effect.

        Assignment Agreement:  The Assignment and Assumption Agreement, dated the Closing
Date, between Residential Funding and the Company relating to the transfer and assignment of
the Mortgage Loans.

        Assignment of Proprietary Lease:  With respect to a Cooperative Loan, the assignment
of the related Cooperative Lease from the Mortgagor to the originator of the Cooperative
Loan.

        Available Distribution Amount:  As to any Distribution Date and, with respect to any
Mortgage Pool comprised of two or more Loan Groups, each Loan Group, an amount equal to (a)
the sum of (i) the amount relating to the Mortgage Loans on deposit in the Custodial Account
as of the close of business on the immediately preceding Determination Date, including any
Subsequent Recoveries, and amounts deposited in the Custodial Account in connection with the
substitution of Qualified Substitute Mortgage Loans, (ii) the amount of any Advance made on
the immediately preceding Certificate Account Deposit Date, (iii) any amount deposited in
the Certificate Account on the related Certificate Account Deposit Date pursuant to the
second paragraph of Section 3.12(a), (iv) any amount deposited in the Certificate Account
pursuant to Section 4.07, (v) any amount that the Master Servicer is not permitted to
withdraw from the Custodial Account or the Certificate Account pursuant to Section 3.16(e),
(vi) any amount received by the Trustee pursuant to the Surety Bond in respect of such
Distribution Date and (vii) the proceeds of any Pledged Assets received by the Master
Servicer, reduced by (b) the sum as of the close of business on the immediately preceding
Determination Date of (w) aggregate Foreclosure Profits, (x) the Amount Held for Future
Distribution, and (y) amounts permitted to be withdrawn by the Master Servicer from the
Custodial Account in respect of the Mortgage Loans pursuant to clauses (ii)-(x), inclusive,
of Section 3.10(a). Such amount shall be determined separately for each Loan Group.
Additionally, with respect to any Mortgage Pool that is comprised of two or more Loan
Groups, if on any Distribution Date Compensating Interest provided pursuant to this Section
3.16(e) is less than Prepayment Interest Shortfalls incurred on the Mortgage Loans in
connection with Principal Prepayments in Full and Curtailments made in the prior calendar
month, such Compensating Interest shall be allocated on such Distribution Date to the
Available Distribution Amount for each Loan Group on a pro rata basis in accordance with the
respective amounts of such Prepayment Interest Shortfalls incurred on the Mortgage Loans in
such Loan Group in respect of such Distribution Date.

        Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

        Bankruptcy Loss:  With respect to any Mortgage Loan, a Deficient Valuation or Debt
Service Reduction; provided, however, that neither a Deficient Valuation nor a Debt Service
Reduction shall be deemed a Bankruptcy Loss hereunder so long as the Master Servicer has
notified the Trustee in writing that the Master Servicer is diligently pursuing any remedies
that may exist in connection with the representations and warranties made regarding the
related Mortgage Loan and either (A) the related Mortgage Loan is not in default with regard
to payments due thereunder or (B) delinquent payments of principal and interest under the
related Mortgage Loan and any premiums on any applicable primary hazard insurance policy and
any related escrow payments in respect of such Mortgage Loan are being advanced on a current
basis by the Master Servicer or a Subservicer, in either case without giving effect to any
Debt Service Reduction.

        Book-Entry Certificate:  Any Certificate registered in the name of the Depository or
its nominee, and designated as such in the Preliminary Statement to the Series Supplement.

        Business Day:  Any day other than (i) a Saturday or a Sunday or (ii) a day on which
banking institutions in the State of New York, the State of Michigan, the State of
California or the State of Illinois (and such other state or states in which the Custodial
Account or the Certificate Account are at the time located) are required or authorized by
law or executive order to be closed.
        Buydown Funds:  Any amount contributed by the seller of a Mortgaged Property, the
Company or other source in order to enable the Mortgagor to reduce the payments required to
be made from the Mortgagor's funds in the early years of a Mortgage Loan.  Buydown Funds are
not part of the Trust Fund prior to deposit into the Custodial or Certificate Account.

        Buydown Mortgage Loan:  Any Mortgage Loan as to which a specified amount of interest
is paid out of related Buydown Funds in accordance with a related buydown agreement.

        Calendar Quarter:  A Calendar Quarter shall consist of one of the following time
periods in any given year:  January 1 through March 31, April 1 through June 30, July 1
through September 30, and October 1 through December 31.

        Capitalization Reimbursement Amount: With respect to any Distribution Date and, with
respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the
amount of Advances or Servicing Advances that were added to the Stated Principal Balance of
all Mortgage Loans or, if the Mortgage Pool is comprised of two or more Loan Groups, on the
Mortgage Loans in the related Loan Group,  during the prior calendar month and reimbursed to
the Master Servicer or Subservicer on or prior to such Distribution Date pursuant to Section
3.10(a)(vii), plus the Capitalization Reimbursement Shortfall Amount remaining unreimbursed
from any prior Distribution Date and reimbursed to the Master Servicer or Subservicer on or
prior to such Distribution Date.

        Capitalization Reimbursement Shortfall Amount:  With respect to any Distribution Date
and, with respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan
Group, the amount, if any, by which the amount of Advances or Servicing Advances that were
added to the Stated Principal Balance of all Mortgage Loans (or, if the Mortgage Pool is
comprised of two or more Loan Groups, on the Mortgage Loans in the related Loan Group)
during the preceding calendar month exceeds the amount of principal payments on the Mortgage
Loans included in the Available Distribution Amount (or, if the Mortgage Pool is comprised
of two or more Loan Groups, Available Distribution Amount for the related Loan Group) for
that Distribution Date.

        Cash Liquidation:  As to any defaulted Mortgage Loan other than a Mortgage Loan as to
which an REO Acquisition occurred, a determination by the Master Servicer that it has
received all Insurance Proceeds, Liquidation Proceeds and other payments or cash recoveries
which the Master Servicer reasonably and in good faith expects to be finally recoverable
with respect to such Mortgage Loan.

        Certificate Account Deposit Date:  As to any Distribution Date, the Business Day
prior thereto.

        Certificateholder or Holder:  The Person in whose name a Certificate is registered in
the Certificate Register, and, in respect of any Insured Certificates, the Certificate
Insurer to the extent of Cumulative Insurance Payments, except that neither a Disqualified
Organization nor a Non-United States Person shall be a holder of a Class R Certificate for
purposes hereof and, solely for the purpose of giving any consent or direction pursuant to
this Agreement, any Certificate, other than a Class R Certificate, registered in the name of
the Company, the Master Servicer or any Subservicer or any Affiliate thereof shall be deemed
not to be outstanding and the Percentage Interest or Voting Rights evidenced thereby shall
not be taken into account in determining whether the requisite amount of Percentage
Interests or Voting Rights necessary to effect any such consent or direction has been
obtained.  All references herein to "Holders" or "Certificateholders" shall reflect the
rights of Certificate Owners as they may indirectly exercise such rights through the
Depository and participating members thereof, except as otherwise specified herein;
provided, however, that the Trustee shall be required to recognize as a "Holder" or
"Certificateholder" only the Person in whose name a Certificate is registered in the
Certificate Register.

        Certificate Insurer: As defined in the Series Supplement.

        Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is the
beneficial owner of such Certificate, as reflected on the books of an indirect participating
brokerage firm for which a Depository Participant acts as agent, if any, and otherwise on
the books of a Depository Participant, if any, and otherwise on the books of the Depository.

        Certificate Principal Balance:  With respect to each Certificate (other than any
Interest Only Certificate), on any date of determination, an amount equal to:

         (i)   the Initial Certificate Principal Balance of such Certificate as specified on
               the face thereof, plus

         (ii)  any Subsequent Recoveries added to the Certificate Principal Balance of such
               Certificate pursuant to Section 4.02, plus

        (iii)  in the case of each Accrual Certificate, an amount equal to the aggregate
               Accrued Certificate Interest added to the Certificate Principal Balance
               thereof prior to such date of determination, minus

         (iv)  the sum of (x) the aggregate of all amounts previously distributed with
               respect to such Certificate (or any predecessor Certificate) and applied to
               reduce the Certificate Principal Balance thereof pursuant to Section 4.02(a)
               and (y) the aggregate of all reductions in Certificate Principal Balance
               deemed to have occurred in connection with Realized Losses which were
               previously allocated to such Certificate (or any predecessor Certificate)
               pursuant to Section 4.05;

provided, that the Certificate Principal Balance of each Certificate of the Class of
Subordinate Certificates with the Lowest Priority at any given time shall be further reduced
by an amount equal to the Percentage Interest represented by such Certificate multiplied by
the excess, if any, of (A) the then aggregate Certificate Principal Balance of all Classes
of Certificates then outstanding over (B) the then aggregate Stated Principal Balance of the
Mortgage Loans.

        Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 5.02.

        Class:  Collectively, all of the Certificates bearing the same designation.  The
initial Class A-V Certificates and any Subclass thereof issued pursuant to Section 5.01(c)
shall be a single Class for purposes of this Agreement.

        Class A-P Certificate:  Any one of the Certificates designated as a Class A-P
Certificate.

        Class A-P Collection Shortfall:  With respect to the Cash Liquidation or REO
Disposition of a Discount Mortgage Loan, any Distribution Date and, with respect to any
Mortgage Pool comprised of two or more Loan Groups, each Loan Group, the excess of the
amount described in clause (C)(1) of the definition of Class A-P Principal Distribution
Amount (for the related Loan Group, if applicable) over the amount described in clause
(C)(2) of such definition.

        Class A-P Principal Distribution Amount: With respect to any Distribution Date and,
with respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan Group, an
amount equal to the aggregate of:

               (A)    the related Discount Fraction of the principal portion of each Monthly
        Payment on each Discount Mortgage Loan (or, with respect to any Mortgage Pool
        comprised of two or more Loan Groups, each Discount Mortgage Loan in the related Loan
        Group) due during the related Due Period, whether or not received on or prior to the
        related Determination Date, minus the Discount Fraction of the principal portion of
        any related Debt Service Reduction which together with other Bankruptcy Losses
        exceeds the Bankruptcy Amount;

               (B)    the related Discount Fraction of the principal portion of all
        unscheduled collections on each Discount Mortgage Loan (or, with respect to any
        Mortgage Pool comprised of two or more Loan Groups, each Discount Mortgage Loan in
        the related Loan Group) received during the preceding calendar month or, in the case
        of Principal Prepayments in Full, during the related Prepayment Period (other than
        amounts received in connection with a Cash Liquidation or REO Disposition of a
        Discount Mortgage Loan described in clause (C) below), including Principal
        Prepayments in Full, Curtailments, Subsequent Recoveries and repurchases (including
        deemed repurchases under Section 3.07(b)) of such Discount Mortgage Loans (or, in the
        case of a substitution of a Deleted Mortgage Loan, the Discount Fraction of the
        amount of any shortfall deposited in the Custodial Account in connection with such
        substitution);

               (C)    in connection with the Cash Liquidation or REO Disposition of a
        Discount Mortgage Loan (or, with respect to any Mortgage Pool comprised of two or
        more Loan Groups, each Discount Mortgage Loan in the related Loan Group) that
        occurred during the preceding calendar month (or was deemed to have occurred during
        such period in accordance with Section 3.07(b)) that did not result in any Excess
        Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary
        Losses, an amount equal to the lesser of (1) the applicable Discount Fraction of the
        Stated Principal Balance of such Discount Mortgage Loan immediately prior to such
        Distribution Date and (2) the aggregate amount of the collections on such Mortgage
        Loan to the extent applied as recoveries of principal;

               (D)    any amounts allocable to principal for any previous Distribution Date
        (calculated pursuant to clauses (A) through (C) above) that remain undistributed; and

               (E)    the amount of any Class A-P Collection Shortfalls for such Distribution
        Date and the related Loan Group, if applicable, and the amount of any Class A-P
        Collection Shortfalls (for the related Loan Group, if applicable) remaining unpaid
        for all previous Distribution Dates, but only to the extent of the Eligible Funds for
        such Distribution Date; minus

               (F)    the related Discount Fraction of the portion of the Capitalization
        Reimbursement Amount (for the related Loan Group, if applicable) for such
        Distribution Date, if any, related to each Discount Mortgage Loan (in the related
        Loan Group, if applicable).

        Notwithstanding the foregoing, with respect to any Distribution Date on and after the
Credit Support Depletion Date, the Class A-P Principal Distribution Amount (for a Loan
Group, if applicable) shall equal the excess of (i) the sum of (a) the related Discount
Fraction of the principal portion of each Monthly Payment on each Discount Mortgage Loan (in
the related Loan Group, if applicable) received or advanced prior to the related
Determination Date and not previously distributed minus the Discount Fraction of the
principal portion of any related Debt Service Reduction which together with other Bankruptcy
Losses exceeds the Bankruptcy Amount and (b) the related Discount Fraction of the aggregate
amount of unscheduled collections described in clauses (B) and (C) above over (ii) the
amount calculated pursuant to clause (F) above.

        Class A-V Certificate:  Any one of the Certificates designated as a Class A-V
Certificate, including any Subclass thereof.

        Class B Certificate:  Any one of the Certificates designated as a Class B-1
Certificate, Class B-2 Certificate or Class B-3 Certificate.

        Class M Certificate:  Any one of the Certificates designated as a Class M-1
Certificate, Class M-2 Certificate or Class M-3 Certificate.

        Closing Date:  As defined in the Series Supplement.

        Code:  The Internal Revenue Code of 1986, as amended.

        Combined Collateral LLC:  Combined Collateral LLC, a Delaware limited liability
company.

        Commission:  The Securities and Exchange Commission.

        Compensating Interest:  With respect to any Distribution Date, an amount equal to
Prepayment Interest Shortfalls resulting from Principal Prepayments in Full during the
related Prepayment Period and Curtailments during the prior calendar month and included in
the Available Distribution Amount for such Distribution Date, but not more than the lesser
of (a) one-twelfth of 0.125% of the Stated Principal Balance of the Mortgage Loans
immediately preceding such Distribution Date and (b) the sum of the Servicing Fee and all
income and gain on amounts held in the Custodial Account and the Certificate Account and
payable to the Certificateholders with respect to such Distribution Date; provided that for
purposes of this definition the amount of the Servicing Fee will not be reduced pursuant to
Section 7.02(a) except as may be required pursuant to the last sentence of such Section.

        Compliance With Laws Representation:  The following representation and warranty (or
any representation and warranty that is substantially similar) made by Residential Funding
in Section 4 of Assignment Agreement: "Each Mortgage Loan at the time it was made complied
in all material respects with applicable local, state, and federal laws, including, but not
limited to, all applicable anti-predatory lending laws".

        Cooperative:  A private, cooperative housing corporation which owns or leases land
and all or part of a building or buildings, including apartments, spaces used for commercial
purposes and common areas therein and whose board of directors authorizes, among other
things, the sale of Cooperative Stock.

        Cooperative Apartment:  A dwelling unit in a multi-dwelling building owned or leased
by a Cooperative, which unit the Mortgagor has an exclusive right to occupy pursuant to the
terms of a proprietary lease or occupancy agreement.

        Cooperative Lease:  With respect to a Cooperative Loan, the proprietary lease or
occupancy agreement with respect to the Cooperative Apartment occupied by the Mortgagor and
relating to the related Cooperative Stock, which lease or agreement confers an exclusive
right to the holder of such Cooperative Stock to occupy such apartment.

        Cooperative Loans:  Any of the Mortgage Loans made in respect of a Cooperative
Apartment, evidenced by a Mortgage Note and secured by (i) a Security Agreement, (ii) the
related Cooperative Stock Certificate, (iii) an assignment of the Cooperative Lease, (iv)
financing statements and (v) a stock power (or other similar instrument), and ancillary
thereto, a recognition agreement between the Cooperative and the originator of the
Cooperative Loan, each of which was transferred and assigned to the Trustee pursuant to
Section 2.01 and are from time to time held as part of the Trust Fund.

        Cooperative Stock:  With respect to a Cooperative Loan, the single outstanding class
of stock, partnership interest or other ownership instrument in the related Cooperative.

        Cooperative Stock Certificate:  With respect to a Cooperative Loan, the stock
certificate or other instrument evidencing the related Cooperative Stock.

        Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

        Credit Support Depletion Date:  The first Distribution Date on which the Certificate
Principal Balances of the Subordinate Certificates have been reduced to zero.

        Credit Support Pledge Agreement:  The Credit Support Pledge Agreement, dated as of
November 24, 1998, among the Master Servicer, GMAC Mortgage Corporation, Combined Collateral
LLC and The First National Bank of Chicago (now known as Bank One, National Association), as
custodian.

        Cumulative Insurance Payments:  As defined in the Series Supplement.

        Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal
Prepayment in Full.

        Custodial Account:  The custodial account or accounts created and maintained pursuant
to Section 3.07 in the name of a depository institution, as custodian for the holders of the
Certificates, for the holders of certain other interests in mortgage loans serviced or sold
by the Master Servicer and for the Master Servicer, into which the amounts set forth in
Section 3.07 shall be deposited directly.  Any such account or accounts shall be an Eligible
Account.

        Custodial Agreement:  An agreement that may be entered into among the Company, the
Master Servicer, the Trustee and a Custodian pursuant to which the Custodian will hold
certain documents relating to the Mortgage Loans on behalf of the Trustee.

        Custodian:  A custodian appointed pursuant to a Custodial Agreement.

        Cut-off Date Principal Balance:  As to any Mortgage Loan, the unpaid principal
balance thereof at the Cut-off Date after giving effect to all installments of principal due
on or prior thereto (or due during the month of the Cut-off Date), whether or not received.

        Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
scheduled Monthly Payment for such Mortgage Loan by a court of competent jurisdiction in a
proceeding under the Bankruptcy Code, except such a reduction constituting a Deficient
Valuation or any reduction that results in a permanent forgiveness of principal.

        Deficient Valuation:  With respect to any Mortgage Loan, a valuation by a court of
competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding
indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid
in connection with any scheduled Monthly Payment that constitutes a permanent forgiveness of
principal, which valuation or reduction results from a proceeding under the Bankruptcy Code.

        Definitive Certificate:  Any Certificate other than a Book-Entry Certificate.

        Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a Qualified
Substitute Mortgage Loan.

        Delinquent:  As used herein, a Mortgage Loan is considered to be: "30 to 59 days" or
"30 or more days" delinquent when a payment due on any scheduled due date remains unpaid as
of the close of business on the last business day immediately prior to the next following
monthly scheduled due date; "60 to 89 days" or "60 or more days" delinquent when a payment
due on any scheduled due date remains unpaid as of the close of business on the last
business day immediately prior to the second following monthly scheduled due date; and so
on. The determination as to whether a Mortgage Loan falls into these categories is made as
of the close of business on the last business day of each month. For example, a Mortgage
Loan with a payment due on July 1 that remained unpaid as of the close of business on July
31 would then be considered to be 30 to 59 days delinquent. Delinquency information as of
the Cut-off Date is determined and prepared as of the close of business on the last business
day immediately prior to the Cut-off Date.

        Depository:  The Depository Trust Company, or any successor Depository hereafter
named.  The nominee of the initial Depository for purposes of registering those Certificates
that are to be Book-Entry Certificates is Cede & Co.  The Depository shall at all times be a
"clearing corporation" as defined in Section 8-102(a)(5) of the Uniform Commercial Code of
the State of New York and a "clearing agency" registered pursuant to the provisions of
Section 17A of the Securities Exchange Act of 1934, as amended.

        Depository Participant:  A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry transfers and
pledges of securities deposited with the Depository.

        Destroyed Mortgage Note:  A Mortgage Note the original of which was permanently lost
or destroyed and has not been replaced.

        Determination Date: As defined in the Series Supplement.

        Discount Fraction:  With respect to each Discount Mortgage Loan, the fraction
expressed as a percentage, the numerator of which is the Discount Net Mortgage Rate minus
the Net Mortgage Rate (or the initial Net Mortgage Rate with respect to any Discount
Mortgage Loans as to which the Mortgage Rate is modified pursuant to 3.07(a)) for such
Mortgage Loan and the denominator of which is the Discount Net Mortgage Rate.  The Discount
Fraction with respect to each Discount Mortgage Loan is set forth as an exhibit attached to
the Series Supplement.

        Discount Mortgage Loan:  Any Mortgage Loan having a Net Mortgage Rate (or the initial
Net Mortgage Rate) of less than the Discount Net Mortgage Rate per annum and any Mortgage
Loan deemed to be a Discount Mortgage Loan pursuant to the definition of Qualified
Substitute Mortgage Loan.

        Discount Net Mortgage Rate:  As defined in the Series Supplement.

        Disqualified Organization:  Any organization defined as a "disqualified organization"
under Section 860E(e)(5) of the Code, and if not otherwise included, any of the following:
(i) the United States, any State or political subdivision thereof, any possession of the
United States, or any agency or instrumentality of any of the foregoing (other than an
instrumentality which is a corporation if all of its activities are subject to tax and,
except for the Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization, or any agency
or instrumentality of any of the foregoing, (iii) any organization (other than certain
farmers' cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of the Code on
unrelated business taxable income), (iv) rural electric and telephone cooperatives described
in Section 1381(a)(2)(C) of the Code, (v) any "electing large partnership," as defined in
Section 775(a) of the Code and (vi) any other Person so designated by the Trustee based upon
an Opinion of Counsel that the holding of an Ownership Interest in a Class R Certificate by
such Person may cause the Trust Fund or any Person having an Ownership Interest in any Class
of Certificates (other than such Person) to incur a liability for any federal tax imposed
under the Code that would not otherwise be imposed but for the Transfer of an Ownership
Interest in a Class R Certificate to such Person.  The terms "United States", "State" and
"international organization" shall have the meanings set forth in Section 7701 of the Code or
successor provisions.

        Distribution Date:  The 25th day of any month beginning in the month immediately
following the month of the initial issuance of the Certificates or, if such 25th day is not
a Business Day, the Business Day immediately following such 25th day.

        Due Date:  With respect to any Distribution Date and any Mortgage Loan, the day
during the related Due Period on which the Monthly Payment is due.

        Due Period:  With respect to any Distribution Date, the one-month period set forth in
the Series Supplement.

        Eligible Account:  An account that is any of the following: (i) maintained with a
depository institution the debt obligations of which have been rated by each Rating Agency
in its highest rating available, or (ii) an account or accounts in a depository institution
in which such accounts are fully insured to the limits established by the FDIC, provided
that any deposits not so insured shall, to the extent acceptable to each Rating Agency, as
evidenced in writing, be maintained such that (as evidenced by an Opinion of Counsel
delivered to the Trustee and each Rating Agency) the registered Holders of Certificates have
a claim with respect to the funds in such account or a perfected first security interest
against any collateral (which shall be limited to Permitted Investments) securing such funds
that is superior to claims of any other depositors or creditors of the depository
institution with which such account is maintained, or (iii) in the case of the Custodial
Account, a trust account or accounts maintained in the corporate trust department of U.S.
Bank, National Association, or (iv) in the case of the Certificate Account, a trust account
or accounts maintained in the corporate trust division of the Trustee, or (v) an account or
accounts of a depository institution acceptable to each Rating Agency (as evidenced in
writing by each Rating Agency that use of any such account as the Custodial Account or the
Certificate Account will not reduce the rating assigned to any Class of Certificates by such
Rating Agency below the then-current rating assigned to such Certificates).

        Event of Default:  As defined in Section 7.01.

        Excess Bankruptcy Loss:  Any Bankruptcy Loss, or portion thereof, which exceeds the
then applicable Bankruptcy Amount.

        Excess Fraud Loss:  Any Fraud Loss, or portion thereof, which exceeds the then
applicable Fraud Loss Amount.

        Excess Special Hazard Loss:  Any Special Hazard Loss, or portion thereof, that
exceeds the then applicable Special Hazard Amount.

        Excess Subordinate Principal Amount:  With respect to any  Distribution Date on which
the aggregate Certificate Principal Balance of the Class of Subordinate Certificates then
outstanding with the Lowest Priority is to be reduced to zero and on which Realized Losses
are to be allocated to such class or classes, the excess, if any, of (i) the amount that
would otherwise be distributable in respect of principal on such class or classes of
Certificates on such Distribution Date over (ii) the excess, if any, of the aggregate
Certificate Principal Balance of such class or classes of Certificates immediately prior to
such Distribution Date over the aggregate amount of Realized Losses to be allocated to such
classes of Certificates on such Distribution Date as reduced by any amount calculated
pursuant to clause (E) of the definition of Class A-P Principal Distribution Amount. With
respect to any Mortgage Pool that is comprised of two or more Loan Groups, the Excess
Subordinate Principal Amount will be allocated between each Loan Group on a pro rata basis
in accordance with the amount of Realized Losses attributable to each Loan Group and
allocated to the Certificates on such Distribution Date.

        Exchange Act:  The Securities and Exchange Act of 1934, as amended.

        Extraordinary Events:  Any of the following conditions with respect to a Mortgaged
Property (or, with respect to a Cooperative Loan, the Cooperative Apartment) or Mortgage
Loan causing or resulting in a loss which causes the liquidation of such Mortgage Loan:

(a)     losses that are of the type that would be covered by the fidelity bond and the errors
        and omissions insurance policy required to be maintained pursuant to Section 3.12(b)
        but are in excess of the coverage maintained thereunder;

(b)     nuclear reaction or nuclear radiation or radioactive contamination, all whether
        controlled or uncontrolled, and whether such loss be direct or indirect, proximate or
        remote or be in whole or in part caused by, contributed to or aggravated by a peril
        covered by the definition of the term "Special Hazard Loss";

(c)     hostile or warlike action in time of peace or war, including action in hindering,
        combating or defending against an actual, impending or expected attack:

1.      by any government or sovereign power, de jure or de facto, or by any authority
               maintaining or using military, naval or air forces; or

2.      by military, naval or air forces; or

3.      by an agent of any such government, power, authority or forces;

(d)     any weapon of war employing atomic fission or radioactive force whether in time of
        peace or war; or

(e)     insurrection, rebellion, revolution, civil war, usurped power or action taken by
        governmental authority in hindering, combating or defending against such an
        occurrence, seizure or destruction under quarantine or customs regulations,
        confiscation by order of any government or public authority; or risks of contraband
        or illegal transportation or trade.

        Extraordinary Losses:  Any loss incurred on a Mortgage Loan caused by or resulting
from an Extraordinary Event.

        Fannie Mae:  Federal National Mortgage Association, a federally chartered and
privately owned corporation organized and existing under the Federal National Mortgage
Association Charter Act, or any successor thereto.

        FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

        Final Distribution Date:  The Distribution Date on which the final distribution in
respect of the Certificates will be made pursuant to Section 9.01, which Final Distribution
Date shall in no event be later than the end of the 90-day liquidation period described in
Section 9.02.

        Fitch:  Fitch Ratings or its successor in interest.

        Foreclosure Profits:  As to any Distribution Date or related Determination Date and
any Mortgage Loan, the excess, if any, of Liquidation Proceeds, Insurance Proceeds and REO
Proceeds (net of all amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in
respect of each Mortgage Loan or REO Property for which a Cash Liquidation or REO
Disposition occurred in the related Prepayment Period over the sum of the unpaid principal
balance of such Mortgage Loan or REO Property (determined, in the case of an REO
Disposition, in accordance with Section 3.14) plus accrued and unpaid interest at the
Mortgage Rate on such unpaid principal balance from the Due Date to which interest was last
paid by the Mortgagor to the first day of the month following the month in which such Cash
Liquidation or REO Disposition occurred.

        Form 10-K Certification:  As defined in Section 4.03(e).

        Fraud Losses:  Realized Losses on Mortgage Loans as to which there was fraud in the
origination of such Mortgage Loan.

        Freddie Mac:  Federal Home Loan Mortgage Corporation, a corporate instrumentality of
the United States created and existing under Title III of the Emergency Home Finance Act of
1970, as amended, or any successor thereto.

        Highest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than zero, with
the earliest priority for payments pursuant to Section 4.02(a), in the following order:
Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3 Certificates.

        Independent:  When used with respect to any specified Person, means such a Person who
(i) is in fact independent of the Company, the Master Servicer and the Trustee, or any
Affiliate thereof, (ii) does not have any direct financial interest or any material indirect
financial interest in the Company, the Master Servicer or the Trustee or in an Affiliate
thereof, and (iii) is not connected with the Company, the Master Servicer or the Trustee as
an officer, employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

        Initial Certificate Principal Balance:  With respect to each Class of Certificates,
the Certificate Principal Balance of such Class of Certificates as of the Cut-off Date, as
set forth in the Series Supplement.

        Initial Monthly Payment Fund: An amount representing scheduled principal amortization
and interest at the Net Mortgage Rate for the Due Date in the first Due Period commencing
subsequent to the Cut-off Date for those Mortgage Loans for which the Trustee will not be
entitled to receive such payment, and as more specifically defined in the Series Supplement.

        Initial Notional Amount:  With respect to any Class or Subclass of Interest Only
Certificates, the amount initially used as the principal basis for the calculation of any
interest payment amount, as more specifically defined in the Series Supplement.

        Initial Subordinate Class Percentage: As defined in the Series Supplement.

        Insurance Proceeds:  Proceeds paid in respect of the Mortgage Loans pursuant to any
Primary Insurance Policy or any other related insurance policy covering a Mortgage Loan
(excluding any Certificate Policy (as defined in the Series Supplement)), to the extent such
proceeds are payable to the mortgagee under the Mortgage, any Subservicer, the Master
Servicer or the Trustee and are not applied to the restoration of the related Mortgaged
Property (or, with respect to a Cooperative Loan, the related Cooperative Apartment) or
released to the Mortgagor in accordance with the procedures that the Master Servicer would
follow in servicing mortgage loans held for its own account.

        Insurer:  Any named insurer under any Primary Insurance Policy or any successor
thereto or the named insurer in any replacement policy.

        Interest Accrual Period: As defined in the Series Supplement.

        Interest Only Certificates:  A Class or Subclass of Certificates not entitled to
payments of principal, and designated as such in the Series Supplement. The Interest Only
Certificates will have no Certificate Principal Balance.

        Interim Certification:  As defined in Section 2.02.

        International Borrower:  In connection with any Mortgage Loan, a borrower who is (a)
a United States citizen employed in a foreign country, (b) a non-permanent resident alien
employed in the United States or (c) a citizen of a country other than the United States
with income derived from sources outside the United States.

        Junior Certificateholder: The Holder of not less than 95% of the Percentage Interests
of the Junior Class of Certificates.

        Junior Class of Certificates: The Class of Subordinate Certificates outstanding as of
the date of the repurchase of a Mortgage Loan pursuant to Section 4.07 herein that has the
Lowest Priority.

        Late Collections:  With respect to any Mortgage Loan, all amounts received during any
Due Period, whether as late payments of Monthly Payments or as Insurance Proceeds,
Liquidation Proceeds or otherwise, which represent late payments or collections of Monthly
Payments due but delinquent for a previous Due Period and not previously recovered.

        Liquidation Proceeds:  Amounts (other than Insurance Proceeds) received by the Master
Servicer in connection with the taking of an entire Mortgaged Property by exercise of the
power of eminent domain or condemnation or in connection with the liquidation of a defaulted
Mortgage Loan through trustee's sale, foreclosure sale or otherwise, other than REO Proceeds.

        Loan Group:  Any group of Mortgage  Loans  designated  as a separate loan group in the
Series  Supplement.  The  Certificates  relating to each Loan Group will be  designated in the
Series Supplement.

        Loan-to-Value Ratio:  As of any date, the fraction, expressed as a percentage, the
numerator of which is the current principal balance of the related Mortgage Loan at the date
of determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.

        Lower Priority:  As of any date of determination and any Class of Subordinate
Certificates, any other Class of Subordinate Certificates then outstanding with a later
priority for payments pursuant to Section 4.02 (a).

        Lowest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than zero, with
the latest priority for payments pursuant to Section 4.02(a), in the following order: Class
B-3, Class B-2, Class B-1, Class M-3, Class M-2 and Class M-1 Certificates.

        Maturity Date: The latest possible maturity date, solely for purposes of Section
1.860G-1(a)(4)(iii) of the Treasury regulations, by which the Certificate Principal Balance
of each Class of Certificates (other than the Interest Only Certificates which have no
Certificate Principal Balance) and each Uncertificated REMIC Regular Interest would be
reduced to zero, as designated in the Series Supplement.

        MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized and
existing under the laws of the State of Delaware, or any successor thereto.

        MERS(R)System:  The system of recording transfers of Mortgages electronically
maintained by MERS.

        MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on
the MERS(R)System.

        MLCC:  Merrill Lynch Credit Corporation, or its successor in interest.

        Modified Mortgage Loan:  Any Mortgage Loan that has been the subject of a Servicing
Modification.

        Modified Net Mortgage Rate:  As to any Mortgage Loan that is the subject of a
Servicing Modification, the Net Mortgage Rate minus the rate per annum by which the Mortgage
Rate on such Mortgage Loan was reduced.

        MOM Loan:  With respect to any Mortgage Loan, MERS acting as the mortgagee of such
Mortgage Loan, solely as nominee for the originator of such Mortgage Loan and its successors
and assigns, at the origination thereof.

        Monthly Payment:  With respect to any Mortgage Loan (including any REO Property) and
any Due Date, the payment of principal and interest due thereon in accordance with the
amortization schedule at the time applicable thereto (after adjustment, if any, for
Curtailments and for Deficient Valuations occurring prior to such Due Date but before any
adjustment to such amortization schedule by reason of any bankruptcy, other than a Deficient
Valuation, or similar proceeding or any moratorium or similar waiver or grace period and
before any Servicing Modification that constitutes a reduction of the interest rate on such
Mortgage Loan).

        Moody's:  Moody's Investors Service, Inc., or its successor in interest.

        Mortgage:  With respect to each Mortgage Note related to a Mortgage Loan which is not
a Cooperative Loan, the mortgage, deed of trust or other comparable instrument creating a
first lien on an estate in fee simple or leasehold interest in real property securing a
Mortgage Note.

        Mortgage File:  The mortgage documents listed in Section 2.01 pertaining to a
particular Mortgage Loan and any additional documents required to be added to the Mortgage
File pursuant to this Agreement.

        Mortgage Loans:  Such of the mortgage loans transferred and assigned to the Trustee
pursuant to Section 2.01 as from time to time are held or deemed to be held as a part of the
Trust Fund, the Mortgage Loans originally so held being identified in the initial Mortgage
Loan Schedule, and Qualified Substitute Mortgage Loans held or deemed held as part of the
Trust Fund including, without limitation, (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative
Stock Certificate, Cooperative Lease and Mortgage File and all rights appertaining thereto,
and (ii) with respect to each Mortgage Loan other than a Cooperative Loan, each related
Mortgage Note, Mortgage and Mortgage File and all rights appertaining thereto.

        Mortgage Loan Schedule:  As defined in the Series Supplement.

        Mortgage Note:  The originally executed note or other evidence of indebtedness
evidencing the indebtedness of a Mortgagor under a Mortgage Loan, together with any
modification thereto.

        Mortgage Pool:  The pool of mortgage loans, including all Loan Groups, if any,
consisting of the Mortgage Loans.

        Mortgage Rate:  As to any Mortgage Loan, the interest rate borne by the related
Mortgage Note, or any modification thereto other than a Servicing Modification.

        Mortgaged Property:  The underlying real property securing a Mortgage Loan or, with
respect to a Cooperative Loan, the related Cooperative Lease and Cooperative Stock.

        Mortgagor:  The obligor on a Mortgage Note.

        Net Mortgage Rate:  As to each Mortgage Loan, a per annum rate of interest equal to
the Adjusted Mortgage Rate less the per annum rate at which the Servicing Fee is calculated.

        Non-Discount Mortgage Loan:  A Mortgage Loan that is not a Discount Mortgage Loan.

        Non-Primary Residence Loans:  The Mortgage Loans designated as secured by second or
vacation residences, or by non-owner occupied residences, on the Mortgage Loan Schedule.

        Non-United States Person:  Any Person other than a United States Person.

        Nonrecoverable Advance:  Any Advance previously made or proposed to be made by the
Master Servicer or Subservicer in respect of a Mortgage Loan (other than a Deleted Mortgage
Loan) which, in the good faith judgment of the Master Servicer, will not, or, in the case of
a proposed Advance, would not, be ultimately recoverable by the Master Servicer from related
Late Collections, Insurance Proceeds, Liquidation Proceeds, REO Proceeds or amounts
reimbursable to the Master Servicer pursuant to Section 4.02(a) hereof. To the extent that
any Mortgagor is not obligated under the related Mortgage documents to pay or reimburse any
portion of any Servicing Advances that are outstanding with respect to the related Mortgage
Loan as a result of a modification of such Mortgage Loan by the Master Servicer, which
forgives amounts which the Master Servicer or Subservicer had previously advanced, and the
Master Servicer determines that no other source of payment or reimbursement for such
advances is available to it, such Servicing Advances shall be deemed to be Nonrecoverable
Advances.  The determination by the Master Servicer that it has made a Nonrecoverable
Advance or that any proposed Advance  would constitute a Nonrecoverable Advance, shall be
evidenced by an Officers' Certificate delivered to the Company, the Trustee and any
Certificate Insurer.

        Nonsubserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference
thereto, is not subject to a Subservicing Agreement.

        Notional Amount: With respect to any Class or Subclass of Interest Only Certificates,
an amount used as the principal basis for the calculation of any interest payment amount, as
more specifically defined in the Series Supplement.

        Officers' Certificate:  A certificate signed by the Chairman of the Board, the
President or a Vice President or Assistant Vice President, or a Director or Managing
Director, and by the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of the Company or the Master Servicer, as the case may be, and
delivered to the Trustee, as required by this Agreement.

        Opinion of Counsel:  A written opinion of counsel acceptable to the Trustee and the
Master Servicer, who may be counsel for the Company or the Master Servicer, provided that
any opinion of counsel (i) referred to in the definition of "Disqualified Organization" or
(ii) relating to the qualification of any REMIC formed under the Series Supplement or
compliance with the REMIC Provisions must, unless otherwise specified, be an opinion of
Independent counsel.

        Outstanding Mortgage Loan:  As to any Due Date, a Mortgage Loan (including an REO
Property) which was not the subject of a Principal Prepayment in Full, Cash Liquidation or
REO Disposition and which was not purchased, deleted or substituted for prior to such Due
Date pursuant to Section 2.02, 2.03, 2.04 or 4.07.

        Ownership Interest:  As to any Certificate, any ownership or security interest in
such Certificate, including any interest in such Certificate as the Holder thereof and any
other interest therein, whether direct or indirect, legal or beneficial, as owner or as
pledgee.

        Pass-Through Rate:  As defined in the Series Supplement.

        Paying Agent:  The Trustee or any successor Paying Agent appointed by the Trustee.

        Percentage Interest:  With respect to any Certificate (other than a Class R
Certificate), the undivided percentage ownership interest in the related Class evidenced by
such Certificate, which percentage ownership interest shall be equal to the Initial
Certificate Principal Balance thereof or Initial Notional Amount (in the case of any
Interest Only Certificate) thereof divided by the aggregate Initial Certificate Principal
Balance or the aggregate of the Initial Notional Amounts, as applicable, of all the
Certificates of the same Class.  With respect to a Class R Certificate, the interest in
distributions to be made with respect to such Class evidenced thereby, expressed as a
percentage, as stated on the face of each such Certificate.

        Permitted Investments:  One or more of the following:

(i)     obligations of or guaranteed as to timely payment of principal and interest by the
        United States or any agency or instrumentality thereof when such obligations are
        backed by the full faith and credit of the United States;

(ii)    repurchase agreements on obligations specified in clause (i) maturing not more than
        one month from the date of acquisition thereof, provided that the unsecured
        short-term debt obligations of the party agreeing to repurchase such obligations are
        at the time rated by each Rating Agency in its highest short-term rating available;

(iii)   federal funds, certificates of deposit, demand deposits, time deposits and bankers'
        acceptances (which shall each have an original maturity of not more than 90 days and,
        in the case of bankers' acceptances, shall in no event have an original maturity of
        more than 365 days or a remaining maturity of more than 30 days) denominated in
        United States dollars of any U.S. depository institution or trust company
        incorporated under the laws of the United States or any state thereof or of any
        domestic branch of a foreign depository institution or trust company; provided that
        the debt obligations of such depository institution or trust company at the date of
        acquisition thereof have been rated by each Rating Agency in its highest short-term
        rating available; and, provided further that, if the original maturity of such
        short-term obligations of a domestic branch of a foreign depository institution or
        trust company shall exceed 30 days, the short-term rating of such institution shall
        be A-1+ in the case of Standard & Poor's if Standard & Poor's is a Rating Agency;

(iv)    commercial paper and demand notes (having original maturities of not more than 365
        days) of any corporation incorporated under the laws of the United States or any
        state thereof which on the date of acquisition has been rated by each Rating Agency
        in its highest short-term rating available; provided that such commercial paper shall
        have a remaining maturity of not more than 30 days;

(v)     any mutual fund, money market fund, common trust fund or other pooled investment
        vehicle, the assets of which are limited to instruments that otherwise would
        constitute Permitted Investments hereunder and have been rated by each Rating Agency
        in its highest short-term rating available (in the case of Standard & Poor's such
        rating shall be either AAAm or AAAm-G), including any such fund that is managed by
        the Trustee or any affiliate of the Trustee or for which the Trustee or any of its
        affiliates acts as an adviser; and

(vi)    other obligations or securities that are acceptable to each Rating Agency as a
        Permitted Investment hereunder and will not reduce the rating assigned to any Class
        of Certificates by such Rating Agency (without giving effect to any Certificate
        Policy (as defined in the Series Supplement) in the case of Insured Certificates (as
        defined in the Series Supplement) below the lower of the then-current rating assigned
        to such Certificates by such Rating Agency, as evidenced in writing;

provided, however, no instrument shall be a Permitted Investment if it represents, either
(1) the right to receive only interest payments with respect to the underlying debt
instrument or (2) the right to receive both principal and interest payments derived from
obligations underlying such instrument and the principal and interest payments with respect
to such instrument provide a yield to maturity greater than 120% of the yield to maturity at
par of such underlying obligations.  References herein to the highest rating available on
unsecured long-term debt shall mean AAA in the case of Standard & Poor's and Fitch and Aaa
in the case of Moody's, and for purposes of this Agreement, any references herein to the
highest rating available on unsecured commercial paper and short-term debt obligations shall
mean the following: A-1 in the case of Standard & Poor's, P-1 in the case of Moody's and F-1
in the case of Fitch; provided, however, that any Permitted Investment that is a short-term
debt obligation rated A-1 by Standard & Poor's must satisfy the following additional
conditions: (i) the total amount of debt from A-1 issuers must be limited to the investment
of monthly principal and interest payments (assuming fully amortizing collateral); (ii) the
total amount of A-1 investments must not represent more than 20% of the aggregate
outstanding Certificate Principal Balance of the Certificates and each investment must not
mature beyond 30 days; (iii) the terms of the debt must have a predetermined fixed dollar
amount of principal due at maturity that cannot vary; and (iv) if the investments may be
liquidated prior to their maturity or are being relied on to meet a certain yield, interest
must be tied to a single interest rate index plus a single fixed spread (if any) and must
move proportionately with that index.

        Permitted Transferee:  Any Transferee of a Class R Certificate, other than a
Disqualified Organization or Non-United States Person.

        Person:  Any individual, corporation, limited liability company, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or government
or any agency or political subdivision thereof.

        Pledged Amount: With respect to any Pledged Asset Loan, the amount of money remitted
to Combined Collateral LLC, at the direction of or for the benefit of the related Mortgagor.

        Pledged Asset Loan:  Any Mortgage Loan supported by Pledged Assets or such other
collateral, other than the related Mortgaged Property, set forth in the Series Supplement.

        Pledged Assets:  With respect to any Mortgage Loan, all money, securities, security
entitlements, accounts, general intangibles, payment intangibles, instruments, documents,
deposit accounts, certificates of deposit, commodities contracts and other investment
property and other property of whatever kind or description pledged by Combined Collateral
LLC as security in respect of any Realized Losses in connection with such Mortgage Loan up
to the Pledged Amount for such Mortgage Loan, and any related collateral, or such other
collateral as may be set forth in the Series Supplement.

        Pledged Asset Mortgage Servicing Agreement: The Pledged Asset Mortgage Servicing
Agreement, dated as of February 28, 1996 between MLCC and the Master Servicer.

        Pooling and Servicing Agreement or Agreement:  With respect to any Series, this
Standard Terms together with the related Series Supplement.
        Pool Stated Principal Balance:  As to any Distribution Date, the aggregate of the
Stated Principal Balances of each Mortgage Loan.

        Pool Strip Rate:   With respect to each Mortgage Loan, a per annum rate equal to the
excess of (a) the Net Mortgage Rate of such Mortgage Loan over (b) the Discount Net Mortgage
Rate (but not less than 0.00%) per annum.

        Prepayment Distribution Trigger:  With respect to any Distribution Date and any Class
of Subordinate Certificates (other than the Class M-1 Certificates), a test that shall be
satisfied if the fraction (expressed as a percentage) equal to the sum of the Certificate
Principal Balances of such Class and each Class of Subordinate Certificates with a Lower
Priority than such Class immediately prior to such Distribution Date divided by the
aggregate Stated Principal Balance of all of the Mortgage Loans (or related REO Properties)
immediately prior to such Distribution Date is greater than or equal to the sum of the
related Initial Subordinate Class Percentages of such Classes of Subordinate Certificates.

        Prepayment Interest Shortfall:  As to any Distribution Date and any Mortgage Loan
(other than a Mortgage Loan relating to an REO Property) that was the subject of (a) a
Principal Prepayment in Full during the portion of the related Prepayment Period that falls
during the prior calendar month, an amount equal to the excess of one month's interest at
the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage
Loan) on the Stated Principal Balance of such Mortgage Loan over the amount of interest
(adjusted to the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
Mortgage Loan)) paid by the Mortgagor for such month to the date of such Principal
Prepayment in Full or (b) a Curtailment during the prior calendar month, an amount equal to
one month's interest at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of
a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment Period:  As to any Distribution Date and Principal Prepayment in Full, the
period commencing on the 16th day of the month prior to the month in which that Distribution
Date occurs and ending on the 15th day of the month in which such Distribution Date occurs.

        Primary Insurance Policy:  Each primary policy of mortgage guaranty insurance or any
replacement policy therefor referred to in Section 2.03(b)(iv) and (v).

        Principal Only Certificates:  A Class of Certificates not entitled to payments of
interest, and more specifically designated as such in the Series Supplement.

        Principal Prepayment:  Any payment of principal or other recovery on a Mortgage Loan,
including a recovery that takes the form of Liquidation Proceeds or Insurance Proceeds,
which is received in advance of its scheduled Due Date and is not accompanied by an amount
as to interest representing scheduled interest on such payment due on any date or dates in
any month or months subsequent to the month of prepayment.

        Principal Prepayment in Full:  Any Principal Prepayment of the entire principal
balance of a Mortgage Loan that is made by the Mortgagor.

        Program Guide:  Collectively, the Client Guide and the Servicer Guide for Residential
Funding's Expanded Criteria Mortgage Program.

        Purchase Price:  With respect to any Mortgage Loan (or REO Property) required to be
or otherwise purchased on any date pursuant to Section 2.02, 2.03, 2.04 or 4.07, an amount
equal to the sum of (i) 100% of the Stated Principal Balance thereof plus the principal
portion of any related unreimbursed Advances and (ii) unpaid accrued interest at the
Adjusted Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which the
Servicing Fee is calculated in the case of a Modified Mortgage Loan) (or at the Net Mortgage
Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) in the case of
a purchase made by the Master Servicer) on the Stated Principal Balance thereof to the Due
Date in the Due Period related to the Distribution Date occurring in the month following the
month of purchase from the Due Date to which interest was last paid by the Mortgagor.

        Qualified Substitute Mortgage Loan:  A Mortgage Loan substituted by Residential
Funding or the Company for a Deleted Mortgage Loan which must, on the date of such
substitution, as confirmed in an Officers' Certificate delivered to the Trustee, with a copy
to the Custodian,

        (i)    have an outstanding principal balance, after deduction of the principal
               portion of the monthly payment due in the month of substitution (or in the
               case of a substitution of more than one Mortgage Loan for a Deleted Mortgage
               Loan, an aggregate outstanding principal balance, after such deduction), not
               in excess of the Stated Principal Balance of the Deleted Mortgage Loan (the
               amount of any shortfall to be deposited by Residential Funding in the
               Custodial Account in the month of substitution);

        (ii)   have a Mortgage Rate and a Net Mortgage Rate no lower than and not more than
               1% per annum higher than the Mortgage Rate and Net Mortgage Rate,
               respectively, of the Deleted Mortgage Loan as of the date of substitution;

        (iii)  have a Loan-to-Value Ratio at the time of substitution no higher than that of
               the Deleted Mortgage Loan at the time of substitution;

        (iv)   have a remaining term to stated maturity not greater than (and not more than
               one year less than) that of the Deleted Mortgage Loan;

        (v)    comply with each representation and warranty set forth in Sections 2.03 and
               2.04 hereof and Section 4 of the Assignment Agreement; and

        (vi)   have a Pool Strip Rate equal to or greater than that of the Deleted Mortgage
               Loan.

Notwithstanding any other provisions herein, (x) with respect to any Qualified Substitute
Mortgage Loan substituted for a Deleted Mortgage Loan which was a Discount Mortgage Loan,
such Qualified Substitute Mortgage Loan shall be deemed to be a Discount Mortgage Loan and
to have a Discount Fraction equal to the Discount Fraction of the Deleted Mortgage Loan and
(y) in the event that the "Pool Strip Rate" of any Qualified Substitute Mortgage Loan as
calculated pursuant to the definition of "Pool Strip Rate" is greater than the Pool Strip
Rate of the related Deleted Mortgage Loan

        (i)    the Pool Strip Rate of such Qualified Substitute Mortgage Loan shall be equal
               to the Pool Strip Rate of the related Deleted Mortgage Loan for purposes of
               calculating the Pass-Through Rate on the Class A-V Certificates and

        (ii)   the excess of the Pool Strip Rate on such Qualified Substitute Mortgage Loan
               as calculated pursuant to the definition of "Pool Strip Rate" over the Pool
               Strip Rate on the related Deleted Mortgage Loan shall be payable to the Class
               R Certificates pursuant to Section 4.02 hereof.

        Rating Agency:  Each of the statistical credit rating agencies specified in the
Preliminary Statement of the Series Supplement.  If any agency or a successor is no longer
in existence, "Rating Agency" shall be such statistical credit rating agency, or other
comparable Person, designated by the Company, notice of which designation shall be given to
the Trustee and the Master Servicer.

        Realized Loss:  With respect to each Mortgage Loan (or REO Property):

        (a)    as to which a Cash Liquidation or REO Disposition has occurred, an amount (not
               less than zero) equal to (i) the Stated Principal Balance of the Mortgage Loan
               (or REO Property) as of the date of Cash Liquidation or REO Disposition, plus
               (ii) interest (and REO Imputed Interest, if any) at the Net Mortgage Rate from
               the Due Date as to which interest was last paid or advanced to
               Certificateholders up to the Due Date in the Due Period related to the
               Distribution Date on which such Realized Loss will be allocated pursuant to
               Section 4.05 on the Stated Principal Balance of such Mortgage Loan (or REO
               Property) outstanding during each Due Period that such interest was not paid
               or advanced, minus (iii) the proceeds, if any, received during the month in
               which such Cash Liquidation (or REO Disposition) occurred, to the extent
               applied as recoveries of interest at the Net Mortgage Rate and to principal of
               the Mortgage Loan, net of the portion thereof reimbursable to the Master
               Servicer or any Subservicer with respect to related Advances, Servicing
               Advances or other expenses as to which the Master Servicer or Subservicer is
               entitled to reimbursement thereunder but which have not been previously
               reimbursed,

        (b)    which is the subject of a Servicing Modification, (i) (1)  the amount by which
               the interest portion of a Monthly Payment or the principal balance of such
               Mortgage Loan was reduced or (2) the sum of any other amounts owing under the
               Mortgage Loan that were forgiven and that constitute Servicing Advances that
               are reimbursable to the Master Servicer or a Subservicer, and (ii) any such
               amount with respect to a Monthly Payment that was or would have been due in
               the month immediately following the month in which a Principal Prepayment or
               the Purchase Price of such Mortgage Loan is received or is deemed to have been
               received,

        (c)    which has become the subject of a Deficient Valuation, the difference between
               the principal balance of the Mortgage Loan outstanding immediately prior to
               such Deficient Valuation and the principal balance of the Mortgage Loan as
               reduced by the Deficient Valuation, or

        (d)    which has become the object of a Debt Service Reduction, the amount of such
               Debt Service Reduction.

Notwithstanding the above, neither a Deficient Valuation nor a Debt Service Reduction shall
be deemed a Realized Loss hereunder so long as the Master Servicer has notified the Trustee
in writing that the Master Servicer is diligently pursuing any remedies that may exist in
connection with the representations and warranties made regarding the related Mortgage Loan
and either (A) the related Mortgage Loan is not in default with regard to payments due
thereunder or (B) delinquent payments of principal and interest under the related Mortgage
Loan and any premiums on any applicable primary hazard insurance policy and any related
escrow payments in respect of such Mortgage Loan are being advanced on a current basis by
the Master Servicer or a Subservicer, in either case without giving effect to any Debt
Service Reduction.

To the extent the Master Servicer receives Subsequent Recoveries with respect to any
Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be
reduced to the extent such recoveries are applied to reduce the Certificate Principal
Balance of any Class of Certificates on any Distribution Date.

        Record Date:  With respect to each Distribution Date, the close of business on the
last Business Day of the month next preceding the month in which the related Distribution
Date occurs.

        Regular Certificate:  Any of the Certificates other than a Class R Certificate.

        Regulation AB:  Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R.
ss.ss.229.1100-229.1123, as such may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506,
1,531 (January 7, 2005)) or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time.

        Reimbursement Amounts: As defined in Section 3.22.

        REMIC:  A "real estate mortgage investment conduit" within the meaning of Section
860D of the Code.

        REMIC Administrator:  Residential Funding Corporation.  If Residential Funding
Corporation is found by a court of competent jurisdiction to no longer be able to fulfill
its obligations as REMIC Administrator under this Agreement the Master Servicer or Trustee
acting as Master Servicer shall appoint a successor REMIC Administrator, subject to
assumption of the REMIC Administrator obligations under this Agreement.

        REMIC Provisions:  Provisions of the federal income tax law relating to real estate
mortgage investment conduits, which appear at Sections 860A through 860G of Subchapter M of
Chapter 1 of the Code, and related provisions, and temporary and final regulations (or, to
the extent not inconsistent with such temporary or final regulations, proposed regulations)
and published rulings, notices and announcements promulgated thereunder, as the foregoing
may be in effect from time to time.

        REO Acquisition:  The acquisition by the Master Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to Section 3.14.
        REO Disposition:  As to any REO Property, a determination by the Master Servicer that
it has received all Insurance Proceeds, Liquidation Proceeds, REO Proceeds and other
payments and recoveries (including proceeds of a final sale) which the Master Servicer
expects to be finally recoverable from the sale or other disposition of the REO Property.

        REO Imputed Interest:  As to any REO Property, for any period, an amount equivalent
to interest (at the Net Mortgage Rate that would have been applicable to the related
Mortgage Loan had it been outstanding) on the unpaid principal balance of the Mortgage Loan
as of the date of acquisition thereof for such period.

        REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property
(including, without limitation, proceeds from the rental of the related Mortgaged Property
or, with respect to a Cooperative Loan, the related Cooperative Apartment) which proceeds
are required to be deposited into the Custodial Account only upon the related REO
Disposition.

        REO Property:  A Mortgaged Property acquired by the Master Servicer through
foreclosure or deed in lieu of foreclosure in connection with a defaulted Mortgage Loan.

        Reportable Modified Mortgage Loan:  Any Mortgage Loan that (i) has been subject to an
interest rate reduction, (ii) has been subject to a term extension or (iii) has had amounts
owing on such Mortgage Loan capitalized by adding such amount to the Stated Principal
Balance of such Mortgage Loan; provided, however, that a Mortgage Loan modified in
accordance with clause (i) above for a temporary period shall not be a Reportable Modified
Mortgage Loan if such Mortgage Loan has not been delinquent in payments of principal and
interest for six months since the date of such modification if that interest rate reduction
is not made permanent thereafter.

        Request for Release:  A request for release, the forms of which are attached as
Exhibit F hereto, or an electronic request in a form acceptable to the Custodian.

        Required Insurance Policy:  With respect to any Mortgage Loan, any insurance policy
which is required to be maintained from time to time under this Agreement, the Program Guide
or the related Subservicing Agreement in respect of such Mortgage Loan.

        Required Surety Payment:  With respect to any Additional Collateral Loan that becomes
a Liquidated Mortgage Loan, the lesser of (i) the principal portion of the Realized Loss
with respect to such Mortgage Loan and (ii) the excess, if any, of (a) the amount of
Additional Collateral required at origination with respect to such Mortgage Loan over (b)
the net proceeds realized by the Subservicer from the related Additional Collateral.

        Residential Funding:  Residential Funding Corporation, a Delaware corporation, in its
capacity as seller of the Mortgage Loans to the Company and any successor thereto.

        Responsible Officer:  When used with respect to the Trustee, any officer of the
Corporate Trust Department of the Trustee, including any Senior Vice President, any Vice
President, any Assistant Vice President, any Assistant Secretary, any Trust Officer or
Assistant Trust Officer with particular responsibility for this transaction, or any other
officer of the Trustee customarily performing functions similar to those performed by any of
the above designated officers to whom, with respect to a particular matter, such matter is
referred.

        Retail Certificates:  A Senior Certificate, if any, offered in smaller minimum
denominations than other Senior Certificates, and designated as such in the Series
Supplement.

        Schedule of Discount Fractions:  The schedule setting forth the Discount Fractions
with respect to the Discount Mortgage Loans, attached as an exhibit to the Series Supplement.

        Securitization Transaction:  Any transaction involving a sale or other transfer of
mortgage loans directly or indirectly to an issuing entity in connection with an issuance of
publicly offered or privately placed, rated or unrated mortgage-backed securities.

        Security Agreement:  With respect to a Cooperative Loan, the agreement creating a
security interest in favor of the originator in the related Cooperative Stock.

        Seller:  As to any Mortgage Loan, a Person, including any Subservicer, that executed
a Seller's Agreement applicable to such Mortgage Loan.

        Seller's  Agreement:  An  agreement  for the  origination  and sale of Mortgage  Loans
generally in the form of the Seller  Contract  referred to or contained in the Program  Guide,
or in such other  form as has been  approved  by the Master  Servicer  and the  Company,  each
containing   representations  and  warranties  in  respect  of  one  or  more  Mortgage  Loans
consistent in all material respects with those set forth in the Program Guide.

        Senior  Accelerated  Distribution  Percentage:  With respect to any Distribution  Date
occurring on or prior to the 60th  Distribution  Date and,  with respect to any Mortgage  Pool
comprised  of  two  or  more  Loan  Groups,   any  Loan  Group,  100%.  With  respect  to  any
Distribution Date thereafter and any such Loan Group, if applicable, as follows:

(i)     for any  Distribution  Date  after the 60th  Distribution  Date but on or prior to the
        72nd Distribution  Date, the related Senior Percentage for such Distribution Date plus
        70% of the related Subordinate Percentage for such Distribution Date;

(ii)    for any  Distribution  Date  after the 72nd  Distribution  Date but on or prior to the
        84th Distribution  Date, the related Senior Percentage for such Distribution Date plus
        60% of the related Subordinate Percentage for such Distribution Date;

(iii)   for any  Distribution  Date  after the 84th  Distribution  Date but on or prior to the
        96th Distribution  Date, the related Senior Percentage for such Distribution Date plus
        40% of the related Subordinate Percentage for such Distribution Date;

(iv)    for any  Distribution  Date  after the 96th  Distribution  Date but on or prior to the
        108th  Distribution  Date, the related Senior  Percentage for such  Distribution  Date
        plus 20% of the related Subordinate Percentage for such Distribution Date; and

(v)     for any Distribution  Date  thereafter,  the Senior  Percentage for such  Distribution
        Date;

provided, however,

        (i) that any scheduled reduction to the Senior Accelerated Distribution Percentage
described above shall not occur as of any Distribution Date unless either

               (a)(1)(X) the outstanding principal balance of the Mortgage Loans delinquent
        60 days or more (including Mortgage Loans which are in foreclosure, have been
        foreclosed or otherwise liquidated, or with respect to which the Mortgagor is in
        bankruptcy and any REO Property) averaged over the last six months, as a percentage
        of the aggregate outstanding Certificate Principal Balance of the Subordinate
        Certificates, is less than 50% or (Y) the outstanding principal balance of Mortgage
        Loans delinquent 60 days or more (including Mortgage Loans which are in foreclosure,
        have been foreclosed or otherwise liquidated, or with respect to which the Mortgagor
        is in bankruptcy and any REO Property) averaged over the last six months, as a
        percentage of the aggregate outstanding principal balance of all Mortgage Loans
        averaged over the last six months, does not exceed 2% and (2) Realized Losses on the
        Mortgage Loans to date for such Distribution Date if occurring during the sixth,
        seventh, eighth, ninth or tenth year (or any year thereafter) after the Closing Date
        are less than 30%, 35%, 40%, 45% or 50%, respectively, of the sum of the Initial
        Certificate Principal Balances of the Subordinate Certificates or

                (b)(1) the outstanding principal balance of Mortgage Loans delinquent 60 days
        or more (including Mortgage Loans which are in foreclosure, have been foreclosed or
        otherwise liquidated, or with respect to which the Mortgagor is in bankruptcy and any
        REO Property) averaged over the last six months, as a percentage of the aggregate
        outstanding principal balance of all Mortgage Loans averaged over the last six
        months, does not exceed 4% and (2) Realized Losses on the Mortgage Loans to date for
        such Distribution Date, if occurring during the sixth, seventh, eighth, ninth or
        tenth year (or any year thereafter) after the Closing Date are less than 10%, 15%,
        20%, 25% or 30%, respectively, of the sum of the Initial Certificate Principal
        Balances of the Subordinate Certificates, and

        (ii) that for any Distribution Date on which the Senior Percentage is greater than
the Senior Percentage as of the Closing Date, the Senior Accelerated Distribution Percentage
for such Distribution Date shall be 100%, or, if the Mortgage Pool is comprised of two or
more Loan Groups, for any Distribution Date on which the weighted average of the Senior
Percentages for each Loan Group, weighted on the basis of the Stated Principal Balances of
the Mortgage Loans in the related Loan Group (excluding the Discount Fraction of the
Discount Mortgage Loans in such Loan Group) exceeds the weighted average of the initial
Senior Percentages (calculated on such basis) for each Loan Group, each of the Senior
Accelerated Distribution Percentages for such Distribution Date will equal 100%.

Notwithstanding the foregoing, upon the reduction of the Certificate Principal Balances of
the related Senior Certificates (other than the Class A-P Certificates, if any) to zero, the
related Senior Accelerated Distribution Percentage shall thereafter be 0%.

        Senior Certificate:  As defined in the Series Supplement.

        Senior Percentage: As defined in the Series Supplement.

        Senior Support Certificate:  A Senior Certificate that provides additional credit
enhancement to certain other classes of Senior Certificates and designated as such in the
Preliminary Statement of the Series Supplement.

        Series:  All of the Certificates issued pursuant to a Pooling and Servicing Agreement
and bearing the same series designation.

        Series Supplement:  The agreement into which this Standard Terms is incorporated and
pursuant to which, together with this Standard Terms, a Series of Certificates is issued.

        Servicing Accounts:  The account or accounts created and maintained pursuant to
Section 3.08.

        Servicing Criteria:  The "servicing criteria" set forth in Item 1122(d) of Regulation
AB, as such may be amended from time to time.

        Servicing Advances:  All customary, reasonable and necessary "out of pocket" costs
and expenses incurred in connection with a default, delinquency or other unanticipated event
by the Master Servicer or a Subservicer in the performance of its servicing obligations,
including, but not limited to, the cost of (i) the preservation, restoration and protection
of a Mortgaged Property or, with respect to a Cooperative Loan, the related Cooperative
Apartment, (ii) any enforcement or judicial proceedings, including foreclosures, including
any expenses incurred in relation to any such proceedings that result from the Mortgage Loan
being registered on the MERS System, (iii) the management and liquidation of any REO
Property, (iv) any mitigation procedures implemented in accordance with Section 3.07, and
(v) compliance with the obligations under Sections 3.01, 3.08, 3.11, 3.12(a) and 3.14,
including, if the Master Servicer or any Affiliate of the Master Servicer provides services
such as appraisals and brokerage services that are customarily provided by Persons other
than servicers of mortgage loans, reasonable compensation for such services.

        Servicing Advance Reimbursement Amounts: As defined in Section 3.22.

        Servicing Fee:  With respect to any Mortgage Loan and Distribution Date, the fee
payable monthly to the Master Servicer in respect of master servicing compensation that
accrues at an annual rate designated on the Mortgage Loan Schedule as the "MSTR SERV FEE"
for such Mortgage Loan, as may be adjusted with respect to successor Master Servicers as
provided in Section 7.02.

        Servicing Modification: Any reduction of the interest rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date of a Mortgage
Loan, and any increase to the outstanding principal balance of a Mortgage Loan by adding to
the Stated Principal Balance unpaid principal and interest and other amounts owing under the
Mortgage Loan, in each case pursuant to a modification of a Mortgage Loan that is in
default, or for which, in the judgment of the Master Servicer, default is reasonably
foreseeable in accordance with Section 3.07(a).

        Servicing Officer:  Any officer of the Master Servicer involved in, or responsible
for, the administration and servicing of the Mortgage Loans whose name and specimen
signature appear on a list of servicing officers furnished to the Trustee by the Master
Servicer, as such list may from time to time be amended.

        Special Hazard Loss:  Any Realized Loss not in excess of the cost of the lesser of
repair or replacement of a Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) suffered by such Mortgaged Property (or Cooperative
Apartment) on account of direct physical loss, exclusive of (i) any loss of a type covered
by a hazard policy or a flood insurance policy required to be maintained in respect of such
Mortgaged Property pursuant to Section 3.12(a), except to the extent of the portion of such
loss not covered as a result of any coinsurance provision and (ii) any Extraordinary Loss.

        Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor in interest.

        Stated Principal Balance:  With respect to any Mortgage Loan or related REO Property,
as of any Distribution Date, (i) the sum of (a) the Cut-off Date Principal Balance of the
Mortgage Loan plus (b) any amount by which the Stated  Principal Balance of the Mortgage
Loan has been increased pursuant to a Servicing Modification, minus (ii) the sum of (a) the
principal portion of the Monthly Payments due with respect to such Mortgage Loan or REO
Property during each Due Period ending with the Due Period related to the previous
Distribution Date which were received or with respect to which an Advance was made, and (b)
all Principal Prepayments with respect to such Mortgage Loan or REO Property, and all
Insurance Proceeds, Liquidation Proceeds and REO Proceeds, to the extent applied by the
Master Servicer as recoveries of principal in accordance with Section 3.14 with respect to
such Mortgage Loan or REO Property, in each case which were distributed pursuant to Section
4.02 on any previous Distribution Date, and (c) any Realized Loss allocated to
Certificateholders with respect thereto for any previous Distribution Date.

        Subclass: With respect to the Class A-V Certificates, any Subclass thereof issued
pursuant to Section 5.01(c). Any such Subclass will represent the Uncertificated Class A-V
REMIC Regular Interest or Interests specified by the initial Holder of the Class A-V
Certificates pursuant to Section 5.01(c).

        Subordinate Certificate:  Any one of the Class M Certificates or Class B
Certificates, executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit B and Exhibit C, respectively.

        Subordinate Class Percentage:  With respect to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator of which is
the aggregate Certificate Principal Balance of such Class of Subordinate Certificates
immediately prior to such date and the denominator of which is the aggregate Stated
Principal Balance of all of the Mortgage Loans (or related REO Properties) (other than the
related Discount Fraction of each Discount Mortgage Loan) immediately prior to such
Distribution Date.

        Subordinate Percentage: As of any Distribution Date and, with respect to any Mortgage
Pool comprised of two or more Loan Groups, any Loan Group, 100% minus the related Senior
Percentage as of such Distribution Date.

        Subsequent Recoveries: As of any Distribution Date, amounts received by the Master
Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 3.10)
or surplus amounts held by the Master Servicer to cover estimated expenses (including, but
not limited to, recoveries in respect of the representations and warranties made by the
related Seller pursuant to the applicable Seller's Agreement and assigned to the Trustee
pursuant to Section 2.04) specifically related to a Mortgage Loan that was the subject of a
Cash Liquidation or an REO Disposition prior to the related Prepayment Period that resulted
in a Realized Loss.

        Subserviced Mortgage Loan:  Any Mortgage Loan that, at the time of reference thereto,
is subject to a Subservicing Agreement.

        Subservicer:  Any Person with whom the Master Servicer has entered into a
Subservicing Agreement and who generally satisfied the requirements set forth in the Program
Guide in respect of the qualification of a Subservicer as of the date of its approval as a
Subservicer by the Master Servicer.

        Subservicer Advance:  Any delinquent installment of principal and interest on a
Mortgage Loan which is advanced by the related Subservicer (net of its Subservicing Fee)
pursuant to the Subservicing Agreement.

        Subservicing Account:  An account established by a Subservicer in accordance with
Section 3.08.

        Subservicing Agreement:  The written contract between the Master Servicer and any
Subservicer relating to servicing and administration of certain Mortgage Loans as provided
in Section 3.02, generally in the form of the servicer contract referred to or contained in
the Program Guide or in such other form as has been approved by the Master Servicer and the
Company.  With respect to Additional Collateral Loans subserviced by MLCC, the Subservicing
Agreement shall also include the Addendum and Assignment Agreement and the Pledged Asset
Mortgage Servicing Agreement. With respect to any Pledged Asset Loan subserviced by GMAC
Mortgage Corporation, the  Addendum and Assignment Agreement, dated as of November 24, 1998,
between the Master Servicer and GMAC Mortgage Corporation, as such agreement may be amended
from time to time.

        Subservicing Fee:  As to any Mortgage Loan, the fee payable monthly to the related
Subservicer (or, in the case of a Nonsubserviced Mortgage Loan, to the Master Servicer) in
respect of subservicing and other compensation that accrues at an annual rate equal to the
excess of the Mortgage Rate borne by the related Mortgage Note over the rate per annum
designated on the Mortgage Loan Schedule as the "CURR NET" for such Mortgage Loan.

        Successor Master Servicer: As defined in Section 3.22.

        Surety:  Ambac, or its successors in interest, or such other surety as may be
identified in the Series Supplement.

        Surety Bond:  The Limited Purpose Surety Bond (Policy No. AB0039BE), dated February
28, 1996 in respect to Mortgage Loans originated by MLCC, or the Surety Bond (Policy No.
AB0240BE), dated March 17, 1999 in respect to Mortgage Loans originated by Novus Financial
Corporation, in each case issued by Ambac for the benefit of certain beneficiaries,
including the Trustee for the benefit of the Holders of the Certificates, but only to the
extent that such Surety Bond covers any Additional Collateral Loans, or such other Surety
Bond as may be identified in the Series Supplement.

        Tax Returns:  The federal income tax return on Internal Revenue Service Form 1066,
U.S. Real Estate Mortgage Investment Conduit Income Tax Return, including Schedule Q
thereto, Quarterly Notice to Residual Interest Holders of REMIC Taxable Income or Net Loss
Allocation, or any successor forms, to be filed on behalf of any REMIC formed under the
Series Supplement and under the REMIC Provisions, together with any and all other
information, reports or returns that may be required to be furnished to the
Certificateholders or filed with the Internal Revenue Service or any other governmental
taxing authority under any applicable provisions of federal, state or local tax laws.

        Transaction Party:  As defined in Section 12.02(a).

        Transfer:  Any direct or indirect transfer, sale, pledge, hypothecation or other form
of assignment of any Ownership Interest in a Certificate.

        Transferee:  Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate.

        Transferor:  Any Person who is disposing by Transfer of any Ownership Interest in a
Certificate.

        Trust Fund:  The segregated pool of assets related to a Series, with respect to which
one or more REMIC elections are to be made pursuant to this Agreement, consisting of:

(i)     the Mortgage Loans and the related Mortgage Files and collateral securing such
        Mortgage Loans,

(ii)    all payments on and collections in respect of the Mortgage Loans due after the
        Cut-off Date as shall be on deposit in the Custodial Account or in the Certificate
        Account and identified as belonging to the Trust Fund, including the proceeds from
        the liquidation of Additional Collateral for any Additional Collateral Loan or
        Pledged Assets for any Pledged Asset Loan, but not including amounts on deposit in
        the Initial Monthly Payment Fund,

(iii)   property that secured a Mortgage Loan and that has been acquired for the benefit of
        the Certificateholders by foreclosure or deed in lieu of foreclosure,

(iv)    the hazard insurance policies and Primary Insurance Policies, if any, the Pledged
        Assets with respect to each Pledged Asset Loan, and the interest in the Surety Bond
        transferred to the Trustee pursuant to Section 2.01, and

(v)     all proceeds of clauses (i) through (iv) above.

        Trustee Information:  As specified in Section 12.05(a)(i)(A).

        Uninsured Cause:  Any cause of damage to property subject to a Mortgage such that the
complete restoration of such property is not fully reimbursable by the hazard insurance
policies.

        United States Person or U.S. Person: (i) A citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or partnership for
United States federal income tax purposes organized in or under the laws of the United
States or any state thereof or the District of Columbia (unless, in the case of a
partnership, Treasury regulations provide otherwise), provided that, for purposes solely of
the restrictions on the transfer of residual interests, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be treated as a
United States Person or U.S. Person unless all persons that own an interest in such
partnership either directly or indirectly through any chain of entities no one of which is a
corporation for United States federal income tax purposes are required by the applicable
operating agreement to be United States Persons,  (iii) an estate the income of which is
includible in gross income for United States tax purposes, regardless of its source, or (iv)
a trust if a court within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority to control
all substantial decisions of the trust.  Notwithstanding the preceding sentence, to the
extent provided in Treasury regulations, certain Trusts in existence on August 20, 1996, and
treated as United States persons prior to such date, that elect to continue to be treated as
United States persons will also be a U.S. Person.

        U.S.A. Patriot Act:  Uniting and Strengthening America by Providing Appropriate Tools
to Intercept and Obstruct Terrorism Act of 2001, as amended.

        Voting Rights:  The portion of the voting rights of all of the Certificates which is
allocated to any Certificate, and more specifically designated in Article XI of the Series
Supplement.

Section 1.02.  Use of Words and Phrases.

        "Herein," "hereby," "hereunder," `hereof," "hereinbefore," "hereinafter" and other
equivalent words refer to the Pooling and Servicing Agreement as a whole.  All references
herein to Articles, Sections or Subsections shall mean the corresponding Articles, Sections
and Subsections in the Pooling and Servicing Agreement.  The definitions set forth herein
include both the singular and the plural.





--------------------------------------------------------------------------------




ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;

                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.  Conveyance of Mortgage Loans.

(a)     The Company, concurrently with the execution and delivery hereof, does hereby assign
to the Trustee for the benefit of the Certificateholders without recourse all the right,
title and interest of the Company in and to the Mortgage Loans, including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off Date (other
than payments of principal and interest due on the Mortgage Loans in the month of the
Cut-off Date).  In connection with such transfer and assignment, the Company does hereby
deliver to the Trustee the Certificate Policy (as defined in the Series Supplement), if any
for the benefit of the Holders of the Insured Certificates (as defined in the Series
Supplement).

(b)     In connection with such assignment, except as set forth in Section 2.01(c) and
subject to Section 2.01(d) below, the Company does hereby deliver to, and deposit with, the
Trustee, or to and with one or more Custodians, as the duly appointed agent or agents of the
Trustee for such purpose, the following documents or instruments (or copies thereof as
permitted by this Section) (I) with respect to each Mortgage Loan so assigned (other than a
Cooperative Loan):

(i)     The original Mortgage Note, endorsed without recourse in blank or to the order of the
        Trustee, and showing an unbroken chain of endorsements from the originator thereof to
        the Person endorsing it to the Trustee, or with respect to any Destroyed Mortgage
        Note, an original lost note affidavit from the related Seller or Residential Funding
        stating that the original Mortgage Note was lost, misplaced or destroyed, together
        with a copy of the related Mortgage Note;

(ii)    The original Mortgage, noting the presence of the MIN of the Mortgage Loan and
        language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a
        MOM Loan, with evidence of recording indicated thereon or a copy of the Mortgage with
        evidence of recording indicated thereon;

(iii)   Unless the Mortgage Loan is registered on the MERS(R)System, an original Assignment of
        the Mortgage to the Trustee with evidence of recording indicated thereon or a copy of
        such assignment with evidence of recording indicated thereon;

(iv)    The original recorded assignment or assignments of the Mortgage showing an unbroken
        chain of title from the originator thereof to the Person assigning it to the Trustee
        (or to MERS, if the Mortgage Loan is registered on the MERS(R)System and noting the
        presence of a MIN) with evidence of recordation noted thereon or attached thereto, or
        a copy of such assignment or assignments of the Mortgage with evidence of recording
        indicated thereon; and

(v)     The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Mortgage Loan or a copy of each modification, assumption
        agreement or preferred loan agreement.

        and (II) with respect to each Cooperative Loan so assigned:

(i)     The original Mortgage Note, endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of endorsements from the originator thereof to the Person
        endorsing it to the Trustee, or with respect to any Destroyed Mortgage Note, an
        original lost note affidavit from the related Seller or Residential Funding stating
        that the original Mortgage Note was lost, misplaced or destroyed, together with a
        copy of the related Mortgage Note;

(ii)    A counterpart of the Cooperative Lease and the Assignment of Proprietary Lease to the
        originator of the Cooperative Loan with intervening assignments showing an unbroken
        chain of title from such originator to the Trustee;

(iii)   The related Cooperative Stock Certificate, representing the related Cooperative Stock
        pledged with respect to such Cooperative Loan, together with an undated stock power
        (or other similar instrument) executed in blank;

(iv)    The original recognition agreement by the Cooperative of the interests of the
        mortgagee with respect to the related Cooperative Loan;

(v)     The Security Agreement;

(vi)    Copies of the original UCC-1 financing statement, and any continuation statements,
        filed by the originator of such Cooperative Loan as secured party, each with evidence
        of recording thereof, evidencing the interest of the originator under the Security
        Agreement and the Assignment of Proprietary Lease;

(vii)   Copies of the filed UCC-3 assignments of the security interest referenced in clause
        (vi) above showing an unbroken chain of title from the originator to the Trustee,
        each with evidence of recording thereof, evidencing the interest of the originator
        under the Security Agreement and the Assignment of Proprietary Lease;

(viii)  An executed assignment of the interest of the originator in the Security Agreement,
        Assignment of Proprietary Lease and the recognition agreement referenced in clause
        (iv) above, showing an unbroken chain of title from the originator to the Trustee;

(ix)    The original of each modification, assumption agreement or preferred loan agreement,
        if any, relating to such Cooperative Loan; and

(x)     A duly completed UCC-1 financing statement showing the Master Servicer as debtor, the
        Company as secured party and the Trustee as assignee and a duly completed UCC-1
        financing statement showing the Company as debtor and the Trustee as secured party,
        each in a form sufficient for filing, evidencing the interest of such debtors in the
        Cooperative Loans.

(c)     The Company may, in lieu of delivering the original of the documents set forth in
Section 2.01(b)(I)(ii), (iii), (iv) and (v) and Section (b)(II)(ii), (iv), (vii), (ix) and
(x) (or copies thereof as permitted by Section 2.01(b)) to the Trustee or the Custodian or
Custodians, deliver such documents to the Master Servicer, and the Master Servicer shall
hold such documents in trust for the use and benefit of all present and future
Certificateholders until such time as is set forth in the next sentence.  Within thirty
Business Days following the earlier of (i) the receipt of the original of all of the
documents or instruments set forth in Section 2.01(b)(I)(ii), (iii), (iv) and (v) and
Section (b)(II)(ii), (iv), (vii), (ix) and (x) (or copies thereof as permitted by such
Section) for any Mortgage Loan and (ii) a written request by the Trustee to deliver those
documents with respect to any or all of the Mortgage Loans then being held by the Master
Servicer, the Master Servicer shall deliver a complete set of such documents to the Trustee
or the Custodian or Custodians that are the duly appointed agent or agents of the Trustee.

        The parties hereto agree that it is not intended that any Mortgage Loan be included
in the Trust Fund that is either (i) a "High-Cost Home Loan" as defined in the New Jersey
Home Ownership Act effective November 27, 2003, (ii) a "High-Cost Home Loan" as defined in
the New Mexico Home Loan Protection Act effective January 1, 2004, (iii) a "High Cost Home
Mortgage Loan" as defined in the Massachusetts Predatory Home Loan Practices Act effective
November 7, 2004 or (iv)  a "High-Cost Home Loan" as defined in the Indiana House Enrolled
Act No. 1229, effective as of January 1, 2005.

(d)     Notwithstanding the provisions of Section 2.01(c), in connection with any Mortgage
Loan, if the Company cannot deliver the original of the Mortgage, any assignment,
modification, assumption agreement or preferred loan agreement (or copy thereof as permitted
by Section 2.01(b)) with evidence of recording thereon concurrently with the execution and
delivery of this Agreement because of (i) a delay caused by the public recording office
where such Mortgage, assignment, modification, assumption agreement or preferred loan
agreement as the case may be, has been delivered for recordation, or (ii) a delay in the
receipt of certain information necessary to prepare the related assignments, the Company
shall deliver or cause to be delivered to the Trustee or the respective Custodian a copy of
such Mortgage, assignment, modification, assumption agreement or preferred loan agreement.

        The Company shall promptly cause to be recorded in the appropriate public office for
real property records the Assignment referred to in clause (I)(iii) of Section 2.01(b),
except (a) in states where, in the opinion of counsel acceptable to the Trustee and the
Master Servicer, such recording is not required to protect the Trustee's interests in the
Mortgage Loan against the claim of any subsequent transferee or any successor to or creditor
of the Company or the originator of such Mortgage Loan or (b) if MERS is identified on the
Mortgage or on a properly recorded assignment of the Mortgage as the mortgagee of record
solely as nominee for the Seller and its successors and assigns, and shall promptly cause to
be filed the Form UCC-3 assignment and UCC-1 financing statement referred to in clause
(II)(vii) and (x), respectively, of Section 2.01(b).  If any Assignment, Form UCC-3 or Form
UCC-1, as applicable, is lost or returned unrecorded to the Company because of any defect
therein, the Company shall prepare a substitute Assignment, Form UCC-3 or Form UCC-1, as
applicable, or cure such defect, as the case may be, and cause such Assignment to be
recorded in accordance with this paragraph.  The Company shall promptly deliver or cause to
be delivered to the Trustee or the respective Custodian such Mortgage or Assignment or Form
UCC-3 or Form UCC-1, as applicable, (or copy thereof as permitted by Section 2.01(b)) with
evidence of recording indicated thereon at the time specified in Section 2.01(c).  In
connection with its servicing of Cooperative Loans, the Master Servicer will use its best
efforts to file timely continuation statements with regard to each financing statement and
assignment relating to Cooperative Loans as to which the related Cooperative Apartment is
located outside of the State of New York.

        If the Company delivers to the Trustee or Custodian any Mortgage Note or Assignment
of Mortgage in blank, the Company shall, or shall cause the Custodian to, complete the
endorsement of the Mortgage Note and the Assignment of Mortgage in the name of the Trustee
in conjunction with the Interim Certification issued by the Custodian, as contemplated by
Section 2.02.

        Any of the items set forth in Sections 2.01(b)(I)(ii), (iii), (iv) and (v) and
(II)(vi) and (vii) and that may be delivered as a copy rather than the original may be
delivered to the Trustee or the Custodian.

        In connection with the assignment of any Mortgage Loan registered on the MERS(R)
System, the Company further agrees that it will cause, at the Company's own expense, within
30 Business Days after the Closing Date, the MERS(R)System to indicate that such Mortgage
Loans have been assigned by the Company to the Trustee in accordance with this Agreement for
the benefit of the Certificateholders by including (or deleting, in the case of  Mortgage
Loans which are repurchased in accordance with this Agreement) in such computer files (a)
the code in the field which identifies the specific Trustee and (b) the code in the field
"Pool Field" which identifies the series of the Certificates issued in connection with such
Mortgage Loans.  The Company further agrees that it will not, and will not permit the Master
Servicer to, and the Master Servicer agrees that it will not, alter the codes referenced in
this paragraph with respect to any Mortgage Loan during the term of this Agreement unless
and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.


(e)     Residential Funding hereby assigns to the Trustee its security interest in and to any
Additional Collateral or Pledged Assets, its right to receive amounts due or to become due
in respect of any Additional Collateral or Pledged Assets pursuant to the related
Subservicing Agreement and its rights as beneficiary under the Surety Bond in respect of any
Additional Collateral Loans.  With respect to any Additional Collateral Loan or Pledged
Asset Loan, Residential Funding shall cause to be filed in the appropriate recording office
a UCC-3 statement giving notice of the assignment of the related security interest to the
Trust Fund and shall thereafter cause the timely filing of all necessary continuation
statements with regard to such financing statements.

(f)     It is intended that the conveyance by the Company to the Trustee of the Mortgage
Loans as provided for in this Section 2.01 be and the Uncertificated REMIC Regular
Interests, if any (as provided for in Section 2.06), be construed as a sale by the Company
to the Trustee of the Mortgage Loans and any Uncertificated REMIC Regular Interests for the
benefit of the Certificateholders.  Further, it is not intended that such conveyance be
deemed to be a pledge of the Mortgage Loans and any Uncertificated REMIC Regular Interests
by the Company to the Trustee to secure a debt or other obligation of the Company.
Nonetheless, (a) this Agreement is intended to be and hereby is a security agreement within
the meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction; (b) the conveyance provided for in
Section 2.01 shall be deemed to be, and hereby is, (1) a grant by the Company to the Trustee
of a security interest in all of the Company's right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to any and all
general intangibles, payment intangibles, accounts, chattel paper, instruments, documents,
money, deposit accounts, certificates of deposit, goods, letters of credit, advices of
credit and investment property and other property of whatever kind or description now
existing or hereafter acquired consisting of, arising from or relating to any of the
following: (A) the Mortgage Loans, including (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease, Cooperative
Stock Certificate and Cooperative Lease, (ii) with respect to each Mortgage Loan other than
a Cooperative Loan, the related Mortgage Note and Mortgage, and (iii) any insurance policies
and all other documents in the related Mortgage File, (B) all amounts payable pursuant to
the Mortgage Loans in accordance with the terms thereof, (C) any Uncertificated REMIC
Regular Interests and (D) all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including without limitation
all amounts from time to time held or invested in the Certificate Account or the Custodial
Account, whether in the form of cash, instruments, securities or other property and (2) an
assignment by the Company to the Trustee of any security interest in any and all of
Residential Funding's right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the property described in the
foregoing clauses (1)(A), (B), (C) and (D) granted by Residential Funding to the Company
pursuant to the Assignment Agreement; (c) the possession by the Trustee, the Custodian or
any other agent of the Trustee of Mortgage Notes or such other items of property as
constitute instruments, money, payment intangibles, negotiable documents, goods, deposit
accounts, letters of credit, advices of credit, investment property, certificated securities
or chattel paper shall be deemed to be "possession by the secured party," or possession by a
purchaser or a person designated by such secured party, for purposes of perfecting the
security interest pursuant to the Minnesota Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction as in effect (including, without
limitation, Sections 8-106, 9-313, 9-314 and 9-106 thereof); and (d) notifications to
persons holding such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments, receipts  or
confirmations from, securities intermediaries, bailees or agents of, or persons holding for
(as applicable) the Trustee for the purpose of perfecting such security interest under
applicable law.

        The Company and, at the Company's direction, Residential Funding and the Trustee
shall, to the extent consistent with this Agreement, take such reasonable actions as may be
necessary to ensure that, if this Agreement were determined to create a security interest in
the Mortgage Loans, any Uncertificated REMIC Regular Interests and the other property
described above, such security interest would be determined to be a perfected security
interest of first priority under applicable law and will be maintained as such throughout
the term of this Agreement.  Without limiting the generality of the foregoing, the Company
shall prepare and deliver to the Trustee not less than 15 days prior to any filing date and,
the Trustee shall forward for filing, or shall cause to be forwarded for filing, at the
expense of the Company, all filings necessary to maintain the effectiveness of any original
filings necessary under the Uniform Commercial Code as in effect in any jurisdiction to
perfect the Trustee's security interest in or lien on the Mortgage Loans and any
Uncertificated REMIC Regular Interests, as evidenced by an Officers' Certificate of the
Company, including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of Residential Funding, the
Company or the Trustee (such preparation and filing shall be at the expense of the Trustee,
if occasioned by a change in the Trustee's name), (2) any change of type or jurisdiction of
organization of Residential Funding or the Company, (3) any transfer of any interest of
Residential Funding or the Company in any Mortgage Loan or (4) any transfer of any interest
of Residential Funding or the Company in any Uncertificated REMIC Regular Interest.

(g)     The Master Servicer hereby acknowledges the receipt by it of the Initial Monthly
Payment Fund.  The Master Servicer shall hold such Initial Monthly Payment Fund in the
Custodial Account and shall include such Initial Monthly Payment Fund in the Available
Distribution Amount for the initial Distribution Date.  Notwithstanding anything herein to
the contrary, the Initial Monthly Payment Fund shall not be an asset of any REMIC.  To the
extent that the Initial Monthly Payment Fund constitutes a reserve fund for federal income
tax purposes, (1) it shall be an outside reserve fund and not an asset of any REMIC, (2) it
shall be owned by the Seller and (3) amounts transferred by any REMIC to the Initial Monthly
Payment Fund shall be treated as transferred to the Seller or any successor, all within the
meaning of Section 1.860G-2(h) of the Treasury Regulations.

(h)     The Company agrees that the sale of each Pledged Asset Loan pursuant to this
Agreement will also constitute the assignment, sale, setting-over, transfer and conveyance
to the Trustee, without recourse (but subject to the Company's covenants, representations
and warranties specifically provided herein), of all of the Company's obligations and all of
the Company's right, title and interest in, to and under, whether now existing or hereafter
acquired as owner of the Mortgage Loan with respect to any and all money, securities,
security entitlements, accounts, general intangibles, payment intangibles, instruments,
documents, deposit accounts, certificates of deposit, commodities contracts, and other
investment property and other property of whatever kind or description consisting of,
arising from or related to (i) the Assigned Contracts, (ii) all rights, powers and remedies
of the Company as owner of such Mortgage Loan under or in connection with the Assigned
Contracts, whether arising under the terms of such Assigned Contracts, by statute, at law or
in equity, or otherwise arising out of any default by the Mortgagor under or in connection
with the Assigned Contracts, including all rights to exercise any election or option or to
make any decision or determination or to give or receive any notice, consent, approval or
waiver thereunder, (iii) the Pledged Amounts and all money, securities, security
entitlements, accounts, general intangibles, payment intangibles, instruments, documents,
deposit accounts, certificates of deposit, commodities contracts, and other investment
property and other property of whatever kind or description and all cash and non-cash
proceeds of the sale, exchange, or redemption of, and all stock or conversion rights, rights
to subscribe, liquidation dividends or preferences, stock dividends, rights to interest,
dividends, earnings, income, rents, issues, profits, interest payments or other
distributions of cash or other property that secures a Pledged Asset Loan, (iv) all
documents, books and records concerning the foregoing (including all computer programs,
tapes, disks and related items containing any such information) and (v) all insurance
proceeds (including proceeds from the Federal Deposit Insurance Corporation or the
Securities Investor Protection Corporation or any other insurance company) of any of the
foregoing or replacements thereof or substitutions therefor, proceeds of proceeds and the
conversion, voluntary or involuntary, of any thereof.  The foregoing transfer, sale,
assignment and conveyance does not constitute and is not intended to result in the creation,
or an assumption by the Trustee, of any obligation of the Company, or any other person in
connection with the Pledged Assets or under any agreement or instrument relating thereto,
including any obligation to the Mortgagor, other than as owner of the Mortgage Loan.

Section 2.02.  Acceptance by Trustee.

        The Trustee acknowledges receipt (or, with respect to Mortgage Loans subject to a
Custodial Agreement, and based solely upon a receipt or certification executed by the
Custodian, receipt by the respective Custodian as the duly appointed agent of the Trustee)
of the documents referred to in Section 2.01(b)(i) above (except that for purposes of such
acknowledgement only, a Mortgage Note may be endorsed in blank) and declares that it, or a
Custodian as its agent, holds and will hold such documents and the other documents
constituting a part of the Mortgage Files delivered to it, or a Custodian as its agent, and
the rights of Residential Funding with respect to any Pledged Assets, Additional Collateral
and the Surety Bond assigned to the Trustee pursuant to Section 2.01, in trust for the use
and benefit of all present and future Certificateholders.  The Trustee or Custodian (such
Custodian being so obligated under a Custodial Agreement) agrees, for the benefit of
Certificateholders, to review each Mortgage File delivered to it pursuant to Section 2.01(b)
within 45 days after the Closing Date to ascertain that all required documents (specifically
as set forth in Section 2.01(b)), have been executed and received, and that such documents
relate to the Mortgage Loans identified on the Mortgage Loan Schedule, as supplemented, that
have been conveyed to it, and to deliver to the Trustee a certificate (the "Interim
Certification") to the effect that all documents required to be delivered pursuant to
Section 2.01(b) above have been executed and received and that such documents relate to the
Mortgage Loans identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification.  Upon delivery of the Mortgage Files by
the Company or the Master Servicer, the Trustee shall acknowledge receipt (or, with respect
to Mortgage Loans subject to a Custodial Agreement, and based solely upon a receipt or
certification executed by the Custodian, receipt by the respective Custodian as the duly
appointed agent of the Trustee) of the documents referred to in Section 2.01(c) above.

        If the Custodian, as the Trustee's agent, finds any document or documents
constituting a part of a Mortgage File to be missing or defective, the Trustee shall
promptly so notify the Master Servicer and the Company.  Pursuant to Section 2.3 of the
Custodial Agreement, the Custodian will notify the Master Servicer, the Company and the
Trustee of any such omission or defect found by it in respect of any Mortgage File held by
it in respect of the items reviewed by it pursuant to the Custodial Agreement.  If such
omission or defect materially and adversely affects the interests of the Certificateholders,
the Master Servicer shall promptly notify Residential Funding of such omission or defect and
request Residential Funding to correct or cure such omission or defect within 60 days from
the date the Master Servicer was notified of such omission or defect and, if Residential
Funding does not correct or cure such omission or defect within such period, require
Residential Funding to purchase such Mortgage Loan from the Trust Fund at its Purchase
Price, within 90 days from the date the Master Servicer was notified of such omission or
defect; provided that if the omission or defect would cause the Mortgage Loan to be other
than a "qualified mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or
repurchase must occur within 90 days from the date such breach was discovered.  The Purchase
Price for any such Mortgage Loan shall be deposited by the Master Servicer in the Custodial
Account maintained by it pursuant to Section 3.07 and, upon receipt by the Trustee of
written notification of such deposit signed by a Servicing Officer, the Trustee or any
Custodian, as the case may be, shall release to Residential Funding the related Mortgage
File and the Trustee shall execute and deliver such instruments of transfer or assignment
prepared by the Master Servicer, in each case without recourse, as shall be necessary to
vest in Residential Funding or its designee any Mortgage Loan released pursuant hereto and
thereafter such Mortgage Loan shall not be part of the Trust Fund.  It is understood and
agreed that the obligation of Residential Funding to so cure or purchase any Mortgage Loan
as to which a material and adverse defect in or omission of a constituent document exists
shall constitute the sole remedy respecting such defect or omission available to
Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.03.  Representations, Warranties and Covenants
                      of the Master Servicer and the Company.

(a)     The Master Servicer hereby represents and warrants to the Trustee for the benefit of
the Certificateholders that:

(i)     The Master Servicer is a corporation duly organized, validly existing and in good
        standing under the laws governing its creation and existence and is or will be in
        compliance with the laws of each state in which any Mortgaged Property is located to
        the extent necessary to ensure the enforceability of each Mortgage Loan in accordance
        with the terms of this Agreement;

(ii)    The execution and delivery of this Agreement by the Master Servicer and its
        performance and compliance with the terms of this Agreement will not violate the
        Master Servicer's Certificate of Incorporation or Bylaws or constitute a material
        default (or an event which, with notice or lapse of time, or both, would constitute a
        material default) under, or result in the material breach of, any material contract,
        agreement or other instrument to which the Master Servicer is a party or which may be
        applicable to the Master Servicer or any of its assets;

(iii)   This Agreement, assuming due authorization, execution and delivery by the Trustee and
        the Company, constitutes a valid, legal and binding obligation of the Master
        Servicer, enforceable against it in accordance with the terms hereof subject to
        applicable bankruptcy, insolvency, reorganization, moratorium and other laws
        affecting the enforcement of creditors' rights generally and to general principles of
        equity, regardless of whether such enforcement is considered in a proceeding in
        equity or at law;

(iv)    The Master Servicer is not in default with respect to any order or decree of any
        court or any order, regulation or demand of any federal, state, municipal or
        governmental agency, which default might have consequences that would materially and
        adversely affect the condition (financial or other) or operations of the Master
        Servicer or its properties or might have consequences that would materially adversely
        affect its performance hereunder;

(v)     No litigation is pending or, to the best of the Master Servicer's knowledge,
        threatened against the Master Servicer which would prohibit its entering into this
        Agreement or performing its obligations under this Agreement;

(vi)    The Master Servicer will comply in all material respects in the performance of this
        Agreement with all reasonable rules and requirements of each insurer under each
        Required Insurance Policy;

(vii)   No information, certificate of an officer, statement furnished in writing or report
        delivered to the Company, any Affiliate of the Company or the Trustee by the Master
        Servicer will, to the knowledge of the Master Servicer, contain any untrue statement
        of a material fact or omit a material fact necessary to make the information,
        certificate, statement or report not misleading;

(viii)  The Master Servicer has examined each existing, and will examine each new,
        Subservicing Agreement and is or will be familiar with the terms thereof.  The terms
        of each existing Subservicing Agreement and each designated Subservicer are
        acceptable to the Master Servicer and any new Subservicing Agreements will comply
        with the provisions of Section 3.02; and

(ix)    The Master Servicer is a member of MERS in good standing, and will comply in all
        material respects with the rules and procedures of MERS in connection with the
        servicing of the Mortgage Loans that are registered with MERS.

It is understood and agreed that the representations and warranties set forth in this
Section 2.03(a) shall survive delivery of the respective Mortgage Files to the Trustee or
any Custodian.

        Upon discovery by either the Company, the Master Servicer, the Trustee or any
Custodian of a breach of any representation or warranty set forth in this Section 2.03(a)
which materially and adversely affects the interests of the Certificateholders in any
Mortgage Loan, the party discovering such breach shall give prompt written notice to the
other parties (any Custodian being so obligated under a Custodial Agreement).  Within 90
days of its discovery or its receipt of notice of such breach, the Master Servicer shall
either (i) cure such breach in all material respects or (ii) to the extent that such breach
is with respect to a Mortgage Loan or a related document, purchase such Mortgage Loan from
the Trust Fund at the Purchase Price and in the manner set forth in Section 2.02; provided
that if the omission or defect would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or repurchase must
occur within 90 days from the date such breach was discovered.  The obligation of the Master
Servicer to cure such breach or to so purchase such Mortgage Loan shall constitute the sole
remedy in respect of a breach of a representation and warranty set forth in this Section
2.03(a) available to the Certificateholders or the Trustee on behalf of the
Certificateholders.

(b)     Representations and warranties relating to the Mortgage Loans are set forth in
Section 2.03(b) of the Series Supplement.

Section 2.04.  Representations and Warranties of Residential Funding.

        The Company, as assignee of Residential Funding under the Assignment Agreement,
hereby assigns to the Trustee for the benefit of Certificateholders all of its right, title
and interest in respect of the Assignment Agreement applicable to a Mortgage Loan.  Insofar
as the Assignment Agreement relates to the representations and warranties made by
Residential Funding in respect of such Mortgage Loan and any remedies provided thereunder
for any breach of such representations and warranties, such right, title and interest may be
enforced by the Master Servicer on behalf of the Trustee and the Certificateholders.  Upon
the discovery by the Company, the Master Servicer, the Trustee or any Custodian of a breach
of any of the representations and warranties made in the Assignment Agreement (which, for
purposes hereof, will be deemed to include any other cause giving rise to a repurchase
obligation under the Assignment Agreement) in respect of any Mortgage Loan which materially
and adversely affects the interests of the Certificateholders in such Mortgage Loan, the
party discovering such breach shall give prompt written notice to the other parties (any
Custodian being so obligated under a Custodial Agreement).  The Master Servicer shall
promptly notify Residential Funding of such breach and request that Residential Funding
either (i) cure such breach in all material respects within 90 days from the date the Master
Servicer was notified of such breach or (ii) purchase such Mortgage Loan from the Trust Fund
at the Purchase Price and in the manner set forth in Section 2.02; provided that Residential
Funding shall have the option to substitute a Qualified Substitute Mortgage Loan or Loans
for such Mortgage Loan if such substitution occurs within two years following the Closing
Date; provided that if the breach would cause the Mortgage Loan to be other than a
"qualified mortgage" as defined in Section 860G(a)(3) of the Code, any such cure, repurchase
or substitution must occur within 90 days from the date the breach was discovered.  If a
breach of the Compliance With Laws Representation has given rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to Section 4 of the Assignment Agreement,
then the Master Servicer shall request that Residential Funding pay to the Trust Fund,
concurrently with and in addition to the remedies provided in the preceding sentence, an
amount equal to any liability, penalty or expense that was actually incurred and paid out of
or on behalf of the Trust Fund, and that directly resulted from such breach, or if incurred
and paid by the Trust Fund thereafter, concurrently with such payment. In the event that
Residential Funding elects to substitute a Qualified Substitute Mortgage Loan or Loans for a
Deleted Mortgage Loan pursuant to this Section 2.04, Residential Funding shall deliver to
the Trustee or the Custodian for the benefit of the Certificateholders with respect to such
Qualified Substitute Mortgage Loan or Loans, the original Mortgage Note, the Mortgage, an
Assignment of the Mortgage in recordable form, if required pursuant to Section 2.01, and
such other documents and agreements as are required by Section 2.01, with the Mortgage Note
endorsed as required by Section 2.01.  No substitution will be made in any calendar month
after the Determination Date for such month.  Monthly Payments due with respect to Qualified
Substitute Mortgage Loans in the month of substitution shall not be part of the Trust Fund
and will be retained by the Master Servicer and remitted by the Master Servicer to
Residential Funding on the next succeeding Distribution Date.  For the month of
substitution, distributions to the Certificateholders will include the Monthly Payment due
on a Deleted Mortgage Loan for such month and thereafter Residential Funding shall be
entitled to retain all amounts received in respect of such Deleted Mortgage Loan. The Master
Servicer shall amend or cause to be amended the Mortgage Loan Schedule, and, if the Deleted
Mortgage Loan was a Discount Mortgage Loan, the Schedule of Discount Fractions, for the
benefit of the Certificateholders to reflect the removal of such Deleted Mortgage Loan and
the substitution of the Qualified Substitute Mortgage Loan or Loans and the Master Servicer
shall deliver the amended Mortgage Loan Schedule, and, if the Deleted Mortgage Loan was a
Discount Mortgage Loan, the amended Schedule of Discount Fractions, to the Trustee.  Upon
such substitution, the Qualified Substitute Mortgage Loan or Loans shall be subject to the
terms of this Agreement and the related Subservicing Agreement in all respects, Residential
Funding shall be deemed to have made the representations and warranties with respect to the
Qualified Substitute Mortgage Loan contained in the related Assignment Agreement, and the
Company and the Master Servicer shall be deemed to have made with respect to any Qualified
Substitute Mortgage Loan or Loans, as of the date of substitution, the covenants,
representations and warranties set forth in this Section 2.04, in Section 2.03 hereof and in
Section 4 of the Assignment Agreement, and the Master Servicer shall be obligated to
repurchase or substitute for any Qualified Substitute Mortgage Loan as to which a Repurchase
Event (as defined in the Assignment Agreement) has occurred pursuant to Section 4 of the
Assignment Agreement.

        In connection with the substitution of one or more Qualified Substitute Mortgage
Loans for one or more Deleted Mortgage Loans, the Master Servicer will determine the amount
(if any) by which the aggregate principal balance of all such Qualified Substitute Mortgage
Loans as of the date of substitution is less than the aggregate Stated Principal Balance of
all such Deleted Mortgage Loans (in each case after application of the principal portion of
the Monthly Payments due in the month of substitution that are to be distributed to the
Certificateholders in the month of substitution).  Residential Funding shall deposit the
amount of such shortfall into the Custodial Account on the day of substitution, without any
reimbursement therefor.  Residential Funding shall give notice in writing to the Trustee of
such event, which notice shall be accompanied by an Officers' Certificate as to the
calculation of such shortfall and (subject to Section 10.01(f)) by an Opinion of Counsel to
the effect that such substitution will not cause (a) any federal tax to be imposed on the
Trust Fund, including without limitation, any federal tax imposed on "prohibited
transactions" under Section 860F(a)(1) of the Code or on "contributions after the startup
date" under Section 860G(d)(1) of the Code or (b) any portion of any REMIC to fail to qualify
as such at any time that any Certificate is outstanding.

        It is understood and agreed that the obligation of Residential Funding to cure such
breach or purchase, or to substitute for, a Mortgage Loan as to which such a breach has
occurred and is continuing and to make any additional payments required under the Assignment
Agreement in connection with a breach of the Compliance With Laws Representation shall
constitute the sole remedy respecting such breach available to the Certificateholders or the
Trustee on behalf of Certificateholders.  If the Master Servicer is Residential Funding,
then the Trustee shall also have the right to give the notification and require the purchase
or substitution provided for in the second preceding paragraph in the event of such a breach
of a representation or warranty made by Residential Funding in the Assignment Agreement.  In
connection with the purchase of or substitution for any such Mortgage Loan by Residential
Funding, the Trustee shall assign to Residential Funding all of the Trustee's right, title
and interest in respect of the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05.  Execution and Authentication of Certificates/Issuance of Certificates
                      Evidencing Interests in REMIC I Certificates.

               As provided in Section 2.05 of the Series Supplement.

Section 2.06.  Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
                      Acceptance by the Trustee.

               As provided in Section 2.06 of the Series Supplement.

Section 2.07.  Issuance of Certificates Evidencing Interests in REMIC II.

               As provided in Section 2.07 of the Series Supplement.

Section 2.08.  Purposes and Powers of the Trust.

        The purpose of the trust, as created hereunder, is to engage in the following
activities:

(a)     to sell the Certificates to the Company in exchange for the Mortgage Loans;

(b)     to enter into and perform its obligations under this Agreement;

(c)     to engage in those activities that are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith; and

(d)     subject to compliance with this Agreement, to engage in such other activities as may
be required in connection with conservation of the Trust Fund and the making of
distributions to the Certificateholders.

               The trust is hereby authorized to engage in the foregoing activities.
Notwithstanding the provisions of Section 11.01, the trust shall not engage in any activity
other than in connection with the foregoing or other than as required or authorized by the
terms of this Agreement while any Certificate is outstanding, and this Section 2.08 may not
be amended, without the consent of the Certificateholders evidencing a majority of the
aggregate Voting Rights of the Certificates.





--------------------------------------------------------------------------------




ARTICLE III

                                 ADMINISTRATION AND SERVICING
                                      OF MORTGAGE LOANS

Section 3.01.  Master Servicer to Act as Servicer.

(a)     The Master Servicer shall service and administer the Mortgage Loans in accordance
with the terms of this Agreement and the respective Mortgage Loans and shall have full power
and authority, acting alone or through Subservicers as provided in Section 3.02, to do any
and all things which it may deem necessary or desirable in connection with such servicing
and administration.  Without limiting the generality of the foregoing, the Master Servicer
in its own name or in the name of a Subservicer is hereby authorized and empowered by the
Trustee when the Master Servicer or the Subservicer, as the case may be, believes it
appropriate in its best judgment, to execute and deliver, on behalf of the
Certificateholders and the Trustee or any of them, any and all instruments of satisfaction
or cancellation, or of partial or full release or discharge, or of consent to assumption or
modification in connection with a proposed conveyance, or of assignment of any Mortgage and
Mortgage Note in connection with the repurchase of a Mortgage Loan and all other comparable
instruments, or with respect to the modification or re-recording of a Mortgage for the
purpose of correcting the Mortgage, the subordination of the lien of the Mortgage in favor
of a public utility company or government agency or unit with powers of eminent domain, the
taking of a deed in lieu of foreclosure, the commencement, prosecution or completion of
judicial or non-judicial foreclosure, the conveyance of a Mortgaged Property to the related
Insurer, the acquisition of any property acquired by foreclosure or deed in lieu of
foreclosure, or the management, marketing and conveyance of any property acquired by
foreclosure or deed in lieu of foreclosure with respect to the Mortgage Loans and with
respect to the Mortgaged Properties. The Master Servicer further is authorized and empowered
by the Trustee, on behalf of the Certificateholders and the Trustee, in its own name or in
the name of the Subservicer, when the Master Servicer or the Subservicer, as the case may
be, believes it appropriate in its best judgment to register any Mortgage Loan on the MERS(R)
System, or cause the removal from the registration of any Mortgage Loan on the MERS(R)System,
to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them,
any and all instruments of assignment and other comparable instruments with respect to such
assignment or re-recording of a Mortgage in the name of MERS, solely as nominee for the
Trustee and its successors and assigns.  Any expenses incurred in connection with the
actions described in the preceding sentence shall be borne by the Master Servicer in
accordance with Section 3.16(c), with no right of reimbursement; provided, that if, as a
result of MERS discontinuing or becoming unable to continue operations in connection with
the MERS System, it becomes necessary to remove any Mortgage Loan from registration on the
MERS System and to arrange for the assignment of the related Mortgages to the Trustee, then
any related expenses shall be reimbursable to the Master Servicer.  Notwithstanding the
foregoing, subject to Section 3.07(a), the Master Servicer shall not permit any modification
with respect to any Mortgage Loan that would both constitute a sale or exchange of such
Mortgage Loan within the meaning of Section 1001 of the Code and any proposed, temporary or
final regulations promulgated thereunder (other than in connection with a proposed
conveyance or assumption of such Mortgage Loan that is treated as a Principal Prepayment in
Full pursuant to Section 3.13(d) hereof) and cause any REMIC formed under the Series
Supplement to fail to qualify as a REMIC under the Code.  The Trustee shall furnish the
Master Servicer with any powers of attorney and other documents necessary or appropriate to
enable the Master Servicer to service and administer the Mortgage Loans.  The Trustee shall
not be liable for any action taken by the Master Servicer or any Subservicer pursuant to
such powers of attorney. In servicing and administering any Nonsubserviced Mortgage Loan,
the Master Servicer shall, to the extent not inconsistent with this Agreement, comply with
the Program Guide as if it were the originator of such Mortgage Loan and had retained the
servicing rights and obligations in respect thereof.  In connection with servicing and
administering the Mortgage Loans, the Master Servicer and any Affiliate of the Master
Servicer (i) may perform services such as appraisals and brokerage services that are not
customarily provided by servicers of mortgage loans, and shall be entitled to reasonable
compensation therefor in accordance with Section 3.10 and (ii) may, at its own discretion
and on behalf of the Trustee, obtain credit information in the form of a "credit score" from
a credit repository.

(b)     All costs incurred by the Master Servicer or by Subservicers in effecting the timely
payment of taxes and assessments on the properties subject to the Mortgage Loans shall not,
for the purpose of calculating monthly distributions to the Certificateholders, be added to
the amount owing under the related Mortgage Loans, notwithstanding that the terms of such
Mortgage Loan so permit, and such costs shall be recoverable to the extent permitted by
Section 3.10(a)(ii).

(c)     The Master Servicer may enter into one or more agreements in connection with the
offering of pass-through certificates evidencing interests in one or more of the
Certificates providing for the payment by the Master Servicer of amounts received by the
Master Servicer as servicing compensation hereunder and required to cover certain Prepayment
Interest Shortfalls on the Mortgage Loans, which payment obligation will thereafter be an
obligation of the Master Servicer hereunder.

Section 3.02.  Subservicing Agreements Between Master Servicer and Subservicers; Enforcement
                      of Subservicers' and Sellers' Obligations.

(a)     The Master Servicer may continue in effect Subservicing Agreements entered into by
Residential Funding and Subservicers prior to the execution and delivery of this Agreement,
and may enter into new Subservicing Agreements with Subservicers, for the servicing and
administration of all or some of the Mortgage Loans.  Each Subservicer of a Mortgage Loan
shall be entitled to receive and retain, as provided in the related Subservicing Agreement
and in Section 3.07, the related Subservicing Fee from payments of interest received on such
Mortgage Loan after payment of all amounts required to be remitted to the Master Servicer in
respect of such Mortgage Loan.  For any Mortgage Loan that is a Nonsubserviced Mortgage
Loan, the Master Servicer shall be entitled to receive and retain an amount equal to the
Subservicing Fee from payments of interest.  Unless the context otherwise requires,
references in this Agreement to actions taken or to be taken by the Master Servicer in
servicing the Mortgage Loans include actions taken or to be taken by a Subservicer on behalf
of the Master Servicer.  Each Subservicing Agreement will be upon such terms and conditions
as are generally required or permitted by the Program Guide and are not inconsistent with
this Agreement and as the Master Servicer and the Subservicer have agreed.  A representative
form of Subservicing Agreement is attached hereto as Exhibit E.  With the approval of the
Master Servicer, a Subservicer may delegate its servicing obligations to third-party
servicers, but such Subservicer will remain obligated under the related Subservicing
Agreement.  The Master Servicer and a Subservicer may enter into amendments thereto or a
different form of Subservicing Agreement, and the form referred to or included in the
Program Guide is merely provided for information and shall not be deemed to limit in any
respect the discretion of the Master Servicer to modify or enter into different Subservicing
Agreements; provided, however, that any such amendments or different forms shall be
consistent with and not violate the provisions of either this Agreement or the Program Guide
in a manner which would materially and adversely affect the interests of the
Certificateholders.  The Program Guide and any other Subservicing Agreement entered into
between the Master Servicer and any Subservicer shall require the Subservicer to accurately
and fully report its borrower credit files to each of the Credit Repositories in a timely
manner.

(b)     As part of its servicing activities hereunder, the Master Servicer, for the benefit
of the Trustee and the Certificateholders, shall use its best reasonable efforts to enforce
the obligations of each Subservicer under the related Subservicing Agreement and of each
Seller under the related Seller's Agreement insofar as the Company's rights with respect to
Seller's obligation has been assigned to the Trustee hereunder, to the extent that the
non-performance of any such Seller's obligation would have a material and adverse effect on
a Mortgage Loan, including, without limitation, the obligation to purchase a Mortgage Loan
on account of defective documentation, as described in Section 2.02, or on account of a
breach of a representation or warranty, as described in Section 2.04.  Such enforcement,
including, without limitation, the legal prosecution of claims, termination of Subservicing
Agreements or Seller's Agreements, as appropriate, and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such time as the
Master Servicer would employ in its good faith business judgment and which are normal and
usual in its general mortgage servicing activities.  The Master Servicer shall pay the costs
of such enforcement at its own expense, and shall be reimbursed therefor only (i) from a
general recovery resulting from such enforcement to the extent, if any, that such recovery
exceeds all amounts due in respect of the related Mortgage Loan or (ii) from a specific
recovery of costs, expenses or attorneys fees against the party against whom such
enforcement is directed.  For purposes of clarification only, the parties agree that the
foregoing is not intended to, and does not, limit the ability of the Master Servicer to be
reimbursed for expenses that are incurred in connection with the enforcement of a Seller's
obligations (insofar as the Company's rights with respect to such Seller's obligations have
been assigned to the Trustee hereunder) and are reimbursable pursuant to Section
3.10(a)(viii).

Section 3.03.  Successor Subservicers.

        The Master Servicer shall be entitled to terminate any Subservicing Agreement that
may exist in accordance with the terms and conditions of such Subservicing Agreement and
without any limitation by virtue of this Agreement; provided, however, that in the event of
termination of any Subservicing Agreement by the Master Servicer or the Subservicer, the
Master Servicer shall either act as servicer of the related Mortgage Loan or enter into a
Subservicing Agreement with a successor Subservicer which will be bound by the terms of the
related Subservicing Agreement.  If the Master Servicer or any Affiliate of Residential
Funding acts as servicer, it will not assume liability for the representations and
warranties of the Subservicer which it replaces.  If the Master Servicer enters into a
Subservicing Agreement with a successor Subservicer, the Master Servicer shall use
reasonable efforts to have the successor Subservicer assume liability for the
representations and warranties made by the terminated Subservicer in respect of the related
Mortgage Loans and, in the event of any such assumption by the successor Subservicer, the
Master Servicer may, in the exercise of its business judgment, release the terminated
Subservicer from liability for such representations and warranties.

Section 3.04.  Liability of the Master Servicer.

        Notwithstanding any Subservicing Agreement, any of the provisions of this Agreement
relating to agreements or arrangements between the Master Servicer or a Subservicer or
reference to actions taken through a Subservicer or otherwise, the Master Servicer shall
remain obligated and liable to the Trustee and the Certificateholders for the servicing and
administering of the Mortgage Loans in accordance with the provisions of Section 3.01
without diminution of such obligation or liability by virtue of such Subservicing Agreements
or arrangements or by virtue of indemnification from the Subservicer or the Company and to
the same extent and under the same terms and conditions as if the Master Servicer alone were
servicing and administering the Mortgage Loans.  The Master Servicer shall be entitled to
enter into any agreement with a Subservicer or Seller for indemnification of the Master
Servicer and nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.

Section 3.05.  No Contractual Relationship Between Subservicer and
                      Trustee or Certificateholders.

        Any Subservicing Agreement that may be entered into and any other transactions or
services relating to the Mortgage Loans involving a Subservicer in its capacity as such and
not as an originator shall be deemed to be between the Subservicer and the Master Servicer
alone and the Trustee and the Certificateholders shall not be deemed parties thereto and
shall have no claims, rights, obligations, duties or liabilities with respect to the
Subservicer in its capacity as such except as set forth in Section 3.06.  The foregoing
provision shall not in any way limit a Subservicer's obligation to cure an omission or
defect or to repurchase a Mortgage Loan as referred to in Section 2.02 hereof.

Section 3.06.  Assumption or Termination of Subservicing Agreements by Trustee.

(a)     If the Master Servicer shall for any reason no longer be the master servicer
(including by reason of an Event of Default), the Trustee, its designee or its successor
shall thereupon assume all of the rights and obligations of the Master Servicer under each
Subservicing Agreement that may have been entered into.  The Trustee, its designee or the
successor servicer for the Trustee shall be deemed to have assumed all of the Master
Servicer's interest therein and to have replaced the Master Servicer as a party to the
Subservicing Agreement to the same extent as if the Subservicing Agreement had been assigned
to the assuming party except that the Master Servicer shall not thereby be relieved of any
liability or obligations under the Subservicing Agreement.

(b)     The Master Servicer shall, upon request of the Trustee but at the expense of the
Master Servicer, deliver to the assuming party all documents and records relating to each
Subservicing Agreement and the Mortgage Loans then being serviced and an accounting of
amounts collected and held by it and otherwise use its best efforts to effect the orderly
and efficient transfer of each Subservicing Agreement to the assuming party.

Section 3.07.  Collection of Certain Mortgage Loan Payments;
                      Deposits to Custodial Account.

(a)     The Master Servicer shall make reasonable efforts to collect all payments called for
under the terms and provisions of the Mortgage Loans, and shall, to the extent such
procedures shall be consistent with this Agreement and the terms and provisions of any
related Primary Insurance Policy, follow such collection procedures as it would employ in
its good faith business judgment and which are normal and usual in its general mortgage
servicing activities.  Consistent with the foregoing, the Master Servicer may in its
discretion (i) waive any late payment charge or any prepayment charge or penalty interest in
connection with the prepayment of a Mortgage Loan and (ii) extend the Due Date for payments
due on a Mortgage Loan in accordance with the Program Guide; provided, however, that the
Master Servicer shall first determine that any such waiver or extension will not impair the
coverage of any related Primary Insurance Policy or materially adversely affect the lien of
the related Mortgage.  Notwithstanding anything in this Section to the contrary, the Master
Servicer shall not enforce any prepayment charge to the extent that such enforcement would
violate any applicable law.  In the event of any such arrangement, the Master Servicer shall
make timely advances on the related Mortgage Loan during the scheduled period in accordance
with the amortization schedule of such Mortgage Loan without modification thereof by reason
of such arrangements unless otherwise agreed to by the Holders of the Classes of
Certificates affected thereby; provided, however, that no such extension shall be made if
any such advance would be a Nonrecoverable Advance.  Consistent with the terms of this
Agreement, the Master Servicer may also waive, modify or vary any term of any Mortgage Loan
or consent to the postponement of strict compliance with any such term or in any manner
grant indulgence to any Mortgagor if in the Master Servicer's determination such waiver,
modification, postponement or indulgence is not materially adverse to the interests of the
Certificateholders (taking into account any estimated Realized Loss that might result absent
such action); provided, however, that the Master Servicer may not modify materially or
permit any Subservicer to modify any Mortgage Loan, including without limitation any
modification that would change the Mortgage Rate, forgive the payment of any principal or
interest (unless in connection with the liquidation of the related Mortgage Loan or except
in connection with prepayments to the extent that such reamortization is not inconsistent
with the terms of the Mortgage Loan), capitalize any amounts owing on the Mortgage Loan by
adding such amount to the outstanding principal balance of the Mortgage Loan, or extend the
final maturity date of such Mortgage Loan, unless such Mortgage Loan is in default or, in
the judgment of the Master Servicer, such default is reasonably foreseeable;  provided,
further, that (1) no such modification shall reduce the interest rate on a Mortgage Loan
below one-half of the Mortgage Rate as in effect on the Cut-off Date, but not less than the
sum of the rates at which the Servicing Fee and the Subservicing Fee with respect to such
Mortgage Loan accrues plus the rate at which the premium paid to the Certificate Insurer, if
any, accrues, (2)  the final maturity date for any Mortgage Loan shall not be extended
beyond the Maturity Date, (3) the Stated Principal Balance of all Reportable Modified
Mortgage Loans subject to Servicing Modifications (measured at the time of the Servicing
Modification and after giving effect to any Servicing Modification) can be no more than five
percent of the aggregate principal balance of the Mortgage Loans as of the Cut-off Date,
unless such limit is increased from time to time with the consent of the Rating Agencies and
the Certificate Insurer, if any.  In addition, any amounts owing on a Mortgage Loan added to
the outstanding principal balance of such Mortgage Loan must be fully amortized over the
remaining term of such Mortgage Loan, and such amounts may be added to the outstanding
principal balance of a Mortgage Loan only once during the life of such Mortgage Loan.  Also,
the addition of such amounts described in the preceding sentence shall be implemented in
accordance with the Program Guide and may be implemented only by Subservicers that have been
approved by the Master Servicer for such purpose. In connection with any Curtailment of a
Mortgage Loan, the Master Servicer, to the extent not inconsistent with the terms of the
Mortgage Note and local law and practice, may permit the Mortgage Loan to be reamortized
such that the Monthly Payment is recalculated as an amount that will fully amortize the
remaining Stated Principal Balance thereof by the original Maturity Date based on the
original Mortgage Rate; provided, that such re-amortization shall not be permitted if it
would constitute a reissuance of the Mortgage Loan for federal income tax purposes, except
if such reissuance is described in Treasury Regulation Section 1.860G-2(b)(3).

(b)     The Master Servicer shall establish and maintain a Custodial Account in which the
Master Servicer shall deposit or cause to be deposited on a daily basis, except as otherwise
specifically provided herein, the following payments and collections remitted by
Subservicers or received by it in respect of the Mortgage Loans subsequent to the Cut-off
Date (other than in respect of principal and interest on the Mortgage Loans due on or before
the Cut-off Date):

(i)     All payments on account of principal, including Principal Prepayments made by
        Mortgagors on the Mortgage Loans and the principal component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(ii)    All payments on account of interest at the Adjusted Mortgage Rate on the Mortgage
        Loans, including Buydown Funds, if any, and the interest component of any Subservicer
        Advance or of any REO Proceeds received in connection with an REO Property for which
        an REO Disposition has occurred;

(iii)   Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds (net of any
        related expenses of the Subservicer);

(iv)    All proceeds of any Mortgage Loans purchased pursuant to Section 2.02, 2.03, 2.04 or
        4.07 (including amounts received from Residential Funding pursuant to the last
        paragraph of Section 4 of the Assignment Agreement in respect of any liability,
        penalty or expense that resulted from a breach of the Compliance With Laws
        Representation and all amounts required to be deposited in connection with the
        substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or 2.04;

(v)     Any amounts required to be deposited pursuant to Section 3.07(c) or 3.21;

(vi)    All amounts transferred from the Certificate Account to the Custodial Account in
        accordance with Section 4.02(a);

(vii)   Any amounts realized by the Subservicer and received by the Master Servicer in
        respect of any Additional Collateral; and

(viii)  Any amounts received by the Master Servicer in respect of Pledged Assets.

The foregoing requirements for deposit in the Custodial Account shall be exclusive, it being
understood and agreed that, without limiting the generality of the foregoing, payments on
the Mortgage Loans which are not part of the Trust Fund (consisting of payments in respect
of principal and interest on the Mortgage Loans due on or before the Cut-off Date) and
payments or collections in the nature of prepayment charges or late payment charges or
assumption fees may but need not be deposited by the Master Servicer in the Custodial
Account.  In the event any amount not required to be deposited in the Custodial Account is
so deposited, the Master Servicer may at any time withdraw such amount from the Custodial
Account, any provision herein to the contrary notwithstanding.  The Custodial Account may
contain funds that belong to one or more trust funds created for mortgage pass-through
certificates of other series and may contain other funds respecting payments on mortgage
loans belonging to the Master Servicer or serviced or master serviced by it on behalf of
others.  Notwithstanding such commingling of funds, the Master Servicer shall keep records
that accurately reflect the funds on deposit in the Custodial Account that have been
identified by it as being attributable to the Mortgage Loans.

        With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03, 2.04 and 4.07
received in any calendar month, the Master Servicer may elect to treat such amounts as
included in the Available Distribution Amount for the Distribution Date in the month of
receipt, but is not obligated to do so.  If the Master Servicer so elects, such amounts will
be deemed to have been received (and any related Realized Loss shall be deemed to have
occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master Servicer shall use its best efforts to cause the institution maintaining
the Custodial Account to invest the funds in the Custodial Account attributable to the
Mortgage Loans in Permitted Investments which shall mature not later than the Certificate
Account Deposit Date next following the date of such investment (with the exception of the
Amount Held for Future Distribution) and which shall not be sold or disposed of prior to
their maturities.  All income and gain realized from any such investment shall be for the
benefit of the Master Servicer as additional servicing compensation and shall be subject to
its withdrawal or order from time to time.  The amount of any losses incurred in respect of
any such investments attributable to the investment of amounts in respect of the Mortgage
Loans shall be deposited in the Custodial Account by the Master Servicer out of its own
funds immediately as realized without any right of reimbursement.

(d)     The Master Servicer shall give notice to the Trustee and the Company of any change in
the location of the Custodial Account and the location of the Certificate Account prior to
the use thereof.

Section 3.08.  Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant to a
Subservicing Agreement, the Master Servicer shall cause the Subservicer, pursuant to the
Subservicing Agreement, to establish and maintain one or more Subservicing Accounts which
shall be an Eligible Account or, if such account is not an Eligible Account, shall generally
satisfy the requirements of the Program Guide and be otherwise acceptable to the Master
Servicer and each Rating Agency.  The Subservicer will be required thereby to deposit into
the Subservicing Account on a daily basis all proceeds of Mortgage Loans received by the
Subservicer, less its Subservicing Fees and unreimbursed advances and expenses, to the
extent permitted by the Subservicing Agreement.  If the Subservicing Account is not an
Eligible Account, the Master Servicer shall be deemed to have received such monies upon
receipt thereof by the Subservicer.  The Subservicer shall not be required to deposit in the
Subservicing Account payments or collections in the nature of prepayment charges or late
charges or assumption fees.  On or before the date specified in the Program Guide, but in no
event later than the Determination Date, the Master Servicer shall cause the Subservicer,
pursuant to the Subservicing Agreement, to remit to the Master Servicer for deposit in the
Custodial Account all funds held in the Subservicing Account with respect to each Mortgage
Loan serviced by such Subservicer that are required to be remitted to the Master Servicer.
The Subservicer will also be required, pursuant to the Subservicing Agreement, to advance on
such scheduled date of remittance amounts equal to any scheduled monthly installments of
principal and interest less its Subservicing Fees on any Mortgage Loans for which payment
was not received by the Subservicer.  This obligation to advance with respect to each
Mortgage Loan will continue up to and including the first of the month following the date on
which the related Mortgaged Property is sold at a foreclosure sale or is acquired by the
Trust Fund by deed in lieu of foreclosure or otherwise.  All such advances received by the
Master Servicer shall be deposited promptly by it in the Custodial Account.

(b)     The Subservicer may also be required, pursuant to the Subservicing Agreement, to
remit to the Master Servicer for deposit in the Custodial Account interest at the Adjusted
Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which the Servicing
Fee accrues in the case of a Modified Mortgage Loan) on any Curtailment received by such
Subservicer in respect of a Mortgage Loan from the related Mortgagor during any month that
is to be applied by the Subservicer to reduce the unpaid principal balance of the related
Mortgage Loan as of the first day of such month, from the date of application of such
Curtailment to the first day of the following month.  Any amounts paid by a Subservicer
pursuant to the preceding sentence shall be for the benefit of the Master Servicer as
additional servicing compensation and shall be subject to its withdrawal or order from time
to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate Account, the Master Servicer
shall for any Nonsubserviced Mortgage Loan, and shall cause the Subservicers for Subserviced
Mortgage Loans to, establish and maintain one or more Servicing Accounts and deposit and
retain therein all collections from the Mortgagors (or advances from Subservicers) for the
payment of taxes, assessments, hazard insurance premiums, Primary Insurance Policy premiums,
if applicable, or comparable items for the account of the Mortgagors.  Each Servicing
Account shall satisfy the requirements for a Subservicing Account and, to the extent
permitted by the Program Guide or as is otherwise acceptable to the Master Servicer, may
also function as a Subservicing Account.  Withdrawals of amounts related to the Mortgage
Loans from the Servicing Accounts may be made only to effect timely payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if applicable, or
comparable items, to reimburse the Master Servicer or Subservicer out of related collections
for any payments made pursuant to Sections 3.11 (with respect to the Primary Insurance
Policy) and 3.12(a) (with respect to hazard insurance), to refund to any Mortgagors any sums
as may be determined to be overages, to pay interest, if required, to Mortgagors on balances
in the Servicing Account or to clear and terminate the Servicing Account at the termination
of this Agreement in accordance with Section 9.01 or in accordance with the Program Guide.
As part of its servicing duties, the Master Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors interest on
funds in this account to the extent required by law.

(d)     The Master Servicer shall advance the payments referred to in the preceding
subsection that are not timely paid by the Mortgagors or advanced by the Subservicers on the
date when the tax, premium or other cost for which such payment is intended is due, but the
Master Servicer shall be required so to advance only to the extent that such advances, in
the good faith judgment of the Master Servicer, will be recoverable by the Master Servicer
out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.  Access to Certain Documentation and
                      Information Regarding the Mortgage Loans.

        If compliance with this Section 3.09 shall make any Class of Certificates legal for
investment by federally insured savings and loan associations, the Master Servicer shall
provide, or cause the Subservicers to provide, to the Trustee, the Office of Thrift
Supervision or the FDIC and the supervisory agents and examiners thereof access to the
documentation regarding the Mortgage Loans required by applicable regulations of the Office
of Thrift Supervision, such access being afforded without charge but only upon reasonable
request and during normal business hours at the offices designated by the Master Servicer.
The Master Servicer shall permit such representatives to photocopy any such documentation
and shall provide equipment for that purpose at a charge reasonably approximating the cost
of such photocopying to the Master Servicer.

Section 3.10.  Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided herein, make withdrawals from
the Custodial Account of amounts on deposit therein pursuant to Section 3.07 that are
attributable to the Mortgage Loans for the following purposes:

(i)     to make deposits into the Certificate Account in the amounts and in the manner
        provided for in Section 4.01;

(ii)    to reimburse itself or the related Subservicer for previously unreimbursed Advances,
        Servicing Advances or other expenses made pursuant to Sections 3.01, 3.07(a), 3.08,
        3.11, 3.12(a), 3.14 and 4.04 or otherwise reimbursable pursuant to the terms of this
        Agreement, such withdrawal right being limited to amounts received on the related
        Mortgage Loans (including, for this purpose, REO Proceeds, Insurance Proceeds,
        Liquidation Proceeds and proceeds from the purchase of a Mortgage Loan pursuant to
        Section 2.02, 2.03, 2.04 or 4.07) which represent (A) Late Collections of Monthly
        Payments for which any such advance was made in the case of Subservicer Advances or
        Advances pursuant to Section 4.04 and (B) recoveries of amounts in respect of which
        such advances were made in the case of Servicing Advances;

(iii)   to pay to itself or the related Subservicer (if not previously retained by such
        Subservicer) out of each payment received by the Master Servicer on account of
        interest on a Mortgage Loan as contemplated by Sections 3.14 and 3.16, an amount
        equal to that remaining portion of any such payment as to interest (but not in excess
        of the Servicing Fee and the Subservicing Fee, if not previously retained) which,
        when deducted, will result in the remaining amount of such interest being interest at
        the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified
        Mortgage Loan) on the amount specified in the amortization schedule of the related
        Mortgage Loan as the principal balance thereof at the beginning of the period
        respecting which such interest was paid after giving effect to any previous
        Curtailments;

(iv)    to pay to itself as additional servicing compensation any interest or investment
        income earned on funds and other property deposited in or credited to the Custodial
        Account that it is entitled to withdraw pursuant to Section 3.07(c);

(v)     to pay to itself as additional servicing compensation any Foreclosure Profits, any
        amounts remitted by Subservicers as interest in respect of Curtailments pursuant to
        Section 3.08(b), and any amounts paid by a Mortgagor in connection with a Principal
        Prepayment in Full in respect of interest for any period during the calendar month in
        which such Principal Prepayment in Full is to be distributed to the
        Certificateholders;

(vi)    to pay to itself, a Subservicer, a Seller, Residential Funding, the Company or any
        other appropriate Person, as the case may be, with respect to each Mortgage Loan or
        property acquired in respect thereof that has been purchased or otherwise transferred
        pursuant to Section 2.02, 2.03, 2.04, 4.07 or 9.01, all amounts received thereon and
        not required to be distributed to the Certificateholders as of the date on which the
        related Stated Principal Balance or Purchase Price is determined;

(vii)   to reimburse itself or the related Subservicer for any Nonrecoverable Advance or
        Advances in the manner and to the extent provided in subsection (c) below, and any
        Advance or Servicing Advance made in connection with a modified Mortgage Loan that is
        in default or, in the judgment of the Master Servicer, default is reasonably
        foreseeable pursuant to Section 3.07(a), to the extent the amount of the  Advance or
        Servicing Advance was added to the Stated Principal Balance of the Mortgage Loan in a
        prior calendar month, or any Advance reimbursable to the Master Servicer pursuant to
        Section 4.02(a);

(viii)  to reimburse itself or the Company for expenses incurred by and reimbursable to it or
        the Company pursuant to Sections 3.01(a), 3.11, 3.13, 3.14(c), 6.03, 10.01 or
        otherwise, or in connection with enforcing, in accordance with this Agreement, any
        repurchase, substitution or indemnification obligation of any Seller (other than an
        Affiliate of the Company) pursuant to the related Seller's Agreement;

(ix)    to reimburse itself for Servicing Advances expended by it (a) pursuant to Section
        3.14 in good faith in connection with the restoration of property damaged by an
        Uninsured Cause, and (b) in connection with the liquidation of a Mortgage Loan or
        disposition of an REO Property to the extent not otherwise reimbursed pursuant to
        clause (ii) or (viii) above; and

(x)     to withdraw any amount deposited in the Custodial Account that was not required to be
        deposited therein pursuant to Section 3.07.

(b)     Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v) and (vi),
the Master Servicer's entitlement thereto is limited to collections or other recoveries on
the related Mortgage Loan, the Master Servicer shall keep and maintain separate accounting,
on a Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any withdrawal from
the Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse itself or the related Subservicer
for any advance made in respect of a Mortgage Loan that the Master Servicer determines to be
a Nonrecoverable Advance by withdrawal from the Custodial Account of amounts on deposit
therein attributable to the Mortgage Loans on any Certificate Account Deposit Date
succeeding the date of such determination.  Such right of reimbursement in respect of a
Nonrecoverable Advance relating to an Advance pursuant to Section 4.04 on any such
Certificate Account Deposit Date shall be limited to an amount not exceeding the portion of
such Advance previously paid to Certificateholders (and not theretofore reimbursed to the
Master Servicer or the related Subservicer).

Section 3.11.  Maintenance of the Primary Insurance
                      Policies; Collections Thereunder.

(a)     The Master Servicer shall not take, or permit any Subservicer to take, any action
which would result in non-coverage under any applicable Primary Insurance Policy of any loss
which, but for the actions of the Master Servicer or Subservicer, would have been covered
thereunder.  To the extent coverage is available, the Master Servicer shall keep or cause to
be kept in full force and effect each such Primary Insurance Policy until the principal
balance of the related Mortgage Loan secured by a Mortgaged Property is reduced to 80% or
less of the Appraised Value in the case of such a Mortgage Loan having a Loan-to-Value Ratio
at origination in excess of 80%, provided that such Primary Insurance Policy was in place as
of the Cut-off Date and the Company had knowledge of such Primary Insurance Policy.  The
Master Servicer shall be entitled to cancel or permit the discontinuation of any Primary
Insurance Policy as to any Mortgage Loan, if the Stated Principal Balance of the Mortgage
Loan is reduced below an amount equal to 80% of the appraised value of the related Mortgaged
Property as determined in any appraisal thereof after the Closing Date, or if the
Loan-to-Value Ratio is reduced below 80% as a result of principal payments on the Mortgage
Loan after the Closing Date.  In the event that the Company gains knowledge that as of the
Closing Date, a Mortgage Loan had a Loan-to-Value Ratio at origination in excess of 80% and
is not the subject of a Primary Insurance Policy (and was not included in any exception to
the representation in Section 2.03(b)(iv)) and that such Mortgage Loan has a current
Loan-to-Value Ratio in excess of 80% then the Master Servicer shall use its reasonable
efforts to obtain and maintain a Primary Insurance Policy to the extent that such a policy
is obtainable at a reasonable price.  The Master Servicer shall not cancel or refuse to
renew any such Primary Insurance Policy applicable to a Nonsubserviced Mortgage Loan, or
consent to any Subservicer canceling or refusing to renew any such Primary Insurance Policy
applicable to a Mortgage Loan subserviced by it, that is in effect at the date of the
initial issuance of the Certificates and is required to be kept in force hereunder unless
the replacement Primary Insurance Policy for such canceled or non-renewed policy is
maintained with an insurer whose claims-paying ability is acceptable to each Rating Agency
for mortgage pass-through certificates having a rating equal to or better than the lower of
the then-current rating or the rating assigned to the Certificates as of the Closing Date by
such Rating Agency.

(b)     In connection with its activities as administrator and servicer of the Mortgage
Loans, the Master Servicer agrees to present or to cause the related Subservicer to present,
on behalf of the Master Servicer, the Subservicer, if any, the Trustee and
Certificateholders, claims to the related Insurer under any Primary Insurance Policies, in a
timely manner in accordance with such policies, and, in this regard, to take or cause to be
taken such reasonable action as shall be necessary to permit recovery under any Primary
Insurance Policies respecting defaulted Mortgage Loans.  Pursuant to Section 3.07, any
Insurance Proceeds collected by or remitted to the Master Servicer under any Primary
Insurance Policies shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 3.10.

Section 3.12.  Maintenance of Fire Insurance and
                      Omissions and Fidelity Coverage.

(a)     The Master Servicer shall cause to be maintained for each Mortgage Loan (other than a
Cooperative Loan) fire insurance with extended coverage in an amount which is equal to the
lesser of the principal balance owing on such Mortgage Loan or 100 percent of the insurable
value of the improvements; provided, however, that such coverage may not be less than the
minimum amount required to fully compensate for any loss or damage on a replacement cost
basis.  To the extent it may do so without breaching the related Subservicing Agreement, the
Master Servicer shall replace any Subservicer that does not cause such insurance, to the
extent it is available, to be maintained.  The Master Servicer shall also cause to be
maintained on property acquired upon foreclosure, or deed in lieu of foreclosure, of any
Mortgage Loan (other than a Cooperative Loan), fire insurance with extended coverage in an
amount which is at least equal to the amount necessary to avoid the application of any
co-insurance clause contained in the related hazard insurance policy.  Pursuant to Section
3.07, any amounts collected by the Master Servicer under any such policies (other than
amounts to be applied to the restoration or repair of the related Mortgaged Property or
property thus acquired or amounts released to the Mortgagor in accordance with the Master
Servicer's normal servicing procedures) shall be deposited in the Custodial Account, subject
to withdrawal pursuant to Section 3.10.  Any cost incurred by the Master Servicer in
maintaining any such insurance shall not, for the purpose of calculating monthly
distributions to the Certificateholders, be added to the amount owing under the Mortgage
Loan, notwithstanding that the terms of the Mortgage Loan so permit.  Such costs shall be
recoverable by the Master Servicer out of related late payments by the Mortgagor or out of
Insurance Proceeds and Liquidation Proceeds to the extent permitted by Section 3.10.  It is
understood and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan other than
pursuant to such applicable laws and regulations as shall at any time be in force and as
shall require such additional insurance.  Whenever the improvements securing a Mortgage Loan
(other than a Cooperative Loan) are located at the time of origination of such Mortgage Loan
in a federally designated special flood hazard area, the Master Servicer shall cause flood
insurance (to the extent available) to be maintained in respect thereof.  Such flood
insurance shall be in an amount equal to the lesser of (i) the amount required to compensate
for any loss or damage to the Mortgaged Property on a replacement cost basis and (ii) the
maximum amount of such insurance available for the related Mortgaged Property under the
national flood insurance program (assuming that the area in which such Mortgaged Property is
located is participating in such program).

        If the Master Servicer shall obtain and maintain a blanket fire insurance policy with
extended coverage insuring against hazard losses on all of the Mortgage Loans, it shall
conclusively be deemed to have satisfied its obligations as set forth in the first sentence
of this Section 3.12(a), it being understood and agreed that such policy may contain a
deductible clause, in which case the Master Servicer shall, in the event that there shall
not have been maintained on the related Mortgaged Property a policy complying with the first
sentence of this Section 3.12(a) and there shall have been a loss which would have been
covered by such policy, deposit in the Certificate Account the amount not otherwise payable
under the blanket policy because of such deductible clause.  Any such deposit by the Master
Servicer shall be made on the Certificate Account Deposit Date next preceding the
Distribution Date which occurs in the month following the month in which payments under any
such policy would have been deposited in the Custodial Account.  In connection with its
activities as administrator and servicer of the Mortgage Loans, the Master Servicer agrees
to present, on behalf of itself, the Trustee and the Certificateholders, claims under any
such blanket policy.

(b)     The Master Servicer shall obtain and maintain at its own expense and keep in full
force and effect throughout the term of this Agreement a blanket fidelity bond and an errors
and omissions insurance policy covering the Master Servicer's officers and employees and
other persons acting on behalf of the Master Servicer in connection with its activities
under this Agreement.  The amount of coverage shall be at least equal to the coverage that
would be required by Fannie Mae or Freddie Mac, whichever is greater, with respect to the
Master Servicer if the Master Servicer were servicing and administering the Mortgage Loans
for Fannie Mae or Freddie Mac.  In the event that any such bond or policy ceases to be in
effect, the Master Servicer shall obtain a comparable replacement bond or policy from an
issuer or insurer, as the case may be, meeting the requirements, if any, of the Program
Guide and acceptable to the Company.  Coverage of the Master Servicer under a policy or bond
obtained by an Affiliate of the Master Servicer and providing the coverage required by this
Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13.  Enforcement of Due-on-Sale Clauses; Assumption and
                      Modification Agreements; Certain Assignments.

(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Master Servicer or
Subservicer, to the extent it has knowledge of such conveyance, shall enforce any
due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent permitted under
applicable law and governmental regulations, but only to the extent that such enforcement
will not adversely affect or jeopardize coverage under any Required Insurance Policy.
Notwithstanding the foregoing:

(i)     the Master Servicer shall not be deemed to be in default under this Section 3.13(a)
        by reason of any transfer or assumption which the Master Servicer is restricted by
        law from preventing; and

(ii)    if the Master Servicer determines that it is reasonably likely that any Mortgagor
        will bring, or if any Mortgagor does bring, legal action to declare invalid or
        otherwise avoid enforcement of a due-on-sale clause contained in any Mortgage Note or
        Mortgage, the Master Servicer shall not be required to enforce the due-on-sale clause
        or to contest such action.

(b)     Subject to the Master Servicer's duty to enforce any due-on-sale clause to the extent
set forth in Section 3.13(a), in any case in which a Mortgaged Property is to be conveyed to
a Person by a Mortgagor, and such Person is to enter into an assumption or modification
agreement or supplement to the Mortgage Note or Mortgage which requires the signature of the
Trustee, or if an instrument of release signed by the Trustee is required releasing the
Mortgagor from liability on the Mortgage Loan, the Master Servicer is authorized, subject to
the requirements of the sentence next following, to execute and deliver, on behalf of the
Trustee, the assumption agreement with the Person to whom the Mortgaged Property is to be
conveyed and such modification agreement or supplement to the Mortgage Note or Mortgage or
other instruments as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable laws regarding assumptions or the
transfer of the Mortgaged Property to such Person; provided, however, none of such terms and
requirements shall either (i) both (A) constitute a "significant modification" effecting an
exchange or reissuance of such Mortgage Loan under the REMIC Provisions and (B) cause any
portion of any REMIC formed under the Series Supplement to fail to qualify as a REMIC under
the Code or (subject to Section 10.01(f)), result in the imposition of any tax on
"prohibited transactions" or (ii) constitute "contributions" after the start-up date under
the REMIC Provisions.  The Master Servicer shall execute and deliver such documents only if
it reasonably determines that (i) its execution and delivery thereof will not conflict with
or violate any terms of this Agreement or cause the unpaid balance and interest on the
Mortgage Loan to be uncollectible in whole or in part, (ii) any required consents of
insurers under any Required Insurance Policies have been obtained and (iii) subsequent to
the closing of the transaction involving the assumption or transfer (A) the Mortgage Loan
will continue to be secured by a first mortgage lien pursuant to the terms of the Mortgage,
(B) such transaction will not adversely affect the coverage under any Required Insurance
Policies, (C) the Mortgage Loan will fully amortize over the remaining term thereof, (D) no
material term of the Mortgage Loan (including the interest rate on the Mortgage Loan) will
be altered nor will the term of the Mortgage Loan be changed and (E) if the
seller/transferor of the Mortgaged Property is to be released from liability on the Mortgage
Loan, such release will not (based on the Master Servicer's or Subservicer's good faith
determination) adversely affect the collectability of the Mortgage Loan.  Upon receipt of
appropriate instructions from the Master Servicer in accordance with the foregoing, the
Trustee shall execute any necessary instruments for such assumption or substitution of
liability as directed in writing by the Master Servicer.  Upon the closing of the
transactions contemplated by such documents, the Master Servicer shall cause the originals
or true and correct copies of the assumption agreement, the release (if any), or the
modification or supplement to the Mortgage Note or Mortgage to be delivered to the Trustee
or the Custodian and deposited with the Mortgage File for such Mortgage Loan.  Any fee
collected by the Master Servicer or such related Subservicer for entering into an assumption
or substitution of liability agreement will be retained by the Master Servicer or such
Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer, as the case may be, shall be entitled
to approve a request from a Mortgagor for a partial release of the related Mortgaged
Property, the granting of an easement thereon in favor of another Person, any alteration or
demolition of the related Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) without any right of reimbursement or other similar matters
if it has determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for, and the
timely and full collectability of, such Mortgage Loan would not be adversely affected
thereby and that any portion of any REMIC formed under the Series Supplement would not fail
to continue to qualify as a REMIC under the Code as a result thereof and (subject to Section
10.01(f)) that no tax on "prohibited transactions" or "contributions" after the startup day
would be imposed on any such REMIC as a result thereof.  Any fee collected by the Master
Servicer or the related Subservicer for processing such a request will be retained by the
Master Servicer or such Subservicer as additional servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement, the Trustee
and Master Servicer shall be entitled to approve an assignment in lieu of satisfaction with
respect to any Mortgage Loan, provided the obligee with respect to such Mortgage Loan
following such proposed assignment provides the Trustee and Master Servicer with a "Lender
Certification for Assignment of Mortgage Loan" in the form attached hereto as Exhibit M, in
form and substance satisfactory to the Trustee and Master Servicer, providing the following:
(i) that the substance of the assignment is, and is intended to be, a refinancing of such
Mortgage; (ii) that the Mortgage Loan following the proposed assignment will have a rate of
interest at least 0.25 percent below or above the rate of interest on such Mortgage Loan
prior to such proposed assignment; and (iii) that such assignment is at the request of the
borrower under the related Mortgage Loan.  Upon approval of an assignment in lieu of
satisfaction with respect to any Mortgage Loan, the Master Servicer shall receive cash in an
amount equal to the unpaid principal balance of and accrued interest on such Mortgage Loan
and the Master Servicer shall treat such amount as a Principal Prepayment in Full with
respect to such Mortgage Loan for all purposes hereof.

Section 3.14.  Realization Upon Defaulted Mortgage Loans.

(a)     The Master Servicer shall foreclose upon or otherwise comparably convert (which may
include an REO Acquisition) the ownership of properties securing such of the Mortgage Loans
as come into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to Section 3.07.  Alternatively, the
Master Servicer may take other actions in respect of a defaulted Mortgage Loan, which may
include (i) accepting a short sale (a payoff of the Mortgage Loan for an amount less than
the total amount contractually owed in order to facilitate a sale of the Mortgaged Property
by the Mortgagor) or permitting a short refinancing (a payoff of the Mortgage Loan for an
amount less than the total amount contractually owed in order to facilitate refinancing
transactions by the Mortgagor not involving a sale of the Mortgaged Property), (ii)
arranging for a repayment plan or (iii) agreeing to a modification in accordance with
Section 3.07.  In connection with such foreclosure or other conversion, the Master Servicer
shall, consistent with Section 3.11, follow such practices and procedures as it shall deem
necessary or advisable, as shall be normal and usual in its general mortgage servicing
activities and as shall be required or permitted by the Program Guide; provided that the
Master Servicer shall not be liable in any respect hereunder if the Master Servicer is
acting in connection with any such foreclosure or other conversion in a manner that is
consistent with the provisions of this Agreement.  The Master Servicer, however, shall not
be required to expend its own funds or incur other reimbursable charges in connection with
any foreclosure, or attempted foreclosure which is not completed, or towards the restoration
of any property unless it shall determine (i) that such restoration and/or foreclosure will
increase the proceeds of liquidation of the Mortgage Loan to Holders of Certificates of one
or more Classes after reimbursement to itself for such expenses or charges and (ii) that
such expenses or charges will be recoverable to it through Liquidation Proceeds, Insurance
Proceeds, or REO Proceeds (respecting which it shall have priority for purposes of
withdrawals from the Custodial Account pursuant to Section 3.10, whether or not such
expenses and charges are actually recoverable from related Liquidation Proceeds, Insurance
Proceeds or REO Proceeds).  In the event of such a determination by the Master Servicer
pursuant to this Section 3.14(a), the Master Servicer shall be entitled to reimbursement of
such amounts pursuant to Section 3.10.

               In addition to the foregoing, the Master Servicer shall use its best
reasonable efforts to realize upon any Additional Collateral for such of the Additional
Collateral Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to Section 3.07;
provided that the Master Servicer shall not, on behalf of the Trustee, obtain title to any
such Additional Collateral as a result of or in lieu of the disposition thereof or
otherwise; and provided further that (i) the Master Servicer shall not proceed with respect
to such Additional Collateral in any manner that would impair the ability to recover against
the related Mortgaged Property, and (ii) the Master Servicer shall proceed with any REO
Acquisition in a manner that preserves the ability to apply the proceeds of such Additional
Collateral against amounts owed under the defaulted Mortgage Loan.  Any proceeds realized
from such Additional Collateral (other than amounts to be released to the Mortgagor or the
related guarantor in accordance with procedures that the Master Servicer would follow in
servicing loans held for its own account, subject to the terms and conditions of the related
Mortgage and Mortgage Note and to the terms and conditions of any security agreement,
guarantee agreement, mortgage or other agreement governing the disposition of the proceeds
of such Additional Collateral) shall be deposited in the Custodial Account, subject to
withdrawal pursuant to Section 3.10.  Any other payment received by the Master Servicer in
respect of such Additional Collateral shall be deposited in the Custodial Account subject to
withdrawal pursuant to Section 3.10.

               For so long as the Master Servicer is the Master Servicer under the Credit
Support Pledge Agreement, the Master Servicer shall perform its obligations under the Credit
Support Pledge Agreement in accordance with such Agreement and in a manner that is in the
best interests of the Certificateholders. Further, the Master Servicer shall use its best
reasonable efforts to realize upon any Pledged Assets for such of the Pledged Asset Loans as
come into and continue in default and as to which no satisfactory arrangements can be made
for collection of delinquent payments pursuant to Section 3.07; provided that the Master
Servicer shall not, on behalf of the Trustee, obtain title to any such Pledged Assets as a
result of or in lieu of the disposition thereof or otherwise; and provided further that (i)
the Master Servicer shall not proceed with respect to such Pledged Assets in any manner that
would impair the ability to recover against the related Mortgaged Property, and (ii) the
Master Servicer shall proceed with any REO Acquisition in a manner that preserves the
ability to apply the proceeds of such Pledged Assets against amounts owed under the
defaulted Mortgage Loan.  Any proceeds realized from such Pledged Assets (other than amounts
to be released to the Mortgagor or the related guarantor in accordance with procedures that
the Master Servicer would follow in servicing loans held for its own account, subject to the
terms and conditions of the related Mortgage and Mortgage Note and to the terms and
conditions of any security agreement, guarantee agreement, mortgage or other agreement
governing the disposition of the proceeds of such Pledged Assets) shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 3.10.  Any other payment
received by the Master Servicer in respect of such Pledged Assets shall be deposited in the
Custodial Account subject to withdrawal pursuant to Section 3.10.

               Concurrently with the foregoing, the Master Servicer may pursue any remedies
that may be available in connection with a breach of a representation and warranty with
respect to any such Mortgage Loan in accordance with Sections 2.03 and 2.04.  However, the
Master Servicer is not required to continue to pursue both foreclosure (or similar remedies)
with respect to the Mortgage Loans and remedies in connection with a breach of a
representation and warranty if the Master Servicer determines in its reasonable discretion
that one such remedy is more likely to result in a greater recovery as to the Mortgage
Loan.  Upon the occurrence of a Cash Liquidation or REO Disposition, following the deposit
in the Custodial Account of all Insurance Proceeds, Liquidation Proceeds and other payments
and recoveries referred to in the definition of "Cash Liquidation" or "REO Disposition," as
applicable, upon receipt by the Trustee of written notification of such deposit signed by a
Servicing Officer, the Trustee or any Custodian, as the case may be, shall release to the
Master Servicer the related Mortgage File and the Trustee shall execute and deliver such
instruments of transfer or assignment prepared by the Master Servicer, in each case without
recourse, as shall be necessary to vest in the Master Servicer or its designee, as the case
may be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of
the Trust Fund.  Notwithstanding the foregoing or any other provision of this Agreement, in
the Master Servicer's sole discretion with respect to any defaulted Mortgage Loan or REO
Property as to either of the following provisions, (i) a Cash Liquidation or REO Disposition
may be deemed to have occurred if substantially all amounts expected by the Master Servicer
to be received in connection with the related defaulted Mortgage Loan or REO Property have
been received, and (ii) for purposes of determining the amount of any Liquidation Proceeds,
Insurance Proceeds, REO Proceeds or any other unscheduled collections or the amount of any
Realized Loss, the Master Servicer may take into account minimal amounts of additional
receipts expected to be received or any estimated additional liquidation expenses expected
to be incurred in connection with the related defaulted Mortgage Loan or REO Property.

(b)     If title to any Mortgaged Property is acquired by the Trust Fund as an REO Property
by foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale shall be
issued to the Trustee or to its nominee on behalf of Certificateholders.  Notwithstanding
any such acquisition of title and cancellation of the related Mortgage Loan, such REO
Property shall (except as otherwise expressly provided herein) be considered to be an
Outstanding Mortgage Loan held in the Trust Fund until such time as the REO Property shall
be sold.  Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it shall be
assumed that, notwithstanding that the indebtedness evidenced by the related Mortgage Note
shall have been discharged, such Mortgage Note and the related amortization schedule in
effect at the time of any such acquisition of title (after giving effect to any previous
Curtailments and before any adjustment thereto by reason of any bankruptcy or similar
proceeding or any moratorium or similar waiver or grace period) remain in effect.

(c)     If the Trust Fund acquires any REO Property as aforesaid or otherwise in connection
with a default or imminent default on a Mortgage Loan, the Master Servicer on behalf of the
Trust Fund shall dispose of such REO Property as soon as practicable, giving due
consideration to the interests of the Certificateholders, but in all cases within three full
years after the taxable year of its acquisition by the Trust Fund for purposes of Section
860G(a)(8) of the Code (or such shorter period as may be necessary under applicable state
(including any state in which such property is located) law to maintain the status of any
portion of any REMIC formed under the Series Supplement as a REMIC under applicable state
law and avoid taxes resulting from such property failing to be foreclosure property under
applicable state law) or, at the expense of the Trust Fund, request, more than 60 days
before the day on which such grace period would otherwise expire, an extension of such grace
period unless the Master Servicer (subject to Section 10.01(f)) obtains for the Trustee an
Opinion of Counsel, addressed to the Trustee and the Master Servicer, to the effect that the
holding by the Trust Fund of such REO Property subsequent to such period will not result in
the imposition of taxes on "prohibited transactions" as defined in Section 860F of the Code
or cause any REMIC formed under the Series Supplement to fail to qualify as a REMIC (for
federal (or any applicable State or local) income tax purposes) at any time that any
Certificates are outstanding, in which case the Trust Fund may continue to hold such REO
Property (subject to any conditions contained in such Opinion of Counsel).  The Master
Servicer shall be entitled to be reimbursed from the Custodial Account for any costs
incurred in obtaining such Opinion of Counsel, as provided in Section 3.10.  Notwithstanding
any other provision of this Agreement, no REO Property acquired by the Trust Fund shall be
rented (or allowed to continue to be rented) or otherwise used by or on behalf of the Trust
Fund in such a manner or pursuant to any terms that would (i) cause such REO Property to
fail to qualify as "foreclosure property" within the meaning of Section 860G(a)(8) of the
Code or (ii) subject the Trust Fund to the imposition of any federal income taxes on the
income earned from such REO Property, including any taxes imposed by reason of Section
860G(c) of the Code, unless the Master Servicer has agreed to indemnify and hold harmless
the Trust Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or repurchase of
any Mortgage Loan pursuant to the terms of this Agreement, as well as any recovery resulting
from a collection of Liquidation Proceeds, Insurance Proceeds or REO Proceeds, will be
applied in the following order of priority: first, to reimburse the Master Servicer or the
related Subservicer in accordance with Section 3.10(a)(ii); second, to the
Certificateholders to the extent of accrued and unpaid interest on the Mortgage Loan, and
any related REO Imputed Interest, at the Net Mortgage Rate (or the Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan) to the Due Date prior to the Distribution Date
on which such amounts are to be distributed; third, to the Certificateholders as a recovery
of principal on the Mortgage Loan (or REO Property); fourth, to all Servicing Fees and
Subservicing Fees payable therefrom (and the Master Servicer and the Subservicer shall have
no claims for any deficiencies with respect to such fees which result from the foregoing
allocation); and fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage Loan one or more of whose obligors is not a
United States Person, in connection with any foreclosure or acquisition of a deed in lieu of
foreclosure (together, "foreclosure") in respect of such Mortgage Loan, the Master Servicer
will cause compliance with the provisions of Treasury Regulation Section 1.1445-2(d)(3) (or
any successor thereto) necessary to assure that no withholding tax obligation arises with
respect to the proceeds of such foreclosure except to the extent, if any, that proceeds of
such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.  Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon the receipt
by the Master Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Master Servicer will immediately notify the Trustee (if it
holds the related Mortgage File) or the Custodian by a certification of a Servicing Officer
(which certification shall include a statement to the effect that all amounts received or to
be received in connection with such payment which are required to be deposited in the
Custodial Account pursuant to Section 3.07 have been or will be so deposited), substantially
in one of the forms attached hereto as Exhibit F, or, in the case of the Custodian, an
electronic request in a form acceptable to the Custodian, requesting delivery to it of the
Mortgage File.  Within two Business Days of receipt of such certification and request, the
Trustee shall release, or cause the Custodian to release, the related Mortgage File to the
Master Servicer.  The Master Servicer is authorized to execute and deliver to the Mortgagor
the request for reconveyance, deed of reconveyance or release or satisfaction of mortgage or
such instrument releasing the lien of the Mortgage, together with the Mortgage Note with, as
appropriate, written evidence of cancellation thereon and to cause the removal from the
registration on the MERS(R)System of such Mortgage and to execute and deliver, on behalf of
the Trustee and the Certificateholders or any of them, any and all instruments of
satisfaction or cancellation or of partial or full release.  No expenses incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be chargeable
to the Custodial Account or the Certificate Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of any Mortgage
Loan, the Master Servicer shall deliver to the Custodian, with a copy to the Trustee, a
certificate of a Servicing Officer substantially in one of the forms attached as Exhibit F
hereto, or, in the case of the Custodian, an electronic request in a form acceptable to the
Custodian, requesting that possession of all, or any document constituting part of, the
Mortgage File be released to the Master Servicer and certifying as to the reason for such
release and that such release will not invalidate any insurance coverage provided in respect
of the Mortgage Loan under any Required Insurance Policy.  Upon receipt of the foregoing,
the Trustee shall deliver, or cause the Custodian to deliver, the Mortgage File or any
document therein to the Master Servicer.  The Master Servicer shall cause each Mortgage File
or any document therein so released to be returned to the Trustee, or the Custodian as agent
for the Trustee when the need therefor by the Master Servicer no longer exists, unless (i)
the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage
Loan have been deposited in the Custodial Account or (ii) the Mortgage File or such document
has been delivered directly or through a Subservicer to an attorney, or to a public trustee
or other public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Mortgaged Property either judicially
or non-judicially, and the Master Servicer has delivered directly or through a Subservicer
to the Trustee a certificate of a Servicing Officer certifying as to the name and address of
the Person to which such Mortgage File or such document was delivered and the purpose or
purposes of such delivery.  In the event of the liquidation of a Mortgage Loan, the Trustee
shall deliver the Request for Release with respect thereto to the Master Servicer upon
deposit of the related Liquidation Proceeds in the Custodial Account.

(c)     The Trustee or the Master Servicer on the Trustee's behalf shall execute and deliver
to the Master Servicer, if necessary, any court pleadings, requests for trustee's sale or
other documents necessary to the foreclosure or trustee's sale in respect of a Mortgaged
Property or to any legal action brought to obtain judgment against any Mortgagor on the
Mortgage Note or Mortgage or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the Mortgage Note or Mortgage or otherwise available at law
or in equity.  Together with such documents or pleadings (if signed by the Trustee), the
Master Servicer shall deliver to the Trustee a certificate of a Servicing Officer requesting
that such pleadings or documents be executed by the Trustee and certifying as to the reason
such documents or pleadings are required and that the execution and delivery thereof by the
Trustee will not invalidate any insurance coverage under any Required Insurance Policy or
invalidate or otherwise affect the lien of the Mortgage, except for the termination of such
a lien upon completion of the foreclosure or trustee's sale.

Section 3.16.  Servicing and Other Compensation; Compensating Interest.

(a)     The Master Servicer, as compensation for its activities hereunder, shall be entitled
to receive on each Distribution Date the amounts provided for by clauses (iii), (iv), (v)
and (vi) of Section 3.10(a), subject to clause (e) below.  The amount of servicing
compensation provided for in such clauses shall be accounted for on a Mortgage
Loan-by-Mortgage Loan basis.  In the event that Liquidation Proceeds, Insurance Proceeds and
REO Proceeds (net of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in
respect of a Cash Liquidation or REO Disposition exceed the unpaid principal balance of such
Mortgage Loan plus unpaid interest accrued thereon (including REO Imputed Interest) at a per
annum rate equal to the related Net Mortgage Rate (or the Modified Net Mortgage Rate in the
case of a Modified Mortgage Loan), the Master Servicer shall be entitled to retain therefrom
and to pay to itself and/or the related Subservicer, any Foreclosure Profits and any
Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)     Additional servicing compensation in the form of prepayment charges, assumption fees,
late payment charges, investment income on amounts in the Custodial Account or the
Certificate Account or otherwise shall be retained by the Master Servicer or the Subservicer
to the extent provided herein, subject to clause (e) below.

(c)     The Master Servicer shall be required to pay, or cause to be paid, all expenses
incurred by it in connection with its servicing activities hereunder (including payment of
premiums for the Primary Insurance Policies, if any, to the extent such premiums are not
required to be paid by the related Mortgagors, and the fees and expenses of the Trustee and
any co-trustee (as provided in Section 8.05) and the fees and expense of any Custodian) and
shall not be entitled to reimbursement therefor except as specifically provided in Sections
3.10 and 3.14.

(d)     The Master Servicer's right to receive servicing compensation may not be transferred
in whole or in part except in connection with the transfer of all of its responsibilities
and obligations of the Master Servicer under this Agreement.

(e)     Notwithstanding any other provision herein, the amount of servicing compensation that
the Master Servicer shall be entitled to receive for its activities hereunder for the period
ending on each Distribution Date shall be reduced (but not below zero) by an amount equal to
Compensating Interest (if any) for such Distribution Date.  Such reduction shall be applied
during such period as follows: first, to any Servicing Fee or Subservicing Fee to which the
Master Servicer is entitled pursuant to Section 3.10(a)(iii), and second, to any income or
gain realized from any investment of funds held in the Custodial Account or the Certificate
Account to which the Master Servicer is entitled pursuant to Sections 3.07(c) or 4.01(b),
respectively.  In making such reduction, the Master Servicer (i) will not withdraw from the
Custodial Account any such amount representing all or a portion of the Servicing Fee to
which it is entitled pursuant to Section 3.10(a)(iii), and (ii) will not withdraw from the
Custodial Account or Certificate Account any such amount to which it is entitled pursuant to
Section 3.07(c) or 4.01(b).

Section 3.17.  Reports to the Trustee and the Company.

        Not later than fifteen days after it receives a written request from the Trusee or
the Company, the Master Servicer shall forward to the Trustee and the Company a statement,
certified by a Servicing Officer, setting forth the status of the Custodial Account as of
the close of business on the immediately preceding Distribution Date as it relates to the
Mortgage Loans and showing, for the period covered by such statement, the aggregate of
deposits in or withdrawals from the Custodial Account in respect of the Mortgage Loans for
each category of deposit specified in Section 3.07 and each category of withdrawal specified
in Section 3.10.

Section 3.18.  Annual Statement as to Compliance and Servicing Assessment.

        The Master Servicer will deliver to the Company and the Trustee on or before the
earlier of (a) March 31 of each year or (b) with respect to any calendar year during which
the Company's annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations of the Commission, the date on which the annual
report on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, (i) a servicing assessment as described in Section
4.03(f)(ii) and (ii) a servicer compliance statement, signed by an authorized officer of the
Master Servicer, as described in Items 1122(a), 1122(b) and 1123 of Regulation AB, to the
effect that:

        (A)    A review of the Master Servicer's activities during the reporting period and
of its performance under this Agreement has been made under such officer's supervision.

        (B)    To the best of such officer's knowledge, based on such review, the Master
Servicer has fulfilled all of its obligations under this Agreement in all material respects
throughout the reporting period or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure known to such officer and
the nature and status thereof.

        The Master Servicer shall use commercially reasonable efforts to obtain from all
other parties participating in the servicing function any additional certifications required
under Item 1122 and Item 1123 of Regulation AB to the extent required to be included in a
Report on Form 10-K; provided, however, that a failure to obtain such certifications shall
not be a breach of the Master Servicer's duties hereunder if any such party fails to deliver
such a certification.

Section 3.19.  Annual Independent Public Accountants' Servicing Report.

        On or before the earlier of (a) March 31 of each year or (b) with respect to any
calendar year during which the Company's annual report on Form 10-K is required to be filed
in accordance with the Exchange Act and the rules and regulations of the Commission, the
date on which the annual report is required to be filed in accordance with the Exchange Act
and the rules and regulations of the Commission, the Master Servicer at its expense shall
cause a firm of independent public accountants, which shall be members of the American
Institute of Certified Public Accountants, to furnish a report to the Company and the
Trustee the attestation required under Item 1122(b) of Regulation AB.  In rendering such
statement, such firm may rely, as to matters relating to the direct servicing of mortgage
loans by Subservicers, upon comparable statements for examinations conducted by independent
public accountants substantially in accordance with standards established by the American
Institute of Certified Public Accountants (rendered within one year of such statement) with
respect to such Subservicers.

Section 3.20.  Rights of the Company in Respect of the Master Servicer.

        The Master Servicer shall afford the Company, upon reasonable notice, during normal
business hours access to all records maintained by the Master Servicer in respect of its
rights and obligations hereunder and access to officers of the Master Servicer responsible
for such obligations.  Upon request, the Master Servicer shall furnish the Company with its
most recent financial statements and such other information as the Master Servicer possesses
regarding its business, affairs, property and condition, financial or otherwise.  The Master
Servicer shall also cooperate with all reasonable requests for information including, but
not limited to, notices, tapes and copies of files, regarding itself, the Mortgage Loans or
the Certificates from any Person or Persons identified by the Company or Residential
Funding.  The Company may, but is not obligated to, enforce the obligations of the Master
Servicer hereunder and may, but is not obligated to, perform, or cause a designee to
perform, any defaulted obligation of the Master Servicer hereunder or exercise the rights of
the Master Servicer hereunder; provided that the Master Servicer shall not be relieved of
any of its obligations hereunder by virtue of such performance by the Company or its
designee.  The Company shall not have any responsibility or liability for any action or
failure to act by the Master Servicer and is not obligated to supervise the performance of
the Master Servicer under this Agreement or otherwise.

Section 3.21.  Administration of Buydown Funds

(a)     With respect to any Buydown Mortgage Loan, the Subservicer has deposited Buydown
Funds in an account that satisfies the requirements for a Subservicing Account (the "Buydown
Account").  The Master Servicer shall cause the Subservicing Agreement to require that upon
receipt from the Mortgagor of the amount due on a Due Date for each Buydown Mortgage Loan,
the Subservicer will withdraw from the Buydown Account the predetermined amount that, when
added to the amount due on such date from the Mortgagor, equals the full Monthly Payment and
transmit that amount in accordance with the terms of the Subservicing Agreement to the
Master Servicer together with the related payment made by the Mortgagor or advanced by the
Subservicer.

(b)     If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its entirety during
the period (the "Buydown Period") when Buydown Funds are required to be applied to such
Buydown Mortgage Loan, the Subservicer shall be required to withdraw from the Buydown
Account and remit any Buydown Funds remaining in the Buydown Account in accordance with the
related buydown agreement.  The amount of Buydown Funds which may be remitted in accordance
with the related buydown agreement may reduce the amount required to be paid by the
Mortgagor to fully prepay the related Mortgage Loan.  If the Mortgagor on a Buydown Mortgage
Loan defaults on such Mortgage Loan during the Buydown Period and the property securing such
Buydown Mortgage Loan is sold in the liquidation thereof (either by the Master Servicer or
the insurer under any related Primary Insurance Policy), the Subservicer shall be required
to withdraw from the Buydown Account the Buydown Funds for such Buydown Mortgage Loan still
held in the Buydown Account and remit the same to the Master Servicer in accordance with the
terms of the Subservicing Agreement for deposit in the Custodial Account or, if instructed
by the Master Servicer, pay to the insurer under any related Primary Insurance Policy if the
Mortgaged Property is transferred to such insurer and such insurer pays all of the loss
incurred in respect of such default.  Any amount so remitted pursuant to the preceding
sentence will be deemed to reduce the amount owed on the Mortgage Loan.

Section 3.22.  Advance Facility

(a)     The Master Servicer is hereby authorized to enter into a financing or other facility
(any such arrangement, an "Advance Facility") under which (1) the Master Servicer sells,
assigns or pledges to another Person (an "Advancing Person") the Master Servicer's rights
under this Agreement to be reimbursed for any Advances or Servicing Advances and/or (2) an
Advancing Person agrees to fund some or all Advances and/or Servicing Advances required to
be made by the Master Servicer pursuant to this Agreement.  No consent of the Depositor, the
Trustee, the Certificateholders or any other party shall be required before the Master
Servicer may enter into an Advance Facility.  Notwithstanding the existence of any Advance
Facility under which an Advancing Person agrees to fund Advances and/or Servicing Advances
on the Master Servicer's behalf, the Master Servicer  shall remain obligated pursuant to
this Agreement to make Advances and Servicing Advances pursuant to and as required by this
Agreement.  If the Master Servicer enters into an Advance Facility, and for so long as an
Advancing Person remains entitled to receive reimbursement for any Advances including
Nonrecoverable Advances ("Advance Reimbursement Amounts") and/or Servicing Advances
including Nonrecoverable Advances ("Servicing Advance Reimbursement Amounts" and together
with Advance Reimbursement Amounts, "Reimbursement Amounts") (in each case to the extent
such type of Reimbursement Amount is included in the Advance Facility), as applicable,
pursuant to this Agreement, then the Master Servicer shall identify such Reimbursement
Amounts consistent with the reimbursement rights set forth in Section 3.10(a)(ii) and (vii)
and remit such Reimbursement Amounts in accordance with this Section 3.22 or otherwise in
accordance with the documentation establishing the Advance Facility to such Advancing Person
or to a trustee, agent or custodian (an "Advance Facility Trustee") designated by such
Advancing Person in an Advance Facility Notice described below in Section 3.22(b).
Notwithstanding the foregoing, if so required pursuant to the terms of the Advance Facility,
the Master Servicer may direct, and if so directed in writing the Trustee is hereby
authorized to and shall pay to the Advance Facility Trustee the Reimbursement Amounts
identified pursuant to the preceding sentence.  An Advancing Person whose obligations
hereunder are limited to the funding of Advances and/or Servicing Advances shall not be
required to meet the qualifications of a Master Servicer or a Subservicer pursuant to
Section 3.02(a) or 6.02(c) hereof and shall not be deemed to be a Subservicer under this
Agreement.  Notwithstanding anything to the contrary herein, in no event shall Advance
Reimbursement Amounts or Servicing Advance Reimbursement Amounts be included in the
Available Distribution Amount or distributed to Certificateholders.

(b)     If the Master Servicer enters into an Advance Facility and makes the election set
forth in Section 3.22(a), the Master Servicer and the related Advancing Person shall deliver
to the Certificate Insurer and the Trustee a written notice and payment instruction (an
"Advance Facility Notice"), providing the Trustee with written payment instructions as to
where to remit Advance Reimbursement Amounts and/or Servicing Advance Reimbursement Amounts
(each to the extent such type of Reimbursement Amount is included within the Advance
Facility) on subsequent Distribution Dates.  The payment instruction shall require the
applicable Reimbursement Amounts to be distributed to the Advancing Person or to an Advance
Facility Trustee designated in the Advance Facility Notice.  An Advance Facility Notice may
only be terminated by the joint written direction of the Master Servicer and the related
Advancing Person (and any related Advance Facility Trustee).  The Master Servicer shall
provide the Certificate Insurer, if any, with notice  of any termination of any Advance
Facility pursuant to this Section 3.22(b).

(c)     Reimbursement Amounts shall consist solely of amounts in respect of Advances and/or
Servicing Advances made with respect to the Mortgage Loans for which the Master Servicer
would be permitted to reimburse itself in accordance with Section 3.10(a)(ii) and (vii)
hereof, assuming the Master Servicer or the Advancing Person had made the related Advance(s)
and/or Servicing Advance(s). Notwithstanding the foregoing, except with respect to
reimbursement of Nonrecoverable Advances as set forth in Section 3.10(c) of this Agreement,
no Person shall be entitled to reimbursement from funds held in the Collection Account for
future distribution to Certificateholders pursuant to this Agreement. Neither the Company
nor the Trustee shall have any duty or liability with respect to the calculation of any
Reimbursement Amount, nor shall the Company or the Trustee have any responsibility to track
or monitor the administration of the Advance Facility or have any responsibility to track,
monitor or verify the payment of Reimbursement Amounts to the related Advancing Person or
Advance Facility Trustee; provided, however, the Trustee shall maintain records with respect
to the payment of such Reimbursement Amounts as it does with respect to other distributions
made pursuant to this Agreement. The Master Servicer shall maintain and provide to any
Successor Master Servicer a detailed accounting on a loan-by-loan basis as to amounts
advanced by, sold, pledged or assigned to, and reimbursed to any Advancing Person. The
Successor Master Servicer shall be entitled to rely on any such information provided by the
Master Servicer and the Successor Master Servicer shall not be liable for any errors in such
information.

(d)     Upon the direction of and at the expense of the Master Servicer, the Trustee agrees
to execute such acknowledgments reasonably satisfactory to the Trustee provided by the
Master Servicer recognizing the interests of any Advancing Person or Advance Facility
Trustee in such Reimbursement Amounts as the Master Servicer may cause to be made subject to
Advance Facilities pursuant to this Section 3.22.

(e)     Reimbursement Amounts collected with respect to each Mortgage Loan shall be allocated
to outstanding unreimbursed Advances or Servicing Advances (as the case may be) made with
respect to that Mortgage Loan on a "first-in, first out" ("FIFO") basis, subject to the
qualifications set forth below:

               (i)    Any  successor  Master  Servicer to  Residential  Funding (a  "Successor
        Master  Servicer")  and the  Advancing  Person or Advance  Facility  Trustee  shall be
        required to apply all amounts  available in  accordance  with this Section  3.22(e) to
        the  reimbursement  of Advances  and  Servicing  Advances in the manner  provided  for
        herein;  provided,  however, that after the succession of a Successor Master Servicer,
        (A) to the  extent  that any  Advances  or  Servicing  Advances  with  respect  to any
        particular Mortgage Loan are reimbursed from payments or recoveries,  if any, from the
        related  Mortgagor,  and  Liquidation  Proceeds or Insurance  Proceeds,  if any,  with
        respect to that Mortgage Loan,  reimbursement  shall be made,  first, to the Advancing
        Person or Advance Facility  Trustee in respect of Advances and/or  Servicing  Advances
        related to that Mortgage  Loan to the extent of the interest of the  Advancing  Person
        or Advance Facility Trustee in such Advances and/or Servicing Advances,  second to the
        Master  Servicer  in respect of Advances  and/or  Servicing  Advances  related to that
        Mortgage  Loan in excess of those in which the  Advancing  Person or Advance  Facility
        Trustee  Person has an  interest,  and third,  to the  Successor  Master  Servicer  in
        respect of any other  Advances  and/or  Servicing  Advances  related to that  Mortgage
        Loan, from such sources as and when collected,  and (B) reimbursements of Advances and
        Servicing  Advances  that are  Nonrecoverable  Advances  shall be made pro rata to the
        Advancing Person or Advance Facility Trustee,  on the one hand, and any such Successor
        Master  Servicer,  on the  other  hand,  on the  basis  of  the  respective  aggregate
        outstanding  unreimbursed  Advances and  Servicing  Advances  that are  Nonrecoverable
        Advances owed to the Advancing  Person,  Advance  Facility  Trustee or Master Servicer
        pursuant to this Agreement,  on the one hand, and any such Successor  Master Servicer,
        on the other  hand,  and  without  regard to the date on which  any such  Advances  or
        Servicing  Advances  shall have been made.  In the event that, as a result of the FIFO
        allocation  made  pursuant to this  Section  3.22(e),  some or all of a  Reimbursement
        Amount paid to the Advancing  Person or Advance  Facility  Trustee relates to Advances
        or Servicing  Advances  that were made by a Person other than  Residential  Funding or
        the  Advancing  Person or  Advance  Facility  Trustee,  then the  Advancing  Person or
        Advance Facility Trustee shall be required to remit any portion of such  Reimbursement
        Amount to the Person entitled to such portion of such  Reimbursement  Amount.  Without
        limiting the generality of the foregoing,  Residential  Funding shall remain  entitled
        to be reimbursed by the Advancing  Person or Advance Facility Trustee for all Advances
        and  Servicing  Advances  funded by  Residential  Funding to the  extent  the  related
        Reimbursement  Amount(s)  have not been assigned or pledged to an Advancing  Person or
        Advance Facility Trustee.  The  documentation  establishing any Advance Facility shall
        require  Residential  Funding to provide to the  related  Advancing  Person or Advance
        Facility Trustee loan by loan information  with respect to each  Reimbursement  Amount
        distributed  to such  Advancing  Person or  Advance  Facility  Trustee on each date of
        remittance  thereof to such Advancing  Person or Advance Facility  Trustee,  to enable
        the Advancing  Person or Advance  Facility Trustee to make the FIFO allocation of each
        Reimbursement Amount with respect to each Mortgage Loan.

               (ii)   By way of  illustration,  and not by way of limiting the  generality  of
        the  foregoing,  if the Master  Servicer  resigns or is  terminated at a time when the
        Master  Servicer  is a party to an Advance  Facility,  and is  replaced by a Successor
        Master  Servicer,  and the  Successor  Master  Servicer  directly  funds  Advances  or
        Servicing  Advances  with respect to a Mortgage Loan and does not assign or pledge the
        related  Reimbursement  Amounts to the related  Advancing  Person or Advance  Facility
        Trustee,  then all  payments and  recoveries  received  from the related  Mortgagor or
        received  in the form of  Liquidation  Proceeds  with  respect to such  Mortgage  Loan
        (including  Insurance  Proceeds  collected in connection  with a  liquidation  of such
        Mortgage  Loan) will be allocated  first to the Advancing  Person or Advance  Facility
        Trustee until the related  Reimbursement  Amounts  attributable  to such Mortgage Loan
        that are owed to the Master Servicer and the Advancing  Person,  which were made prior
        to any Advances or Servicing  Advances made by the  Successor  Master  Servicer,  have
        been  reimbursed  in full,  at which  point the  Successor  Master  Servicer  shall be
        entitled to retain all  related  Reimbursement  Amounts  subsequently  collected  with
        respect to that  Mortgage  Loan  pursuant to Section  3.10 of this  Agreement.  To the
        extent that the  Advances or  Servicing  Advances  are  Nonrecoverable  Advances to be
        reimbursed  on an  aggregate  basis  pursuant to Section 3.10 of this  Agreement,  the
        reimbursement  paid in this  manner will be made pro rata to the  Advancing  Person or
        Advance Facility Trustee,  on the one hand, and the Successor Master Servicer,  on the
        other hand, as described in clause (i)(B) above.

        (f)    The Master  Servicer  shall remain  entitled to be reimbursed  for all Advances
and Servicing  Advances  funded by the Master  Servicer to the extent the related rights to be
reimbursed therefor have not been sold, assigned or pledged to an Advancing Person.

        (g)    Any amendment to this Section 3.22 or to any other  provision of this Agreement
that may be necessary or appropriate  to effect the terms of an Advance  Facility as described
generally  in  this  Section  3.22,  including  amendments  to add  provisions  relating  to a
successor  Master  Servicer,  may be entered into by the  Trustee,  the  Certificate  Insurer,
Company and the Master  Servicer  without the consent of any  Certificateholder,  with written
confirmation  from each Rating Agency that the  amendment  will not result in the reduction of
the  ratings  on any  class of the  Certificates  below  the  lesser  of the then  current  or
original  ratings on such  Certificates,  notwithstanding  anything to the contrary in Section
11.01 of or elsewhere in this Agreement.

        (h)    Any rights of set-off  that the Trust  Fund,  the  Trustee,  the  Company,  any
Successor  Master  Servicer  or any other  Person  might  otherwise  have  against  the Master
Servicer  under this  Agreement  shall not attach to any rights to be reimbursed  for Advances
or Servicing Advances that have been sold, transferred,  pledged,  conveyed or assigned to any
Advancing Person.

        (i)    At any time when an Advancing  Person shall have ceased funding Advances and/or
Servicing  Advances (as the case may be) and the Advancing  Person or related Advance Facility
Trustee shall have  received  Reimbursement  Amounts  sufficient in the aggregate to reimburse
all Advances and/or  Servicing  Advances (as the case may be) the right to  reimbursement  for
which were  assigned to the  Advancing  Person,  then upon the  delivery  of a written  notice
signed by the  Advancing  Person and the Master  Servicer or its  successor  or assign) to the
Trustee  terminating the Advance Facility Notice (the "Notice of Facility  Termination"),  the
Master  Servicer or its  Successor  Master  Servicer  shall again be entitled to withdraw  and
retain the related Reimbursement Amounts from the Custodial Account pursuant to Section 3.10.

        (j)    After delivery of any Advance Facility Notice, and until any such Advance
Facility Notice has been terminated by a Notice of Facility Termination, this Section 3.22
may not be amended or otherwise modified without the prior written consent of the related
Advancing Person.


ARTICLE IV

                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.  Certificate Account.

(a)     The Master Servicer on behalf of the Trustee shall establish and maintain a
Certificate Account in which the Master Servicer shall cause to be deposited on behalf of
the Trustee on or before 2:00 P.M. New York time on each Certificate Account Deposit Date by
wire transfer of immediately available funds an amount equal to the sum of (i) any Advance
for the immediately succeeding Distribution Date, (ii) any amount required to be deposited
in the Certificate Account pursuant to Section 3.12(a), (iii) any amount required to be
deposited in the Certificate Account pursuant to Section 3.16(e) or Section 4.07, (iv) any
amount required to be paid pursuant to Section 9.01 and (v) all other amounts constituting
the Available Distribution Amount for the immediately succeeding Distribution Date.

(b)     The Trustee shall, upon written request from the Master Servicer, invest or cause the
institution maintaining the Certificate Account to invest the funds in the Certificate
Account in Permitted Investments designated in the name of the Trustee for the benefit of
the Certificateholders, which shall mature or be payable on demand not later than the
Business Day next preceding the Distribution Date next following the date of such investment
(except that (i) any investment in the institution with which the Certificate Account is
maintained may mature or be payable on demand on such Distribution Date and (ii) any other
investment may mature or be payable on demand on such Distribution Date if the Trustee shall
advance funds on such Distribution Date to the Certificate Account in the amount payable on
such investment on such Distribution Date, pending receipt thereof to the extent necessary
to make distributions on the Certificates) and shall not be sold or disposed of prior to
maturity.  Subject to Section 3.16(e), all income and gain realized from any such investment
shall be for the benefit of the Master Servicer and shall be subject to its withdrawal or
order from time to time.  The amount of any losses incurred in respect of any such
investments shall be deposited in the Certificate Account by the Master Servicer out of its
own funds immediately as realized without any right of reimbursement.  The Trustee or its
Affiliates are permitted to receive compensation that could be deemed to be in the Trustee's
economic self-interest for (i) serving as investment adviser (with respect to investments
made through its Affiliates), administrator, shareholder servicing agent, custodian or
sub-custodian with respect to certain of the Permitted Investments, (ii) using Affiliates to
effect transactions in certain Permitted Investments and (iii) effecting transactions in
certain Permitted Investments.

Section 4.02.  Distributions.

                      As provided in Section 4.02 of the Series Supplement.

Section 4.03.  Statements to Certificateholders; Statements to Rating Agencies; Exchange Act
Reporting.

(a)     Concurrently with each distribution charged to the Certificate Account and with
respect to each Distribution Date the Master Servicer shall forward to the Trustee and the
Trustee shall either forward by mail or make available to each Holder and the Company, via
the Trustee's internet website, a statement (and at its option, any additional files
containing the same information in an alternative format) setting forth information as to
each Class of Certificates, the Mortgage Pool and, if the Mortgage Pool is comprised of two
or more Loan Groups, each Loan Group, to the extent applicable.  This statement will include
the information set forth in an exhibit to the Series Supplement.  The Trustee shall mail to
each Holder that requests a paper copy by telephone a paper copy via first class mail.  The
Trustee shall provide prior notification to the Company, the Master Servicer and the
Certificateholders regarding any such modification.  In addition, the Master Servicer shall
provide to any manager of a trust fund consisting of some or all of the Certificates, upon
reasonable request, such additional information as is reasonably obtainable by the Master
Servicer at no additional expense to the Master Servicer.  Also, at the request of a Rating
Agency, the Master Servicer shall provide the information relating to the Reportable
Modified Mortgage Loans substantially in the form attached hereto as Exhibit Q to such
Rating Agency within a reasonable period of time; provided, however, that the Master
Servicer shall not be required to provide such information more than four times in a
calendar year to any Rating Agency.

(b)     Within a reasonable period of time after the end of each calendar year, the Master
Servicer shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to the Trustee, and the Trustee shall make available to each Person who at any
time during the calendar year was the Holder of a Certificate, other than a Class R
Certificate, via the Trustee's internet website, a statement containing the information set
forth in clauses (i) and (ii) of the exhibit to the Series Supplement referred to in
subsection (a) above aggregated for such calendar year or applicable portion thereof during
which such Person was a Certificateholder.  The Trustee shall mail to each Holder that
requests a paper copy by telephone a paper copy via first class mail.  Such obligation of
the Master Servicer shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Master Servicer pursuant to any requirements
of the Code.

(c)     Within a reasonable period of time after the end of each calendar year, the Master
Servicer shall prepare, or cause to be prepared, and shall forward, or cause to be
forwarded, to the Trustee, and the Trustee shall make available to each Person who at any
time during the calendar year was the Holder of a Class R Certificate, via the Trustee's
internet website, a statement containing the applicable distribution information provided
pursuant to this Section 4.03 aggregated for such calendar year or applicable portion
thereof during which such Person was the Holder of a Class R Certificate.  The Trustee shall
mail to each Holder that requests a paper copy by telephone a paper copy via first class
mail.  Such obligation of the Master Servicer shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the Master Servicer
pursuant to any requirements of the Code.

(d)     Upon the written request of any Certificateholder, the Master Servicer, as soon as
reasonably practicable, shall provide the requesting Certificateholder with such information
as is necessary and appropriate, in the Master Servicer's sole discretion, for purposes of
satisfying applicable reporting requirements under Rule 144A.

(e)     The Master Servicer shall, on behalf of the Company and in respect of the Trust Fund,
sign and cause to be filed with the Commission any periodic reports required to be filed
under the provisions of the Exchange Act, and the rules and regulations of the Commission
thereunder including, without limitation, reports on Form 10-K, Form 10-D and Form 8-K.  In
connection with the preparation and filing of such periodic reports, the Trustee shall
timely provide to the Master Servicer (I) a list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year, (II) copies of all pleadings,
other legal process and any other documents relating to any claims, charges or complaints
involving the Trustee, as trustee hereunder, or the Trust Fund that are received by a
Responsible Officer of the Trustee, (III) notice of all matters that, to the actual
knowledge of a Responsible Officer of the Trustee, have been submitted to a vote of the
Certificateholders, other than those matters that have been submitted to a vote of the
Certificateholders at the request of the Company or the Master Servicer, and (IV) notice of
any failure of the Trustee to make any distribution to the Certificateholders as required
pursuant to the Series Supplement. Neither the Master Servicer nor the Trustee shall have
any liability with respect to the Master Servicer's failure to properly prepare or file such
periodic reports resulting from or relating to the Master Servicer's inability or failure to
obtain any information not resulting from the Master Servicer's own negligence or willful
misconduct.

(f)     Any Form 10-K filed with the Commission in connection with this Section 4.03 shall
include, with respect to the Certificates relating to such 10-K:

(i)     A certification, signed by the senior officer in charge of the servicing functions of
        the Master Servicer, in the form attached as Exhibit O hereto or such other form as
        may be required or permitted by the Commission (the "Form 10-K Certification"), in
        compliance with Rules 13a-14 and 15d-14 under the Exchange Act and any additional
        directives of the Commission.

(ii)    A report regarding its assessment of compliance during the preceding calendar year
        with all applicable servicing criteria set forth in relevant Commission regulations
        with respect to mortgage-backed securities transactions taken as a whole involving
        the Master Servicer that are backed by the same types of assets as those backing the
        certificates, as well as similar reports on assessment of compliance received from
        other parties participating in the servicing function as required by relevant
        Commission regulations, as described in Item 1122(a) of Regulation AB.  The Master
        Servicer shall obtain from all other parties participating in the servicing function
        any required assessments.

(iii)   With respect to each assessment report described immediately above, a report by a
        registered public accounting firm that attests to, and reports on, the assessment
        made by the asserting party, as set forth in relevant Commission regulations, as
        described in Regulation 1122(b) of Regulation AB and Section 3.19.

(iv)    The servicer compliance certificate required to be delivered pursuant Section 3.18.

(g)     In connection with the Form 10-K Certification, the Trustee shall provide the Master
Servicer with a back-up certification substantially in the form attached hereto as Exhibit P.

(h)     This Section 4.03 may be amended in accordance with this Agreement without the
consent of the Certificateholders.

(i)     The Trustee shall make available on the Trustee's internet website each of the
reports filed with the Commission by or on behalf of the Company under the Exchange Act, as
soon as reasonably practicable upon delivery of such reports to the Trustee.

Section 4.04.  Distribution of Reports to the Trustee and
                      the Company; Advances by the Master Servicer.

(a)     Prior to the close of business on the Determination Date, the Master Servicer shall
furnish a written statement to the Trustee, any Paying Agent and the Company (the
information in such statement to be made available to any Certificate Insurer and
Certificateholders by the Master Servicer on request) setting forth (i) the Available
Distribution Amount and (ii) the amounts required to be withdrawn from the Custodial Account
and deposited into the Certificate Account on the immediately succeeding Certificate Account
Deposit Date pursuant to clause (iii) of Section 4.01(a).  The determination by the Master
Servicer of such amounts shall, in the absence of obvious error, be presumptively deemed to
be correct for all purposes hereunder and the Trustee shall be protected in relying upon the
same without any independent check or verification.

(b)     On or before 2:00 P.M. New York time on each Certificate Account Deposit Date, the
Master Servicer shall either (i) deposit in the Certificate Account from its own funds, or
funds received therefor from the Subservicers, an amount equal to the Advances to be made by
the Master Servicer in respect of the related Distribution Date, which shall be in an
aggregate amount equal to the aggregate amount of Monthly Payments (with each interest
portion thereof adjusted to the Net Mortgage Rate), less the amount of any related Servicing
Modifications, Debt Service Reductions or reductions in the amount of interest collectable
from the Mortgagor pursuant to the Servicemembers Civil Relief Act, as amended, or similar
legislation or regulations then in effect, on the Outstanding Mortgage Loans as of the
related Due Date, which Monthly Payments were not received as of the close of business as of
the related Determination Date; provided that no Advance shall be made if it would be a
Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the Custodial Account and
deposit in the Certificate Account all or a portion of the Amount Held for Future
Distribution in discharge of any such Advance, or (iii) make advances in the form of any
combination of (i) and (ii) aggregating the amount of such Advance.  Any portion of the
Amount Held for Future Distribution so used shall be replaced by the Master Servicer by
deposit in the Certificate Account on or before 11:00 A.M. New York time on any future
Certificate Account Deposit Date to the extent that funds attributable to the Mortgage Loans
that are available in the Custodial Account for deposit in the Certificate Account on such
Certificate Account Deposit Date shall be less than payments to Certificateholders required
to be made on the following Distribution Date.  The Master Servicer shall be entitled to use
any Advance made by a Subservicer as described in Section 3.07(b) that has been deposited in
the Custodial Account on or before such Distribution Date as part of the Advance made by the
Master Servicer pursuant to this Section 4.04.  The amount of any reimbursement pursuant to
Section 4.02(a) in respect of outstanding Advances on any Distribution Date shall be
allocated to specific Monthly Payments due but delinquent for previous Due Periods, which
allocation shall be made, to the extent practicable, to Monthly Payments which have been
delinquent for the longest period of time.  Such allocations shall be conclusive for
purposes of reimbursement to the Master Servicer from recoveries on related Mortgage Loans
pursuant to Section 3.10.

        The determination by the Master Servicer that it has made a Nonrecoverable Advance or
that any proposed Advance, if made, would constitute a Nonrecoverable Advance, shall be
evidenced by an Officers' Certificate of the Master Servicer delivered to the Company and
the Trustee.

        If the Master Servicer determines as of the Business Day preceding any Certificate
Account Deposit Date that it will be unable to deposit in the Certificate Account an amount
equal to the Advance required to be made for the immediately succeeding Distribution Date,
it shall give notice to the Trustee of its inability to advance (such notice may be given by
telecopy), not later than 3:00 P.M., New York time, on such Business Day, specifying the
portion of such amount that it will be unable to deposit.  Not later than 3:00 P.M., New
York time, on the Certificate Account Deposit Date the Trustee shall, unless by 12:00 Noon,
New York time, on such day the Trustee shall have been notified in writing (by telecopy)
that the Master Servicer shall have directly or indirectly deposited in the Certificate
Account such portion of the amount of the Advance as to which the Master Servicer shall have
given notice pursuant to the preceding sentence, pursuant to Section 7.01, (a) terminate all
of the rights and obligations of the Master Servicer under this Agreement in accordance with
Section 7.01 and (b) assume the rights and obligations of the Master Servicer hereunder,
including the obligation to deposit in the Certificate Account an amount equal to the
Advance for the immediately succeeding Distribution Date.

        The Trustee shall deposit all funds it receives pursuant to this Section 4.04 into
the Certificate Account.

Section 4.05.  Allocation of Realized Losses.

        As provided in Section 4.05 of the Series Supplement.

Section 4.06.  Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers shall file information returns with respect
to the receipt of mortgage interests received in a trade or business, the reports of
foreclosures and abandonments of any Mortgaged Property and the information returns relating
to cancellation of indebtedness income with respect to any Mortgaged Property required by
Sections 6050H, 6050J and 6050P, respectively, of the Code, and deliver to the Trustee an
Officers' Certificate on or before March 31 of each year stating that such reports have been
filed.  Such reports shall be in form and substance sufficient to meet the reporting
requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

Section 4.07.  Optional Purchase of Defaulted Mortgage Loans.

(a)     With respect to any Mortgage Loan that is delinquent in payment by 90 days or more,
the Master Servicer may, at its option, purchase such Mortgage Loan from the Trustee at the
Purchase Price therefor; provided, that such Mortgage Loan that becomes 90 days or more
delinquent during any given Calendar Quarter shall only be eligible for purchase pursuant to
this Section during the period beginning on the first Business Day of the following Calendar
Quarter, and ending at the close of business on the second-to-last Business Day of such
following Calendar Quarter; and provided, further, that such Mortgage Loan is 90 days or
more delinquent at the time of repurchase.  Such option if not exercised shall not
thereafter be reinstated as to any Mortgage Loan, unless the delinquency is cured and the
Mortgage Loan thereafter again becomes delinquent in payment by 90 days or more in a
subsequent Calendar Quarter.

(b)     If at any time the Master Servicer makes a payment to the Certificate Account
covering the amount of the Purchase Price for such a Mortgage Loan as provided in clause (a)
above, and the Master Servicer provides to the Trustee a certification signed by a Servicing
Officer stating that the amount of such payment has been deposited in the Certificate
Account, then the Trustee shall execute the assignment of such Mortgage Loan at the request
of the Master Servicer, without recourse, to the Master Servicer, which shall succeed to all
the Trustee's right, title and interest in and to such Mortgage Loan, and all security and
documents relative thereto.  Such assignment shall be an assignment outright and not for
security.  The Master Servicer will thereupon own such Mortgage, and all such security and
documents, free of any further obligation to the Trustee or the Certificateholders with
respect thereto.

        If,  however,  the Master  Servicer  shall have  exercised  its right to  repurchase a
Mortgage  Loan  pursuant  to this  Section  4.07 upon the  written  request  of and with funds
provided by the Junior  Certificateholder  and thereupon transferred such Mortgage Loan to the
Junior Certificateholder, the Master Servicer shall so notify the Trustee in writing.

Section 4.08.  Surety Bond.

(a)     If a Required Surety Payment is payable pursuant to the Surety Bond with respect to
any Additional Collateral Loan, the Master Servicer shall so notify the Trustee as soon as
reasonably practicable and the Trustee shall promptly complete the notice in the form of
Attachment 1 to the Surety Bond and shall promptly submit such notice to the Surety as a
claim for a Required Surety.  The Master Servicer shall upon request assist the Trustee in
completing such notice and shall provide any information requested by the Trustee in
connection therewith.

(b)     Upon receipt of a Required Surety Payment from the Surety on behalf of the Holders of
Certificates, the Trustee shall deposit such Required Surety Payment in the Certificate
Account and shall distribute such Required Surety Payment, or the proceeds thereof, in
accordance with the provisions of Section 4.02.

(c)     The Trustee shall (i) receive as attorney-in-fact of each Holder of a Certificate any
Required Surety Payment from the Surety and (ii) disburse the same to the Holders of such
Certificates as set forth in Section 4.02.

ARTICLE V

                                       THE CERTIFICATES

Section 5.01.  The Certificates.

(a)     The Senior, Class M, Class B and Class R Certificates shall be substantially in the
forms set forth in Exhibits A, B, C and D, respectively, and shall, on original issue, be
executed and delivered by the Trustee to the Certificate Registrar for authentication and
delivery to or upon the order of the Company upon receipt by the Trustee or one or more
Custodians of the documents specified in Section 2.01.  The Certificates shall be issuable
in the minimum denominations designated in the Preliminary Statement to the Series
Supplement.

        The Certificates shall be executed by manual or facsimile signature on behalf of an
authorized officer of the Trustee.  Certificates bearing the manual or facsimile signatures
of individuals who were at any time the proper officers of the Trustee shall bind the
Trustee, notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Certificate or did not hold such
offices at the date of such Certificates.  No Certificate shall be entitled to any benefit
under this Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication substantially in the form provided for herein executed by
the Certificate Registrar by manual signature, and such certificate upon any Certificate
shall be conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder.  All Certificates shall be dated the date of their
authentication.

(b)     Except as provided below, registration of Book-Entry Certificates may not be
transferred by the Trustee except to another Depository that agrees to hold such
Certificates for the respective Certificate Owners with Ownership Interests therein.  The
Holders of the Book-Entry Certificates shall hold their respective Ownership Interests in
and to each of such Certificates through the book-entry facilities of the Depository and,
except as provided below, shall not be entitled to Definitive Certificates in respect of
such Ownership Interests.  All transfers by Certificate Owners of their respective Ownership
Interests in the Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such Certificate
Owner.  Each Depository Participant shall transfer the Ownership Interests only in the
Book-Entry Certificates of Certificate Owners it represents or of brokerage firms for which
it acts as agent in accordance with the Depository's normal procedures.

        The Trustee, the Master Servicer and the Company may for all purposes (including the
making of payments due on the respective Classes of Book-Entry Certificates) deal with the
Depository as the authorized representative of the Certificate Owners with respect to the
upon receipt of notice of such intent from the Depository, the Depository Participants
holding beneficial interests in the Book - Entry Certificates agree to such termination,
respective Classes of Book-Entry Certificates for the purposes of exercising the rights of
Certificateholders hereunder.  The rights of Certificate Owners with respect to the
respective Classes of Book-Entry Certificates shall be limited to those established by law
and agreements between such Certificate Owners and the Depository Participants and brokerage
firms representing such Certificate Owners.  Multiple requests and directions from, and
votes of, the Depository as Holder of any Class of Book-Entry Certificates with respect to
any particular matter shall not be deemed inconsistent if they are made with respect to
different Certificate Owners.  The Trustee may establish a reasonable record date in
connection with solicitations of consents from or voting by Certificateholders and shall
give notice to the Depository of such record date.

        If (i)(A) the Company advises the Trustee in writing that the Depository is no longer
willing or able to properly discharge its responsibilities as Depository and (B) the Company
is unable to locate a qualified successor or (ii) the Company notifies the Depository of its
intent to terminate the book-entry system and, upon receipt of notice of such intent from
the Depository, the Depository Participants holding beneficial interests in the Book-Entry
Certificates agree to such termination through the Depository, the Trustee shall notify all
Certificate Owners, through the Depository, of the occurrence of any such event and of the
availability of Definitive Certificates to Certificate Owners requesting the same.  Upon
surrender to the Trustee of the Book-Entry Certificates by the Depository, accompanied by
registration instructions from the Depository for registration of transfer, the Trustee
shall issue the Definitive Certificates.  In addition, if an Event of Default has occurred
and is continuing, each Certificate Owner materially adversely affected thereby may at its
option request a Definitive Certificate evidencing such Certificate Owner's Percentage
Interest in the related Class of Certificates.  In order to make such a request, such
Certificate Owner shall, subject to the rules and procedures of the Depository, provide the
Depository or the related Depository Participant with directions for the Certificate
Registrar to exchange or cause the exchange of the Certificate Owner's interest in such
Class of Certificates for an equivalent Percentage Interest in fully registered definitive
form.  Upon receipt by the Certificate Registrar of instructions from the Depository
directing the Certificate Registrar to effect such exchange (such instructions shall contain
information regarding the Class of Certificates and the Certificate Principal Balance being
exchanged, the Depository Participant account to be debited with the decrease, the
registered holder of and delivery instructions for the Definitive Certificate, and any other
information reasonably required by the Certificate Registrar), (i) the Certificate Registrar
shall instruct the Depository to reduce the related Depository Participant's account by the
aggregate Certificate Principal Balance of the Definitive Certificate, (ii) the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver, in accordance
with the registration and delivery instructions provided by the Depository, a Definitive
Certificate evidencing such Certificate Owner's Percentage Interest in such Class of
Certificates and (iii) the Trustee shall execute and the Certificate Registrar shall
authenticate a new Book-Entry Certificate reflecting the reduction in the aggregate
Certificate Principal Balance of such Class of Certificates by the Certificate Principal
Balance of the Definitive Certificate.

        Neither the Company, the Master Servicer nor the Trustee shall be liable for any
actions taken by the Depository or its nominee, including, without limitation, any delay in
delivery of any instructions required under Section 5.01 and may conclusively rely on, and
shall be protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates, the Trustee and the Master Servicer shall recognize the Holders of the
Definitive Certificates as Certificateholders hereunder.

(c)     If the Class A-V Certificates are Definitive Certificates, from time to time
Residential Funding, as the initial Holder of the Class A-V Certificates, may exchange such
Holder's Class A-V Certificates for Subclasses of Class A-V Certificates to be issued under
this Agreement by delivering a "Request for Exchange" substantially in the form attached to
this Agreement as Exhibit N executed by an authorized officer, which Subclasses, in the
aggregate, will represent the Uncertificated Class A-V REMIC Regular Interests corresponding
to the Class A-V Certificates so surrendered for exchange.  Any Subclass so issued shall
bear a numerical designation commencing with Class A-V-1 and continuing sequentially
thereafter, and will evidence ownership of the Uncertificated REMIC Regular Interest or
Interests specified in writing by such initial Holder to the Trustee. The Trustee may
conclusively, without any independent verification, rely on, and shall be protected in
relying on, Residential Funding's determinations of the Uncertificated Class A-V REMIC
Regular Interests corresponding to any Subclass, the Initial Notional Amount and the initial
Pass-Through Rate on a Subclass as set forth in such Request for Exchange and the Trustee
shall have no duty to determine if any Uncertificated Class A-V REMIC Regular Interest
designated on a Request for Exchange corresponds to a Subclass which has previously been
issued. Each Subclass so issued shall be substantially in the form set forth in Exhibit A
and shall, on original issue, be executed and delivered by the Trustee to the Certificate
Registrar for authentication and delivery in accordance with Section 5.01(a).  Every
Certificate presented or surrendered for exchange by the initial Holder shall (if so
required by the Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied
by a written instrument of transfer attached to such Certificate and shall be completed to
the satisfaction of the Trustee and the Certificate Registrar duly executed by, the initial
Holder thereof or his attorney duly authorized in writing.  The Certificates of any Subclass
of Class A-V Certificates may be transferred in whole, but not in part, in accordance with
the provisions of Section 5.02.

Section 5.02.  Registration of Transfer and Exchange of Certificates.

(a)     The Trustee shall cause to be kept at one of the offices or agencies to be appointed
by the Trustee in accordance with the provisions of Section 8.12 a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as
herein provided.  The Trustee is initially appointed Certificate Registrar for the purpose
of registering Certificates and transfers and exchanges of Certificates as herein provided.
The Certificate Registrar, or the Trustee, shall provide the Master Servicer with a
certified list of Certificateholders as of each Record Date prior to the related
Determination Date.

(b)     Upon surrender for registration of transfer of any Certificate at any office or
agency of the Trustee maintained for such purpose pursuant to Section 8.12 and, in the case
of any Class M, Class B or Class R Certificate, upon satisfaction of the conditions set
forth below, the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more new
Certificates of a like Class (or Subclass) and aggregate Percentage Interest.

(c)     At the option of the Certificateholders, Certificates may be exchanged for other
Certificates of authorized denominations of a like Class (or Subclass) and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any such office
or agency.  Whenever any Certificates are so surrendered for exchange the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver the Certificates of
such Class which the Certificateholder making the exchange is entitled to receive.  Every
Certificate presented or surrendered for transfer or exchange shall (if so required by the
Trustee or the Certificate Registrar) be duly endorsed by, or be accompanied by a written
instrument of transfer in form satisfactory to the Trustee and the Certificate Registrar
duly executed by, the Holder thereof or his attorney duly authorized in writing.

(d)     No transfer, sale, pledge or other disposition of a Class B Certificate shall be made
unless such transfer, sale, pledge or other disposition is exempt from the registration
requirements of the Securities Act of 1933, as amended, and any applicable state securities
laws or is made in accordance with said Act and laws.  In the event that a transfer of a
Class B Certificate is to be made either (i)(A) the Trustee shall require a written Opinion
of Counsel acceptable to and in form and substance satisfactory to the Trustee and the
Company that such transfer may be made pursuant to an exemption, describing the applicable
exemption and the basis therefor, from said Act and laws or is being made pursuant to said
Act and laws, which Opinion of Counsel shall not be an expense of the Trustee, the Company
or the Master Servicer (except that, if such transfer is made by the Company or the Master
Servicer or any Affiliate thereof, the Company or the Master Servicer shall provide such
Opinion of Counsel at their own expense); provided that such Opinion of Counsel will not be
required in connection with the initial transfer of any such Certificate by the Company or
any Affiliate thereof to the Company or an Affiliate of the Company and (B) the Trustee
shall require the transferee to execute a representation letter, substantially in the form
of Exhibit H hereto, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I hereto, each acceptable to and
in form and substance satisfactory to the Company and the Trustee certifying to the Company
and the Trustee the facts surrounding such transfer, which representation letters shall not
be an expense of the Trustee, the Company or the Master Servicer; provided, however, that
such representation letters will not be required in connection with any transfer of any such
Certificate by the Company or any Affiliate thereof to the Company or an Affiliate of the
Company, and the Trustee shall be entitled to conclusively rely upon a representation
(which, upon the request of the Trustee, shall be a written representation) from the
Company, of the status of such transferee as an Affiliate of the Company or (ii) the
prospective transferee of such a Certificate shall be required to provide the Trustee, the
Company and the Master Servicer with an investment letter substantially in the form of
Exhibit J attached hereto (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the Company or
the Master Servicer, and which investment letter states that, among other things, such
transferee (A) is a "qualified institutional buyer" as defined under Rule 144A, acting for
its own account or the accounts of other "qualified institutional buyers" as defined under
Rule 144A, and (B) is aware that the proposed transferor intends to rely on the exemption
from registration requirements under the Securities Act of 1933, as amended, provided by
Rule 144A. The Holder of any such Certificate desiring to effect any such transfer, sale,
pledge or other disposition shall, and does hereby agree to, indemnify the Trustee, the
Company, the Master Servicer and the Certificate Registrar against any liability that may
result if the transfer, sale, pledge or other disposition is not so exempt or is not made in
accordance with such federal and state laws.

(e)     (i)    In the case of any Class B or Class R Certificate presented for registration
               in the name of any Person, either (A) the Trustee shall require an Opinion of
               Counsel acceptable to and in form and substance satisfactory to the Trustee,
               the Company and the Master Servicer to the effect that the purchase or holding
               of such Class B or Class R Certificate is permissible under applicable law,
               will not constitute or result in any non-exempt prohibited transaction under
               Section 406 of the Employee Retirement Income Security Act of 1974, as amended
               ("ERISA"), or Section 4975 of the Code (or comparable provisions of any
               subsequent enactments), and will not subject the Trustee, the Company or the
               Master Servicer to any obligation or liability (including obligations or
               liabilities under ERISA or Section 4975 of the Code) in addition to those
               undertaken in this Agreement, which Opinion of Counsel shall not be an expense
               of the Trustee, the Company or the Master Servicer or (B) the prospective
               Transferee shall be required to provide the Trustee, the Company and the
               Master Servicer with a certification to the effect set forth in paragraph six
               of Exhibit H (with respect to any Class B Certificate) or paragraph fifteen of
               Exhibit G-1 (with respect to any Class R Certificate), which the Trustee may
               rely upon without further inquiry or investigation, or such other
               certifications as the Trustee may deem desirable or necessary in order to
               establish that such Transferee or the Person in whose name such registration
               is requested either (a) is not an employee benefit plan or other plan subject
               to the prohibited transaction provisions of ERISA or Section 4975 of the Code,
               or any Person (including an investment manager, a named fiduciary or a trustee
               of any such plan) who is using "plan assets" of any such plan to effect such
               acquisition (each, a "Plan Investor") or (b) in the case of any Class B
               Certificate, the following conditions are satisfied:  (i) such Transferee is
               an insurance company, (ii) the source of funds used to purchase or hold such
               Certificate (or interest therein) is an "insurance company general account"
               (as defined in U.S. Department of Labor Prohibited Transaction Class Exemption
               ("PTCE") 95-60, and (iii) the conditions set forth in Sections I and III of
               PTCE 95-60 have been satisfied (each entity that satisfies this clause (b), a
               "Complying Insurance Company").

               (ii)   Any Transferee of a Class M Certificate will be deemed to have
               represented by virtue of its purchase or holding of such Certificate (or
               interest therein) that either (a) such Transferee is not a Plan Investor, (b)
               it has acquired and is holding such Certificate in reliance on Prohibited
               Transaction Exemption ("PTE") 94-29, as most recently amended, PTE 2002-41, 67
               Fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it
               understands that there are certain conditions to the availability of the RFC
               Exemption including that such Certificate must be rated, at the time of
               purchase, not lower than "BBB-" (or its equivalent) by Standard & Poor's,
               Fitch or Moody's or (c) such Transferee is a Complying Insurance Company.

               (iii)  (A)  If any Class M Certificate (or any interest therein) is acquired
               or held by any Person that does not satisfy the conditions described in
               paragraph (ii) above, then the last preceding Transferee that either (i) is
               not a Plan Investor, (ii) acquired such Certificate in compliance with the RFC
               Exemption, or (iii) is a Complying Insurance Company shall be restored, to the
               extent permitted by law, to all rights and obligations as Certificate Owner
               thereof retroactive to the date of such Transfer of such Class M Certificate.
               The Trustee shall be under no liability to any Person for making any payments
               due on such Certificate to such preceding Transferee.

                      (B)    Any purported Certificate Owner whose acquisition or holding of
               any Class M Certificate (or interest therein) was effected in violation of the
               restrictions in this Section 5.02(e) shall indemnify and hold harmless the
               Company, the Trustee, the Master Servicer, any Subservicer, the Underwriters
               and the Trust Fund from and against any and all liabilities, claims, costs or
               expenses incurred by such parties as a result of such acquisition or holding.

(f)     (i)  Each Person who has or who acquires any Ownership Interest in a Class R
Certificate shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the following provisions and to have irrevocably authorized the
Trustee or its designee under clause (iii)(A) below to deliver payments to a Person other
than such Person and to negotiate the terms of any mandatory sale under clause (iii)(B)
below and to execute all instruments of transfer and to do all other things necessary in
connection with any such sale.  The rights of each Person acquiring any Ownership Interest
in a Class R Certificate are expressly subject to the following provisions:

(A)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall be a Permitted Transferee and shall promptly notify the Trustee of any
               change or impending change in its status as a Permitted Transferee.

(B)     In connection with any proposed Transfer of any Ownership Interest in a Class R
               Certificate, the Trustee shall require delivery to it, and shall not register
               the Transfer of any Class R Certificate until its receipt of, (I) an affidavit
               and agreement (a "Transfer Affidavit and Agreement," in the form attached
               hereto as Exhibit G-1) from the proposed Transferee, in form and substance
               satisfactory to the Master Servicer, representing and warranting, among other
               things, that it is a Permitted Transferee, that it is not acquiring its
               Ownership Interest in the Class R Certificate that is the subject of the
               proposed Transfer as a nominee, trustee or agent for any Person who is not a
               Permitted Transferee, that for so long as it retains its Ownership Interest in
               a Class R Certificate, it will endeavor to remain a Permitted Transferee, and
               that it has reviewed the provisions of this Section 5.02(f) and agrees to be
               bound by them, and (II) a certificate, in the form attached hereto as Exhibit
               G-2, from the Holder wishing to transfer the Class R Certificate, in form and
               substance satisfactory to the Master Servicer, representing and warranting,
               among other things, that no purpose of the proposed Transfer is to impede the
               assessment or collection of tax.

(C)     Notwithstanding the delivery of a Transfer Affidavit and Agreement by a proposed
               Transferee under clause (B) above, if a Responsible Officer of the Trustee who
               is assigned to this Agreement has actual knowledge that the proposed
               Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
               in a Class R Certificate to such proposed Transferee shall be effected.

(D)     Each Person holding or acquiring any Ownership Interest in a Class R Certificate
               shall agree (x) to require a Transfer Affidavit and Agreement from any other
               Person to whom such Person attempts to transfer its Ownership Interest in a
               Class R Certificate and (y) not to transfer its Ownership Interest unless it
               provides a certificate to the Trustee in the form attached hereto as Exhibit
               G-2.

(E)     Each Person holding or acquiring an Ownership Interest in a Class R Certificate, by
               purchasing an Ownership Interest in such Certificate, agrees to give the
               Trustee written notice that it is a "pass-through interest holder" within the
               meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
               immediately upon acquiring an Ownership Interest in a Class R Certificate, if
               it is, or is holding an Ownership Interest in a Class R Certificate on behalf
               of, a "pass-through interest holder."

(ii)    The Trustee shall register the Transfer of any Class R Certificate only if it shall
        have received the Transfer Affidavit and Agreement, a certificate of the Holder
        requesting such transfer in the form attached hereto as Exhibit G-2 and all of such
        other documents as shall have been reasonably required by the Trustee as a condition
        to such registration.  Transfers of the Class R Certificates to Non-United States
        Persons and Disqualified Organizations (as defined in Section 860E(e)(5) of the Code)
        are prohibited.

(iii)   (A)           If any Disqualified Organization shall become a holder of a Class R
        Certificate, then the last preceding Permitted Transferee shall be restored, to the
        extent permitted by law, to all rights and obligations as Holder thereof retroactive
        to the date of registration of such Transfer of such Class R Certificate.  If a
        Non-United States Person shall become a holder of a Class R Certificate, then the
        last preceding United States Person shall be restored, to the extent permitted by
        law, to all rights and obligations as Holder thereof retroactive to the date of
        registration of such Transfer of such Class R Certificate.  If a transfer of a Class
        R Certificate is disregarded pursuant to the provisions of Treasury Regulations
        Section 1.860E-1 or Section 1.860G-3, then the last preceding Permitted Transferee
        shall be restored, to the extent permitted by law, to all rights and obligations as
        Holder thereof retroactive to the date of registration of such Transfer of such Class
        R Certificate. The Trustee shall be under no liability to any Person for any
        registration of Transfer of a Class R Certificate that is in fact not permitted by
        this Section 5.02(f) or for making any payments due on such Certificate to the holder
        thereof or for taking any other action with respect to such holder under the
        provisions of this Agreement.

(B)     If any purported Transferee shall become a Holder of a Class R Certificate in
               violation of the restrictions in this Section 5.02(f) and to the extent that
               the retroactive restoration of the rights of the Holder of such Class R
               Certificate as described in clause (iii)(A) above shall be invalid, illegal or
               unenforceable, then the Master Servicer shall have the right, without notice
               to the holder or any prior holder of such Class R Certificate, to sell such
               Class R Certificate to a purchaser selected by the Master Servicer on such
               terms as the Master Servicer may choose.  Such purported Transferee shall
               promptly endorse and deliver each Class R Certificate in accordance with the
               instructions of the Master Servicer.  Such purchaser may be the Master
               Servicer itself or any Affiliate of the Master Servicer.  The proceeds of such
               sale, net of the commissions (which may include commissions payable to the
               Master Servicer or its Affiliates), expenses and taxes due, if any, shall be
               remitted by the Master Servicer to such purported Transferee.  The terms and
               conditions of any sale under this clause (iii)(B) shall be determined in the
               sole discretion of the Master Servicer, and the Master Servicer shall not be
               liable to any Person having an Ownership Interest in a Class R Certificate as
               a result of its exercise of such discretion.

(iv)    The Master Servicer, on behalf of the Trustee, shall make available, upon written
        request from the Trustee, all information necessary to compute any tax imposed (A) as
        a result of the Transfer of an Ownership Interest in a Class R Certificate to any
        Person who is a Disqualified Organization, including the information regarding
        "excess inclusions" of such Class R Certificates required to be provided to the
        Internal Revenue Service and certain Persons as described in Treasury Regulations
        Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated
        investment company, real estate investment trust, common trust fund, partnership,
        trust, estate or organization described in Section 1381 of the Code that holds an
        Ownership Interest in a Class R Certificate having as among its record holders at any
        time any Person who is a Disqualified Organization.  Reasonable compensation for
        providing such information may be required by the Master Servicer from such Person.

(v)     The provisions of this Section 5.02(f) set forth prior to this clause (v) may be
        modified, added to or eliminated, provided that there shall have been delivered to
        the Trustee the following:

(A)     written notification from each Rating Agency to the effect that the modification,
               addition to or elimination of such provisions will not cause such Rating
               Agency to downgrade its then-current ratings, if any, of any Class of the
               Senior (in the case of the Insured Certificates (as defined in the Series
               Supplement), such determination shall be made without giving effect to the
               Certificate Policy (as defined in the Series Supplement)), Class M or Class B
               Certificates below the lower of the then-current rating or the rating assigned
               to such Certificates as of the Closing Date by such Rating Agency; and

(B)     subject to Section 10.01(f), an Officers' Certificate of the Master Servicer stating
               that the Master Servicer has received an Opinion of Counsel, in form and
               substance satisfactory to the Master Servicer, to the effect that such
               modification, addition to or absence of such provisions will not cause any
               portion of any REMIC formed under the Series Supplement to cease to qualify as
               a REMIC and will not cause (x) any portion of any REMIC formed under the
               Series Supplement to be subject to an entity-level tax caused by the Transfer
               of any Class R Certificate to a Person that is a Disqualified Organization or
               (y) a Certificateholder or another Person to be subject to a REMIC-related tax
               caused by the Transfer of a Class R Certificate to a Person that is not a
               Permitted Transferee.

(g)     No service charge shall be made for any transfer or exchange of Certificates of any
Class, but the Trustee may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or exchange of
Certificates.

(h)     All Certificates surrendered for transfer and exchange shall be destroyed by the
Certificate Registrar.

Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate Registrar, or the
Trustee and the Certificate Registrar receive evidence to their satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to the Trustee
and the Certificate Registrar such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Trustee or the Certificate
Registrar that such Certificate has been acquired by a bona fide purchaser, the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver, in exchange for
or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate
of like tenor, Class and Percentage Interest but bearing a number not contemporaneously
outstanding.  Upon the issuance of any new Certificate under this Section, the Trustee may
require the payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees and expenses
of the Trustee and the Certificate Registrar) connected therewith.  Any duplicate
Certificate issued pursuant to this Section shall constitute complete and indefeasible
evidence of ownership in the Trust Fund, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

Section 5.04.  Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer, the Company,
the Master Servicer, the Trustee, any Certificate Insurer, the Certificate Registrar and any
agent of the Company, the Master Servicer, the Trustee, any Certificate Insurer or the
Certificate Registrar may treat the Person in whose name any Certificate is registered as
the owner of such Certificate for the purpose of receiving distributions pursuant to Section
4.02 and for all other purposes whatsoever, except as and to the extent provided in the
definition of "Certificateholder," and neither the Company, the Master Servicer, the
Trustee, any Certificate Insurer, the Certificate Registrar nor any agent of the Company,
the Master Servicer, the Trustee, any Certificate Insurer or the Certificate Registrar shall
be affected by notice to the contrary except as provided in Section 5.02(f).

Section 5.05.  Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making distributions to the
Certificateholders pursuant to Section 4.02.  In the event of any such appointment, on or
prior to each Distribution Date the Master Servicer on behalf of the Trustee shall deposit
or cause to be deposited with the Paying Agent a sum sufficient to make the payments to the
Certificateholders in the amounts and in the manner provided for in Section 4.02, such sum
to be held in trust for the benefit of the Certificateholders.

        The Trustee shall cause each Paying Agent to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee that such Paying Agent
shall hold all sums held by it for the payment to the Certificateholders in trust for the
benefit of the Certificateholders entitled thereto until such sums shall be distributed to
such Certificateholders.  Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the Certificateholders on
the date of receipt by such Paying Agent.

Section 5.06.  U.S.A. Patriot Act Compliance.

        To help fight the funding of terrorism and money laundering activities, the Trustee
will obtain, verify and record information that identifies individuals or entities that
establish a relationship or open an account with the Trustee.  The Trustee will ask for the
name, address, tax identification number and other information that will allow the Trustee
to identify the individual or entity who is establishing the relationship or opening the
account.  The Trustee may also ask for formation documents such as articles of
incorporation, an offering memorandum, or other identifying documents to be provided.






--------------------------------------------------------------------------------



ARTICLE VI


                             THE COMPANY AND THE MASTER SERVICER

Section 6.01.  Respective Liabilities of the Company and the Master Servicer.

        The Company and the Master Servicer shall each be liable in accordance herewith only
to the extent of the obligations specifically and respectively imposed upon and undertaken
by the Company and the Master Servicer herein.  By way of illustration and not limitation,
the Company is not liable for the servicing and administration of the Mortgage Loans, nor is
it obligated by Section 7.01 or Section 10.01 to assume any obligations of the Master
Servicer or to appoint a designee to assume such obligations, nor is it liable for any other
obligation hereunder that it may, but is not obligated to, assume unless it elects to assume
such obligation in accordance herewith.

Section 6.02.  Merger or Consolidation of the Company or the Master Servicer; Assignment of
                      Rights and Delegation of Duties by Master Servicer.

(a)     The Company and the Master Servicer shall each keep in full effect its existence,
rights and franchises as a corporation under the laws of the state of its incorporation, and
shall each obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any Person into which the Company or the Master Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to which the
Company or the Master Servicer shall be a party, or any Person succeeding to the business of
the Company or the Master Servicer, shall be the successor of the Company or the Master
Servicer, as the case may be, hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to the Master
Servicer shall be qualified to service mortgage loans on behalf of Fannie Mae or Freddie
Mac; and provided further that each Rating Agency's ratings, if any, of the Senior (in the
case of the Insured Certificates (as defined in the Series Supplement), such determination
shall be made without giving effect to the Certificate Policy (as defined in the Series
Supplement)), Class M or Class B Certificates in effect immediately prior to such merger or
consolidation will not be qualified, reduced or withdrawn as a result thereof (as evidenced
by a letter to such effect from each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to the contrary,
the Master Servicer may assign its rights and delegate its duties and obligations under this
Agreement; provided that the Person accepting such assignment or delegation shall be a
Person which is qualified to service mortgage loans on behalf of Fannie Mae or Freddie Mac,
is reasonably satisfactory to the Trustee and the Company, is willing to service the
Mortgage Loans and executes and delivers to the Company and the Trustee an agreement, in
form and substance reasonably satisfactory to the Company and the Trustee, which contains an
assumption by such Person of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Master Servicer under this
Agreement; provided further that each Rating Agency's rating of the Classes of Certificates
(in the case of the Insured Certificates (as defined in the Series Supplement), such
determination shall be made without giving effect to the Certificate Policy (as defined in
the Series Supplement)) that have been rated in effect immediately prior to such assignment
and delegation will not be qualified, reduced or withdrawn as a result of such assignment
and delegation (as evidenced by a letter to such effect from each Rating Agency).  In the
case of any such assignment and delegation, the Master Servicer shall be released from its
obligations under this Agreement, except that the Master Servicer shall remain liable for
all liabilities and obligations incurred by it as Master Servicer hereunder prior to the
satisfaction of the conditions to such assignment and delegation set forth in the next
preceding sentence.

Section 6.03.  Limitation on Liability of the Company,
                      the Master Servicer and Others.

        Neither the Company, the Master Servicer nor any of the directors, officers,
employees or agents of the Company or the Master Servicer shall be under any liability to
the Trust Fund or the Certificateholders for any action taken or for refraining from the
taking of any action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Company, the Master Servicer or
any such Person against any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder.  The Company, the Master Servicer and any director,
officer, employee or agent of the Company or the Master Servicer may rely in good faith on
any document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.  The Company, the Master Servicer and any
director, officer, employee or agent of the Company or the Master Servicer shall be
indemnified by the Trust Fund and held harmless against any loss, liability or expense
incurred in connection with any legal action relating to this Agreement or the Certificates,
other than any loss, liability or expense related to any specific Mortgage Loan or Mortgage
Loans (except as any such loss, liability or expense shall be otherwise reimbursable
pursuant to this Agreement) and any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties hereunder or by
reason of reckless disregard of obligations and duties hereunder.

        Neither the Company nor the Master Servicer shall be under any obligation to appear
in, prosecute or defend any legal or administrative action, proceeding, hearing or
examination that is not incidental to its respective duties under this Agreement and which
in its opinion may involve it in any expense or liability; provided, however, that the
Company or the Master Servicer may in its discretion undertake any such action, proceeding,
hearing or examination that it may deem necessary or desirable in respect to this Agreement
and the rights and duties of the parties hereto and the interests of the Certificateholders
hereunder.  In such event, the legal expenses and costs of such action, proceeding, hearing
or examination and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund, and the Company and the Master Servicer shall be entitled to
be reimbursed therefor out of amounts attributable to the Mortgage Loans on deposit in the
Custodial Account as provided by Section 3.10 and, on the Distribution Date(s) following
such reimbursement, the aggregate of such expenses and costs shall be allocated in reduction
of the Accrued Certificate Interest on each Class entitled thereto in the same manner as if
such expenses and costs constituted a Prepayment Interest Shortfall.

Section 6.04.  Company and Master Servicer Not to Resign.

        Subject to the provisions of Section 6.02, neither the Company nor the Master
Servicer shall resign from its respective obligations and duties hereby imposed on it except
upon determination that its duties hereunder are no longer permissible under applicable
law.  Any such determination permitting the resignation of the Company or the Master
Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to the
Trustee.  No such resignation by the Master Servicer shall become effective until the
Trustee or a successor servicer shall have assumed the Master Servicer's responsibilities
and obligations in accordance with Section 7.02.






--------------------------------------------------------------------------------



ARTICLE VII


                                           DEFAULT

Section 7.01.  Events of Default.

        Event of Default, wherever used herein, means any one of the following events
(whatever reason for such Event of Default and whether it shall be voluntary or involuntary
or be effected by operation of law or pursuant to any judgment, decree or order of any court
or any order, rule or regulation of any administrative or governmental body):

(i)     the Master Servicer shall fail to deposit or cause to be deposited into the
        Certificate Account any amounts required to be so deposited therein at the time
        required pursuant to Section 4.01 or otherwise or the Master Servicer shall fail to
        distribute or cause to be distributed to the Holders of Certificates of any Class any
        distribution required to be made under the terms of the Certificates of such Class
        and this Agreement and, in each case, such failure shall continue unremedied for a
        period of 5 days after the date upon which written notice of such failure, requiring
        such failure to be remedied, shall have been given to the Master Servicer by the
        Trustee or the Company or to the Master Servicer, the Company and the Trustee by the
        Holders of Certificates of such Class evidencing Percentage Interests aggregating not
        less than 25%; or

(ii)    the Master Servicer shall fail to observe or perform in any material respect any
        other of the covenants or agreements on the part of the Master Servicer contained in
        the Certificates of any Class or in this Agreement and such failure shall continue
        unremedied for a period of 30 days (except that such number of days shall be 15 in
        the case of a failure to pay the premium for any Required Insurance Policy) after the
        date on which written notice of such failure, requiring the same to be remedied,
        shall have been given to the Master Servicer by the Trustee or the Company, or to the
        Master Servicer, the Company and the Trustee by the Holders of Certificates of any
        Class evidencing, in the case of any such Class, Percentage Interests aggregating not
        less than 25%; or

(iii)   a decree or order of a court or agency or supervisory authority having jurisdiction
        in the premises in an involuntary case under any present or future federal or state
        bankruptcy, insolvency or similar law or appointing a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities or similar proceedings, or for the winding-up or liquidation of its
        affairs, shall have been entered against the Master Servicer and such decree or order
        shall have remained in force undischarged or unstayed for a period of 60 days; or

(iv)    the Master Servicer shall consent to the appointment of a conservator or receiver or
        liquidator in any insolvency, readjustment of debt, marshalling of assets and
        liabilities, or similar proceedings of, or relating to, the Master Servicer or of, or
        relating to, all or substantially all of the property of the Master Servicer; or

(v)     the Master Servicer shall admit in writing its inability to pay its debts generally
        as they become due, file a petition to take advantage of, or commence a voluntary
        case under, any applicable insolvency or reorganization statute, make an assignment
        for the benefit of its creditors, or voluntarily suspend payment of its obligations;
        or

(vi)    the Master Servicer shall notify the Trustee pursuant to Section 4.04(b) that it is
        unable to deposit in the Certificate Account an amount equal to the Advance.

        If an Event of Default described in clauses (i)-(v) of this Section shall occur,
then, and in each and every such case, so long as such Event of Default shall not have been
remedied, either the Company or the Trustee may, and at the direction of Holders of
Certificates entitled to at least 51% of the Voting Rights, the Trustee shall, by notice in
writing to the Master Servicer (and to the Company if given by the Trustee or to the Trustee
if given by the Company), terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than
its rights as a Certificateholder hereunder.  If an Event of Default described in clause
(vi) hereof shall occur, the Trustee shall, by notice to the Master Servicer and the
Company, immediately terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than
its rights as a Certificateholder hereunder as provided in Section 4.04(b).  On or after the
receipt by the Master Servicer of such written notice, all authority and power of the Master
Servicer under this Agreement, whether with respect to the Certificates (other than as a
Holder thereof) or the Mortgage Loans or otherwise, shall subject to Section 7.02 pass to
and be vested in the Trustee or the Trustee's designee appointed pursuant to Section 7.02;
and, without limitation, the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the Master Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or things necessary
or appropriate to effect the purposes of such notice of termination, whether to complete the
transfer and endorsement or assignment of the Mortgage Loans and related documents, or
otherwise.  The Master Servicer agrees to cooperate with the Trustee in effecting the
termination of the Master Servicer's responsibilities and rights hereunder, including,
without limitation, the transfer to the Trustee or its designee for administration by it of
all cash amounts which shall at the time be credited to the Custodial Account or the
Certificate Account or thereafter be received with respect to the Mortgage Loans.  No such
termination shall release the Master Servicer for any liability that it would otherwise have
hereunder for any act or omission prior to the effective time of such termination.

        Notwithstanding any termination of the activities of Residential Funding in its
capacity as Master Servicer hereunder, Residential Funding shall be entitled to receive, out
of any late collection of a Monthly Payment on a Mortgage Loan which was due prior to the
notice terminating Residential Funding's rights and obligations as Master Servicer hereunder
and received after such notice, that portion to which Residential Funding would have been
entitled pursuant to Sections 3.10(a)(ii), (vi) and (vii) as well as its Servicing Fee in
respect thereof, and any other amounts payable to Residential Funding hereunder the
entitlement to which arose prior to the termination of its activities hereunder.  Upon the
termination of Residential Funding as Master Servicer hereunder the Company shall deliver to
the Trustee a copy of the Program Guide.

Section 7.02.  Trustee or Company to Act; Appointment of Successor.

(a)     On and after the time the Master Servicer receives a notice of termination pursuant
to Section 7.01 or resigns in accordance with Section 6.04, the Trustee or, upon notice to
the Company and with the Company's consent (which shall not be unreasonably withheld) a
designee (which meets the standards set forth below) of the Trustee, shall be the successor
in all respects to the Master Servicer in its capacity as servicer under this Agreement and
the transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Master Servicer
(except for the responsibilities, duties and liabilities contained in Sections 2.02 and
2.03(a), excluding the duty to notify related Subservicers or Sellers as set forth in such
Sections, and its obligations to deposit amounts in respect of losses incurred prior to such
notice or termination on the investment of funds in the Custodial Account or the Certificate
Account pursuant to Sections 3.07(c) and 4.01(b) by the terms and provisions hereof);
provided, however, that any failure to perform such duties or responsibilities caused by the
preceding Master Servicer's failure to provide information required by Section 4.04 shall
not be considered a default by the Trustee hereunder.  As compensation therefor, the Trustee
shall be entitled to all funds relating to the Mortgage Loans which the Master Servicer
would have been entitled to charge to the Custodial Account or the Certificate Account if
the Master Servicer had continued to act hereunder and, in addition, shall be entitled to
the income from any Permitted Investments made with amounts attributable to the Mortgage
Loans held in the Custodial Account or the Certificate Account.  If the Trustee has become
the successor to the Master Servicer in accordance with Section 6.04 or Section 7.01, then
notwithstanding the above, the Trustee may, if it shall be unwilling to so act, or shall, if
it is unable to so act, appoint, or petition a court of competent jurisdiction to appoint,
any established housing and home finance institution, which is also a Fannie Mae- or Freddie
Mac-approved mortgage servicing institution, having a net worth of not less than $10,000,000
as the successor to the Master Servicer hereunder in the assumption of all or any part of
the responsibilities, duties or liabilities of the Master Servicer hereunder.  Pending
appointment of a successor to the Master Servicer hereunder, the Trustee shall become
successor to the Master Servicer and shall act in such capacity as hereinabove provided.  In
connection with such appointment and assumption, the Trustee may make such arrangements for
the compensation of such successor out of payments on Mortgage Loans as it and such
successor shall agree; provided, however, that no such compensation shall be in excess of
that permitted the initial Master Servicer hereunder.  The Company, the Trustee, the
Custodian and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.  The Servicing Fee for any successor
Master Servicer appointed pursuant to this Section 7.02 will be lowered with respect to
those Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of less than
0.20% per annum in the event that the successor Master Servicer is not servicing such
Mortgage Loans directly and it is necessary to raise the related Subservicing Fee to a rate
of 0.20% per annum in order to hire a Subservicer with respect to such Mortgage Loans.

        (b)  In connection with the termination or resignation of the Master Servicer
hereunder, either (i) the successor Master Servicer, including the Trustee if the Trustee is
acting as successor Master Servicer, shall represent and warrant that it is a member of MERS
in good standing and shall agree to comply in all material respects with the rules and
procedures of MERS in connection with the servicing of the Mortgage Loans that are
registered with MERS, in which case the predecessor Master Servicer shall cooperate with the
successor Master Servicer in causing MERS to revise its records to reflect the transfer of
servicing to the successor Master Servicer as necessary under MERS' rules and regulations,
or (ii) the predecessor Master Servicer shall cooperate with the successor Master Servicer
in causing MERS to execute and deliver an assignment of Mortgage in recordable form to
transfer the Mortgage from MERS to the Trustee and to execute and deliver such other
notices, documents and other instruments as may be necessary or desirable to effect a
transfer of such Mortgage Loan or servicing of such Mortgage Loan on the MERS(R)System to the
successor Master Servicer.  The predecessor Master Servicer shall file or cause to be filed
any such assignment in the appropriate recording office.  The predecessor Master Servicer
shall bear any and all fees of MERS, costs of preparing any assignments of Mortgage, and
fees and costs of filing any assignments of Mortgage that may be required under this
subsection (b).  The successor Master Servicer shall cause such assignment to be delivered
to the Trustee or the Custodian promptly upon receipt of the original with evidence of
recording thereon or a copy certified by the public recording office in which such
assignment was recorded.

Section 7.03.  Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Master Servicer, the
Trustee shall give prompt written notice thereof to the Certificateholders at their
respective addresses appearing in the Certificate Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee shall
transmit by mail to all Holders of Certificates notice of each such Event of Default
hereunder known to the Trustee, unless such Event of Default shall have been cured or waived.

Section 7.04.  Waiver of Events of Default.

        The Holders representing at least 66% of the Voting Rights affected by a default or
Event of Default hereunder may waive such default or Event of Default; provided, however,
that (a) a default or Event of Default under clause (i) of Section 7.01 may be waived only
by all of the Holders of Certificates affected by such default or Event of Default and (b)
no waiver pursuant to this Section 7.04 shall affect the Holders of Certificates in the
manner set forth in Section 11.01(b)(i) or (ii).  Upon any such waiver of a default or Event
of Default by the Holders representing the requisite percentage of Voting Rights affected by
such default or Event of Default, such default or Event of Default shall cease to exist and
shall be deemed to have been remedied for every purpose hereunder.  No such waiver shall
extend to any subsequent or other default or Event of Default or impair any right consequent
thereon except to the extent expressly so waived.






--------------------------------------------------------------------------------



ARTICLE VIII

                                    CONCERNING THE TRUSTEE

Section 8.01.  Duties of Trustee.

(a)     The Trustee, prior to the occurrence of an Event of Default and after the curing or
waiver of all Events of Default which may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement.  In case an Event of
Default has occurred (which has not been cured or waived), the Trustee shall exercise such
of the rights and powers vested in it by this Agreement, and use the same degree of care and
skill in their exercise as a prudent investor would exercise or use under the circumstances
in the conduct of such investor's own affairs.

(b)     The Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders or other instruments furnished to the Trustee which are
specifically required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they conform to the requirements of this Agreement.  The
Trustee shall notify the Certificateholders of any such documents which do not materially
conform to the requirements of this Agreement in the event that the Trustee, after so
requesting, does not receive satisfactorily corrected documents.

        The Trustee shall forward or cause to be forwarded in a timely fashion the notices,
reports and statements required to be forwarded by the Trustee pursuant to Sections 4.03,
4.06, 7.03 and 10.01.  The Trustee shall furnish in a timely fashion to the Master Servicer
such information as the Master Servicer may reasonably request from time to time for the
Master Servicer to fulfill its duties as set forth in this Agreement.  The Trustee covenants
and agrees that it shall perform its obligations hereunder in a manner so as to maintain the
status of any portion of any REMIC formed under the Series Supplement as a REMIC under the
REMIC Provisions and (subject to Section 10.01(f)) to prevent the imposition of any federal,
state or local income, prohibited transaction, contribution or other tax on the Trust Fund
to the extent that maintaining such status and avoiding such taxes are reasonably within the
control of the Trustee and are reasonably within the scope of its duties under this
Agreement.

(c)     No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its own willful
misconduct; provided, however, that:

(i)     Prior to the occurrence of an Event of Default, and after the curing or waiver of all
        such Events of Default which may have occurred, the duties and obligations of the
        Trustee shall be determined solely by the express provisions of this Agreement, the
        Trustee shall not be liable except for the performance of such duties and obligations
        as are specifically set forth in this Agreement, no implied covenants or obligations
        shall be read into this Agreement against the Trustee and, in the absence of bad
        faith on the part of the Trustee, the Trustee may conclusively rely, as to the truth
        of the statements and the correctness of the opinions expressed therein, upon any
        certificates or opinions furnished to the Trustee by the Company or the Master
        Servicer and which on their face, do not contradict the requirements of this
        Agreement;

(ii)    The Trustee shall not be personally liable for an error of judgment made in good
        faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
        shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii)   The Trustee shall not be personally liable with respect to any action taken, suffered
        or omitted to be taken by it in good faith in accordance with the direction of
        Certificateholders of any Class holding Certificates which evidence, as to such
        Class, Percentage Interests aggregating not less than 25% as to the time, method and
        place of conducting any proceeding for any remedy available to the Trustee, or
        exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)    The Trustee shall not be charged with knowledge of any default (other than a default
        in payment to the Trustee) specified in clauses (i) and (ii) of Section 7.01 or an
        Event of Default under clauses (iii), (iv) and (v) of Section 7.01 unless a
        Responsible Officer of the Trustee assigned to and working in the Corporate Trust
        Office obtains actual knowledge of such failure or event or the Trustee receives
        written notice of such failure or event at its Corporate Trust Office from the Master
        Servicer, the Company or any Certificateholder; and

(v)     Except to the extent provided in Section 7.02, no provision in this Agreement shall
        require the Trustee to expend or risk its own funds (including, without limitation,
        the making of any Advance) or otherwise incur any personal financial liability in the
        performance of any of its duties as Trustee hereunder, or in the exercise of any of
        its rights or powers, if the Trustee shall have reasonable grounds for believing that
        repayment of funds or adequate indemnity against such risk or liability is not
        reasonably assured to it.

(d)     The Trustee shall timely pay, from its own funds, the amount of any and all federal,
state and local taxes imposed on the Trust Fund or its assets or transactions including,
without limitation, (A) "prohibited transaction" penalty taxes as defined in Section 860F of
the Code, if, when and as the same shall be due and payable, (B) any tax on contributions to
a REMIC after the Closing Date imposed by Section 860G(d) of the Code and (C) any tax on
"net income from foreclosure property" as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations hereunder, which breach
constitutes negligence or willful misconduct of the Trustee.

Section 8.02.  Certain Matters Affecting the Trustee.

(a)     Except as otherwise provided in Section 8.01:

(i)     The Trustee may rely and shall be protected in acting or refraining from acting upon
        any resolution, Officers' Certificate, certificate of auditors or any other
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        appraisal, bond or other paper or document believed by it to be genuine and to have
        been signed or presented by the proper party or parties;

(ii)    The Trustee may consult with counsel and any Opinion of Counsel shall be full and
        complete authorization and protection in respect of any action taken or suffered or
        omitted by it hereunder in good faith and in accordance with such Opinion of Counsel;

(iii)   The Trustee shall be under no obligation to exercise any of the trusts or powers
        vested in it by this Agreement or to institute, conduct or defend any litigation
        hereunder or in relation hereto at the request, order or direction of any of the
        Certificateholders, pursuant to the provisions of this Agreement, unless such
        Certificateholders shall have offered to the Trustee reasonable security or indemnity
        against the costs, expenses and liabilities which may be incurred therein or thereby;
        nothing contained herein shall, however, relieve the Trustee of the obligation, upon
        the occurrence of an Event of Default (which has not been cured or waived), to
        exercise such of the rights and powers vested in it by this Agreement, and to use the
        same degree of care and skill in their exercise as a prudent investor would exercise
        or use under the circumstances in the conduct of such investor's own affairs;

(iv)    The Trustee shall not be personally liable for any action taken, suffered or omitted
        by it in good faith and believed by it to be authorized or within the discretion or
        rights or powers conferred upon it by this Agreement;

(v)     Prior to the occurrence of an Event of Default hereunder and after the curing or
        waiver of all Events of Default which may have occurred, the Trustee shall not be
        bound to make any investigation into the facts or matters stated in any resolution,
        certificate, statement, instrument, opinion, report, notice, request, consent, order,
        approval, bond or other paper or document, unless requested in writing so to do by
        Holders of Certificates of any Class evidencing, as to such Class, Percentage
        Interests, aggregating not less than 50%; provided, however, that if the payment
        within a reasonable time to the Trustee of the costs, expenses or liabilities likely
        to be incurred by it in the making of such investigation is, in the opinion of the
        Trustee, not reasonably assured to the Trustee by the security afforded to it by the
        terms of this Agreement, the Trustee may require reasonable indemnity against such
        expense or liability as a condition to so proceeding.  The reasonable expense of
        every such examination shall be paid by the Master Servicer, if an Event of Default
        shall have occurred and is continuing, and otherwise by the Certificateholder
        requesting the investigation;

(vi)    The Trustee may execute any of the trusts or powers hereunder or perform any duties
        hereunder either directly or by or through agents or attorneys; and

(vii)   To the extent authorized under the Code and the regulations promulgated thereunder,
        each Holder of a Class R Certificate hereby irrevocably appoints and authorizes the
        Trustee to be its attorney-in-fact for purposes of signing any Tax Returns required
        to be filed on behalf of the Trust Fund.  The Trustee shall sign on behalf of the
        Trust Fund and deliver to the Master Servicer in a timely manner any Tax Returns
        prepared by or on behalf of the Master Servicer that the Trustee is required to sign
        as determined by the Master Servicer pursuant to applicable federal, state or local
        tax laws, provided that the Master Servicer shall indemnify the Trustee for signing
        any such Tax Returns that contain errors or omissions.

(b)     Following the issuance of the Certificates, the Trustee shall not accept any
contribution of assets to the Trust Fund unless (subject to Section 10.01(f)) it shall have
obtained or been furnished with an Opinion of Counsel to the effect that such contribution
will not (i) cause any portion of any REMIC formed under the Series Supplement to fail to
qualify as a REMIC at any time that any Certificates are outstanding or (ii) cause the Trust
Fund to be subject to any federal tax as a result of such contribution (including the
imposition of any federal tax on "prohibited transactions" imposed under Section 860F(a) of
the Code).

Section 8.03.  Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals contained herein and in the Certificates (other than the execution of
the Certificates and relating to the acceptance and receipt of the Mortgage Loans) shall be
taken as the statements of the Company or the Master Servicer as the case may be, and the
Trustee assumes no responsibility for their correctness.  The Trustee makes no
representations as to the validity or sufficiency of this Agreement or of the Certificates
(except that the Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS or the MERS(R)
System.  Except as otherwise provided herein, the Trustee shall not be accountable for the
use or application by the Company or the Master Servicer of any of the Certificates or of
the proceeds of such Certificates, or for the use or application of any funds paid to the
Company or the Master Servicer in respect of the Mortgage Loans or deposited in or withdrawn
from the Custodial Account or the Certificate Account by the Company or the Master Servicer.

Section 8.04.  Trustee May Own Certificates.

        The Trustee in its individual or any other capacity may become the owner or pledgee
of Certificates with the same rights it would have if it were not Trustee.

Section 8.05.  Master Servicer to Pay Trustee's Fees
                      and Expenses; Indemnification.

(a)     The Master Servicer covenants and agrees to pay to the Trustee and any co-trustee
from time to time, and the Trustee and any co-trustee shall be entitled to, reasonable
compensation (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) for all services rendered by each of them in
the execution of the trusts hereby created and in the exercise and performance of any of the
powers and duties hereunder of the Trustee and any co-trustee, and the Master Servicer will
pay or reimburse the Trustee and any co-trustee upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee or any co-trustee in accordance
with any of the provisions of this Agreement (including the reasonable compensation and the
expenses and disbursements of its counsel and of all persons not regularly in its employ,
and the expenses incurred by the Trustee or any co-trustee in connection with the
appointment of an office or agency pursuant to Section 8.12) except any such expense,
disbursement or advance as may arise from its negligence or bad faith.

(b)     The Master Servicer agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense incurred without negligence or willful
misconduct on the Trustee's part, arising out of, or in connection with, the acceptance and
administration of the Trust Fund, including the costs and expenses (including reasonable
legal fees and expenses) of defending itself against any claim in connection with the
exercise or performance of any of its powers or duties under this Agreement and the
Custodial Agreement, including, without limitation, all costs, liabilities and expenses
(including reasonable legal fees and expenses) of investigating and defending itself against
any claim, action or proceeding, pending or threatened, relating to the provisions of this
paragraph, provided that:

(i)     with respect to any such claim, the Trustee shall have given the Master Servicer
        written notice thereof promptly after the Trustee shall have actual knowledge thereof;

(ii)    while maintaining control over its own  defense, the Trustee shall cooperate and
        consult fully with the Master Servicer in preparing such defense; and

(iii)   notwithstanding anything in this Agreement to the contrary, the Master Servicer shall
        not be liable for settlement of any claim by the Trustee entered into without the
        prior consent of the Master Servicer which consent shall  not be unreasonably
        withheld.

No termination of this Agreement shall affect the obligations created by this Section
8.05(b) of the Master Servicer to indemnify the Trustee under the conditions and to the
extent set forth herein.

        Notwithstanding the foregoing, the indemnification provided by the Master Servicer in
this Section 8.05(b) shall not pertain to any loss, liability or expense of the Trustee,
including the costs and expenses of defending itself against any claim, incurred in
connection with any actions taken by the Trustee at the direction of the Certificateholders
pursuant to the terms of this Agreement.

Section 8.06.  Eligibility Requirements for Trustee.

        The Trustee hereunder shall at all times be a corporation or a national banking
association having its principal office in a state and city acceptable to the Company and
organized and doing business under the laws of such state or the United States of America,
authorized under such laws to exercise corporate trust powers, having a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by federal or
state authority.  If such corporation or national banking association publishes reports of
condition at least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section the combined
capital and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of this
Section, the Trustee shall resign immediately in the manner and with the effect specified in
Section 8.07.

Section 8.07.  Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts hereby created
by giving written notice thereof to the Company.  Upon receiving such notice of resignation,
the Company shall promptly appoint a successor trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the resigning Trustee and one copy to the
successor trustee.  If no successor trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of a successor
trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.06 and shall fail to resign after written request therefor by the
Company, or if at any time the Trustee shall become incapable of acting, or shall be
adjudged bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or liquidation, then the
Company may remove the Trustee and appoint a successor trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee.  In addition, in the event that the Company determines that
the Trustee has failed (i) to distribute or cause to be distributed to the
Certificateholders any amount required to be distributed hereunder, if such amount is held
by the Trustee or its Paying Agent (other than the Master Servicer or the Company) for
distribution or (ii) to otherwise observe or perform in any material respect any of its
covenants, agreements or obligations hereunder, and such failure shall continue unremedied
for a period of 5 days (in respect of clause (i) above) or 30 days (in respect of clause
(ii) above other than any failure to comply with the provisions of Article XII, in which
case no notice or grace period shall be applicable) after the date on which written notice
of such failure, requiring that the same be remedied, shall have been given to the Trustee
by the Company, then the Company may remove the Trustee and appoint a successor trustee by
written instrument delivered as provided in the preceding sentence.  In connection with the
appointment of a successor trustee pursuant to the preceding sentence, the Company shall, on
or before the date on which any such appointment becomes effective, obtain from each Rating
Agency written confirmation that the appointment of any such successor trustee will not
result in the reduction of the ratings on any class of the Certificates below the lesser of
the then current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting Rights may at any
time remove the Trustee and appoint a successor trustee by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact duly
authorized, one complete set of which instruments shall be delivered to the Company, one
complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section shall become effective upon acceptance of
appointment by the successor trustee as provided in Section 8.08.

Section 8.08.  Successor Trustee.

(a)     Any successor trustee appointed as provided in  Section 8.07 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an instrument
accepting such appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee shall become effective
and such successor trustee, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor hereunder,
with the like effect as if originally named as trustee herein.  The predecessor trustee
shall deliver to the successor trustee all Mortgage Files and related documents and
statements held by it hereunder (other than any Mortgage Files at the time held by a
Custodian, which shall become the agent of any successor trustee hereunder), and the
Company, the Master Servicer and the predecessor trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for more fully and
certainly vesting and confirming in the successor trustee all such rights, powers, duties
and obligations.

(b)     No successor trustee shall accept appointment as provided in this Section unless at
the time of such acceptance such successor trustee shall be eligible under the provisions of
Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in this Section,
the Company shall mail notice of the succession of such trustee hereunder to all Holders of
Certificates at their addresses as shown in the Certificate Register.  If the Company fails
to mail such notice within 10 days after acceptance of appointment by the successor trustee,
the successor trustee shall cause such notice to be mailed at the expense of the Company.

Section 8.09.  Merger or Consolidation of Trustee.

        Any corporation or national banking association into which the Trustee may be merged
or converted or with which it may be consolidated or any corporation or national  banking
association resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation or national banking association succeeding to the
business of the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation or national banking association shall be eligible under the provisions of
Section 8.06, without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.  The Trustee
shall mail notice of any such merger or consolidation to the Certificateholders at their
address as shown in the Certificate Register.

Section 8.10.  Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Trust Fund or property
securing the same may at the time be located, the Master Servicer and the Trustee acting
jointly shall have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Trustee to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the Trust Fund, and
to vest in such Person or Persons, in such capacity, such title to the Trust Fund, or any
part thereof, and, subject to the other provisions of this Section 8.10, such powers,
duties, obligations, rights and trusts as the Master Servicer and the Trustee may consider
necessary or desirable.  If the Master Servicer shall not have joined in such appointment
within 15 days after the receipt by it of a request so to do, or in case an Event of Default
shall have occurred and be continuing, the Trustee alone shall have the power to make such
appointment.  No co-trustee or separate trustee hereunder shall be required to meet the
terms of eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate trustee(s) shall be
required under Section 8.08 hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee pursuant to this
Section 8.10 all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the Trustee, and
such separate trustee or co-trustee jointly, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed (whether as Trustee
hereunder or as successor to the Master Servicer hereunder), the Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any portion
thereof in any such jurisdiction) shall be exercised and performed by such separate trustee
or co-trustee at the direction of the Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be deemed to have
been given to each of the then separate trustees and co-trustees, as effectively as if given
to each of them.  Every instrument appointing any separate trustee or co-trustee shall refer
to this Agreement and the conditions of this Article VIII.  Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct of,
affecting the liability of, or affording protection to, the Trustee.  Every such instrument
shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the Trustee, its
agent or attorney-in-fact, with full power and authority, to the extent not prohibited by
law, to do any lawful act under or in respect of this Agreement on its behalf and in its
name.  If any separate trustee or co-trustee shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall vest in and
be exercised by the Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 8.11.  Appointment of Custodians.

        The Trustee may, with the consent of the Master Servicer and the Company, appoint one
or more Custodians who are not Affiliates of the Company, the Master Servicer or any Seller
to hold all or a portion of the Mortgage Files as agent for the Trustee, by entering into a
Custodial Agreement.  Subject to Article VIII, the Trustee agrees to comply with the terms
of each Custodial Agreement and to enforce the terms and provisions thereof against the
Custodian for the benefit of the Certificateholders.  Each Custodian shall be a depository
institution subject to supervision by federal or state authority, shall have a combined
capital and surplus of at least $15,000,000 and shall be qualified to do business in the
jurisdiction in which it holds any Mortgage File.  Each Custodial Agreement may be amended
only as provided in Section 11.01.  The Trustee shall notify the Certificateholders of the
appointment of any Custodian (other than the Custodian appointed as of the Closing Date)
pursuant to this Section 8.11.

Section 8.12.  Appointment of Office or Agency.

        The Trustee will maintain an office or agency in the United States at the address
designated in Section 11.05 of the Series Supplement where Certificates may be surrendered
for registration of transfer or exchange. The Trustee will maintain an office at the address
stated in Section 11.05 of the Series Supplement where notices and demands to or upon the
Trustee in respect of this Agreement may be served.





--------------------------------------------------------------------------------



ARTICLE IX


                     TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES

Section 9.01.  Optional Purchase by the Master Servicer of All Certificates; Termination Upon
                      Purchase by the Master Servicer or Liquidation of All Mortgage Loans


(a)     Subject to Section 9.02, the respective obligations and responsibilities of the
Company, the Master Servicer and the Trustee created hereby in respect of the Certificates
(other than the obligation of the Trustee to make certain payments after the Final
Distribution Date to Certificateholders and the obligation of the Company to send certain
notices as hereinafter set forth) shall terminate upon the last action required to be taken
by the Trustee on the Final Distribution Date pursuant to this Article IX following the
earlier of:

(i)     the later of the final payment or other liquidation (or any Advance with respect
        thereto) of the last Mortgage Loan remaining in the Trust Fund or the disposition of
        all property acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage
        Loan, or

(ii)    the purchase by the Master Servicer of all Mortgage Loans and all property acquired
        in respect of any Mortgage Loan remaining in the Trust Fund at a price equal to 100%
        of the unpaid principal balance of each Mortgage Loan or, if less than such unpaid
        principal balance, the fair market value of the related underlying property of such
        Mortgage Loan with respect to Mortgage Loans as to which title has been acquired if
        such fair market value is less than such unpaid principal balance (net of any
        unreimbursed Advances attributable to principal) on the day of repurchase plus
        accrued interest thereon at the Net Mortgage Rate (or Modified Net Mortgage Rate in
        the case of any Modified Mortgage Loan) to, but not including, the first day of the
        month in which such repurchase price is distributed, provided, however, that in no
        event shall the trust created hereby continue beyond the expiration of 21 years from
        the death of the last survivor of the descendants of Joseph P. Kennedy, the late
        ambassador of the United States to the Court of St. James, living on the date hereof
        and provided further that the purchase price set forth above shall be increased as is
        necessary, as determined by the Master Servicer, to avoid disqualification of any
        portion of any REMIC formed under the Series Supplement as a REMIC.  The purchase
        price paid by the Master Servicer shall also include any amounts owed by Residential
        Funding pursuant to the last paragraph of Section 4 of the Assignment Agreement in
        respect of any liability, penalty or expense that resulted from a breach of the
        Compliance With Laws Representation, that remain unpaid on the date of such purchase.

        The right of the Master Servicer to purchase all the assets of the Trust Fund
pursuant to clause (ii) above is conditioned upon the Pool Stated Principal Balance as of
the Final Distribution Date, prior to giving effect to distributions to be made on such
Distribution Date, being less than ten percent of the Cut-off Date Principal Balance of the
Mortgage Loans.

        If such right is exercised by the Master Servicer, the Master Servicer shall be
deemed to have been reimbursed for the full amount of any unreimbursed Advances theretofore
made by it with respect to the Mortgage Loans.  In addition, the Master Servicer shall
provide to the Trustee the certification required by Section 3.15 and the Trustee and any
Custodian shall, promptly following payment of the purchase price, release to the Master
Servicer the Mortgage Files pertaining to the Mortgage Loans being purchased.

        In addition to the foregoing, on any Distribution Date on which the Pool Stated
Principal Balance, prior to giving effect to distributions to be made on such Distribution
Date, is less than ten percent of the Cut-off Date Principal Balance of the Mortgage Loans,
the Master Servicer shall have the right, at its option, to purchase the Certificates in
whole, but not in part, at a price equal to the outstanding Certificate Principal Balance of
such Certificates plus the sum of Accrued Certificate Interest thereon for the related
Interest Accrual Period and any previously unpaid Accrued Certificate Interest.  If the
Master Servicer exercises this right to purchase the outstanding Certificates, the Master
Servicer will promptly terminate the respective obligations and responsibilities created
hereby in respect of the Certificates pursuant to this Article IX.

               (b)    The Master Servicer shall give the Trustee not less than 40 days' prior
        notice of the Distribution Date on which the Master Servicer anticipates that the
        final distribution will be made to Certificateholders (whether as a result of the
        exercise by the Master Servicer of its right to purchase the assets of the Trust Fund
        or otherwise) or on which the Master Servicer anticipates that the Certificates will
        be purchased (as a result of the exercise by the Master Servicer to purchase the
        outstanding Certificates).  Notice of any termination specifying the anticipated
        Final Distribution Date (which shall be a date that would otherwise be a Distribution
        Date) upon which the Certificateholders may surrender their Certificates to the
        Trustee (if so required by the terms hereof) for payment of the final distribution
        and cancellation or notice of any purchase of the outstanding Certificates,
        specifying the Distribution Date upon which the Holders may surrender their
        Certificates to the Trustee for payment, shall be given promptly by the Master
        Servicer (if it is exercising its right to purchase the assets of the Trust Fund or
        to purchase the outstanding Certificates), or by the Trustee (in any other case) by
        letter.  Such notice shall be prepared by the Master Servicer (if it is exercising
        its right to purchase the assets of the Trust Fund or to purchase the outstanding
        Certificates), or by the Trustee (in any other case) and mailed by the Trustee to the
        Certificateholders not earlier than the 15th day and not later than the 25th day of
        the month next preceding the month of such final distribution specifying:

(iii)   the anticipated Final Distribution Date upon which final payment of the Certificates
        is anticipated to be made upon presentation and surrender of Certificates at the
        office or agency of the Trustee therein designated where required pursuant to this
        Agreement or, in the case of the purchase by the Master Servicer of the outstanding
        Certificates, the Distribution Date on which such purchase is to be made,

(iv)    the amount of any such final payment, or in the case of the purchase of the
        outstanding Certificates, the purchase price, in either case, if known, and

(v)     that the Record Date otherwise applicable to such Distribution Date is not
        applicable, and in the case of the Senior Certificates, or in the case of all of the
        Certificates in connection with the exercise by the Master Servicer of its right to
        purchase the Certificates, that payment will be made only upon presentation and
        surrender of the Certificates at the office or agency of the Trustee therein
        specified.

If the Master Servicer is obligated to give notice to Certificateholders as aforesaid, it
shall give such notice to the Certificate Registrar at the time such notice is given to
Certificateholders and, if the Master Servicer is exercising its rights to purchase the
outstanding Certificates, it shall give such notice to each Rating Agency at the time such
notice is given to Certificateholders. As a result of the exercise by the Master Servicer of
its right to purchase the assets of the Trust Fund, the Master Servicer shall deposit in the
Certificate Account, before the Final Distribution Date in immediately available funds an
amount equal to the purchase price for the assets of the Trust Fund, computed as provided
above.  As a result of the exercise by the Master Servicer of its right to purchase the
outstanding Certificates, the Master Servicer shall deposit in an Eligible Account,
established by the Master Servicer on behalf of the Trustee and separate from the
Certificate Account in the name of the Trustee in trust for the registered holders of the
Certificates, before the Distribution Date on which such purchase is to occur in immediately
available funds an amount equal to the purchase price for the Certificates, computed as
above provided, and provide notice of such deposit to the Trustee.  The Trustee will
withdraw from such account the amount specified in subsection (c) below.

(b)     In the case of the Senior Certificates, upon presentation and surrender of the
Certificates by the Certificateholders thereof, and in the case of the Class M and Class B
Certificates, upon presentation and surrender of the Certificates by the Certificateholders
thereof in connection with the exercise by the Master Servicer of its right to purchase the
Certificates, and otherwise in accordance with Section 4.01(a), the Trustee shall distribute
to the Certificateholders (i) the amount otherwise distributable on such Distribution Date,
if not in connection with the Master Servicer's election to repurchase the assets of the
Trust Fund or the outstanding Certificates, or (ii) if the Master Servicer elected to so
repurchase the assets of the Trust Fund or the outstanding Certificates, an amount
determined as follows:  (A) with respect to each Certificate the outstanding Certificate
Principal Balance thereof, plus Accrued Certificate Interest for the related Interest
Accrual Period thereon and any previously unpaid Accrued Certificate Interest, subject to
the priority set forth in Section 4.02(a), and (B) with respect to the Class R Certificates,
any excess of the amounts available for distribution (including the repurchase price
specified in clause (ii) of subsection (a) of this Section) over the total amount
distributed under the immediately preceding clause (A).  Notwithstanding the reduction of
the Certificate Principal Balance of any Class of Subordinate Certificates to zero, such
Class will be outstanding hereunder until the termination of the respective obligations and
responsibilities of the Company, the Master Servicer and the Trustee hereunder in accordance
with Article IX.

(c)     If any Certificateholders shall not surrender their Certificates for final payment
and cancellation on or before the Final Distribution Date (if so required by the terms
hereof), the Trustee shall on such date cause all funds in the Certificate Account not
distributed in final distribution to Certificateholders to be withdrawn therefrom and
credited to the remaining Certificateholders by depositing such funds in a separate escrow
account for the benefit of such Certificateholders, and the Master Servicer (if it exercised
its right to purchase the assets of the Trust Fund), or the Trustee (in any other case)
shall give a second written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect thereto.  If
within six months after the second notice any Certificate shall not have been surrendered
for cancellation, the Trustee shall take appropriate steps as directed by the Master
Servicer to contact the remaining Certificateholders concerning surrender of their
Certificates.  The costs and expenses of maintaining the escrow account and of contacting
Certificateholders shall be paid out of the assets which remain in the escrow account.  If
within nine months after the second notice any Certificates shall not have been surrendered
for cancellation, the Trustee shall pay to the Master Servicer all amounts distributable to
the holders thereof and the Master Servicer shall thereafter hold such amounts until
distributed to such Holders.  No interest shall accrue or be payable to any
Certificateholder on any amount held in the escrow account or by the Master Servicer as a
result of such Certificateholder's failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01.

(d)     If any Certificateholders do not surrender their Certificates on or before the
Distribution Date on which a purchase of the outstanding Certificates is to be made, the
Trustee shall on such date cause all funds in the Certificate Account deposited therein by
the Master Servicer pursuant to Section 9.01(b) to be withdrawn therefrom and deposited in a
separate escrow account for the benefit of such Certificateholders, and the Master Servicer
shall give a second written notice to such Certificateholders to surrender their
Certificates for payment of the purchase price therefor.  If within six months after the
second notice any Certificate shall not have been surrendered for cancellation, the Trustee
shall take appropriate steps as directed by the Master Servicer to contact the Holders of
such Certificates concerning surrender of their Certificates.  The costs and expenses of
maintaining the escrow account and of contacting Certificateholders shall be paid out of the
assets which remain in the escrow account.  If within nine months after the second notice
any Certificates shall not have been surrendered for cancellation in accordance with this
Section 9.01, the Trustee shall pay to the Master Servicer all amounts distributable to the
Holders thereof and the Master Servicer shall thereafter hold such amounts until distributed
to such Holders.  No interest shall accrue or be payable to any Certificateholder on any
amount held in the escrow account or by the Master Servicer as a result of such
Certificateholder's failure to surrender its Certificate(s) for payment in accordance with
this Section 9.01.  Any Certificate that is not surrendered on the Distribution Date on
which a purchase pursuant to this Section 9.01 occurs as provided above will be deemed to
have been purchased and the Holder as of such date will have no rights with respect thereto
except to receive the purchase price therefor minus any costs and expenses associated with
such escrow account and notices allocated thereto.  Any Certificates so purchased or deemed
to have been purchased on such Distribution Date shall remain outstanding hereunder until
the Master Servicer has terminated the respective obligations and responsibilities created
hereby in respect of the Certificates pursuant to this Article IX.  The Master Servicer
shall be for all purposes the Holder thereof as of such date.

Section 9.02.  Additional Termination Requirements.

(a)     Each REMIC that comprises the Trust Fund shall be terminated in accordance with the
following additional requirements, unless (subject to Section 10.01(f)) the Trustee and the
Master Servicer have received an Opinion of Counsel (which Opinion of Counsel shall not be
an expense of the Trustee) to the effect that the failure of each such REMIC to comply with
the requirements of this Section 9.02 will not (i) result in the imposition on the Trust
Fund of taxes on "prohibited transactions," as described in Section 860F of the Code, or
(ii) cause any such REMIC to fail to qualify as a REMIC at any time that any Certificate is
outstanding:
(i)     The Master Servicer shall establish a 90-day liquidation period for each such REMIC
        and specify the first day of such period in a statement attached to the Trust Fund's
        final Tax Return pursuant to Treasury regulations Section 1.860F-1.  The Master
        Servicer also shall satisfy all of the requirements of a qualified liquidation for a
        REMIC under Section 860F of the Code and regulations thereunder;

(ii)    The Master Servicer shall notify the Trustee at the commencement of such 90-day
        liquidation period and, at or prior to the time of making of the final payment on the
        Certificates, the Trustee shall sell or otherwise dispose of all of the remaining
        assets of the Trust Fund in accordance with the terms hereof; and

(iii)   If the Master Servicer or the Company is exercising its right to purchase the assets
        of the Trust Fund, the Master Servicer shall, during the 90-day liquidation period
        and at or prior to the Final Distribution Date, purchase all of the assets of the
        Trust Fund for cash.

(b)     Each Holder of a Certificate and the Trustee hereby irrevocably approves and appoints
the Master Servicer as its attorney-in-fact to adopt a plan of complete liquidation for each
REMIC at the expense of the Trust Fund in accordance with the terms and conditions of this
Agreement.

Section 9.03.  Termination of Multiple REMICs.

        If the REMIC Administrator makes two or more separate REMIC elections,  the applicable
REMIC  shall be  terminated  on the  earlier  of the Final  Distribution  Date and the date on
which it is deemed to receive the last  deemed  distributions  on the  related  Uncertificated
REMIC Regular Interests and the last distribution due on the Certificates is made.





--------------------------------------------------------------------------------






ARTICLE X



                                       REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat the Trust Fund as one or more
REMICs under the Code and, if necessary, under applicable state law.  The assets of each
such REMIC will be set forth in the Series Supplement.  Such election will be made on Form
1066 or other appropriate federal tax or information return (including Form 8811) or any
appropriate state return for the taxable year ending on the last day of the calendar year in
which the Certificates are issued.  For the purposes of each REMIC election in respect of
the Trust Fund, Certificates and interests to be designated as the "regular interests" and
the sole class of "residual interests" in the REMIC will be set forth in Section 10.03 of
the Series Supplement.  The REMIC Administrator and the Trustee shall not permit the
creation of any "interests" (within the meaning of Section 860G of the Code) in any REMIC
elected in respect of the Trust Fund other than the "regular interests" and "residual
interests" so designated.

(b)     The Closing Date is hereby designated as the "startup day" of the Trust Fund within
the meaning of Section 860G(a)(9) of the Code.

(c)     The REMIC Administrator shall hold a Class R Certificate representing a 0.01%
Percentage Interest each Class of the Class R Certificates and shall be designated as "the
tax matters person" with respect to each REMIC in the manner provided under Treasury
regulations section 1.860F-4(d) and Treasury regulations section 301.6231(a)(7)-1. The REMIC
Administrator, as tax matters person, shall (i) act on behalf of each REMIC in relation to
any tax matter or controversy involving the Trust Fund and (ii) represent the Trust Fund in
any administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The legal expenses, including without
limitation attorneys' or accountants' fees, and costs of any such proceeding and any
liability resulting therefrom shall be expenses of the Trust Fund and the REMIC
Administrator shall be entitled to reimbursement therefor out of amounts attributable to the
Mortgage Loans on deposit in the Custodial Account as provided by Section 3.10 unless such
legal expenses and costs are incurred by reason of the REMIC Administrator's willful
misfeasance, bad faith or gross negligence.  If the REMIC Administrator is no longer the
Master Servicer hereunder, at its option the REMIC Administrator may continue its duties as
REMIC Administrator and shall be paid reasonable compensation not to exceed $3,000 per year
by any successor Master Servicer hereunder for so acting as the REMIC Administrator.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the Tax Returns
that it determines are required with respect to each REMIC created hereunder and deliver
such Tax Returns in a timely manner to the Trustee and the Trustee shall sign and file such
Tax Returns in a timely manner.  The expenses of preparing such returns shall be borne by
the REMIC Administrator without any right of reimbursement therefor.  The REMIC
Administrator agrees to indemnify and hold harmless the Trustee with respect to any tax or
liability arising from the Trustee's signing of Tax Returns that contain errors or
omissions.  The Trustee and Master Servicer shall promptly provide the REMIC Administrator
with such information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R Certificate
such information as is necessary for the application of any tax relating to the transfer of
a Class R Certificate to any Person who is not a Permitted Transferee, (ii) to the Trustee,
and the Trustee shall forward to the Certificateholders, such information or reports as are
required by the Code or the REMIC Provisions including reports relating to interest,
original issue discount and market discount or premium (using the Prepayment Assumption) and
(iii) to the Internal Revenue Service the name, title, address and telephone number of the
person who will serve as the representative of each REMIC.

(f)     The Master Servicer and the REMIC Administrator shall take such actions and shall
cause each REMIC created hereunder to take such actions as are reasonably within the Master
Servicer's or the REMIC Administrator's control and the scope of its duties more
specifically set forth herein as shall be necessary or desirable to maintain the status of
each REMIC as a REMIC under the REMIC Provisions (and the Trustee shall assist the Master
Servicer and the REMIC Administrator, to the extent reasonably requested by the Master
Servicer and the REMIC Administrator to do so).  The Master Servicer and the REMIC
Administrator shall not knowingly or intentionally take any action, cause the Trust Fund to
take any action or fail to take (or fail to cause to be taken) any action reasonably within
their respective control that, under the REMIC Provisions, if taken or not taken, as the
case may be, could (i) endanger the status of any portion of any REMIC formed under the
Series Supplement as a REMIC or (ii) result in the imposition of a tax upon any such REMIC
(including but not limited to the tax on prohibited transactions as defined in Section
860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in Section 860G(d)
of the Code) (either such event, in the absence of an Opinion of Counsel or the
indemnification referred to in this sentence, an "Adverse REMIC Event") unless the Master
Servicer or the REMIC Administrator, as applicable, has received an Opinion of Counsel (at
the expense of the party seeking to take such action or, if such party fails to pay such
expense, and the Master Servicer or the REMIC Administrator, as applicable, determines that
taking such action is in the best interest of the Trust Fund and the Certificateholders, at
the expense of the Trust Fund, but in no event at the expense of the Master Servicer, the
REMIC Administrator or the Trustee) to the effect that the contemplated action will not,
with respect to each REMIC created hereunder, endanger such status or, unless the Master
Servicer, the REMIC Administrator or both, as applicable, determine in its or their sole
discretion to indemnify the Trust Fund against the imposition of such a tax, result in the
imposition of such a tax. Wherever in this Agreement a contemplated action may not be taken
because the timing of such action might result in the imposition of a tax on the Trust Fund,
or may only be taken pursuant to an Opinion of Counsel that such action would not impose a
tax on the Trust Fund, such action may nonetheless be taken provided that the indemnity
given in the preceding sentence with respect to any taxes that might be imposed on the Trust
Fund has been given and that all other preconditions to the taking of such action have been
satisfied.  The Trustee shall not take or fail to take any action (whether or not authorized
hereunder) as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that it has received an Opinion of Counsel to the effect that an
Adverse REMIC Event could occur with respect to such action.  In addition, prior to taking
any action with respect to any REMIC created hereunder or any related assets thereof, or
causing any such REMIC to take any action, which is not expressly permitted under the terms
of this Agreement, the Trustee will consult with the Master Servicer or the REMIC
Administrator, as applicable, or its designee, in writing, with respect to whether such
action could cause an Adverse REMIC Event to occur with respect to any such REMIC, and the
Trustee shall not take any such action or cause any such REMIC to take any such action as to
which the Master Servicer or the REMIC Administrator, as applicable, has advised it in
writing that an Adverse REMIC Event could occur.  The Master Servicer or the REMIC
Administrator, as applicable, may consult with counsel to make such written advice, and the
cost of same shall be borne by the party seeking to take the action not expressly permitted
by this Agreement, but in no event at the expense of the Master Servicer or the REMIC
Administrator.  At all times as may be required by the Code, the Master Servicer will to the
extent within its control and the scope of its duties more specifically set forth herein,
maintain substantially all of the assets of each REMIC created hereunder as "qualified
mortgages" as defined in Section 860G(a)(3) of the Code and "permitted investments" as
defined in Section 860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on "prohibited transactions" of any REMIC
created hereunder as defined in Section 860F(a)(2) of the Code, on "net income from
foreclosure property" of any such REMIC as defined in Section 860G(c) of the Code, on any
contributions to any such REMIC after the Startup Day therefor pursuant to Section 860G(d)
of the Code, or any other tax is imposed by the Code or any applicable provisions of state
or local tax laws, such tax shall be charged (i) to the Master Servicer, if such tax arises
out of or results from a breach by the Master Servicer of any of its obligations under this
Agreement or the Master Servicer has in its sole discretion determined to indemnify the
Trust Fund against such tax, (ii) to the Trustee, if such tax arises out of or results from
a breach by the Trustee of any of its obligations under this Article X, or (iii) otherwise
against amounts on deposit in the Custodial Account as provided by Section 3.10 and on the
Distribution Date(s) following such reimbursement the aggregate of such taxes shall be
allocated in reduction of the Accrued Certificate Interest on each Class entitled thereto in
the same manner as if such taxes constituted a Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall, for federal income tax purposes, maintain
books and records with respect to each REMIC created hereunder on a calendar year and on an
accrual basis or as otherwise may be required by the REMIC Provisions.

(i)     Following the Startup Day, neither the Master Servicer nor the Trustee shall accept
any contributions of assets to any REMIC created hereunder unless (subject to Section
10.01(f)) the Master Servicer and the Trustee shall have received an Opinion of Counsel (at
the expense of the party seeking to make such contribution) to the effect that the inclusion
of such assets in such REMIC will not cause the REMIC to fail to qualify as a REMIC at any
time that any Certificates are outstanding or subject the REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section 10.01(f)) enter
into any arrangement by which any REMIC created hereunder will receive a fee or other
compensation for services nor permit any such REMIC to receive any income from assets other
than "qualified mortgages" as defined in Section 860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury Regulations,
the "latest possible maturity date" by which the Certificate Principal Balance of each Class
of Certificates (other than the Interest Only Certificates) representing a regular interest
in the applicable REMIC and the Uncertificated Principal Balance of each Uncertificated
REMIC Regular Interest (other than each Uncertificated REMIC Regular Interest represented by
a Class A-V Certificate, if any) and the rights to the Interest Only Certificates and
Uncertificated REMIC Regular Interest represented by a Class A-V Certificate would be
reduced to zero is the Maturity Date for each such Certificate and Interest.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall prepare and file
with the Internal Revenue Service Form 8811, "Information Return for Real Estate Mortgage
Investment Conduits (REMIC) and Issuers of Collateralized Debt Obligations" for each REMIC
created hereunder.

(m)     Neither the Trustee nor the Master Servicer shall sell, dispose of or substitute for
any of the Mortgage Loans (except in connection with (i) the default, imminent default or
foreclosure of a Mortgage Loan, including but not limited to, the acquisition or sale of a
Mortgaged Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of any REMIC
created hereunder, (iii) the termination of any such REMIC pursuant to Article IX of this
Agreement or (iv) a purchase of Mortgage Loans pursuant to Article II or III of this
Agreement) nor acquire any assets for any such REMIC, nor sell or dispose of any investments
in the Custodial Account or the Certificate Account for gain nor accept any contributions to
any such REMIC after the Closing Date unless it has received an Opinion of Counsel that such
sale, disposition, substitution or acquisition will not (a) affect adversely the status of
such REMIC as a REMIC or (b) unless the Master Servicer has determined in its sole
discretion to indemnify the Trust Fund against such tax, cause such REMIC to be subject to a
tax on "prohibited transactions" or "contributions" pursuant to the REMIC Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC Administrator
and the Master Servicer for any taxes and costs including, without limitation, any
reasonable attorneys fees imposed on or incurred by the Trust Fund, the Company or the
Master Servicer, as a result of a breach of the Trustee's covenants set forth in Article
VIII or this Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the Company, the Master
Servicer and the Trustee for any taxes and costs (including, without limitation, any
reasonable attorneys' fees) imposed on or incurred by the Trust Fund, the Company, the
Master Servicer or the Trustee, as a result of a breach of the REMIC Administrator's
covenants set forth in this Article X with respect to compliance with the REMIC Provisions,
including without limitation, any penalties arising from the Trustee's execution of Tax
Returns prepared by the REMIC Administrator that contain errors or omissions; provided,
however, that such liability will not be imposed to the extent such breach is a result of an
error or omission in information provided to the REMIC Administrator by the Master Servicer
in which case Section 10.02(c) will apply.

(c)     The Master Servicer agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Trustee for any taxes and costs (including, without limitation, any
reasonable attorneys' fees) imposed on or incurred by the Trust Fund, the Company, the REMIC
Administrator or the Trustee, as a result of a breach of the Master Servicer's covenants set
forth in this Article X or in Article III with respect to compliance with the REMIC
Provisions, including without limitation, any penalties arising from the Trustee's execution
of Tax Returns prepared by the Master Servicer that contain errors or omissions.

Section 10.03. Designation of REMIC(s).

        As provided in Section 10.03 of the Series Supplement.

Section 10.04. Distributions on the Uncertificated REMIC I and REMIC II Regular Interests.

        As provided in Section 10.04 of the Series Supplement.

Section 10.05. Compliance with Withholding Requirements.

        As provided in Section 10.05 of the Series Supplement.






--------------------------------------------------------------------------------



ARTICLE XI


                                   MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

(a)     This Agreement or any Custodial Agreement may be amended from time to time by the
Company, the Master Servicer and the Trustee, without the consent of any of the
Certificateholders:

(i)     to cure any ambiguity,

(ii)    to correct or supplement any provisions herein or therein, which may be inconsistent
        with any other provisions herein or therein or to correct any error,

(iii)   to modify, eliminate or add to any of its provisions to such extent as shall be
        necessary or desirable to maintain the qualification of the Trust Fund as a REMIC at
        all times that any Certificate is outstanding or to avoid or minimize the risk of the
        imposition of any tax on the Trust Fund pursuant to the Code that would be a claim
        against the Trust Fund, provided that the Trustee has received an Opinion of Counsel
        to the effect that (A) such action is necessary or desirable to maintain such
        qualification or to avoid or minimize the risk of the imposition of any such tax and
        (B) such action will not adversely affect in any material respect the interests of
        any Certificateholder,

(iv)    to change the timing and/or nature of deposits into the Custodial Account or the
        Certificate Account or to change the name in which the Custodial Account is
        maintained, provided that (A) the Certificate Account Deposit Date shall in no event
        be later than the related Distribution Date, (B) such change shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder and (C) such change shall not result in a reduction of the
        rating assigned to any Class of Certificates below the lower of the then-current
        rating or the rating assigned to such Certificates as of the Closing Date (in the
        case of the Insured Certificates (as defined in the Series Supplement), such
        determination shall be made without giving effect to the Certificate Policy (as
        defined in the Series Supplement)), as evidenced by a letter from each Rating Agency
        to such effect,

(v)     to modify, eliminate or add to the provisions of Section 5.02(f) or any other
        provision hereof restricting transfer of the Class R Certificates, by virtue of their
        being the "residual interests" in a REMIC, provided that (A) such change shall not
        result in reduction of the rating assigned to any such Class of Certificates below
        the lower of the then-current rating or the rating assigned to such Certificates as
        of the Closing Date (in the case of the Insured Certificates (as defined in the
        Series Supplement), such determination shall be made without giving effect to the
        Certificate Policy (as defined in the Series Supplement)), as evidenced by a letter
        from each Rating Agency to such effect, and (B) such change shall not (subject to
        Section 10.01(f)), as evidenced by an Opinion of Counsel (at the expense of the party
        seeking so to modify, eliminate or add such provisions), cause any REMIC created
        hereunder or any of the Certificateholders (other than the transferor) to be subject
        to a federal tax caused by a transfer to a Person that is not a Permitted Transferee,

(vi)    to make any other provisions with respect to matters or questions arising under this
        Agreement or such Custodial Agreement which shall not be materially inconsistent with
        the provisions of this Agreement, provided that such action shall not, as evidenced
        by an Opinion of Counsel, adversely affect in any material respect the interests of
        any Certificateholder or

               (vii)  to amend any provision herein or therein that is not material to any of
        the Certificateholders.

(b)     This Agreement or any Custodial Agreement may also be amended from time to time by
the Company, the Master Servicer and the Trustee with the consent of the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates with a Certificate Principal Balance greater than zero affected
thereby for the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or such Custodial Agreement or of modifying in any
manner the rights of the Holders of Certificates of such Class; provided, however, that no
such amendment shall:

(i)     reduce in any manner the amount of, or delay the timing of, payments which are
        required to be distributed on any Certificate without the consent of the Holder of
        such Certificate,

(ii)    reduce the aforesaid percentage of Certificates of any Class the Holders of which are
        required to consent to any such amendment, in any such case without the consent of
        the Holders of all Certificates of such Class then outstanding.

(c)     Notwithstanding any contrary provision of this Agreement, the Trustee shall not
consent to any amendment to this Agreement unless it shall have first received an Opinion of
Counsel (subject to Section 10.01(f) and at the expense of the party seeking such amendment)
to the effect that such amendment or the exercise of any power granted to the Master
Servicer, the Company or the Trustee in accordance with such amendment will not result in
the imposition of a federal tax on the Trust Fund or cause any REMIC created under the
Series Supplement to fail to qualify as a REMIC at any time that any Certificate is
outstanding.

(d)     Promptly after the execution of any such amendment the Trustee shall furnish written
notification of the substance of such amendment to the Custodian and each
Certificateholder.  It shall not be necessary for the consent of Certificateholders under
this Section 11.01 to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof.  The manner of obtaining
such consents and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable regulations as the Trustee may
prescribe.

(e)     The Company shall have the option, in its sole discretion, to obtain and deliver to
the Trustee any corporate guaranty, payment obligation, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or a reserve fund, or any combination of the
foregoing, for the purpose of protecting the Holders of the Class B Certificates against any
or all Realized Losses or other shortfalls.  Any such instrument or fund shall be held by
the Trustee for the benefit of the Class B Certificateholders, but shall not be and shall
not be deemed to be under any circumstances included in the Trust Fund.  To the extent that
any such instrument or fund constitutes a reserve fund for federal income tax purposes, (i)
any reserve fund so established shall be an outside reserve fund and not an asset of the
Trust Fund, (ii) any such reserve fund shall be owned by the Company, and (iii) amounts
transferred by the Trust Fund to any such reserve fund shall be treated as amounts
distributed by the Trust Fund to the Company or any successor, all within the meaning of
Treasury Regulations Section 1.860G-2(h) as it reads as of the Cut-off Date.  In connection
with the provision of any such instrument or fund, this Agreement and any provision hereof
may be modified, added to, deleted or otherwise amended in any manner that is related or
incidental to such instrument or fund or the establishment or administration thereof, such
amendment to be made by written instrument executed or consented to by the Company but
without the consent of any Certificateholder and without the consent of the Master Servicer
or the Trustee being required unless any such amendment would impose any additional
obligation on, or otherwise adversely affect the interests of the Senior Certificateholders,
the Class M Certificateholders, the Master Servicer or the Trustee, as applicable; provided
that the Company obtains (subject to Section 10.01(f)) an Opinion of Counsel (which need not
be an opinion of Independent counsel) to the effect that any such amendment will not cause
(a) any federal tax to be imposed on the Trust Fund, including without limitation, any
federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of the Code or on
"contributions after the startup date" under Section 860G(d)(1) of the Code and (b) any REMIC
created hereunder to fail to qualify as a REMIC at any time that any Certificate is
outstanding.  In the event that the Company elects to provide such coverage in the form of a
limited guaranty provided by General Motors Acceptance Corporation, the Company may elect
that the text of such amendment to this Agreement shall be substantially in the form
attached hereto as Exhibit K (in which case Residential Funding's Subordinate Certificate
Loss Obligation as described in such exhibit shall be established by Residential Funding's
consent to such amendment) and that the limited guaranty shall be executed in the form
attached hereto as Exhibit L, with such changes as the Company shall deem to be appropriate;
it being understood that the Trustee has reviewed and approved the content of such forms and
that the Trustee's consent or approval to the use thereof is not required.

Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to recordation
in all appropriate public offices for real property records in all the counties or other
comparable jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere, such
recordation to be effected by the Master Servicer and at its expense on direction by the
Trustee (pursuant to the request of Holders of Certificates entitled to at least 25% of the
Voting Rights), but only upon direction accompanied by an Opinion of Counsel to the effect
that such recordation materially and beneficially affects the interests of the
Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as herein provided
and for other purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such Certificateholder's legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court for a
partition or winding up of the Trust Fund, nor otherwise affect the rights, obligations and
liabilities of any of the parties hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly provided
herein) or in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth, or contained
in the terms of the Certificates, be construed so as to constitute the Certificateholders
from time to time as partners or members of an association; nor shall any Certificateholder
be under any liability to any third person by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Agreement, unless such Holder previously shall have given to the
Trustee a written notice of default and of the continuance thereof, as hereinbefore
provided, and unless also the Holders of Certificates of any Class evidencing in the
aggregate not less than 25% of the related Percentage Interests of such Class, shall have
made written request upon the Trustee to institute such action, suit or proceeding in its
own name as Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be incurred
therein or thereby, and the Trustee, for 60 days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such action, suit
or proceeding it being understood and intended, and being expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no one or more
Holders of Certificates of any Class shall have any right in any manner whatever by virtue
of any provision of this Agreement to affect, disturb or prejudice the rights of the Holders
of any other of such Certificates of such Class or any other Class, or to obtain or seek to
obtain priority over or preference to any other such Holder, or to enforce any right under
this Agreement, except in the manner herein provided and for the common benefit of
Certificateholders of such Class or all Classes, as the case may be.  For the protection and
enforcement of the provisions of this Section 11.03, each and every Certificateholder and
the Trustee shall be entitled to such relief as can be given either at law or in equity.

Section 11.04. Governing Law.

        This agreement and the Certificates shall be governed by and construed in accordance
with the laws of the State of New York and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

Section 11.05. Notices.

        As provided in Section 11.05 of the Series Supplement.

Section 11.06. Required Notices to Rating Agency and Subservicer.

        The Company, the Master Servicer or the Trustee, as applicable, (i) shall notify each
Rating Agency at such time as it is otherwise required pursuant to this Agreement to give
notice of the occurrence of, any of the events described in clause (a), (b), (c), (d), (g),
(h), (i) or (j) below,  (ii) shall notify the Subservicer at such time as it is otherwise
required pursuant to this Agreement to give notice of the occurrence of, any of the events
described in clause (a), (b), (c)(1), (g)(1),  or (i) below, or (iii) provide a copy to each
Rating Agency at such time as otherwise required to be delivered pursuant to this Agreement
of any of the statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     (1) the termination or appointment of a successor Master Servicer or (2) the
        termination or appointment of a successor Trustee or a change in the majority
        ownership of the Trustee,

(d)     the filing of any claim under the Master Servicer's blanket fidelity bond and the
        errors and omissions insurance policy required by Section 3.12 or the cancellation or
        modification of coverage under any such instrument,

(e)     the statement required to be delivered to the Holders of each Class of Certificates
        pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)     (1) a change in the location of the Custodial Account or (2) a change in the location
        of the Certificate Account,

(h)     the occurrence of any monthly cash flow shortfall to the Holders of any Class of
        Certificates resulting from the failure by the Master Servicer to make an Advance
        pursuant to Section 4.04,

(i)     the occurrence of the Final Distribution Date, and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided, however, that with respect to notice of the occurrence of the events described in
clauses (d), (g) or (h) above, the Master Servicer shall provide prompt written notice to
each Rating Agency and the Subservicer, if applicable, of any such event known to the Master
Servicer.

Section 11.07. Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the
rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

        This Agreement may be supplemented by means of the addition of a separate Article
hereto (a "Supplemental Article") for the purpose of resecuritizing any of the Certificates
issued hereunder, under the following circumstances.  With respect to any Class or Classes
of Certificates issued hereunder, or any portion of any such Class, as to which the Company
or any of its Affiliates (or any designee thereof) is the registered Holder (the
"Resecuritized Certificates"), the Company may deposit such Resecuritized Certificates into a
new REMIC, grantor trust or custodial arrangement (a "Restructuring Vehicle") to be held by
the Trustee pursuant to a Supplemental Article.  The instrument adopting such Supplemental
Article shall be executed by the Company, the Master Servicer and the Trustee; provided,
that neither the Master Servicer nor the Trustee shall withhold their consent thereto if
their respective interests would not be materially adversely affected thereby.  To the
extent that the terms of the Supplemental Article do not in any way affect any provisions of
this Agreement as to any of the Certificates initially issued hereunder, the adoption of the
Supplemental Article shall not constitute an "amendment" of this Agreement.

        Each Supplemental Article shall set forth all necessary provisions relating to the
holding of the Resecuritized Certificates by the Trustee, the establishment of the
Restructuring Vehicle, the issuing of various classes of new certificates by the
Restructuring Vehicle and the distributions to be made thereon, and any other provisions
necessary for the purposes thereof.  In connection with each Supplemental Article, the
Company shall deliver to the Trustee an Opinion of Counsel to the effect that (i) the
Restructuring Vehicle will qualify as a REMIC, grantor trust or other entity not subject to
taxation for federal income tax purposes and (ii) the adoption of the Supplemental Article
will not endanger the status of the Trust Fund as a REMIC or (subject to Section 10.01(f))
result in the imposition of a tax upon the Trust Fund (including but not limited to the tax
on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code).

Section 11.09. Allocation of Voting Rights.

        As provided in Section 11.09 of the Series Supplement.

Section 11.10. No Petition.

        As provided in Section 11.10 of the Series Supplement.






--------------------------------------------------------------------------------



ARTICLE XII


                                COMPLIANCE WITH REGULATION AB

Section 12.01. Intent of the Parties; Reasonableness.

               The Company,  the Trustee and the Master  Servicer  acknowledge  and agree that
the  purpose  of  this  Article  XII is to  facilitate  compliance  by the  Company  with  the
provisions  of  Regulation  AB and  related  rules  and  regulations  of the  Commission.  The
Company shall not exercise its right to request  delivery of information or other  performance
under these  provisions  other than in good faith,  or for purposes other than compliance with
the Securities  Act, the Exchange Act and the rules and  regulations  of the Commission  under
the  Securities  Act  and the  Exchange  Act.  Each of the  Master  Servicer  and the  Trustee
acknowledges that  interpretations  of the requirements of Regulation AB may change over time,
whether due to  interpretive  guidance  provided  by the  Commission  or its staff,  consensus
among  participants  in  the  mortgage-backed   securities  markets,  advice  of  counsel,  or
otherwise,  and agrees to comply with  reasonable  requests  made by the Company in good faith
for delivery of information  under these  provisions on the basis of evolving  interpretations
of  Regulation  AB. Each of the Master  Servicer and the Trustee  shall  cooperate  reasonably
with the Company to deliver to the Company  (including  any of its  assignees  or  designees),
any  and  all  disclosure,   statements,  reports,  certifications,   records  and  any  other
information  necessary in the reasonable,  good faith  determination  of the Company to permit
the Company to comply with the provisions of Regulation AB.

Section 12.02. Additional Representations and Warranties of the Trustee.

               (a)....The Trustee  shall be deemed to  represent to the Company as of the date
hereof  and on each date on which  information  is  provided  to the  Company  under  Sections
12.01,  12.02(b) or 12.03 that,  except as disclosed  in writing to the Company  prior to such
date:  (i) there are no material  legal or  governmental  proceedings  pending (or known to be
contemplated)  against it that would be material to  Certificateholders;  and (ii) the Trustee
is not an affiliate (as  contemplated  by Item 1119(a) of Regulation AB) of the Company or any
sponsor, issuing entity, servicer, trustee,  originator,  significant obligor,  enhancement or
support  provider  or other  material  transaction  party  (as each of such  terms are used in
Regulation  AB),  as  identified  by the  Company to the  Trustee in writing as of the Closing
Date (each,  a  "Transaction  Party").  The Company  shall notify the Trustee of any change in
the identity of a Transaction Party after the Closing Date.

               (b)....If so requested by the Company on any date  following  the Closing Date,
the Trustee shall,  within five Business Days  following such request,  confirm in writing the
accuracy of the  representations  and  warranties  set forth in paragraph  (a) of this Section
or,  if  any  such  representation  and  warranty  is not  accurate  as of the  date  of  such
confirmation,  provide the  pertinent  facts,  in writing,  to the  Company.  Any such request
from the Company shall not be given more than once each calendar  quarter,  unless the Company
shall  have a  reasonable  basis  for a  determination  that  any of the  representations  and
warranties may not be accurate.

Section 12.03. Information to Be Provided by the Trustee.

               For so long as the Certificates are outstanding,  for the purpose of satisfying
the  Company's  reporting  obligation  under the  Exchange  Act with  respect  to any class of
Certificates,  the  Trustee  shall  provide to the  Company a written  description  of (a) any
litigation  or  governmental  proceedings  pending  against  the Trustee as of the last day of
each calendar  month that would be material to  Certificateholders,  and (b) any  affiliations
or  relationships  (as  described in Item 1119 of  Regulation  AB) that develop  following the
Closing Date between the Trustee and any  Transaction  Party of the type  described in Section
12.02(a)(iv)  or  12.02(a)(v)  as of the  last day of each  calendar  year.  Any  descriptions
required  with  respect  to legal  proceedings,  as well as  updates  to  previously  provided
descriptions,  under this Section  12.03 shall be given no later than five Business Days prior
to the  Determination  Date  following the month in which the relevant  event occurs,  and any
notices  and  descriptions  required  with  respect  to  affiliations,  as well as  updates to
previously  provided  descriptions,  under  this  Section  12.03  shall be given no later than
January 31 of the calendar  year  following the year in which the relevant  event  occurs.  As
of the related  Distribution  Date with  respect to each Report on  Form 10-D  with respect to
the Certificates  filed by or on behalf of the Company,  and as of March 15 preceding the date
each  Report on Form 10-K with  respect to the  Certificates  is filed,  the  Trustee  will be
deemed to  represent  that any  information  previously  provided  by the  Trustee  under this
Article  XII is  materially  correct  and  does not have any  material  omissions  unless  the
Trustee has  provided an update to such  information.  The  Company  will  provide the Trustee
any  disclosure  relating to  material  litigation  against the Trustee in a timely  manner to
allow  the  Trustee  to  review  such  disclosure  prior to filing  such  disclosure  with the
Commission to the extent the Company changes the information provided by the Trustee.

Section 12.04. Report on Assessment of Compliance and Attestation.

               On or  before  March  15 of each  calendar  year  until  a Form  15  Suspension
Notification has been filed with the Commission with respect to the Trust, the Trustee shall:

(a)     deliver to the Company a report (in form and substance reasonably satisfactory to the
Company) regarding the Trustee's assessment of compliance with the applicable Servicing
Criteria during the immediately preceding calendar year, as required under Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be signed by
an authorized officer of the Trustee, and shall address each of the Servicing Criteria
specified on Exhibit R hereto; and

(b)     deliver to the Company a report of a registered public accounting firm satisfying the
requirements of Rule 2-01 of Regulation S-X under the Securities Act and the Exchange Act
that attests to, and reports on, the assessment of compliance made by the Trustee and
delivered pursuant to the preceding paragraph.  Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

Section 12.05. Indemnification; Remedies.

(a)     The Trustee shall indemnify the Company, each affiliate of the Company, the Master
Servicer and each affiliate of the Master Servicer, and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall hold each of
them harmless from and against any losses, damages, penalties, fines, forfeitures, legal
fees and expenses and related costs, judgments, and any other costs, fees and expenses that
any of them may sustain arising out of or based upon:

......................(i)(A) any untrue  statement of a material fact  contained or alleged to
be contained in any information,  report,  certification or other material provided under this
Article XII by the Trustee (collectively,  the "Trustee Information"),  or (B) the omission or
alleged  omission to state in the Trustee  Information  a material  fact required to be stated
in the Trustee  Information  or  necessary  in order to make the  statements  therein,  in the
light of the circumstances under which they were made, not misleading; or

......................(ii)   any failure by the Trustee to deliver  any  information,  report,
certification  or other  material  when and as required  under this Article XII,  other than a
failure by the Trustee to deliver an accountants' attestation;

provided, however, that in no event will the Trustee be liable for any consequential or
punitive damages pursuant to this Section 12.05(a), even if advised of the possibility of
such damages.

(b)     In the case of any failure of performance described in clause (ii) of Section
12.05(a), the Trustee shall (i) promptly reimburse the Company for all costs reasonably
incurred by the Company in order to obtain the information, report, certification,
accountants' attestation or other material not delivered as required by the Trustee and (ii)
cooperate with the Company to mitigate any damages that may result from such failure.

(c)     The Company and the Master Servicer shall indemnify the Trustee, each affiliate of
the Trustee and the respective present and former directors, officers, employees and agents
of the Trustee, and shall hold each of them harmless from and against any losses, damages,
penalties, fines, forfeitures, legal fees and expenses and related costs, judgments, and any
other costs, fees and expenses that any of them may sustain arising out of or based upon (i)
any untrue statement of a material fact contained or alleged to be contained in any
information provided under this Agreement by or on behalf of the Company or Master Servicer
for inclusion in any report filed with Commission under the Exchange Act (collectively, the
"RFC Information"), or (ii) the omission or alleged omission to state in the RFC Information
a material fact required to be stated in the RFC Information or necessary in order to make
the statements therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that in no event will the Company or the Master Servicer be
liable for any consequential or punitive damages pursuant to this Section 12.05(c), even if
advised of the possibility of such damages.




--------------------------------------------------------------------------------




                                          EXHIBIT A


 FORM OF CLASS A CERTIFICATE, [PRINCIPAL ONLY/CLASS A-P] CERTIFICATE AND [INTEREST ONLY/CLASS
                                       A-V] CERTIFICATE



        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986.

        UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE  OF  THE
DEPOSITORY  TRUST  COMPANY,  A NEW YORK  CORPORATION  ("DTC"),  TO  ISSUER  OR ITS  AGENT  FOR
REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  INASMUCH AS THE  REGISTERED  OWNER  HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.]

        [THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S.
FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE
DATE OF THIS CERTIFICATE IS ___________ __, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY
AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT),
[AND ASSUMING A CONSTANT PASS-THROUGH RATE EQUAL TO THE INITIAL PASS-THROUGH RATE,] THIS
CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[          ] OF OID PER [$1,000] [$100,000]
OF [INITIAL CERTIFICATE PRINCIPAL BALANCE] [NOTIONAL AMOUNT], THE YIELD TO MATURITY IS
[      ]% AND THE AMOUNT OF OID ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN
$[              ] PER [$1,000] [$100,000] OF [INITIAL CERTIFICATE PRINCIPAL BALANCE]
[NOTIONAL AMOUNT], COMPUTED USING THE APPROXIMATE METHOD.  NO REPRESENTATION IS MADE THAT
THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY
OTHER RATE OR AS TO THE CONSTANCY OF THE PASS-THROUGH RATE.]

Certificate No.                                   [        %][Variable] Pass-Through Rate
                                                  [based on a Notional Amount]
Class A-     Senior
Date of Pooling and Servicing                     [Percentage Interest:       %]
Agreement and Cut-off Date:
___________ 1, ____                               Aggregate Initial [Certificate Principal
                                                  Balance] [[Interest Only/Class A-V] Notional
First Distribution Date:                          Amount] [Subclass Notional Amount] of the
_________ 25, ____                                Class A-     Certificates:

Master Servicer:                                  [Initial] [Certificate Principal
Residential Funding                               Balance] [Interest Only/Class A-V] [Subclass]
Corporation                                       Notional Amount] of this Certificate:
                                                  $                          ]
Assumed Final
Distribution Date:                                CUSIP 76110F-
___________ 25, ____
                        MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                                       SERIES ____-___

               evidencing a percentage  interest in the distributions  allocable
               to the Class  A-      Certificates  with  respect to a Trust Fund
               consisting   primarily  of  a  pool  of   conventional   one-  to
               four-family  fixed  interest rate first mortgage loans formed and
               sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that ________________________________________________________
is the registered owner of the Percentage Interest evidenced by this Certificate [(obtained
by dividing the [Initial Certificate Principal Balance] [Initial [Interest Only/Class A-V]
Notional Amount] of this Certificate by the aggregate [Initial Certificate Principal Balance
of all Class A-       Certificates] [Initial [Interest Only/Class A-V] Notional Amounts of
all [Interest Only/Class A-V] Certificates], both as specified above)] in certain
distributions with respect to the Trust Fund consisting primarily of an interest in a pool
of conventional one- to four-family fixed interest rate first mortgage loans (the "Mortgage
Loans"), formed and sold by Residential Accredit Loans, Inc. (hereinafter called the
"Company," which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated as specified
above (the "Agreement") among the Company, the Master Servicer and __________________, as
trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter.  To the extent not defined herein, the capitalized terms used herein have
the meanings assigned in the Agreement.  This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount [(of interest and
principal, if any)] required to be distributed to Holders of Class A-     Certificates on
such Distribution Date.  [The [Interest Only/Class A-V] Notional Amount of the [Interest
Only/Class A-V] Certificates as of any date of determination is equal to the aggregate
Stated Principal Balance of the Mortgage Loans corresponding to the Uncertificated REMIC
Regular Interests represented by such [Interest Only/Class A-V] Certificates.] [The Subclass
Notional Amount of the [Interest Only/Class A-V]-   Certificates as of any date of
determination is equal to the aggregate Stated Principal Balance of the Mortgage Loans
corresponding to the Uncertificated REMIC Regular Interests represented by such [Interest
Only/Class A-V]-   Certificates immediately prior to such date.] [The [Interest Only/Class
A-V][-  ] Certificates have no Certificate Principal Balance.]

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The [Initial Certificate Principal Balance]
[Initial [Interest Only/Class A-V] Notional Amount] [initial Subclass Notional Amount] of
this Certificate is set forth above.] [The Certificate Principal Balance hereof will be
reduced to the extent of distributions allocable to principal and any Realized Losses
allocable hereto.]

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set
forth on the reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.






--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------




                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------




                                          EXHIBIT B

                                 FORM OF CLASS M CERTIFICATE

        THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES
[CLASS M-1 CERTIFICATES] [AND CLASS M-2 CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST"
IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE &
CO., HAS AN INTEREST HEREIN.

        THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF APPLYING THE U.S.
FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO THIS CERTIFICATE.  THE ISSUE
DATE OF THIS CERTIFICATE IS ___________ __, ____.  ASSUMING THAT THE MORTGAGE LOANS PREPAY
AT [___]% OF THE PREPAYMENT SPEED ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT),
THIS CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[____] OF OID PER $[1,000] OF INITIAL
CERTIFICATE PRINCIPAL BALANCE, THE YIELD TO MATURITY IS [_____]% AND THE AMOUNT OF OID
ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN $[____] PER $[1,000] OF INITIAL
CERTIFICATE PRINCIPAL BALANCE, COMPUTED UNDER THE APPROXIMATE METHOD.  NO REPRESENTATION IS
MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED ASSUMPTION
OR AT ANY OTHER RATE.


        ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED BY
VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) THAT
EITHER (A) SUCH TRANSFEREE IS NOT AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A
TRUSTEE OF ANY PLAN, OR ANY OTHER PERSON, ACTING, DIRECTLY OR INDIRECTLY, ON BEHALF
OF OR PURCHASING ANY CERTIFICATE WITH "PLAN ASSETS" OF ANY PLAN (A "PLAN INVESTOR"),
(B) IT HAS ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON PROHIBITED
TRANSACTION EXEMPTION ("PTE") 94-29, AS MOST RECENTLY AMENDED, PTE 2002-41, 67 FED.
REG. 54487 (AUGUST 22, 2002) (THE "RFC EXEMPTION"), AND THAT IT UNDERSTANDS THAT
THERE ARE CERTAIN CONDITIONS TO THE AVAILABILITY OF THE RFC EXEMPTION INCLUDING THAT
SUCH CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN "BBB-" (OR
ITS EQUIVALENT) BY STANDARD & POOR'S, FITCH OR MOODY'S OR (C) (I) THE TRANSFEREE IS
AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS TO BE USED BY IT TO PURCHASE THE
CERTIFICATE IS AN "INSURANCE COMPANY GENERAL ACCOUNT" (WITHIN THE MEANING OF U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION ("PTCE") 95-60), AND (III)
THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED
(EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A "COMPLYING INSURANCE COMPANY).

        IF THIS CERTIFICATE (OR ANY INTEREST HEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN THE
LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II) ACQUIRED SUCH
CERTIFICATE IN COMPLIANCE WITH THE RFC EXEMPTION, OR (III) IS A COMPLYING INSURANCE
COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY LAW, TO ALL RIGHTS AND
OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO THE DATE OF SUCH TRANSFER OF
THIS CERTIFICATE.  THE TRUSTEE SHALL BE UNDER NO LIABILITY TO ANY PERSON FOR MAKING
ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE.

        ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR
INTEREST HEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION 5.02(e) OF THE
POOLING AND SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE TRUSTEE,
THE MASTER SERVICER, ANY SUBSERVICER, AND THE TRUST FUND FROM AND AGAINST ANY AND ALL
LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.

Certificate No.                                   [      ]% Pass-Through Rate

Class M-    Subordinate                           Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class M Certificates:
Agreement and Cut-off Date:                       $
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  CUSIP: 76110F-
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____

                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

        evidencing a percentage  interest in any  distributions  allocable to the Class
        M-      Certificates  with respect to the Trust Fund consisting  primarily of a
        pool of  conventional  one- to  four-family  fixed interest rate first mortgage
        loans formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that _____________________________________________ is the
registered owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the Certificate Principal Balance of this Certificate by the aggregate Certificate
Principal Balance of all Class M-     Certificates, both as specified above) in certain
distributions with respect to a Trust Fund consisting primarily of a pool of conventional
one- to four-family fixed interest rate first mortgage loans (the "Mortgage Loans"), formed
and sold by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term
includes any successor entity under the Agreement referred to below).  The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above (the
"Agreement") among the Company, the Master Servicer and __________________, as trustee (the
"Trustee"), a summary of certain of the pertinent provisions of which is set forth
hereafter.  To the extent not defined herein, the capitalized terms used herein have the
meanings assigned in the Agreement.  This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount (of interest and
principal, if any) required to be distributed to Holders of Class M-     Certificates on
such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of the distributions allocable to principal and any Realized Losses
allocable hereto.

               As  described  above,  no  transfer  of this Class M  Certificate  will be made
unless (i) the Trustee has received either an opinion of counsel or a  representation  letter,
each as described in the  Agreement,  relating to the  permissibility  of such transfer  under
ERISA and Section  4975 of the Code,  or (ii) this  Certificate  is held by a  Depository,  in
which  case the  Transferee  will be  deemed  to have  made  representations  relating  to the
permissibility  of such  transfer  under ERISA and Section  4975 of the Code,  as described in
Section  5.02(e)  of the  Agreement.  In  addition,  any  purported  Certificate  Owner  whose
acquisition or holding of this  Certificate (or interest  herein) was effected in violation of
the  restrictions  in Section  5.02(e) of the Agreement  shall indemnify and hold harmless the
Company,  the  Trustee,  the Master  Servicer,  any  Subservicer,  and the Trust Fund from and
against  any and all  liabilities,  claims,  costs or expenses  incurred by such  parties as a
result of such acquisition or holding.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------




                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------




                                          EXHIBIT C


                                 FORM OF CLASS B CERTIFICATE

THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES  AND CLASS M
CERTIFICATES [AND CLASS B-1] [CLASS B-2  CERTIFICATES]  DESCRIBED IN THE AGREEMENT (AS DEFINED
HEREIN).

THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933,
AS AMENDED,  OR THE SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR TRANSFERRED  UNLESS
IT IS  REGISTERED  PURSUANT  TO SUCH ACT AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS
WHICH ARE  EXEMPT  FROM  REGISTRATION  UNDER  SUCH ACT AND UNDER  APPLICABLE  STATE LAW AND IS
TRANSFERRED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

NO TRANSFER OF THIS  CERTIFICATE  MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE  PROVIDES
EITHER A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR AN OPINION OF COUNSEL
SATISFACTORY  TO THE MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE  THAT THE PURCHASE OF THIS
CERTIFICATE  WILL NOT  CONSTITUTE  OR  RESULT IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER
SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR
SECTION  4975 OF THE CODE AND WILL  NOT  SUBJECT  THE  MASTER  SERVICER,  THE  COMPANY  OR THE
TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A
"REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN
SECTIONS  860G AND 860D OF THE CODE.  THE  FOLLOWING  INFORMATION  IS PROVIDED  SOLELY FOR THE
PURPOSES OF APPLYING THE U.S.  FEDERAL  INCOME TAX ORIGINAL  ISSUE  DISCOUNT  ("OID") RULES TO
THIS  CERTIFICATE.  THE ISSUE DATE OF THIS  CERTIFICATE  IS  ___________  __,  ____.  ASSUMING
THAT THE MORTGAGE  LOANS PREPAY AT 100% OF THE  PREPAYMENT  SPEED  ASSUMPTION (AS DESCRIBED IN
THE PROSPECTUS  SUPPLEMENT),  THIS  CERTIFICATE HAS BEEN ISSUED WITH NO MORE THAN $[      ] OF
OID PER  $[1,000]  OF  INITIAL  CERTIFICATE  PRINCIPAL  BALANCE,  THE  YIELD  TO  MATURITY  IS
[        ]%  AND THE AMOUNT OF OID  ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN
$[        ]  PER  $[1,000]  OF  INITIAL  CERTIFICATE  PRINCIPAL  BALANCE,  COMPUTED  UNDER THE
APPROXIMATE  METHOD.  NO  REPRESENTATION IS MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE
BASED ON THE PREPAYMENT SPEED ASSUMPTION OR AT ANY OTHER RATE.

Certificate No.                                   [      ]% Pass-Through Rate

Class B-     Subordinate                          Aggregate Certificate
                                                  Principal Balance
Date of Pooling and Servicing                     of the Class B-
Agreement and Cut-off Date:                       Certificates as of
___________ 1, ____                               the Cut-off Date:
                                                  $
First Distribution Date:
_________ 25, ____                                Initial Certificate Principal
                                                  Balance of this Certificate:
Master Servicer:                                  $
Residential Funding Corporation

Assumed Final Distribution Date:
___________ 25, ____


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

       evidencing a  percentage  interest in any  distributions  allocable to the Class
       B-      Certificates  with respect to the Trust Fund  consisting  primarily of a
       pool of  conventional  one- to  four-family  fixed  interest rate first mortgage
       loans formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that Residential Accredit Loans, Inc. is the registered owner
of the Percentage Interest evidenced by this Certificate (obtained by dividing the
Certificate Principal Balance of this Certificate by the aggregate Certificate Principal
Balance of all Class B-     Certificates, both as specified above) in certain distributions
with respect to a Trust Fund consisting primarily of a pool of conventional one- to
four-family fixed interest rate first mortgage loans (the "Mortgage Loans"), formed and sold
by Residential Accredit Loans, Inc. (hereinafter called the "Company," which term includes
any successor entity under the Agreement referred to below).  The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as specified above (the "Agreement")
among the Company, the Master Servicer and __________________, as trustee (the "Trustee"), a
summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent not defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement.  This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate by virtue of
the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at the close of
business on the last day (or if such last day is not a Business Day, the Business Day
immediately preceding such last day) of the month next preceding the month of such
distribution (the "Record Date"), from the Available Distribution Amount in an amount equal
to the product of the Percentage Interest evidenced by this Certificate and the amount (of
interest and principal, if any) required to be distributed to Holders of Class B
Certificates on such Distribution Date.

               Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person entitled
thereto if such Person shall have so notified the Master Servicer or such Paying Agent, or
by check mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of the distributions allocable to principal and any Realized Losses
allocable hereto.

               No transfer of this Class B Certificate will be made unless such transfer is
exempt from the registration requirements of the Securities Act of 1933, as amended, and any
applicable state securities laws or is made in accordance with said Act and laws.  In the
event that such a transfer is to be made, (i) the Trustee or the Company may require an
opinion of counsel acceptable to and in form and substance satisfactory to the Trustee and
the Company that such transfer is exempt (describing the applicable exemption and the basis
therefor) from or is being made pursuant to the registration requirements of the Securities
Act of 1933, as amended, and of any applicable statute of any state and (ii) the transferee
shall execute an investment letter in the form described by the Agreement.  The Holder
hereof desiring to effect such transfer shall, and does hereby agree to, indemnify the
Trustee, the Company, the Master Servicer and the Certificate Registrar acting on behalf of
the Trustee against any liability that may result if the transfer is not so exempt or is not
made in accordance with such Federal and state laws. In connection with any such transfer,
the Trustee will also require either (i) an opinion of counsel acceptable to and in form and
substance satisfactory to the Trustee, the Company and the Master Servicer with respect to
the permissibility of such transfer under the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code") and
stating, among other things, that the transferee's acquisition of a Class B Certificate will
not constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code or (ii) a representation letter, in the form as described by
Section 5.02(e) of the Agreement, either stating that the transferee is not an employee
benefit or other plan subject to the prohibited transaction provisions of ERISA or Section
4975 of the Code (a "Plan"), or any other person (including an investment manager, a named
fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with "plan assets" of any Plan, or stating that the transferee is
an insurance company, the source of funds to be used by it to purchase the Certificate is an
"insurance company general account" (within the meaning of Department of Labor Prohibited
Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in reliance upon
the availability of the exemptive relief afforded under Sections I and III of PTCE 95-60.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly
executed.

Dated:                                      [_________________________],
                                              as Trustee


                                            By: ____________________________
                                                 Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

               This is one of the Class A-     Certificates referred to in the
within-mentioned Agreement.



                                            [___________________________],
                                                 as Certificate Registrar





                                            By: ___________________________
                                                 Authorized Signatory






--------------------------------------------------------------------------------




                                          ASSIGNMENT

               FOR VALUE RECEIVED,  the undersigned hereby sell(s),  assign(s) and transfer(s)
unto _________________________________________________________________________________ (Please
print or  typewrite  name and address  including  postal zip code of  assignee)  a  Percentage
Interest  evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate and hereby
authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

               I (We) further direct the  Certificate  Registrar to issue a new Certificate of
a like  denomination  and Class,  to the above named assignee and deliver such  Certificate to
the following address:


                                                 ____________________________________
Dated: ___________________                       Signature by or on behalf of assignor


                                                 ______________________________________
                                                 Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

     The assignee should include the following for purposes of distribution:

     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________ for the account of ________________
account number __________________, or, if mailed by check, to
____________________.

     Applicable statements should be mailed to _______________________ .

     This information is provided by __________________, the assignee named
above, or ___________________, as its agent.






--------------------------------------------------------------------------------



                                          EXHIBIT D


                                 FORM OF CLASS R CERTIFICATE

THIS  CERTIFICATE  MAY  NOT BE HELD BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A
"REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE  TERMS ARE  DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

NO TRANSFER OF THIS  CERTIFICATE  MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE  PROVIDES
EITHER A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR AN OPINION OF COUNSEL
SATISFACTORY  TO THE MASTER  SERVICER,  THE COMPANY AND THE TRUSTEE  THAT THE PURCHASE OF THIS
CERTIFICATE  WILL NOT  CONSTITUTE  OR  RESULT IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER
SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR
SECTION  4975 OF THE CODE AND WILL  NOT  SUBJECT  THE  MASTER  SERVICER,  THE  COMPANY  OR THE
TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY  RESALE,  TRANSFER  OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE  ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT  TO THE MASTER  SERVICER  AND THE TRUSTEE
THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL  SUBDIVISION
THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY OF ANY OF THE
FOREGOING (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE
SUBJECT TO TAX AND EXCEPT  FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED  BY  SUCH   GOVERNMENTAL   UNIT),  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL
ORGANIZATION,  OR  ANY  AGENCY  OR  INSTRUMENTALITY  OF  EITHER  OF  THE  FOREGOING,  (C)  ANY
ORGANIZATION (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION
511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL  ELECTRIC  AND  TELEPHONE
COOPERATIVES   DESCRIBED  IN  SECTION  1381(a)(2)(C)  OF  THE  CODE,  (E)  AN  ELECTING  LARGE
PARTNERSHIP  UNDER  SECTION  775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED  IN THE  FOREGOING
CLAUSES  (A),   (B),   (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A   "DISQUALIFIED
ORGANIZATION"),  OR (F) AN  AGENT  OF A  DISQUALIFIED  ORGANIZATION,  (2) NO  PURPOSE  OF SUCH
TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES
CERTAIN  ADDITIONAL   CONDITIONS   RELATING  TO  THE  FINANCIAL   CONDITION  OF  THE  PROPOSED
TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION IN THE  CERTIFICATE  REGISTER OR ANY TRANSFER,
SALE OR OTHER  DISPOSITION OF THIS  CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF
A  DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT  WHATSOEVER  AND SUCH  PERSON  SHALL NOT BE DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS
CERTIFICATE.  EACH HOLDER OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE
DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

Certificate No.                                   [      ]% Pass-Through Rate

Class R Senior                                    Aggregate Initial Certificate
                                                  Principal Balance of the
Date of Pooling and Servicing                     Class R Certificates:
Agreement and Cut-off Date:                       $100.00
___________ 1, ____
                                                  Initial Certificate Principal
First Distribution Date:                          Balance of this Certificate:
_________ 25, ____                                $

Master Servicer:                                  Percentage Interest:
Residential Funding Corporation                                 %

Assumed Final Distribution Date:                  CUSIP 76110F-
___________ 25, ____


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE,
                                       SERIES ____-___

        evidencing a percentage interest in any distributions  allocable to the Class R
        Certificates  with respect to the Trust Fund consisting  primarily of a pool of
        conventional  one- to  four-family  fixed  interest rate first  mortgage  loans
        formed and sold by RESIDENTIAL ACCREDIT LOANS, INC.

               This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of their
affiliates.  Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality or by Residential Accredit Loans,
Inc., the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates.  None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

               This certifies that                                                    is the
registered owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the Initial Certificate Principal Balance of this Certificate by the aggregate
Initial Certificate Principal Balance of all Class R Certificates, both as specified above)
in certain distributions with respect to the Trust Fund consisting primarily of a pool of
conventional one- to four-family fixed interest rate first mortgage loans (the "Mortgage
Loans"), formed and sold by Residential Accredit Loans, Inc. (hereinafter called the
"Company," which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated as specified
above (the "Agreement") among the Company, the Master Servicer and __________________, as
trustee (the "Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter.  To the extent not defined herein, the capitalized terms used herein have
the meanings assigned in the Agreement.  This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

               Pursuant to the terms of the Agreement, a distribution will be made on the
25th day of each month or, if such 25th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of business on the
last day (or if such last day is not a Business Day, the Business Day immediately preceding
such last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the product of
the Percentage Interest evidenced by this Certificate and the amount (of interest and
principal, if any) required to be distributed to Holders of Class R Certificates on such
Distribution Date.

               Each Holder of this Certificate will be deemed to have agreed to be bound by
the restrictions set forth in the Agreement to the effect that (i) each person holding or
acquiring any Ownership Interest in this Certificate must be a United States Person and a
Permitted Transferee, (ii) the transfer of any Ownership Interest in this Certificate will
be conditioned upon the delivery to the Trustee of, among other things, an affidavit to the
effect that it is a United States Person and Permitted Transferee, (iii) any attempted or
purported transfer of any Ownership Interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the purported
transferee, and (iv) if any person other than a United States Person and a Permitted
Transferee acquires any Ownership Interest in this Certificate in violation of such
restrictions, then the Company will have the right, in its sole discretion and without
notice to the Holder of this Certificate, to sell this Certificate to a purchaser selected
by the Company, which purchaser may be the Company, or any affiliate of the Company, on such
terms and conditions as the Company may choose.

               Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon presentation and
surrender of this Certificate at the office or agency appointed by the Trustee for that
purpose in the City and State of New York.  The Initial Certificate Principal Balance of
this Certificate is set forth above.  The Certificate Principal Balance hereof will be
reduced to the extent of distributions allocable to principal and any Realized Losses
allocable hereto.  Notwithstanding the reduction of the Certificate Principal Balance hereof
to zero, this Certificate will remain outstanding under the Agreement and the Holder hereof
may have additional obligations with respect to this Certificate, including tax liabilities,
and may be entitled to certain additional distributions hereon, in accordance with the terms
and provisions of the Agreement.

               No transfer of this Class R Certificate will be made unless the Trustee has
received either (i) an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Master Servicer with respect to the
permissibility of such transfer under the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code") and
stating, among other things, that the transferee's acquisition of a Class R Certificate will
not constitute or result in a non-exempt prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code or (ii) a representation letter, in the form as described by the
Agreement, stating that the transferee is not an employee benefit or other plan subject to
the prohibited transaction provisions of ERISA or Section 4975 of the Code (a "Plan"), or
any other person (including an investment manager, a named fiduciary or a trustee of any
Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
assets" of any Plan.

               This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates").

               The Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth herein and in
the Agreement.  In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

               As provided in the Agreement, withdrawals from the Custodial Account and/or
the Certificate Account created for the benefit of Certificateholders may be made by the
Master Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to the Company
and the Master Servicer of advances made, or certain expenses incurred, by either of them.

               The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under the Agreement
at any time by the Company, the Master Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby.  Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all future holders
of this Certificate and of any Certificate issued upon the transfer hereof or in exchange
herefor or in lieu hereof whether or not notation of such consent is made upon the
Certificate.  The Agreement also permits the amendment thereof in certain circumstances
without the consent of the Holders of any of the Certificates and, in certain additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

               As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the Holder hereof
or such Holder's attorney duly authorized in writing, and thereupon one or more new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest will be issued to the designated transferee or transferees.

               The Certificates are issuable only as registered Certificates without coupons
in Classes and in denominations specified in the Agreement.  As provided in the Agreement
and subject to certain limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate Percentage
Interest, as requested by the Holder surrendering the same.

               No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith.

               The Company, the Master Servicer, the Trustee and the Certificate Registrar
and any agent of the Company, the Master Servicer, the Trustee or the Certificate Registrar
may treat the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any such agent
shall be affected by notice to the contrary.

               This Certificate shall be governed by and construed in accordance with the
laws of the State of New York.

               The obligations created by the Agreement in respect of the Certificates and
the Trust Fund created thereby shall terminate upon the payment to Certificateholders of all
amounts held by or on behalf of the Trustee and required to be paid to them pursuant to the
Agreement following the earlier of (i) the maturity or other liquidation of the last
Mortgage Loan subject thereto or the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the Certificates.  The
Agreement permits, but does not require, the Master Servicer to (i) purchase at a price
determined as provided in the Agreement all remaining Mortgage Loans and all property
acquired in respect of any Mortgage Loan or (ii) purchase in whole, but not in part, all of
the Certificates from the Holders thereof; provided, that any such option may only be
exercised if the Pool Stated Principal Balance of the Mortgage Loans as of the Distribution
Date upon which the proceeds of any such purchase are distributed is less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans.

               Reference is hereby made to the further provisions of this Certificate set
forth on the reverse hereof, which further provisions shall for all purpose have the same
effect as if set forth at this place.

               Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------




                                          EXHIBIT E


                               FORM OF SELLER/SERVICER CONTRACT

        This Seller/Servicer Contract (as may be amended, supplemented or otherwise modified
from time to time, this "Contract") is made this ___________ day of _____________________,
20_______, by and between Residential Funding Corporation, its successors and assigns
("Residential Funding") and _________________________________________________________ (the
"Seller/Servicer," and, together with Residential Funding, the "parties" and each,
individually, a "party").

        WHEREAS, the Seller/Servicer desires to sell Loans to, and/or service Loans for,
Residential Funding, and Residential Funding desires to purchase Loans from the
Seller/Servicer and/or have the Seller/Servicer service various of its Loans, pursuant to
the terms of this Contract and the Residential Funding Seller and Servicer Guides
incorporated herein by reference, as amended, supplemented or otherwise modified, from time
to time (together, the "Guides").

        NOW, THEREFORE, in consideration of the premises, and the terms, conditions and
agreements set forth below, the parties agree as follows:

1.      INCORPORATION OF GUIDES BY REFERENCE.

        The Seller/Servicer acknowledges that it has received and read the Guides.  All
provisions of the Guides are incorporated by reference into and made a part of this
Contract, and shall be binding upon the parties; provided, however, that the Seller/Servicer
shall be entitled to sell Loans to and/or service Loans for Residential Funding only if and
for so long as it shall have been authorized to do so by Residential Funding in writing.
Specific reference in this Contract to particular provisions of the Guides and not to other
provisions does not mean that those provisions of the Guides not specifically cited in this
Contract are not applicable.  All terms used herein shall have the same meanings as such
terms have in the Guides, unless the context clearly requires otherwise.

2.      AMENDMENTS.

        This Contract may not be amended or modified orally, and no provision of this
Contract may be waived or amended except in writing signed by the party against whom
enforcement is sought.  Such a written waiver or amendment must expressly reference this
Contract.  However, by their terms, the Guides may be amended or supplemented by Residential
Funding from time to time.  Any such amendment(s) to the Guides shall be binding upon the
parties hereto.

3.      REPRESENTATIONS AND WARRANTIES.

a.      Reciprocal Representations and Warranties.

               The Seller/Servicer and Residential Funding each represents and warrants to
the other that as of the date of this Contract:

(1)     Each party is duly organized, validly existing, and in good standing under the laws
                      of its jurisdiction of organization, is qualified, if necessary, to do
                      business and in good standing in each jurisdiction in which it is
                      required to be so qualified, and has the requisite power and authority
                      to enter into this Contract and all other agreements which are
                      contemplated by this Contract and to carry out its obligations
                      hereunder and under the Guides and under such other agreements.

(2)     This Contract has been duly authorized, executed and delivered by each party and
                      constitutes a valid and legally binding agreement of each party
                      enforceable in accordance with its terms.

(3)     There is no action, proceeding or investigation pending or threatened, and no basis
                      therefor is known to either party, that could affect the validity or
                      prospective validity of this Contract.

(4)     Insofar as its capacity to carry out any obligation under this Contract is concerned,
                      neither party is in violation of any charter, articles of
                      incorporation, bylaws, mortgage, indenture, indebtedness, agreement,
                      instrument, judgment, decree, order, statute, rule or regulation and
                      none of the foregoing adversely affects its capacity to fulfill any of
                      its obligations under this Contract.  Its execution of, and performance
                      pursuant to, this Contract will not result in a violation of any of the
                      foregoing.

b.      Seller/Servicer's Representations, Warranties and Covenants.

               In addition to the representations, warranties and covenants made by the
               Seller/Servicer pursuant to subparagraph (a) of this paragraph 3, the
               Seller/Servicer makes the representations, warranties and covenants set forth
               in the Guides and, upon request, agrees to deliver to Residential Funding the
               certified Resolution of Board of Directors which authorizes the execution and
               delivery of this Contract.

4.      REMEDIES OF RESIDENTIAL FUNDING.

        If an Event of Seller Default or an Event of Servicer Default shall occur,
Residential Funding may, at its option, exercise one or more of those remedies set forth in
the Guides.

5.      SELLER/SERVICER'S STATUS AS INDEPENDENT CONTRACTOR.

        At no time shall the Seller/Servicer represent that it is acting as an agent of
Residential Funding.  The Seller/Servicer shall, at all times, act as an independent
contractor.

6.      PRIOR AGREEMENTS SUPERSEDED.

        This Contract restates, amends and supersedes any and all prior Seller Contracts or
Servicer Contracts between the parties except that any subservicing agreement executed by
the Seller/Servicer in connection with any loan-security exchange transaction shall not be
affected.

7.      ASSIGNMENT.

        This Contract may not be assigned or transferred, in whole or in part, by the
Seller/Servicer without the prior written consent of Residential Funding.  Residential
Funding may sell, assign, convey, hypothecate, pledge or in any other way transfer, in whole
or in part, without restriction, its rights under this Contract and the Guides with respect
to any Commitment or Loan.

8.      NOTICES.

        All notices, requests, demands or other communications that are to be given under
this Contract shall be in writing, addressed to the appropriate parties and sent by
telefacsimile or by overnight courier or by United States mail, postage prepaid, to the
addresses and telefacsimile numbers specified below.  However, another name, address and/or
telefacsimile number may be substituted by the Seller/Servicer pursuant to the requirements
of this paragraph 8, or Residential Funding pursuant to an amendment to the Guides.

If to Residential Funding, notices must be sent to the appropriate address or telefacsimile
number specified in the Guides.

If to the Seller/Servicer, notice must be sent to:




      Attention:
      Telefacsimile Number:  (      )       -
9.      JURISDICTION AND VENUE.
----------------------------------------------------------------------------------------------

        Each of the parties irrevocably submits to the jurisdiction of any state or federal
court located in Hennepin County, Minnesota, over any action, suit or proceeding to enforce
or defend any right under this Contract or otherwise arising from any loan sale or servicing
relationship existing in connection with this Contract, and each of the parties irrevocably
agrees that all claims in respect of any such action or proceeding may be heard or
determined in such state or federal court.  Each of the parties irrevocably waives the
defense of an inconvenient forum to the maintenance of any such action or proceeding and any
other substantive or procedural rights or remedies it may have with respect to the
maintenance of any such action or proceeding in any such forum.  Each of the parties agrees
that a final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other manner provided
by law.  Each of the parties further agrees not to institute any legal actions or
proceedings against the other party or any director, officer, employee, attorney, agent or
property of the other party, arising out of or relating to this Contract in any court other
than as hereinabove specified in this paragraph 9.

10.     MISCELLANEOUS.

        This Contract, including all documents incorporated by reference herein, constitutes
the entire understanding between the parties hereto and supersedes all other agreements,
covenants, representations, warranties, understandings and communications between the
parties, whether written or oral, with respect to the transactions contemplated by this
Contract.  All paragraph headings contained herein are for convenience only and shall not be
construed as part of this Contract.  Any provision of this Contract that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any other
jurisdiction, and, to this end, the provisions hereof are severable.  This Contract shall be
governed by, and construed and enforced in accordance with, applicable federal laws and the
laws of the State of Minnesota.





--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the duly authorized officers of the Seller/Servicer and
Residential Funding have executed this Seller/Servicer Contract as of the date first above
written.

ATTEST:                                 SELLER/SERVICER

[Corporate Seal]

                                                         (Name of Seller/Servicer)
By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:
======================================= =========================================================

ATTEST:                                 RESIDENTIAL FUNDING CORPORATION
[Corporate Seal]

By:                                     By:
      (Signature)                                        (Signature)
By:                                     By:
      (Typed Name)                                       (Typed Name)
Title:                                  Title:







--------------------------------------------------------------------------------





                                          EXHIBIT F
                                 FORMS OF REQUEST FOR RELEASE

DATE:

TO:

RE:            REQUEST FOR RELEASE OF DOCUMENTS

In connection with the administration of the pool of Mortgage Loans held by you for the
referenced pool, we request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement Dated:
Series#:
Account#:
Pool#:
Loan#:
MIN#:
Borrower Name(s):
Reason for Document Request:      (circle one)

        Mortgage Loan Prepaid in Full              Mortgage Loan Repurchased

"We hereby certify that all amounts received or to be received in connection with such
payments which are required to be deposited have been or will be so deposited as provided in
the Pooling and Servicing Agreement."


Residential Funding Corporation
Authorized Signature

******************************************************************************

TO CUSTODIAN/TRUSTEE:  Please acknowledge this request, and check off documents being
enclosed with a copy of this form.  You should retain this form for your files in accordance
with the terms of the Pooling and Servicing Agreement.

Enclosed Documents:          [ ]  Promissory Note
                             [ ]  Primary Insurance Policy
                             [ ]  Mortgage or Deed of Trust
                             [ ]  Assignment(s) of Mortgage or Deed of Trust
                             [ ]  Title Insurance Policy
                             [ ]  Other:

Name:
Title:
Date:





--------------------------------------------------------------------------------





                                         EXHIBIT G-1

                           FORM OF TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF                         )
                                 )    ss.:
COUNTY OF                        )
               [NAME OF OFFICER], being first duly sworn, deposes and says:

1.      That he is [Title of Officer] of [Name of Owner] (record or beneficial owner of the
Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class R (the "Owner")), a
[savings institution] [corporation] duly organized and existing under the laws of [the State
of                                     ] [the United States], on behalf of which he makes
this affidavit and agreement.

2.      That the Owner (i) is not and will not be a "disqualified organization" or an
electing large partnership as of [date of transfer] within the meaning of Sections
860E(e)(5) and 775, respectively, of the Internal Revenue Code of 1986, as amended (the
"Code") or an electing large partnership under Section 775(a) of the Code, (ii) will endeavor
to remain other than a disqualified organization for so long as it retains its ownership
interest in the Class R Certificates, and (iii) is acquiring the Class R Certificates for
its own account or for the account of another Owner from which it has received an affidavit
and agreement in substantially the same form as this affidavit and agreement. (For this
purpose, a "disqualified organization" means an electing large partnership under Section 775
of the Code, the United States, any state or political subdivision thereof, any agency or
instrumentality of any of the foregoing (other than an instrumentality all of the activities
of which are subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental entity) or any
foreign government, international organization or any agency or instrumentality of such
foreign government or organization, any rural electric or telephone cooperative, or any
organization (other than certain farmers' cooperatives) that is generally exempt from
federal income tax unless such organization is subject to the tax on unrelated business
taxable income).

3.      That the Owner is aware (i) of the tax that would be imposed on transfers of Class R
Certificates to disqualified organizations or electing large partnerships, under the Code,
that applies to all transfers of Class R Certificates after March 31, 1988; (ii) that such
tax would be on the transferor (or, with respect to transfers to electing large
partnerships, on each such partnership), or, if such transfer is through an agent (which
person includes a broker, nominee or middleman) for a disqualified organization, on the
agent; (iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for the tax if the
transferee furnishes to such person an affidavit that the transferee is not a disqualified
organization and, at the time of transfer, such person does not have actual knowledge that
the affidavit is false; and (iv) that the Class R Certificates may be "noneconomic residual
interests" within the meaning of Treasury regulations promulgated pursuant to the Code and
that the transferor of a noneconomic residual interest will remain liable for any taxes due
with respect to the income on such residual interest, unless no significant purpose of the
transfer was to impede the assessment or collection of tax.

4.      That the Owner is aware of the tax imposed on a "pass-through entity" holding Class R
Certificates if either the pass-through entity is an electing large partnership under
Section 775 of the Code or if at any time during the taxable year of the pass-through entity
a disqualified organization is the record holder of an interest in such entity.  (For this
purpose, a "pass through entity" includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and certain
cooperatives.)

5.      The Owner is either (i) a citizen or resident of the United States, (ii) a
corporation, partnership or other entity treated as a corporation or a partnership for U.S.
federal income tax purposes and created or organized in or under the laws of the United
States, any state thereof or the District of Columbia (other than a partnership that is not
treated as a United States person under any applicable Treasury regulations), (iii) an
estate that is described in Section 7701(a)(30)(D) of the Code, or (iv) a trust that is
described in Section 7701(a)(30)(E) of the Code.

6.      The Owner hereby agrees that it will not cause income from the Class R Certificates
to be attributable to a foreign permanent establishment or fixed base (within the meaning of
an applicable income tax treaty) of the Owner or another United States taxpayer.

7.      That the Owner is aware that the Trustee will not register the transfer of any Class
R Certificates unless the transferee, or the transferee's agent, delivers to it an affidavit
and agreement, among other things, in substantially the same form as this affidavit and
agreement.  The Owner expressly agrees that it will not consummate any such transfer if it
knows or believes that any of the representations contained in such affidavit and agreement
are false.

8.      That the Owner has reviewed the restrictions set forth on the face of the Class R
Certificates and the provisions of Section 5.02(f) of the Pooling and Servicing Agreement
under which the Class R Certificates were issued (in particular, clause (iii)(A) and
(iii)(B) of Section 5.02(f) which authorize the Trustee to deliver payments to a person
other than the Owner and negotiate a mandatory sale by the Trustee in the event the Owner
holds such Certificates in violation of Section 5.02(f)).  The Owner expressly agrees to be
bound by and to comply with such restrictions and provisions.

9.      That the Owner consents to any additional restrictions or arrangements that shall be
deemed necessary upon advice of counsel to constitute a reasonable arrangement to ensure
that the Class R Certificates will only be owned, directly or indirectly, by an Owner that
is not a disqualified organization.

10.     The Owner's Taxpayer Identification Number is                             .

11.     This affidavit and agreement relates only to the Class R Certificates held by the
Owner and not to any other holder of the Class R Certificates.  The Owner understands that
the liabilities described herein relate only to the Class R Certificates.

12.     That no purpose of the Owner relating to the transfer of any of the Class R
Certificates by the Owner is or will be to impede the assessment or collection of any tax;
in making this representation, the Owner warrants that the Owner is familiar with (i)
Treasury Regulation Section 1.860E-1(c) and recent amendments thereto, effective as of July
19, 2002, and (ii) the preamble describing the adoption of the amendments to such
regulation, which is attached hereto as Exhibit 1.

13.     That the Owner has no present knowledge or expectation that it will be unable to pay
any United States taxes owed by it so long as any of the Certificates remain outstanding.
In this regard, the Owner hereby represents to and for the benefit of the person from whom
it acquired the Class R Certificate that the Owner intends to pay taxes associated with
holding such Class R Certificate as they become due, fully understanding that it may incur
tax liabilities in excess of any cash flows generated by the Class R Certificate.

14.     That the Owner has no present knowledge or expectation that it will become insolvent
or subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain
outstanding.

15.     The Purchaser is not an employee benefit plan or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or Section 4975 of the Code, or an investment manager, named fiduciary or a
trustee of any such plan, or any other Person acting, directly or indirectly, on behalf of
or purchasing any Certificate with "plan assets" of any such plan.





--------------------------------------------------------------------------------




               IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of Officer] and
its corporate seal to be hereunto attached, attested by its [Assistant] Secretary, this
___________ day of _______________, 200___.




                                            [NAME OF OWNER]



                                            By: ____________________________
                                                 [Name of Officer]
                                                 [Title of Officer]
[Corporate Seal]

ATTEST:


[Assistant] Secretary

               Personally appeared before me the above-named [Name of Officer], known or
proved to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Owner, and acknowledged to me that he executed the same as his
free act and deed and the free act and deed of the Owner.

               Subscribed and sworn before me this ___________ day of
               __________, 200_______.





                                                 NOTARY PUBLIC



                                            COUNTY OF _______________________
                                            STATE OF ________________________
                                            My Commission expires the _______
                                            day of ________, 20_____.





--------------------------------------------------------------------------------




                                          EXHIBIT 1

DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Parts 1 and 602

[TD 9004]
RIN 1545-AW98


Real Estate Mortgage Investment Conduits

AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

-----------------------------------------------------------------------

SUMMARY: This document contains final regulations relating to safe
harbor transfers of noneconomic residual interests in real estate
mortgage investment conduits (REMICs). The final regulations provide
additional limitations on the circumstances under which transferors may
claim safe harbor treatment.

DATES: Effective Date: These regulations are effective July 19, 2002.
    Applicability Date: For dates of applicability, see Sec. 1.860E-
(1)(c)(10).

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940
(not a toll-free number).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

    The collection of information in this final rule has been reviewed
and, pending receipt and evaluation of public comments, approved by the
Office of Management and Budget (OMB) under 44 U.S.C. 3507 and assigned
control number 1545-1675.
    The collection of information in this regulation is in Sec. 1.860E-
1(c)(5)(ii). This information is required to enable the IRS to verify
that a taxpayer is complying with the conditions of this regulation.
The collection of information is mandatory and is required. Otherwise,
the taxpayer will not receive the benefit of safe harbor treatment as
provided in the regulation. The likely respondents are businesses and
other for-profit institutions.
    Comments on the collection of information should be sent to the
Office of Management and Budget, Attn: Desk Officer for the Department
of the Treasury, Office of Information and Regulatory Affairs,
Washington, DC, 20503, with copies to the Internal Revenue Service,
Attn: IRS Reports Clearance Officer, W:CAR:MP:FP:S, Washington, DC
20224. Comments on the collection of information should be received by
September 17, 2002. Comments are specifically requested concerning:
    Whether the collection of information is necessary for the proper
performance of the functions of the Internal Revenue Service, including
whether the information will have practical utility;
    The accuracy of the estimated burden associated with the collection
of information (see below);
    How the quality, utility, and clarity of the information to be
collected may be enhanced;
    How the burden of complying with the collection of information may
be minimized, including through the application of automated collection
techniques or other forms of information technology; and
    Estimates of capital or start-up costs and costs of operation,
maintenance, and purchase of service to provide information.
    An agency may not conduct or sponsor, and a person is not required
to respond to, a collection of information unless it displays a valid
control number assigned by the Office of Management and Budget.
    The estimated total annual reporting burden is 470 hours, based on
an estimated number of respondents of 470 and an estimated average
annual burden hours per respondent of one hour.
    Books or records relating to a collection of information must be
retained as long as their contents may become material in the
administration of any internal revenue law. Generally, tax returns and
tax return information are confidential, as required by 26 U.S.C. 6103.

Background

    This document contains final regulations regarding the proposed
amendments to 26 CFR part 1 under section 860E of the Internal Revenue
Code (Code). The regulations provide the circumstances under which a
transferor of a noneconomic REMIC residual interest meeting the
investigation and representation requirements may avail itself of the
safe harbor by satisfying either the formula test or the asset test.
    Final regulations governing REMICs, issued in 1992, contain rules
governing the transfer of noneconomic REMIC residual interests. In
general, a transfer of a noneconomic residual interest is disregarded
for all tax purposes if a significant purpose of the transfer is to

[[Page 47452]]

enable the transferor to impede the assessment or collection of tax. A
purpose to impede the assessment or collection of tax (a wrongful
purpose) exists if the transferor, at the time of the transfer, either
knew or should have known that the transferee would be unwilling or
unable to pay taxes due on its share of the REMIC's taxable income.
    Under a safe harbor, the transferor of a REMIC noneconomic residual
interest is presumed not to have a wrongful purpose if two requirements
are satisfied: (1) the transferor conducts a reasonable investigation
of the transferee's financial condition (the investigation
requirement); and (2) the transferor secures a representation from the
transferee to the effect that the transferee understands the tax
obligations associated with holding a residual interest and intends to
pay those taxes (the representation requirement).
    The IRS and Treasury have been concerned that some transferors of
noneconomic residual interests claim they satisfy the safe harbor even
in situations where the economics of the transfer clearly indicate the
transferee is unwilling or unable to pay the tax associated with
holding the interest. For this reason, on February 7, 2000, the IRS
published in the Federal Register (65 FR 5807) a notice of proposed
rulemaking (REG-100276-97; REG-122450-98) designed to clarify the safe
harbor by adding the  "formula test,"  an economic test. The proposed
regulation provides that the safe harbor is unavailable unless the
present value of the anticipated tax liabilities associated with
holding the residual interest does not exceed the sum of: (1) The
present value of any consideration given to the transferee to acquire
the interest; (2) the present value of the expected future
distributions on the interest; and (3) the present value of the
anticipated tax savings associated with holding the interest as the
REMIC generates losses.
    The notice of proposed rulemaking also contained rules for FASITs.
Section 1.860H-6(g) of the proposed regulations provides requirements
for transfers of FASIT ownership interests and adopts a safe harbor by
reference to the safe harbor provisions of the REMIC regulations.
    In January 2001, the IRS published Rev. Proc. 2001-12 (2001-3
I.R.B. 335) to set forth an alternative safe harbor that taxpayers
could use while the IRS and the Treasury considered comments on the
proposed regulations. Under the alternative safe harbor, if a
transferor meets the investigation requirement and the representation
requirement but the transfer fails to meet the formula test, the
transferor may invoke the safe harbor if the transferee meets a two-
prong test (the asset test). A transferee generally meets the first
prong of this test if, at the time of the transfer, and in each of the
two years preceding the year of transfer, the transferee's gross assets
exceed $100 million and its net assets exceed $10 million. A transferee
generally meets the second prong of this test if it is a domestic,
taxable corporation and agrees in writing not to transfer the interest
to any person other than another domestic, taxable corporation that
also satisfies the requirements of the asset test. A transferor cannot
rely on the asset test if the transferor knows, or has reason to know,
that the transferee will not comply with its written agreement to limit
the restrictions on subsequent transfers of the residual interest.
    Rev. Proc. 2001-12 provides that the asset test fails to be
satisfied in the case of a transfer or assignment of a noneconomic
residual interest to a foreign branch of an otherwise eligible
transferee. If such a transfer or assignment were permitted, a
corporate taxpayer might seek to claim that the provisions of an
applicable income tax treaty would resource excess inclusion income as
foreign source income, and that, as a consequence, any U.S. tax
liability attributable to the excess inclusion income could be offset
by foreign tax credits. Such a claim would impede the assessment or
collection of U.S. tax on excess inclusion income, contrary to the
congressional purpose of assuring that such income will be taxable in
all events. See, e.g., sections 860E(a)(1), (b), (e) and 860G(b) of the
Code.
    The Treasury and the IRS have learned that certain taxpayers
transferring noneconomic residual interests to foreign branches have
attempted to rely on the formula test to obtain safe harbor treatment
in an effort to impede the assessment or collection of U.S. tax on
excess inclusion income. Accordingly, the final regulations provide
that if a noneconomic residual interest is transferred to a foreign
permanent establishment or fixed base of a U.S. taxpayer, the transfer
is not eligible for safe harbor treatment under either the asset test
or the formula test. The final regulations also require a transferee to
represent that it will not cause income from the noneconomic residual
interest to be attributable to a foreign permanent establishment or
fixed base.
    Section 1.860E-1(c)(8) provides computational rules that a taxpayer
may use to qualify for safe harbor status under the formula test.
Section 1.860E-1(c)(8)(i) provides that the transferee is presumed to
pay tax at a rate equal to the highest rate of tax specified in section
11(b). Some commentators were concerned that this presumed rate of
taxation was too high because it does not take into consideration
taxpayers subject to the alternative minimum tax rate. In light of the
comments received, this provision has been amended in the final
regulations to allow certain transferees that compute their taxable
income using the alternative minimum tax rate to use the alternative
minimum tax rate applicable to corporations.
    Additionally, Sec. 1.860E-1(c)(8)(iii) provides that the present
values in the formula test are to be computed using a discount rate
equal to the applicable Federal short-term rate prescribed by section
1274(d). This is a change from the proposed regulation and Rev. Proc.
2001-12. In those publications the provision stated that  "present
values are computed using a discount rate equal to the applicable
Federal rate prescribed in section 1274(d) compounded semiannually"
and that  "[a] lower discount rate may be used if the transferee can
demonstrate that it regularly borrows, in the course of its trade or
business, substantial funds at such lower rate from an unrelated third
party."  The IRS and the Treasury Department have learned that, based
on this provision, certain taxpayers have been attempting to use
unrealistically low or zero interest rates to satisfy the formula test,
frustrating the intent of the test. Furthermore, the Treasury
Department and the IRS believe that a rule allowing for a rate other
than a rate based on an objective index would add unnecessary
complexity to the safe harbor. As a result, the rule in the proposed
regulations that permits a transferee to use a lower discount rate, if
the transferee can demonstrate that it regularly borrows substantial
funds at such lower rate, is not included in the final regulations; and
the Federal short-term rate has been substituted for the applicable
Federal rate. To simplify taxpayers' computations, the final
regulations allow use of any of the published short-term rates,
provided that the present values are computed with a corresponding
period of compounding. With the exception of the provisions relating to
transfers to foreign branches, these changes generally have the
proposed applicability date of February 4, 2000, but taxpayers may
choose to apply the interest rate formula set forth in the proposed
regulation and Rev. Proc. 2001-12 for transfers occurring before August
19, 2002.
    It is anticipated that when final regulations are adopted with
respect to

[[Page 47453]]

FASITs, Sec. 1.860H-6(g) of the proposed regulations will be adopted in
substantially its present form, with the result that the final
regulations contained in this document will also govern transfers of
FASIT ownership interests with substantially the same applicability
date as is contained in this document.

Effect on Other Documents

    Rev. Proc. 2001-12 (2001-3 I.R.B. 335) is obsolete for transfers of
noneconomic residual interests in REMICs occurring on or after August
19, 2002.

Special Analyses

    It is hereby certified that these regulations will not have a
significant economic impact on a substantial number of small entities.
This certification is based on the fact that it is unlikely that a
substantial number of small entities will hold REMIC residual
interests. Therefore, a Regulatory Flexibility Analysis under the
Regulatory Flexibility Act (5 U.S.C. chapter 6) is not required. It has
been determined that this Treasury decision is not a significant
regulatory action as defined in Executive Order 12866. Therefore, a
regulatory assessment is not required. It also has been determined that
sections 553(b) and 553(d) of the Administrative Procedure Act (5
U.S.C. chapter 5) do not apply to these regulations.

Drafting Information

    The principal author of these regulations is Courtney Shepardson.
However, other personnel from the IRS and Treasury Department
participated in their development.

List of Subjects

26 CFR Part 1

    Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

    Reporting and record keeping requirements.

Adoption of Amendments to the Regulations

    Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

    Paragraph 1. The authority citation for part 1 continues to read in
part as follows:

    Authority: 26 U.S.C. 7805 * * *










--------------------------------------------------------------------------------





                                         EXHIBIT G-2


                                FORM OF TRANSFEROR CERTIFICATE


                                                               _________ , 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, Class R

Ladies and Gentlemen:

               This letter is delivered to you in connection with the transfer by
 __________________________________________________________________ (the "Seller") to
_____________________________________________________________________(the "Purchaser") of
$_________________________  Initial Certificate Principal Balance of Mortgage Asset-Backed
Pass-Through Certificates, Series ____-___, Class R (the "Certificates"), pursuant to
Section 5.02 of the Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"),
dated as of ___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the
"Company"), Residential Funding Corporation, as master servicer (the "Master Servicer"), and
__________________, as trustee (the "Trustee").  All terms used herein and not otherwise
defined shall have the meanings set forth in the Pooling and Servicing Agreement.  The
Seller hereby certifies, represents and warrants to, and covenants with, the Company and the
Trustee that:

1.      No purpose of the Seller relating to the transfer of the Certificate by the Seller to
the Purchaser is or will be to impede the assessment or collection of any tax.

2.      The Seller understands that the Purchaser has delivered to the Trustee and the Master
Servicer a transfer affidavit and agreement in the form attached to the Pooling and
Servicing Agreement as Exhibit G-1.  The Seller does not know or believe that any
representation contained therein is false.

3.      The Seller has at the time of the transfer conducted a reasonable investigation of
the financial condition of the Purchaser as contemplated by Treasury Regulations Section
1.860E-1(c)(4)(i) and, as a result of that investigation, the Seller has determined that the
Purchaser has historically paid its debts as they become due and has found no significant
evidence to indicate that the Purchaser will not continue to pay its debts as they become
due in the future.  The Seller understands that the transfer of a Class R Certificate may
not be respected for United States income tax purposes (and the Seller may continue to be
liable for United States income taxes associated therewith) unless the Seller has conducted
such an investigation.

4.      The Seller has no actual knowledge that the proposed Transferee is not both a United
States Person and a Permitted Transferee.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------




                                          EXHIBIT H


                            FORM OF INVESTOR REPRESENTATION LETTER


                                               _______________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

Attention:  Residential Funding Corporation Series ____-___

               RE:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

                _____________________________________________ (the "Purchaser") intends
to purchase from ___________________________________________________________ (the "Seller")
$ _________________________  Initial Certificate Principal Balance of Mortgage Asset-Backed
Pass-Through Certificates, Series ____-___, Class      (the "Certificates"), issued pursuant
to the Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the "Company"),
Residential Funding Corporation, as master servicer (the "Master Servicer"), and
__________________, as trustee (the "Trustee").  All terms used herein and not otherwise
defined shall have the meanings set forth in the Pooling and Servicing Agreement.  The
Purchaser hereby certifies, represents and warrants to, and covenants with, the Company, the
Trustee and the Master Servicer that:

1.      The Purchaser understands that (a) the Certificates have not been and will not be
               registered or qualified under the Securities Act of 1933, as amended (the
               "Act") or any state securities law, (b) the Company is not required to so
               register or qualify the Certificates, (c) the Certificates may be resold only
               if registered and qualified pursuant to the provisions of the Act or any state
               securities law, or if an exemption from such registration and qualification is
               available, (d) the Pooling and Servicing Agreement contains restrictions
               regarding the transfer of the Certificates and (e) the Certificates will bear
               a legend to the foregoing effect.

2.      The Purchaser is acquiring the Certificates for its own account for investment only
               and not with a view to or for sale in connection with any distribution thereof
               in any manner that would violate the Act or any applicable state securities
               laws.

3.      The Purchaser is (a) a substantial, sophisticated institutional investor having such
               knowledge and experience in financial and business matters, and, in
               particular, in such matters related to securities similar to the Certificates,
               such that it is capable of evaluating the merits and risks of investment in
               the Certificates, (b) able to bear the economic risks of such an investment
               and (c) an "accredited investor" within the meaning of Rule 501(a) promulgated
               pursuant to the Act.

4.      The Purchaser has been furnished with, and has had an opportunity to review (a) [a
               copy of the Private Placement Memorandum, dated
                                                     , 20    , relating to the Certificates
               (b)] a copy of the Pooling and Servicing Agreement and [b] [c] such other
               information concerning the Certificates, the Mortgage Loans and the Company as
               has been requested by the Purchaser from the Company or the Seller and is
               relevant to the Purchaser's decision to purchase the Certificates.  The
               Purchaser has had any questions arising from such review answered by the
               Company or the Seller to the satisfaction of the Purchaser.  [If the Purchaser
               did not purchase the Certificates from the Seller in connection with the
               initial distribution of the Certificates and was provided with a copy of the
               Private Placement Memorandum (the "Memorandum") relating to the original sale
               (the "Original Sale") of the Certificates by the Company, the Purchaser
               acknowledges that such Memorandum was provided to it by the Seller, that the
               Memorandum was prepared by the Company solely for use in connection with the
               Original Sale and the Company did not participate in or facilitate in any way
               the purchase of the Certificates by the Purchaser from the Seller, and the
               Purchaser agrees that it will look solely to the Seller and not to the Company
               with respect to any damage, liability, claim or expense arising out of,
               resulting from or in connection with (a) error or omission, or alleged error
               or omission, contained in the Memorandum, or (b) any information, development
               or event arising after the date of the Memorandum.]

5.      The Purchaser has not and will not nor has it authorized or will it authorize any
               person to (a) offer, pledge, sell, dispose of or otherwise transfer any
               Certificate, any interest in any Certificate or any other similar security to
               any person in any manner, (b) solicit any offer to buy or to accept a pledge,
               disposition of other transfer of any Certificate, any interest in any
               Certificate or any other similar security from any person in any manner, (c)
               otherwise approach or negotiate with respect to any Certificate, any interest
               in any Certificate or any other similar security with any person in any
               manner, (d) make any general solicitation by means of general advertising or
               in any other manner or (e) take any other action, that (as to any of (a)
               through (e) above) would constitute a distribution of any Certificate under
               the Act, that would render the disposition of any Certificate a violation of
               Section 5 of the Act or any state securities law, or that would require
               registration or qualification pursuant thereto.  The Purchaser will not sell
               or otherwise transfer any of the Certificates, except in compliance with the
               provisions of the Pooling and Servicing Agreement.

6.      The Purchaser

(a)     is not an employee benefit or other plan subject to the prohibited transaction
               provisions of the Employee Retirement Income Security Act of 1974, as amended
               ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
               "Plan"), or any other person (including an investment manager, a named
               fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf
               of or purchasing any Certificate with "plan assets" of any Plan within the
               meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
             ss.2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to purchase the
               Certificates is an "insurance company general account" (within the meaning of
               DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase
               is being made in reliance upon the availability of the exemptive relief
               afforded under Sections I and III of PTCE 95-60.

        In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company, the Trustee and the Master Servicer that the Purchaser will not
transfer such Certificates to any Plan or person unless such Plan or person meets the
requirements set forth in either 6(a) or (b) above.


                                            Very truly yours,





                                            By:
                                            Name:
                                            Title:







--------------------------------------------------------------------------------




                                          EXHIBIT I


                           FORM OF TRANSFEROR REPRESENTATION LETTER


                                                              ________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

__________________
__________________
__________________

Attention: Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___, [Class B-]

Ladies and Gentlemen:

               In connection with the sale by _______________________________(the "Seller") to
____________(the "Purchaser") of $ _________________ Initial Certificate Principal Balance of
Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class   (the
"Certificates"), issued pursuant to the Pooling and Servicing Agreement (the "Pooling and
Servicing Agreement"), dated as of ___________ 1, ____ among Residential Accredit Loans,
Inc., as seller (the "Company"), Residential Funding Corporation, as master servicer, and
__________________, as trustee (the "Trustee").  The Seller hereby certifies, represents and
warrants to, and covenants with, the Company and the Trustee that:

               Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any Certificate
or any other similar security to any person in any manner, (b) has solicited any offer to
buy or to accept a pledge, disposition or other transfer of any Certificate, any interest in
any Certificate or any other similar security from any person in any manner, (c) has
otherwise approached or negotiated with respect to any Certificate, any interest in any
Certificate or any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or (e) has
taken any other action, that (as to any of (a) through (e) above) would constitute a
distribution of the Certificates under the Securities Act of 1933 (the "Act"), that would
render the disposition of any Certificate a violation of Section 5 of the Act or any state
securities law, or that would require registration or qualification pursuant thereto.  The
Seller will not act, in any manner set forth in the foregoing sentence with respect to any
Certificate.  The Seller has not and will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and Servicing
Agreement.


                                            Very truly yours,


                                            (Seller)



                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------





                                          EXHIBIT J


                        [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                   Description of Rule 144A Securities, including numbers:




               The undersigned  seller, as registered holder (the "Seller"), intends to
transfer the Rule 144A Securities described above to the undersigned buyer (the "Buyer").

1.      In connection with such transfer and in accordance with the agreements pursuant to
which the Rule 144A Securities were issued, the Seller hereby certifies the following
facts:  Neither the Seller nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security to, or solicited any offer to buy or accept a
transfer, pledge or other disposition of the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security from, or otherwise approached or negotiated
with respect to the Rule 144A Securities, any interest in the Rule 144A Securities or any
other similar security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action, that would
constitute a distribution of the Rule 144A Securities under the Securities Act of 1933, as
amended (the "1933 Act"), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto, and that
the Seller has not offered the Rule 144A Securities to any person other than the Buyer or
another "qualified institutional buyer" as defined in Rule 144A under the 1933 Act.

2.      The Buyer warrants and represents to, and covenants with, the Seller, the Trustee and
the Master Servicer (as defined in the Pooling and Servicing Agreement (the "Agreement"),
dated as of ___________ 1, ____ among Residential Funding Corporation as Master Servicer,
Residential Accredit Loans, Inc. as depositor pursuant to Section 5.02 of the Agreement and
__________________, as trustee, as follows:

(a)     The Buyer understands that the Rule 144A Securities have not been registered under
        the 1933 Act or the securities laws of any state.

(b)     The Buyer considers itself a substantial, sophisticated institutional investor having
        such knowledge and experience in financial and business matters that it is capable of
        evaluating the merits and risks of investment in the Rule 144A Securities.

(c)     The Buyer has been furnished with all information regarding the Rule 144A Securities
        that it has requested from the Seller, the Trustee or the Servicer.

(d)     Neither the Buyer nor anyone acting on its behalf has offered, transferred, pledged,
        sold or otherwise disposed of the Rule 144A Securities, any interest in the Rule 144A
        Securities or any other similar security to, or solicited any offer to buy or accept
        a transfer, pledge or other disposition of the Rule 144A Securities, any interest in
        the Rule 144A Securities or any other similar security from, or otherwise approached
        or negotiated with respect to the Rule 144A Securities, any interest in the Rule 144A
        Securities or any other similar security with, any person in any manner, or made any
        general solicitation by means of general advertising or in any other manner, or taken
        any other action, that would constitute a distribution of the Rule 144A Securities
        under the 1933 Act or that would render the disposition of the Rule 144A Securities a
        violation of Section 5 of the 1933 Act or require registration pursuant thereto, nor
        will it act, nor has it authorized or will it authorize any person to act, in such
        manner with respect to the Rule 144A Securities.

(e)     The Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A
        under the 1933 Act and has completed either of the forms of certification to that
        effect attached hereto as Annex 1 or Annex 2.  The Buyer is aware that the sale to it
        is being made in reliance on Rule 144A.  The Buyer is acquiring the Rule 144A
        Securities for its own account or the accounts of other qualified institutional
        buyers, understands that such Rule 144A Securities may be resold, pledged or
        transferred only (i) to a person reasonably believed to be a qualified institutional
        buyer that purchases for its own account or for the account of a qualified
        institutional buyer to whom notice is given that the resale, pledge or transfer is
        being made in reliance on Rule 144A, or (ii) pursuant to another exemption from
        registration under the 1933 Act.

               [3.    The Buyer

(a)     is not an employee benefit or other plan subject to the prohibited transaction
        provisions of the Employee Retirement Income Security Act of 1974, as amended
        ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
        "Plan"), or any other person (including an investment manager, a named fiduciary or a
        trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any
        Certificate with "plan assets" of any Plan within the meaning of the Department of
        Labor ("DOL") regulation at 29 C.F.R.ss.2510.3-101; or

(b)     is an insurance company, the source of funds to be used by it to purchase the
        Certificates is an "insurance company general account" (within the meaning of DOL
        Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being
        made in reliance upon the availability of the exemptive relief afforded under
        Sections I and III of PTCE 95-60.]

               4.     This document may be executed in one or more counterparts and by the
        different parties hereto on separate counterparts, each of which, when so executed,
        shall be deemed to be an original; such counterparts, together, shall constitute one
        and the same document.

               IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.


Print Name of Seller                              Print Name of Buyer
By:                                               By:
   Name:                                             Name:
   Title:                                            Title:
Taxpayer Identification                           Taxpayer Identification:
No.                                               No:
Date:                                             Date:






--------------------------------------------------------------------------------





                                                                          ANNEX 1 TO EXHIBIT J


                   QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                   [For Buyers Other Than Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

1.      As indicated below, the undersigned is the President, Chief Financial Officer, Senior
Vice President or other executive officer of the Buyer.

2.      In connection with purchases by the Buyer, the Buyer is a "qualified institutional
buyer" as that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A")
because (i) the Buyer owned and/or invested on a discretionary basis
$                                             in securities (except for the excluded
securities referred to below) as of the end of the Buyer's most recent fiscal year (such
amount being calculated in accordance with Rule 144A) and (ii) the Buyer satisfies the
criteria in the category marked below.

--      Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan
               association or similar institution), Massachusetts or similar business trust,
               partnership, or charitable organization described in Section 501(c)(3) of the
               Internal Revenue Code.

--      Bank.  The Buyer (a) is a national bank or banking institution organized under the
               laws of any State, territory or the District of Columbia, the business of
               which is substantially confined to banking and is supervised by the State or
               territorial banking commission or similar official or is a foreign bank or
               equivalent institution, and (b) has an audited net worth of at least
               $25,000,000 as demonstrated in its latest annual financial statements, a copy
               of which is attached hereto.

--      Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan
               association, cooperative bank, homestead association or similar institution,
               which is supervised and examined by a State or Federal authority having
               supervision over any such institutions or is a foreign savings and loan
               association or equivalent institution and (b) has an audited net worth of at
               least $25,000,000 as demonstrated in its latest annual financial statements.

--      Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the
               Securities Exchange Act of 1934.

--      Insurance Company.  The Buyer is an insurance company whose primary and predominant
               business activity is the writing of insurance or the reinsuring of risks
               underwritten by insurance companies and which is subject to supervision by the
               insurance commissioner or a similar official or agency of a State or territory
               or the District of Columbia.

--      State or Local Plan.  The Buyer is a plan established and maintained by a State, its
               political subdivisions, or any agency or instrumentality of the State or its
               political subdivisions, for the benefit of its employees.

--      ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of
               the Employee Retirement Income Security Act of 1974.

--      Investment Adviser.   The Buyer is an investment adviser registered under the
               Investment Advisers Act of 1940.

--      SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small
               Business Administration under Section 301(c) or (d) of the Small Business
               Investment Act of 1958.

--      Business Development Company.  The Buyer is a business development company as defined
               in Section 202(a)(22) of the Investment Advisers Act of 1940.

--      Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and
               whose participants are exclusively (a) plans established and maintained by a
               State, its political subdivisions, or any agency or instrumentality of the
               State or its political subdivisions, for the benefit of its employees, or (b)
               employee benefit plans within the meaning of Title I of the Employee
               Retirement Income Security Act of 1974, but is not a trust fund that includes
               as participants individual retirement accounts or H.R. 10 plans.

3.      The term "securities" as used herein does not include (i) securities of issuers that
are affiliated with the Buyer, (ii) securities that are part of an unsold allotment to or
subscription by the Buyer, if the Buyer is a dealer, (iii) bank deposit notes and
certificates of deposit, (iv) loan participations, (v) repurchase agreements, (vi)
securities owned but subject to a repurchase agreement and (vii) currency, interest rate and
commodity swaps.

4.      For purposes of determining the aggregate amount of securities owned and/or invested
on a discretionary basis by the Buyer, the Buyer used the cost of such securities to the
Buyer and did not include any of the securities referred to in the preceding paragraph.
Further, in determining such aggregate amount, the Buyer may have included securities owned
by subsidiaries of the  Buyer,  but only if such subsidiaries are consolidated with the
Buyer in its financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the Buyer's
direction.  However, such securities were not included if the Buyer is a majority-owned,
consolidated subsidiary of another enterprise and the Buyer is not itself a reporting
company under the Securities Exchange Act of 1934.

5.      The Buyer acknowledges that it is familiar with Rule 144A and understands that the
seller to it and other parties related to the Certificates are relying and will continue to
rely on the statements made herein because one or more sales to the Buyer may be in reliance
on Rule 144A.

                           Will the Buyer be purchasing the Rule 144A
Yes           No           Securities only for the Buyer's own account?

6.      If the answer to the foregoing question is "no", the Buyer agrees that, in connection
with any purchase of securities sold to the Buyer for the account of a third party
(including any separate account) in reliance on Rule 144A, the Buyer will only purchase for
the account of a third party that at the time is a "qualified institutional buyer" within
the meaning of Rule 144A.  In addition, the Buyer agrees that the Buyer will not purchase
securities for a third party unless the Buyer has obtained a current representation letter
from such third party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of "qualified institutional buyer"
set forth in Rule 144A.

7.      The Buyer will notify each of the parties to which this certification is made of any
changes in the information and conclusions herein.  Until such notice is given, the Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation of this certification as of
the date of such purchase.




                                            Print Name of Buyer


                                            By:
                                                 Name:
                                                 Title:


                                            Date:







--------------------------------------------------------------------------------






                                                                          ANNEX 2 TO EXHIBIT J

                   QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                    [For Buyers That Are Registered Investment Companies]

               The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

8.      As indicated below, the undersigned is the President, Chief Financial Officer or
Senior Vice President of the Buyer or, if the Buyer is a "qualified institutional buyer" as
that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A") because
Buyer is part of a Family of Investment Companies (as defined below), is such an officer of
the Adviser.

9.      In connection with purchases by Buyer, the Buyer is a "qualified institutional buyer"
as defined in SEC Rule 144A because (i) the Buyer is an investment company registered under
the Investment Company Act of 1940, and (ii) as marked below, the Buyer alone, or the
Buyer's Family of Investment Companies, owned at least $100,000,000 in securities (other than
the excluded securities referred to below) as of the end of the Buyer's most recent fiscal
year.  For purposes of determining the amount of securities owned by the  Buyer or the
Buyer's Family of Investment Companies, the cost of such securities was used.

--      The Buyer owned $                                       in securities (other than the
               excluded securities referred to below) as of the end of the Buyer's most
               recent fiscal year (such amount being calculated in accordance with Rule 144A).

--      The Buyer is part of a Family of Investment Companies which owned in the aggregate
               $                             in securities (other than the excluded
               securities referred to below) as of the end of the Buyer's most recent fiscal
               year (such amount being calculated in accordance with Rule 144A).

10.     The term "Family of Investment Companies" as used herein means two or more registered
investment companies (or series thereof) that have the same investment adviser or investment
advisers that are affiliated (by virtue of being majority owned subsidiaries of the same
parent or because one investment adviser is a majority owned subsidiary of the other).

11.     The term "securities" as used herein does not include (i) securities of issuers that
are affiliated with the Buyer or are part of the Buyer's Family of Investment Companies,
(ii) bank deposit notes and certificates of deposit, (iii) loan participations, (iv)
repurchase agreements, (v) securities owned but subject to a repurchase agreement and (vi)
currency, interest rate and commodity swaps.

12.     The Buyer is familiar with Rule 144A and understands that each of the parties to
which this certification is made are relying and will continue to rely on the statements
made herein because one or more sales to the Buyer will be in reliance on Rule 144A.  In
addition, the Buyer will only purchase for the Buyer's own account.

13.     The undersigned will notify each of the parties to which this certification is made
of any changes in the information and conclusions herein.  Until such notice, the Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation of this certification by
the undersigned as of the date of such purchase.




                                            Print Name of Buyer


                                            By:
                                                 Name:
                                                 Title:


                                            IF AN ADVISER:



                                            Print Name of Buyer


                                            Date:





--------------------------------------------------------------------------------




                                         EXHIBIT K


                         [TEXT OF AMENDMENT TO POOLING AND SERVICING
                         AGREEMENT PURSUANT TO SECTION 11.01(E) FOR A
                                      LIMITED GUARANTY]

                                         ARTICLE XIII

                   Subordinate Certificate Loss Coverage; Limited Guaranty

               Section 13.01.  Subordinate Certificate Loss Coverage; Limited Guaranty.  (a)
Subject to subsection (c) below, prior to the later of the third Business Day prior to each
Distribution Date or the related Determination Date, the Master Servicer shall determine
whether it or any Sub-Servicer will be entitled to any reimbursement pursuant to Section
4.02(a) on such Distribution Date for Advances or Sub-Servicer Advances previously made,
(which will not be Advances or Sub-Servicer Advances that were made with respect to
delinquencies which were subsequently determined to be Excess Special Hazard Losses, Excess
Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses) and, if so, the Master
Servicer shall demand payment from Residential Funding of an amount equal to the amount of
any Advances or Sub-Servicer Advances reimbursed pursuant to Section 4.02(a), to the extent
such Advances or Sub-Servicer Advances have not been included in the amount of the Realized
Loss in the related Mortgage Loan,  and shall distribute the same to the Class B
Certificateholders in the same manner as if such amount were to be distributed pursuant to
Section 4.02(a).

               (b)    Subject to subsection (c) below, prior to the later of the third
Business Day prior to each Distribution Date or the related Determination Date, the Master
Servicer shall determine whether any Realized Losses (other than Excess Special Hazard
Losses, Excess Bankruptcy Losses, Excess Fraud Losses and Extraordinary Losses) will be
allocated to the Class B Certificates on such Distribution Date pursuant to Section 4.05,
and, if so, the Master Servicer shall demand payment from Residential Funding of the amount
of such Realized Loss and shall distribute the same to the Class B Certificateholders in the
same manner as if such amount were to be distributed pursuant to Section 4.02(a); provided,
however, that the amount of such demand in respect of any Distribution Date shall in no
event be greater than the sum of (i) the additional amount of Accrued Certificate Interest
that would have been paid for the Class B Certificateholders on such Distribution Date had
such Realized Loss or Losses not occurred plus (ii) the amount of the reduction in the
Certificate Principal Balances of the Class B Certificates on such Distribution Date due to
such Realized Loss or Losses.  Notwithstanding such payment, such Realized Losses shall be
deemed to have been borne by the Certificateholders for purposes of Section 4.05.  Excess
Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and Extraordinary
Losses allocated to the Class B Certificates will not be covered by the Subordinate
Certificate Loss Obligation.

               (c)    Demands for payments pursuant to this Section shall be made prior to
the later of the third Business Day prior to each Distribution Date or the related
Determination Date by the Master Servicer with written notice thereof to the Trustee.  The
maximum amount that Residential Funding shall be required to pay pursuant to this Section on
any Distribution Date (the "Amount Available") shall be equal to the lesser of (X)
                minus the sum of (i) all previous payments made under subsections (a) and (b)
hereof and (ii) all draws under the Limited Guaranty made in lieu of such payments as
described below in subsection (d) and (Y) the then outstanding Certificate Principal
Balances of the Class B Certificates, or such lower amount as may be established pursuant to
Section 13.02.  Residential Funding's obligations as described in this Section are referred
to herein as the "Subordinate Certificate Loss Obligation."

               (d)    The Trustee will promptly notify General Motors Acceptance Corporation
of any failure of Residential Funding to make any payments hereunder and shall demand
payment pursuant to the limited guaranty (the "Limited Guaranty"), executed by General
Motors Acceptance Corporation, of Residential Funding's obligation to make payments pursuant
to this Section, in an amount equal to the lesser of (i) the Amount Available and (ii) such
required payments, by delivering to General Motors Acceptance Corporation a written demand
for payment by wire transfer, not later than the second Business Day prior to the
Distribution Date for such month, with a copy to the Master Servicer.

               (e)  All payments made by Residential Funding pursuant to this Section or
amounts paid under the Limited Guaranty shall be deposited directly in the Certificate
Account, for distribution on the Distribution Date for such month to the Class B
Certificateholders.

               (f)    The Company shall have the option, in its sole discretion, to
substitute for either or both of the Limited Guaranty or the Subordinate Certificate Loss
Obligation another instrument in the form of a corporate guaranty, an irrevocable letter of
credit, a surety bond, insurance policy or similar instrument or a reserve fund; provided
that (i) the Company obtains (subject to the provisions of Section 10.01(f) as if the
Company was substituted for the Master Servicer solely for the purposes of such provision)
an Opinion of Counsel (which need not be an opinion of Independent counsel) to the effect
that obtaining such substitute corporate guaranty, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or reserve fund will not cause either (a) any
federal tax to be imposed on the Trust Fund, including without limitation, any federal tax
imposed on "prohibited transactions" under Section 860(F)(a)(1) of the Code or on
"contributions after the startup date" under Section 860(G)(d)(1) of the Code or (b) the
Trust Fund to fail to qualify as a REMIC at any time that any Certificate is outstanding,
and (ii) no such substitution shall be made unless (A) the substitute Limited Guaranty or
Subordinate Certificate Loss Obligation is for an initial amount not less than the then
current Amount Available and contains provisions that are in all material respects
equivalent to the original Limited Guaranty or Subordinate Certificate Loss Obligation
(including that no portion of the fees, reimbursements or other obligations under any such
instrument will be borne by the Trust Fund), (B) the long term debt obligations of any
obligor of any substitute Limited Guaranty or Subordinate Certificate Loss Obligation (if
not supported by the Limited Guaranty) shall be rated at least the lesser of (a) the rating
of the long term debt obligations of General Motors Acceptance Corporation as of the date of
issuance of the Limited Guaranty and (b) the rating of the long term debt obligations of
General Motors Acceptance Corporation at the date of such substitution and (C) the Company
obtains written confirmation from each nationally recognized credit rating agency that rated
the Class B Certificates at the request of the Company that such substitution shall not
lower the rating on the Class B Certificates below the lesser of (a) the then-current rating
assigned to the Class B Certificates by such rating agency and (b) the original rating
assigned to the Class B Certificates by such rating agency.  Any replacement of the Limited
Guaranty or Subordinate Certificate Loss Obligation pursuant to this Section shall be
accompanied by a written Opinion of Counsel to the substitute guarantor or obligor,
addressed to the Master Servicer and the Trustee, that such substitute instrument
constitutes a legal, valid and binding obligation of the substitute guarantor or obligor,
enforceable in accordance with its terms, and concerning such other matters as the Master
Servicer and the Trustee shall reasonably request.  Neither the Company, the Master Servicer
nor the Trustee shall be obligated to substitute for or replace the Limited Guaranty or
Subordinate Certificate Loss Obligation under any circumstance.

               Section 13.02.  Amendments Relating to the Limited Guaranty.  Notwithstanding
Sections 11.01 or 13.01: (i) the provisions of this Article XIII may be amended, superseded
or deleted, (ii) the Limited Guaranty or Subordinate Certificate Loss Obligation may be
amended, reduced or canceled, and (iii) any other provision of this Agreement which is
related or incidental to the matters described in this Article XIII may be amended in any
manner; in each case by written instrument executed or consented to by the Company and
Residential Funding but without the consent of any Certificateholder and without the consent
of the Master Servicer or the Trustee being required unless any such amendment would impose
any additional obligation on, or otherwise adversely affect the interests of, the Master
Servicer or the Trustee, as applicable; provided that the Company shall also obtain a letter
from each nationally recognized credit rating agency that rated the Class B Certificates at
the request of the Company to the effect that such amendment, reduction, deletion or
cancellation will not lower the rating on the Class B Certificates below the lesser of (a)
the then-current rating assigned to the Class B Certificates by such rating agency and (b)
the original rating assigned to the Class B Certificates by such rating agency, unless (A)
the Holder of 100% of the Class B Certificates is Residential Funding or an Affiliate of
Residential Funding, or (B) such amendment, reduction, deletion or cancellation is made in
accordance with Section 11.01(e) and, provided further that the Company obtains (subject to
the provisions of Section 10.01(f) as if the Company was substituted for the Master Servicer
solely for the purposes of such provision), in the case of a material amendment or
supercession (but not a reduction, cancellation or deletion of the Limited Guaranty or the
Subordinate Certificate Loss Obligation), an Opinion of Counsel (which need not be an
opinion of Independent counsel) to the effect that any such amendment or supercession will
not cause either (a) any federal tax to be imposed on the Trust Fund, including without
limitation, any federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of
the Code or on "contributions after the startup date" under Section 860G(d)(1) of the Code
or (b) the Trust Fund to fail to qualify as a REMIC at any time that any Certificate is
outstanding.  A copy of any such instrument shall be provided to the Trustee and the Master
Servicer together with an Opinion of Counsel that such amendment complies with this Section
13.02.




--------------------------------------------------------------------------------





                                          EXHIBIT L


                                  [FORM OF LIMITED GUARANTY]


                                       LIMITED GUARANTY


                               RESIDENTIAL ACCREDIT LOANS, INC.


                       Mortgage Asset-Backed Pass-Through Certificates
                                       Series ____-___


                                                               ____________ , 200

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

Ladies and Gentlemen:

               WHEREAS, Residential Funding Corporation, a Delaware corporation ("Residential
Funding"), an indirect wholly-owned subsidiary of General Motors Acceptance Corporation, a
New York corporation ("GMAC"), plans to incur certain obligations as described under Section
13.01 of the Pooling and Servicing Agreement dated as of ___________ 1, ____ (the "Servicing
Agreement"), among Residential Accredit Loans, Inc. (the "Company"), Residential Funding and
__________________ (the "Trustee") as amended by Amendment No.        thereto, dated as of
                , with respect to the Mortgage Asset-Backed Pass-Through Certificates, Series
____-___ (the "Certificates"); and

               WHEREAS, pursuant to Section 13.01 of the Servicing Agreement, Residential
Funding agrees to make payments to the Holders of the Class B Certificates with respect to
certain losses on the Mortgage Loans as described in the Servicing Agreement; and

               WHEREAS, GMAC desires to provide certain assurances with respect to the
ability of Residential Funding to secure sufficient funds and faithfully to perform its
Subordinate Certificate Loss Obligation;

               NOW THEREFORE, in consideration of the premises herein contained and certain
other good and valuable consideration, the receipt of which is hereby acknowledged, GMAC
agrees as follows:

1.      Provision of Funds.  (a) GMAC agrees to contribute and deposit in the Certificate
Account on behalf of Residential Funding (or otherwise provide to Residential Funding, or to
cause to be made available to Residential Funding), either directly or through a subsidiary,
in any case prior to the related Distribution Date, such moneys as may be required by
Residential Funding to perform its Subordinate Certificate Loss Obligation when and as the
same arises from time to time upon the demand of the Trustee in accordance with Section
13.01 of the Servicing Agreement.

               (b)    The agreement set forth in the preceding clause (a) shall be absolute,
irrevocable and unconditional and shall not be affected by the transfer by GMAC or any other
person of all or any part of its or their interest in Residential Funding, by any
insolvency, bankruptcy, dissolution or other proceeding affecting Residential Funding or any
other person, by any defense or right of counterclaim, set-off or recoupment that GMAC may
have against Residential Funding or any other person or by any other fact or circumstance.
Notwithstanding the foregoing, GMAC's obligations under clause (a) shall terminate upon the
earlier of (x) substitution for this Limited Guaranty pursuant to Section 13.01(f) of the
Servicing Agreement, or (y) the termination of the Trust Fund pursuant to the Servicing
Agreement.

2.      Waiver.  GMAC hereby waives any failure or delay on the part of Residential Funding,
the Trustee or any other person in asserting or enforcing any rights or in making any claims
or demands hereunder.  Any defective or partial exercise of any such rights shall not
preclude any other or further exercise of that or any other such right.  GMAC further waives
demand, presentment, notice of default, protest, notice of acceptance and any other notices
with respect to this Limited Guaranty, including, without limitation, those of action or
nonaction on the part of Residential Funding or the Trustee.

3.      Modification, Amendment and Termination.  This Limited Guaranty may be modified,
amended or terminated only by the written agreement of GMAC and the Trustee and only if such
modification, amendment or termination is permitted under Section 13.02 of the Servicing
Agreement.  The obligations of GMAC under this Limited Guaranty shall continue and remain in
effect so long as the Servicing Agreement is not modified or amended in any way that might
affect the obligations of GMAC under this Limited Guaranty without the prior written consent
of GMAC.

4.      Successor.  Except as otherwise expressly provided herein, the guarantee herein set
forth shall be binding upon GMAC and its respective successors.

5.      Governing Law.  This Limited Guaranty shall be governed by the laws of the State of
New York.

6.      Authorization and Reliance.  GMAC understands that a copy of this Limited Guaranty
shall be delivered to the Trustee in connection with the execution of Amendment No. 1 to the
Servicing Agreement and GMAC hereby authorizes the Company and the Trustee to rely on the
covenants and agreements set forth herein.

7.      Definitions.  Capitalized terms used but not otherwise defined herein shall have the
meaning given them in the Servicing Agreement.

8.      Counterparts.  This Limited Guaranty may be executed in any number of counterparts,
each of which shall be deemed to be an original and such counterparts shall constitute but
one and the same instrument.

               IN WITNESS WHEREOF, GMAC has caused this Limited Guaranty to be executed and
delivered by its respective officers thereunto duly authorized as of the day and year first
above written.



                                            GENERAL MOTORS ACCEPTANCE
                                            CORPORATION


                                            By:
                                            Name:
                                            Title:


Acknowledged by:


__________________,
    as Trustee


By:
Name:
Title:



RESIDENTIAL ACCREDIT LOANS, INC.


By:
Name:
Title:





--------------------------------------------------------------------------------




                                          EXHIBIT M


                 FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


                                                    ________, 20

Residential Accredit Loans, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

__________________
__________________
__________________

Attention:  Residential Funding Corporation Series ____-___

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___ Assignment of Mortgage Loan

Ladies and Gentlemen:

               This letter is delivered to you in connection with the assignment by
__________________________________________________________________(the "Trustee") to
_____________________________________________________________________(the "Lender") of
_______________________________ (the "Mortgage Loan") pursuant to Section 3.13(d) of the
Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the "Company"),
Residential Funding Corporation, as Master Servicer, and the Trustee.  All terms used herein
and not otherwise defined shall have the meanings set forth in the Pooling and Servicing
Agreement.  The Lender hereby certifies, represents and warrants to, and covenants with, the
Master Servicer and the Trustee that:

(i)     the Mortgage Loan is secured by Mortgaged Property located in a jurisdiction in which
an assignment in lieu of satisfaction is required to preserve lien priority, minimize or
avoid mortgage recording taxes or otherwise comply with, or facilitate a refinancing under,
the laws of such jurisdiction;

(ii)           the substance of the assignment is, and is intended to be, a refinancing of
such Mortgage Loan and the form of the transaction is solely to comply with, or facilitate
the transaction under, such local laws;

(iii)          the Mortgage Loan following the proposed assignment will be modified to have a
rate of interest at least 0.25 percent below or above the rate of interest on such Mortgage
Loan prior to such proposed assignment; and

(iv)           such assignment is at the request of the borrower under the related Mortgage
Loan.



                                            Very truly yours,



                                            (Lender)


                                            By:
                                            Name:
                                            Title:





--------------------------------------------------------------------------------




                                          EXHIBIT N


                                 FORM OF REQUEST FOR EXCHANGE

                                                                                        [DATE]

__________________
__________________
__________________

               Re:    Residential Accredit Loans, Inc.,
                      Mortgage Asset-Backed Pass-Through Certificates,
                      Series ____-___

               Residential Funding Corporation, as the Holder of a       % Percentage
Interest of the [Interest Only/Class A-V][-1] Certificates, hereby requests the Trustee to
exchange the above-referenced Certificates for the Subclasses referred to below:

1.      [Interest Only/Class A-V]-   Certificates, corresponding to the following
                      Uncertificated REMIC Regular Interests: [List numbers corresponding to
                      the related loans and Pool Strip Rates from the Mortgage Loan
                      Schedule].  The initial Subclass Notional Amount and the Initial
                      Pass-Through Rate on the [Interest Only/Class A-V]-   Certificates will
                      be $ _________ and  _______________%, respectively.

2.      [Repeat as appropriate.]

               The Subclasses requested above will represent in the aggregate all of the
Uncertificated REMIC Regular Interests represented by the [Interest Only/Class A-V][-1]
Certificates surrendered for exchange.

               All capitalized terms used but not defined herein shall have the meanings set
forth in the Pooling and Servicing Agreement, dated as of ___________ 1, ____, among
Residential Accredit Loans, Inc., Residential Funding Corporation and __________________, as
trustee.



                                            RESIDENTIAL FUNDING CORPORATION



                                            By:
                                            Name:
                                            Title:






--------------------------------------------------------------------------------




                                          EXHIBIT O

                               Form of Form 10-K Certification


        I, [identify the certifying individual], certify that:

        1.     I have reviewed this report on Form 10-K and all reports on Form 10-D required
to be filed in respect of the period covered by this report on Form 10-K of the trust (the
"Exchange Act periodic reports") created pursuant to the Series Supplement dated
___________________ to the Standard Terms of Pooling and Servicing Agreement dated
____________________ (together, the "P&S Agreement") among Residential Accredit Loans, Inc.,
Residential Funding Corporation (the "Master Servicer") and [Name of Trustee] (the
"Trustee");

        2.     Based on my knowledge, the Exchange Act periodic reports, taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by this report;

        3.     Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by this report is
included in the Exchange Act periodic reports;

        4.     I am responsible for reviewing the activities performed by the Master Servicer
and based on my knowledge and the compliance review conducted in preparing the servicer
compliance statement required in this report under Item 1123 of Regulation AB, and except a
disclosed in the Exchange Act periodic reports, the Master Servicer has fulfilled its
obligations under the P&S Agreement; and

        5.     All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of compliance
with servicing criteria for asset-backed securities required to be included in this report
in accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have
been included as an exhibit to this report, except as otherwise disclosed in this report.
Any material instances of noncompliance described in such reports have been disclosed in
this report on Form 10-K.

        In giving the certifications above, I have reasonably relied on the information
provided to me by the following unaffiliated parties: [the Trustee].

Date:_______________________



____________________________*
[Signature]
[Title:]

* to be signed by the senior officer in charge of the servicing functions of the Master
Servicer





--------------------------------------------------------------------------------




                                          EXHIBIT P


                   [FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE]

        The undersigned, a Responsible Officer of [_________] (the "Trustee") certifies that:

        (a)    The Trustee has performed all of the duties specifically required to be
performed by it pursuant to the provisions of the Pooling and Servicing Agreement dated as
of [_________], 20[__] (the "Agreement") by and among [__________], as depositor,
Residential Funding Corporation, as Master Servicer, and the Trustee in accordance with the
standards set forth therein.

        (b)    Based on my knowledge, the list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year that is provided by the Trustee
pursuant to the  Agreement is accurate as of the last day of the 20[__] calendar year.

Capitalized terms used and not defined herein shall have the meanings given such terms in
the Agreement.



        IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.]




                                                   Name:
                                                   Title:










--------------------------------------------------------------------------------



                           EXHIBIT Q

     INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO
                              REPORTABLE MODIFIED MORTGAGE LOANS

Account number

Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Term (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term

Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance  Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification

Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan




--------------------------------------------------------------------------------




                                          EXHIBIT R


                SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

        The assessment of compliance to be delivered by the Trustee shall address, at a
minimum, the criteria identified as below as "Applicable Servicing Criteria":

-------------------------------------------------------------------------- ------------------
                                                                              APPLICABLE
                                                                               SERVICING
                           SERVICING CRITERIA                                  CRITERIA
-------------------------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
   REFERENCE                             CRITERIA
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                             GENERAL SERVICING CONSIDERATIONS
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(i)     Policies and procedures are instituted to monitor any
                  performance or other triggers and events of default in
                  accordance with the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(ii)    If any material servicing activities are outsourced to
                  third parties, policies and procedures are instituted
                  to monitor the third party's performance and
                  compliance with such servicing activities.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iii)   Any requirements in the transaction agreements to
                  maintain a back-up servicer for the pool assets are
                  maintained.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is in
                  effect on the party participating in the servicing
                  function throughout the reporting period in the amount
                  of coverage required by and otherwise in accordance
                  with the terms of the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            CASH COLLECTION AND ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(i)     Payments on pool assets are deposited into the              |X| (as to
                  appropriate custodial bank accounts and related bank
                  clearing accounts no more than two business days
                  following receipt, or such other number of days          accounts held by
                  specified in the transaction agreements.                     Trustee)
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an        |X| (as to
                  obligor or to an investor are made only by authorized     investors only)
                  personnel.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(iii)   Advances of funds or guarantees regarding collections,
                  cash flows or distributions, and any interest or other
                  fees charged for such advances, are made, reviewed and
                  approved as specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  The related accounts for the transaction, such as cash
                  reserve accounts or accounts established as a form of       |X| (as to
                  overcollateralization, are separately maintained         accounts held by
                  (e.g., with respect to commingling of cash) as set           Trustee)
1122(d)(2)(iv)    forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(v)     Each custodial account is maintained at a federally
                  insured depository institution as set forth in the
                  transaction agreements. For purposes of this
                  criterion, "federally insured depository institution"
                  with respect to a foreign financial institution means
                  a foreign financial institution that meets the
                  requirements of Rule 13k-1(b)(1) of the Securities
                  Exchange Act.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent
                  unauthorized access.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for
                  all asset-backed securities related bank accounts,
                  including custodial accounts and related bank clearing
                  accounts. These reconciliations are (A) mathematically
                  accurate; (B) prepared within 30 calendar days after
                  the bank statement cutoff date, or such other number
                  of days specified in the transaction agreements; (C)
                  reviewed and approved by someone other than the person
                  who prepared the reconciliation; and (D) contain
                  explanations for reconciling items. These reconciling
                  items are resolved within 90 calendar days of their
                  original identification, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            INVESTOR REMITTANCES AND REPORTING
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(i)     Reports to investors, including those to be filed with
                  the Commission, are maintained in accordance with the
                  transaction agreements and applicable Commission
                  requirements. Specifically, such reports (A) are
                  prepared in accordance with timeframes and other terms
                  set forth in the transaction agreements; (B) provide
                  information calculated in accordance with the terms
                  specified in the transaction agreements; (C) are filed
                  with the Commission as required by its rules and
                  regulations; and (D) agree with investors' or the
                  trustee's records as to the total unpaid principal
                  balance and number of pool assets serviced by the
                  servicer.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(ii)    Amounts due to investors are allocated and remitted in          |X|
                  accordance with timeframes, distribution priority and
                  other terms set forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made to an investor are posted within
                  two business days to the servicer's investor records,
                  or such other number of days specified in the                   |X|
1122(d)(3)(iii)   transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Amounts remitted to investors per the investor reports
                  agree with cancelled checks, or other form of payment,          |X|
1122(d)(3)(iv)    or custodial bank statements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                                 POOL ASSET ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(i)     Collateral or security on pool assets is maintained as
                  required by the transaction agreements or related
                  asset pool documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Pool assets and related documents are safeguarded as
1122(d)(4)(ii)    required by the transaction agreements
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iii)   Any additions, removals or substitutions to the asset
                  pool are made, reviewed and approved in accordance
                  with any conditions or requirements in the transaction
                  agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made
                  in accordance with the related pool asset documents
                  are posted to the servicer's obligor records
                  maintained no more than two business days after
                  receipt, or such other number of days specified in the
                  transaction agreements, and allocated to principal,
                  interest or other items (e.g., escrow) in accordance
                  with the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(v)     The servicer's records regarding the pool assets agree
                  with the servicer's records with respect to an
                  obligor's unpaid principal balance.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vi)    Changes with respect to the terms or status of an
                  obligor's pool asset  (e.g., loan modifications or
                  re-agings) are made, reviewed and approved by
                  authorized personnel in accordance with the
                  transaction agreements and related pool asset
                  documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g., forbearance
                  plans, modifications and deeds in lieu of foreclosure,
                  foreclosures and repossessions, as applicable) are
                  initiated, conducted and concluded in accordance with
                  the timeframes or other requirements established by
                  the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(viii)  Records documenting collection efforts are maintained
                  during the period a pool asset is delinquent in
                  accordance with the transaction agreements. Such
                  records are maintained on at least a monthly basis, or
                  such other period specified in the transaction
                  agreements, and describe the entity's activities in
                  monitoring delinquent pool assets including, for
                  example, phone calls, letters and payment rescheduling
                  plans in cases where delinquency is deemed temporary
                  (e.g., illness or unemployment).
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(ix)    Adjustments to interest rates or rates of return for
                  pool assets with variable rates are computed based on
                  the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(x)     Regarding any funds held in trust for an obligor (such
                  as escrow accounts): (A) such funds are analyzed, in
                  accordance with the obligor's pool asset documents, on
                  at least an annual basis, or such other period
                  specified in the transaction agreements; (B) interest
                  on such funds is paid, or credited, to obligors in
                  accordance with applicable pool asset documents and
                  state laws; and (C) such funds are returned to the
                  obligor within 30 calendar days of full repayment of
                  the related pool asset, or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
                  insurance payments) are made on or before the related
                  penalty or expiration dates, as indicated on the
                  appropriate bills or notices for such payments,
                  provided that such support has been received by the
                  servicer at least 30 calendar days prior to these
                  dates, or such other number of days specified in the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xii)   Any late payment penalties in connection with any
                  payment to be made on behalf of an obligor are paid
                  from the servicer's funds and not charged to the
                  obligor, unless the late payment was due to the
                  obligor's error or omission.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements made on behalf of an obligor are posted
                  within two business days to the obligor's records
                  maintained by the servicer, or such other number of
1122(d)(4)(xiii)  days specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts
                  are recognized and recorded in accordance with the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Any external enhancement or other support, identified
                  in Item 1114(a)(1) through (3) or Item 1115 of
                  Regulation AB, is maintained as set forth in the                |X|
1122(d)(4)(xv)    transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------

----------------- -------------------------------------------------------- ------------------





--------------------------------------------------------------------------------





